Case 1:19-cv-04890-VSB Document 1-3 Filed 05/24/19 Page 1 of 377




                 EXHIBIT 3
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                     Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 2 of 377
  <DOCUMENT>
  <TYPE>424B5
  <SEQUENCE>1
  <FILENAME>y35327b5e424b5.txt
  <DESCRIPTION>PROSPECTUS SUPPLEMENT
  <TEXT>
  <PAGE>

                                                                Filed Pursuant to Rule 424(B)(5)
                                                                Registration No. 333-140436-15




  PROSPECTUS SUPPLEMENT
  (TO PROSPECTUS DATED MAY 15, 2007)

                               $1,835,617,100 (APPROXIMATE)
              MERRILL LYNCH FIRST FRANKLIN MORTGAGE LOAN TRUST, SERIES 2007-3

                            MORTGAGE LOAN ASSET - BACKED CERTIFICATES,

                              MERRILL LYNCH MORTGAGE INVESTORS, INC.
                                             DEPOSITOR

    FIRST FRANKLIN FINANCIAL CORPORATION                   MERRILL LYNCH FIRST FRANKLIN MORTGAGE
                  SPONSOR                                        LOAN TRUST, SERIES 2007-3
                                                                       ISSUING ENTITY

                                                 ----------

  INVESTING IN THESE CERTIFICATES INVOLVES RISKS. YOU SHOULD NOT PURCHASE THESE
  CERTIFICATES UNLESS YOU FULLY UNDERSTAND THEIR RISKS AND STRUCTURE. SEE "RISK
  FACTORS" BEGINNING ON PAGE S-17 OF THIS PROSPECTUS SUPPLEMENT AND PAGE 1 OF THE
  ATTACHED PROSPECTUS.

  These certificates will be beneficial interests in a trust fund and will be
  backed only by the assets of the issuing entity. Neither these certificates nor
  the assets of the issuing entity will be obligations of Merrill Lynch, Pierce,
  Fenner & Smith Incorporated, LaSalle Bank National Association, Home Loan
  Services, Inc. or any of their affiliates. These certificates will not be
  insured or guaranteed by any governmental agency or any other entity.

  Merrill Lynch First Franklin Mortgage Loan Trust, Series 2007-3 will issue
  twenty-four classes of certificates, twenty-two of which are offered by this
  prospectus supplement and the attached prospectus. The table on page S-4
  identifies the various classes of offered certificates and specifies certain
  characteristics of each such class, including the class's initial certificate
  principal balance, pass-through rate and rating.

  Principal and interest will be payable monthly, as described in this prospectus
  supplement. The first distribution date will be June 25, 2007. Credit
  enhancement for the offered certificates includes excess interest,
  overcollateralization, and subordination. In addition, the issuing entity and
  supplemental interest trust will own three interest rate corridor contracts and
  an interest rate swap agreement, respectively, purchased for the benefit of the
  offered certificates. The interest rate swap agreement and the interest rate
  corridor contracts will each be provided by The Bank of New York in its capacity
  as swap counterparty or cap contract counterparty.

  The trust fund will consist primarily of fixed rate and adjustable rate,
  sub-prime mortgage loans secured by first liens on real properties that were
  originated or acquired by First Franklin Financial Corporation.


https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  1/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                     Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 3 of 377
  The certificates offered by this prospectus supplement will be purchased by
  Merrill Lynch, Pierce, Fenner & Smith Incorporated, as underwriter, from Merrill
  Lynch Mortgage Investors, Inc., as depositor, and are being offered by the
  underwriter from time to time for sale to the public in negotiated transactions
  or otherwise at varying prices to be determined at the time of sale. The
  underwriter has the right to reject any order. Proceeds to Merrill Lynch
  Mortgage Investors, Inc. from the sale of these certificates will be
  approximately 99.684% of their initial principal balance before deducting
  expenses, which are estimated at $600,000. See "Method of Distribution" in this
  prospectus supplement.

  NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES
  COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED ON THE
  ADEQUACY OR ACCURACY OF THIS PROSPECTUS SUPPLEMENT AND THE ATTACHED PROSPECTUS.
  ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

                                            MERRILL LYNCH & CO.

                   The date of this prospectus supplement is May 29, 2007.

  <PAGE>

                   WHERE TO FIND INFORMATION IN THIS PROSPECTUS SUPPLEMENT
                                 AND THE ATTACHED PROSPECTUS

       Information about the offered certificates is contained in (a) the attached
  prospectus, which provides general information, some of which may not apply to
  the certificates; and (b) this prospectus supplement, which describes the
  specific terms of the certificates.

       This prospectus supplement and the attached prospectus include cross
  references to sections in these materials where you can find further related
  discussions. The tables of contents in this prospectus supplement and the
  attached prospectus identify the pages where those sections are located.

       In this prospectus supplement, the terms "Depositor," "we," "us" and "our"
  refer to Merrill Lynch Mortgage Investors, Inc.

                                      FOR EUROPEAN INVESTORS ONLY

       In relation to each Member State of the European Economic Area which has
  implemented the Prospectus Directive (each, a "Relevant Member State"), the
  Underwriter has represented and agreed that with effect from and including the
  date on which the Prospectus Directive is implemented in that Relevant Member
  State (the "Relevant Implementation Date") it has not made and will not make an
  offer of certificates to the public in that Relevant Member State prior to the
  publication of a prospectus in relation to the certificates which has been
  approved by the competent authority in that Relevant Member State or, where
  appropriate, approved in another Relevant Member State and notified to the
  competent authority in that Relevant Member State, all in accordance with the
  Prospectus Directive, except that it may, with effect from and including the
  Relevant Implementation Date, make an offer of certificates to the public in
  that Relevant Member State at any time:

        (a)    to legal entities which are authorized or regulated to operate in the
               financial markets or, if not so authorized, or regulated, whose
               corporate purpose is solely to invest in securities;

        (b)    to any legal entity which has two or more of (1) an average of at
               least 250 employees during the last financial year; (2) a total
               balance sheet of more than E43,000,000 and (3) an annual net turnover
               of more than E50,000,000, as shown in its last annual or consolidated
               accounts; or

        (c)    in any other circumstances which do not require the publication by the
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  2/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                     Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 4 of 377
               issuer of a prospectus pursuant to Article 3 of the Prospectus
               Directive.

       For the purposes of this provision, the expression an "offer of
  certificates to the public" in relation to any certificates in any Relevant
  Member State means the communication in any form and by any means of sufficient
  information on the terms of the offer and the certificates to be offered so as
  to enable an investor to decide to purchase or subscribe the certificates, as
  the same may be varied in that Relevant Member State by any measure implementing
  the Prospectus Directive in that Relevant Member State and the expression
  "Prospectus Directive" means Directive 2003/71/EC and includes any relevant
  implementing measure in each Relevant Member State.


                                                       S-2

  <PAGE>

   TO UNDERSTAND THE STRUCTURE OF THESE CERTIFICATES, YOU MUST READ CAREFULLY BOTH
      THE ATTACHED PROSPECTUS AND THIS PROSPECTUS SUPPLEMENT IN THEIR ENTIRETY.

                                             TABLE OF CONTENTS

  <TABLE>
  <S>                                                                                             <C>
  The Series 2007-3 Certificates ........................................                            S-4
  Summary Information ...................................................                            S-5
  Risk Factors ..........................................................                           S-17
  Forward-Looking Statements ............................................                           S-31
  Glossary ..............................................................                           S-31
  The Mortgage Pool .....................................................                           S-31
     General ............................................................                           S-31
     Mortgage Loans .....................................................                           S-35
  Underwriting Guidelines ...............................................                           S-35
     General ............................................................                           S-35
     First Franklin Financial's Portfolio and Underwriting Guidelines ...                           S-35
     Pending Proceedings ................................................                           S-39
  Transaction Parties ...................................................                           S-39
     The Sponsor ........................................................                           S-39
     The Depositor ......................................................                           S-40
     The Issuing Entity .................................................                           S-40
     The Servicer .......................................................                           S-41
     The Trustee ........................................................                           S-43
     The Cap Contract Counterparty and the Swap Counterparty ............                           S-45
  Affiliates and Related Transactions ...................................                           S-45
  Static Pool Information ...............................................                           S-46
  Administration of the Issuing Entity ..................................                           S-46
     Servicing and Administrative Responsibilities ......................                           S-46
     Trust Accounts .....................................................                           S-48
     Flow of Payments ...................................................                           S-49
  Servicing of the Mortgage Loans .......................................                           S-50
     General ............................................................                           S-50
     Servicing Compensation and Payment of Expenses .....................                           S-50
     Adjustment to Servicing Fee in Connection with Certain Prepaid
        Mortgage Loans ..................................................                           S-50
     Advances ...........................................................                           S-51
     Loss Mitigation Procedures .........................................                           S-52
     Evidence as to Compliance ..........................................                           S-52
     Custody of the Mortgage Files ......................................                           S-53
     Pledge of Servicing Rights .........................................                           S-53
  Description of the Certificates .......................................                           S-54
     General ............................................................                           S-54
     Book-Entry Certificates ............................................                           S-55
     Payments on Mortgage Loans; Accounts; Supplemental Interest
        Trust ...........................................................                           S-59
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  3/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                     Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 5 of 377
     Distributions ......................................................                           S-60
     Example of Distributions ...........................................                           S-64
     Fees and Expenses of the Trust Fund ................................                           S-65
     Overcollateralization Provisions ...................................                           S-66
     Distributions from the Supplemental Interest Trust .................                           S-68
     Subordination of the Distributions of the Subordinate
        Certificates ....................................................                           S-69
     Corridor Contracts .................................................                           S-69
     Swap Agreement .....................................................                           S-72
     Calculation of One-Month LIBOR .....................................                           S-75
     Reports to Certificateholders ......................................                           S-75
     Additional Rights of the Holder of the Class R Certificate .........                           S-77
     Restrictions on Transfer of the Class R Certificate ................                           S-78
  The Pooling and Servicing Agreement ...................................                           S-78
     General ............................................................                           S-78
     The Issuing Entity .................................................                           S-79
     Assignment of Mortgage Loans .......................................                           S-79
     Amendment ..........................................................                           S-80
     Optional Termination ...............................................                           S-81
     Events of Default ..................................................                           S-81
     Rights upon Event of Default .......................................                           S-82
     The Trustee ........................................................                           S-82
     Indemnification and Limitation of Liability ........................                           S-83
     Special Servicing Agreements .......................................                           S-83
  Yield, Prepayment and Maturity Considerations .........................                           S-83
     General ............................................................                           S-83
     Prepayments and Yields for the Certificates ........................                           S-84
     Hypothetical Available Funds Cap Table .............................                          S-112
     Additional Information .............................................                          S-114
  Federal Income Tax Consequences .......................................                          S-114
     Taxation of the Basis Risk Arrangements ............................                          S-115
     Original Issue Discount and Amortizable Bond Premium ...............                          S-116
     Special Tax Attributes of the Offered Certificates .................                          S-117
     Prohibited Transactions Tax and Other Taxes ........................                          S-117
     Class R Certificate ................................................                          S-118
  Tax Return Disclosure Requirements ....................................                          S-119
  State Taxes ...........................................................                          S-119
  ERISA Considerations ..................................................                          S-120
  Legal Investment ......................................................                          S-123
  Use of Proceeds .......................................................                          S-123
  Method of Distribution ................................................                          S-123
  Legal Matters .........................................................                          S-124
  Ratings ...............................................................                          S-124
  Glossary of Defined Terms .............................................                          S-126
  ANNEX I ...............................................................                          A-I-1
     Global Clearance, Settlement and Tax Documentation Procedures ......                          A-I-1
     Initial Settlement .................................................                          A-I-1
     Secondary Market Trading ...........................................                          A-I-1
     Certain U.S. Federal Income Tax Documentation Requirements .........                          A-I-3
  Annex II ..............................................................                         A-II-1
  </TABLE>


                                                       S-3

  <PAGE>

                                    THE SERIES 2007-3 CERTIFICATES

  <TABLE>
  <CAPTION>
                                   CLASS A-1A         CLASS A-1B          CLASS A-1C     CLASS A-1D       CLASS A-2A
                                  ------------       ------------        ------------   ------------     ------------
  <S>                             <C>                <C>                 <C>            <C>              <C>
  Initial
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   4/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                     Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 6 of 377
     Certificate
     Principal
     Balance (1):                 $285,760,000         $26,321,000       $205,174,000    $33,199,000     $420,975,000
  Pass-Through
     Rate:                                                                                                    LIBOR
                                  LIBOR +0.040% LIBOR +0.130% LIBOR +0.170% LIBOR +0.210%                    +0.050%
                                     (2)(3)        (2)(3)        (2)(3)        (2)(3)                        (2)(3)
  ERISA Eligible (5):                  Yes           Yes           Yes           Yes                           Yes
  First Principal
     Distribution
     Date (to call) (6):              06/2007             04/2009            06/2009       11/2013           06/2007
  First Principal
     Distribution
     Date (to
     maturity) (6):                   06/2007             04/2009            06/2009       09/2014           06/2007
  Weighted Average
     Life At
     Issuance:
     to call (yrs.) (6):                1.14               2.00               3.50            6.49             1.00
     to maturity
        (yrs.) (6):                     1.14               2.00               3.52           10.24             1.00
  Expected Maturity
     (to call) (6):                  04/2009              06/2009            11/2013       11/2013           02/2009
  Expected Maturity
     (to maturity) (6):              04/2009              06/2009            09/2014       06/2023           02/2009
  Last Scheduled
     Distribution
     Date(7):                        06/2037              06/2037            06/2037       06/2037           06/2037
  Interest Accrual
     Method (8):                    Actual/360         Actual/360         Actual/360     Actual/360        Actual/360
  Payment Delay:                      0 days             0 days             0 days         0 days            0 days
  Record Date (9)                       RD                 RD                 RD             RD                RD
  Minimum
     Denominations (10)              $25,000              $25,000            $25,000       $25,000          $25,000
  Incremental
     Denominations                       $1                 $1                 $1             $1                $1
  Anticipated Ratings
     (Moody's/S&P):                   Aaa/AAA            Aaa/AAA            Aaa/AAA        Aaa/AAA           Aaa/AAA
  CUSIP:                            59024V AA 7        59024V AB 5        59024V AC 3    59024V AD 1       59024V AE 9

  <CAPTION>
                                   CLASS A-2B         CLASS A-2C          CLASS A-2D     CLASS M-1-1      CLASS M-1-2
                                  ------------       ------------        ------------   ------------     ------------
  <S>                             <C>                <C>                 <C>            <C>              <C>
  Initial
     Certificate
     Principal
     Balance (1):                 $210,336,000       $235,961,000        $91,182,000     $35,135,000       $61,178,000
  Pass-Through
     Rate:
                                  LIBOR +0.130% LIBOR +0.180% LIBOR +0.250% LIBOR +0.300% LIBOR +0.250%
                                     (2)(3)        (2)(3)        (2)(3)        (2)(4)        (2)(4)
  ERISA Eligible (5):                  Yes           Yes           Yes           Yes           Yes
  First Principal
     Distribution
     Date (to call) (6):              02/2009             09/2009            03/2013       11/2010           11/2010
  First Principal
     Distribution
     Date (to
     maturity) (6):                   02/2009             09/2009            03/2013       11/2010           11/2010
  Weighted Average
     Life At
     Issuance:
     to call (yrs.) (6):                2.00               3.50               6.41           4.65              4.66
     to maturity
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                    5/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                     Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 7 of 377
        (yrs.) (6):                     2.00               3.50                8.49            5.14            5.19
  Expected Maturity
     (to call) (6):                     09/2009         03/2013              11/2013          11/2013          11/2013
  Expected Maturity
     (to maturity) (6):                 09/2009         03/2013              11/2022          02/2020          04/2020
  Last Scheduled
     Distribution
     Date(7):                           06/2037         06/2037              06/2037          06/2037          06/2037
  Interest Accrual
     Method (8):                    Actual/360         Actual/360         Actual/360     Actual/360        Actual/360
  Payment Delay:                      0 days             0 days             0 days         0 days            0 days
  Record Date (9)                       RD                 RD                 RD             RD                RD
  Minimum
     Denominations (10)              $25,000            $25,000            $25,000        $25,000           $25,000
  Incremental
     Denominations                        $1                $1                 $1               $1               $1
  Anticipated Ratings
     (Moody's/S&P):                   Aaa/AAA            Aaa/AAA            Aaa/AAA        Aa1/AA+           Aa1/AA+
  CUSIP:                            59024V AF 6        59024V AG 4        59024V AH 2    59024V AJ 8       59024V AK 5
  </TABLE>

  <TABLE>
  <CAPTION>
                                    CLASS M-2-1        CLASS M-2-2        CLASS M-3-1    CLASS M-3-2       CLASS M-4-1    CLASS
  M-4-2
                                  ------------       ------------        ------------   ------------     ------------    -------
  -----
  <S>                             <C>                <C>                 <C>            <C>              <C>             <C>
  Initial Certificate
     Principal
     Balance (1):                   $28,590,000        $49,783,000         $7,922,000    $13,795,000        $9,989,000
  $17,394,000
  Pass-Through Rate:
                                  LIBOR +0.320% LIBOR +0.270% LIBOR +0.370% LIBOR +0.290% LIBOR +0.500% LIBOR
  +0.400%
                                        (2)(4)             (2)(4)              (2)(4)          (2)(4)          (2)(4)          (2)
  (4)
  ERISA Eligible (5):                     Yes               Yes                Yes              Yes              Yes
  Yes
  First Principal
     Distribution Date
     (to call) (6):                     09/2010            09/2010           09/2010          09/2010          08/2010
  08/2010
  First Principal
     Distribution Date
     (to maturity) (6):                 09/2010            09/2010           09/2010          09/2010          08/2010
  08/2010
  Weighted Average Life
     At Issuance:
     to call (yrs.) (6):                4.55               4.56                4.52            4.53            4.49
  4.50
     to maturity (yrs.)
        (6):                            5.01               5.06                4.95            4.99            4.91
  4.94
  Expected Maturity
     (to call) (6):                     11/2013            11/2013           11/2013          11/2013          11/2013
  11/2013
  Expected Maturity
     (to maturity) (6):                 03/2019            05/2019           04/2018          04/2018          11/2017
  12/2017
  Last Scheduled
     Distribution
     Date(7):                           06/2037            06/2037           06/2037          06/2037          06/2037
  06/2037
  Interest Accrual
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                          6/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                     Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 8 of 377
     Method (8):                    Actual/360         Actual/360         Actual/360       Actual/360       Actual/360
  Actual/360
  Payment Delay:                        0 days             0 days            0 days            0 days           0 days          0
  days
  Record Date (9)                         RD                RD                  RD               RD               RD                RD
  Minimum Denominations
     (10)                               $25,000            $25,000           $25,000           $25,000          $25,000
  $25,000
  Incremental
     Denominations                         $1                 $1                    $1               $1              $1
  $1
  Anticipated Ratings
     (Moody's/S&P):                     Aa2/AA             Aa2/AA            Aa3/AA-           Aa3/AA-          A1/A+
  A1/A+
  CUSIP:                            59024V AL 3        59024V AM 1        59024V AN 9      59024V AP 4      59024V AQ 2     59024V
  AR 0

  <CAPTION>
                                     CLASS M-5         CLASS M-6          CLASS B-1        CLASS B-2        CLASS B-3       CLASS
  R
                                  ------------       -----------       ------------      ------------     ------------    --------
  ----
  <S>                             <C>                <C>               <C>               <C>              <C>             <C>
  Initial Certificate
     Principal
     Balance (1):                   $23,607,000 $16,996,000              $19,829,000     $18,885,000      $23,606,000           $100
  Pass-Through Rate:                               LIBOR
                                  LIBOR +0.450%   +0.750%              LIBOR +1.350% LIBOR +2.000% LIBOR +2.400% LIBOR
  +0.040%
                                        (2)(4)             (2)(4)            (2)(4)            (2)(4)           (2)(4)          (2)
  (3)
  ERISA Eligible (5):                     Yes              Yes                 Yes              Yes             Yes                 No
  First Principal
     Distribution Date
     (to call) (6):                     08/2010         07/2010              07/2010        07/2010          06/2010             N/A
  First Principal
     Distribution Date
     (to maturity) (6):                 08/2010         07/2010              07/2010        07/2010          06/2010
  Weighted Average Life
     At Issuance:
     to call (yrs.) (6):                  4.49             4.47                4.47             4.47            4.45             N/A
     to maturity (yrs.)
        (6):                              4.90             4.84                4.79             4.73            4.61             N/A
  Expected Maturity
     (to call) (6):                     11/2013         11/2013              11/2013        11/2013          11/2013             N/A
  Expected Maturity
     (to maturity) (6):                 06/2017         12/2016              07/2016        12/2015          04/2015             N/A
  Last Scheduled
     Distribution
     Date(7):                           06/2037         06/2037              06/2037        06/2037          06/2037             N/A
  Interest Accrual
     Method (8):                    Actual/360         Actual/360        Actual/360      Actual/360       Actual/360
  Actual/360
  Payment Delay:                        0 days             0 days            0 days         0 days           0 days          0
  days
  Record Date (9)                         RD                RD                 RD               RD              RD               RD
  Minimum Denominations
     (10)                               $25,000         $25,000              $25,000        $25,000          $25,000
  $100
  Incremental
     Denominations                         $1               $1                  $1               $1               $1             N/A
  Anticipated Ratings
     (Moody's/S&P):                     A2/A               A3/A-          Baa1/BBB+        Baa2/BBB         Baa3/BBB-
  NR/AAA
  CUSIP:                            59024V AS 8      59024V AT 6         59024V AU 3     59024V AV 1      59024V AW 9      59024V
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                               7/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                     Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 9 of 377
  AZ 2
  </TABLE>

  (1)   The initial certificate principal balances shown above are subject to a
        permitted variance of plus or minus 10%.

  (2)   Subject to the related available funds cap and the related maximum rate
        cap. The pass-through rates for these certificates are one-month LIBOR plus
        the applicable pass-through margin. These pass-through rates are subject to
        adjustment and your pass-through rate may be lower. See "Description of the
        Certificates - Distributions - Distributions of Interest."

  (3)   If the auction termination does not occur on the first possible
        distribution date on which it could occur, the margin on each of the class
        A-1A, class A-1B, class A-1C, class A-1D, class A-2A, class A-2B, class
        A-2C, class A-2D and class R certificates will increase to 2 times its
        respective margin shown above on the following distribution date.

  (4)   If the auction termination does not occur on the first possible
        distribution date on which it could occur, the margin on each class of the
        class M-1-1, class M-1-2, class M-2-1, class M-2-2, class M-3-1, class
        M-3-2, class M-4-1, class M-4-2, class M-5, class M-6, class B-1, class B-2
        and class B-3 certificates will increase to 1.5 times its respective margin
        shown above on the following distribution date.

  (5)   Certificates designated as ERISA Eligible may be acquired by employee
        benefit plans subject to Title I of ERISA and plans subject to Section 4975
        of the Code, subject to the satisfaction of certain requirements. See
        "ERISA Considerations".

  (6)   The information set forth above regarding first principal distribution
        date, weighted average life at issuance and expected maturity is based on
        the modeling assumptions defined beginning on page S-152 and 20% HEP for
        the fixed rate mortgage loans or 100% PPC (a constant prepayment rate of 2%
        per annum in month 1, building linearly (rounded to the nearest hundredth
        of a percent) to a constant prepayment rate of 30% per annum in month 12,
        remaining constant at a constant prepayment rate of 30% per annum from
        month 13 up to and including month 22, then remaining constant at a
        constant prepayment rate of 50% per annum from month 23 up to and including
        month 27 and then remaining constant at a constant prepayment rate of 35%
        per annum in month 28 and thereafter) for the adjustable rate mortgage
        loans, as applicable, subject to a maximum prepayment speed of 95% CPR.

  (7)   The last scheduled distribution date is the latest maturity date for any
        mortgage loan plus one month.

  (8)   The interest rate index reset date for the offered certificates is two
        business days prior to the start of each interest accrual period.

  (9)   RD= For any distribution date, the last business day of the month preceding
        such distribution (or in the case of the first distribution date, the
        closing date).

  (10) With respect to initial European investors only, the underwriter will only
       sell offered certificates in minimum total investment amounts of $100,000.

  CREDIT ENHANCEMENT:

        Excess interest
        Overcollateralization
        Subordination

  OVERCOLLATERALIZATION REQUIREMENTS:

        Initial overcollateralization amount: approximately 2.80% of the aggregate
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  8/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 10 of 377
        outstanding principal balance of the mortgage loans as of the cut-off date.

        Targeted overcollateralization amount: 2.80% of the aggregate outstanding
        principal balance of the mortgage loans as of the cut-off date.

        Stepdown overcollateralization amount: 5.60% of the current aggregate
        outstanding principal balance of the mortgage loans after the stepdown
        date.

        Minimum required overcollateralization amount: 0.50% of the aggregate
        outstanding principal balance of the mortgage loans as of the cut-off date.


                                                     S-4
  <PAGE>

                                            SUMMARY INFORMATION

  THIS SECTION BRIEFLY SUMMARIZES MAJOR CHARACTERISTICS OF THE CERTIFICATES AND
  THE MORTGAGE LOANS. IT DOES NOT CONTAIN ALL OF THE INFORMATION THAT YOU NEED TO
  CONSIDER IN MAKING YOUR INVESTMENT DECISION. TO FULLY UNDERSTAND THE TERMS OF
  THE CERTIFICATES, YOU SHOULD READ BOTH THIS PROSPECTUS SUPPLEMENT AND THE
  ATTACHED PROSPECTUS IN THEIR ENTIRETY.

                                             PRINCIPAL PARTIES

                                               ISSUING ENTITY

  Merrill Lynch First Franklin Mortgage Loan Trust, Series 2007-3.

  See "Transaction Parties--The Issuing Entity."

  We are forming the issuing entity to own a pool of sub-prime residential
  mortgage loans secured by first liens on real properties. The issuing entity
  will contain both fixed rate mortgage loans and adjustable rate mortgage loans.
  Each class of certificates represents an interest in the issuing entity. The
  issuing entity is also referred to herein as the "trust fund."

                                         ORIGINATOR AND SPONSOR

  First Franklin Financial Corporation, an operating subsidiary of Merrill Lynch
  Bank & Trust Co., FSB, whose address is 2150 North First Street, San Jose,
  California 95131 and whose telephone number is (800) 464-8203, originated or
  acquired the mortgage loans and will sell the mortgage loans to the depositor.

  First Franklin Financial Corporation is an affiliate of Merrill Lynch, Pierce,
  Fenner & Smith Incorporated, the underwriter, Merrill Lynch Mortgage Investors,
  Inc., the depositor, and Home Loan Services, Inc., the servicer.

  See "Transaction Parties--The Sponsor," "Underwriting Guidelines" and
  "Affiliates and Related Transactions."

                                                   DEPOSITOR

  Merrill Lynch Mortgage Investors, Inc., a Delaware corporation whose address is
  250 Vesey Street, 4 World Financial Center, 10th Floor, New York, New York 10080
  and whose telephone number is (212) 449-0357.

  Merrill Lynch Mortgage Investors, Inc. will deposit the mortgage loans in the
  issuing entity. The depositor is an affiliate of Merrill Lynch, Pierce, Fenner &
  Smith Incorporated, the underwriter, Home Loan Services, Inc., the servicer, and
  First Franklin Financial Corporation.

  See "Transaction Parties--The Depositor" and "Affiliates and Related
  Transactions" in this prospectus supplement and "The Depositor" in the
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  9/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 11 of 377
  prospectus.

                                                   SERVICER

  Home Loan Services, Inc., a Delaware corporation, whose address is 150 Allegheny
  Center Mall, Pittsburgh, Pennsylvania 15212 and whose telephone number is (800)
  346-6437.

  The servicer is an affiliate of Merrill Lynch, Pierce, Fenner & Smith
  Incorporated, the underwriter, Merrill Lynch Mortgage Investors, Inc., the
  depositor, and First Franklin Financial Corporation.

  See "Transaction Parties--The Servicer" and "Affiliates and Related
  Transactions."

                                                    TRUSTEE

  LaSalle Bank National Association, a national banking association whose address
  is 135 South LaSalle Street, Suite 1511, Chicago, Illinois 60603 and whose
  telephone number is (312) 904-4839, will be the trustee pursuant to the pooling
  and servicing agreement.

  See "Transaction Parties--The Trustee."

                         CAP CONTRACT COUNTERPARTY AND SWAP COUNTERPARTY

  The Bank of New York, whose address is 32 Old Slip, 16th Floor, New York, New
  York 10286 and whose telephone number is (212) 804-5103, is the cap contract
  counterparty and the swap counterparty. See "Transaction Parties--The Cap
  Contract Counterparty and the Swap Counterparty."


                                                       S-5

  <PAGE>

                                               RATING AGENCIES

  Moody's Investors Services, Inc. and Standard & Poor's Rating Services, a
  division of the McGraw-Hill Companies, Inc. will issue the ratings with respect
  to the certificates.

                                                NIMS INSURER

  The NIMs Insurer, if any, may issue a financial guaranty insurance policy
  covering certain payments to be made on net interest margin securities to be
  issued by a separate trust and secured by all or a portion of two classes of
  certificates, the class C certificates and the class P certificates, that we are
  not offering pursuant to this prospectus supplement. In such event, the NIMs
  Insurer will be able to exercise rights in a manner which could adversely impact
  the certificateholders.

  See "Risk Factors - Rights of the NIMs Insurer, if any, may negatively impact
  the offered certificates."

  The following diagram illustrates the various parties involved in the
  transaction and their respective functions:

                                                (FLOW CHART)

                                               RELEVANT DATES

                                                CUT-OFF DATE

  The cut-off date will be May 1, 2007.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  10/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 12 of 377

                                                CLOSING DATE

  The closing date will be on or about May 30, 2007.

                                             DISTRIBUTION DATE

  The 25th day of each month, beginning in June 2007. If the 25th day is not a
  business day, then the distribution date will be the next business day after the
  25th day of the month.

                                                 RECORD DATE

  For any distribution date, the last business day of the month preceding the
  month of such distribution date (or, in the case of the first distribution date,
  the closing date).

                                  FINAL SCHEDULED DISTRIBUTION DATE

  The final scheduled distribution date for the offered certificates will be June
  2037. The final scheduled distribution date has been determined by adding one
  month to the scheduled maturity of the latest maturing mortgage loan in the
  trust fund. The actual final distribution date for each class of offered
  certificates may be earlier or later, and could be substantially earlier, than
  the applicable final scheduled distribution date.

  See "Yield, Prepayment and Maturity Considerations--Prepayments and Yields for
  the Certificates."

                                    THE SERIES 2007-3 CERTIFICATES

  Merrill Lynch First Franklin Mortgage Loan Trust, Series 2007-3 certificates
  represent ownership interests in the issuing entity, the assets of which will
  consist primarily of first lien, adjustable and fixed rate, fully amortizing,
  interest only and balloon sub-prime residential mortgage loans.

  The certificates represent beneficial ownership interests in the underlying
  trust fund assets. The certificates will have the original certificate principal
  balance, pass-through rate and other features set forth in the table on page
  S-4. The issuing entity will issue the certificates under a pooling and
  servicing agreement, dated as of May 1, 2007, among Merrill Lynch Mortgage
  Investors, Inc., as depositor, LaSalle Bank National Association, as trustee,
  and Home Loan Services, Inc., as servicer.

  Any collections on the mortgage loans will be used to pay fees to the servicer
  and the trustee, to make net swap payments (if any) owed to the swap
  counterparty and the swap termination payment (if any) owed to the swap
  counterparty (other than defaulted swap termination


                                                       S-6

  <PAGE>

  payments) and to make interest or principal payments on the certificates. All
  principal collections will be paid to one or more classes of the certificates
  offered through this prospectus supplement or to other classes of certificates
  that we are not offering by this prospectus supplement, based on the outstanding
  certificate principal balances and the remaining principal amount of the
  mortgage loans. Any interest collections in excess of the amount paid to holders
  of the offered certificates (either as interest or principal) and the servicer,
  and the amount, if any, paid to the swap counterparty, will be paid to the
  owners of the other classes of certificates that we are not offering by this
  prospectus supplement, which are entitled to receive those excess amounts.

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  11/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 13 of 377
  Neither the class C certificates, which represent a subordinated interest in the
  assets of the issuing entity, nor the class P certificates, which represent the
  right to receive certain prepayment charges on the mortgage loans, are offered
  by this prospectus supplement.

  See "Description of the Certificates--Distributions."

                                         INTEREST DISTRIBUTIONS

  Interest will accrue on each class of certificates at the pass-through rate for
  that class. Interest will accrue on the offered certificates from the prior
  distribution date (or the closing date, in the case of the first distribution
  date) to the day prior to the current distribution date.

  The pass-through rates on each of the offered certificates will be subject to
  one of three available funds caps, as described in more detail herein. These
  available funds caps limit the pass-through rates on each of the offered
  certificates.

  The pass-through rates on the class A-1A, class A-1B, class A-1C and class A-1D
  certificates, which we refer to collectively herein as the "class A-1
  certificates," and the class R, class M-1-1, class M-2-1, class M-3-1 and class
  M-4-1 certificates (together with the class A-1 certificates, the "group one
  certificates") will be limited by reference to a rate determined by multiplying
  (a) 12, (b) an amount obtained by dividing the amount of interest due on the
  group one mortgage loans, less certain amounts, including any pro rata amounts
  owed to the swap counterparty (other than any swap termination payment that is
  the result of an event of default or certain termination events with respect to
  the swap counterparty), by the aggregate stated principal balance of the group
  one mortgage loans as of the first day of the related accrual period and (c) a
  fraction, the numerator of which is 30 and the denominator of which is the
  actual number of days in the related accrual period.

  The pass-through rates on the class A-2A, class A-2B, class A-2C and class A-2D
  certificates, which we refer to collectively herein as the "class A-2
  certificates," and the class M-1-2, class M-2-2, class M-3-2 and class M-4-2
  certificates (together with the class A-2 certificates, the "group two
  certificates") will be limited by reference to a rate determined by multiplying
  (a) 12, (b) an amount obtained by dividing the amount of interest due on the
  group two mortgage loans, less certain amounts, including any pro rata amounts
  owed to the swap counterparty (other than any swap termination payment that is
  the result of an event of default or certain termination events with respect to
  the swap counterparty), by the aggregate stated principal balance of the group
  two mortgage loans as of the first day of the related accrual period and (c) a
  fraction, the numerator of which is 30 and the denominator of which is the
  actual number of days in the related accrual period.

  The pass-through rates on each of the class M-5 and class M-6 certificates,
  which we refer to collectively, with the class M-1, class M-2, class M-3 and
  class M-4 certificates, as the "class M certificates," and the class B-1, class
  B-2 and class B-3 certificates, which we refer to collectively herein as the
  "class B certificates," will be limited by reference to a rate determined by the
  weighted average of the available funds cap for the group one certificates and
  the available funds cap for the group two certificates (weighted in proportion
  to the results of subtracting from the aggregate stated principal balance of
  each mortgage group, the current certificate principal balance of the group one
  certificates, in the case of group one, or the group two certificates, in the
  case of group two).

  Shortfalls arising from the application of an available funds cap or a maximum
  rate cap (described below), subject to certain limitations based upon one-month
  LIBOR, the upper collar on the related corridor contract and net swap payments
  received from the swap counterparty, will be carried over on a subordinated
  basis with accrued interest at the then applicable pass-through rate and paid
  from excess cashflow in a later distribution, subject to the related maximum
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  12/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 14 of 377
  rate cap and available funds cap, if available.


                                                       S-7

  <PAGE>

  As described below, the issuing entity will own three interest rate corridor
  contracts. Amounts received on the group one corridor contract will only be
  available to make payments on the group one certificates, amounts received on
  the group two corridor contract will only be available to make payments on the
  group two certificates and amounts received on the class M-5, class M-6 and
  class B Certificate corridor contract will only be available to make payments on
  the class M-5, class M-6 and class B certificates, in each case to the extent of
  the interest shortfall on such certificates attributable to the related
  available funds cap or maximum rate cap subject to certain limitations based
  upon one-month LIBOR (as determined under the related corridor contract), the
  upper collar on the related corridor contract and net swap payments received
  from the swap counterparty (other than any such shortfalls attributable to the
  fact that losses are not allocated to the class A certificates after the class M
  and class B certificates have been reduced to zero).

  See "Description of the Certificates--Distributions--Distributions of Interest."

  Any excess of the amount received on the related corridor contract over the
  amount needed to pay such shortfalls on the related classes of offered
  certificates arising as a result of the related available funds cap (other than
  such shortfalls arising from the fact that the pooling and servicing agreement
  does not provide for the reduction of the principal balance of the class A
  certificates as a result of realized losses) will be distributed to the class C
  certificates (which are not offered pursuant to this prospectus supplement).

  The pass-through rates on each of the offered certificates will also be subject
  to one of three maximum interest rate caps. The pass-through rates on the group
  one certificates will be limited by reference to a rate determined by
  multiplying (a) 12, (b) an amount obtained by dividing the amount of interest
  that would be due on the group one mortgage loans had the group one adjustable
  rate mortgage loans provided for interest at their net maximum lifetime rates
  and the group one fixed rate mortgage loans provided for interest at their net
  mortgage rates, less certain amounts, including any pro rata amounts owed to the
  swap counterparty (other than any swap termination payment that is the result of
  an event of default or certain termination events with respect to the swap
  counterparty), by the aggregate stated principal balance of the group one
  mortgage loans as of the first day of the related accrual period and (c) a
  fraction, the numerator of which is 30 and the denominator of which is the
  actual number of days in the related accrual period.

  The pass-through rates on the group two certificates will be limited by
  reference to a rate determined by multiplying (a) 12, (b) an amount obtained by
  dividing the amount of interest that would be due on the group two mortgage
  loans had the group two adjustable rate mortgage loans provided for interest at
  their net maximum lifetime rates and the group two fixed rate mortgage loans
  provided for interest at their net mortgage rates, less certain amounts,
  including any pro rata amounts owed to the swap counterparty (other than any
  swap termination payment that is the result of an event of default or certain
  termination events with respect to the swap counterparty), by the aggregate
  stated principal balance of the group two mortgage loans as of the first day of
  the related accrual period and (c) a fraction, the numerator of which is 30 and
  the denominator of which is the actual number of days in the related accrual
  period.

  The pass-through rates on the class M-5, class M-6 and class B certificates will
  be limited by reference to a rate determined by the weighted average of the
  maximum rate cap for the group one certificates and the maximum rate cap for the
  group two certificates (weighted in proportion to the results of subtracting
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  13/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 15 of 377
  from the aggregate stated principal balance of each mortgage group, the current
  certificate principal balance of the group one certificates, in the case of
  group one, or the group two certificates, in the case of group two). Any
  interest shortfall due to the related maximum rate cap will not be reimbursed,
  except under limited circumstances described herein.

  See "Description of the Certificates--Distributions--Distributions of Interest."

                                         PRINCIPAL DISTRIBUTIONS

  Principal payments to the certificates will generally reflect principal
  collections on the mortgage loans in the trust fund. The group one certificates
  will generally receive principal collected on the group one mortgage loans. The
  group two certificates will generally receive principal collected on the group
  two mortgage loans. The class M-5, class M-6 and class B certificates will
  generally receive principal collected on both groups of


                                                       S-8

  <PAGE>

  mortgage loans. Principal payments will also include a portion of interest
  collections to the extent necessary to maintain or restore overcollateralization
  to the required level, as described below. See "Description of the
  Certificates--Distributions--Distributions of Principal."

  On each distribution date prior to the stepdown date or on which a stepdown
  trigger event is in effect, distributions will be made from the portion of the
  available funds allocable to principal payments on the mortgage loans (as
  further described in "Description of the
  Certificate--Distributions--Distributions of Principal" in this prospectus
  supplement), (i) first, to the class A certificates until their respective
  principal balances have been reduced to zero, and (ii) second, to the class M-1,
  class M-2, class M-3, class M-4, class M-5, class M-6, class B-1, class B-2 and
  class B-3 certificates in that order, until their respective principal balances
  have been reduced to zero.

  On each distribution date on and after the stepdown date and on which a stepdown
  trigger event is not in effect, distributions will be made from the portion of
  the available funds allocable to the principal payments on the mortgage loans
  (as further described in "Description of the
  Certificate--Distributions--Distributions of Principal" in this prospectus
  supplement), (i) first, to the class A certificates, the lesser of the portion
  of the available funds allocable to principal payments on the mortgage loans and
  an amount equal to the principal distribution entitlement for the class A
  certificates until their respective principal balances have been reduced to zero
  and (ii) second, to each of the class M-1, class M-2, class M-3, class M-4,
  class M-5, class M-6, class B-1, class B-2 and class B-3 certificates, in that
  order, in each case, the lesser of the remaining portion of the available funds
  allocable to principal payments on the mortgage loans and an amount equal to the
  principal distribution entitlement for that class of certificates (each as
  further described in "Description of the
  Certificate--Distributions--Distributions of Principal" in this prospectus
  supplement), until their respective class certificate balances have been reduced
  to zero.

  The "stepdown date" is defined in this prospectus supplement and generally means
  the earlier to occur of (a) the date on which the aggregate principal balances
  of the class A certificates have been reduced to zero and (b) the later to occur
  of (i) the distribution date in June 2010 and (ii) the first distribution date
  on which the subordination below the class A certificates is greater than or
  equal to 40.20% of the aggregate stated principal balance of the mortgage loans
  for that distribution date.

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  14/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 16 of 377
  See "Description of the Certificates--Distributions--Distributions of
  Principal."

  The stepdown trigger event is defined in this prospectus supplement and
  generally means with respect to any distribution date on or after the stepdown
  date, the circumstances in which (i) the unpaid principal balance of mortgage
  loans that are 60 days or more delinquent or (ii) the aggregate amount of
  realized losses incurred since the cut-off date, in each case, exceeds the
  applicable percentages described in the definition of "stepdown trigger event"
  included in this prospectus supplement.

  See "Description of the Certificates--Distributions--Distributions of
  Principal."

                                            CORRIDOR CONTRACTS

  The issuing entity will own three interest rate corridor contracts purchased for
  the benefit of the group one certificates; the group two certificates; and the
  class M-5, class M-6 and class B certificates. Each of the corridor contracts
  will be provided by The Bank of New York and will terminate immediately
  following the distribution date in November 2007. Each corridor contract will
  have a notional balance on each distribution date equal to the lesser of (x) the
  aggregate certificate principal balance of the related certificates and (y) the
  amount determined according to the schedules described in this prospectus
  supplement under the heading "Description of the Certificates--Corridor
  Contracts" until it is terminated. The issuing entity will receive a payment
  under each corridor contract with respect to any distribution date on which
  one-month LIBOR (as determined under the related corridor contract) exceeds the
  related lower collar with respect to such distribution date shown in the tables
  on beginning on page S-70. Payments received on the corridor contracts will be
  available to make payments to the holders of the related offered certificates
  only in respect of interest shortfalls on such certificates attributable to the
  related available funds cap or maximum rate cap (other than any such shortfalls
  attributable to the fact that losses are not allocated to the class A
  certificates after the class M and class B certificates have been reduced to
  zero). Any amounts received on the corridor contracts on a distribution date
  that are not used to pay such shortfalls


                                                       S-9

  <PAGE>

  on such distribution date will be distributed to the holders of the class C
  certificates (which are not being offered pursuant to this prospectus
  supplement).

                                     INTEREST RATE SWAP AGREEMENT

  On the closing date, the supplemental interest trust trustee, on behalf of the
  supplemental interest trust, will enter into an interest rate swap agreement
  with the swap counterparty, for the benefit of the supplemental interest trust.

  Under the interest rate swap agreement, with respect to each distribution date
  during the period beginning on the distribution date in December 2007 and
  terminating immediately following the distribution date in May 2012, the
  supplemental interest trust will pay to the swap counterparty a fixed payment at
  a per annum rate as set forth in the table on page S-73, calculated on the basis
  of a 360-day year assumed to consist of twelve 30-day months and the interest
  rate swap counterparty will pay to the supplemental interest trust a floating
  payment at a rate of one-month LIBOR (as determined under the interest rate swap
  agreement), calculated on the basis of a 360-day year and the actual number of
  days elapsed in the accrual period, in each case calculated based on the
  scheduled notional amount set forth in the table on page S-73 in this prospectus
  supplement for that distribution date. To the extent that the fixed payment
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  15/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 17 of 377
  exceeds the floating payment payable with respect to any such distribution date,
  amounts otherwise available for distributions on the certificates will be
  applied one business day preceding that distribution date to make a net payment
  to the swap counterparty, and to the extent that the floating payment exceeds
  the fixed payment payable with respect to any of those distribution dates, the
  swap counterparty will make a net payment to the supplemental interest trust one
  business day preceding that distribution date.

  Any net amounts received by or paid out from the supplemental interest trust
  under the interest rate swap agreement will either increase or reduce the amount
  available to make distributions on the certificates, as described under
  "Description of the Certificates--Distributions from the Supplemental Interest
  Trust." The interest rate swap agreement is scheduled to terminate immediately
  following the distribution date in May 2012.

  See "Description of the Certificates--Swap Agreement" and "--Distributions from
  the Supplemental Interest Trust."

                                                DENOMINATIONS

  The issuing entity will issue the offered certificates (other than the class R
  certificate) in minimum denominations of $25,000 in original principal amount
  and integral multiples of $1 in excess of $25,000. A single class R certificate
  will be issued in definitive form in a $100 denomination.

                                         BOOK-ENTRY REGISTRATION

  The issuing entity will initially issue the offered certificates (other than the
  class R certificate) in book-entry form. You may elect to hold your interest in
  the certificates through The Depository Trust Company in the United States, or
  Clearstream Banking, societe anonyme or the Euroclear Bank, S.A./N.V. in Europe,
  or indirectly through participants in these systems.

  You will not be entitled to receive a definitive certificate representing your
  interest except under limited circumstances.

  See "Description of the Certificates--Book-Entry Certificates" in this
  prospectus supplement and "Description of the Securities" in the prospectus.

                          MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

  The sponsor will make certain representations and warranties to the depositor
  concerning the mortgage loans. Those representations and warranties will be
  assigned by the depositor to the trustee for the benefit of certificateholders
  under the pooling and servicing agreement. Such representations and warranties
  will include that none of the mortgage loans in the trust fund will be "high
  cost" loans under applicable federal, state or local anti-predatory or
  anti-abusive lending laws.

  Following the discovery of a breach of any representation or warranty that
  materially and adversely affects the value of the mortgage loan, or receipt of
  notice of that breach, the sponsor will be required either to (1) cure that
  breach, (2) repurchase the affected mortgage loan from the issuing entity or (3)
  in certain circumstances, substitute another mortgage loan for the affected
  mortgage loan.


                                                     S-10

  <PAGE>

  In order to substitute a new mortgage loan for a mortgage loan that has been
  removed from the trust fund because of a breach of a representation or warranty,
  (a) substitution must take place within two years from the closing date and (b)
  a mortgage loan that is materially similar to the deleted mortgage loan must be
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  16/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 18 of 377
  available for substitution.

  See "The Pooling and Servicing Agreement--Assignment of Mortgage Loans".

                                             FEES AND EXPENSES

  Before distributions are made on the certificates, the servicer will be paid a
  monthly fee calculated as 0.500% per annum on the total stated principal balance
  of the mortgage loans (subject to reduction as described in this prospectus
  supplement). The servicer will also be entitled to investment earnings on, and
  other benefits arising from, the collection and escrow accounts and certain
  other fees.

  The trustee will receive investment earnings on and other benefits arising from
  the certificate account.

  Expenses of and other amounts due to the servicer and the trustee will be
  reimbursed before payments are made on the certificates.

  See "Description of the Certificates--Fees and Expenses of the Trust Fund."

                                            CREDIT ENHANCEMENT

  Credit enhancement is intended to reduce the harm caused to holders of the
  certificates as a result of shortfalls in payments received and losses realized
  on the mortgage loans. The credit enhancement for the certificates will consist
  of excess interest, overcollateralization and subordination described in this
  prospectus supplement.

  Excess Interest and Overcollateralization. The overcollateralization amount is
  the excess of the aggregate outstanding principal balance of the mortgage loans
  over the aggregate principal balance of the offered certificates. On the closing
  date, the overcollateralization amount will equal approximately 2.80% of the
  aggregate outstanding principal balance of the mortgage loans as of the cut-off
  date. Generally, because more interest is required to be paid by the mortgagors
  than is necessary to pay the interest accrued on the certificates and the
  expenses of the issuing entity, including any net swap payments (if any) owed to
  the swap counterparty, there is expected to be excess interest each month. On
  each distribution date, the issuing entity will apply some or all of the excess
  interest as a principal payment on the most senior class or classes of
  certificates then outstanding until the overcollateralization target is reached,
  resulting in a limited acceleration of amortization of the offered certificates
  relative to the amortization of the mortgage loans. Once the
  overcollateralization target amount is reached, the acceleration feature will
  cease. If thereafter the overcollateralization amount is reduced below the
  targeted overcollateralization amount as a result of losses on the mortgage
  loans, the issuing entity will again apply some or all of this excess interest
  as principal payments on the most senior classes of certificates then
  outstanding until the overcollateralization target is restored, again resulting
  in a limited acceleration of amortization of the offered certificates relative
  to the mortgage loans. This acceleration feature is intended to restore the
  required level of overcollateralization. Once the required level of
  overcollateralization is restored, the acceleration feature will again cease,
  unless it becomes necessary again to maintain the required level of
  overcollateralization. The actual level of overcollateralization may increase or
  decrease over time. This could result in a temporarily faster or slower
  amortization of the certificates. See "Description of the
  Certificates--Overcollateralization Provisions."

  Subordination. The rights of the holders of the more junior classes of
  certificates to receive distributions will be subordinated to the rights of the
  holders of the more senior classes of certificates to receive distributions.

  In general, the protection afforded the holders of more senior classes of
  certificates by means of this subordination will be effected in two ways:
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  17/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 19 of 377

        -      by the preferential right of the holders of the more senior classes to
               receive, prior to any distribution being made on any distribution date
               to the holders of the more junior classes of certificates, the amount
               of interest and principal due on the more senior classes of
               certificates and, if necessary, by the right of the more senior
               holders to receive future distributions on the mortgage loans that
               would otherwise have been allocated to the


                                                     S-11

  <PAGE>

               holders of the more junior classes of certificates; and

        -      by the allocation to the more junior classes of certificates (in
               inverse order of seniority and pro rata, based on relative principal
               balances, within each numerical designation with respect to the class
               M-1, class M-2, class M-3 and class M-4 certificates) of losses
               resulting from the liquidation of defaulted mortgage loans or the
               bankruptcy of mortgagors prior to the allocation of these losses to
               the more senior classes of certificates, until their respective
               certificate principal balances have been reduced to zero.

  See "Description of the Certificates--Subordination of the Payment of the
  Subordinate Certificates."

  The chart below summarizes the relative seniority of the various classes of
  certificates and indicates the initial level of credit support provided to the
  various classes of certificates which assumes that the targeted
  overcollateralization amount has been reached. The initial level of credit
  support includes the initial overcollateralization level of approximately 2.80%.

  <TABLE>
  <CAPTION>
                                                   INITIAL
                         CREDIT                     CREDIT
  CLASS(ES)              SUPPORT                   SUPPORT
  ---------       ---------------------            -------
  <S>             <C>                              <C>
  A               class M-1,                        20.10%
                  class M-2,
                  class M-3,
                  class M-4,
                  class M-5,
                  class M-6,
                  class B-1,
                  class B-2,
                  class B-3
  M-1             class M-2,                        15.00%
                  class M-3,
                  class M-4,
                  class M-5,
                  class M-6,
                  class B-1,
                  class B-2,
                  class B-3
  </TABLE>

  <TABLE>
  <CAPTION>
                                                   INITIAL
                            CREDIT                  CREDIT
  CLASS(ES)                 SUPPORT                SUPPORT
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  18/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 20 of 377
  ---------       ---------------------            -------
  <S>             <C>                              <C>
  M-2             class M-3,                        10.85%
                  class M-4,
                  class M-5,
                  class M-6,
                  class B-1,
                  class B-2,
                  class B-3
  M-3             class M-4,                         9.70%
                  class M-5,
                  class M-6,
                  class B-1,
                  class B-2,
                  class B-3
  M-4             class M-5,                         8.25%
                  class M-6,
                  class B-1,
                  class B-2,
                  class B-3
  M-5             class M-6,                         7.00%
                  class B-1,
                  class B-2,
                  class B-3
  M-6             class B-1,                         6.10%
                  class B-2,
                  class B-3
  B-1             class B-2,                         5.05%
                  class B-3
  B-2             class B-3                          4.05%
  B-3             Overcollateralization              2.80%
  </TABLE>

                                           OPTIONAL TERMINATION

  Subject to restrictions described in this prospectus supplement, before the
  first distribution date after the distribution date on which the aggregate
  unpaid principal balance of the mortgage loans is reduced to less than or equal
  to 10% of the aggregate stated principal balance of the mortgage loans as of the
  cut-off date, the trustee will be directed, pursuant to the pooling and
  servicing agreement, to attempt to terminate the trust fund through a one-time
  auction process mutually acceptable to the trustee and the depositor.

  If the trust fund is not terminated because the trustee did not receive a
  sufficient purchase price at least equal to the sum of (i) the aggregate
  outstanding principal balance of the mortgage loans (or if such mortgage loan is
  an REO property, the fair market value of such REO property), plus accrued
  interest thereon through the due date preceding distribution of the proceeds,
  (ii) any


                                                     S-12

  <PAGE>

  unreimbursed fees and out-of-pocket costs and expenses and indemnity amounts
  owed to the trustee or the servicer and all unreimbursed advances and servicing
  advances, (iii) any unreimbursed costs, penalties and/or damages incurred by the
  issuing entity in connection with any violation relating to any of the mortgage
  loans of any predatory or abusive lending law, (iv) all reasonable fees and
  expenses incurred by the Trustee in connection with such auction and (v) any
  swap termination payment, other than a defaulted swap termination payment, owed
  to the swap counterparty, then the NIMs insurer, if any, will have the right to
  purchase the mortgage loans at such purchase price. If the NIMs insurer, if any,
  fails to exercise its option to purchase all of the mortgage loans, then Home
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  19/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 21 of 377
  Loan Services, Inc., as servicer, may, on any distribution date thereafter,
  purchase all of the mortgage loans, which similarly would result in the
  termination of the trust fund.

  See "The Pooling and Servicing Agreement--Optional Termination" for more
  information.

                                           EXCHANGE ACT FILINGS

  The issuing entity will file Distribution Reports on Form 10-D, Annual Reports
  on Form 10-K and (if applicable) Current Reports on Form 8-K with the Securities
  and Exchange Commission (the "Commission") regarding the certificates, to the
  extent, and for such time, as it shall be required to do so under the Securities
  Exchange Act of 1934, as amended. Such reports will be filed under the name
  "Merrill Lynch Mortgage Investors, Inc" (Commission file no. 333-140436).
  Members of the public may read and copy any materials filed with the Commission
  at the Commission's Public Reference Room at 100 F Street, N.E., Washington,
  D.C. 205449. Members of the public may obtain information regarding the
  operation of the Public Reference Room by calling the Commission at
  1-800-SEC-0330. The Commission maintains an internet site that contains reports,
  proxy and information statements, and other information regarding issuers that
  file electronically with the Commission. The address of that internet site is
  http://www.sec.gov.

                                             LEGAL INVESTMENT

  Generally, the offered certificates that are rated in one of the two highest
  rating categories by at least one nationally recognized statistical rating
  organization will constitute "mortgage related securities" under the Secondary
  Mortgage Market Enhancement Act of 1984, as amended. The other offered
  certificates will not constitute "mortgage related securities" under the
  Secondary Mortgage Market Enhancement Act of 1984, as amended. We make no
  representation as to the appropriate characterization of the offered
  certificates under any laws relating to investment restrictions. You should
  consult your own counsel as to whether you have the legal authority to invest in
  these securities.

  See "Risk Factors--Certain of the offered certificates lack SMMEA eligibility
  and may lack liquidity, which may limit your ability to resell the certificates"
  in this prospectus supplement and "Legal Investment" in this prospectus
  supplement and the prospectus.

                                    FEDERAL INCOME TAX CONSEQUENCES

  For federal income tax purposes, the trust fund, other than the corridor
  contract account, rights to receive payments on the corridor contracts, the
  interest rate swap agreement, the supplemental interest trust and the rights to
  receive prepayment charges, will elect to be treated as multiple real estate
  mortgage investment conduits ("REMICs") in a tiered structure. For federal
  income tax purposes, the offered certificates (other than the class R
  certificate) will represent ownership of regular interests in a REMIC and the
  right to receive, and the obligation to make, payments under certain non-REMIC
  contracts. To the extent that the offered certificates (other than the class R
  certificate) represent regular interests in a REMIC, they will generally be
  treated as debt instruments for federal income tax purposes. Holders of offered
  certificates will be required to include in income all interest and original
  issue discount on the portion of their offered certificates that represents a
  regular interest in a REMIC, in accordance with the accrual method of
  accounting. See "Federal Income Tax Consequences" in this prospectus supplement
  and "Material Federal Income Tax Consequences" in the prospectus for a
  discussion of the federal income tax treatment of a holder of a regular interest
  in a REMIC and for a discussion of the federal income tax consequences
  associated with the deemed rights to receive, and the obligation to make,
  payments under the non-REMIC contracts.

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  20/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 22 of 377
  For federal income tax purposes, the class R certificate will represent the
  residual interest in each of the REMICs included in the trust fund and the right
  to


                                                     S-13

  <PAGE>

  receive, and the obligation to make, payments under certain non-REMIC contracts.
  The class R certificate will not be treated as a debt instrument for federal
  income tax purposes. The beneficial owner of the class R certificate will be
  required to include the taxable income or loss of the REMICs in determining its
  taxable income. All or most of the taxable income of the REMICs includable by
  the beneficial owner of the class R certificate will be treated as "excess
  inclusion" income which is subject to special limitations for federal income tax
  purposes. As a result of this tax treatment, the after-tax return on the class R
  certificate may be significantly lower than would be the case if the class R
  certificate were taxed as a debt instrument, or may be negative.

  See "Federal Income Tax Consequences--Class R Certificate."

  Additionally, the class R certificate will be treated as a "noneconomic residual
  interest" for tax purposes and, as a result, certain transfers of the class R
  certificate may be disregarded for federal income tax purposes, with the
  transferor continuing to have tax liabilities for the transferred certificates.

  See "Description of the Certificates--Restrictions on Transfer of the Class R
  Certificate" and "Federal Income Tax Consequences--Class R Certificate" in this
  prospectus supplement and "Material Federal Income Tax Consequences--Tax-Related
  Restrictions on Transfers of REMIC Residual Certificates" in the prospectus.

                                           ERISA CONSIDERATIONS

  Under current law, in general, the offered certificates (other than the class R
  certificate) will be eligible for acquisition by retirement or other employee
  benefit plans subject to Title I of the Employee Retirement Income Security Act
  of 1974, as amended, or Section 4975 of the Internal Revenue Code of 1986, as
  amended. However, prior to the termination of the interest rate swap agreement,
  such employee benefit plans or plans subject to Section 4975 may not acquire the
  offered certificates unless such acquisition and holding will not constitute or
  result in a non-exempt prohibited transaction under Title I of ERISA or Section
  4975 of the Code. Prospective investors should consult with legal counsel
  regarding the consequences of the acquisition and holding of the offered
  certificates by such a retirement or other employee benefit plan.

  See "ERISA Considerations" herein and in the prospectus.

                                                    RATINGS

  Moody's Investors Services, Inc. and Standard & Poor's Rating Services, a
  division of the McGraw-Hill Companies, Inc., will issue the ratings with respect
  to the offered certificates.

  The offered certificates are required to receive the ratings indicated under the
  heading "Anticipated Ratings" in the chart shown on page S-4 of this prospectus
  supplement.

  A security rating is not a recommendation to buy, sell or hold securities and
  may be subject to revision or withdrawal at any time by any rating agency. The
  ratings on the certificates address the likelihood of the receipt by holders of
  the certificates of all distributions on the underlying mortgage loans to which
  they are entitled. They do not represent any assessment of the likelihood or
  rate of principal prepayments or the likelihood that any interest carry forward
  amount will be paid.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  21/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 23 of 377

  See "Ratings."

                                            THE MORTGAGE LOANS

  The mortgage loans will be secured by mortgages, deeds of trust and other
  security instruments, all of which are referred to in this prospectus supplement
  as mortgages.

  The statistical information on the mortgage loans presented herein, including
  the following table, is based on a statistical pool of mortgage loans having a
  total stated principal balance of $1,906,195,808 as of May 1, 2007. It is
  expected that the final mortgage pool delivered to the issuing entity on the
  closing date will have a total stated principal balance of approximately
  $1,888,495,811. As a result, the characteristics in the final mortgage pool as
  of the closing date will vary from those presented in this prospectus
  supplement. However, such variance shall not be material.

  We will divide the mortgage loans into two separate groups referred to as group
  one and group two. Group one will consist of first lien, fixed rate and
  adjustable rate mortgage loans that had a principal balance at origination of no
  more than $417,000 if a single-unit


                                                     S-14

  <PAGE>

  property (or $625,500 if the property is located in Hawaii or Alaska), $533,850
  if a two-unit property (or $800,775 if the property is located in Hawaii or
  Alaska), $645,300 if a three-unit property (or $967,950 if the property is
  located in Hawaii or Alaska), or $801,950 if a four-unit property (or $1,202,925
  if the property is located in Hawaii or Alaska). Group two will consist of first
  lien, fixed rate and adjustable rate mortgage loans that had a principal balance
  at origination that may or may not conform to the criteria specified above for
  mortgage loans included in group one.

  When we refer to percentages of mortgage loans in the following tables, we are
  describing the percentage of the aggregate principal balance of the statistical
  pool of mortgage loans as of May 1, 2007, based on the total stated principal
  balance of $1,906,195,808. The sum of the percentages may not equal 100.00% due
  to rounding.

  For additional information on the mortgage loans, see "The Mortgage Pool" and
  "Annex II--The Mortgage Loans."


                                                     S-15

  <PAGE>

                                             THE MORTGAGE POOL

                             STATISTICAL MORTGAGE LOAN CHARACTERISTICS

  <TABLE>
  <S>                                                      <C>
  Number of mortgage loans                                          9,311
  Aggregate outstanding principal balance                  $1,906,195,808
  Percentage of mortgage loans with
     prepayment charges at origination                                68.08%
  Weighted average prepayment term at
     origination for loans with
     prepayment charges (in months)                                        27
  </TABLE>
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  22/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 24 of 377

  <TABLE>
  <CAPTION>
                                                                           AVERAGE OR
                                                                       WEIGHTED AVERAGE              RANGE
                                                                       ----------------     ----------------------
  <S>                                                                  <C>                  <C>
  Outstanding principal balance(1)                                          $204,725         $31,130 to $1,350,000
  Original principal balance(1)                                             $204,732         $31,150 to $1,350,000
  Current mortgage rates(2)                                                  8.526%           5.600% to 13.750%
  Original loan-to-value ratio(2)                                            84.51%           15.20% to 100.00%
  Stated remaining term to maturity (in months)(2)                            359                177 to 360
  Credit score(2)                                                             645                540 to 815
  Maximum mortgage rates(2)(3)                                              14.454%          11.600% to 18.800%
  Minimum mortgage rates(2)(3)                                               8.454%           5.600% to 12.800%
  Gross margin(2)(3)                                                         5.659%           2.750% to 6.750%
  Initial rate cap(2)(3)                                                     2.990%           1.000% to 3.000%
  Periodic rate cap(2)(3)                                                    1.000%           1.000% to 1.000%
  Months to roll(2)(3)                                                         27                  5 to 60
  </TABLE>

  ----------
  (1) Indicates average.

  (2)   Indicates weighted average.

  (3)   Adjustable rate mortgage loans only.


                                                     S-16
  <PAGE>

                                                RISK FACTORS

  NATURE OF SUB-PRIME MORTGAGE LOANS MAY INCREASE RISK OF LOSS

       Some of the mortgage loans may be of sub-prime credit quality; i.e., they
  do not meet the customary credit standards of Freddie Mac and Fannie Mae.
  Delinquencies and liquidation proceedings are more likely with these mortgage
  loans than with mortgage loans that satisfy such credit standards. In the event
  these mortgage loans do become delinquent or subject to liquidation, you may
  face delays in receiving payment and may suffer losses if the credit
  enhancements are insufficient to cover the delays and losses.

  RECENT DEVELOPMENTS IN THE RESIDENTIAL MORTGAGE MARKET MAY ADVERSELY AFFECT THE
  MARKET VALUE OF THE CERTIFICATES

       Investors should note that the residential mortgage market in the United
  States has recently encountered a variety of difficulties and changed economic
  conditions that may adversely affect the performance or market value of your
  certificates.

       In recent months, delinquencies and losses with respect to residential
  mortgage loans generally have increased and may continue to increase,
  particularly in the subprime sector. In addition, in recent months residential
  property values in many states have declined or remained stable, after extended
  periods during which those values appreciated. A continued decline or an
  extended flattening in those values may result in additional increases in
  delinquencies and losses on residential mortgage loans generally, especially
  with respect to second homes and investor properties, and with respect to any
  residential mortgage loans where the aggregate loan amounts (including any
  subordinate loans) are close to or greater than the related property values.

       Another factor that may have contributed to, and may in the future result
  in, higher delinquency rates is the increase in monthly payments on adjustable
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  23/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 25 of 377
  rate mortgage loans. Any increase in prevailing market interest rates may result
  in increased payments for borrowers who have adjustable rate mortgage loans.
  Moreover, with respect to hybrid mortgage loans after their initial fixed rate
  period, borrowers may experience a substantial increase in their monthly payment
  even without an increase in prevailing market interest rates. Borrowers seeking
  to avoid these increased monthly payments by refinancing their mortgage loans
  may no longer be able to find available replacement loans at comparably low
  interest rates. A decline in housing prices may also leave borrowers with
  insufficient equity in their homes to permit them to refinance, and in addition
  many mortgage loans have prepayment charges that inhibit refinancing.
  Furthermore, borrowers who intend to sell their homes on or before the
  expiration of the fixed rate periods on their mortgage loans may find that they
  cannot sell their properties for an amount equal to or greater than the unpaid
  principal balance of their mortgage loans. These events, alone or in
  combination, may contribute to higher delinquency rates. These general market
  conditions may affect the performance of the mortgage loans backing your
  certificates and, even if they do not affect performance, may adversely affect
  the market value of your certificates.

  VALUE OF THE MORTGAGE LOANS MAY BE AFFECTED BY, AMONG OTHER THINGS, A DECLINE IN
  REAL ESTATE VALUES, WHICH MAY RESULT IN LOSSES ON THE OFFERED CERTIFICATES

       No assurance can be given that values of the mortgaged properties have
  remained or will remain at their levels on the dates of origination of the
  related mortgage loans. If the residential real estate market should experience
  an overall decline in property values so that the outstanding balances of the
  mortgage loans, and any secondary financing on the mortgaged properties, in the
  mortgage pool become equal to or greater than the value of the mortgaged
  properties, the actual rates of delinquencies, foreclosures and losses could be
  higher than those now generally experienced in the mortgage lending industry. In
  some


                                                     S-17

  <PAGE>

  areas of the United States, real estate values have risen at a greater rate in
  recent years than in the past. In particular, mortgage loans with high principal
  balances or high loan-to-value ratios will be affected by any decline in real
  estate values. Real estate values in any area of the country may be affected by
  several factors, including population trends, mortgage interest rates, and the
  economic well-being of that area. Any decrease in the value of the mortgage
  loans may result in the allocation of losses which are not covered by credit
  enhancement to the offered certificates or notes.

  THE OVERCOLLATERALIZATION PROVISIONS OF THE TRUST FUND WILL AFFECT THE YIELDS TO
  MATURITY OF THE CERTIFICATES

       The overcollateralization provisions of the trust fund will affect the
  weighted average lives of the certificates and consequently the yields to
  maturity of the certificates. To the extent necessary to maintain the required
  amount of overcollateralization, net monthly excess interest will be applied as
  distributions of principal to the most senior class or classes of certificates
  then outstanding. This application of net monthly excess interest will continue
  until the required level of overcollateralization is reached (and will resume
  thereafter if the overcollateralization level is reduced below the required
  level due to losses on the mortgage loans) and will have the effect of reducing
  the weighted average lives of the certificates. The actual required amount of
  overcollateralization may change from distribution date to distribution date,
  producing uneven distributions of accelerated payments in respect of principal
  under these circumstances. We cannot predict whether, or to what degree, it will
  be necessary to apply net monthly excess interest as distributions of principal
  in order to maintain the required amount of overcollateralization.

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  24/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 26 of 377
       Net monthly excess interest generally is the excess of interest collected
  or advanced on the mortgage loans over the interest required to pay interest on
  the offered certificates, any net swap payments or swap termination payment to
  the swap counterparty and the issuing entity expenses. Mortgage loans with
  higher interest rates will contribute more interest to the net monthly excess
  interest. Mortgage loans with higher interest rates may prepay faster than
  mortgage loans with relatively lower interest rates in response to a given
  change in market interest rates. Any disproportionate prepayments of mortgage
  loans that have higher interest rates may adversely affect the amount of net
  monthly excess interest.

       As a result of the interaction of these factors, the effect of the
  overcollateralization provisions on the weighted average lives of the offered
  certificates may vary significantly over time. See "Yield, Prepayment and
  Maturity Considerations" in this prospectus supplement and "Yield
  Considerations- Prepayments-Maturity and Weighted Average Life" in the
  prospectus.

  PREPAYMENTS ON THE MORTGAGE LOANS WILL AFFECT THE YIELDS TO MATURITY OF THE
  CERTIFICATES

       The yields to maturity and weighted average lives of the certificates will
  be affected primarily by the rate and timing of principal payments (including
  prepayments, liquidations, repurchases and defaults) of, and losses on, the
  mortgage loans. Prepayment experience may be affected by many factors, including
  general economic conditions, interest rates and the availability of alternative
  financing, homeowner mobility and the solicitation of mortgagors to refinance
  their mortgage loans. The servicer may solicit or refer to a mortgage originator
  any mortgagor for refinancing or otherwise take action to encourage refinancing.
  Any such solicitation or action may cause the rate of prepayments on the
  mortgage loans to occur at a faster rate than might otherwise be the case. In
  addition, substantially all of the mortgage loans contain due-on-sale
  provisions. The servicer is required to enforce these provisions unless
  enforcement is not permitted by applicable law, in certain other circumstances
  as described in the pooling and servicing agreement, or, if the servicer, in a
  manner consistent with accepted servicing practices, determines that the trust
  fund would benefit by not enforcing these provisions.


                                                     S-18

  <PAGE>

       To the extent permitted by applicable law, unless permitted by acceptable
  servicing practices, any assumption will not release the original borrower from
  its obligation under the mortgage loan. See "Yield, Prepayment and Maturity
  Considerations" in this prospectus supplement and "Certain Legal Aspects of
  Mortgage Loans-Due-on-Sale Clauses" in the prospectus for a description of the
  provisions of the mortgage loans that may affect their prepayment experience.

       The trustee will be directed in the pooling and servicing agreement to
  conduct a one-time auction of the assets remaining in the trust fund in an
  attempt to terminate the trust fund after the aggregate unpaid principal balance
  of the mortgage loans and any properties that the trust fund acquired in
  satisfaction of any of the mortgage loans is reduced to less than or equal to
  10% of the aggregate stated principal balance of the mortgage loans as of the
  cut-off date. If the auction fails to realize a sufficient purchase price, the
  NIMs Insurer, if any, may purchase all of the mortgage loans. If the auction
  fails to realize a sufficient purchase price and the NIMs Insurer fails to
  exercise its purchase option, under certain circumstances, then the servicer
  may, on any distribution date thereafter, purchase all of the mortgage loans.
  Any such purchase will cause a termination of the trust fund. A swap termination
  payment may be owed to the swap counterparty upon the termination of the trust
  fund. Any such swap termination payment, as well as any unreimbursed fees,
  out-of-pocket costs, expenses or advances made or owed to the trustee or the
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  25/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 27 of 377
  servicer, shall be included in the calculation of the price to be paid in order
  to effect the auction termination of the trust fund.

       The yields on the classes of offered certificates will also be sensitive to
  the level of one-month LIBOR and the level of the mortgage index. In addition,
  the yield to maturity of any offered certificates that you purchase at a
  discount or premium will be more sensitive to the rate and timing of payments
  thereon. You should consider, in the case of any offered certificates that you
  purchase at a discount, the risk that a slower than anticipated rate of
  principal payments could result in an actual yield that is lower than the
  anticipated yield and, in the case of any offered certificates that you purchase
  at a premium, the risk that a faster than anticipated rate of principal payments
  could result in an actual yield that is lower than the anticipated yield.
  Because approximately 68.08% of the mortgage loans in the statistical mortgage
  pool contain prepayment charges, the rate of principal prepayments during the
  term of such prepayment charges may be less than the rate of principal
  prepayments for mortgage loans that do not contain prepayment charges; however,
  principal prepayments of the mortgage loans could be expected to increase,
  perhaps materially, at or near the time of the expiration of such prepayment
  charges. We cannot make any representation as to the anticipated rate of
  prepayments on the mortgage loans, the amount and timing of losses on the
  mortgage loans, the level of one-month LIBOR or the related mortgage index or
  the resulting yield to maturity of any offered certificates. Any reinvestment
  risks resulting from a faster or slower incidence of prepayments on the mortgage
  loans will be borne entirely by the certificateholders as described in this
  prospectus supplement. See "Yield, Prepayment and Maturity Considerations" in
  this prospectus supplement and "Yield Considerations - Prepayments - Maturity
  and Weighted Average Life" in the prospectus.

  THE SERVICER MAY ENTER INTO PROGRAMS THAT COULD LEAD TO THE REFINANCING OF SOME
  MORTGAGE LOANS

       The servicer may enter into programs with third parties that may or may not
  be affiliated with the servicer or the depositor, which programs may be designed
  to encourage refinancing. As a result of these programs, the rate of principal
  prepayments of the mortgage loans in the mortgage pool may be higher than would
  otherwise be the case.


                                                     S-19

  <PAGE>

  MORTGAGE LOANS ORIGINATED OR ACQUIRED UNDER THE UNDERWRITING GUIDELINES
  DESCRIBED IN THIS PROSPECTUS SUPPLEMENT CARRY A RISK OF HIGHER DELINQUENCIES

       The underwriting guidelines used by First Franklin Financial Corporation in
  connection with the origination and acquisition of the mortgage loans in the
  trust fund consider the credit quality of a mortgagor and the value of the
  mortgaged property. The mortgagors generally do not qualify for loans conforming
  to Fannie Mae or Freddie Mac guidelines. Furthermore, the underwriting
  guidelines used in connection with the origination or acquisition of the
  mortgage loans in the trust fund do not prohibit a borrower from obtaining
  secondary financing on the mortgaged property. Secondary financing would reduce
  the borrower's equity in the related mortgaged property.

       As a result of the underwriting guidelines used in connection with the
  origination or acquisition of the mortgage loans in the trust fund, the mortgage
  loans are likely to experience rates of delinquency, foreclosure and bankruptcy
  that are higher, and that may be substantially higher, than those experienced by
  mortgage loans underwritten to Fannie Mae and Freddie Mac conforming guidelines.
  Furthermore, changes in the values of mortgaged properties may have a greater
  effect on the delinquency, foreclosure, bankruptcy and loss experience of the
  mortgage loans than on mortgage loans originated in a more traditional manner.
  Similarly, an overall general decline in residential real estate values could
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  26/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 28 of 377
  cause a particularly severe decline in the value of the mortgaged properties
  relating to mortgage loans in the trust fund. We cannot provide any assurance
  that the mortgaged properties will not experience an overall decline in value.

  THE INTEREST RATE ON THE CERTIFICATES MAY BE CAPPED DEPENDING ON FLUCTUATIONS IN
  ONE-MONTH LIBOR AND SIX-MONTH LIBOR

       The pass-through rates on the classes of offered certificates are
  calculated based upon the value of an index (one-month LIBOR) that is different
  from the value of the index applicable to all of the adjustable rate mortgage
  loans (six-month LIBOR) in the mortgage pool as described under "The Mortgage
  Pool-General" and are subject to the related available funds caps and maximum
  rate caps. In addition, the fixed rate mortgage loans have mortgage rates that
  are not dependent on any index.

       The group one available funds cap effectively limits the amount of interest
  accrued on the group one certificates to a per annum rate equal to the product
  of (a) 12, (b) an amount obtained by dividing the amount of interest due on the
  group one mortgage loans, less certain amounts, including any pro rata amounts
  owed to the swap counterparty (other than any swap termination payment that is
  the result of an event of default or certain termination events with respect to
  the swap counterparty), by the aggregate stated principal balance of the group
  one mortgage loans as of the first day of the related accrual period and (c) a
  fraction, the numerator of which is 30 and the denominator of which is the
  actual number of days in the related accrual period. The group two available
  funds cap effectively limits the amount of interest accrued on the group two
  certificates to a per annum rate equal to the product of (a) 12, (b) an amount
  obtained by dividing the amount of interest due on the group two mortgage loans,
  less certain amounts, including any pro rata amounts owed to the swap
  counterparty (other than any swap termination payment that is the result of an
  event of default or certain termination events with respect to the swap
  counterparty), by the aggregate stated principal balance of the group two
  mortgage loans as of the first day of the related accrual period and (c) a
  fraction, the numerator of which is 30 and the denominator of which is the
  actual number of days in the related accrual period. The weighted average
  available funds cap effectively limits the amount of interest accrued on the
  class M-5, class M-6 and class B certificates to a per annum rate equal to the
  weighted average of the available funds cap for the group one certificates and
  the available funds cap for the group two certificates (weighted in proportion
  to the results of subtracting from the aggregate principal balance of each
  mortgage group the current principal


                                                     S-20

  <PAGE>

  balance of the group one certificates, in the case of group one, or the group
  two certificates, in the case of group two).

       Various factors may cause an available funds cap described above to limit
  the amount of interest that would otherwise accrue on the offered certificates.
  First, this can result if one-month LIBOR increases more rapidly than six-month
  LIBOR. In addition, the pass-through rates on the offered certificates adjust
  monthly, while the interest rates on the adjustable rate mortgage loans adjust
  less frequently and the interest rates on the fixed rate mortgage loans remain
  constant, with the result that the operation of the related available funds cap
  described above may limit increases in the pass-through rates for extended
  periods in a rising interest rate environment. The adjustable rate mortgage
  loans are also subject to periodic (i.e., semi-annual) adjustment caps and
  maximum rate caps, and the weighted average margin is subject to change based
  upon prepayment experience, which also may result in an available funds cap
  described above limiting increases in the pass-through rates for the offered
  certificates. Finally, the adjustable rate mortgage loans accrue interest on the
  basis of a 360-day year assumed to consist of twelve 30-day months, while
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  27/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 29 of 377
  calculations of interest on the offered certificates will be made on the basis
  of the actual number of days elapsed and a year of 360 days. This may result in
  an available funds cap limiting the pass-through rates for the related offered
  certificates in some periods. Consequently, the interest that becomes due on the
  adjustable rate mortgage loans (net of the servicing fee and the net swap
  payments (if any) owed to the swap counterparty and the swap termination payment
  (if any) owed to the swap counterparty (other than defaulted swap termination
  payments)) with respect to any distribution date may not equal the amount of
  interest that would accrue at one-month LIBOR plus the applicable margin on the
  classes of offered certificates during the related period. Furthermore, if the
  related available funds cap described above determines the pass-through rate for
  a class of offered certificates for a distribution date, the market value of
  those certificates may be temporarily or permanently reduced.

       In addition, the pass-through rate on each class of offered certificates is
  subject to the related maximum rate cap, which limits the pass-through rate on
  each class of certificates based on the related net maximum lifetime mortgage
  rates on the adjustable rate mortgage loans and the net mortgage rates on the
  fixed rate mortgage loans. These maximum rate caps may limit increases in the
  pass-through rates on the offered certificates. This may occur even if there is
  sufficient interest collected on the mortgage loans in the trust fund, net of
  trust fund expenses, to pay interest on the offered certificates without giving
  effect to the related maximum rate cap.

  THE PROTECTION AFFORDED TO YOUR CERTIFICATES BY SUBORDINATION IS LIMITED

       The rights of each class of the class M-1 certificates to receive
  distributions with respect to the mortgage loans will be subordinate to the
  rights of the class A certificates to receive those distributions; the rights of
  each class of the class M-2 certificates to receive distributions with respect
  to the mortgage loans will be subordinate to the rights of the class A and class
  M-1 certificates to receive those distributions; the rights of each class of the
  class M-3 certificates to receive distributions with respect to the mortgage
  loans will be subordinate to the rights of the class A, class M-1 and class M-2
  certificates to receive those distributions; the rights of each class of the
  class M-4 certificates to receive distributions with respect to the mortgage
  loans will be subordinate to the rights of the class A, class M-1, class M-2 and
  class M-3 certificates to receive those distributions; the rights of the class
  M-5 certificates to receive distributions with respect to the mortgage loans
  will be subordinate to the rights of the class A, class M-1, class M-2, class
  M-3 and class M-4 certificates to receive those distributions; the rights of the
  class M-6 certificates to receive distributions with respect to the mortgage
  loans will be subordinate to the rights of the class A, class M-1, class M-2,
  class M-3, class M-4 and class M-5 certificates to receive those distributions;
  the rights of the class B-1 certificates to receive distributions with respect
  to mortgage loans will be subordinate to the rights of the class A and class M
  certificates to receive those distributions; the rights of the class B-2
  certificates to receive distributions with respect to mortgage loans will be


                                                     S-21

  <PAGE>

  subordinate to the rights of the class A, class M and class B-1 certificates to
  receive those distributions; and the rights of the class B-3 certificates to
  receive distributions with respect to mortgage loans will be subordinate to the
  rights of the class A, class M, class B-1 and class B-2 certificates to receive
  those distributions. This subordination is intended to enhance the likelihood of
  regular receipt by higher-ranking classes of certificates of the full amount of
  the monthly distributions allocable to them and to afford protection against
  losses.

  ALLOCATION OF LOSSES TO THE CLASS M AND CLASS B CERTIFICATES MAKES THE YIELD TO
  MATURITY ON THOSE CLASSES OF CERTIFICATES SENSITIVE TO DEFAULTS ON THE MORTGAGE
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  28/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 30 of 377
  LOANS

       If realized losses are incurred with respect to the mortgage loans to the
  extent that the aggregate certificate principal balance of the offered
  certificates exceeds, after distributions on such distribution date, the
  aggregate stated principal balance of the mortgage loans, the certificate
  principal balances of the class M and class B certificates will be reduced in
  reverse order of seniority (first to the class B-3 certificates, second to the
  class B-2 certificates, third to the class B-1 certificates, fourth to the class
  M-6 certificates, fifth to the class M-5 certificates, sixth, pro rata, to each
  class of the class M-4 certificates, seventh, pro rata, to each class of the
  class M-3 certificates, eighth, pro rata, to each class of the class M-2
  certificates, and ninth, pro rata, to each class of the class M-1 certificates)
  by the amount of the excess until the balance of each such class has been
  reduced to zero. Consequently, the yields to maturity on each class of the class
  M and class B certificates will be sensitive, in varying degrees, to defaults on
  the mortgage loans and the timing of these defaults. Investors should fully
  consider the risks associated with an investment in the class M and class B
  certificates, including the possibility that investors may not fully recover
  their initial investments as a result of realized losses.

  DELAYS AND EXPENSES CONNECTED WITH THE LIQUIDATION OF MORTGAGED PROPERTIES MAY
  RESULT IN LOSSES TO YOU

       Even assuming that the mortgaged properties provide adequate security for
  the mortgage loans, there could be substantial delays in connection with the
  liquidation of mortgage loans that are delinquent and resulting shortfalls in
  distributions to you could occur. Further, liquidation expenses, such as legal
  fees, real estate taxes and maintenance and preservation expenses, will reduce
  the security for the mortgage loans and thereby reduce the proceeds payable to
  you. If any of the mortgaged properties fail to provide adequate security for
  the related mortgage loans, you could experience a loss, particularly if you are
  a holder of one of the most subordinate classes.

  RATINGS ON THE CERTIFICATES DO NOT ADDRESS ALL OF THE FACTORS YOU SHOULD
  CONSIDER WHEN PURCHASING CERTIFICATES

       The rating of each class of offered certificates will depend primarily on
  an assessment by the rating agencies of the mortgage loans as well as the
  structure of the transaction. The rating by the rating agencies of any class of
  offered certificates is not a recommendation to purchase, hold or sell any rated
  certificates, inasmuch as the rating does not comment as to the market price or
  suitability for a particular investor. There is no assurance that the ratings
  will remain in place for any given period of time or that the ratings will not
  be qualified, lowered or withdrawn by the rating agencies. In general, the
  ratings address credit risk and do not address the likelihood of prepayments or
  the likelihood that any floating rate certificate carryover amounts will be
  paid. See "Ratings."


                                                     S-22

  <PAGE>

  COLLECTIONS ON THE MORTGAGE LOANS MAY BE DELAYED OR REDUCED IF THE SPONSOR OR
  THE SERVICER BECOMES INSOLVENT

       The sale of the mortgage loans from First Franklin Financial Corporation to
  Merrill Lynch Mortgage Investors, Inc. will be treated as a sale of the mortgage
  loans. However, in the event of an insolvency of First Franklin Financial
  Corporation, the conservator, receiver or trustee in bankruptcy of such entity
  may attempt to recharacterize the mortgage loan sale as a borrowing by the
  applicable entity, secured by a pledge of the applicable mortgage loans. If this
  transfer was to be challenged, delays in payments of the certificates and
  reductions in the amounts of these payments could occur.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  29/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 31 of 377

       In the event of a bankruptcy or insolvency of Home Loan Services, Inc., as
  servicer, the bankruptcy trustee or receiver may have the power to prevent
  LaSalle Bank National Association, as trustee, or the certificateholders from
  appointing a successor servicer. Regardless of whether a successor servicer is
  appointed, any termination of Home Loan Services, Inc., as servicer (whether due
  to bankruptcy or insolvency or otherwise), could adversely affect the servicing
  of the mortgage loans, including the delinquency experience of the mortgage
  loans.

  THE OFFERED CERTIFICATES MAY BE INAPPROPRIATE FOR INDIVIDUAL INVESTORS

       The offered certificates may not be an appropriate investment for you if
  you do not have sufficient resources or expertise to evaluate the particular
  characteristics of the applicable class of certificates. This may be the case
  because, among other things:

               -      The yields to maturity of the offered certificates purchased at a
                      price other than par will be sensitive to the uncertain rate and
                      timing of principal prepayments on the mortgage loans;

               -      The rates of principal distributions on, and the weighted average
                      lives of, the offered certificates will be sensitive to the
                      uncertain rate and timing of principal prepayments on the
                      mortgage loans and the priority of principal distributions among
                      the classes of certificates, and for that reason, the offered
                      certificates may be inappropriate investments for you if you
                      require a distribution of a particular amount of principal on a
                      specific date or an otherwise predictable stream of
                      distributions;

               -      You may not be able to reinvest amounts distributed in respect of
                      principal on an offered certificate (which, in general, are
                      expected to be greater during periods of relatively low interest
                      rates) at a rate at least as high as the pass-through rates on
                      the certificates; or

               -      It is possible that a secondary market for the offered
                      certificates will not develop or that your investment may not be
                      liquid. Lack of liquidity could result in a substantial decrease
                      in the market value of your certificates.

       You should also carefully consider the further risks and other special
  considerations discussed above and under the heading "Yield, Prepayment and
  Maturity Considerations" in this prospectus supplement, and in the prospectus
  under the heading "Risk Factors."

  ADDITIONAL SUBORDINATE LIENS ON THE MORTGAGE LOANS MAY INCREASE RISK OF LOSS

       Certain of the mortgage loans may have been originated simultaneously with
  a second lien mortgage loan. These second lien mortgage loans are not to be
  included in the trust fund. With respect to


                                                     S-23

  <PAGE>

  mortgage loans that have junior lien mortgage loans encumbering the same
  mortgaged property, foreclosure frequency may be increased relative to mortgage
  loans that do not have subordinate financing behind them because mortgagors have
  less equity in the mortgaged property. Further, a servicer may declare a default
  on the junior lien mortgage loan even though the first lien mortgage loan is
  current, which would constitute a default on the first lien mortgage loan. In
  addition to the mortgage loans discussed above that have simultaneous
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  30/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 32 of 377
  subordinate financing provided by the originator, with respect to certain other
  mortgage loans, at the time of origination of the first lien mortgage loan, the
  related mortgaged property was also encumbered by a second lien mortgage loan to
  a mortgagee other than the related originator. Investors should also note that
  any mortgagor may obtain subordinate financing at any time subsequent to the
  date of origination of their mortgage loans from the originator or from any
  other lender.

  CREDIT SCORES ARE NOT AN INDICATOR OF FUTURE PERFORMANCE OF BORROWERS

       Investors should be aware that credit scores are based on past payment
  history of the borrower. Investors are encouraged not to rely on credit scores
  as an indicator of future borrower performance. The credit score used for the
  purpose of this prospectus supplement is the FICO score. The FICO score is a
  statistical ranking of likely future credit performance developed by Fair, Isaac
  & Company and the three national credit repositories-Equifax, Trans Union and
  First American (formerly Experian, which was formerly TRW). The FICO scores
  available from the three national credit repositories are calculated by the
  assignment of weightings to the most predictive data collected by the credit
  repositories and range from the 300's to the 900's. Although FICO scores are
  based solely on the information at the particular credit repository, FICO scores
  have been calibrated to indicate the same level of credit risk regardless of
  which credit repository is used. FICO scores are used along with, but not
  limited to, mortgage payment history, seasoning on bankruptcy and/or
  foreclosure, and is not a substitute for the underwriter's judgment.

  THE GEOGRAPHIC CONCENTRATION OF MORTGAGE LOANS MEANS YOUR INVESTMENT MAY BE
  ESPECIALLY SENSITIVE TO ECONOMIC CONDITIONS IN PARTICULAR STATES

       As of the cut-off date, approximately 17.47%, 10.32%, 7.20%, 6.72% and
  5.34% of the mortgaged properties relating to the mortgage loans in the
  statistical mortgage pool were located in California, Florida, New York,
  Illinois and Washington, respectively. An overall decline in the residential
  real estate market in these states could adversely affect the values of the
  mortgaged properties securing the related mortgage loans. As the residential
  real estate market is influenced by many factors, including the general
  condition of the economy and interest rates, we cannot assure you that the
  residential real estate markets in these states will not weaken. If the
  residential real estate markets in these states should experience an overall
  decline in property values, the rates of losses on the related mortgage loans
  would be expected to increase, and could increase substantially. Natural
  disasters affect regions of the United States from time to time, and may result
  in increased losses on mortgage loans in those regions, or in insurance payments
  that will constitute prepayments of principal of those mortgage loans.
  Properties in these states, particularly California and Florida, may be more
  susceptible than homes located in other parts of the country to certain types of
  uninsurable hazards, such as earthquakes and hurricanes, as well as floods,
  wildfires, mudslides and other natural disasters.

  CONFLICT OF INTEREST BETWEEN THE CLASS C CERTIFICATEHOLDER AND THE ISSUING
  ENTITY

       An affiliate of the servicer will initially, directly or indirectly, own
  all or a portion of the class C certificates, and any holder of such
  certificates may enter into an advisory agreement in which the holder may advise
  the servicer on actions to take regarding specific mortgage loans. The timing of
  mortgage loan foreclosures and sales of the related mortgaged properties may
  affect the weighted average lives and


                                                     S-24

  <PAGE>

  yields of the offered certificates. Therefore, there may be a conflict of
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  31/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 33 of 377
  interest between the class C certificateholder and the holders of the other
  classes of certificates.

  MORTGAGE LOANS WITH INTEREST-ONLY PAYMENTS MAY EXPERIENCE HIGHER DEFAULT RATES

       Approximately 6.40% of the aggregate principal balance of the mortgage
  loans in the statistical mortgage pool as of the cut-off date provide for
  payment of interest at the related mortgage rate, but no payment of principal,
  for a period of five to ten years following the origination of the mortgage
  loan. Following the applicable period, the monthly payment with respect to each
  of these mortgage loans will be increased to an amount sufficient to amortize
  the principal balance of the mortgage loan over the remaining term and to pay
  interest at the related mortgage rate.

       The presence of these mortgage loans will, absent other considerations,
  result in longer weighted average lives of the offered certificates than would
  have been the case had these mortgage loans not been included in the trust fund.
  If you purchase a certificate at a discount, you should consider that the
  extension of weighted average lives could result in a lower yield than would be
  the case if these mortgage loans provided for payment of principal and interest
  on every payment date. In addition, a borrower may view the absence of any
  obligation to make a payment of principal during the first five to ten years of
  the term of a mortgage loan as a disincentive to prepayment.

       If a recalculated monthly payment as described above is substantially
  higher than a borrower's previous interest-only monthly payment, then that
  mortgage loan may be subject to an increased risk of delinquency and loss.

  MORTGAGE LOANS WITH BALLOON PAYMENTS MAY EXPERIENCE HIGHER DEFAULT RATES

       Approximately 59.76% of the mortgage loans in the statistical mortgage pool
  as of the cut-off date are "balloon loans" that provide for the payment of the
  unamortized principal balance of the mortgage loan in a single payment at
  maturity. The balloon loans provide for equal monthly payments, consisting of
  principal and interest, generally based on a 30, 40 or 50 year amortization
  schedule and a single payment of the remaining balance of the balloon loan due
  approximately 15 or 30 years after origination. Amortization of a balloon loan
  based on a scheduled period that is longer than the term of the mortgage loan
  results in a remaining principal balance at maturity that is substantially
  larger than the regular scheduled payments. We do not have any information
  regarding the default history or prepayment history of payments on balloon
  loans. Because borrowers of balloon loans are required to make substantial
  single payments upon maturity, it is possible that the default risk associated
  with the balloon loans is greater than that associated with fully-amortizing
  loans.

  THE MORTGAGE POOL MAY CONTAIN DELINQUENT MORTGAGE LOANS, WHICH MAY DECREASE THE
  AMOUNT OF PRINCIPAL DISTRIBUTED TO YOU

       The trust fund may include mortgage loans that are delinquent as of the
  cut-off date. As of the cut-off date, however, none of the mortgage loans will
  be greater than 31 days delinquent. If there are not sufficient funds from
  amounts collected on the mortgage loans, the aggregate amount of principal
  returned to any class of offered certificateholders may be less than the
  certificate principal balance of a class on the day that class was issued.
  Delinquency information presented in this prospectus supplement as of the
  cut-off date is determined and prepared as of the close of business on the last
  business day immediately prior to the cut-off date.


                                                     S-25

  <PAGE>

  CERTAIN OF THE CERTIFICATES LACK SMMEA ELIGIBILITY AND MAY LACK LIQUIDITY, WHICH
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  32/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 34 of 377
  MAY LIMIT YOUR ABILITY TO RESELL THE CERTIFICATES

       The underwriter intends to make a secondary market in the offered
  certificates, but will have no obligation to do so. We cannot assure you that a
  secondary market for any class of offered certificates will develop, or if one
  does develop, that it will continue or provide sufficient liquidity of
  investment or that it will remain for the term of the related class of offered
  certificates. Generally, the class R, class M-4-1, class M-4-2, class M-5, class
  M-6 and class B certificates will not constitute "mortgage related securities"
  for purposes of the Secondary Mortgage Market Enhancement Act of 1984, as
  amended. Accordingly, many institutions with legal authority to invest in SMMEA
  securities will not be able to invest in the class R, class M-4-1, class M-4-2,
  class M-5, class M-6 and class B certificates, thereby limiting the market for
  such certificates. In light of those risks, you should consult your own counsel
  as to whether you have the legal authority to invest in non-SMMEA securities
  such as the offered certificates. See "Legal Investment" in this prospectus
  supplement and in the prospectus.

  PAYMENTS DUE UNDER THE TERMS OF THE CORRIDOR CONTRACTS MAY BE DELAYED, REDUCED
  OR ELIMINATED IF THE CAP CONTRACT COUNTERPARTY, THE BANK OF NEW YORK, BECOMES
  INSOLVENT

       The trust fund will include three interest rate corridor contracts, each
  corridor contract to be for the benefit of certain classes of the offered
  certificates, under which the cap contract counterparty, The Bank of New York,
  is obligated on any distribution date prior to the termination of the applicable
  corridor contract to make certain payments to the issuing entity in the event
  that one-month LIBOR (as determined under the related corridor contract) exceeds
  the related lower collar shown in the tables beginning on page S-70 with respect
  to that distribution date. Each of the corridor contracts will terminate
  immediately following the distribution date in November 2007. However, in the
  event of the insolvency or bankruptcy of the cap contract counterparty, payments
  due under the corridor contracts may be delayed, reduced or eliminated.
  Moreover, any of the corridor contracts may be subject to early termination if
  either party thereto fails to perform or the corridor contract becomes illegal
  or subject to certain kinds of taxation. In the event of early termination of a
  corridor contract, there will not be a replacement corridor contract.

  PAYMENTS DUE UNDER THE TERMS OF THE INTEREST RATE SWAP AGREEMENT MAY BE DELAYED,
  REDUCED OR ELIMINATED IF THE INTEREST RATE SWAP COUNTERPARTY, THE BANK OF NEW
  YORK, BECOMES INSOLVENT

       The supplemental interest trust, for the benefit of the trust fund, will
  include an interest rate swap agreement for the benefit of the certificates
  under which the interest rate swap counterparty, The Bank of New York, is
  obligated in respect of any distribution date on or after the distribution date
  in December 2007 and on or prior to the distribution date in May 2012 to make
  certain net payments to the supplemental interest trust in the event that
  one-month LIBOR (as determined under the interest rate swap agreement) exceeds a
  per annum rate with respect to that distribution date as set forth in the table
  on page S-73. Payments on the interest rate swap agreement will begin in
  connection with the distribution date in December 2007 and terminate immediately
  following the distribution date in May 2012. However, in the event of the
  insolvency or bankruptcy of The Bank of New York, payments due under the
  interest rate swap agreement may be delayed, reduced or eliminated. Moreover,
  the interest rate swap agreement may be subject to early termination if either
  party thereto fails to perform or the interest rate swap agreement becomes
  illegal or subject to certain kinds of taxation. In the event of early
  termination of the interest rate swap agreement, there may not be a replacement
  interest rate swap agreement and the supplemental interest trust may be
  obligated to make a one-time termination payment to the interest rate swap
  counterparty. In certain circumstances, where the early termination is not the
  result of an event of default by the interest rate swap counterparty or other
  certain termination events, payments to certificateholders will be subordinate
  to the one-time termination payment to the interest rate swap counterparty.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  33/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 35 of 377

                                                     S-26

  <PAGE>

  RAPID PREPAYMENTS OF THE MORTGAGE LOANS COULD INCREASE RELATIVE AMOUNTS DUE
  UNDER THE INTEREST RATE SWAP AGREEMENT AND AFFECT THE YIELD TO MATURITY OF THE
  CERTIFICATES

       Any net payment payable to the interest rate swap counterparty under the
  terms of the interest rate swap agreement will reduce amounts available for
  distribution to certificateholders and may reduce the pass-through rates on the
  certificates. If the rate of prepayments on the mortgage loans is faster than
  anticipated, the amount on which payments due under the interest rate swap
  agreement are calculated (namely, the scheduled notional amount) may exceed the
  aggregate scheduled principal balance of the mortgage loans in the pool, thereby
  increasing the relative proportion of interest collections on the mortgage loans
  that must be applied to make net payments to the interest rate swap
  counterparty. The combination of a rapid rate of prepayment and low prevailing
  interest rates could adversely affect the yields on the offered certificates.

       In addition, certain swap termination payments arising under the interest
  rate swap agreement are payable to the interest rate swap counterparty on a
  senior basis and such payments may reduce amounts available for distribution to
  certificateholders.

       Any amounts received under the interest rate swap agreement will be applied
  as described in this prospectus supplement to pay current interest and interest
  carry forward, basis risk shortfalls and unpaid basis risk shortfalls, to
  maintain overcollateralization and to pay back realized losses. However, no
  amounts will be payable to the supplemental interest trust by the interest rate
  swap counterparty unless the floating payment owed by the interest rate swap
  counterparty for a distribution date exceeds the fixed payment owed to the
  interest rate swap counterparty for that distribution date. This will not occur
  except in a period where one-month LIBOR (as determined under the interest rate
  swap agreement) exceeds a per annum rate as set forth in the table on page S-73.
  We cannot assure you that any amounts will be received under the interest rate
  swap agreement, or that any such amounts that are received will be sufficient to
  cover interest shortfalls or losses on the mortgage loans, or to maintain the
  required level of overcollateralization. See "Description of the
  Certificates--Distributions."

  FAILURE OF THE SWAP COUNTERPARTY TO PROVIDE INFORMATION REQUIRED OF PROVIDERS OF
  DERIVATIVE INSTRUMENTS PURSUANT TO REGULATION AB AND SUBSEQUENT FAILURE TO
  REPLACE ITSELF WITH A SWAP COUNTERPARTY THAT CAN PROVIDE SUCH REQUIRED
  INFORMATION MAY RESULT IN A SWAP TERMINATION EVENT

       The swap agreement imposes a contractual obligation on the swap
  counterparty to provide all information that may be required pursuant to
  Regulation AB for providers of derivative instruments. To the extent that the
  swap counterparty cannot provide the required information in accordance with the
  swap agreement, the swap counterparty is required to replace itself with a swap
  provider, or obtain a guarantor, that can provide the necessary information. If
  the swap counterparty cannot secure a replacement provider or guarantor, the
  failure to comply with the swap agreement will result in an "additional
  termination event" under the swap agreement in respect of which the swap
  provider will be the sole affected party. In certain circumstances, a swap
  termination payment may be owed to the swap counterparty in connection with the
  additional termination event described above or in connection with any other
  additional termination event or event of default provided for under the swap
  agreement. Such swap termination payments will reduce the amounts available to
  make payments on the certificates.

  FIRST FRANKLIN FINANCIAL CORPORATION MAY NOT BE ABLE TO REPURCHASE DEFECTIVE
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  34/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 36 of 377
  MORTGAGE LOANS

       First Franklin Financial Corporation has made various representations and
  warranties relating to the mortgage loans to Merrill Lynch Mortgage Investors,
  Inc. These representations are summarized in "Description of the
  Agreements--Representations and Warranties; Repurchases" in the prospectus.


                                                     S-27

  <PAGE>

       If First Franklin Financial Corporation fails to cure in a timely manner a
  material breach of its representations and warranties with respect to any
  mortgage loan sold by it, then First Franklin Financial Corporation would be
  required to repurchase or substitute for the defective mortgage loan. It is
  possible that First Franklin Financial Corporation may not be capable of
  repurchasing or substituting for any defective mortgage loans, for financial or
  other reasons. The inability of First Franklin Financial Corporation to
  repurchase or substitute for defective mortgage loans would likely cause the
  mortgage loans to experience higher rates of delinquencies, defaults and losses.
  As a result, shortfalls in the distributions due on the certificates could
  occur.

  VIOLATIONS OF FEDERAL, STATE AND LOCAL LAWS

       Federal, state and local laws regulate the underwriting, origination,
  servicing and collection of the mortgage loans. These laws have changed over
  time and have become more restrictive or stringent with respect to specific
  activities of the servicer and the originator. Actual or alleged violations of
  these federal, state and local laws may, among other things:

        -      limit the ability of the servicer to collect principal, interest and
               servicing advances on the mortgage loans,

        -      provide the borrowers with a right to rescind the mortgage loans,

        -      entitle the borrowers to refunds of amounts previously paid or to
               set-off those amounts against their loan obligations,

        -      result in a litigation proceeding (including class action litigation)
               being brought against the issuing entity, and

        -      subject the issuing entity to actual or alleged liability for
               expenses, penalties and damages resulting from the violations.

       As a result, these violations or alleged violations could result in
  shortfalls in the distributions due on your certificates. See "Certain Legal
  Aspects of Mortgage Loans --Foreclosure" in the prospectus. In addition to the
  limitations on foreclosure described in the prospectus, legislative or
  regulatory initiatives by federal, state or local legislative bodies or
  administrative agencies, if enacted or adopted, could delay foreclosure, provide
  new defenses to foreclosure or otherwise impair the ability of a servicer to
  foreclose on a defaulted mortgage loan. Various jurisdictions have considered or
  are currently considering such actions and we cannot predict the nature or
  extent of limitations on foreclosure that may be enacted. Any such governmental
  actions that interfere with the foreclosure process could affect yields on the
  offered certificates, particularly the subordinate certificates.

  TERRORIST ATTACKS AND MILITARY ACTION

       The Servicemembers Civil Relief Act and comparable state legislation
  provide relief to mortgagors who enter active military service and to mortgagors
  in reserve status who are called to active duty after the origination of their
  mortgage loans. Certain state laws provide relief similar to that of the
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  35/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 37 of 377
  Servicemembers Civil Relief Act and may permit the mortgagor to delay or forgo
  certain interest and principal payments. The response of the United States to
  the terrorist attacks on September 11, 2001 and to the current situation in Iraq
  and Afghanistan has involved military operations that have placed a substantial
  number of citizens on active duty status, including persons in reserve status or
  in the National Guard who have been called or will be called to active duty. It
  is possible that the number of reservists and members of the National Guard
  placed on active duty status in the near future may increase. The


                                                     S-28

  <PAGE>

  Servicemembers Civil Relief Act provides generally that a mortgagor who is
  covered by the Servicemembers Civil Relief Act may not be charged interest on a
  mortgage loan in excess of 6% per annum during the period of the mortgagor's
  active duty. These shortfalls are not required to be paid by the mortgagor at
  any future time. The servicer will not advance these shortfalls as delinquent
  payments and such shortfalls are not covered by any form of credit enhancement
  on the certificates. Shortfalls on the mortgage loans due to the application of
  the Servicemembers Civil Relief Act or similar state legislation or regulations
  will reduce the amount of collections available for distribution on the
  certificates.

       The Servicemembers Civil Relief Act and comparable state legislation also
  limit the ability of the servicer to foreclose on a mortgage loan during the
  mortgagor's period of active duty and, in some cases, during an additional
  three-month period thereafter. As a result, there may be delays in payment and
  increased losses on the mortgage loans. Those delays and increased losses will
  be borne primarily by the outstanding class of certificates with the lowest
  payment priority.

       We do not know how many mortgage loans have been or may be affected by the
  application of the Servicemembers Civil Relief Act or any similar state
  legislation. See "Certain Legal Aspects of Mortgage Loans-Servicemembers Civil
  Relief Act" in the prospectus.

  HIGH COST LOANS

       None of the mortgage loans are covered by the Home Ownership and Equity
  Protection Act of 1994. In addition to the Home Ownership and Equity Protection
  Act of 1994, however, a number of legislative proposals have been introduced at
  both the federal and state levels that are designed to discourage predatory
  lending practices. Some states have enacted, or may enact, laws or regulations
  that prohibit inclusion of some provisions in mortgage loans that have mortgage
  rates or origination costs in excess of prescribed levels, and require that
  borrowers be given certain disclosures prior to the consummation of such
  mortgage loans. In some cases, state law may impose requirements and
  restrictions greater than those in the Home Ownership and Equity Protection Act
  of 1994. The failure to comply with these laws could subject the issuing entity
  and other assignees of the mortgage loans to monetary penalties and could result
  in the borrowers rescinding such mortgage loans against either the issuing
  entity or subsequent holders of the mortgage loans. Lawsuits have been brought
  in various states making claims against assignees of high cost loans for
  violations of state law. Named defendants in these cases include numerous
  participants within the secondary mortgage market, including some securitization
  trusts. None of the mortgage loans are "high cost loans" under any state or
  local laws.

  LIMITED OBLIGATIONS

       The assets of the trust fund are the sole source of payments on the
  certificates. The certificates are not the obligations of any other entity. None
  of the sponsor, the depositor, the underwriter, the trustee, the servicer or any
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  36/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 38 of 377
  of their affiliates will have any obligation to replace or supplement the credit
  enhancement, or take any other action to maintain the ratings of the
  certificates. If credit enhancement is not available, holders of certificates
  may suffer losses on their investments.

  GOVERNMENTAL PROGRAMS REQUIRING LENDERS TO SUBORDINATE THEIR LIENS

       Certain governmental programs may provide the borrowers with benefits in
  the event their homes are subject to disasters. The governmental programs may
  require the borrower to file covenants against the property and lenders to
  subordinate their liens to these covenants as a condition for the borrower
  receiving the benefits. If this were to occur, the servicer may subordinate the
  lien of the mortgage to these covenants which may adversely affect the value of
  the Mortgage.


                                                     S-29

  <PAGE>

  RIGHTS OF THE NIMS INSURER, IF ANY, MAY NEGATIVELY IMPACT THE OFFERED
  CERTIFICATES

       Net interest margin securities may be issued by a separate trust and
  secured by all or a portion of the class C and class P certificates issued by
  the issuing entity on the closing date. The NIMs Insurer, if any, of such net
  interest margin securities will be a third party beneficiary of the pooling and
  servicing agreement.

       Pursuant to the terms of the pooling and servicing agreement, unless there
  exists a continuance of any failure by the NIMs Insurer to make a required
  payment under the policy insuring the net interest margin securities (such
  event, a "NIMs Insurer Default"), the NIMs Insurer will be entitled to exercise
  extensive rights under the pooling and servicing agreement. Unless there exists
  a NIMs Insurer Default, wherever in the pooling and servicing agreement there
  shall be a requirement that any person or any communication, object or other
  matter be acceptable or satisfactory to or otherwise receive the consent or
  other approval of any other person (whether as a condition to the eligibility of
  such person to act in any capacity, as a condition to any circumstance or state
  of affairs related to such matter, or otherwise), there also shall be deemed to
  be a requirement that such person or matter be approved in writing by the NIMs
  Insurer. For example, unless a NIMs Insurer Default exists, the NIMs Insurer's
  consent will be required prior to any amendment to the pooling and servicing
  agreement. Without limiting the foregoing, the NIMs Insurer also has the right
  to provide notices of a servicer default, the right to direct the trustee to
  terminate the rights and obligations of the servicer in the event of a default
  by the servicer, the right to remove the trustee or any co-trustee and the right
  to consent to the removal or replacement of the servicer or the trustee.

        Investors in the offered certificates should note that:

               -      the insurance policy issued by the NIMs Insurer, if any, will not
                      cover, and will not benefit in any manner whatsoever, the offered
                      certificates;

               -      the rights granted to the NIMs Insurer, if any, are extensive;

               -      the interests of the NIMs Insurer, if any, may be inconsistent
                      with, and adverse to, the interests of the holders of the offered
                      certificates, and the NIMs Insurer, if any, has no obligation or
                      duty to consider the interests of the offered certificates in
                      connection with the exercise or non-exercise of such NIMs
                      Insurer's rights; and

               -      such NIMs Insurer's exercise of the rights and consents set forth
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  37/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 39 of 377
                      above may negatively affect the offered certificates, and the
                      existence of such NIMs Insurer's rights, whether or not
                      exercised, may adversely affect the liquidity of the offered
                      certificates, relative to other asset-backed certificates backed
                      by comparable mortgage loans and with comparable payment
                      priorities and ratings.

  COMBINATION OR "LAYERING" OF MULTIPLE RISK FACTORS MAY SIGNIFICANTLY INCREASE
  YOUR RISK OF LOSS

       Although the various risks discussed in this prospectus supplement and the
  accompanying prospectus are generally described separately, prospective
  investors in the offered certificates should consider the potential effects on
  those certificates of the interplay of multiple risk factors. Where more than
  one significant risk factor is present, the risk of loss to an investor may be
  significantly increased. For example, a particular mortgage loan pool may
  include loans that not only have relatively high loan-to-value ratios but also
  were originated concurrently with second lien loans not included in the trust
  fund. Many of these mortgage loans may also have been originated in regions that
  are experiencing home price depreciation. An investor in subordinated securities
  may be particularly exposed to such a potential combination of risks. There are
  many other circumstances in which layering of multiple risks with respect


                                                     S-30

  <PAGE>

  to an asset pool and the related certificates may magnify the effect of those
  risks. In considering the potential effects of layered risks, prospective
  investors should carefully review the descriptions of the mortgage loans and the
  offered certificates.

                                      FORWARD-LOOKING STATEMENTS

       In this prospectus supplement and the attached prospectus, we use
  forward-looking statements. These forward-looking statements are found in the
  material, including each of the tables, set forth under "Risk Factors" and
  "Yield, Prepayment and Maturity Considerations." Forward-looking statements are
  also found elsewhere in this prospectus supplement and the prospectus and
  include words like "expects," "intends," "anticipates," "estimates" and other
  similar words. These statements are inherently subject to a variety of risks and
  uncertainties. Actual results may differ materially from those we anticipate due
  to changes in, among other things:

        -      economic conditions and industry competition;

        -      political, social and economic conditions;

        -      the law and government regulatory initiatives; and

        -      interest rate fluctuations.

       We will not update or revise any forward-looking statements to reflect
  changes in our expectations or changes in the conditions or circumstances on
  which these statements were originally based.

                                                   GLOSSARY

       A glossary of defined terms used in this prospectus supplement begins on
  page S-126.

                                             THE MORTGAGE POOL

  GENERAL
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  38/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 40 of 377

       The statistical information on the Mortgage Loans presented herein is based
  on a statistical mortgage pool consisting of 9,311 conventional Statistical
  Mortgage Loans evidenced by promissory notes having an aggregate principal
  balance of approximately $1,906,195,808 as of the Cut-off Date. It is expected
  that the final mortgage pool to be delivered to the Issuing Entity on the
  Closing Date will have a total Stated Principal Balance of approximately
  $1,888,495,811. As a result, the characteristics in the final mortgage pool as
  of the Closing Date will vary from those presented in this prospectus
  supplement. However, such variance shall not be material.

       The mortgage pool consists of first lien, fixed rate and adjustable rate
  Mortgage Loans. The mortgage pool will be divided into two groups, referred to
  as Group One and Group Two.

       Group One, representing approximately 36.59% of the statistical mortgage
  pool, will consist of first lien, fixed rate and adjustable rate Mortgage Loans
  that had a principal balance at origination of no more than $417,000 if a
  single-unit property (or $625,500 if the property is located in Hawaii or
  Alaska), $533,850 if a two-unit property (or $800,775 if the property is located
  in Hawaii or Alaska), $645,300 if a three-unit property (or $967,950 if the
  property is located in Hawaii or Alaska), or $801,950 if a four-unit property
  (or $1,202,925 if the property is located in Hawaii or Alaska). Group Two,
  representing


                                                     S-31

  <PAGE>

  approximately 63.41% of the statistical mortgage pool, will consist of first
  lien, fixed rate and adjustable rate Mortgage Loans that had a principal balance
  at origination that may or may not conform to the criteria specified above for
  mortgage loans included in Group One.

       The Group One Certificates will generally represent interests in the Group
  One Mortgage Loans. On each Distribution Date, principal and interest received
  with respect to the Group One Mortgage Loans generally will be applied to pay
  principal and interest with respect to the Group One Certificates. The Group Two
  Certificates will generally represent interests in the Group Two Mortgage Loans.
  On each Distribution Date, principal and interest received with respect to the
  Group Two Mortgage Loans generally will be applied to pay principal and interest
  with respect to the Group Two Certificates. The Class M-5, Class M-6 and Class B
  Certificates will generally represent interests in both the Group One and Group
  Two Mortgage Loans. On each Distribution Date, principal and interest received
  with respect to both the Group One and Group Two Mortgage Loans will be applied
  to pay principal and interest with respect to the Class M-5, Class M-6 and Class
  B Certificates.

       References herein to percentages of Mortgage Loans refer in each case to
  the percentage of the aggregate principal balance of all of the Statistical
  Mortgage Loans in the statistical mortgage pool as of the Cut-off Date, based on
  the aggregate outstanding principal balance of $1,906,195,808, after giving
  effect to Scheduled Payments due on or prior to the Cut-off Date, whether or not
  received. References to percentages of mortgaged properties refer, in each case,
  to the percentages of aggregate principal balances of the related Statistical
  Mortgage Loans (determined as described in the preceding sentence). The actual
  final mortgage pool to be delivered to the Issuing Entity on the Closing Date
  will have a total Stated Principal Balance as of the Cut-off Date of
  approximately $1,888,495,811.

       The mortgage notes are secured by mortgages or deeds of trust or other
  similar security instruments creating first liens on real properties including
  single-family residences, two- to four-family dwelling units, condominiums and
  planned unit developments. The Issuing Entity includes, in addition to the
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  39/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 41 of 377
  mortgage pool, the following:

               -      certain amounts held from time to time in Accounts maintained in
                      the name of the Trustee under the Pooling and Servicing
                      Agreement;

               -      any property which initially secured a Mortgage Loan and which is
                      acquired by foreclosure or deed-in-lieu of foreclosure;

               -      all insurance policies described below, along with the proceeds
                      of those policies;

               -      rights to require repurchase of the Mortgage Loans by the Sponsor
                      for breach of representation or warranty;

               -      the Corridor Contracts, which will be held in the Issuing Entity;
                      and

               -      the Swap Agreement, which will be held in the Supplemental
                      Interest Trust.

       The Mortgage Loans to be included in the Trust Fund have been purchased
  originated substantially in accordance with the underwriting criteria for
  sub-prime mortgage loans described herein under "Underwriting Guidelines."
  Sub-prime mortgage loans are generally mortgage loans made to borrowers who do
  not qualify for financing under conventional underwriting criteria due to prior
  credit difficulties, the inability to satisfy conventional documentation
  standards and/or conventional debt-to-income ratios.


                                                     S-32

  <PAGE>

       All of the Mortgage Loans were originated or acquired by First Franklin
  Financial. The Mortgage Loans were subsequently purchased by the Sponsor from
  First Franklin Financial in a bulk acquisition. All of the Mortgage Loans will
  be transferred and assigned to the Depositor on the Closing Date. All of the
  Mortgage Loans were originated in 2007. All of the Mortgage Loans are currently
  serviced by HLS.

       Scheduled Payments either earlier or later than the scheduled Due Dates on
  the Mortgage Loans will not affect the amortization schedule or the relative
  application of these payments to principal and interest. Any Mortgage Loan may
  be prepaid in full or in part at any time; however, approximately 68.08% of the
  Statistical Mortgage Loans provided at origination for the payment by the
  borrower of a prepayment charge in limited circumstances on full or partial
  Principal Prepayments made during the prepayment charge term. The weighted
  average prepayment charge term at origination is approximately 27 months with
  respect to the Statistical Mortgage Loans that have prepayment charges. In
  general, the related mortgage note will provide that a prepayment charge will
  apply if, during the prepayment charge term, the borrower prepays the mortgage
  loan in full or in part. The enforceability of prepayment charges is unclear
  under the laws of many states. Prepayment charges will not be available for
  distribution to Holders of the Offered Certificates. See "Certain Legal Aspects
  of Mortgage Loans" in the prospectus.

       Approximately 16.88% of the Statistical Mortgage Loans as of the Cut-off
  Date are Fixed Rate Mortgage Loans.

       Approximately 0.21% of the Statistical Mortgage Loans as of the Cut-off
  Date are 1/29 LIBOR Loans. The 1/29 LIBOR Loans are subject to a weighted
  average Periodic Rate Cap of approximately 2.000% with respect to the first
  Adjustment Date and a weighted average Periodic Rate Cap of approximately 1.000%
  with respect to each Adjustment Date thereafter. The 1/29 LIBOR Loans have a
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  40/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 42 of 377
  weighted average Maximum Mortgage Rate equal to the initial Mortgage Rate plus
  approximately 6.000%. All of the 1/29 LIBOR Loans mature in 30 years. All of the
  1/29 LIBOR Loans amortize over a 30-year schedule

       Approximately 63.67% of the Statistical Mortgage Loans as of the Cut-off
  Date are 2/28 LIBOR Loans. The 2/28 LIBOR Loans are subject to a weighted
  average Periodic Rate Cap of approximately 3.000% with respect to the first
  Adjustment Date and a weighted average Periodic Rate Cap of approximately 1.000%
  with respect to each Adjustment Date thereafter. The 2/28 LIBOR Loans have a
  weighted average Maximum Mortgage Rate equal to the initial Mortgage Rate plus
  approximately 6.000%. All of the 2/28 LIBOR Loans mature in 30 years.
  Approximately 32.79% of the 2/28 LIBOR Loans amortize over a 30-year schedule,
  approximately 14.62% of the 2/28 LIBOR Loans amortize over a 40-year schedule,
  and approximately 52.59% of the 2/28 LIBOR Loans amortize over a 50-year
  schedule.

       Approximately 17.30% of the Statistical Mortgage Loans as of the Cut-off
  Date are 3/27 LIBOR Loans. The 3/27 LIBOR Loans are subject to a weighted
  average Periodic Rate Cap of approximately 3.000% with respect to the first
  Adjustment Date and a weighted average Periodic Rate Cap of approximately 1.000%
  with respect to each Adjustment Date thereafter. The 3/27 LIBOR Loans have a
  weighted average Maximum Mortgage Rate equal to the initial Mortgage Rate plus
  approximately 6.000%. All of the 3/27 LIBOR Loans mature in 30 years.
  Approximately 37.47% of the 3/27 LIBOR Loans amortize over a 30-year schedule,
  approximately 14.93% of the 3/27 LIBOR Loans amortize over a 40-year schedule,
  and approximately 47.60% of the 3/27 LIBOR Loans amortize over a 50-year
  schedule.

       Approximately 1.63% of the Statistical Mortgage Loans as of the Cut-off
  Date are 5/25 LIBOR Loans. The 5/25 LIBOR Loans are subject to a weighted
  average Periodic Rate Cap of approximately 3.000% with respect to the first
  Adjustment Date and a weighted average Periodic Rate Cap of


                                                     S-33

  <PAGE>

  approximately 1.000% with respect to each Adjustment Date thereafter. The 5/25
  LIBOR Loans have a weighted average Maximum Mortgage Rate equal to the initial
  Mortgage Rate plus approximately 6.000%. All of the 5/25 LIBOR Loans mature in
  30 years. Approximately 43.48% of the 5/25 LIBOR Loans amortize over a 30-year
  schedule, approximately 8.43% of the 5/25 LIBOR Loans amortize over a 40-year
  schedule, and approximately 48.09% of the 5/25 LIBOR Loans amortize over a
  50-year schedule.

       Approximately 0.33% of the Statistical Mortgage Loans as of the Cut-off
  Date are Six-Month LIBOR Loans. The Six-Month LIBOR Loans are subject to a
  weighted average Periodic Rate Cap of approximately 1.000% with respect to the
  first Adjustment Date and a weighted average Periodic Rate Cap of approximately
  1.000% with respect to each Adjustment Date thereafter. The Six-Month LIBOR
  Loans have a weighted average Maximum Mortgage Rate equal to the initial
  Mortgage Rate plus approximately 6.000%. All of the Six-Month LIBOR Loans mature
  in 30 years. All of the Six-Month LIBOR Loans amortize over a 30-year schedule.

       As of the Cut-off Date, the aggregate original principal balance of the
  Statistical Mortgage Loans was approximately $1,906,263,878. As of the Cut-off
  Date, the aggregate outstanding principal balance of the Statistical Mortgage
  Loans was approximately $1,906,195,808, the minimum outstanding principal
  balance was approximately $31,130, the maximum outstanding principal balance was
  approximately $1,350,000, the lowest current Mortgage Rate and the highest
  current Mortgage Rate were 5.600% and 13.750% per annum, respectively, and the
  weighted average Mortgage Rate was approximately 8.526% per annum.

        Approximately 6.40% of the Statistical Mortgage Loans as of the Cut-off
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  41/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 43 of 377
  Date are Interest-Only Mortgage Loans. Approximately 4.89% of the Group One
  Statistical Mortgage Loans as of the Cut-off Date are Interest-Only Mortgage
  Loans. Approximately 7.27% of the Group Statistical Two Mortgage Loans as of the
  Cut-off Date are Interest-Only Mortgage Loans.

       Approximately 59.76% of the Statistical Mortgage Loans as of the Cut-off
  Date are Balloon Loans. Approximately 59.27% of the Group One Statistical
  Mortgage Loans as of the Cut-off Date are Balloon Loans. Approximately 60.04% of
  the Group Two Statistical Mortgage Loans as of the Cut-off Date are Balloon
  Loans.

       The weighted average Original Loan-to-Value Ratio of the Statistical
  Mortgage Loans as of the Cut-off Date was approximately 84.51%. The weighted
  average Original Loan-to-Value Ratio of the Group One Statistical Mortgage Loans
  as of the Cut-off Date was approximately 84.69%. The weighted average Original
  Loan-to-Value Ratio of the Group Two Statistical Mortgage Loans as of the
  Cut-off Date was approximately 84.40%.

       The weighted average Credit Score of the Statistical Mortgage Loans as of
  the Cut-off Date was approximately 645. The weighted average Credit Score of the
  Group One Statistical Mortgage Loans as of the Cut-off Date was approximately
  639. The weighted average Credit Score of the Group Two Statistical Mortgage
  Loans as of the Cut-off Date was approximately 649. The Credit Scores are
  generated by models developed by a third party and are made available to lenders
  through three national credit bureaus. The models were derived by analyzing data
  on consumers in order to establish patterns which are believed to be indicative
  of the borrower's probability of default. The Credit Score is based on a
  borrower's historical credit data, including, among other things, payment
  history, delinquencies on accounts, levels of outstanding indebtedness, length
  of credit history, types of credit, and bankruptcy experience. Credit Scores
  range from approximately 350 to approximately 900, with higher scores indicating
  an individual with a more favorable credit history compared to an individual
  with a lower score. However, a Credit Score purports only to be a measurement of
  the relative degree of risk a borrower represents to a lender, i.e., that a
  borrower with a higher score is statistically expected to be less


                                                     S-34

  <PAGE>

  likely to default in payment than a borrower with a lower score. In addition, it
  should be noted that Credit Scores were developed to indicate a level of default
  probability over a two-year period which does not correspond to the life of a
  mortgage loan. Furthermore, Credit Scores were not developed specifically for
  use in connection with mortgage loans, but for consumer loans in general.
  Therefore, a Credit Score does not take into consideration the effect of
  mortgage loan characteristics on the probability of prepayment by the borrower.
  None of the Depositor, First Franklin Financial or the Servicer makes any
  representations or warranties as to the actual performance of any Mortgage Loan
  or that a particular Credit Score should be relied upon as a basis for an
  expectation that the borrower will repay the Mortgage Loan according to its
  terms.

       As used herein, the Credit Score of a Mortgage Loan is generally equal to
  the lower of two credit scores or the middle of three credit scores for two file
  and three file credit reports, respectively. For all Mortgage Loans, the credit
  report and the related Credit Score are generated during the underwriting of the
  Mortgage Loans by the originator and generally within forty-five (45) days of
  the origination date.

  MORTGAGE LOANS

       The tables set forth in Annex II of this prospectus supplement are based on
  the statistical mortgage pool having a total Stated Principal Balance of
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  42/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 44 of 377
  $1,906,195,808 as of the Cut-off Date. It is expected that the final mortgage
  pool delivered to the Issuing Entity on the Closing Date will have a total
  stated principal balance of approximately $$1,888,495,811 as of the Cut-off
  Date. As a result, the characteristics in the final mortgage pool as of the
  Closing Date will vary from those presented in this prospectus supplement.
  However, such variance shall not be material. The sum of the columns set forth
  in such tables may not equal the total indicated due to rounding.

                                         UNDERWRITING GUIDELINES

  GENERAL

       All of the Mortgage Loans to be acquired by the Issuing Entity from the
  Depositor were originated or acquired from third parties by First Franklin
  Financial. First Franklin Financial originates and acquires fixed and adjustable
  rate closed-end first lien mortgage loans, fixed rate closed-end second lien
  mortgage loans, and variable rate home equity lines of credit. First Franklin
  Financial's loan programs include balloon payment features and interest only
  payment periods.

  FIRST FRANKLIN FINANCIAL'S PORTFOLIO AND UNDERWRITING GUIDELINES

       All of the Mortgage Loans were required to meet underwriting criteria
  substantially similar to that described in this prospectus supplement.

       First Franklin Financial's acquisition underwriting standards are primarily
  intended to assess the ability and willingness of the borrower to repay the debt
  and to evaluate the adequacy of the mortgaged property as collateral for the
  mortgage loan. The standards established by First Franklin Financial require
  that the mortgage loans of a type similar to the Mortgage Loans were
  underwritten by the third party originators with a view toward the resale of the
  mortgage loans in the secondary mortgage market. In accordance with First
  Franklin Financial's guidelines for acquisition, the third party originators
  must consider, among other things, a mortgagor's credit history, repayment
  ability and debt service to income ratio ("Debt Ratio"), as well as the value,
  type and use of the mortgaged property. The Mortgage Loans generally bear higher
  rates of interest than mortgage loans that are originated in accordance with
  Fannie Mae and Freddie Mac standards, and may experience rates of delinquencies
  and foreclosures that are higher, and that may be substantially higher, than
  those experienced by portfolios of mortgage loans


                                                     S-35

  <PAGE>

  underwritten in a more traditional manner. Unless prohibited by applicable law
  or otherwise waived by the third party originator upon the payment by the
  related mortgagor of higher origination fees and a higher mortgage rate, a
  majority of the Mortgage Loans provide for the payment by the mortgagor of a
  prepayment charge on certain full Principal Prepayments made within one to three
  years from the date of origination of the related Mortgage Loan.

       Substantially all of the mortgage loans of a similar type as the Mortgage
  Loans were acquired by First Franklin Financial based on loan application
  packages submitted to the third party originators by third party mortgage
  brokers, which do not fund the mortgage loans. These mortgage brokers must meet
  minimum standards set by the third party originators and, once approved by the
  third party originators, the mortgage brokers are eligible to submit loan
  application packages in compliance with the terms of the mortgage broker
  agreement with the third party originator.

       The third party originators must meet minimum standards set by First
  Franklin Financial, based on acquisition guidelines that require an analysis of
  the following information submitted with an application for approval: any
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  43/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 45 of 377
  applicable state lending license (in good standing), satisfactory credit report
  only if no federal income tax identification number, signed broker agreement,
  signed W-9 and signed broker authorization. Once approved as a third party
  originator, these companies are eligible to submit loan packages for purchase by
  First Franklin Financial in compliance with the terms of a signed mortgage loan
  purchase agreement.

       The third party originators may originate mortgage loans for acquisition by
  First Franklin Financial under an underwriting program called the Direct Access
  Program. Within the Direct Access Program, there are four documentation
  programs, the Full Documentation Program, the Limited Income Verification
  Program (the "LIV"), the Stated Plus Program and the Stated Income Verification
  Program. In addition, under the responsible party's Blended Access Program, in
  the case of loans with two or more borrowers, if one of those borrowers with
  more than 50% of the total qualifying income is underwritten under a full
  documentation program, then the other borrower or borrowers may be underwritten
  under a stated documentation program. All of the Mortgage Loans were acquired by
  First Franklin Financial under the Direct Access Program. While each
  underwriting program is intended to assess the risk of default, the Direct
  Access Program makes use of credit bureau risk scores (the "Credit Bureau Risk
  Score"). The Credit Bureau Risk Score is a statistical ranking of likely future
  credit performance developed by Fair, Isaac & Company ("Fair, Isaac") and the
  three national credit repositories Equifax, Trans Union and First American
  (formerly Experian which was formerly TRW). The Credit Bureau Risk Scores
  available from the three national credit repositories are calculated by the
  assignment of weightings to the most predictive data collected by the credit
  repositories and range from 300 to 850. Although the Credit Bureau Risk Scores
  are based solely on the information at the particular credit repository, such
  Credit Bureau Risk Scores have been calibrated to indicate the same level of
  credit risk regardless of which credit repository is used. The Credit Bureau
  Risk Score is used as an aid to, not a substitute for, the underwriter's
  judgment.

       The Direct Access Program was developed to simplify the origination process
  for third party originators. In contrast to assignment of credit grades
  according to traditional non-agency credit assessment methods, i.e., mortgage
  and other credit delinquencies, Direct Access relies upon a borrower's Credit
  Bureau Risk Score initially to determine a borrower's likely future credit
  performance. Third party originators are able to access Credit Bureau Risk
  Scores at the initial phases of the loan application process and use the score
  to determine a borrower's interest rate. First Franklin Financial's acquisition
  guidelines require that the third party originator approve the Mortgage Loan
  using the Direct Access Program risk-based pricing matrix.


                                                     S-36

  <PAGE>

       In accordance with First Franklin Financial's guidelines for acquisition,
  under the Direct Access Program, the third party originators must require that
  the Credit Bureau Risk Score of the primary wage earner (the borrower that
  contributes the greatest percentage of overall income) be used to determine
  program eligibility. Credit Bureau Risk Scores must be obtained from at least
  two national credit repositories, with the lower of the two scores being
  utilized in program eligibility determination. If Credit Bureau Risk Scores are
  obtained from three credit repositories, the middle of the three scores can be
  utilized. In all cases, a borrower's complete credit history must be detailed in
  the credit report that produces a given Credit Bureau Risk Score or the borrower
  is not eligible for the Direct Access Program. Generally, the minimum Credit
  Bureau Risk Score allowed under the Direct Access Program is 540.

       The Credit Bureau Risk Score, along with the loan-to-value ratio, is an
  important tool in assessing the creditworthiness of a Direct Access borrower.
  However, these two factors are not the only considerations in underwriting a
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  44/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 46 of 377
  Direct Access loan. The third party originators are required to review each
  Direct Access loan to determine whether First Franklin Financial's guidelines
  for income, assets, employment and collateral are met.

       In accordance with First Franklin Financial's guidelines for acquisition,
  all of the mortgage loans of a type similar to the Mortgage Loans were required
  to be underwritten by the third party originator's underwriters having the
  appropriate signature authority. Each underwriter is granted a level of
  authority commensurate with their proven judgment, maturity and credit skills.
  On a case by case basis, a third party originator may determine that, based upon
  compensating factors, a prospective mortgagor not strictly qualifying under the
  underwriting risk category guidelines described below warrants an underwriting
  exception. Compensating factors may include, but are not limited to, low
  loan-to-value ratio, low Debt Ratio, substantial liquid assets, good credit
  history, stable employment and time in residence at the applicant's current
  address. It is expected that a substantial portion of the Mortgage Loans may
  represent such underwriting exceptions.

       In accordance with First Franklin Financial's guidelines for acquisition,
  the third party originators' underwriters are required to verify the income of
  each applicant under various documentation programs as follows: under the Full
  Documentation Program, applicants are generally required to submit verification
  of stable income for the periods of six months to two years preceding the
  application dependent on credit score range; under the LIV Program, the borrower
  is qualified based on six months of bank statement and applicants are generally
  required to submit verification of adequate cash flow to meet credit obligations
  for the six month period preceding the application; the Stated Plus Program
  allows income to be stated, but requires borrowers to provide verification of
  liquid assets equaling three months of income stated on the mortgage
  application; under the Stated Income Program, applicants are qualified based on
  monthly income as stated on the mortgage application and the underwriter will
  determine that the stated income is reasonable and realistic when compared to
  borrower's employment type, assets and credit history. For Direct Access first
  lien mortgage loans from self-employed or 1099 borrowers with a credit score
  greater than or equal to 540 and not originated in conjunction with a second
  lien mortgage, bank statements (for 12 months) are acceptable as full
  documentation. For Direct Access first lien mortgage loans from self-employed or
  1099 borrowers with credit scores greater than or equal to 620, regardless of
  being originated with a corresponding second lien mortgage, twelve months of
  bank statements are acceptable as full documentation. In all cases, the income
  stated must be reasonable and customary for the applicant's line of work.
  Although the income is not verified under the LIV and Stated Income Programs, a
  preclosing audit should be conducted to confirm that the business exists.
  Verification may be made through phone contact to the place of business,
  obtaining a valid business license, CPA/Enrolled Agent letter or through Dun and
  Bradstreet Information Services.

       The applicant generally must have a sufficiently established credit history
  to qualify for the appropriate Credit Bureau Risk Score range under the Direct
  Access Program. This credit history is


                                                     S-37

  <PAGE>

  substantiated by a minimum of two repository merged report prepared by an
  independent credit report agency. The report typically summarizes the
  applicant's entire credit history, and generally includes a seven year public
  record search for each address where the applicant has lived during the two
  years prior to the issuance of the credit report and contains information
  relating to such matters as credit history with local and national merchants and
  lenders, installment debt payments and any record of defaults, bankruptcy,
  repossession, suits or judgments. In some instances, borrowers with a minimal
  credit history are eligible for financing under the Direct Access Program.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  45/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 47 of 377

       The third party originators originate loans secured by one-to-four-unit
  residential properties made to eligible borrowers with a vested fee simple (or
  in some cases a leasehold) interest in the property. In accordance with First
  Franklin Financial's guidelines for acquisition, the third party originators are
  required to comply with applicable federal and state laws and regulations and
  generally require an appraisal of the mortgaged property which conforms to
  Freddie Mac and/or Fannie Mae standards; and if appropriate, a review appraisal.
  Generally, appraisals are provided by appraisers approved by First Franklin
  Financial. Review appraisals may only be provided by appraisers approved by
  First Franklin Financial. In some cases, the third party originator may rely on
  a statistical appraisal methodology provided by a third party.

       Qualified independent appraisers must meet minimum standards of licensing
  and provide errors and omissions insurance in states where it is required to
  become approved to do business with the third party originators. Each Uniform
  Residential Appraisal Report includes a market data analysis based on recent
  sales of comparable homes in the area and, where deemed appropriate, replacement
  cost analysis based on the current cost of constructing a similar home. The
  review appraisal may be an enhanced desk, field review or an automated valuation
  report that confirms or supports the original appraiser's value of the mortgaged
  premises. The review appraisal may be waived by a duly delegated Underwriter.

       In accordance with First Franklin Financial's guidelines for acquisition,
  the third party originators must require title insurance on all mortgage loans
  secured by liens on real property. The third party originators must also require
  that fire and extended coverage casualty insurance be maintained on the secured
  property in an amount at least equal to the principal balance of the related
  residential loan or the replacement cost of the property, whichever is less.

       The third party originators are required to conduct a number of quality
  control procedures, including a post funding compliance audit as well as a full
  re-underwriting of a random selection of loans to assure asset quality. Under
  the asset quality audit, all loans are required to be reviewed to verify credit
  grading, documentation compliance and data accuracy. Under the asset quality
  procedure, a random selection of each month's originations must be reviewed by
  each third party originator.

       The loan review is required to confirm the existence and accuracy of credit
  documentation, appraisal analysis and underwriting decision. A report detailing
  audit findings and level of error is sent monthly to each branch for response.
  The audit findings and branch responses must then be reviewed by the third party
  originator's senior management. Adverse findings are to be tracked monthly and
  over a rolling six month period. This review procedure allows the third party
  originator to assess programs for potential guideline changes, program
  enhancements, appraisal policies, areas of risk to be reduced or eliminated and
  the need for additional staff training.

       Under the mortgage loan programs, various risk categories are used to grade
  the likelihood that the applicant will satisfy the repayment conditions of the
  loan. These risk categories establish the maximum permitted loan-to-value ratio
  and loan amount, given the occupancy status of the mortgaged property and the
  applicant's credit history and Debt Ratio. In general, higher credit risk
  mortgage loans are graded in categories which permit higher Debt Ratios and more
  (or more recent) major derogatory credit items such as outstanding judgments or
  prior bankruptcies; however these loan programs establish


                                                     S-38

  <PAGE>

  lower maximum loan-to-value ratios and lower maximum loan amounts for loans
  graded in such categories.

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  46/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 48 of 377
       "Equity Refinance" transactions are defined as those instances where the
  borrower receives the lesser of 2% of the new loan amount or $2,000 cash in
  hand. Funds used for debt consolidation are not included in this amount.

       "RapidRefi" is designed to streamline the loan process for borrowers who
  have demonstrated that their current mortgage has been paid as agreed for at
  least the prior 18 months. It requires the property to be an owner-occupied
  primary residence.

       The third party originators' origination guidelines under the Direct Access
  Program generally have the following criteria for borrower eligibility for the
  specified Credit Bureau Risk Score range.

       The Debt Ratio generally may not exceed 50.49% for all credit scores on
  full documentation and LIV loans. Loans meeting the residual income requirements
  may have a maximum Debt Ratio of 55.49%. The Debt Ratio for Stated Income loans
  may not exceed 50.49%.

       Generally, First Franklin Financial's acquisition guidelines require that
  all liens affecting title must be paid at closing. Collections, charge-offs,
  judgments and liens not affecting title may remain open.

  PENDING PROCEEDINGS

       There are no material legal or governmental proceedings currently pending
  or known to be contemplated against First Franklin Financial. To the best of
  First Franklin Financial's knowledge, there are no material legal or
  governmental proceedings currently pending or known to be contemplated against
  First Franklin Financial, which if ultimately decided adversely to First
  Franklin Financial, would have a material adverse effect on the validity of the
  Mortgage Loans.

                                            TRANSACTION PARTIES

  THE SPONSOR

       The Sponsor is First Franklin Financial, a Delaware corporation. First
  Franklin Financial is an affiliate of the Underwriter, the Depositor and the
  Servicer and a direct, wholly-owned operating subsidiary of Merrill Lynch Bank &
  Trust Co., FSB. The executive offices of First Franklin Financial are located at
  2150 North First Street, San Jose, California 95131, telephone number (800)
  464-8203.

       Since its founding in 1981, First Franklin Financial has grown from a small
  mortgage broker to a full service mortgage lender with a wide variety of
  products. Merrill Lynch Bank & Trust Co., FSB acquired First Franklin Financial,
  Home Loan Services, Inc., and the First Franklin business unit NationPoint from
  National City Bank on December 30, 2006. Simultaneously with the closing of such
  acquisition, the non-conforming mortgage loan origination business formerly
  maintained in its First Franklin division was transferred by National City Bank
  to First Franklin Financial. Therefore, as of such date, the non-conforming
  mortgage loan origination business of National City Bank and First Franklin
  Financial was acquired by Merrill Lynch Bank & Trust Co., FSB. A copy of the
  Purchase Agreement between National City Bank and Merrill Lynch Bank & Trust
  Co., FSB is publicly available on the SEC website.

       In its capacity as Sponsor, First Franklin Financial originates or acquires
  mortgage loans and initiates their securitization by transferring the mortgage
  loans to the Depositor or another entity that acts


                                                     S-39

  <PAGE>

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  47/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 49 of 377
  in a similar capacity as the Depositor, which mortgage loans will ultimately be
  transferred to the issuing entity for the related securitization. In
  coordination with the Underwriter, First Franklin Financial works with rating
  agencies, mortgage loan sellers and servicers in structuring the securitization
  transaction.

       First Franklin Financial does not currently service mortgage loans. First
  Franklin Financial contracts with HLS for servicing the mortgage loans that it
  originates and acquires from third parties.

       First Franklin Financial has been the originator or acquirer of mortgage
  loans included in securitizations since 1997. The following table sets forth the
  approximate aggregate initial principal amount of subprime mortgage loans
  originated or acquired by First Franklin Financial and included in
  securitizations since 2003:

  <TABLE>
  <CAPTION>
                                                          APPROXIMATE INITIAL PRINCIPAL
                         YEAR                                 BALANCE OF CERTIFICATES
                         ----                             -----------------------------
  <S>                                                     <C>
                   2003                                           $ 6,900,000,000
                   2004                                           $18,500,000,000
                   2005                                           $18,000,000,000
                   2006                                           $25,500,000,000
  January 1, 2007 through March 31, 2007                          $ 6,900,000,000
  </TABLE>

  THE DEPOSITOR

       The Depositor is a Delaware corporation whose offices are located at 250
  Vesey Street, 4 World Financial Center, 10th Floor, New York, New York, 10080
  and whose telephone number is (212) 449-0357. The Depositor is an affiliate of
  the Underwriter, the Servicer and First Franklin Financial.

       The Depositor has been engaged since its incorporation in 1986 in the
  securitization of mortgage loans and other asset types included within the
  description of the Issuing Entity assets in this prospectus supplement. The
  Depositor is engaged in the business of acting as depositor of trusts that issue
  series of notes that are secured by, or certificates that represent interests
  in, the assets of the trust. The Depositor acquires assets specifically for
  inclusion in a securitization from various sellers in privately negotiated
  transactions.

       The certificate of incorporation of the Depositor limits its activities to
  those necessary or convenient to carry out its securitization activities. The
  Depositor will have limited obligations with respect to a series of securities.
  The Depositor will obtain the Mortgage Loans from the Sponsor and may also
  assign to the Trustee certain rights of the Sponsor with respect to the Mortgage
  Loans. In addition, after the issuance of a series of securities, the Depositor
  may have limited obligations with respect to that series which may include
  appointing a successor trustee if the Trustee resigns or is otherwise removed
  and preparing certain reports filed under the Securities Exchange Act of 1934.

  THE ISSUING ENTITY

       Merrill Lynch First Franklin Mortgage Loan Trust, Series 2007-3, the
  Issuing Entity, will be formed on the Closing Date pursuant to the Pooling and
  Servicing Agreement by and among the Depositor, the Trustee and the Servicer.
  The Issuing Entity will be a New York common law trust with


                                                     S-40

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  48/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 50 of 377
  <PAGE>

  no officers or directors and no continuing duties other than to hold the
  Mortgage Loans and related assets and issue the certificates. The fiscal year
  end for the Issuing Entity will be December 31, commencing with December 31,
  2007.

  THE SERVICER

  GENERAL

       HLS will act as Servicer of the Mortgage Loans. The Servicer will be
  required to service the Mortgage Loans in accordance with the Pooling and
  Servicing Agreement.

       The Servicer is a Delaware corporation and a wholly-owned operating
  subsidiary of Merrill Lynch Bank & Trust Co, FSB. The Servicer is a
  full-service, non-prime mortgage servicing company headquartered in Pittsburgh,
  Pennsylvania. The loan servicing portfolio is serviced at offices located in
  Pittsburgh, Pennsylvania and Upper St. Clair, Pennsylvania. The Servicer has
  been servicing non-prime mortgage loans for approximately 16 years under various
  corporate names: American Financial Corporation, Altegra Credit Company and,
  between 2002 and 2006, under the corporate name of National City Home Loan
  Services, Inc. The Servicer currently ranks as the ninth (9th) largest U.S.
  non-prime residential mortgage servicer. The Servicer is an affiliate of the
  Depositor, the Underwriter and First Franklin Financial.

       Currently, substantially all of the Servicer's servicing portfolio consists
  of non-prime mortgage loans and variable rate home equity lines of credit,
  consisting of fixed-rate and adjustable-rate first and fixed rate second lien
  amortizing and balloon payment mortgage loans and variable rate home equity
  lines of credit. Prior to January 1, 2005, the closed-end first and second
  mortgage loans in the Servicer's servicing portfolio were originated or acquired
  by First Franklin Financial and loans originated thereafter were generally
  acquired by First Franklin Financial from National City Bank and other
  third-party lenders. The following table reflects the size and composition of
  Servicer's servicing portfolio of non-prime mortgage loans as of the end of each
  indicated period.

                                      HOME LOAN SERVICES, INC.'S
                                     NON-PRIME SERVICING PORTFOLIO
                                        (DOLLARS IN THOUSANDS)

  <TABLE>
  <CAPTION>
      AGGREGATE                  AGGREGATE                   AGGREGATE                  AGGREGATE            AGGREGATE
      PRINCIPAL                  PRINCIPAL                   PRINCIPAL                  PRINCIPAL            PRINCIPAL
    BALANCE AS OF              BALANCE AS OF              BALANCE AS OF              BALANCE AS OF        BALANCE AS OF
  DECEMBER 31, 2003          DECEMBER 31, 2004          DECEMBER 31, 2005          DECEMBER 31, 2006     MARCH 31, 2007
  -----------------          -----------------          -----------------          -----------------     --------------
  <S>                        <C>                        <C>                        <C>                   <C>
     $18,751,589                $23,049,992                 $37,591,777                $49,545,071         $52,578,631
  </TABLE>

       The Servicer began interim servicing for First Franklin Financial and its
  investor base in August 2002. In December, 2004, the Servicer began to retain
  servicing for the First Franklin Financial's investors on a permanent basis. As
  of March 31, 2007, the Servicer serviced approximately 229,449 loans with an
  aggregate unpaid principal balance of approximately $37 billion included in
  forty-one (41) outstanding securitizations.

       The Servicer is rated "Above Average" as a residential non-prime mortgage
  servicer and alternative residential mortgage servicer by S&P. The Servicer has
  an "RPS2" rating as a primary servicer of residential non-prime and Alt-A
  products and an "RSS2-" rating as a special servicer from
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                     49/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 51 of 377

                                                     S-41

  <PAGE>

  Fitch. The Servicer is also rated "SQ1-" as a primary servicer of non-prime
  loans, SQ2 as a primary servicer of second lien loans and "SQ2+" as a special
  servicer by Moody's.

       Merrill Lynch Bank & Trust Co., FSB acquired First Franklin Financial, Home
  Loan Services, Inc., and the affiliated business unit NationPoint on December
  30, 2006. A copy of the Purchase Agreement between National City Bank and
  Merrill Lynch Bank & Trust Co., FSB is publicly available on the SEC website.

  SERVICER'S DELINQUENCY AND FORECLOSURE EXPERIENCE

       The Servicer's portfolio may differ significantly from the Mortgage Loans
  in the Mortgage Pool in terms of interest rates, principal balances, geographic
  distribution, types of properties, lien priority, origination and underwriting
  criteria, prior servicer performance and other possibly relevant
  characteristics. There can be no assurance, and no representation is made, that
  the delinquency and foreclosure experience with respect to the Mortgage Loans
  included in the Issuing Entity will be similar to that reflected in the
  Servicer's Static Pool Information, nor is any representation made as to the
  rate at which losses may be experienced on liquidation of defaulted Mortgage
  Loans. The actual delinquency experience on the Mortgage Loans will depend,
  among other things, upon the value of the real estate securing such Mortgage
  Loans and the ability of the related borrower to make required payments. It
  should be noted that if the residential real estate market should experience an
  overall decline in property values, the actual rates of delinquencies and
  foreclosures could be higher than those previously experienced by the Servicer.
  In addition, adverse economic conditions may affect the timely payment by
  borrowers of scheduled payments of principal and interest on the Mortgage Loans
  and, accordingly, the actual rates of delinquencies and foreclosures with
  respect to the Mortgage Loan Pool. The Servicer's delinquency results are
  calculated utilizing MBA methodology.

       Accordingly, there can be no assurance that the                    delinquency and foreclosure
  experience of the Issuing Entity's Mortgage Loans in                    the future will correspond
  to the future delinquency and foreclosure experience                    of the Servicer's
  one-to-four family conventional residential mortgage                    loan servicing portfolio.

  SERVICER'S POLICIES AND PROCEDURES

       The Servicer has established standard policies for the servicing and
  collection of mortgage loans. The Servicer's procedures for the servicing and
  collection functions, include the following:

               collecting, aggregating and remitting mortgage loan payments;

               accounting for principal and interest;

               holding escrow (impound) funds for payment of taxes and insurance;

               making inspections as required of the mortgaged properties;

               supervision of delinquent mortgage loans;

               loss mitigation efforts;

               foreclosure proceedings and, if applicable, the disposition of
               mortgaged properties; and

               generally administering the mortgage loans, for which it receives
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  50/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 52 of 377
               servicing fees.


                                                     S-42

  <PAGE>

       The Servicer's collection operation is a high touch unit that utilizes the
  early indicator scoring model, the Avaya autodialer (the "dialer"), and manual
  calling campaigns. Individual ownership is key to the Servicer's collection
  philosophy. The purpose of the dialer and the early indicator model is to
  quickly and efficiently reduce the delinquency so that collectors can manually
  work their individual portfolios. In managing the liquidation of defaulted
  mortgage loans, the Servicer generally will have sole discretion to take such
  action in maximizing recoveries to investors, including selling defaulted
  mortgage loans and REO properties. The bankruptcy unit's primary
  responsibilities are to protect the asset while a mortgage loan is going through
  the bankruptcy process. This responsibility is fulfilled by ensuring that
  borrowers make payments as required under the Bankruptcy Code. If this cannot be
  accomplished, the Servicer will seek relief through the bankruptcy court,
  including filing a motion from relief from the automatic stay, to enable the
  Servicer to commence foreclosure, as necessary. After a loan has been charged
  off, the Servicer's recovery team performs all aspects of the collection-related
  activity, including, but not limited to, borrower contact, credit bureau
  maintenance and tax reporting, which may result in recovery of the charged-off
  amount.

       Over the past three years, there has been no material change in the
  Servicer's servicing policies and procedures. The ownership of the Servicer,
  however was transferred from National City Bank to Merrill Lynch Bank & Trust
  Co., FSB on December 30, 2006.

  PRIOR SECURITIZATIONS

       During the three years preceding the date of this prospectus supplement,
  the Servicer has not been notified and is not aware that any of the residential
  mortgage loan securitization pools serviced by the Servicer have experienced
  servicing events of default, termination triggers or early amortization events
  because of servicing by the Servicer, and the Servicer has not been terminated
  as a servicer in a residential mortgage loan securitization due to a servicing
  default or application of a servicing performance test or trigger. During such
  time, the Servicer also neither has failed to make any required advance with
  respect to any issuance of residential mortgage backed securities nor disclosed
  material non-compliance with the servicing criteria applicable to any such
  securitization.

  THE TRUSTEE

       LaSalle Bank National Association will be the Trustee under the Pooling and
  Servicing Agreement. LaSalle Bank National Association is a national banking
  association formed under the federal laws of the United States of America. Its
  parent company, LaSalle Bank Corporation, is an indirect subsidiary of ABN AMRO
  Bank N.V., a Netherlands banking corporation.

       On April 22, 2007, ABN AMRO Holding N.V. agreed to sell ABN AMRO North
  America Holding Company, the indirect parent of LaSalle Bank National
  Association, to Bank of America Corporation. The proposed sale currently
  includes all parts of the Global Securities and Trust Services Group within
  LaSalle Bank engaged in the business of acting as trustee, securities
  administrator, master servicer, custodian, collateral administrator, securities
  intermediary, fiscal agent and issuing and paying agent in connection with
  securitization transactions.

       The contract between ABN AMRO Bank N.V. and Bank of America Corporation
  contains a 14 calendar day "go shop" clause which continued until 11:59 PM New
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  51/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 53 of 377
  York time on May 6th, 2007. ABN AMRO Bank N.V. filed a copy of this contract on
  Form 6-K with the Securities and Exchange Commission on April 25, 2007. The
  contract provides that the sale of LaSalle Bank National Association is subject
  to regulatory approvals and other customary closing conditions.


                                                     S-43

  <PAGE>

       The contract referenced above was entered into by ABN AMRO Bank N.V.
  without shareholder approval. In response to a challenge of the sale by a
  shareholders group, a judge in the Enterprise Chamber of the Amsterdam Superior
  Court in the Netherlands ruled on May 3, 2007 that ABN AMRO Holding N.V. was not
  permitted to proceed with the sale of LaSalle Bank without shareholder approval.
  As of the date hereof, a shareholder's meeting to vote on the proposed sale of
  LaSalle Bank National Association has not occurred. Various interested parties
  have filed or have indicated that they will file an appeal of the ruling. On May
  4, 2007, Bank of America Corporation filed a lawsuit against ABN AMRO Bank N.V.
  and ABN AMRO Holding N.V. in the U.S. District Court for the Southern District
  of New York (Manhattan) seeking, among other things, an injunction prohibiting
  ABN AMRO Bank N.V. and ABN AMRO Holding N.V. from negotiating a sale of LaSalle
  Bank National Association or selling LaSalle Bank National Association to any
  third party other than as provided for in the contract referenced above,
  monetary damages and specific performance.

       LaSalle has extensive experience serving as trustee on securitizations of
  residential mortgage loans. Since January 1994, LaSalle has served as trustee,
  securities administrator or paying agent on over 550 residential mortgage-backed
  security transactions involving assets similar to the Mortgage Loans. As of
  March 31, 2007 LaSalle serves as trustee, securities administrator or paying
  agent on over 500 residential mortgage-backed security transactions. The
  Depositor and Servicer may maintain other banking relationships in the ordinary
  course of business with the Trustee. The Trustee's corporate trust office is
  located at 135 South LaSalle Street, Suite 1511, Chicago, Illinois, 60603.
  Attention: Global Securities and Trust Services - FFMER 2007-3 or at such other
  address as the Trustee may designate from time to time.

       In its capacity as Trustee, LaSalle will hold the mortgage loan files
  exclusively for the use and benefit of the Issuing Entity. LaSalle will not have
  any duty or obligation to inspect, review or examine any of the documents,
  instruments, certificates or other papers relating to the Mortgage Loans
  delivered to it to determine that the same are valid. The disposition of the
  mortgage loan files will be governed by the Pooling and Servicing Agreement.
  LaSalle provides custodial services on over 1,000 residential, commercial and
  asset-backed securitization transactions and maintains almost 2.5 million
  custodial files in its two vault locations in Elk Grove, Illinois and Irvine,
  California. LaSalle's two vault locations can maintain a total of approximately
  6 million custody files. All custody files are segregated and maintained in
  secure and fire resistant facilities in compliance with customary industry
  standards. The vault construction complies with Fannie Mae/Ginnie Mae guidelines
  applicable to document custodians. LaSalle maintains disaster recovery protocols
  to ensure the preservation of custody files in the event of force majeure and
  maintains, in full force and effect, such fidelity bonds and/or insurance
  policies as are customarily maintained by banks which act as custodians. LaSalle
  uses unique tracking numbers for each custody file to ensure segregation of
  collateral files and proper filing of the contents therein and accurate file
  labeling is maintained through a monthly quality assurance process. LaSalle uses
  a licensed collateral review system to track and monitor the receipt and
  movement internally or externally of custody files and any release or
  reinstatement of collateral.

       Using information set forth in this prospectus supplement, the Trustee will
  develop the cashflow model for the Issuing Entity. Based on the monthly loan
  information provided by the Servicer, the Trustee will calculate the amount of
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  52/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 54 of 377
  principal and interest to be paid to each Class of Certificates on each
  Distribution Date. In accordance with the cashflow model and based on the
  monthly loan information provided by the Servicer, the Trustee will perform
  distribution calculations, remit distributions on the Distribution Date to
  certificateholders and prepare a monthly statement to certificateholders
  detailing the payments received and the activity on the Mortgage Loans during
  the collection period. In performing these obligations, the Trustee will be able
  to conclusively rely on the information provided to it by the Servicer, and the
  Trustee will not be required to recompute, recalculate or verify the information
  provided to it by the Servicer.


                                                     S-44

  <PAGE>

       LaSalle and the Sponsor are parties to a custodial agreement whereby
  LaSalle, for consideration, provides custodial services to the Sponsor for
  certain residential mortgage loans originated or purchased by it. Pursuant to
  this custodial agreement, LaSalle is currently providing custodial services for
  all of the mortgage loans to be sold by the Sponsor to the Depositor in
  connection with this securitization. The terms of the custodial agreement are
  customary for the residential mortgage-backed securitization industry providing
  for the delivery, receipts, review and safekeeping of mortgage loan files.

       For information describing the Trustee's duties and responsibilities
  regarding the Certificates under the Pooling and Servicing Agreement,
  limitations on the Trustee's liability, and any other indemnification to which
  it will be entitled from the assets of the Issuing Entity and certain other
  matters, see "Administration of the Issuing Entity" and "The Pooling and
  Servicing Agreement."

  THE CAP CONTRACT COUNTERPARTY AND THE SWAP COUNTERPARTY

       There will be three Corridor Contracts provided by The Bank of New York, in
  its capacity as Cap Contract Counterparty, and one Swap Agreement provided by
  The Bank of New York, in its capacity as Swap Counterparty.

       Founded in 1784, The Bank of New York is a banking organization organized
  in the State of New York and headquartered in New York, NY, and is the principal
  subsidiary of The Bank of New York Company, Inc. As of the date of this
  Prospectus Supplement, the long-term senior unsecured debt of The Bank of New
  York is rated "Aaa" by Moody's, "AA-" by S&P, and "AA-" by Fitch.

       The Company provides a complete range of banking and other financial
  services to corporations and individuals worldwide through its core
  competencies: securities servicing, treasury management, investment management,
  and individual & regional banking services. The Company's extensive global
  client base includes a broad range of leading financial institutions,
  corporations, government entities, endowments and foundations.

       As of the Cut-off Date, the aggregate significance percentage, as
  calculated in accordance with Item 1115 of Regulation AB, with respect to The
  Bank of New York will be less than 10%.The "significance percentage" for
  purposes of Item 1115 of Regulation AB is a percentage that is a reasonable good
  faith estimate of the proportion that the maximum probable exposure of the
  Corridor Contracts and the Swap Agreement (estimated in substantially the same
  manner as that used in the Sponsor's internal risk management process in respect
  of similar instruments), on the one hand, bears to the aggregate Stated
  Principal Balance of the Mortgage Loans as of the Cut-off Date, on the other.

                                 AFFILIATES AND RELATED TRANSACTIONS

       The Depositor, the Underwriter, the Servicer and First Franklin Financial
  are all affiliates of each other and have the following ownership structure:
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  53/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 55 of 377

       The Depositor is an affiliate, through common parent ownership, of the
  Underwriter.

       The Servicer and First Franklin Financial are affiliates of each other
  through common parent ownership.

       Merrill Lynch Bank & Trust Co., FSB acquired First Franklin Financial, Home
  Loan Services, Inc., and the affiliated business unit NationPoint on December
  30, 2006. A copy of the Purchase Agreement between National City Bank and
  Merrill Lynch Bank & Trust Co., FSB is publicly available on the SEC website.


                                                     S-45

  <PAGE>

                                         STATIC POOL INFORMATION

       The Depositor is making available on the internet at
  http://www.mlabsreports.ml.com information concerning the prior residential
  mortgage loan securitizations consisting of adjustable and fixed rate subprime
  mortgage loans secured by first and second lien mortgages or deeds of trust in
  residential real properties originated or acquired by First Franklin Financial
  and serviced by the Servicer. On this website, you can view for each of these
  securitizations, summary pool information as of the applicable securitization
  cut-off date and delinquency, cumulative loss, and prepayment information as of
  each distribution date by securitization for the past five years, or since the
  applicable securitization closing date if the applicable securitization closing
  date occurred less than five years from the date of this prospectus supplement.
  Each of these mortgage loan securitizations is unique, and the characteristics
  of each securitized mortgage loan pool varies from each other as well as from
  the Mortgage Loans to be included in the Issuing Entity that will issue the
  certificates offered by this prospectus supplement. In addition, the performance
  information relating to the prior securitizations described above may have been
  influenced by factors beyond First Franklin Financial or the Servicer's control,
  such as housing prices and market interest rates. Therefore, the performance of
  these prior mortgage loan securitizations is likely not to be indicative of the
  future performance of the Mortgage Loans to be included in the Issuing Entity
  related to this offering.

       In the event any changes or updates are made to the information available
  on the website, the Depositor will provide to any person a copy of the
  information as it existed as of the date of this prospectus supplement upon
  request who writes or calls the Depositor at 4 World Financial Center, New York,
  New York 10080, Attention: Mark Jury, securities administrator, telephone number
  (212) 449-1441.

       The information available on the website relating to any mortgage loan
  securitizations issued prior to January 1, 2006 is not deemed to be part of this
  prospectus supplement, the accompanying prospectus or the Depositor's
  registration statement.

                                ADMINISTRATION OF THE ISSUING ENTITY

  SERVICING AND ADMINISTRATIVE RESPONSIBILITIES

       The Servicer and the Trustee will have the following responsibilities with
  respect to the Issuing Entity:

  <TABLE>
  <CAPTION>
  PARTY:         RESPONSIBILITIES:
  ------         -----------------
  <S>            <C>
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  54/376
5/20/2019                       https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                     Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 56 of 377
  Servicer       Performing the servicing functions with respect to the Mortgage Loans
                 and the mortgaged properties in accordance with the provisions of the
                 Pooling and Servicing Agreement, including, but not limited to:

                 -      collecting monthly remittances of principal and interest on the
                        Mortgage Loans from the related borrowers, depositing such
                        amounts in the Collection Account, and delivering all amounts on
                        deposit in the Collection Account to the extent required by the
                        Pooling and Servicing Agreement to the Trustee for deposit in
                        the Certificate Account on the Servicer Remittance Date;

                 -      making Advances with respect to delinquent payments of
  </TABLE>


                                                     S-46

  <PAGE>

  <TABLE>
  <CAPTION>
  PARTY:         RESPONSIBILITIES:
  ------         -----------------
  <S>            <C>
                      principal and interest on the Mortgage Loans, to the extent
                      required by the Pooling and Servicing Agreement and to the
                      extent the Servicer believes such Advances will be recovered;

                 -      making servicing advances in respect of customary costs and
                        expenses incurred in the performance by the Servicer of its
                        servicing obligations to the extent the Servicer believes such
                        servicing advances will be recovered, including, but not limited
                        to, the cost of (a) the preservation, restoration and protection
                        of the mortgaged property, (b) taxes, assessments and other
                        charges which are or may become a lien upon a first lien
                        mortgaged property to the extent necessary to avoid foreclosure
                        or (c) fire and hazard insurance coverage for a first lien
                        mortgaged property;

                 -      enforcement of foreclosure proceedings; and

                 -      providing monthly loan-level reports to the Trustee.

  Trustee        Performing the trustee functions in accordance with the provisions of
                 the Pooling and Servicing Agreement, including, but not limited to:

                 -      notifying certificateholders in connection with an event of
                        default under the Pooling and Servicing Agreement;

                 -      enforcing the Servicer's obligations under the Pooling and
                        Servicing Agreement

                 -      upon the termination of the Servicer, appointing a successor
                        servicer, and until a successor servicer is appointed, acting as
                        successor servicer;

                 -      upon the failure of the Servicer to make Advances with respect
                        to a Mortgage Loan and the resulting termination of the
                        Servicer, making those Advances to the extent provided in the
                        Pooling and Servicing Agreement;

                 -      receiving monthly remittances from the Servicer for deposit in
                        the Certificate Account and distributing all amounts on deposit
                        in the Certificate Account (after the remittance of certain
                        fees, expenses and indemnities) to the certificateholders in
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   55/376
5/20/2019                       https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                     Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 57 of 377
                        accordance with the priorities described in the Pooling and
                        Servicing Agreement;

                 -      depositing any payments received from the Cap Contract
                        Counterparty into the Corridor Contract Account;
  </TABLE>


                                                     S-47

  <PAGE>

  <TABLE>
  <CAPTION>
  PARTY:         RESPONSIBILITIES:
  ------         -----------------
  <S>            <C>
                 -    in its capacity as Supplemental Interest Trust Trustee,
                      depositing any Net Swap Payments or Swap Termination Payments
                      received from the Swap Counterparty into the Supplemental
                      Interest Trust;

                 -      in its capacity as Supplemental Interest Trust Trustee,
                        distributing amounts on deposit in the Supplemental Interest
                        Trust to the holders of the related certificates and the Swap
                        Counterparty, based solely on the information contained in the
                        investor reports, in accordance with the priorities described in
                        the Pooling and Servicing Agreement on each Distribution Date or
                        the Business Day prior to such Distribution Date, as applicable;

                 -      preparing and distributing annual investor reports necessary to
                        enable certificateholders to prepare their tax returns;

                 -      preparing and distributing the monthly Distribution Date
                        statement to certificateholders based solely on information
                        received from the Servicer, the Cap Contract Counterparty and
                        the Swap Counterparty and without any independent verification
                        of such information;

                 -      preparing and filing annual federal and (if required) state tax
                        returns on behalf of the Issuing Entity;

                 -      preparing and filing periodic reports with the Securities
                        Exchange Commission on behalf of the Issuing Entity with respect
                        to the certificates in accordance with the Pooling and Servicing
                        Agreement; and

                 -      holding and maintaining the mortgage loan documents related to
                        the Mortgage Loans to be held by it, as custodian, in a
                        fire-resistant facility intended for the safekeeping of mortgage
                        loan files on behalf of the Issuing Entity.

                 See "Descriptions of the Agreement--The Trustee" in the prospectus.
  </TABLE>

  TRUST ACCOUNTS

       All amounts in respect of principal and interest received from the
  borrowers or other recoveries in respect of the Mortgage Loans will, at all
  times before distribution thereof to the certificateholders, be invested in the
  Trust Accounts, which are accounts established in the name of the Trustee. Funds
  on deposit in the Trust Accounts may be invested by the party responsible for
  such Trust Account in eligible investments, as described under "Description of
  the Agreements--Collection Account and Related Accounts" in the prospectus. The
  Trust Accounts will be established by the applicable parties listed below, and
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   56/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 58 of 377
  any investment income or other benefit earned on each Trust Account will be as
  retained or distributed as follows:


                                                     S-48
  <PAGE>

  <TABLE>
  <CAPTION>
  TRUST ACCOUNT:                          RESPONSIBLE PARTY:                  APPLICATION OF ANY INVESTMENT EARNINGS:
  --------------                        ---------------------            -------------------------------------------------
  <S>                                   <C>                              <C>
  Collection Account                    Servicer                         Any investment earnings or other benefits will
                                                                         be paid as compensation or reserved by, the
                                                                         Servicer and will not be available for
                                                                         distributions to certificateholders.

  Certificate Account                   Trustee                          Any investment earnings or other benefits will
                                                                         be paid as compensation to the Trustee and will
                                                                         not be available for distributions to
                                                                         certificateholders.

  Corridor Contract Account             Trustee                          Funds will remain uninvested.

  Swap Account                          Supplemental Interest            Funds will remain uninvested.
                                        Trust Trustee
  </TABLE>

  FLOW OF PAYMENTS

       The diagram below illustrates the flow of collections and other payments on
  the Mortgage Loans through the trust accounts.

                                                (FLOW CHART)


                                                     S-49

  <PAGE>

                                    SERVICING OF THE MORTGAGE LOANS

  GENERAL

       The Servicer will service the Mortgage Loans in accordance with the terms
  set forth in the Pooling and Servicing Agreement. The Pooling and Servicing
  Agreement may be amended only with the consent of the NIMs Insurer, if any, and
  the NIMs Insurer will be a third party beneficiary of the Pooling and Servicing
  Agreement. Notwithstanding anything to the contrary in the prospectus, the
  Trustee will not be responsible for the performance of the servicing activities
  by the Servicer. If the Servicer fails to fulfill its obligations under the
  Pooling and Servicing Agreement, the Trustee may, in its discretion, or at the
  direction of the NIMs Insurer, if any, or the certificateholders, shall
  terminate the Servicer and appoint a successor servicer as provided in the
  Pooling and Servicing Agreement, subject to the pledge and assignment to a
  servicing rights pledgee as described herein.

       In accordance with the Pooling and Servicing Agreement, the Servicer may
  perform any of its obligations under the Pooling and Servicing Agreement through
  one or more subservicers, which may be affiliates of the Servicer.
  Notwithstanding any subservicing arrangement, the Servicer will remain liable
  for its servicing duties and obligations under the Pooling and Servicing
  Agreement as if the Servicer alone were servicing the Mortgage Loans.

        The servicing rights with respect to the Mortgage Loans may be transferred
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  57/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 59 of 377
  to one or more successor servicers upon the Servicer's default, subject to the
  conditions set forth in the Pooling and Servicing Agreement, including the
  requirements that any such successor servicer be qualified to service mortgage
  loans for Freddie Mac or Fannie Mae, that the NIMs Insurer, if any, approve of
  such successor servicer, and that each Rating Agency confirm in writing that the
  transfer of servicing will not result in a qualification, withdrawal or
  downgrade of the then current ratings of any of the Offered Certificates.

       The Servicer may solicit or refer to a mortgage originator any mortgagor
  for refinancing or otherwise take action to encourage refinancing. Any such
  solicitation or action may cause the rate of prepayments on the Mortgage Loans
  to occur at a faster rate than might otherwise be the case.

  SERVICING COMPENSATION AND PAYMENT OF EXPENSES

       The Servicer will be paid the Servicing Fee. The amount of the monthly
  Servicing Fee is subject to adjustment with respect to prepaid Mortgage Loans,
  as described below under "-Adjustment to Servicing Fee in Connection with
  Certain Prepaid Mortgage Loans." The Servicer is also entitled to receive, as
  additional servicing compensation, Prepayment Interest Excesses, excess proceeds
  from REO Property sales and all service-related fees, including all late payment
  charges, insufficient funds charges, assumption fees, modification fees,
  extension fees, and other similar charges (other than prepayment charges), all
  investment income earned on, and benefits arising from, amounts on deposit in
  the Collection Account, and amounts on deposit in the escrow accounts. The
  Servicer is obligated to pay certain ongoing expenses associated with the
  Mortgage Loans in connection with its responsibilities under the Pooling and
  Servicing Agreement. See "Description of the Certificates - Fees and Expenses of
  the Trust Fund."

  ADJUSTMENT TO SERVICING FEE IN CONNECTION WITH CERTAIN PREPAID MORTGAGE LOANS

       When a mortgagor prepays all of a Mortgage Loan between Due Dates, the
  mortgagor pays interest on the amount prepaid only to the date of the Principal
  Prepayment. Principal Prepayments in full received during the prior Prepayment
  Period are included in the distribution to certificateholders on the


                                                     S-50

  <PAGE>

  related Distribution Date thereby causing a shortfall in interest for Principal
  Prepayments occurring between the 15th day of the month through and including
  the last day of the month. In order to mitigate the effect of any such shortfall
  in interest distributions to certificateholders on any Distribution Date, the
  Servicer is required to deposit Compensating Interest in the related Collection
  Account for distribution to the certificateholders on such Distribution Date;
  provided, however, that the amount so deposited with respect to any Distribution
  Date shall be limited to the product of (i) one-twelfth of 0.25% and (ii) the
  aggregate Stated Principal Balance of the Mortgage Loans with respect to such
  Distribution Date. Compensating Interest shall only be paid with respect to
  Principal Prepayments in full received during the period from and including the
  15th day of the month through and including the last day of the month. Any such
  deposit by the Servicer will be reflected in the distributions to the
  certificateholders made on the Distribution Date to which such Prepayment Period
  relates. Any Prepayment Interest Shortfall will be allocated on such
  Distribution Date pro rata among the outstanding classes of certificates based
  upon the amount of interest each such class would otherwise be paid on such
  Distribution Date.

  ADVANCES

       Subject to the limitations described below, on each Servicer Remittance
  Date, the Servicer will be required to make Advances from its funds or funds in
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  58/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 60 of 377
  the Collection Account that are not included in available funds for such
  Distribution Date. Advances are intended to maintain a regular flow of scheduled
  interest and principal payments on the LIBOR Certificates rather than to
  guarantee or insure against losses.

       The Servicer is obligated to make Advances with respect to delinquent
  payments of principal of and interest on each Mortgage Loan (with such payments
  of interest adjusted to the related Net Mortgage Rate) to the extent that such
  Advances are, in its judgment, reasonably recoverable from future payments and
  collections or insurance payments or proceeds of liquidation of the related
  Mortgage Loan; provided, however, that the Servicer will not make Advances with
  respect to the principal portion of any Balloon Amount but the Servicer will be
  required to advance monthly interest on a Balloon Loan until the principal
  balance thereof is reduced to zero subject to the Servicer's determination of
  nonrecoverability; and, provided further, that the Servicer need not make
  Advances with respect to any Mortgage Loan that is 150 days or more delinquent.
  In addition, with respect to Interest-Only Mortgage Loans, the Servicer will
  only advance payments of scheduled interest. The Servicer shall have the right
  to reimburse itself for any such advances from amounts held from time to time in
  the related Collection Account to the extent such amounts are not then required
  to be so distributed to certificateholders; provided, however, that any funds so
  applied and transferred shall be replaced by the Servicer by deposit in the
  related Collection Account no later than one Business Day prior to the
  Distribution Date on which such funds are required to be distributed. The
  Servicer will not cover shortfalls due to bankruptcy proceedings or the
  application of the Servicemembers Civil Relief Act or similar state legislation
  or regulations. In the event the Servicer previously made Advances which later
  are determined to be nonrecoverable, the Servicer will be entitled to
  reimbursement of such Advances prior to distributions to certificateholders. If
  the Servicer determines on any Servicer Remittance Date to make an Advance, such
  Advance will be included with the distribution to holders of the LIBOR
  Certificates on the related Distribution Date. In addition, the Servicer may
  withdraw from the Collection Account funds that were not included in the
  available funds for the preceding Distribution Date to reimburse itself for
  Advances previously made. Any failure by the Servicer to make an Advance as
  required by the Pooling and Servicing Agreement will constitute an event of
  default thereunder, in which case the Trustee or such other entity as may be
  appointed as successor servicer, will be obligated to make any such Advance in
  accordance with the terms of the Pooling and Servicing Agreement. The Servicer
  may reimburse itself from any amounts in the Collection Account for any prior
  Advances or servicing advances that have not been reimbursed at the time the
  Mortgage Loan is modified.


                                                     S-51

  <PAGE>

  LOSS MITIGATION PROCEDURES

       The Servicer is authorized to engage in a wide variety of loss mitigation
  practices. With respect to such of the Mortgage Loans as come into and continue
  in default, the Servicer will decide whether to (i) foreclose upon the mortgaged
  properties securing those Mortgage Loans, (ii) write off the unpaid principal
  balance of the Mortgage Loans as bad debt if no net recovery is possible through
  foreclosure, (iii) take a deed in lieu of foreclosure, (iv) accept a short sale
  (a payoff of the Mortgage Loan for an amount less than the total amount
  contractually owed in order to facilitate a sale of the mortgaged property by
  the mortgagor) or permit a short refinancing (a payoff of the Mortgage Loan for
  an amount less than the total amount contractually owed in order to facilitate
  refinancing transactions by the mortgagor not involving a sale of the mortgaged
  property), (v) arrange for a repayment plan, (vi) agree to a modification in
  accordance with the Pooling and Servicing Agreement, or (vii) solicit or refer
  to a mortgage originator any mortgagor for refinancing or otherwise take action
  to encourage refinancing. As to any Mortgage Loan that becomes 120 days
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  59/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 61 of 377
  delinquent, the Servicer may obtain a broker's price opinion, the cost of which
  will be reimbursable as a servicing advance. After obtaining the broker's price
  opinion, the Servicer will determine whether a net recovery is possible through
  foreclosure proceedings or other liquidation of the related mortgaged property.
  If the Servicer determines that no such recovery is possible, it may charge off
  the related Mortgage Loan at the time it becomes 180 days delinquent. Once a
  Mortgage Loan has been charged off, the Servicer will discontinue making
  Advances, the Servicer will not be entitled to Servicing Fees, and the loan will
  be treated as a liquidated Mortgage Loan giving rise to a Realized Loss. If the
  Servicer determines that such net recovery is possible through foreclosure
  proceedings or other liquidation of the related mortgaged property on a Mortgage
  Loan that becomes 180 days delinquent, the Servicer may continue making
  Advances, the Servicer shall continue to service the Mortgage Loan and will
  receive the Servicing Fee therefor, and the Servicer will continue to report the
  Mortgage Loan to the Trustee as being serviced by the Servicer.

       Any Mortgage Loan that is charged off may continue to be serviced by the
  Servicer for the certificateholders using specialized collection procedures
  (including foreclosure, if appropriate).The Servicer will not be entitled to any
  Servicing Fees or reimbursement of expenses in connection with such Mortgage
  Loans after the date of charge off, except to the extent of funds available from
  the aggregate amount of recoveries on all such Mortgage Loans. Any such Mortgage
  Loans serviced in accordance with the specialized collection procedures shall be
  serviced for approximately six months. Any net recoveries received on such
  Mortgage Loans during such six month period will be treated as liquidation
  proceeds and included in the amount available to make distributions on the
  Certificates. On the date that is six months after the date on which the
  Servicer begins servicing such Mortgage Loans using the specialized collection
  procedures, unless specific net recoveries are anticipated by the Servicer on a
  particular Mortgage Loan, such charged off loan will be released to the majority
  holder of the Class C Certificates and thereafter, (i) the majority holder of
  the Class C Certificates (as identified with contact information in writing to
  the Servicer by the Depositor) will be entitled to any amounts subsequently
  received in respect of any such released loans, subject to a servicing fee, (ii)
  the servicing thereof and the servicing fee shall be pursuant to a servicing
  agreement between the Depositor and the Servicer if the Servicer continues to
  service such loan and (iii) the majority holder of the Class C Certificates may
  designate any servicer to service any such released loan and (iv) the majority
  holder of the Class C Certificates may sell any such released loan to a third
  party.

  EVIDENCE AS TO COMPLIANCE

       The Pooling and Servicing Agreement will require the Servicer and any party
  required by Item 1123 of Regulation AB for each year in which a Report on Form
  10-K is required to be filed, to deliver annually to the Depositor and the
  Trustee an officer's certificate stating that (i) a review of that party's
  servicing activities during the preceding calendar year and of performance under
  the agreement has been


                                                     S-52

  <PAGE>

  made under the officer's supervision, and (ii) to the best of the officer's
  knowledge, based on the review, such party has fulfilled all its obligations
  under the agreement throughout the year, or, if there has been a failure to
  fulfill any obligation in any material respect, specifying the failure known to
  the officer and the nature and status of the failure.

       In addition, for each year in which a Report on Form 10-K is required to be
  filed, the Servicer and each party, if any, that performs a discrete function
  specified by Item 1122(d) of Regulation AB for more than 5% of the Mortgage
  Loans will be required to deliver annually to the Trustee, a report (an
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  60/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 62 of 377
  "Assessment of Compliance") that assesses compliance by that party with the
  servicing criteria set forth in item 1122(d) of Regulation AB that contains the
  following:

               -      a statement of the party's responsibility for assessing
                      compliance with the servicing criteria applicable to it;

               -      a statement that the party used the criteria in Item 1122(d) of
                      Regulation AB to assess compliance with the applicable servicing
                      criteria;

               -      the party's assessment of compliance with the applicable
                      servicing criteria during and as of the end of the prior calendar
                      year, setting forth any material instance of noncompliance
                      identified by the party; and

               -      a statement that a registered public accounting firm has issued
                      an attestation report on the party's assessment of compliance
                      with the servicing criteria.

       Each party that is required to deliver an Assessment of Compliance will
  also be required to deliver an attestation report of a registered public
  accounting firm, prepared in accordance with the standards for attestation
  engagements issued or adopted by the Public Company Accounting Oversight Board,
  that expresses an opinion, or states that an opinion cannot be expressed,
  concerning the party's assessment of compliance with the applicable servicing
  criteria.

       For each year in which a Report on Form 10-K is required to be filed, the
  Servicer will cause all such items for itself and its required subcontractors,
  if any, to be delivered for filing on a Form 10-K.

  CUSTODY OF THE MORTGAGE FILES

       The Servicer generally will not have responsibility for custody of the
  Mortgage Loan documents described under "The Pooling and Servicing
  Agreement--Assignment of Mortgage Loans" below. These documents are generally
  required to be delivered to the Trustee or the custodian on behalf of the
  Trustee. The Trustee or the custodian on behalf of the Trustee will hold the
  related Mortgage Loan documents on behalf of the Issuing Entity. The Mortgage
  Loan documents related to a Mortgage Loan will be held together in an individual
  file separate from other mortgage loan files held by the Trustee or the
  custodian on behalf of the Trustee. The Trustee or the custodian on behalf of
  the Trustee will maintain the Mortgage Loan documents in a fire-resistant
  facility intended for the safekeeping of mortgage loan files.

  PLEDGE OF SERVICING RIGHTS

       The Servicer may pledge and assign all of its right, title and interest in,
  to and under the Pooling and Servicing Agreement to one or more lenders, or
  servicing rights pledgees, selected by the Servicer, as the representative of
  certain lenders. The Trustee and the Depositor will agree in the Pooling and
  Servicing Agreement that upon delivery to the Trustee by the servicing rights
  pledgee of a letter signed by the Servicer whereunder the Servicer shall resign
  as Servicer under the Pooling and Servicing Agreement,


                                                     S-53

  <PAGE>

  the Trustee shall appoint the servicing rights pledgee or its designee as
  successor servicer, provided that at the time of such appointment, the servicing
  rights pledgee or such designee meets the requirements of a successor servicer
  described in the Pooling and Servicing Agreement (including being acceptable to
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  61/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 63 of 377
  the Rating Agencies) and that the servicing rights pledgee agrees to be subject
  to the terms of the Pooling and Servicing Agreement. Under no circumstances will
  the Trustee be required to act as a backup servicer.

       The Pooling and Servicing Agreement will provide that (i) the Servicer may
  enter into a facility with any person which provides that such person may fund
  Advances and/or servicing advances, although no such facility will reduce or
  otherwise affect the Servicer's obligation to fund such Advances and/or
  servicing advances and (ii) the Pooling and Servicing Agreement may be amended
  by the parties thereto without the consent of the certificateholders to provide
  for such a facility.

                                    DESCRIPTION OF THE CERTIFICATES

  GENERAL

       The certificates will represent the entire beneficial ownership interest in
  the Trust Fund to be created under the Pooling and Servicing Agreement. A copy
  of the Pooling and Servicing Agreement will be attached as an exhibit to the
  Current Report on Form 8-K of the Depositor that will be available to purchasers
  of the certificates at, and will be filed with, the Securities and Exchange
  Commission within fifteen (15) days of the initial delivery of the certificates.
  Reference is made to the attached prospectus for additional information
  regarding the terms and conditions of the Pooling and Servicing Agreement.

       The following summaries do not purport to be complete and are subject to,
  and are qualified in their entirety by reference to, the provisions of the
  Pooling and Servicing Agreement. When particular provisions or terms used in the
  Pooling and Servicing Agreement are referred to, the actual provisions
  (including definitions of terms) are incorporated by reference.

        The certificates will consist of:

        (1)    the Class A Certificates, the Class M Certificates and the Class B
               Certificates (all of which are being offered hereby); and

        (2)    the Class C Certificates and the Class P Certificates (which are not
               being offered hereby).

       The Group One Certificates will generally represent interests in the Group
  One Mortgage Loans. On each Distribution Date, principal and interest received
  with respect to the Group One Mortgage Loans generally will be applied to pay
  principal and interest with respect to the Group One Certificates. The Group Two
  Certificates will generally represent interests in the Group Two Mortgage Loans.
  On each Distribution Date, principal and interest received with respect to the
  Group Two Mortgage Loans generally will be applied to pay principal and interest
  with respect to the Group Two Certificates. The Class M-5, Class M-6 and Class B
  Certificates will generally represent interests in both the Group One and Group
  Two Mortgage Loans. On each Distribution Date, principal and interest received
  with respect to both the Group One and Group Two Mortgage Loans will be applied
  to pay principal and interest with respect to the Class M-5, Class M-6 and Class
  B Certificates.

       The LIBOR Certificates (other than the Class R Certificate) will be issued
  in book-entry form as described below. The Definitive Certificates will be
  transferable and exchangeable through the Trustee. The LIBOR Certificates (other
  than the Class R Certificate) will be issued in minimum dollar denominations of
  $25,000 and integral multiples of $1 in excess of $25,000. With respect to
  initial


                                                     S-54

  <PAGE>

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  62/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 64 of 377
  European investors only, the LIBOR Certificates will only be sold in minimum
  total investment amounts of $100,000. A single Class R Certificate will be
  issued in definitive form in a $100 denomination.

  BOOK-ENTRY CERTIFICATES

       The LIBOR Certificates (other than the Class R Certificate) will be
  Book-Entry Certificates. Certificate Owners may elect to hold their Book-Entry
  Certificates through DTC in the United States, or Clearstream Luxembourg or
  Euroclear in Europe, if they are participants in such systems, or indirectly
  through organizations that are participants in such systems. The Book-Entry
  Certificates will be issued in one or more certificates that equal the aggregate
  principal balance of the LIBOR Certificates (other than the Class R Certificate)
  and will initially be registered in the name of Cede & Co., the nominee of DTC.
  Clearstream Luxembourg and Euroclear will hold omnibus positions on behalf of
  their participants through customers' securities accounts in Clearstream
  Luxembourg's and Euroclear's names on the books of their respective depositaries
  which in turn will hold such positions in customers' securities accounts in the
  depositaries' names on the books of DTC. Citibank, N.A. will act as depositary
  for Clearstream Luxembourg and JPMorgan Chase Bank, N.A. will act as depositary
  for Euroclear. Investors may hold such beneficial interests in the Book-Entry
  Certificates in minimum Certificate Principal Balances of $25,000 and integral
  multiples of $1 in excess of $25,000. With respect to European investors only,
  the Underwriter will only sell LIBOR Certificates in minimum total investment
  amounts of $100,000. Except as described below, no person acquiring a Book-Entry
  Certificate will be entitled to receive a Definitive Certificate. Unless and
  until Definitive Certificates are issued, it is anticipated that the only
  certificateholder of the Book-Entry Certificates will be Cede & Co., as nominee
  of DTC. Certificate Owners will not be certificateholders as that term is used
  in the Pooling and Servicing Agreement. Certificate Owners are only permitted to
  exercise their rights indirectly through Participants and DTC.

       The beneficial owner's ownership of a Book-Entry Certificate will be
  recorded on the records of the Financial Intermediary that maintains the
  beneficial owner's account for such purpose. In turn, the Financial
  Intermediary's ownership of such Book-Entry Certificate will be recorded on the
  records of DTC (or of a participating firm that acts as agent for the Financial
  Intermediary, whose interest will in turn be recorded on the records of DTC, if
  the beneficial owner's Financial Intermediary is not a DTC Participant, and on
  the records of Clearstream Luxembourg or Euroclear, as appropriate).

       Certificate Owners will receive all distributions of principal of, and
  interest on, the Book-Entry Certificates from the Trustee through DTC and DTC
  Participants. While the Book-Entry Certificates are outstanding (except under
  the circumstances described below), under the Rules, DTC is required to make
  book-entry transfers among Participants on whose behalf it acts with respect to
  the Book-Entry Certificates and is required to receive and transmit
  distributions of principal of, and interest on, the Book-Entry Certificates.
  Indirect Participants, with whom Certificate Owners have accounts with respect
  to Book-Entry Certificates, are similarly required to make book-entry transfers
  and receive and transmit such distributions on behalf of their respective
  Certificate Owners. Accordingly, although Certificate Owners will not possess
  certificates, the Rules provide a mechanism by which Certificate Owners will
  receive distributions and will be able to transfer their interests.

       Certificate Owners will not receive or be entitled to receive certificates
  representing their respective interests in the Book-Entry Certificates, except
  under the limited circumstances described below. Unless and until Definitive
  Certificates are issued, Certificate Owners who are not Participants may
  transfer ownership of Book-Entry Certificates only through Participants and
  Indirect Participants by instructing such Participants and Indirect Participants
  to transfer Book-Entry Certificates, by book-entry transfer, through DTC for the
  account of the purchasers of such Book-Entry Certificates, which account is
  maintained with their respective Participants. Under the Rules and in accordance
  with DTC's normal procedures, transfers of ownership of Book-Entry Certificates
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  63/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 65 of 377
  will be executed through DTC and the


                                                     S-55

  <PAGE>

  accounts of the respective Participants at DTC will be debited and credited.
  Similarly, the Participants and Indirect Participants will make debits or
  credits, as the case may be, on their records on behalf of the selling and
  purchasing Certificate Owners.

       Because of time zone differences, credits of securities received in
  Clearstream Luxembourg or Euroclear as a result of a transaction with a
  Participant will be made during subsequent securities settlement processing and
  dated the Business Day following the DTC settlement date. Such credits or any
  transactions in such securities settled during such processing will be reported
  to the relevant Euroclear or Clearstream Luxembourg Participants on such
  Business Day. Cash received in Clearstream Luxembourg or Euroclear, as a result
  of sales of securities by or through a Clearstream Luxembourg Participant or
  Euroclear Participant to a DTC Participant, will be received with value on the
  DTC settlement date but will be available in the relevant Clearstream Luxembourg
  or Euroclear cash account only as of the Business Day following settlement in
  DTC. For information with respect to tax documentation procedures relating to
  the Book-Entry Certificates, see "Material Federal Income Tax Consequences -
  Grantor Trust Funds - Non-U.S. Persons," "Material Federal Income Tax
  Consequences - REMICs - Taxation of Owners of REMIC Regular Certificates -
  Non-U.S. Persons" and "Material Federal Income Tax Consequences - Tax Treatment
  of Certificates as Debt for Tax Purposes - Foreign Investors" in the prospectus
  and "Global Clearance, Settlement and Tax Documentation Procedures - Certain
  U.S. Federal Income Tax Documentation Requirements" in Annex I hereto.

       Transfers between Participants will occur in accordance with the Rules.
  Transfers between Clearstream Luxembourg Participants and Euroclear Participants
  will occur in accordance with their respective rules and operating procedures.

       Cross-market transfers between persons holding directly or indirectly
  through DTC, on the one hand, and directly or indirectly through Clearstream
  Luxembourg Participants or Euroclear Participants, on the other, will be
  effected in DTC in accordance with the Rules on behalf of the relevant European
  international clearing system by the Relevant Depositary; however, such
  cross-market transactions will require delivery of instructions to the relevant
  European international clearing system by the counterpart in such system in
  accordance with its rules and procedures and within its established deadlines
  (European time). The relevant European international clearing system will, if
  the transaction meets its settlement requirements, deliver instructions to the
  Relevant Depositary to take action to effect final settlement on its behalf by
  delivering or receiving securities in DTC, and making or receiving payment in
  accordance with normal procedures for same-day funds settlement applicable to
  DTC. Clearstream Luxembourg Participants and Euroclear Participants may not
  deliver instructions directly to the European Depositaries.

       DTC, which is a New York-chartered limited purpose trust company, performs
  services for its Participants, some of which (and/or their representatives) own
  DTC. In accordance with its normal procedures, DTC is expected to record the
  positions held by each DTC Participant in the Book-Entry Certificates, whether
  held for its own account or as a nominee for another person. In general,
  beneficial ownership of Book-Entry Certificates will be subject to the rules,
  regulations and procedures governing DTC and DTC Participants as in effect from
  time to time.

       Clearstream Luxembourg is incorporated under the laws of Luxembourg as a
  professional depository. Clearstream Luxembourg holds securities for Clearstream
  Luxembourg Participants and facilitates the clearance and settlement of
  securities transactions between Clearstream Luxembourg Participants through
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  64/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 66 of 377
  electronic book-entry changes in accounts of Clearstream Luxembourg
  Participants, thereby eliminating the need for physical movement of
  certificates. Transactions may be settled in Clearstream Luxembourg in any of 28
  currencies, including United States dollars. Clearstream Luxembourg provides to
  its Clearstream Luxembourg Participants, among other things, services for
  safekeeping, administration, clearance and settlement of internationally traded
  securities and securities


                                                     S-56

  <PAGE>

  lending and borrowing. Clearstream Luxembourg interfaces with domestic markets
  in several countries. As a professional depository, Clearstream Luxembourg is
  subject to regulation by the Luxembourg Monetary Institute. Clearstream
  Luxembourg Participants are recognized financial institutions around the world,
  including underwriters, securities brokers and dealers, banks, trust companies,
  clearing corporations and certain other organizations. Indirect access to
  Clearstream Luxembourg is also available to others, such as banks, brokers,
  dealers and trust companies that clear through or maintain a custodial
  relationship with a Clearstream Luxembourg Participant, either directly or
  indirectly.

       Euroclear was created in 1968 to hold securities for its participants and
  to clear and settle transactions between its participants through simultaneous
  electronic book-entry delivery against payment, thereby eliminating the need for
  physical movement of certificates and any risk from lack of simultaneous
  transfers of securities and cash. Euroclear is owned by Euroclear plc and
  operated through a license agreement by Euroclear Bank S.A./N.V., a bank
  incorporated under the laws of the Kingdom of Belgium.

       The Euroclear Operator holds securities and book-entry interests in
  securities for participating organizations and facilitates the clearance and
  settlement of securities transactions between Euroclear Participants, and
  between Euroclear Participants and Participants of certain other securities
  intermediaries through electronic book-entry changes in accounts of such
  Participants or other securities intermediaries. The Euroclear Operator provides
  Euroclear Participants with, among other things, safekeeping, administration,
  clearance and settlement, securities lending and borrowing and other related
  services.

       Non-Participants of Euroclear may hold and transfer book-entry interests in
  the Certificates through accounts with a direct Participant of Euroclear or any
  other securities intermediary that holds a book-entry interest in the
  Certificates through one or more securities intermediaries standing between such
  other securities intermediary and the Euroclear Operator.

       The Euroclear Operator is regulated and examined by the Belgian Banking and
  Finance Commission and the National Bank of Belgium.

       Securities clearance accounts and cash accounts with the Euroclear Operator
  are governed by the Terms and Conditions. The Terms and Conditions govern
  transfers of securities and cash within Euroclear, withdrawals of securities and
  cash from Euroclear, and receipts of payments with respect to securities in
  Euroclear. All securities in Euroclear are held on a fungible basis without
  attribution of specific certificates to specific securities clearance accounts.
  The Euroclear Operator acts under the Terms and Conditions only on behalf of
  Euroclear Participants, and has no record of or relationship with persons
  holding through Euroclear Participants.

       Distributions on the Book-Entry Certificates will be made on each
  Distribution Date by the Trustee to DTC. DTC will be responsible for crediting
  the amount of such payments to the accounts of the applicable DTC Participants
  in accordance with DTC's normal procedures. Each DTC Participant will be
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  65/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 67 of 377
  responsible for disbursing such payments to the beneficial owners of the
  Book-Entry Certificates that it represents and to each Financial Intermediary
  for which it acts as agent. Each such Financial Intermediary will be responsible
  for disbursing funds to the beneficial owners of the Book-Entry Certificates
  that it represents.

       Under a book-entry format, beneficial owners of the Book-Entry Certificates
  may experience some delay in their receipt of payments, since such payments will
  be forwarded by the Trustee to Cede & Co. Distributions with respect to
  Book-Entry Certificates held through Clearstream Luxembourg or Euroclear will be
  credited to the cash accounts of Clearstream Luxembourg Participants or
  Euroclear Participants in accordance with the relevant system's rules and
  procedures, to the extent received by the


                                                     S-57

  <PAGE>

  Relevant Depositary. Such distributions will be subject to tax reporting and may
  be subject to tax withholding in accordance with relevant United States tax laws
  and regulations. See "Material Federal Income Tax Consequences - Grantor Trust
  Funds - Non-U.S. Persons," "Material Federal Income Tax Consequences - REMICs -
  Taxation of Owners of REMIC Regular Certificates - Non-U.S. Persons" and
  "Material Federal Income Tax Consequences - Tax Treatment of Certificates as
  Debt for Tax Purposes - Foreign Investors" in the prospectus. Because DTC can
  only act on behalf of Financial Intermediaries, the ability of a beneficial
  owner to pledge Book-Entry Certificates to persons or entities that do not
  participate in the depository system, or otherwise take actions in respect of
  such Book-Entry Certificates, may be limited due to the lack of physical
  certificates for such Book-Entry Certificates. In addition, issuance of the
  Book-Entry Certificates in book-entry form may reduce the liquidity of those
  LIBOR Certificates in the secondary market since some potential investors may be
  unwilling to purchase LIBOR Certificates for which they cannot obtain physical
  certificates.

       Monthly and annual reports on the Trust Fund provided by the Trustee to
  Cede & Co., as nominee of DTC, may be made available to beneficial owners upon
  request, in accordance with the rules, regulations and procedures creating and
  affecting DTC or the Relevant Depositary, and to the Financial Intermediaries to
  whose DTC accounts the Book-Entry Certificates of such beneficial owners are
  credited.

       DTC has advised the Depositor and the Trustee that, unless and until
  Definitive Certificates are issued, DTC will take any action permitted to be
  taken by the holders of the Book-Entry Certificates under the Pooling and
  Servicing Agreement only at the direction of one or more Financial
  Intermediaries to whose DTC accounts the Book-Entry Certificates are credited,
  to the extent that such actions are taken on behalf of Financial Intermediaries
  whose holdings include such Book-Entry Certificates. Clearstream Luxembourg or
  the Euroclear Operator, as the case may be, will take any other action permitted
  to be taken by a holder of a Book-Entry Certificate under the Pooling and
  Servicing Agreement on behalf of a Clearstream Luxembourg Participant or
  Euroclear Participant only in accordance with its relevant rules and procedures
  and subject to the ability of the Relevant Depositary to effect such actions on
  its behalf through DTC. DTC may take actions, at the direction of the related
  Participants, with respect to some Book-Entry Certificates which conflict with
  actions taken with respect to other Book-Entry Certificates.

       Definitive Certificates will be issued to beneficial owners of the
  Book-Entry Certificates, or their nominees, rather than to DTC, only if:

        (1)    DTC or the Depositor advises the Trustee in writing that DTC is no
               longer willing, qualified or able to discharge properly its
               responsibilities as nominee and depository with respect to the
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  66/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 68 of 377
               Book-Entry Certificates and the Depositor is unable to locate a
               qualified successor;

        (2)    the Depositor, at its sole option, elects to terminate a book-entry
               system through DTC; or

        (3)    after the occurrence and continuation of an event of default,
               beneficial owners having not less than 51% of the voting rights
               evidenced by any class of Book-Entry Certificates advise the Trustee
               and DTC through the Financial Intermediaries and the DTC Participants
               in writing that the continuation of a book-entry system through DTC
               (or a successor to DTC) is no longer in the best interests of
               beneficial owners of such class.

       Upon the occurrence of any of the events described in the immediately
  preceding paragraph, the Trustee will be required to notify all beneficial
  owners of the occurrence of such event and the availability of Definitive
  Certificates through DTC. Upon surrender by DTC of the global certificate or
  certificates representing the Book-Entry Certificates and instructions for
  re-registration, the Issuing Entity will issue


                                                     S-58

  <PAGE>

  Definitive Certificates, and thereafter the Trustee will recognize the holders
  of such Definitive Certificates as holders of the LIBOR Certificates under the
  Pooling and Servicing Agreement.

       Although DTC, Clearstream Luxembourg and Euroclear have agreed to these
  procedures in order to facilitate transfers of certificates among Participants
  of DTC, Clearstream Luxembourg and Euroclear, they are under no obligation to
  perform or continue to perform such procedures and such procedures may be
  discontinued at any time.

  PAYMENTS ON MORTGAGE LOANS; ACCOUNTS; SUPPLEMENTAL INTEREST TRUST

       The Pooling and Servicing Agreement will provide that the Servicer, for the
  benefit of the certificateholders, shall establish and maintain one or more
  accounts, known collectively as the Collection Account, into which the Servicer
  is generally required to deposit or cause to be deposited, promptly upon receipt
  and in any event within two Business Days of receipt, the payments and
  collections described in "Description of the Agreements-Collection Account and
  Related Accounts" in the prospectus, except that the Servicer may deduct its
  Servicing Fee, and any Advances, servicing advances and any expenses in the case
  of liquidating defaulted Mortgage Loans or property acquired in respect thereof.
  The Pooling and Servicing Agreement will permit the Servicer to direct any
  depository institution maintaining the related Collection Account to invest the
  funds in the Collection Account and escrow accounts in one or more investments
  acceptable to Moody's and S&P as provided in the Pooling and Servicing
  Agreement, that mature, unless payable on demand, no later than the Servicer
  Remittance Date. The Servicer will be entitled to all income and gain realized,
  or any other benefits derived, from the Collection Account and escrow account,
  and the income and gain will be subject to withdrawal by the Servicer from time
  to time. The Servicer will be required to deposit the amount of any losses
  incurred in respect to the Collection Account investments out of its own funds
  as the losses are realized.

       The Trustee will be obligated to establish the Certificate Account, for the
  benefit of the certificateholders, into which the Servicer will deposit or cause
  to be deposited not later than 1:00 p.m. New York City time on the Servicer
  Remittance Date from amounts on deposit in the Collection Account, the Interest
  Funds and the Principal Funds with respect to the related Distribution Date.
  Subject to the restrictions set forth in the Pooling and Servicing Agreement,
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  67/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 69 of 377
  the Trustee is permitted to direct that the funds in the Certificate Account be
  invested so long as the investments mature no later than the Distribution Date.
  Certain income and gain realized or other benefits arising from any Certificate
  Account investment will belong to the Trustee. The Trustee or its designee will
  be required to deposit in the Certificate Account out of its own funds the
  amount of any losses incurred in respect of any Certificate Account investment,
  as the losses are realized.

       The Trustee will be obligated to establish the Corridor Contract Account,
  for the benefit of the certificateholders, into which the Trustee shall promptly
  deposit upon receipt any amounts received by it and paid pursuant to the
  Corridor Contracts. The funds in the Corridor Contract Account shall not be
  invested.

       The Supplemental Interest Trust Trustee will be directed to establish the
  Supplemental Interest Trust, as a separate trust, the corpus of which will be
  held by the Supplemental Interest Trust Trustee, in trust, for the benefit of
  the certificateholders. On any Distribution Date, any Swap Termination Payments
  or Net Swap Payments owed to the Swap Counterparty will be paid out of and any
  Net Swap Payments or Swap Termination Payments received from the Swap
  Counterparty will be deposited into the Supplemental Interest Trust. The
  Supplemental Interest Trust will not be an asset of any REMIC. On each
  Distribution Date, the Trustee will distribute funds in the Supplemental
  Interest Trust in the manner described in "Description of the
  Certificates--Distributions from the Supplemental Interest Trust." Funds on
  deposit in the Supplemental Interest Trust shall be held separate and apart
  from, and shall not be


                                                     S-59

  <PAGE>

  commingled with, any other moneys, including, without limitation, other moneys
  of the Trustee held pursuant to the Pooling and Servicing Agreement.

  DISTRIBUTIONS

       General. Distributions on the certificates will be made by the Trustee on
  each Distribution Date, commencing in June 2007, to the persons in whose names
  the certificates are registered at the close of business on the Record Date.

       Distributions on each Distribution Date will be made by wire transfer in
  immediately available funds to the account specified by such certificateholder
  at a bank or other depository institution having appropriate wire transfer
  facilities, or, in the case of any certificateholder that has so notified the
  Trustee in writing in accordance with the Pooling and Servicing Agreement, by
  check mailed to the address of the person entitled to distributions as it
  appears on the certificate register; provided, however, that the final
  distribution in retirement of the certificates will be made only upon
  presentation and surrender of such certificates at the office of the Trustee or
  such other address designated in writing by the Trustee. On each Distribution
  Date, a holder of a certificate will receive such holder's Percentage Interest
  of the amounts required to be distributed with respect to the applicable class
  of certificates.

       Distributions of Interest. For each Distribution Date, the interest
  distributable with respect to the Certificates is the interest that has accrued
  thereon at the then applicable related Pass-Through Rate during the related
  Accrual Period less Prepayment Interest Shortfalls, if any.

       All calculations of interest on the LIBOR Certificates will be made on the
  basis of a 360-day year and the actual number of days elapsed in the applicable
  Accrual Period.

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  68/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 70 of 377
       On each Distribution Date (or in the case of any Net Swap Payments owed to
  the Swap Counterparty, one business day (as determined under the Swap Agreement)
  prior to such Distribution Date), the Interest Funds for such Distribution Date
  are required to be distributed in the following order of priority, until such
  Interest Funds have been fully distributed:

        (1)    to the Class P Certificates, an amount equal to any prepayment charges
               received with respect to the Mortgage Loans or paid by the Servicer or
               the Sponsor in respect of prepayment charges during the related
               Prepayment Period if made in connection with Principal Prepayments in
               full and during the related calendar period if made in connection with
               partial Principal Prepayments;

        (2)    to the Supplemental Interest Trust, any Net Swap Payments owed to the
               Swap Counterparty;

        (3)    to the Supplemental Interest Trust, any Swap Termination Payment owed
               by the Issuing Entity to the Swap Counterparty (other than Defaulted
               Swap Termination Payments);

        (4)    concurrently, to each class of the Class A Certificates, the Current
               Interest and any Interest Carry Forward Amount with respect to each
               such class; provided, however, that if Interest Funds are insufficient
               to make a full distribution of the aggregate Current Interest and the
               aggregate Interest Carry Forward Amount to the Class A Certificates,
               Interest Funds will be distributed pro rata among each class of the
               Class A Certificates based upon the ratio of (x) the Current Interest
               and Interest Carry Forward Amount for each such class to (y) the total
               amount of Current Interest and any Interest Carry Forward Amount for
               the Class A Certificates in the aggregate;


                                                     S-60

  <PAGE>

        (5)    concurrently, to each class of the Class M-1 Certificates, the Current
               Interest and any Interest Carry Forward Amount with respect to each
               such class; provided, however, that if Interest Funds are insufficient
               to make a full distribution of the aggregate Current Interest and the
               aggregate Interest Carry Forward Amount to the Class M-1 Certificates,
               Interest Funds will be distributed pro rata among each class of the
               Class M-1 Certificates based upon the ratio of (x) the Current
               Interest and Interest Carry Forward Amount for each such class to (y)
               the total amount of Current Interest and any Interest Carry Forward
               Amount for the Class M-1 Certificates in the aggregate;

        (6)    concurrently, to each class of the Class M-2 Certificates, the Current
               Interest and any Interest Carry Forward Amount with respect to each
               such class; provided, however, that if Interest Funds are insufficient
               to make a full distribution of the aggregate Current Interest and the
               aggregate Interest Carry Forward Amount to the Class M-2 Certificates,
               Interest Funds will be distributed pro rata among each class of the
               Class M-2 Certificates based upon the ratio of (x) the Current
               Interest and Interest Carry Forward Amount for each such class to (y)
               the total amount of Current Interest and any Interest Carry Forward
               Amount for the Class M-2 Certificates in the aggregate;

        (7)    concurrently, to each class of the Class M-3 Certificates, the Current
               Interest and any Interest Carry Forward Amount with respect to each
               such class; provided, however, that if Interest Funds are insufficient
               to make a full distribution of the aggregate Current Interest and the
               aggregate Interest Carry Forward Amount to the Class M-3 Certificates,
               Interest Funds will be distributed pro rata among each class of the
               Class M-3 Certificates based upon the ratio of (x) the Current
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  69/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 71 of 377
               Interest and Interest Carry Forward Amount for each such class to (y)
               the total amount of Current Interest and any Interest Carry Forward
               Amount for the Class M-3 Certificates in the aggregate;

        (8)    concurrently, to each class of the Class M-4 Certificates, the Current
               Interest and any Interest Carry Forward Amount with respect to each
               such class; provided, however, that if Interest Funds are insufficient
               to make a full distribution of the aggregate Current Interest and the
               aggregate Interest Carry Forward Amount to the Class M-4 Certificates,
               Interest Funds will be distributed pro rata among each class of the
               Class M-4 Certificates based upon the ratio of (x) the Current
               Interest and Interest Carry Forward Amount for each such class to (y)
               the total amount of Current Interest and any Interest Carry Forward
               Amount for the Class M-4 Certificates in the aggregate;

        (9)    to the Class M-5 Certificates, the Current Interest for such class and
               any Interest Carry Forward Amount with respect to such class;

        (10) to the Class M-6 Certificates, the Current Interest for such class and
             any Interest Carry Forward Amount with respect to such class;

        (11) to the Class B-1 Certificates, the Current Interest for such class and
             any Interest Carry Forward Amount with respect to such class;

        (12) to the Class B-2 Certificates, the Current Interest for such class and
             any Interest Carry Forward Amount with respect to such class;

        (13) to the Class B-3 Certificates, the Current Interest for such class and
             any Interest Carry Forward Amount with respect to such class; and


                                                     S-61

  <PAGE>

        (14) any remainder to be distributed as described under
             "--Overcollateralization Provisions" below.

       On each Distribution Date (or prior to such Distribution Date, with respect
  to payments to the Supplemental Interest Trust), subject to the provisos in (4)
  - (8) above, Interest Funds received on the Group One Mortgage Loans will be
  deemed to be distributed to the Group One Certificates, and Interest Funds
  received on the Group Two Mortgage Loans will be deemed to be distributed to the
  Group Two Certificates, in each case, until the related Current Interest and
  Interest Carry Forward Amount of each such class of certificates for such
  Distribution Date has been paid in full, and thereafter, Interest Funds not
  required for such distributions will be available to be applied, if necessary,
  to the class or classes of certificates that are not related to such group of
  Mortgage Loans.

       Any payments received under the terms of the related Corridor Contract will
  be available to pay the holders of the related classes of the LIBOR Certificates
  amounts in respect of any Floating Rate Certificate Carryover (other than any
  Floating Rate Certificate Carryover attributable to the fact that Realized
  Losses are not allocated to the Class A Certificates). Any amounts received
  under the terms of the Corridor Contracts on a Distribution Date that are not
  used to pay such Floating Rate Certificate Carryover will be distributed to the
  holder of the Class C Certificates. Payments from the proceeds of the related
  Corridor Contract in respect of such Floating Rate Certificate Carryover shall
  be paid to the related classes of LIBOR Certificates, pro rata, based upon such
  Floating Rate Certificate Carryover for each related class of LIBOR
  Certificates.

       Distributions of Principal. On each Distribution Date (or in the case of
  any Net Swap Payments owed to the Swap Counterparty, one business day (as
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  70/376
5/20/2019                       https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                     Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 72 of 377
  determined under the Swap Agreement) prior to such Distribution Date), the
  Principal Distribution Amount for such Distribution Date is required to be
  distributed in the following order of priority until the Principal Distribution
  Amount has been fully distributed:

        (1)    to the Supplemental Interest Trust, any Net Swap Payments owed to the
               Swap Counterparty to the extent not paid pursuant to paragraph (2)
               under "--Distributions of Interest" above.

        (2)    to the Supplemental Interest Trust, any Swap Termination Payment owed
               by the Issuing Entity to the Swap Counterparty (other than Defaulted
               Swap Termination Payments) to the extent not paid pursuant to
               paragraph (3) under "--Distributions of Interest" above;

        (3)    to the Class A Certificates, the Class A Principal Distribution Amount
               will be distributed as follows:

               (a)     the Class A-1 Principal Distribution Amount will be distributed
                       as follows: sequentially, to the Class R Certificates until the
                       Certificate Principal Balance of such class has been reduced to
                       zero, then, to the Class A-1A Certificates, until the Certificate
                       Principal Balance of such class has been reduced to zero, then,
                       to the Class A-1B Certificates, until the Certificate Principal
                       Balance of such class has been reduced to zero, then, to the
                       Class A-1C Certificates, until the Certificate Principal Balance
                       of such class has been reduced to zero, and then, to the Class
                       A-1D Certificates, until the Certificate Principal Balance of
                       such class has been reduced to zero; provided, however, that on
                       and after the Distribution Date on which the aggregate
                       Certificate Principal Balance of the Class M, Class B and Class C
                       Certificates has been reduced to zero, any principal
                       distributions allocated to the Class A-1A, Class A-1B, Class A-1C
                       and Class A-1D Certificates are required to be


                                                     S-62

  <PAGE>

                       allocated pro rata, among such classes, based on their respective
                       Certificate Principal Balances, until their Certificate Principal
                       Balances have been reduced to zero; and

               (b)     the Class A-2 Principal Distribution Amount will be distributed
                       as follows: sequentially, to the Class A-2A Certificates until
                       the Certificate Principal Balance of such class has been reduced
                       to zero, then to the Class A-2B Certificates until the
                       Certificate Principal Balance of such class has been reduced to
                       zero, then to the Class A-2C Certificates until the Certificate
                       Principal Balance of such class has been reduced to zero, and
                       then to the Class A-2D Certificates until the Certificate
                       Principal Balance of such class has been reduced to zero;
                       provided, however, that on and after the Distribution Date on
                       which the aggregate Certificate Principal Balance of the Class M,
                       Class B and Class C Certificates has been reduced to zero, any
                       principal distributions allocated to the Class A-2A, Class A-2B,
                       Class A-2C and Class A-2D Certificates are required to be
                       allocated pro rata, among such classes, based on their respective
                       Certificate Principal Balances, until their Certificate Principal
                       Balances have been reduced to zero;

        (4)    to the Class M-1 Certificates, the Class M-1 Principal Distribution
               Amount will be distributed, concurrently, as follows: (x) the Group
               One Principal Distribution Percentage of the Class M-1 Principal
               Distribution Amount will be distributed to the Class M-1-1
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   71/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 73 of 377
               Certificates until the Certificate Principal Balance of such class has
               been reduced to zero and (y) the Group Two Principal Distribution
               Percentage of the Class M-1 Principal Distribution Amount will be
               distributed to the Class M-1-2 Certificates until the Certificate
               Principal Balance of such class has been reduced to zero; provided,
               however, that on and after the Distribution Date on which the
               Certificate Principal Balance of either the Class M-1-1 or Class M-1-2
               Certificates has been reduced to zero while the other Class M-1
               Certificates remain outstanding, then all of the Class M-1 Principal
               Distribution Amount will be distributed to the outstanding Class M-1
               Certificate until the Certificate Principal Balance of such class has
               been reduced to zero;

        (5)    to the Class M-2 Certificates, the Class M-2 Principal Distribution
               Amount will be distributed, concurrently, as follows: (x) the Group
               One Principal Distribution Percentage of the Class M-2 Principal
               Distribution Amount will be distributed to the Class M-2-1
               Certificates until the Certificate Principal Balance of such class has
               been reduced to zero and (y) the Group Two Principal Distribution
               Percentage of the Class M-2 Principal Distribution Amount will be
               distributed to the Class M-2-2 Certificates until the Certificate
               Principal Balance of such class has been reduced to zero; provided,
               however, that on and after the Distribution Date on which the
               Certificate Principal Balance of either the Class M-2-1 or Class M-2-2
               Certificates has been reduced to zero while the other Class M-2
               Certificates remain outstanding, then all of the Class M-2 Principal
               Distribution Amount will be distributed to the outstanding Class M-2
               Certificate until the Certificate Principal Balance of such class has
               been reduced to zero;

        (6)    to the Class M-3 Certificates, the Class M-3 Principal Distribution
               Amount will be distributed, concurrently, as follows: (x) the Group
               One Principal Distribution Percentage of the Class M-3 Principal
               Distribution Amount will be distributed to the Class M-3-1
               Certificates until the Certificate Principal Balance of such class has
               been reduced to zero and (y) the Group Two Principal Distribution
               Percentage of the Class M-3 Principal Distribution Amount will be
               distributed to the Class M-3-2 Certificates until the Certificate
               Principal Balance of such class has been reduced to zero; provided,


                                                     S-63

  <PAGE>

               however, that on and after the Distribution Date on which the
               Certificate Principal Balance of either the Class M-3-1 or Class M-3-2
               Certificates has been reduced to zero while the other Class M-3
               Certificates remain outstanding, then all of the Class M-3 Principal
               Distribution Amount will be distributed to the outstanding Class M-3
               Certificate until the Certificate Principal Balance of such class has
               been reduced to zero;

        (7)    to the Class M-4 Certificates, the Class M-4 Principal Distribution
               Amount will be distributed, concurrently, as follows: (x) the Group
               One Principal Distribution Percentage of the Class M-4 Principal
               Distribution Amount will be distributed to the Class M-4-1
               Certificates until the Certificate Principal Balance of such class has
               been reduced to zero and (y) the Group Two Principal Distribution
               Percentage of the Class M-4 Principal Distribution Amount will be
               distributed to the Class M-4-2 Certificates until the Certificate
               Principal Balance of such class has been reduced to zero; provided,
               however, that on and after the Distribution Date on which the
               Certificate Principal Balance of either the Class M-4-1 or Class M-4-2
               Certificates has been reduced to zero while the other Class M-4
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  72/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 74 of 377
               Certificates remain outstanding, then all of the Class M-4 Principal
               Distribution Amount will be distributed to the outstanding Class M-4
               Certificate until the Certificate Principal Balance of such class has
               been reduced to zero;

        (8)    to the Class M-5 Certificates, the Class M-5 Principal Distribution
               Amount;

        (9)    to the Class M-6 Certificates, the Class M-6 Principal Distribution
               Amount;

        (10) to the Class B-1 Certificates, the Class B-1 Principal Distribution
             Amount;

        (11) to the Class B-2 Certificates, the Class B-2 Principal Distribution
             Amount;

        (12) to the Class B-3 Certificates, the Class B-3 Principal Distribution
             Amount; and

        (13) any remainder to be distributed as described under "-
             Overcollateralization Provisions" below.

  EXAMPLE OF DISTRIBUTIONS

       The following sets forth an example of distributions on the Certificates
  for the Distribution Date in July 2007:

  <TABLE>
  <S>                                 <C>                                               <C>
  June 1 through
  June 30.................            Prepayment Period (Principal                      Principal Prepayments in part received
                                      Prepayments in part):                             by the Servicer during the prior
                                                                                        calendar month will be deposited into
                                                                                        the Collection Account for remittance
                                                                                        to the Trustee on the Servicer
                                                                                        Remittance Date.

  June 2 through July 1...            Due Period:                                       Payments due on the first day of the
                                                                                        month of the related Distribution Date
                                                                                        and partial Principal Prepayments made
                                                                                        during the preceding calendar month
                                                                                        from borrowers will be deposited in the
                                                                                        Collection Account as received and will
                                                                                        include scheduled principal payments
                                                                                        plus interest on June 1 principal
                                                                                        balances of the Mortgage Loans.
  </TABLE>


                                                     S-64

  <PAGE>

  <TABLE>
  <S>                                 <C>                                               <C>
  June 15 through
  July 14.................            Prepayment Period                                 Principal Prepayments in full received
                                      (Principal Prepayments in full):                  by the Servicer during the related
                                                                                        Prepayment Period will be deposited
                                                                                        into the Collection Account as received
                                                                                        for remittance to the Trustee on the
                                                                                        Servicer Remittance Date.

  June 29.................            Record Date                                       With respect to all Classes of LIBOR
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                          73/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 75 of 377
                                                                                        Certificates and the Distribution Date,
                                                                                        distributions will be made to
                                                                                        certificateholders of record as of the
                                                                                        last Business Day of the prior month.

  July 18.................            Servicer Remittance Date:                         The Servicer will remit to the Trustee
                                                                                        collections and recoveries in respect
                                                                                        of the Mortgage Loans including any
                                                                                        Advances required to be made by the
                                                                                        Servicer for that Distribution Date on
                                                                                        the later of the (x) the day that is
                                                                                        two Business Days after the 15th day of
                                                                                        the month in which the related
                                                                                        Distribution Date occurs and (y) the
                                                                                        18th day (or if such day is not a
                                                                                        Business Day, the immediately
                                                                                        succeeding Business Day) of the month
                                                                                        in which the related Distribution Date
                                                                                        occurs.

  July 25.................            Distribution Date:                                On the 25th day of each month (or if
                                                                                        the 25th day is not a Business Day, the
                                                                                        next succeeding Business Day), the
                                                                                        Trustee will make distributions to
                                                                                        certificateholders.
  </TABLE>

  Succeeding months will follow the same pattern. June 2007 will follow the same
  pattern except that the Record Date will be the Closing Date.

  FEES AND EXPENSES OF THE TRUST FUND

       In consideration of their duties on behalf of the Trust Fund, the Servicer
  and the Trustee will receive from the assets of the Trust Fund certain fees and
  other compensation as set forth in the following table:

  <TABLE>
  <CAPTION>
                            Frequency                                                                        How and When Fee
  and/or
  Fee Payable to:         of Payment:              Amount of Fee and/or Compensation:                          Compensation Is
  Paid:
  ---------------         -----------        -----------------------------------------                -------------------------
  ------------
  <S>                     <C>                <C>                                                      <C>
  Servicer                Monthly            For each Mortgage Loan, a monthly fee                    The monthly fee will be
  deducted by
                                             paid to the Servicer out of interest                     the Servicer from the
  Collection
                                             collections received from the related                    Account in respect of
  each Mortgage
                                             Mortgage Loan calculated on the                          Loan serviced by the
  Servicer,
                                             outstanding principal balance of each                    before payment of any
  amounts to
                                             Mortgage Loan at 0.500% per annum for                    certificateholders.
                                             each Mortgage Loan.

                                             Additionally, any investment earnings on,
                                             or benefits derived from, the Collection
                                             Account and the escrow accounts will be
                                             paid as compensation
  </TABLE>



https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                         74/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 76 of 377
                                                     S-65

  <PAGE>


  <TABLE>
  <CAPTION>
                            Frequency                                                                        How and When Fee
  and/or
  Fee Payable to:         of Payment:              Amount of Fee and/or Compensation:                          Compensation Is
  Paid:
  ---------------         -----------        -----------------------------------------              -------------------------
  ------------
  <S>                     <C>                <C>                                                    <C>
                                             to the Servicer, and will not be
                                             available for distributions to
                                             certificateholders. As additional
                                             servicing compensation, the Servicer is
                                             entitled to receive Prepayment Interest
                                             Excesses, excess proceeds from REO
                                             Property sales, all assumption fees and
                                             other similar charges (other than
                                             prepayment charges).

  Trustee                 Monthly            Any investment earnings on and other                   Investment earnings will
  be
                                             benefits arising from the Certificate                  deducted by the Trustee
  from the
                                             Account will be paid as compensation to                Certificate Account,
  before payment
                                             the Trustee and will not be available for              of any amounts to
  certificateholders.
                                             distributions to certificateholders.
  </TABLE>

       The fees and/or other compensation of the Servicer and the Trustee as set
  forth in the table above may not be increased without amendment of the Pooling
  and Servicing Agreement as described under "Description of the Agreements
  --Amendment" in the prospectus.

       Expenses, fees and indemnity amounts of and other amounts due to the
  Servicer and the Trustee will be reimbursed before payments are made on the
  Certificates.

  OVERCOLLATERALIZATION PROVISIONS

       If on any Distribution Date, after giving effect to any Extra Principal
  Distribution Amount, the aggregate Certificate Principal Balance of the LIBOR
  Certificates exceeds the aggregate Stated Principal Balance of the Mortgage
  Loans, the Certificate Principal Balance of the Subordinate Certificates will be
  reduced, in inverse order of seniority (beginning with the Class B-3
  Certificates and pro rata within each numerical designation with respect to the
  class M-1, class M-2, class M-3 and class M-4 certificates) by an amount equal
  to such excess until the Certificate Principal Balance of each such class is
  reduced to zero.

       If the Certificate Principal Balance of a class of Subordinate Certificates
  is reduced, that class thereafter will be entitled to distributions of interest
  and principal only with respect to its Certificate Principal Balance as so
  reduced. On subsequent Distribution Dates, however, as described below, Interest
  Funds and Principal Funds not otherwise required to be distributed with respect
  to principal of and interest on the certificates will be applied to reduce
  Unpaid Realized Loss Amounts previously allocated to such certificates in order
  of seniority.

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                        75/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 77 of 377
       On each Distribution Date (or in the case of any Net Swap Payments owed to
  the Swap Counterparty, one business day (as determined under the Swap Agreement)
  prior to such Distribution Date), Interest Funds and Principal Funds not
  otherwise required to be distributed with respect to principal of and interest
  on the certificates as described above under "--Distributions" will be required
  to be distributed in respect of the following amounts, without duplication,
  until fully distributed:


                                                     S-66

  <PAGE>

  (1)   to the Class A Certificates, any amounts due as described and in the same
        order of priority as set forth in paragraph (4) of "--Distributions of
        Interest," to the extent unpaid from Interest Funds;

  (2)   to the Subordinate Certificates, any amounts due as described and in the
        same order of priority as set forth in paragraphs (5) through (13) of
        "--Distributions of Interest," to the extent unpaid from Interest Funds;

  (3)   the Extra Principal Distribution Amount;

  (4)   to the Class M-1 Certificates, on a pro rata basis for each class of the
        Class M-1 Certificates based on (x) the Unpaid Realized Loss Amount of such
        class of the Class M-1 Certificates over (y) the aggregate Unpaid Realized
        Loss Amount of the Class M-1 Certificates, any Unpaid Realized Loss Amount
        for such class;

  (5)   to the Class M-2 Certificates, on a pro rata basis for each class of the
        Class M-2 Certificates based on (x) the Unpaid Realized Loss Amount of such
        class of the Class M-2 Certificates over (y) the aggregate Unpaid Realized
        Loss Amount of the Class M-2 Certificates, any Unpaid Realized Loss Amount
        for such class;

  (6)   to the Class M-3 Certificates, on a pro rata basis for each class of the
        Class M-3 Certificates based on (x) the Unpaid Realized Loss Amount of such
        class of the Class M-3 Certificates over (y) the aggregate Unpaid Realized
        Loss Amount of the Class M-3 Certificates, any Unpaid Realized Loss Amount
        for such class;

  (7)   to the Class M-4 Certificates, on a pro rata basis for each class of the
        Class M-4 Certificates based on (x) the Unpaid Realized Loss Amount of such
        class of the Class M-4 Certificates over (y) the aggregate Unpaid Realized
        Loss Amount of the Class M-4 Certificates, any Unpaid Realized Loss Amount
        for such class;

  (8)   to the Class M-5 Certificates, any Unpaid Realized Loss Amount for such
        class;

  (9)   to the Class M-6 Certificates, any Unpaid Realized Loss Amount for such
        class;

  (10) to the Class B-1 Certificates, any Unpaid Realized Loss Amount for such
       class;

  (11) to the Class B-2 Certificates, any Unpaid Realized Loss Amount for such
       class;

  (12) to the Class B-3 Certificates, any Unpaid Realized Loss Amount for such
       class;

  (13) to the LIBOR Certificates, on a pro rata basis, the Floating Rate
       Certificate Carryover in proportion to such amounts;

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  76/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 78 of 377
  (14) to the Supplemental Interest Trust, any Defaulted Swap Termination Payment
       to the extent not already paid; and

  (15) to the Class C Certificates or the Class R Certificate, the remaining
       amount.


                                                     S-67
  <PAGE>

  DISTRIBUTIONS FROM THE SUPPLEMENTAL INTEREST TRUST

       On or prior to each Distribution Date (or in the case of any Net Swap
  Payments owed to the Swap Counterparty, one business day (as determined under
  the Swap Agreement) prior to such Distribution Date), funds in the Supplemental
  Interest Trust will be distributed in the following order of priority:

        (1)    to the Swap Counterparty, all Net Swap Payments, if any, owed to the
               Swap Counterparty for such Distribution Date;

        (2)    to the Swap Counterparty, any Swap Termination Payment, other than a
               Defaulted Swap Termination Payment, if any, owed to the Swap
               Counterparty;

        (3)    to each class of the Class A Certificates, on a pro rata basis, any
               Current Interest and any Interest Carry Forward Amount with respect to
               such class to the extent unpaid from Interest Funds and Principal
               Funds in proportion to such unpaid amounts;

        (4)    sequentially, to each class of the Class M-1, Class M-2, Class M-3,
               Class M-4, Class M-5, Class M-6, Class B-1, Class B-2 and Class B-3
               Certificates, in that order, any Current Interest for such class to
               the extent unpaid from Interest Funds and Principal Funds; provided,
               however that any amounts distributed to the Class M-1, Class M-2,
               Class M-3 and Class M-4 Certificates shall be distributed to each
               class of such Class M Certificates, pro rata, based on Current
               Interest due to each class;

        (5)    sequentially, to each class of the Class M-1, Class M-2, Class M-3,
               Class M-4, Class M-5, Class M-6, Class B-1, Class B-2 and Class B-3
               Certificates, in that order, any Interest Carry Forward Amount with
               respect to such class to the extent unpaid from Interest Funds and
               Principal Funds; provided, however that any amounts distributed to the
               Class M-1, Class M-2, Class M-3 and Class M-4 Certificates shall be
               distributed to each class of such Class M Certificates, pro rata,
               based on Interest Carry Forward Amount due to each class;

        (6)    to the LIBOR Certificates, to pay principal as described and in the
               same manner and order of priority as set forth in paragraphs (3)
               through (12) of "--Distributions of Principal" in order to maintain
               amounts in respect of the targeted overcollateralization amount, and
               after giving effect to distributions of the Principal Distribution
               Amount for each such Class;

        (7)    sequentially, to each class of the Class M-1, Class M-2, Class M-3,
               Class M-4, Class M-5, Class M-6, Class B-1, Class B-2 and Class B-3
               Certificates, in that order, any Unpaid Realized Loss Amount for such
               class to the extent unpaid from Interest Funds and Principal Funds;
               provided, however that any amounts distributed to the Class M-1, Class
               M-2, Class M-3 and Class M-4 Certificates shall be distributed to each
               class of such Class M Certificates, pro rata, based on any Unpaid
               Realized Loss Amount due to each class;

        (8)    to the LIBOR Certificates, on a pro rata basis, any Floating Rate
               Certificate Carryover to the extent not paid from Interest Funds or
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  77/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 79 of 377
               Principal Funds based on the amount of such unpaid Floating Rate
               Certificate Carryover;

        (9)    to the Swap Counterparty, any Defaulted Swap Termination Payment owed
               to the Swap Counterparty; and


                                                     S-68

  <PAGE>

        (10) to the holders of the Class C Certificates, any remaining amounts.

       Notwithstanding the foregoing, however, the sum of all cumulative amounts
  distributed pursuant to clauses (6) and (7) above will not exceed the cumulative
  amount of all Realized Losses incurred.

       Any Floating Rate Certificate Carryover will be paid on future Distribution
  Dates from and to the extent of funds available for that purpose as described in
  this prospectus supplement. The ratings on the LIBOR Certificates do not address
  the likelihood of the payment of any Floating Rate Certificate Carryover.

       In the event that the Supplemental Interest Trust receives a Swap
  Termination Payment, and a successor Swap Counterparty cannot be obtained with
  such Swap Termination Payment, then such Swap Termination Payment will be
  deposited into a reserve account and the Supplemental Interest Trust Trustee, on
  each subsequent Distribution Date (until the termination date of the original
  Swap Agreement), will withdraw the amount of any Net Swap Payment deemed due to
  the Supplemental Interest Trust (calculated in accordance with the terms of the
  original Swap Agreement) and administer such Net Swap Payment in accordance with
  the terms of the Pooling and Servicing Agreement, for the benefit of the Issuing
  Entity. Any such reserve account shall not be an asset of any REMIC. Any amounts
  remaining in such reserve account shall be distributed to the holders of the
  Class C Certificates on the Distribution Date immediately following the earlier
  of (i) the optional termination of the Trust Fund as described in "The Pooling
  and Servicing Agreement --Optional Termination" herein and (ii) the Distribution
  Date in May 2012.

  SUBORDINATION OF THE DISTRIBUTIONS OF THE SUBORDINATE CERTIFICATES

       The rights of the holders of the Subordinate Certificates to receive
  payments with respect to the Mortgage Loans will be subordinated to the rights
  of the holders of the Class A Certificates and the rights of the holders of each
  class of Subordinate Certificates (other than the Class M-1 Certificates) to
  receive such distributions will be further subordinated to the rights of the
  class or classes of Subordinate Certificates with higher payment priorities, in
  each case only to the extent described in this prospectus supplement. The
  subordination of the Subordinate Certificates to the Class A Certificates and
  the further subordination among the Subordinate Certificates is intended to
  provide the certificateholders having higher relative payment priority with
  protection against Realized Losses.

  CORRIDOR CONTRACTS

       On the Closing Date, the Trustee, on behalf of the Issuing Entity, will be
  directed to enter into three interest rate cap transactions with the Cap
  Contract Counterparty as evidenced by the Corridor Contracts. The Corridor
  Contracts will be entered into in lieu of negotiating an ISDA Master Agreement
  and confirmation thereunder, and pursuant to the Corridor Contracts, an ISDA
  Master Agreement will be deemed to have been executed by the Trustee, on behalf
  of the Issuing Entity, and the Cap Contract Counterparty on the date that each
  Corridor Contract was executed. The Corridor Contracts are subject to certain
  ISDA definitions. On or prior to the related Corridor Contract Termination Date,
  amounts, if any, received by the Trustee for the benefit of the Issuing Entity
  in respect of the applicable Corridor Contract will be used to pay Floating Rate
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  78/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 80 of 377
  Certificate Carryover (other than any Floating Rate Certificate Carryover
  attributable to the fact that Realized Losses are not allocated to the Class A
  Certificates) on the related classes of the LIBOR Certificates on a pro rata
  basis. Any amounts that are received on the Corridor Contracts that are not used
  to pay such Floating Rate Certificate Carryover on the related LIBOR
  Certificates will be distributed to the holder of the Class C Certificates.

       On the Closing Date, the Cap Contract Counterparty and the Trustee, on
  behalf of the Issuing


                                                     S-69

  <PAGE>

  Entity, will enter into a credit support annex in relation to each of the
  Corridor Contracts to protect the Issuing Entity from certain ratings downgrades
  that might hinder the ability of the Cap Contract Counterparty to continue its
  obligations under the Corridor Contracts. The Trustee will establish a
  segregated collateral account to hold any collateral amounts required to be
  posted by the Cap Contract Counterparty under the credit support annex. Where a
  termination event occurs with respect to the Cap Contract Counterparty under the
  Corridor Contracts, or where the Cap Contract Counterparty fulfills certain
  obligations to the Issuing Entity such as finding a replacement swap
  counterparty or a guarantor that meets established criteria of the Rating
  Agencies, the Trustee may be required to make payments from the segregated
  collateral account to the Cap Contract Counterparty if amounts are due to such
  party under the terms of the credit support annex. The Trustee will deposit into
  the segregated collateral account any amounts posted by the Cap Contract
  Counterparty and will remit interest earned on such amounts to the Cap Contract
  Counterparty pursuant to the terms of the credit support annex. Amounts held in
  the segregated collateral account will not be part of the Trust Fund and will
  not be available for distribution to any investors.

       With respect to any Distribution Date on or prior to the related Corridor
  Contract Termination Date, in exchange for a fixed payment made to the Cap
  Contract Counterparty on the Closing Date, the Cap Contract Counterparty is
  obligated to pay to the Issuing Entity for deposit into the Corridor Contract
  Account under the related Corridor Contract an amount equal to the product of
  (i) the excess, if any, of (x) the lesser of (A) the related Upper Collar as
  shown under the heading "1 ML Strike Upper Collar" in the related Derivative
  LIBOR Corridor Table appearing below and (B) Derivative LIBOR for such
  Distribution Date over (y) the rate with respect to such Distribution Date as
  shown under the heading "1 ML Strike Lower Collar" in the related Derivative
  LIBOR Corridor Table appearing below, (ii) an amount equal to the lesser of (x)
  the related Corridor Contract Notional Balance for such Distribution Date and
  (y) the outstanding Certificate Principal Balance for such Distribution Date of
  (A) in the case of the Group One Corridor Contract, the Group One Certificates,
  (B) in the case of the Group Two Corridor Contract, the Group Two Certificates
  or (C) in the case of the Class M-5, Class M-6 and Class B Certificate Corridor
  Contract, the Class M-5, Class M-6 and Class B Certificates and (iii) the actual
  number of days in such Accrual Period, divided by 360.

       The Group One Corridor Contract Notional Balances, Group One Lower Collars
  and Group One Upper Collar are as described in the following table:

                             GROUP ONE DERIVATIVE LIBOR CORRIDOR TABLE

  <TABLE>
  <CAPTION>
                                                                 1ML STRIKE
              BEGINNING        ENDING          NOTIONAL         LOWER COLLAR                1ML STRIKE
  PERIOD       ACCRUAL         ACCRUAL       BALANCE ($)            (%)(1)              UPPER COLLAR (%)
  ------      ---------       --------       -----------        ------------            ----------------
  <S>         <C>             <C>            <C>                <C>                     <C>
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  79/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 81 of 377
     1         05/30/07       06/25/07       632,090,000              9.057               10.810
     2         06/25/07       07/25/07       629,610,597              7.824               10.810
     3         07/25/07       08/25/07       625,671,610              7.565               10.810
     4         08/25/07       09/25/07       620,257,159              7.565               10.810
     5         09/25/07       10/25/07       613,365,403              7.824               10.810
     6         10/25/07       11/25/07       604,997,446              7.567               10.810
  </TABLE>

  (1)   With respect to any Distribution Date, if Derivative LIBOR (subject to the
        Group One Upper Collar equal to 10.810% per annum) exceeds the Group One
        Lower Collar, the Issuing Entity will receive payments pursuant to the
        Group One Corridor Contract.


                                                     S-70

  <PAGE>

       The Group Two Corridor Contract Notional Balances, Group Two Lower Collars
  and Group Two Upper Collar are as described in the following table:

                             GROUP TWO DERIVATIVE LIBOR CORRIDOR TABLE

  <TABLE>
  <CAPTION>
                                                                    1ML STRIKE
              BEGINNING        ENDING           NOTIONAL           LOWER COLLAR             1ML STRIKE
  PERIOD       ACCRUAL         ACCRUAL        BALANCE ($)              (%)(1)           UPPER COLLAR (%)
  ------      ---------       --------       -------------         ------------         ----------------
  <S>         <C>             <C>            <C>                   <C>                  <C>
     1         05/30/07       06/25/07       1,100,604,000              9.040                 10.270
     2         06/25/07       07/25/07       1,096,107,534              7.804                 10.270
     3         07/25/07       08/25/07       1,089,055,774              7.545                 10.270
     4         08/25/07       09/25/07       1,079,420,365              7.545                 10.270
     5         09/25/07       10/25/07       1,067,200,359              7.804                 10.270
     6         10/25/07       11/25/07       1,052,397,237              7.549                 10.270
  </TABLE>

  (1)   With respect to any Distribution Date, if Derivative LIBOR (subject to the
        Group Two Upper Collar equal to 10.270% per annum) exceeds the Group Two
        Lower Collar, the Issuing Entity will receive payments pursuant to the
        Group Two Corridor Contract.

       The Class M-5, Class M-6 and Class B Certificate Corridor Contract Notional
  Balances, Class M-5, Class M-6 and Class B Certificate Lower Collars and Class
  M-5, Class M-6 and Class B Certificate Upper Collar are as described in the
  following table:

    CLASS M-5, CLASS M-6 AND CLASS B CERTIFICATE DERIVATIVE LIBOR CORRIDOR TABLE

  <TABLE>
  <CAPTION>
                                                                    1ML STRIKE
              BEGINNING        ENDING           NOTIONAL           LOWER COLLAR             1ML STRIKE
  PERIOD       ACCRUAL         ACCRUAL        BALANCE ($)              (%)(1)           UPPER COLLAR (%)
  ------      ---------       --------       -------------         ------------         ----------------
  <S>         <C>             <C>            <C>                   <C>                  <C>
     1         05/30/07       06/25/07        102,923,000               7.641                  7.880
     2         06/25/07       07/25/07        102,923,000               6.406                  7.880
     3         07/25/07       08/25/07        102,923,000               6.148                  7.880
     4         08/25/07       09/25/07        102,923,000               6.148                  7.880
     5         09/25/07       10/25/07        102,923,000               6.407                  7.880
     6         10/25/07       11/25/07        102,923,000               6.151                  7.880
  </TABLE>

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  80/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 82 of 377
  (1)   With respect to any Distribution Date, if Derivative LIBOR (subject to a
        Class M-5, Class M-6 and Class B Certificate Upper Collar equal to 7.880%
        per annum) exceeds the Class M-5, Class M-6 and Class B Certificate Lower
        Collar, the Issuing Entity will receive payments pursuant to the Class M-5,
        Class M-6 and Class B Certificate Corridor Contract.

       Each Corridor Contract is scheduled to remain in effect until the
  applicable Corridor Contract Termination Date and will be subject to early
  termination only in limited circumstances. Such circumstances include certain
  insolvency or bankruptcy events in relation to the Cap Contract Counterparty or
  the Issuing Entity, the failure by the Cap Contract Counterparty (after a grace
  period as set forth in the related Corridor Contract, after notice of such
  failure is received by the Cap Contract Counterparty) to make a payment due
  under the related Corridor Contract, the failure by the Cap Contract
  Counterparty or the Issuing Entity (after a cure period as set forth in the
  related Corridor Contract) to perform any other agreement made by it under the
  related Corridor Contract, the termination of the Trust Fund, the reduction in
  creditworthiness of a party following a merger event and the related Corridor
  Contract becoming illegal or subject to certain kinds of taxation.

       The LIBOR Certificates do not represent an obligation of the Cap Contract
  Counterparty. Holders of the LIBOR Certificates will not have any right to
  proceed directly against the Cap Contract Counterparty in respect of its
  obligations under any Corridor Contract.


                                                     S-71

  <PAGE>

  SWAP AGREEMENT

       On the Closing Date, the Supplemental Interest Trust Trustee will enter
  into the Swap Agreement with the Swap Counterparty, The Bank of New York, for
  the benefit of the Supplemental Interest Trust.

       The Swap Agreement will be entered into in lieu of negotiating an ISDA
  Master Agreement and confirmation thereunder, and pursuant to the Swap
  Agreement, an ISDA Master Agreement will be deemed to have been executed by the
  Supplemental Interest Trust Trustee and the Swap Counterparty on the date that
  the Swap Agreement was executed. The Swap Agreement is subject to certain ISDA
  definitions.

       The Swap Counterparty and the Supplemental Interest Trust Trustee will
  enter into a credit support annex in relation to the Swap Agreement to protect
  the Supplemental Interest Trust from certain ratings downgrades that might
  hinder the ability of the Swap Counterparty to continue its obligations under
  the Swap Agreement. The Supplemental Interest Trust Trustee will establish a
  segregated collateral account to hold any collateral amounts required to be
  posted by the Swap Counterparty under the credit support annex. Where a
  termination event occurs with respect to the Swap Counterparty under the Swap
  Agreement, or where the Swap Counterparty fulfills certain obligations to the
  Supplemental Interest Trust such as finding a replacement swap counterparty or a
  guarantor that meets established criteria of the Rating Agencies, the
  Supplemental Interest Trust Trustee may be required to make payments from the
  segregated collateral account to the Swap Counterparty if amounts are due to
  such party under the terms of the credit support annex. The Supplemental
  Interest Trust Trustee will deposit into the segregated collateral account any
  amounts posted by the Swap Counterparty and will remit interest earned on such
  amounts to the Swap Counterparty pursuant to the terms of the credit support
  annex. Amounts held in the segregated collateral account will not be part of the
  Trust Fund and will not be available for distribution to any investors.

       Under the Swap Agreement, with respect to each Distribution Date during the
  period beginning on the Distribution Date in December 2007 and terminating
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  81/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 83 of 377
  immediately following the Distribution Date in May 2012, the Supplemental
  Interest Trust will be obligated to pay to the Swap Counterparty a fixed payment
  at a per annum rate as set forth in the table below, determined on the basis of
  a 360-day year with twelve 30-day months, and the Swap Counterparty will be
  obligated to pay to the Supplemental Interest Trust a floating payment at a rate
  of Derivative LIBOR, determined based on a 360-day year and the actual number of
  days in the related Accrual Period, in each case calculated based on the
  scheduled notional balance set forth in the schedule below. To the extent the
  fixed payment owed by the Supplemental Interest Trust exceeds the floating
  payment owed by the Swap Counterparty, one business day (as determined under the
  Swap Agreement) prior to the related Distribution Date the Supplemental Interest
  Trust will make a Net Swap Payment to the Swap Counterparty out of amounts on
  deposit in the Certificate Account otherwise available to certificate holders as
  described in "Distributions--Distributions of Interest" and "--Distributions of
  Principal." To the extent that the floating payment owed by the Swap
  Counterparty exceeds the fixed payment owed by the Supplemental Interest Trust,
  one business day (as determined under the Swap Agreement) prior to the related
  Distribution Date, the Swap Counterparty shall make a Net Swap Payment to the
  Supplemental Interest Trust, which shall be deposited in the Supplemental
  Interest Trust for the benefit of the Issuing Entity.


                                                     S-72

  <PAGE>

       The Swap Agreement Notional Balances will be as shown in the following
  table:

                                SWAP AGREEMENT NOTIONAL BALANCE TABLE

  <TABLE>
  <CAPTION>
           BEGINNING           ENDING           NOTIONAL                 FIXED
  PERIOD    ACCRUAL            ACCRUAL        BALANCE ($)           STRIKE RATE (%)
  ------   ---------          --------       -------------         ----------------
  <S>      <C>                <C>            <C>                   <C>
     1      05/30/07          06/25/07                    0                N/A
     2      06/25/07          07/25/07                    0                N/A
     3      07/25/07          08/25/07                    0                N/A
     4      08/25/07          09/25/07                    0                N/A
     5      09/25/07          10/25/07                    0                N/A
     6      10/25/07          11/25/07                    0                N/A
     7      11/25/07          12/25/07       1,677,078,175               5.000
     8      12/25/07          01/25/08       1,645,824,832               5.000
     9      01/25/08          02/25/08       1,613,327,127               5.000
    10      02/25/08          03/25/08       1,578,680,712               5.000
    11      03/25/08          04/25/08       1,538,832,290               5.000
    12      04/25/08          05/25/08       1,495,009,690               5.000
    13      05/25/08          06/25/08       1,443,928,197               5.000
    14      06/25/08          07/25/08       1,396,021,868               5.000
    15      07/25/08          08/25/08       1,351,734,826               5.000
    16      08/25/08          09/25/08       1,310,351,057               5.000
    17      09/25/08          10/25/08       1,271,763,188               5.000
    18      10/25/08          11/25/08       1,235,255,598               5.000
    19      11/25/08          12/25/08       1,200,915,111               5.000
    20      12/25/08          01/25/09       1,168,360,510               5.000
    21      01/25/09          02/25/09       1,137,964,814               5.000
    22      02/25/09          03/25/09       1,108,944,583               5.000
    23      03/25/09          04/25/09         995,870,275               5.000
    24      04/25/09          05/25/09         855,377,999               5.000
    25      05/25/09          06/25/09         734,287,766               5.000
    26      06/25/09          07/25/09         637,611,000               5.000
    27      07/25/09          08/25/09         584,428,709               5.000
    28      08/25/09          09/25/09         544,590,752               5.000
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  82/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 84 of 377
    29         09/25/09       10/25/09          513,402,048                5.000
    30         10/25/09       11/25/09          485,255,056                5.000
  </TABLE>

  <TABLE>
  <CAPTION>
           BEGINNING           ENDING           NOTIONAL                 FIXED
  PERIOD    ACCRUAL            ACCRUAL        BALANCE ($)           STRIKE RATE (%)
  ------   ---------          --------       -------------         ----------------
  <S>      <C>                <C>            <C>                   <C>
    31      11/25/09          12/25/09         459,222,807               5.000
    32      12/25/09          01/25/10         435,630,205               5.000
    33      01/25/10          02/25/10         414,580,121               5.000
    34      02/25/10          03/25/10         395,531,847               5.000
    35      03/25/10          04/25/10         370,436,856               5.000
    36      04/25/10          05/25/10         333,502,210               5.000
    37      05/25/10          06/25/10         299,828,851               5.000
    38      06/25/10          07/25/10         272,308,649               5.000
    39      07/25/10          08/25/10         250,027,729               5.000
    40      08/25/10          09/25/10         231,617,353               5.000
    41      09/25/10          10/25/10         215,439,381               5.000
    42      10/25/10          11/25/10         200,332,175               5.000
    43      11/25/10          12/25/10         187,046,230               5.000
    44      12/25/10          01/25/11         175,032,610               5.000
    45      01/25/11          02/25/11         164,209,425               5.000
    46      02/25/11          03/25/11         154,064,251               5.000
    47      03/25/11          04/25/11         144,127,766               5.000
    48      04/25/11          05/25/11         144,127,766               5.000
    49      05/25/11          06/25/11         144,127,766               5.000
    50      06/25/11          07/25/11         144,127,766               5.000
    51      07/25/11          08/25/11         144,127,766               5.000
    52      08/25/11          09/25/11         144,127,766               5.000
    53      09/25/11          10/25/11         139,176,049               5.000
    54      10/25/11          11/25/11         133,352,369               5.000
    55      11/25/11          12/25/11         127,774,286               5.000
    56      12/25/11          01/25/12         122,528,883               5.000
    57      01/25/12          02/25/12         117,637,309               5.000
    58      02/25/12          03/25/12         113,046,283               5.000
    59      03/25/12          04/25/12         108,506,395               5.000
    60      04/25/12          05/25/12         104,233,444               5.000
  </TABLE>

       Upon early termination of the Swap Agreement, the Swap Counterparty may owe
  the Supplemental Interest Trust a Swap Termination Payment for the benefit of
  the Issuing Entity, or the Supplemental Interest Trust may owe the Swap
  Counterparty a Swap Termination Payment. Net Swap Payments and Swap Termination
  Payments (other than Defaulted Swap Termination Payments) payable to the Swap
  Counterparty shall be paid out of the Supplemental Interest Trust on a senior
  basis with respect to each applicable Distribution Date. Defaulted Swap
  Termination Payments owed to the Swap Counterparty shall be paid out of the
  Supplemental Interest Trust on a subordinated basis. See "Description of the
  Certificates--Distributions from the Supplemental Interest Trust."

       The Swap Agreement can be terminated upon an event of default under that
  agreement or an early termination event under that agreement. Events of default
  applicable to either party under the Swap Agreement include, among other things,
  the following:

               -      failure to pay;

               -      certain bankruptcy and insolvency events; and

               -      a merger without an assumption of obligations under the Swap
                      Agreement.

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  83/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 85 of 377

                                                     S-73

  <PAGE>

       Early termination events under the Swap Agreement include, among other
  things:

               -      illegality (which generally relates to changes in law causing it
                      to become unlawful for either party (or its guarantor, if
                      applicable) to perform its obligations under the Swap Agreement
                      or guaranty, as applicable);

               -      a tax event (which generally relates to either party receiving a
                      payment under the Swap Agreement from which an amount has been
                      deducted or withheld for or on account of taxes or paying an
                      additional amount on account of an indemnifiable tax);

               -      a tax event upon merger (which generally relates to either party
                      receiving a payment under the Swap Agreement from which an amount
                      has been deducted or withheld for or on account of taxes or
                      paying an additional amount on account of an indemnifiable tax,
                      in each case, resulting from a merger);

               -      a credit event upon merger (which generally relates to a
                      reduction in the creditworthiness of a party resulting from a
                      merger);

               -      the aggregate Certificate Principal Balance of all certificates
                      outstanding has been reduced to zero;

               -      the occurrence of an optional termination as described under "The
                      Pooling and Servicing Agreement--Optional Termination";

               -      amendment of the Pooling and Servicing Agreement that adversely
                      affects the Swap Counterparty without its prior consent; and

               -      failure by the Swap Counterparty to comply with certain
                      provisions in the Swap Agreement related to Regulation AB; and

               -      the occurrence of a Downgrade Termination Event.

       If the Supplemental Interest Trust Trustee is unable to or, if applicable,
  chooses not to obtain a substitute swap agreement in the event that the Swap
  Agreement is terminated, interest distributable on the certificates will be paid
  from amounts received on the Mortgage Loans without the benefit of a Swap
  Agreement or a substitute swap agreement; provided, however, the Trustee shall
  thereafter administer the Swap Termination Payment received as described under
  "Description of the Certificates--Distributions from the Supplemental Interest
  Trust", for the benefit of the Issuing Entity.

       On or after the Closing Date and so long as the Rating Agency Condition has
  been satisfied, (i) the Supplemental Interest Trust Trustee may, with the
  consent of the Swap Counterparty, assign or transfer all or a portion of the
  Swap Agreement and (ii) the Swap Counterparty may assign its obligations under
  the Swap Agreement to any institution.

       The Swap Agreement is scheduled to terminate by its terms immediately
  following the Distribution Date in May 2012, and upon termination of the Swap
  Agreement no further amounts will be paid to the Swap Counterparty by the
  Supplemental Interest Trust Trustee and no further regularly scheduled amounts
  will be paid to the Supplemental Interest Trust Trustee by the Swap
  Counterparty.



https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  84/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 86 of 377
                                                     S-74
  <PAGE>

  CALCULATION OF ONE-MONTH LIBOR

       On each Interest Determination Date, the Trustee will determine One-Month
  LIBOR for the related Accrual Period on the basis of (1) the offered rates for
  one-month United States dollar deposits from Reuters, as of 11:00 a.m. (London
  time) on such Interest Determination Date (or if such service is no longer
  offered, such other service for displaying LIBOR or comparable rates as may be
  reasonably selected by the Trustee) or (2) if such rate does not appear on
  Reuters as of 11:00 a.m. (London time), the Trustee will determine such rate on
  the basis of the offered rates of the Reference Banks for one-month United
  States dollar deposits, as such rates appear on the Reuters Screen LIBO Page, as
  of 11:00 a.m. (London time) on such Interest Determination Date.

       If One-Month LIBOR is determined under clause (2) above, on each Interest
  Determination Date, One-Month LIBOR for the related Accrual Period for the LIBOR
  Certificates will be established by the Trustee as follows:

                    (A) If on such Interest Determination Date two or more Reference
               Banks provide such offered quotations, One-Month LIBOR for the related
               Accrual Period for the LIBOR Certificates shall be the arithmetic mean
               of such offered quotations (rounded upwards if necessary to the
               nearest whole multiple of 0.03125%).

                    (B) If on such Interest Determination Date fewer than two
               Reference Banks provide such offered quotations, One-Month LIBOR for
               the related Accrual Period shall be the higher of (x) One-Month LIBOR
               as determined on the previous Interest Determination Date and (y) the
               Reserve Interest Rate.

       The establishment of One-Month LIBOR on each Interest Determination Date by
  the Trustee and the Trustee's calculation of the rate of interest applicable to
  the LIBOR Certificates, for the related Accrual Period for the LIBOR
  Certificates shall (in the absence of manifest error) be final and binding.

  REPORTS TO CERTIFICATEHOLDERS

       On each Distribution Date, the Trustee will prepare and make available on
  its website located at www.etrustee.net to each certificateholder, the Servicer,
  the Depositor, the Cap Contract Counterparty, the Swap Counterparty and any
  other interested party identified in the Pooling and Servicing Agreement a
  statement, based on information required by the Pooling and Servicing Agreement
  to be delivered by the Servicer, the Cap Contract Counterparty and the Swap
  Counterparty and certain calculations by the Trustee, generally setting forth
  among other information:

        (1)    the amount of the related distribution to holders of each class of
               certificates allocable to principal, separately identifying (A) the
               aggregate amount of any Principal Prepayments included therein, (B)
               the aggregate amount of all scheduled payments of principal included
               therein and (C) any Extra Principal Distribution Amount, in the
               aggregate and with respect to the Group One Mortgage Loans and Group
               Two Mortgage Loans;

        (2)    the amount of such distribution to holders of each class of
               certificates allocable to interest;

        (3)    the Interest Carry Forward Amount for each class of certificates;

        (4)    the Certificate Principal Balance of each class of certificates after
               giving effect to the distribution of principal on such Distribution
               Date;

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  85/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 87 of 377

                                                     S-75

  <PAGE>

        (5)    the aggregate outstanding principal balance of each class of
               certificates for the following Distribution Date;

        (6)    the amount of the Servicing Fee paid to or retained by the Servicer
               and any amounts constituting reimbursement or indemnification of the
               Servicer or the Trustee;

        (7)    the Pass-Through Rate for each class of certificates for such
               Distribution Date;

        (8)    the amount of Advances included in the distribution on such
               Distribution Date;

        (9)    the cumulative amount of (A) Realized Losses and (B) Applied Realized
               Loss Amounts to date, in the aggregate and with respect to the Group
               One Mortgage Loans and the Group Two Mortgage Loans;

        (10) the amount of (A) Realized Losses and (B) Applied Realized Loss
             Amounts with respect to such Distribution Date, in the aggregate and
             with respect to the Group One Mortgage Loans and the Group Two
             Mortgage Loans;

        (11) the number and aggregate principal amounts of Mortgage Loans (A)
             delinquent (exclusive of Mortgage Loans in foreclosure) (1) 31 to 60
             days, (2) 61 to 90 days and (3) 91 or more days, and (B) in
             foreclosure and delinquent (1) 31 to 60 days, (2) 61 to 90 days and
             (3) 91 or more days, in each case as of the close of business on the
             last day of the calendar month preceding such Distribution Date, in
             the aggregate and with respect to the Group One Mortgage Loans and the
             Group Two Mortgage Loans in accordance with the OTS methodology for
             measuring delinquencies;

        (12) with respect to any Mortgage Loan that became an REO Property during
             the preceding calendar month, the loan number and Stated Principal
             Balance of such Mortgage Loan as of the close of business on the last
             day of the preceding calendar month;

        (13) whether a Stepdown Trigger Event has occurred and is in effect;

        (14) the total number and principal balance of any REO Properties as of the
             close of business on the last day of the preceding calendar month, in
             the aggregate;

        (15) any Floating Rate Certificate Carryover paid and all Floating Rate
             Certificate Carryover remaining on each class of the LIBOR
             Certificates on such Distribution Date;

        (16) the number and amount of prepayment charges received during the
             related Prepayment Period if made in connection with Principal
             Prepayments in full and for the preceding calendar month if made in
             connection with partial Principal Prepayments in the aggregate;

        (17) as of each Distribution Date, the amount, if any, received by the
             Issuing Entity pursuant to each Corridor Contract and the amount
             thereof, if any, to be paid to each class of certificates;

        (18) as of each Distribution Date, the amount of any Net Swap Payments or
             Swap Termination Payment paid or received by the Supplemental Interest
             Trust pursuant to the Swap Agreement and the amount of any Defaulted
             Swap Termination Payments paid by the Supplemental Interest Trust;
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  86/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 88 of 377

                                                     S-76

  <PAGE>

        (19) the number of Mortgage Loans with respect to which (i) a reduction in
             the Mortgage Rate has occurred or (ii) the related borrower's
             obligation to repay interest on a monthly basis has been suspended or
             reduced pursuant to the Servicemembers Civil Relief Act or similar
             state laws, as amended; and the amount of interest not required to be
             paid with respect to any such Mortgage Loans during the related Due
             Period as a result of such reductions in the aggregate and with
             respect to the Group One Mortgage Loans and the Group Two Mortgage
             Loans;

        (20) the amounts distributed as interest in respect of the portion of each
             class of certificates that represents a regular or residual interest
             in a REMIC and the amount of distributions on each class of
             certificates not treated as distributions on a regular or residual
             interest in a REMIC;

        (21) the aggregate amount of all Advances recovered for the applicable
             Distribution Date;

        (22) the allocation to each class of certificates of any Realized Losses
             during the preceding calendar month;

        (23) with respect to each class of certificates, the amount of any
             Compensating Interest shortfalls on such Distribution Date; and

        (24) information regarding any pool asset changes (other than in connection
             with a pool asset converting into cash in accordance with its terms),
             such as additions or removals in connection with pool asset
             substitutions and repurchases (and purchase rates, if applicable).

       Assistance in using the Trustee's website can be obtained by calling the
  Trustee's transaction administrator at (312) 904-4839. Parties that are unable
  to use the above distribution options are entitled to have a paper copy mailed
  to them via first class mail by calling the customer service desk and indicating
  such. The Trustee shall have the right to change the way statements are
  distributed in order to make such distribution more convenient and/or more
  accessible to the above parties and the Trustee shall provide timely and
  adequate notification to all above parties regarding any such changes.

       In addition, within a reasonable period of time after the end of each
  calendar year, the Trustee will prepare and deliver to each certificateholder of
  record during the previous calendar year and the NIMs Insurer, upon its written
  request, a statement containing information necessary to enable
  certificateholders to prepare their tax returns. Such statements will not have
  been examined and reported upon by an independent public accountant.

  ADDITIONAL RIGHTS OF THE HOLDER OF THE CLASS R CERTIFICATE

       The Class R Certificate will remain outstanding for so long as the Trust
  Fund shall exist, whether or not such Class R Certificate is receiving current
  distributions of principal or interest. In addition to distributions of
  principal and interest distributable as described under "--Distributions," the
  holder of the Class R Certificate will be entitled to receive (i) the amounts,
  if any, remaining in each REMIC on any Distribution Date after distributions of
  principal and interest on the regular interests and Class R Certificate on such
  date and (ii) the proceeds of the assets of the Trust Fund, if any, remaining in
  each REMIC after distributions in respect of any accrued and unpaid interest on
  such regular interests and Class R Certificate, and after distributions in
  respect of principal have reduced the principal amounts of the regular interests
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  87/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 89 of 377
  and Class R Certificate to zero. After the Certificate Principal Balance of the
  Class R Certificate is reduced to zero, it is not anticipated that any material
  distributions will be made with respect


                                                     S-77

  <PAGE>

  to the Class R Certificate at any time. See "Material Federal Income Tax
  Consequences--REMICs-Taxation of Owners of REMIC Residual Certificates" in the
  prospectus.

  RESTRICTIONS ON TRANSFER OF THE CLASS R CERTIFICATE

       The Class R Certificate will be subject to the following restrictions on
  transfer, and the Class R Certificate will contain a legend describing such
  restrictions.

       The REMIC provisions of the Code impose certain taxes on (i) transferors of
  residual interests to, or agents that acquire residual interests on behalf of,
  disqualified organizations (as defined in the prospectus) and (ii) certain
  pass-through entities (as defined in the prospectus) that have disqualified
  organizations as beneficial owners. No tax will be imposed on a pass-through
  entity (other than an "electing large partnership" as defined in the Code) with
  respect to the Class R Certificate to the extent it has received an affidavit
  from the owner thereof that such owner is not a disqualified organization or a
  nominee for a disqualified organization. The Pooling and Servicing Agreement
  will provide that no legal or beneficial interest in the Class R Certificate may
  be transferred to or registered in the name of any person unless (i) the
  proposed purchaser provides to the Trustee an affidavit to the effect that,
  among other items, such transferee is not a disqualified organization and is not
  purchasing the Class R Certificate as an agent for a disqualified organization
  (i.e., as a broker, nominee, or other middleman thereof) and (ii) the transferor
  states in writing to the Trustee that it has no actual knowledge that such
  affidavit or letter is false. Further, such affidavit or letter requires the
  transferee to affirm that it (i) historically has paid its debts as they have
  come due and intends to do so in the future, (ii) understands that it may incur
  tax liabilities with respect to the Class R Certificate in excess of cashflows
  generated thereby, (iii) intends to pay taxes associated with holding the Class
  R Certificate as such taxes become due, (iv) will not transfer the Class R
  Certificate to any person or entity that does not provide a similar affidavit or
  letter and (v) will not cause income from the Class R Certificate to be
  attributable to a foreign permanent establishment or fixed base (within the
  meaning of an applicable income tax treaty) of the transferee or another U.S.
  taxpayer.

       In addition, the Class R Certificate may not be purchased by or transferred
  to any person that is not a U.S. Person (as defined in the prospectus), unless
  such person holds such Class R Certificate in connection with the conduct of a
  trade or business within the United States and furnishes the transferor and the
  Trustee with an effective IRS Form W-8ECI (or any successor thereto).

       The Pooling and Servicing Agreement will provide that any attempted or
  purported transfer in violation of these transfer restrictions will be null and
  void and will vest no rights in any purported transferee. Any transferor or
  agent to whom the Trustee provides information as to any applicable tax imposed
  on such transferor or agent may be required to bear the cost of computing or
  providing such information.

       The Class R Certificate may not be acquired by or transferred to a Plan or
  a person acting for, on behalf of or with any assets of any such Plan. See
  "ERISA Considerations" in this prospectus supplement and in the prospectus.

                                 THE POOLING AND SERVICING AGREEMENT
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  88/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 90 of 377

  GENERAL

       The certificates will be issued pursuant to the Pooling and Servicing
  Agreement among the Depositor, the Servicer and the Trustee. The NIMs Insurer,
  if any, the Cap Contract Counterparty and the Swap Counterparty will each be a
  third party beneficiary of the Pooling and Servicing Agreement. In


                                                     S-78

  <PAGE>

  addition, the NIMs Insurer, if any, will have various rights under the Pooling
  and Servicing Agreement. The LIBOR Certificates in certificated form will be
  transferable and exchangeable at the office of the Trustee, which will serve as
  certificate registrar and paying agent. The Trustee will provide to a
  prospective or actual certificateholder, upon written request, a copy (without
  exhibits) of the Pooling and Servicing Agreement. Requests should be addressed
  to LaSalle Bank National Association, 135 South LaSalle Street, Suite 1511,
  Chicago, Illinois 60603, Attention: FFMER 2007-3.

  THE ISSUING ENTITY

       Merrill Lynch First Franklin Mortgage Loan Trust, Series 2007-3, the
  Issuing Entity, will be formed on the closing date pursuant to the Pooling and
  Servicing Agreement. The Issuing Entity will be a New York common law trust with
  no officers or directors and no continuing duties other than to hold and service
  the Mortgage Loans and related assets and issue the certificates. The fiscal
  year end for the Issuing Entity will be December 31, commencing with December
  31, 2007.

       The Trustee and the Servicer will act on behalf of the Issuing Entity in
  accordance with the Pooling and Servicing Agreement, and may only perform those
  actions on behalf of the Issuing Entity that are specified or permitted in the
  Pooling and Servicing Agreement.

       Under the Pooling and Servicing Agreement, the Trustee on behalf of the
  Issuing Entity will not have the power to issue additional certificates
  representing interests in the Pooling and Servicing Agreement, borrow money on
  behalf of the Issuing Entity or make loans from the assets of the Issuing Entity
  to any person or entity, without the amendment of the Pooling and Servicing
  Agreement by certificateholders and the other parties thereto as described under
  "Description of the Agreements--Amendment" in the prospectus.

       If the assets of the Issuing Entity are insufficient to pay the
  certificateholders all principal and interest owed, holders of certificates will
  not receive all of their expected payments of interest and principal and will
  suffer a loss. The Issuing Entity, as a New York common law trust, is not
  eligible to be a debtor in a bankruptcy proceeding. In the event of bankruptcy
  of the Sponsor, the Depositor or the Originator, it is not anticipated that the
  Issuing Entity would become part of the bankruptcy estate or subject to the
  bankruptcy control of a third party.

  ASSIGNMENT OF MORTGAGE LOANS

       The Mortgage Loans will be assigned to the Trustee, together with all
  principal and interest received with respect to the Mortgage Loans on and after
  the Cut-off Date, other than scheduled payments due on or before that date. The
  Trustee, as authenticating agent, will, concurrently with such assignment,
  authenticate and deliver the Offered Certificates. Each Mortgage Loan will be
  identified in a schedule appearing as an exhibit to the Pooling and Servicing
  Agreement that will specify with respect to each Mortgage Loan, among other
  things, the original principal balance and the Stated Principal Balance as of
  the close of business on the Cut-off Date, the Mortgage Rate, the scheduled
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  89/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 91 of 377
  payment and the maturity date of such Mortgage Loan.

       As to each Mortgage Loan, the following documents are generally required to
  be delivered to the Trustee (or its custodian) in accordance with the Pooling
  and Servicing Agreement: (1) the related original Mortgage Note endorsed without
  recourse to the Trustee or in blank, (2) the original Mortgage with evidence of
  recording indicated (or, if the original recorded Mortgage has not yet been
  returned by the recording office, a copy thereof certified to be a true and
  complete copy of such Mortgage sent for recording), (3) an original assignment
  of the Mortgage to the Trustee or in blank in recordable form (except as
  described below), (4) the policies of title insurance issued with respect to
  each Mortgage Loan,


                                                     S-79

  <PAGE>

  and (5) the originals of any assumption, modification, extension or guaranty
  agreements. It is expected that the Mortgages or assignments of Mortgage with
  respect to many of the Mortgage Loans will have been recorded in the name of an
  agent on behalf of the holder of the related Mortgage Note. In those cases, no
  Mortgage assignment in favor of the Trustee will be required to be prepared,
  delivered or recorded. Instead, the Servicer will be required to take all
  actions as are necessary to cause the Trustee to be shown as the owner of the
  related Mortgage Loan on the records of the agent for purposes of the system of
  recording transfers of beneficial ownership of mortgages maintained by the
  agent. The Pooling and Servicing Agreement does not require the Depositor or any
  other party to record the assignments and the Depositor does not expect to cause
  the assignments to be recorded.

       On the Closing Date, the Sponsor will make certain representations and
  warranties similar to those summarized in the prospectus under the heading
  "Description of the Agreements--Representations and Warranties; Repurchases" to
  the Depositor pursuant to the terms of a mortgage loan purchase agreement. In
  the Pooling and Servicing Agreement, the Depositor will assign such
  representations and warranties to the Trustee for the benefit of holders of the
  Offered Certificates. Within the period of time specified in the Pooling and
  Servicing Agreement following its discovery of a breach of any representation or
  warranty that materially or adversely affects the interests of holders of
  Offered Certificates in a Mortgage Loan, or receipt of notice of such breach,
  the Sponsor will be obligated to cure such breach or purchase the affected
  Mortgage Loan from the Issuing Entity for a price equal to the unpaid principal
  balance thereof plus accrued interest thereon plus any costs and damages
  incurred by the Issuing Entity in connection with any violation by the affected
  Mortgage Loan of any predatory or abusive lending laws (or, in certain
  circumstances, to substitute another Mortgage Loan).

       To the extent that any Mortgage Loan as to which a representation or
  warranty has been breached is not purchased by the Sponsor, and a Realized Loss
  occurs with respect to that Mortgage Loan, holders of the Offered Certificates
  may incur a loss. See "Risk Factors--First Franklin Financial Corporation may
  not be able to repurchase defective mortgage loans."

  AMENDMENT

       The Pooling and Servicing Agreement may be amended by the Depositor, the
  Servicer and the Trustee with the consent of the NIMs Insurer, if any, without
  the consent of certificateholders, for any of the purposes set forth under
  "Description of the Agreements--Amendment" in the prospectus and as set forth
  under "Servicing of the Mortgage Loans - Pledge of Servicing Rights" herein;
  provided, however, that the Swap Counterparty shall be notified of and must
  consent to any amendment that will materially affect the Swap Counterparty's
  rights or interests under the Pooling and Servicing Agreement. In addition, the
  Pooling and Servicing Agreement may be amended by the Depositor, the Servicer
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  90/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 92 of 377
  and the Trustee and the holders of a 66 2/3% Percentage Interest of each class
  of certificates affected thereby, with the consent of the NIMs Insurer, if any,
  for the purpose of adding any provisions to or changing in any manner or
  eliminating any of the provisions of the Pooling and Servicing Agreement or of
  modifying in any manner the rights of the certificateholders; provided, however,
  that no such amendment may

        (1)    reduce in any manner the amount of, or delay the timing of, payments
               required to be distributed on any certificate without the consent of
               the holder of such certificate;

        (2)    adversely affect in any material respect the interests of the holders
               of any class of certificates in a manner other than as described in
               clause (1) above, without the consent of the holders of certificates
               of such class evidencing, as to such class, Percentage Interests
               aggregating 66 2/3%;


                                                     S-80

  <PAGE>

        (3)    reduce the aforesaid percentage of aggregate outstanding principal
               amounts of certificates of each class, the holders of which are
               required to consent to any such amendment, without the consent of the
               holders of all certificates of such class; or

        (4)    materially affect the Swap Counterparty's rights or interests unless
               the Swap Counterparty has received notice of and consented to such
               amendment.

       In addition, the Pooling and Servicing Agreement may be amended from time
  to time by the Depositor, the Sponsor, the Servicer and the Trustee, without the
  consent of any of the certificateholders, to comply with the provisions of
  Regulation AB.

  OPTIONAL TERMINATION

       Promptly after the Initial Optional Termination Date, the Trustee will be
  directed, pursuant to the Pooling and Servicing Agreement, to attempt to
  terminate the Trust Fund through a one-time auction process, using procedures
  that are mutually acceptable to the Trustee and the Depositor, and thereby
  effect the retirement of all of the certificates. Pursuant to such procedures,
  the Trustee will attempt to auction the remaining Trust Fund assets via a
  solicitation of bids from at least three bidders. Any such termination will
  occur only if the highest bid received is at least equal to the Optional
  Termination Price. Net proceeds (after reimbursement of amounts due to the
  Servicer and the Trustee) from the purchase will be distributed to the
  certificateholders in the order of priority described herein. Any such optional
  termination of the Trust Fund will result in an early retirement of the
  certificates. If a sufficient purchase price is not achieved at such auction,
  thereafter the NIMs Insurer, if any, may purchase all of the Mortgage Loans at
  the Optional Termination Price, which would result in an early retirement of the
  certificates and the termination of the Trust Fund. If the auction fails to
  achieve a sufficient purchase price and the NIMs Insurer fails to exercise its
  option to purchase all of the Mortgage Loans, then HLS, as Servicer, may
  purchase all of the Mortgage Loans, at a price described in the Pooling and
  Servicing Agreement, which similarly would result in an early retirement of the
  certificates and the termination of the Trust Fund.

  EVENTS OF DEFAULT

        Events of default will consist of:

        (1)    any failure by the Servicer to deposit in the Collection Account or
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  91/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 93 of 377
               the Certificate Account the required amounts or remit to the Trustee
               any payment (including an Advance required to be made under the terms
               of the Pooling and Servicing Agreement) that continues unremedied for
               the number of days set forth in the Pooling and Servicing Agreement
               after written notice of the failure shall have been given to the
               Servicer, the Trustee and the Depositor by the Trustee or the
               Depositor, or to the Servicer, the Depositor and the Trustee by the
               holders of certificates evidencing greater than 50% of the voting
               rights evidenced by the certificates;

        (2)    any failure by the Servicer to observe or perform in any material
               respect any other of its covenants or agreements, or any breach of a
               representation or warranty made by the Servicer in the Pooling and
               Servicing Agreement, that continues unremedied for the number of days
               set forth in the Pooling and Servicing Agreement after the giving of
               written notice of the failure to the Servicer, the Trustee or the
               Depositor by the Trustee or the Depositor, or to the Servicer, the
               Depositor and the Trustee by the holders of certificates evidencing
               greater than 50% of the voting rights evidenced by the certificates;
               and


                                                     S-81

  <PAGE>

        (3)    insolvency, readjustment of debt, marshaling of assets and liabilities
               or similar proceedings, and certain actions by or on behalf of the
               Servicer indicating its insolvency or inability to pay its
               obligations.

  As of any date of determination, (1) holders of the LIBOR Certificates will be
  allocated 98% of all voting rights, allocated among the LIBOR Certificates in
  proportion to their respective outstanding Certificate Principal Balances and
  (2) holders of the Class C and Class P Certificates will be allocated all of the
  remaining voting rights. Voting rights will be allocated among the certificates
  of each class in accordance with their respective Percentage Interests.

  RIGHTS UPON EVENT OF DEFAULT

       So long as an event of default under the Pooling and Servicing Agreement
  remains unremedied, the Trustee may, or upon the receipt of instructions from
  the holders of certificates having greater than 50% of the voting rights
  evidenced by the certificates shall, (and with the consent of the NIMs Insurer,
  if any) terminate all of the rights and obligations of the defaulting Servicer
  under the Pooling and Servicing Agreement and in and to the Mortgage Loans,
  whereupon the Trustee will, within the time period specified in the Pooling and
  Servicing Agreement, succeed to all of the responsibilities and duties of the
  Servicer under the Pooling and Servicing Agreement, including the obligation to
  make Advances, subject to the pledge and assignment to a servicing rights
  pledgee as described in the Pooling and Servicing Agreement, or will appoint a
  successor servicer thereunder. No assurance can be given that termination of the
  rights and obligations of the Servicer under the Pooling and Servicing Agreement
  would not adversely affect the servicing of the Mortgage Loans serviced by the
  Servicer, including the delinquency experience of such Mortgage Loans.

       No certificateholder, solely by virtue of the holder's status as a
  certificateholder, will have any right under the Pooling and Servicing Agreement
  to institute any proceeding regarding an event of default, unless the holder
  previously has given to the Trustee written notice of the continuation of an
  event of default and unless the holders of certificates having not less than 25%
  of the voting rights evidenced by the certificates have made written request to
  the Trustee to institute such proceeding in its own name as trustee thereunder
  and have offered to the Trustee, reasonable indemnity and the Trustee for 60
  days has neglected or refused to institute any such proceeding.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  92/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 94 of 377

  THE TRUSTEE

       The Trustee will be the trustee under the Pooling and Servicing Agreement.
  The Trustee will be entitled to investment income earned on and other benefits
  from funds in the Certificate Account. The Trustee will be entitled to
  reimbursement for certain expenses and indemnification amounts prior to
  distributions of any amounts to certificateholders. The office of the Trustee is
  located at 135 South LaSalle Street, Suite 1511, Chicago, Illinois 60603,
  Attention: FFMER 2007-3 or at such other addresses as the Trustee may designate
  from time to time.

        The Trustee will:

        (1)    provide administrative services and file reports with regard to the
               certificates;

        (2)    provide reports to the certificateholders regarding the Mortgage Loans
               and the certificates; and


                                                     S-82

  <PAGE>

        (3)    receive payments with respect to the Mortgage Loans from the Servicer
               and, in its capacity as paying agent for the certificates, remit the
               payments to the certificateholders as described herein.

       The Trustee will pay certain administrative expenses of the trust from
  amounts on deposit in the Certificate Account.

  INDEMNIFICATION AND LIMITATION OF LIABILITY

       The Pooling and Servicing Agreement will provide that HLS, LaSalle, as
  Trustee and in its individual capacity, and any officer, employee or agent
  thereof will be indemnified from the assets of the Issuing Entity and will be
  held harmless against any loss, liability or expense incurred in connection with
  (1) any audit, controversy or judicial proceeding relating to a governmental
  authority or any legal proceeding incurred without negligence or willful
  misconduct on their part, arising out of, or in connection with the acceptance
  or administration of the trusts created under the Pooling and Servicing
  Agreement and (ii) the performance of their duties under the Pooling and
  Servicing Agreement, including any applicable fees and expenses payable under
  the Pooling and Servicing Agreement, and the costs and expenses of defending
  themselves against any claim in connection with the exercise or performance of
  any of their powers or duties thereunder. HLS and LaSalle will also be entitled
  to reimbursement by the Issuing Entity of all reasonable expenses, disbursements
  and Advances incurred or made by the Servicer or the Trustee in accordance with
  the Pooling and Servicing Agreement (including the fees and expenses of its
  counsel), except any such expenses, disbursements and Advances that are not
  unanticipated or arise from its negligence, bad faith or willful misconduct.

  SPECIAL SERVICING AGREEMENTS

       The Pooling and Servicing Agreement may permit the Servicer to enter into a
  special servicing advisory agreement with a holder of the Class R Certificate
  and/or one or more other class of subordinate certificates issued by the Issuing
  Entity or of a net interest margin trust holding certificates issued by the
  Issuing Entity or an advisor thereto. Pursuant to such agreement, the Servicer
  may provide such person, in its capacity as special servicer, with loan-level
  information with respect to the Mortgage Loans, and such person may advise the
  Servicer with respect to the commencement of foreclosure proceedings or other
  actions to liquidate such Mortgage Loans and/or any other efforts to maximize
  recoveries with respect to such Mortgage Loans.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  93/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 95 of 377

                          YIELD, PREPAYMENT AND MATURITY CONSIDERATIONS

  GENERAL

       The weighted average life of and the yield to maturity on each class of the
  LIBOR Certificates will be directly related to the rate of payment of principal
  (including Principal Prepayments) of the Mortgage Loans. The actual rate of
  prepayments on pools of mortgage loans is influenced by a variety of economic,
  tax, geographic, demographic, social, legal and other factors and has fluctuated
  considerably in recent years. In addition, the rate of prepayments may differ
  among pools of mortgage loans at any time because of specific factors relating
  to the mortgage loans in a particular pool, including, among other things, the
  age of the mortgage loans, the geographic locations of the properties securing
  the mortgage loans, the extent of the mortgagors' equity in the related
  properties, and changes in the mortgagors' housing needs, job transfers and
  employment status, as well as whether the related mortgage loans are subject to
  prepayment charges. The Servicer may solicit or refer to a mortgage originator
  any mortgagor for refinancing or otherwise take action to encourage refinancing.
  Any such refinancings will affect the rate of prepayments on the mortgage pool.


                                                     S-83

  <PAGE>

       The timing of changes in the rate of prepayments may significantly affect
  the actual yield to investors who purchase the LIBOR Certificates at prices
  other than par, even if the average rate of prepayments is consistent with the
  expectations of investors. In general, the earlier the payment of principal of
  the Mortgage Loans the greater the effect on an investor's yield to maturity. As
  a result, the effect on an investor's yield of Principal Prepayments occurring
  at a rate higher (or lower) than the rate anticipated by the investor during the
  period immediately following the issuance of the LIBOR Certificates may not be
  offset by a subsequent like reduction (or increase) in the rate of prepayments.
  Investors must make their own decisions as to the appropriate prepayment
  assumptions to be used in deciding whether to purchase any of the LIBOR
  Certificates. The Depositor does not make any representations or warranties as
  to the rate of prepayment or the factors to be considered in connection with
  such determinations.

       The weighted average life of and yield to maturity on each class of the
  LIBOR Certificates will also be influenced by the amount of Net Excess Cashflow
  generated by the Mortgage Loans and applied in reduction of the Certificate
  Principal Balances of such certificates. The level of Net Excess Cashflow
  available on any Distribution Date to be applied in reduction of the Certificate
  Principal Balances of the LIBOR Certificates will be influenced by, among other
  factors:

        (1)    the overcollateralization level of the assets at such time (i.e., the
               extent to which interest on the related Mortgage Loans is accruing on
               a higher Stated Principal Balance than the Certificate Principal
               Balance of the related LIBOR Certificates);

        (2)    the delinquency and default experience of the related Mortgage Loans;

        (3)    the level of One-Month LIBOR;

        (4)    the Mortgage Index for the Adjustable Rate Mortgage Loans; and

        (5)    the provisions of the Pooling and Servicing Agreement that permit Net
               Excess Cashflow to be distributed to the Class C Certificates or the
               Class R Certificate when required overcollateralization levels have
               been met.

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  94/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 96 of 377
  To the extent that greater (or lesser) amounts of Net Excess Cashflow are
  distributed in reduction of the Certificate Principal Balance of a class of
  LIBOR Certificates, the weighted average life thereof can be expected to shorten
  (or lengthen). No assurance, however, can be given as to the amount of Net
  Excess Cashflow distributed at any time or in the aggregate. See "Description of
  the Certificates--Overcollateralization Provisions."

       Any Net Swap Payments owed to the Swap Counterparty will reduce amounts
  available for distribution to certificateholders and may reduce the Pass-Through
  Rates on the LIBOR Certificates. If the rate of prepayments on the Mortgage
  Loans is faster than anticipated, the amount on which payments due under the
  Swap Agreement are calculated (namely, the scheduled notional amount) may exceed
  the aggregate scheduled principal balance of the Mortgage Loans, thereby
  increasing the relative proportion of interest collections on the Mortgage Loans
  that must be applied to make Net Swap Payments to the Swap Counterparty. The
  combination of a rapid rate of prepayment and low prevailing interest rates
  could adversely affect the yields on the LIBOR Certificates.

  PREPAYMENTS AND YIELDS FOR THE CERTIFICATES

       Generally, if purchased at other than par, the yield to maturity on the
  LIBOR Certificates will be affected by the rate of the payment of principal of
  the Mortgage Loans. If the actual rate of payments on


                                                     S-84

  <PAGE>

  the Mortgage Loans is slower than the rate anticipated by an investor who
  purchases LIBOR Certificates at a discount, the actual yield to such investor
  will be lower than such investor's anticipated yield. If the actual rate of
  payments on the Mortgage Loans is faster than the rate anticipated by an
  investor who purchases LIBOR Certificates at a premium, the actual yield to such
  investor will be lower than such investor's anticipated yield. Because
  approximately 68.08% of the Statistical Mortgage Loans contain prepayment
  charges, the rate of Principal Prepayments during the term of such prepayment
  charges may be less than the rate of Principal Prepayments for Mortgage Loans
  which do not contain prepayment charges; however, Principal Prepayments on the
  Mortgage Loans could be expected to increase, perhaps materially, at or near the
  time of the expiration of the terms of such prepayment charges.

       Approximately 16.88% of the Statistical Mortgage Loans in the mortgage pool
  are Fixed Rate Mortgage Loans. In general, if prevailing interest rates fall
  significantly below the interest rates on fixed rate mortgage loans, fixed rate
  mortgage loans are likely to be subject to higher prepayment rates than if
  prevailing rates remain at or above the interest rates on fixed rate mortgage
  loans. Conversely, if prevailing interest rates rise appreciably above the
  interest rates on fixed rate mortgage loans, fixed rate mortgage loans are
  likely to experience a lower prepayment rate than if prevailing rates remain at
  or below the interest rates on fixed rate mortgage loans.

       Approximately 83.12% of the Statistical Mortgage Loans in the mortgage pool
  are Adjustable Rate Mortgage Loans. As is the case with conventional fixed rate
  mortgage loans, adjustable rate mortgage loans may be subject to a greater rate
  of prepayments in a declining interest rate environment. For example, if
  prevailing interest rates fall significantly, adjustable rate mortgage loans
  could be subject to higher prepayment rates than if prevailing interest rates
  remain constant because the availability of fixed rate mortgage loans at lower
  interest rates may encourage mortgagors to refinance their adjustable rate
  mortgage loans to a lower fixed interest rate. In addition, depending on
  prevailing interest rates, adjustable rate mortgage loans could experience
  higher prepayment rates at or near the time of any interest rate adjustment.
  Nevertheless, no assurance can be given as to the level of prepayment that the
  Mortgage Loans will experience.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  95/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 97 of 377

       Although the Mortgage Rates on the Adjustable Rate Mortgage Loans are
  subject to adjustment, such Mortgage Rates adjust less frequently than the
  Pass-Through Rate on the LIBOR Certificates and adjust by reference to the
  Mortgage Index. Changes in One-Month LIBOR may not correlate with changes in the
  Mortgage Index and also may not correlate with prevailing interest rates. It is
  possible that an increased level of One-Month LIBOR could occur simultaneously
  with a lower level of prevailing interest rates which would be expected to
  result in faster Principal Prepayments, thereby reducing the weighted average
  life of the LIBOR Certificates. The Mortgage Rate applicable to substantially
  all of the Adjustable Rate Mortgage Loans and any Adjustment Date will be based
  on the Mortgage Index value most recently announced generally as of a date 45
  days prior to such Adjustment Date. Thus, if the Mortgage Index value with
  respect to an Adjustable Rate Mortgage Loan rises, the lag in time before the
  corresponding Mortgage Rate increases will, all other things being equal, slow
  the upward adjustment of the related Available Funds Cap. Moreover, the Fixed
  Rate Mortgage Loans have Mortgage Rates that will not adjust and the presence of
  the Fixed Rate Mortgage Loans in the mortgage pool will make the related
  Available Funds Cap less likely to adjust either upward or downward. See "The
  Mortgage Pool."

       The calculation of the Pass-Through Rate on each class of the LIBOR
  Certificates is based upon the value of an index (One-Month LIBOR) that is
  different from the value of the Mortgage Index applicable to all of the
  Adjustable Rate Mortgage Loans (Six-Month LIBOR) as described under "The
  Mortgage Pool--General." In addition, the Fixed Rate Mortgage Loans have
  Mortgage Rates that are not dependent upon any index.


                                                     S-85

  <PAGE>

       The Group One Certificates are subject to the Group One Available Funds
  Cap, which limits the Pass-Through Rate on the Group One Certificates to a per
  annum rate equal to the product of (i) 12, (ii) the quotient of (x) the total
  scheduled interest on the Group One Mortgage Loans based on the Net Mortgage
  Rates in effect on the related Due Date, less the pro rata portion (calculated
  based on the ratio of the Group One Mortgage Loans to the total pool of Mortgage
  Loans) allocable to the Group One Mortgage Loans of any Net Swap Payment or Swap
  Termination Payment (other than Defaulted Swap Termination Payments) owed to the
  Swap Counterparty for such Distribution Date; and (y) the aggregate Stated
  Principal Balance of the Group One Mortgage Loans as of the first day of the
  related Accrual Period and (iii) a fraction, the numerator of which is 30 and
  the denominator of which is the actual number of days in the related Accrual
  Period.

       The Group Two Certificates are subject to the Group Two Available Funds
  Cap, which limits the Pass-Through Rate on the Group Two Certificates to a per
  annum rate equal to the product of (i) 12, (ii) the quotient of (x) the total
  scheduled interest on the Group Two Mortgage Loans based on the Net Mortgage
  Rates in effect on the related Due Date, less the pro rata portion (calculated
  based on the ratio of the Group Two Mortgage Loans to the total pool of Mortgage
  Loans) allocable to the Group Two Mortgage Loans of any Net Swap Payment or Swap
  Termination Payment (other than Defaulted Swap Termination Payments) owed to the
  Swap Counterparty for such Distribution Date and (y) the aggregate Stated
  Principal Balance of the Group Two Mortgage Loans as of the first day of the
  related Accrual Period and (iii) a fraction, the numerator of which is 30 and
  the denominator of which is the actual number of days in the related Accrual
  Period.

       The Class M-5, Class M-6 and Class B Certificates are subject to the
  Weighted Average Available Funds Cap, which limits the Pass-Through Rate on the
  Class M-5, Class M-6 and Class B Certificates to a per annum rate equal to the
  weighted average of the Group One Available Funds Cap and the Group Two
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  96/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 98 of 377
  Available Funds Cap (weighted in proportion to the results of subtracting from
  the aggregate Stated Principal Balance of each Mortgage Group the current
  Certificate Principal Balance of the Group One Certificates, in the case of
  Group One, or the Group Two Certificates, in the case of Group Two).

       Furthermore, even if One-Month LIBOR and Six-Month LIBOR were at the same
  level, various factors may cause an Available Funds Cap to limit the amount of
  interest that would otherwise accrue on a related class of LIBOR Certificates.
  In particular, the Pass-Through Rate on each class of LIBOR Certificates adjusts
  monthly, while the interest rates on the Adjustable Rate Mortgage Loans adjust
  less frequently and the interest rates on the Fixed Rate Mortgage Loans remain
  constant, with the result that the operation of an Available Funds Cap may limit
  increases in the Pass-Through Rates for extended periods in a rising interest
  rate environment. In addition, the Adjustable Rate Mortgage Loans are subject to
  periodic (i.e., semi-annual) adjustment caps, minimum and maximum rate caps, and
  the weighted average margin is subject to change based upon prepayment
  experience, which also may result in an Available Funds Cap limiting increases
  in the Pass-Through Rate for the related classes of LIBOR Certificates.
  Consequently, the interest that becomes due on the Mortgage Loans (net of the
  Servicing Fee and any Net Swap Payments owed to the Swap Counterparty or Swap
  Termination Payments owed to the Swap Counterparty for the related Distribution
  Date (other than Defaulted Swap Termination Payments)) with respect to any
  Distribution Date may not equal the amount of interest that would accrue at
  One-Month LIBOR plus the margin on each class of LIBOR Certificates.
  Furthermore, if an Available Funds Cap determines the Pass-Through Rate for a
  class of LIBOR Certificates for a Distribution Date, the market value of such
  class of LIBOR Certificates may be temporarily or permanently reduced. Although
  the Pooling and Servicing Agreement provides a mechanism to pay, on a
  subordinated basis, any Floating Rate Certificate Carryover, there is no
  assurance that funds will be available to pay such amount. The ratings assigned
  to the LIBOR Certificates do not address the likelihood of the payment of any
  such amount.


                                                     S-86

  <PAGE>

       In addition, the Pass-Through Rate on the Group One Certificates is subject
  to the Group One Maximum Rate Cap, the Pass-Through Rate on any class of the
  Group Two Certificates is subject to the Group Two Maximum Rate Cap and the
  Pass-Through Rate on any class of the Class M-5, Class M-6 and Class B
  Certificates is subject to the Weighted Average Maximum Rate Cap. The Maximum
  Rate Caps may limit increases in the Pass-Through Rate on the related class of
  LIBOR Certificates and any shortfall of interest will not be recovered, except
  under limited circumstances described herein.

       The extent to which the yield to maturity on the LIBOR Certificates may
  vary from the anticipated yield will depend upon the degree to which they are
  purchased at a discount or premium and, correspondingly, the degree to which the
  timing of payments thereon is sensitive to prepayments, liquidations and
  purchases of the Mortgage Loans. In particular, in the case of the LIBOR
  Certificates purchased at a discount, an investor should consider the risk that
  a slower than anticipated rate of principal payments, liquidations and purchases
  of the Mortgage Loans could result in an actual yield to such investor that is
  lower than the anticipated yield and, in the case of the LIBOR Certificates
  purchased at a premium, the risk that a faster than anticipated rate of
  principal payments, liquidations and purchases of such Mortgage Loans could
  result in an actual yield to such investor that is lower than the anticipated
  yield.

       The Last Scheduled Distribution Date for each class of LIBOR Certificates
  is set forth in the chart appearing on page S-4. The actual final Distribution
  Date with respect to each class of LIBOR Certificates could occur significantly
  earlier than its Last Scheduled Distribution Date because:
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  97/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 99 of 377

        (1)    Principal Prepayments are likely to occur and such Principal
               Prepayments will be applied to the payment of the Certificate
               Principal Balances thereof;

        (2)    excess interest to the extent available will be applied as an
               accelerated payment of principal on the LIBOR Certificates as
               described herein; and

        (3)    the Trustee will be directed in the Pooling and Servicing Agreement to
               conduct a one-time auction for the purchase of all the Mortgage Loans
               in the mortgage pool when the Stated Principal Balance of the Mortgage
               Loans and REO Properties at the time of purchase is less than or equal
               to 10% of the aggregate Stated Principal Balance of the Mortgage Loans
               as of the Cut-off Date and if such auction fails to achieve the
               sufficient purchase price, HLS, as Servicer, may, on any subsequent
               Distribution Date, purchase all of the Mortgage Loans.

       Principal Prepayments on mortgage loans are commonly measured relative to a
  prepayment model or standard. The prepayment models used in this prospectus
  supplement are based on an assumed rate of prepayment each month of the then
  unpaid principal balance of a pool of mortgage loans similar to the Fixed Rate
  Mortgage Loans or Adjustable Rate Mortgage Loans, as applicable. For the Fixed
  Rate Mortgage Loans, the prepayment model used in this prospectus supplement is
  HEP. For the Adjustable Rate Mortgage Loans, the prepayment model used in this
  prospectus supplement is PPC.

       As used in the following tables "0% of the prepayment model" assumes no
  Principal Prepayments on the Mortgage Loans; "80% of the prepayment model"
  assumes the Mortgage Loans will prepay at rates equal to 80% of the related
  prepayment model; "100% of the prepayment model" assumes the Mortgage Loans will
  prepay at rates equal to 100% of the related prepayment model; "150% of the
  prepayment model" assumes the Mortgage Loans will prepay at rates equal to 150%
  of the related prepayment model; and "200% of the prepayment model" assumes the
  Mortgage Loans will prepay at rates equal to 200% of the related prepayment
  model.


                                                     S-87

  <PAGE>

       There is no assurance, however, that Principal Prepayments on the Mortgage
  Loans will conform to any level of the prepayment model, and no representation
  is made that the Mortgage Loans will prepay at the prepayment rates shown or any
  other prepayment rate. The rate of principal payments on pools of mortgage loans
  is influenced by a variety of economic, geographic, social and other factors,
  including the level of interest rates. Other factors affecting prepayment of
  mortgage loans include changes in obligors' housing needs, job transfers,
  employment status, the solicitation of mortgagors to refinance their mortgage
  loans and the existence of prepayment charges. The Servicer may solicit or refer
  to a mortgage originator any mortgagor for refinancing or otherwise take action
  to encourage refinancing. Any such solicitation or action may cause the rate of
  prepayments on the Mortgage Loans to occur at a faster rate than might otherwise
  be the case. In the case of mortgage loans in general, if prevailing interest
  rates fall significantly below the interest rates on the mortgage loans, the
  mortgage loans are likely to be subject to higher prepayment rates than if
  prevailing interest rates remain at or above the rates borne by the mortgage
  loans. Conversely, if prevailing interest rates rise above the interest rates on
  the mortgage loans, the rate of prepayment would be expected to decrease.

       The weighted average lives of each class of LIBOR Certificates set forth on
  the following tables are determined by (1) multiplying the amount of each
  assumed principal distribution with respect to such class by the number of years
  from the date of issuance of the certificates to the related Distribution Date,
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  98/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 100 of 377
  (2) summing the results and (3) dividing the sum by the total principal
  distribution on such class of LIBOR Certificates.

       The following tables have been prepared on the basis of the Modeling
  Assumptions, including the assumption that the Mortgage Loans have the
  approximate characteristics described below:


                                                       S-88

  <PAGE>

                                 GROUP ONE FIXED RATE MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                                                             ORIGINAL          REMAINING
  ORIGINAL
                                                                          AMORTIZATION   AMORTIZATION            ORIGINAL
  REMAINING        MONTHS TO
                                NET            ORIGINAL REMAINING              TERM              TERM      INTEREST-ONLY
  INTEREST-ONLY PREPAYMENT
       CURRENT     MORTGAGE MORTGAGE             TERM            TERM    (LESS IO TERM) (LESS IO TERM)             TERM
  TERM         PENALTY
     BALANCE ($)    RATE(%) RATE(%)            (MONTHS)       (MONTHS)       (MONTHS)          (MONTHS)          (MONTHS)
  (MONTHS)     EXPIRATION
  -------------- -------- --------             -------- --------- -------------- -------------- ------------- -----
  -------- ----------
  <S>              <C>      <C>                <C>         <C>           <C>             <C>               <C>              <C>
  <C>
       384,300.00    9.650    9.150                  360         360             480             480                   0
  0            12
     1,374,396.34    9.055    8.555                  360         359             480             479                   0
  0            36
     1,305,414.16    9.225    8.725                  360         360             600             600                   0
  0            36
       247,845.65    9.008    8.508                  180         180             180             180                   0
  0            36
     2,954,073.91    9.312    8.812                  360         359             360             359                   0
  0            36
       140,000.00 10.050      9.550                  360         360             300             300                60
  60            36
       358,422.93    7.933    7.433                  360         359             480             479                   0
  0            36
     2,867,198.11    9.000    8.500                  360         360             360             360                   0
  0            36
       148,000.00 11.800     11.300                  360         359             300             300                60
  59            36
       356,200.00    7.469    6.969                  360         360             480             480                   0
  0            36
     1,091,608.27    9.367    8.867                  360         359             600             599                   0
  0            36
       150,000.00    6.200    5.700                  180         180             180             180                   0
  0            36
     2,402,507.65    8.580    8.080                  360         360             360             360                   0
  0            36
       296,910.00    8.500    8.000                  360         360             300             300                60
  60            12
       680,900.00    8.867    8.367                  360         359             300             300                60
  59            36
       324,674.41    9.707    9.207                  360         360             480             480                   0
  0            24
       824,406.13    9.974    9.474                  360         359             600             599                   0
  0            24
     3,114,606.26    8.742    8.242                  360         360             360             360                   0
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                         99/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 101 of 377
  0           24
       224,954.70        8.889       8.389         180         180               360            360                    0
  0           36
       413,412.28        9.898       9.398         360         359               480            479                    0
  0           36
       499,084.20        8.805       8.305         360         360               600            600                    0
  0           36
       126,596.89      10.250        9.750         360         359               360            359                    0
  0           24
     1,739,012.64        8.967       8.467         360         359               360            359                    0
  0           36
       106,500.00        7.750       7.250         360         360               300            300                60
  60           36
       126,255.00      10.750       10.250         360         360               480            480                    0
  0           36
       147,186.37        8.800       8.300         360         359               600            599                    0
  0           36
       153,600.00        6.990       6.490         180         180               180            180                    0
  0           36
       815,842.84        8.621       8.121         360         360               360            360                    0
  0           36
        99,450.00      10.600       10.100         360         359               300            300                60
  59           36
       859,049.46        9.877       9.377         360         359               600            599                    0
  0           36
       273,196.31        7.632       7.132         180         180               180            180                    0
  0           36
     1,802,104.41        9.118       8.618         360         359               360            359                    0
  0           36
     1,417,081.64        8.884       8.384         360         360               480            480                    0
  0           12
     5,371,602.21        8.126       7.626         360         360               480            480                    0
  0           36
     1,461,389.61        8.397       7.897         360         359               600            599                    0
  0           12
   11,763,592.03         8.447       7.947         360         359               600            599                    0
  0           36
        52,000.00        7.800       7.300         180         180               180            180                    0
  0           12
     1,702,388.50        6.744       6.244         180         180               180            180                    0
  0           36
       106,914.75        7.850       7.350         240         239               240            239                    0
  0           36
     5,063,668.56        8.827       8.327         360         359               360            359                    0
  0           12
       763,484.81        8.867       8.367         360         359               360            359                    0
  0           24
   25,165,793.71         8.029       7.529         360         360               360            360                    0
  0           36
       281,000.00        8.950       8.450         180         179               120            120                60
  59           36
       458,274.98        9.082       8.582         360         359               300            300                60
  59           12
       225,000.00        8.450       7.950         360         360               300            300                60
  60           24
     2,283,675.00        7.709       7.209         360         359               300            300                60
  59           36
     5,714,909.72        9.281       8.781         360         359               480            479                    0
  0            0
  </TABLE>


                                                     S-89

  <PAGE>
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                      100/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 102 of 377

                          GROUP ONE FIXED RATE MORTGAGE LOANS (CONT'D)

  <TABLE>
  <CAPTION>
                                                                             ORIGINAL          REMAINING
  ORIGINAL
                                                                          AMORTIZATION   AMORTIZATION            ORIGINAL
  REMAINING        MONTHS TO
                                 NET           ORIGINAL REMAINING              TERM              TERM      INTEREST-ONLY
  INTEREST-ONLY PREPAYMENT
       CURRENT      MORTGAGE MORTGAGE            TERM            TERM    (LESS IO TERM) (LESS IO TERM)             TERM
  TERM         PENALTY
     BALANCE ($)     RATE(%) RATE(%)           (MONTHS)       (MONTHS)       (MONTHS)          (MONTHS)          (MONTHS)
  (MONTHS)     EXPIRATION
  -------------- -------- --------             -------- --------- -------------- -------------- ------------- -----
  -------- ----------
  <S>               <C>      <C>               <C>         <C>           <C>             <C>               <C>              <C>
  <C>
     7,732,154.34     9.160    8.660                 360         359             600             599                   0
  0             0
     1,177,806.74     7.319    6.819                 180         180             180             180                   0
  0             0
   26,076,596.14      8.669    8.169                 360         359             360             359                   0
  0             0
       195,700.00     9.200    8.700                 180         179             120             120                60
  59              0
     1,950,346.00     9.483    8.983                 360         359             300             300                60
  59              0
  </TABLE>


                                                       S-90
  <PAGE>

                                 GROUP TWO FIXED RATE MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                                                             ORIGINAL      REMAINING
  ORIGINAL
                                                                          AMORTIZATION   AMORTIZATION      ORIGINAL REMAINING
  MONTHS TO
                              NET  ORIGINAL REMAINING       TERM           TERM         IO       IO
  PREPAYMENT
       CURRENT   MORTGAGE MORTGAGE   TERM       TERM  (LESS IO TERM) (LESS IO TERM)   TERM     TERM
  PENALTY
     BALANCE ($)  RATE(%) RATE(%) (MONTHS) (MONTHS)       (MONTHS)       (MONTHS)   (MONTHS) (MONTHS)
  EXPIRATION
  -------------- -------- -------- -------- --------- -------------- -------------- -------- ---------
  ----------
  <S>            <C>      <C>      <C>      <C>       <C>            <C>            <C>      <C>
  <C>
      532,259.74  10.458    9.958      360      359          480           479           0          0
  36
   1,407,962.35    9.794    9.294      360      360          600           600           0          0
  36
      175,400.00   9.657    9.157      180      180          180           180           0          0
  36
   4,987,336.86    9.301    8.801      360      359          360           359           0          0
  36
      262,150.00  12.224   11.724      360      360          300           300          60        60
  36
      309,525.00  10.192    9.692      360      360          480           480           0          0
  36
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                        101/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 103 of 377
       388,390.34        9.497       8.997         360         360               600           600               0      0
  36
     114,000.00          9.550       9.050         360         360               360           360               0      0
  24
   2,085,772.03          8.807       8.307         360         360               360           360               0      0
  36
      99,766.49          7.150       6.650         360         359               300           300             60      59
  36
     161,980.57        10.900       10.400         360         359               480           479               0      0
  36
     142,995.18        11.462       10.962         360         359               600           599               0      0
  36
   1,099,085.95          8.591       8.091         360         359               360           359               0      0
  36
     161,936.25        10.550       10.050         180         179               360           359               0      0
  24
     753,163.93          9.874       9.374         360         359               480           479               0      0
  24
   2,110,917.44          9.457       8.957         360         360               600           600               0      0
  24
   6,289,924.88          9.315       8.815         360         360               360           360               0      0
  24
     398,000.00        10.036        9.536         360         359               300           300             60      59
  24
     803,320.36        10.020        9.520         360         360               480           480               0      0
  36
     113,588.85          8.650       8.150         360         359               600           599               0      0
  12
      59,494.44          9.000       8.500         360         359               600           599               0      0
  24
     840,002.59        10.368        9.868         360         359               600           599               0      0
  36
      72,210.54          9.000       8.500         360         359               360           359               0      0
  24
   4,402,322.03          9.306       8.806         360         360               360           360               0      0
  36
     480,656.00          9.148       8.648         360         359               300           300             60      59
  36
     360,000.00          8.100       7.600         360         360               600           600               0      0
  36
     384,229.18          9.994       9.494         360         359               480           479               0      0
  36
     375,796.39          9.288       8.788         360         360               600           600               0      0
  36
   1,061,721.83          8.869       8.369         360         359               360           359               0      0
  36
   1,030,614.62          8.773       8.273         360         359               480           479               0      0
  36
   1,773,171.73        10.120        9.620         360         359               600           599               0      0
  36
      55,000.00          7.050       6.550         180         180               180           180               0      0
  36
     143,675.00        11.265       10.765         360         360               360           360               0      0
  24
   6,715,150.64          9.624       9.124         360         359               360           359               0      0
  36
     318,225.00          9.993       9.493         360         360               300           300             60      60
  36
   2,569,878.77          9.482       8.982         360         360               480           480               0      0
  12
   6,620,916.89          8.368       7.868         360         359               480           479               0      0
  36
   3,017,643.53          8.974       8.474         360         359               600           599               0      0
  12
     264,577.67          9.680       9.180         360         360               600           600               0      0
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                       102/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 104 of 377
  24
  15,668,994.87          8.663       8.163         360         359               600           599               0       0
  36
     135,750.00          8.995       8.495         180         180               180           180               0       0
  12
   1,927,141.49          7.994       7.494         180         180               180           180               0       0
  36
      76,700.00          9.000       8.500         240         240               240           240               0       0
  36
  11,782,689.76          9.515       9.015         360         360               360           360               0       0
  12
     396,653.47        10.487        9.987         360         360               360           360               0       0
  24
   2,327,172.45          8.829       8.329         360         359               300           300             60       59
  12
   2,624,732.00          9.286       8.786         360         359               300           300             60       59
  36
  </TABLE>


                                                     S-91

  <PAGE>

                          GROUP TWO FIXED RATE MORTGAGE LOANS (CONT'D)

  <TABLE>
  <CAPTION>
                                                                             ORIGINAL      REMAINING
  ORIGINAL
                                                                          AMORTIZATION   AMORTIZATION      ORIGINAL REMAINING
  MONTHS TO
                              NET  ORIGINAL REMAINING       TERM           TERM         IO       IO
  PREPAYMENT
       CURRENT   MORTGAGE MORTGAGE   TERM       TERM  (LESS IO TERM) (LESS IO TERM)   TERM     TERM
  PENALTY
     BALANCE ($)  RATE(%) RATE(%) (MONTHS) (MONTHS)       (MONTHS)       (MONTHS)   (MONTHS) (MONTHS)
  EXPIRATION
  -------------- -------- -------- -------- --------- -------------- -------------- -------- ---------
  ----------
  <S>            <C>      <C>      <C>      <C>       <C>            <C>            <C>      <C>
  <C>
   5,592,579.70    9.423    8.923      360      360          480            480          0          0
  0
  12,451,392.33    9.679    9.179      360      359          600            599          0          0
  0
   1,206,847.77    7.379    6.879      180      179          180            179          0          0
  0
  28,319,870.62    9.188    8.688      360      359          360            359          0          0
  0
      484,500.00  10.700   10.200      180      180          120            120         60        60
  0
   1,657,390.00    9.013    8.513      360      360          300            300         60        60
  0
  57,559,181.35    8.676    8.176      360      359          360            359          0          0
  36
  </TABLE>


                                                     S-92

  <PAGE>

                             GROUP ONE ADJUSTABLE RATE MORTGAGE LOANS

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                        103/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 105 of 377
  <TABLE>
  <CAPTION>
                                                        ORIGINAL     REMAINING
                                                      AMORTIZATION AMORTIZATION ORIGINAL REMAINING
                                                          TERM         TERM     INTEREST INTEREST
                              NET  ORIGINAL REMAINING   (LESS IO     (LESS IO     ONLY     ONLY
      CURRENT    MORTGAGE MORTGAGE   TERM       TERM      TERM)        TERM)      TERM     TERM
    BALANCE ($)   RATE(%) RATE(%) (MONTHS) (MONTHS)     (MONTHS)     (MONTHS)   (MONTHS) (MONTHS)
  -------------- -------- -------- -------- --------- ------------ ------------ -------- ---------
  <S>            <C>      <C>      <C>      <C>       <C>          <C>          <C>      <C>
    6,149,880.78   7.531    7.031      360      359        300          300         60       59
      864,467.84   8.361    7.861      360      360        360          360          0        0
    3,005,795.00   8.273    7.773      360      360        300          300         60       60
      462,231.42   8.364    7.864      360      359        360          359          0        0
      351,486.01   8.983    8.483      360      360        480          480          0        0
    1,361,517.21   8.559    8.059      360      359        360          359          0        0
      183,959.43   6.500    6.000      360      359        600          599          0        0
      236,758.12   7.100    6.600      360      359        600          599          0        0
      103,979.98   9.350    8.850      360      359        480          479          0        0
      151,132.40   7.400    6.900      360      359        480          479          0        0
       61,200.00   9.900    9.400      360      359        300          300         60       59
      100,000.00   8.350    7.850      360      360        360          360          0        0
      406,000.00   8.427    7.927      360      360        600          600          0        0
      116,000.00   7.100    6.600      360      360        600          600          0        0
      200,000.00   7.450    6.950      360      360        300          300         60       60
      425,913.93   8.049    7.549      360      360        480          480          0        0
      151,199.51   8.050    7.550      360      359        360          359          0        0
      536,098.95   7.683    7.183      360      360        360          360          0        0
      391,200.00   8.600    8.100      360      360        300          300         60       60
      588,000.00   7.229    6.729      360      359        300          300         60       59
   27,694,476.46   8.511    8.011      360      359        600          599          0        0
      302,148.84   8.186    7.686      360      360        360          360          0        0
    1,991,952.42   7.577    7.077      360      359        360          359          0        0
      527,550.00   7.220    6.720      360      359        300          300         60       59
      267,372.19   8.607    8.107      360      359        600          599          0        0
      969,677.94   8.763    8.263      360      359        600          599          0        0
      449,428.69   7.464    6.964      360      359        600          599          0        0
      510,000.00   8.217    7.717      360      359        300          300         60       59
   27,668,291.64   8.761    8.261      360      359        360          359          0        0
    3,436,536.67   7.147    6.647      360      359        300          300         60       59
      262,600.00   8.301    7.801      360      360        480          480          0        0

  <CAPTION>
                                                                       NUMBER OF
                                                                        MONTHS                                      ORIGINAL
                           INITIAL                              RATE  UNTIL NEXT                                    MONTHS TO
                             RATE                             CHANGE      RATE                                     PREPAYMENT
      CURRENT      GROSS    CHANGE PERIODIC MAXIMUM MINIMUM FREQUENCY ADJUSTMENT                                     PENALTY
    BALANCE ($) MARGIN(%) CAP(%) CAP(%) RATE(%) RATE(%) (MONTHS)          DATE                            INDEX    EXPIRATION
  -------------- --------- ------- -------- ------- ------- --------- ----------                        --------   ----------
  <S>            <C>       <C>     <C>      <C>     <C>     <C>       <C>                               <C>        <C>
    6,149,880.78   4.422    3.000    1.000   13.531 7.531        6         35                           6M LIBOR        0
      864,467.84   5.008    3.000    1.000   14.361 8.361        6         60                           6M LIBOR        0
    3,005,795.00   5.196    3.000    1.000   14.273 8.273        6         24                           6M LIBOR        0
      462,231.42   5.273    1.000    1.000   14.364 8.364        6          5                           6M LIBOR        0
      351,486.01   5.283    3.000    1.000   14.983 8.983        6         24                           6M LIBOR       12
    1,361,517.21   5.310    3.000    1.000   14.559 8.559        6         23                           6M LIBOR       12
      183,959.43   5.400    3.000    1.000   12.500 6.500        6         59                           6M LIBOR       36
      236,758.12   5.400    3.000    1.000   13.100 7.100        6         59                           6M LIBOR       36
      103,979.98   5.400    3.000    1.000   15.350 9.350        6         23                           6M LIBOR       36
      151,132.40   5.400    3.000    1.000   13.400 7.400        6         35                           6M LIBOR       36
       61,200.00   5.400    3.000    1.000   15.900 9.900        6         23                           6M LIBOR       24
      100,000.00   5.400    3.000    1.000   14.350 8.350        6         24                           6M LIBOR       12
      406,000.00   5.400    3.000    1.000   14.427 8.427        6         36                           6M LIBOR       24
      116,000.00   5.400    3.000    1.000   13.100 7.100        6         60                           6M LIBOR       36
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                       104/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 106 of 377
      200,000.00         5.400       3.000       1.000      13.450     7.450            6      24       6M   LIBOR     12
      425,913.93         5.400       3.000       1.000      14.049     8.049            6      36       6M   LIBOR     24
      151,199.51         5.400       1.000       1.000      14.050     8.050            6       5       6M   LIBOR     12
      536,098.95         5.400       1.000       1.000      13.683     7.683            6       6       6M   LIBOR     24
      391,200.00         5.400       3.000       1.000      14.600     8.600            6      24       6M   LIBOR     36
      588,000.00         5.400       3.000       1.000      13.229     7.230            6      35       6M   LIBOR     12
   27,694,476.46         5.429       3.000       1.000      14.511     8.511            6      35       6M   LIBOR      0
      302,148.84         5.452       3.000       1.000      14.186     8.186            6      36       6M   LIBOR     12
    1,991,952.42         5.500       3.000       1.000      13.577     7.577            6      59       6M   LIBOR     36
      527,550.00         5.516       3.000       1.000      13.220     7.220            6      35       6M   LIBOR     36
      267,372.19         5.545       3.000       1.000      14.607     8.607            6      23       6M   LIBOR     24
      969,677.94         5.569       3.000       1.000      14.763     8.763            6      23       6M   LIBOR     12
      449,428.69         5.577       3.000       1.000      13.464     7.464            6      35       6M   LIBOR     36
      510,000.00         5.592       3.000       1.000      14.217     8.217            6      35       6M   LIBOR     24
   27,668,291.64         5.598       3.000       1.000      14.761     8.761            6      35       6M   LIBOR      0
    3,436,536.67         5.609       3.000       1.000      13.147     7.147            6      35       6M   LIBOR     36
      262,600.00         5.617       3.000       1.000      14.301     8.301            6      36       6M   LIBOR     36
  </TABLE>


                                                     S-93
  <PAGE>

                       GROUP ONE ADJUSTABLE RATE MORTGAGE LOANS (CONT'D)

  <TABLE>
  <CAPTION>
                                                        ORIGINAL     REMAINING
                                                      AMORTIZATION AMORTIZATION ORIGINAL REMAINING
                                                          TERM         TERM     INTEREST INTEREST
                              NET  ORIGINAL REMAINING   (LESS IO     (LESS IO     ONLY       ONLY
      CURRENT    MORTGAGE MORTGAGE   TERM       TERM      TERM)        TERM)      TERM       TERM
    BALANCE ($)   RATE(%) RATE(%) (MONTHS) (MONTHS)     (MONTHS)     (MONTHS)   (MONTHS) (MONTHS)
  -------------- -------- -------- -------- --------- ------------ ------------ -------- ---------
  <S>            <C>      <C>      <C>      <C>       <C>          <C>          <C>      <C>
    3,817,627.11   7.997    7.497      360      359        600          599           0        0
      284,981.15   8.416    7.916      360      360        360          360           0        0
    9,552,004.07   8.662    8.162      360      359        600          599           0        0
      217,480.88   9.208    8.708      360      359        480          479           0        0
   43,944,852.56   8.955    8.455      360      360        360          360           0        0
      367,743.96   7.841    7.341      360      359        360          359           0        0
   17,111,303.78   8.601    8.101      360      359        480          479           0        0
    2,034,350.75   7.581    7.081      360      359        240          240         120      119
   45,620,852.07   8.874    8.374      360      359        600          599           0        0
   34,301,198.97   8.916    8.416      360      360        480          480           0        0
    1,249,135.02   9.145    8.645      360      359        600          599           0        0
    1,474,450.00   8.196    7.696      360      359        300          300          60       59
   29,025,874.92   7.775    7.275      360      360        600          600           0        0
      348,221.50   8.820    8.320      360      359        480          479           0        0
      489,265.27   9.625    9.125      360      359        360          359           0        0
    5,715,365.99   7.355    6.855      360      359        300          300          60       59
      539,843.77   7.739    7.239      360      360        360          360           0        0
    4,113,741.43   7.672    7.172      360      359        600          599           0        0
      694,913.49   8.574    8.074      360      359        600          599           0        0
  116,229,141.55   8.244    7.744      360      359        600          599           0        0
       81,582.31   8.950    8.450      360      359        480          479           0        0
    4,217,699.73   8.533    8.033      360      360        480          480           0        0
      314,900.00   8.265    7.765      360      359        300          300          60       59
      965,439.70   9.275    8.775      360      359        480          479           0        0
    8,260,090.56   8.071    7.571      360      359        360          359           0        0
   28,756,951.92   8.419    7.919      360      359        480          479           0        0
      232,150.00   7.726    7.226      360      359        240          240         120      119
   48,901,926.05   8.453    7.953      360      359        360          359           0        0
      532,712.35   8.320    7.820      360      360        480          480           0        0
    3,388,941.39   9.210    8.710      360      360        360          360           0        0
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                       105/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 107 of 377
       565,660.73        8.996       8.496         360         360             480          480              0         0

  <CAPTION>
                                                                      NUMBER OF
                                                                        MONTHS                                      ORIGINAL
                           INITIAL                              RATE  UNTIL NEXT                                   MONTHS TO
                             RATE                             CHANGE      RATE                                     PREPAYMENT
      CURRENT      GROSS    CHANGE PERIODIC MAXIMUM MINIMUM FREQUENCY ADJUSTMENT                                     PENALTY
    BALANCE ($) MARGIN(%) CAP(%) CAP(%) RATE(%) RATE(%) (MONTHS)          DATE                            INDEX    EXPIRATION
  -------------- --------- ------- -------- ------- ------- --------- ----------                        --------   ----------
  <S>            <C>       <C>     <C>      <C>     <C>     <C>       <C>                               <C>        <C>
    3,817,627.11   5.627    3.000    1.000   13.997 7.997        6         35                           6M LIBOR       12
      284,981.15   5.628    3.000    1.000   14.416 8.416        6         36                           6M LIBOR       24
    9,552,004.07   5.642    3.000    1.000   14.662 8.662        6         23                           6M LIBOR       12
      217,480.88   5.646    3.000    1.000   15.208 9.208        6         23                           6M LIBOR       24
   43,944,852.56   5.655    3.000    1.000   14.955 8.955        6         24                           6M LIBOR        0
      367,743.96   5.658    2.000    1.000   13.841 7.841        6         11                           6M LIBOR       24
   17,111,303.78   5.660    3.000    1.000   14.601 8.601        6         35                           6M LIBOR        0
    2,034,350.75   5.672    3.000    1.000   13.581 7.581        6         59                           6M LIBOR       36
   45,620,852.07   5.673    3.000    1.000   14.874 8.874        6         23                           6M LIBOR        0
   34,301,198.97   5.684    3.000    1.000   14.916 8.916        6         24                           6M LIBOR        0
    1,249,135.02   5.705    3.000    1.000   15.145 9.145        6         35                           6M LIBOR       12
    1,474,450.00   5.711    3.000    1.000   14.196 8.196        6         23                           6M LIBOR       12
   29,025,874.92   5.717    3.000    1.000   13.775 7.775        6         36                           6M LIBOR       36
      348,221.50   5.724    3.000    1.000   14.820 8.820        6         35                           6M LIBOR       36
      489,265.27   5.725    3.000    1.000   15.625 9.625        6         23                           6M LIBOR       12
    5,715,365.99   5.728    3.000    1.000   13.355 7.355        6         23                           6M LIBOR       24
      539,843.77   5.734    3.000    1.000   13.739 7.739        6         36                           6M LIBOR       36
    4,113,741.43   5.738    3.000    1.000   13.672 7.672        6         23                           6M LIBOR       36
      694,913.49   5.740    3.000    1.000   14.574 8.574        6         59                           6M LIBOR        0
  116,229,141.55   5.746    3.000    1.000   14.244 8.244        6         23                           6M LIBOR       24
       81,582.31   5.750    3.000    1.000   14.950 8.950        6         35                           6M LIBOR       24
    4,217,699.73   5.763    3.000    1.000   14.533 8.533        6         24                           6M LIBOR       12
      314,900.00   5.772    1.000    1.000   14.265 8.265        6          5                           6M LIBOR        0
      965,439.70   5.778    3.000    1.000   15.275 9.275        6         23                           6M LIBOR       36
    8,260,090.56   5.778    3.000    1.000   14.071 8.071        6         35                           6M LIBOR       36
   28,756,951.92   5.782    3.000    1.000   14.419 8.419        6         23                           6M LIBOR       24
      232,150.00   5.797    3.000    1.000   13.726 7.726        6         59                           6M LIBOR        0
   48,901,926.05   5.799    3.000    1.000   14.453 8.453        6         23                           6M LIBOR       24
      532,712.35   5.801    3.000    1.000   14.320 8.320        6         36                           6M LIBOR       12
    3,388,941.39   5.802    3.000    1.000   15.210 9.210        6         24                           6M LIBOR       24
      565,660.73   5.813    3.000    1.000   14.996 8.996        6         60                           6M LIBOR        0
  </TABLE>


                                                     S-94

  <PAGE>

                       GROUP ONE ADJUSTABLE RATE MORTGAGE LOANS (CONT'D)

  <TABLE>
  <CAPTION>
                                                        ORIGINAL     REMAINING
                                                      AMORTIZATION AMORTIZATION ORIGINAL REMAINING
                                                          TERM         TERM     INTEREST INTEREST
                              NET  ORIGINAL REMAINING   (LESS IO     (LESS IO     ONLY       ONLY
      CURRENT    MORTGAGE MORTGAGE   TERM       TERM      TERM)        TERM)      TERM       TERM
   BALANCE ($)    RATE(%) RATE(%) (MONTHS) (MONTHS)     (MONTHS)     (MONTHS)   (MONTHS) (MONTHS)
  -------------- -------- -------- -------- --------- ------------ ------------ -------- ---------
  <S>            <C>      <C>      <C>      <C>       <C>          <C>          <C>      <C>
    3,250,975.75   8.928    8.428      360      359        360          359         0          0
      353,618.42   8.867    8.367      360      359        360          359         0          0
      793,126.97   9.483    8.983      360      360        360          360         0          0
    1,544,379.52   8.993    8.493      360      359        600          599         0          0
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                       106/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 108 of 377
    6,212,712.30         8.049       7.549         360         360             480          480            0            0
    2,978,211.65         8.296       7.796         360         359             600          599            0            0
      980,042.62         8.996       8.496         360         360             600          600            0            0
      646,932.79         9.019       8.519         360         359             600          599            0            0
      241,150.00         8.075       7.575         360         359             300          300           60           59
    2,443,358.53         8.607       8.107         360         359             600          599            0            0
      662,976.08         8.339       7.839         360         359             360          359            0            0
    3,059,575.77         8.501       8.001         360         360             360          360            0            0
      715,000.00         8.842       8.342         360         360             480          480            0            0
      197,200.00         8.650       8.150         360         360             600          600            0            0
      182,700.00         8.950       8.450         360         360             360          360            0            0
      127,465.48         9.350       8.850         360         359             600          599            0            0
      176,500.00         7.300       6.800         360         359             300          300           60           59
      324,428.63         8.863       8.363         360         360             360          360            0            0
      230,500.00         8.955       8.455         360         360             300          300           60           60
    3,001,753.81         9.225       8.725         360         360             360          360            0            0
    1,540,650.65         8.222       7.722         360         359             360          359            0            0
    2,200,108.65         9.132       8.632         360         359             360          359            0            0
    4,375,906.04         8.955       8.455         360         359             360          359            0            0
    1,196,348.06         8.818       8.318         360         360             480          480            0            0
    3,367,303.87         9.019       8.519         360         359             360          359            0            0
      614,833.48         8.447       7.947         360         359             480          479            0            0
    1,767,107.03         8.523       8.023         360         359             480          479            0            0
    3,881,030.64         8.726       8.226         360         359             600          599            0            0
    1,838,245.86         8.426       7.926         360         359             480          479            0            0
      983,363.52         8.134       7.634         360         359             360          359            0            0
    3,128,857.72         8.404       7.904         360         359             600          599            0            0

  <CAPTION>
                                                                      NUMBER OF
                                                                        MONTHS                                      ORIGINAL
                           INITIAL                              RATE  UNTIL NEXT                                    MONTHS TO
                             RATE                             CHANGE      RATE                                     PREPAYMENT
      CURRENT      GROSS    CHANGE PERIODIC MAXIMUM MINIMUM FREQUENCY ADJUSTMENT                                     PENALTY
   BALANCE ($)   MARGIN(%) CAP(%) CAP(%) RATE(%) RATE(%) (MONTHS)         DATE                            INDEX    EXPIRATION
  -------------- --------- ------- -------- ------- ------- --------- ----------                        --------   ----------
  <S>            <C>       <C>     <C>      <C>     <C>     <C>       <C>                               <C>        <C>
    3,250,975.75   5.814    3.000    1.000   14.928 8.928        6         23                           6M LIBOR       12
      353,618.42   5.815    3.000    1.000   14.867 8.867        6         35                           6M LIBOR       12
      793,126.97   5.826    2.000    1.000   15.483 9.483        6         12                           6M LIBOR        0
    1,544,379.52   5.839    3.000    1.000   14.993 8.993        6         23                           6M LIBOR       24
    6,212,712.30   5.841    3.000    1.000   14.049 8.049        6         36                           6M LIBOR       36
    2,978,211.65   5.843    3.000    1.000   14.296 8.296        6         59                           6M LIBOR       36
      980,042.62   5.852    3.000    1.000   14.996 8.996        6         36                           6M LIBOR       36
      646,932.79   5.861    3.000    1.000   15.019 9.019        6         35                           6M LIBOR       36
      241,150.00   5.861    3.000    1.000   14.075 8.075        6         35                           6M LIBOR       36
    2,443,358.53   5.862    3.000    1.000   14.607 8.607        6         23                           6M LIBOR       36
      662,976.08   5.869    3.000    1.000   14.339 8.339        6         23                           6M LIBOR       36
    3,059,575.77   5.891    3.000    1.000   14.501 8.501        6         24                           6M LIBOR       24
      715,000.00   5.899    3.000    1.000   14.842 8.842        6         36                           6M LIBOR       12
      197,200.00   5.900    3.000    1.000   14.650 8.650        6         36                           6M LIBOR       12
      182,700.00   5.900    3.000    1.000   14.950 8.950        6         60                           6M LIBOR       36
      127,465.48   5.900    3.000    1.000   15.350 9.350        6         23                           6M LIBOR       12
      176,500.00   5.900    3.000    1.000   13.300 7.300        6         23                           6M LIBOR       24
      324,428.63   5.900    3.000    1.000   14.863 8.863        6         24                           6M LIBOR       36
      230,500.00   5.900    3.000    1.000   14.955 8.955        6         24                           6M LIBOR       24
    3,001,753.81   5.902    3.000    1.000   15.225 9.225        6         24                           6M LIBOR       24
    1,540,650.65   5.920    3.000    1.000   14.222 8.222        6         35                           6M LIBOR       36
    2,200,108.65   5.921    3.000    1.000   15.132 9.132        6         23                           6M LIBOR       24
    4,375,906.04   5.922    3.000    1.000   14.955 8.955        6         23                           6M LIBOR       24
    1,196,348.06   5.928    3.000    1.000   14.818 8.818        6         24                           6M LIBOR       36
    3,367,303.87   5.931    3.000    1.000   15.019 9.019        6         23                           6M LIBOR       24
      614,833.48   5.933    3.000    1.000   14.447 8.447        6         35                           6M LIBOR       36
    1,767,107.03   5.936    3.000    1.000   14.523 8.523        6         23                           6M LIBOR       24
    3,881,030.64   5.963    3.000    1.000   14.726 8.726        6         23                           6M LIBOR       24
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                       107/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 109 of 377
    1,838,245.86         5.967       3.000       1.000      14.426     8.426            6      23       6M LIBOR       36
      983,363.52         5.988       3.000       1.000      14.134     8.134            6      35       6M LIBOR       36
    3,128,857.72         6.005       3.000       1.000      14.404     8.404            6      23       6M LIBOR       36
  </TABLE>


                                                     S-95

  <PAGE>

                       GROUP ONE ADJUSTABLE RATE MORTGAGE LOANS (CONT'D)

  <TABLE>
  <CAPTION>
                                                        ORIGINAL     REMAINING
                                                      AMORTIZATION AMORTIZATION ORIGINAL REMAINING
                                                          TERM         TERM     INTEREST INTEREST
                              NET  ORIGINAL REMAINING   (LESS IO     (LESS IO     ONLY       ONLY
      CURRENT    MORTGAGE MORTGAGE     TERM     TERM      TERM)        TERM)      TERM       TERM
   BALANCE ($)    RATE(%) RATE(%) (MONTHS) (MONTHS)     (MONTHS)     (MONTHS)   (MONTHS) (MONTHS)
  -------------- -------- -------- -------- --------- ------------ ------------ -------- ---------
  <S>            <C>      <C>      <C>      <C>       <C>          <C>          <C>      <C>
      894,522.79   8.812    8.312      360      359        480          479          0         0
      520,500.00   8.952    8.452      360      360        600          600          0         0
    1,981,825.53   8.821    8.321      360      359        360          359          0         0
      826,680.68   8.380    7.880      360      360        480          480          0         0
    1,202,838.99   9.318    8.818      360      360        480          480          0         0
    1,934,558.16   8.554    8.054      360      360        360          360          0         0
      925,900.00   9.481    8.981      360      360        300          300         60        60
      263,150.00   9.124    8.624      360      360        360          360          0         0
    1,348,860.64   9.002    8.502      360      359        480          479          0         0
      698,955.67   8.900    8.400      360      359        600          599          0         0
      324,277.06   8.828    8.328      360      359        480          479          0         0
      227,082.19   8.942    8.442      360      359        600          599          0         0
      641,476.22   8.186    7.686      360      360        360          360          0         0
      496,571.29   9.862    9.362      360      359        360          359          0         0
      546,958.61   9.434    8.934      360      359        600          599          0         0
      557,358.65   9.182    8.682      360      360        480          480          0         0
      387,214.06   8.682    8.182      360      359        360          359          0         0
      261,787.46   9.867    9.367      360      360        360          360          0         0
    1,216,702.35   9.135    8.635      360      359        600          599          0         0
      279,775.00 10.400     9.900      360      360        600          600          0         0
      183,350.00   8.900    8.400      360      360        300          300         60        60
      137,750.00   8.450    7.950      360      360        600          600          0         0
       80,750.00   9.000    8.500      360      360        480          480          0         0
      118,750.00   8.700    8.200      360      360        600          600          0         0
      114,475.00   9.850    9.350      360      360        360          360          0         0
      145,000.00   9.150    8.650      360      360        600          600          0         0
      143,925.00   9.650    9.150      360      360        480          480          0         0
      376,100.00   9.900    9.400      360      360        300          300         60        60
      427,500.00   8.110    7.610      360      360        360          360          0         0

  <CAPTION>
                                                                      NUMBER OF
                                                                        MONTHS                                      ORIGINAL
                           INITIAL                              RATE  UNTIL NEXT                                   MONTHS TO
                             RATE                             CHANGE      RATE                                     PREPAYMENT
      CURRENT      GROSS    CHANGE PERIODIC MAXIMUM MINIMUM FREQUENCY ADJUSTMENT                                    PENALTY
   BALANCE ($)   MARGIN(%) CAP(%) CAP(%) RATE(%) RATE(%) (MONTHS)         DATE                            INDEX    EXPIRATION
  -------------- --------- ------- -------- ------- ------- --------- ----------                        --------   ----------
  <S>            <C>       <C>     <C>      <C>     <C>     <C>       <C>                               <C>        <C>
      894,522.79   6.020    3.000    1.000   14.812   8.812      6         23                           6M LIBOR       24
      520,500.00   6.024    3.000    1.000   14.952   8.952      6         24                           6M LIBOR       24
    1,981,825.53   6.029    3.000    1.000   14.821   8.821      6         23                           6M LIBOR       36
      826,680.68   6.030    3.000    1.000   14.380   8.381      6         60                           6M LIBOR       36
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                       108/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 110 of 377
    1,202,838.99         6.036       3.000       1.000      15.318       9.318          6        24          6M   LIBOR          24
    1,934,558.16         6.053       3.000       1.000      14.554       8.554          6        36          6M   LIBOR          36
      925,900.00         6.059       3.000       1.000      15.481       9.481          6        24          6M   LIBOR          36
      263,150.00         6.062       3.000       1.000      15.124       9.124          6        24          6M   LIBOR          36
    1,348,860.64         6.062       3.000       1.000      15.002       9.002          6        23          6M   LIBOR          24
      698,955.67         6.067       3.000       1.000      14.900       8.900          6        35          6M   LIBOR          36
      324,277.06         6.095       3.000       1.000      14.828       8.828          6        35          6M   LIBOR          36
      227,082.19         6.111       3.000       1.000      14.942       8.942          6        23          6M   LIBOR          36
      641,476.22         6.120       3.000       1.000      14.186       8.186          6        36          6M   LIBOR          36
      496,571.29         6.128       2.000       1.000      15.862       9.862          6        11          6M   LIBOR          12
      546,958.61         6.145       3.000       1.000      15.434       9.434          6        23          6M   LIBOR          24
      557,358.65         6.175       3.000       1.000      15.182       9.182          6        24          6M   LIBOR          24
      387,214.06         6.263       3.000       1.000      14.682       8.682          6        23          6M   LIBOR          12
      261,787.46         6.305       3.000       1.000      15.867       9.867          6        24          6M   LIBOR          36
    1,216,702.35         6.327       3.000       1.000      15.135       9.135          6        23          6M   LIBOR          24
      279,775.00         6.400       3.000       1.000      16.400      10.400          6        24          6M   LIBOR          12
      183,350.00         6.400       3.000       1.000      14.900       8.900          6        24          6M   LIBOR          24
      137,750.00         6.400       3.000       1.000      14.450       8.450          6        36          6M   LIBOR          24
       80,750.00         6.400       3.000       1.000      15.000       9.000          6        24          6M   LIBOR          36
      118,750.00         6.400       3.000       1.000      14.700       8.700          6        36          6M   LIBOR          36
      114,475.00         6.400       2.000       1.000      15.850       9.850          6        12          6M   LIBOR          12
      145,000.00         6.400       3.000       1.000      15.150       9.150          6        60          6M   LIBOR          36
      143,925.00         6.400       3.000       1.000      15.650       9.650          6        24          6M   LIBOR          36
      376,100.00         6.400       3.000       1.000      15.900       9.900          6        24          6M   LIBOR          36
      427,500.00         6.400       3.000       1.000      14.110       8.110          6        24          6M   LIBOR          36
  </TABLE>


                                                     S-96
  <PAGE>

                             GROUP TWO ADJUSTABLE RATE MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                                                                 ORIGINAL         REMAINING
                                                                               AMORTIZATION     AMORTIZATION         ORIGINAL
  REMAINING
                                                                                        TERM          TERM           INTEREST
  INTEREST
                                         NET       ORIGINAL     REMAINING         (LESS IO        (LESS IO             ONLY
  ONLY
       CURRENT         MORTGAGE      MORTGAGE        TERM             TERM              TERM)         TERM)            TERM
  TERM
    BALANCE ($)          RATE(%)      RATE(%)      (MONTHS)       (MONTHS)        (MONTHS)        (MONTHS)           (MONTHS)
  (MONTHS)
  --------------       --------      --------      --------     ---------      ------------     ------------         --------         ------
  ---
  <S>                  <C>           <C>           <C>          <C>            <C>              <C>                  <C>              <C>
       630,000.00        6.200         5.700          360             360               480           480                    0             0
    7,848,870.00         7.471         6.971          360             359               300           300                   60            59
    2,560,000.00         7.696         7.196          360             359               240           240                  120           119
        77,556.27        8.850         8.350          360             359               360           359                    0             0
        50,000.00        9.950         9.450          360             360               360           360                    0             0
    1,068,000.00         7.550         7.050          360             359               300           300                   60            59
       233,600.00        8.600         8.100          360             359               300           300                   60            59
       913,350.00        8.377         7.877          360             359               300           300                   60            59
       834,777.81        8.384         7.884          360             359               360           359                    0             0
       618,372.25        7.200         6.700          360             360               480           480                    0             0
   95,264,588.36         8.707         8.207          360             359               600           599                    0             0
        85,500.00        8.350         7.850          360             360               300           300                   60            60
   35,546,437.80         8.579         8.079          360             359               600           599                    0             0
    1,641,917.85         8.325         7.825          360             359               360           359                    0             0
       147,969.31        9.100         8.600          360             359               480           479                    0             0
    1,228,659.15         8.257         7.757          360             359               600           599                    0             0
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                                   109/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 111 of 377
    1,164,880.00          8.924         8.424          360          360                 300            300            60           60
      207,920.00          8.050         7.550          360          359                 300            300            60           59
      103,940.16          8.750         8.250          360          359                 360            359             0            0
       53,400.00          8.700         8.200          360          360                 360            360             0            0
      141,000.00         10.350         9.850          360          360                 600            600             0            0
       79,990.66          8.200         7.700          360          359                 600            599             0            0
       87,557.36          9.550         9.050          360          359                 360            359             0            0
      107,200.00          7.750         7.250          360          360                 600            600             0            0
       67,200.00          9.250         8.750          360          360                 300            300            60           60
       80,000.00          9.050         8.550          360          360                 360            360             0            0
       61,000.00          9.850         9.350          360          360                 480            480             0            0
      203,961.71          8.309         7.809          360          359                 480            479             0            0
      112,000.00          7.150         6.650          360          360                 600            600             0            0
      114,800.00          8.050         7.550          360          360                 300            300            60           60
       68,000.00          9.500         9.000          360          360                 240            240           120          120

  <CAPTION>
                                                                                                    NUMBER OF
                                                                                                     MONTHS
  ORIGINAL
                                  INITIAL                                                 RATE      UNTIL NEXT               MONTHS
  TO
                         GROSS       RATE                                                 CHANGE      RATE
  PREPAYMENT
      CURRENT          MARGIN       CHANGE      PERIODIC     MAXIMUM     MINIMUM        FREQUENCY   ADJUSTMENT
  PENALTY
    BALANCE ($)           (%)       CAP(%)       CAP(%)      RATE(%)     RATE(%)        (MONTHS)       DATE        INDEX
  EXPIRATION
  --------------       ------     -------       --------     -------     -------        ---------   ----------   --------   -------
  ---
  <S>                  <C>        <C>           <C>          <C>         <C>            <C>         <C>          <C>        <C>
      630,000.00        2.750      3.000          1.000       12.200       6.200              6           60     6M LIBOR          0
    7,848,870.00        4.214      3.000          1.000       13.471       7.471              6           35     6M LIBOR          0
    2,560,000.00        4.501      3.000          1.000       13.696       7.696              6           59     6M LIBOR          0
       77,556.27        4.900      1.000          1.000       14.850       8.850              6            5     6M LIBOR         24
       50,000.00        4.900      1.000          1.000       15.950       9.950              6            6     6M LIBOR         12
    1,068,000.00        4.900      1.000          1.000       13.550       7.550              6            5     6M LIBOR         12
      233,600.00        4.900      1.000          1.000       14.600       8.600              6            5     6M LIBOR         24
      913,350.00        4.900      1.000          1.000       14.377       8.377              6            5     6M LIBOR          0
      834,777.81        5.092      1.000          1.000       14.384       8.384              6            5     6M LIBOR         24
      618,372.25        5.174      3.000          1.000       13.200       7.200              6           24     6M LIBOR         12
   95,264,588.36        5.298      3.000          1.000       14.707       8.707              6           23     6M LIBOR          0
       85,500.00        5.300      3.000          1.000       14.350       8.350              6           24     6M LIBOR         12
   35,546,437.80        5.355      3.000          1.000       14.579       8.579              6           35     6M LIBOR          0
    1,641,917.85        5.377      1.000          1.000       14.325       8.325              6            5     6M LIBOR          0
      147,969.31        5.400      3.000          1.000       15.100       9.100              6           35     6M LIBOR         12
    1,228,659.15        5.400      3.000          1.000       14.257       8.257              6           35     6M LIBOR         36
    1,164,880.00        5.400      3.000          1.000       14.924       8.924              6           24     6M LIBOR         24
      207,920.00        5.400      3.000          1.000       14.050       8.050              6           23     6M LIBOR         36
      103,940.16        5.400      2.000          1.000       14.750       8.750              6           11     6M LIBOR         12
       53,400.00        5.400      3.000          1.000       14.700       8.700              6           24     6M LIBOR         12
      141,000.00        5.400      3.000          1.000       16.350      10.350              6           24     6M LIBOR         12
       79,990.66        5.400      3.000          1.000       14.200       8.200              6           35     6M LIBOR         36
       87,557.36        5.400      3.000          1.000       15.550       9.550              6           59     6M LIBOR         36
      107,200.00        5.400      3.000          1.000       13.750       7.750              6           60     6M LIBOR         36
       67,200.00        5.400      3.000          1.000       15.250       9.250              6           36     6M LIBOR         36
       80,000.00        5.400      2.000          1.000       15.050       9.050              6           12     6M LIBOR         24
       61,000.00        5.400      3.000          1.000       15.850       9.850              6           24     6M LIBOR         24
      203,961.71        5.400      3.000          1.000       14.309       8.309              6           35     6M LIBOR         36
      112,000.00        5.400      3.000          1.000       13.150       7.150              6           36     6M LIBOR         36
      114,800.00        5.400      3.000          1.000       14.050       8.050              6           36     6M LIBOR         36
       68,000.00        5.400      3.000          1.000       15.500       9.500              6           60     6M LIBOR         36
  </TABLE>



https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                             110/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 112 of 377
                                                     S-97

  <PAGE>

                            GROUP TWO ADJUSTABLE RATE MORTGAGE (CONT'D)

  <TABLE>
  <CAPTION>
                                                                                 ORIGINAL             REMAINING
                                                                               AMORTIZATION         AMORTIZATION   ORIGINAL
  REMAINING
                                                                                        TERM              TERM     INTEREST
  INTEREST
                                         NET       ORIGINAL     REMAINING         (LESS IO            (LESS IO       ONLY
  ONLY
       CURRENT         MORTGAGE      MORTGAGE        TERM             TERM              TERM)             TERM)      TERM
  TERM
    BALANCE ($)          RATE(%)      RATE(%)      (MONTHS)       (MONTHS)        (MONTHS)            (MONTHS)     (MONTHS)
  (MONTHS)
  --------------       --------      --------      --------     ---------      ------------         ------------   --------    ------
  ---
  <S>                  <C>           <C>           <C>          <C>            <C>                  <C>            <C>         <C>
       134,896.77        7.350         6.850          360             359               360               359              0        0
       180,216.55        6.400         5.900          360             359               480               479              0        0
       388,991.54        7.682         7.182          360             359               480               479              0        0
       222,920.00        8.589         8.089          360             359               300               300             60       59
        75,600.00        7.600         7.100          360             360               360               360              0        0
    1,714,836.06         7.842         7.342          360             360               480               480              0        0
       262,228.06        8.150         7.650          360             359               480               479              0        0
       146,615.39        7.700         7.200          360             359               360               359              0        0
       149,948.23        7.350         6.850          360             359               480               479              0        0
    1,254,201.32         8.235         7.735          360             359               600               599              0        0
       281,600.00        7.950         7.450          360             360               240               240            120      120
       134,400.00        8.050         7.550          360             359               300               300             60       59
        91,200.00        7.450         6.950          360             360               360               360              0        0
    1,074,718.46         8.467         7.967          360             359               600               599              0        0
    2,997,549.91         7.777         7.277          360             360               600               600              0        0
    1,335,775.02         9.313         8.813          360             360               360               360              0        0
       916,637.10        8.766         8.266          360             360               360               360              0        0
    3,178,499.60         7.558         7.058          360             359               240               240            120      119
       627,143.55        8.145         7.645          360             360               600               600              0        0
    5,780,800.00         8.020         7.520          360             359               300               300             60       59
    9,066,115.27         7.345         6.845          360             359               300               300             60       59
   25,788,511.38         7.647         7.147          360             359               300               300             60       59
   14,090,470.00         8.535         8.035          360             360               300               300             60       60
       923,138.69        8.302         7.802          360             359               360               359              0        0
   11,554,994.26         8.596         8.096          360             359               480               479              0        0
  292,426,807.83         8.164         7.664          360             359               600               599              0        0
    1,461,207.28         7.600         7.100          360             359               360               359              0        0
       258,612.02        8.763         8.263          360             360               600               600              0        0
    1,340,335.29         9.321         8.821          360             360               600               600              0        0
    2,077,871.10         8.246         7.746          360             360               480               480              0        0
       358,845.34        8.218         7.718          360             359               480               479              0        0

  <CAPTION>
                                                                                                      NUMBER OF
                                                                                                       MONTHS
  ORIGINAL
                                   INITIAL                                                RATE       UNTIL NEXT                MONTHS
  TO
                         GROSS       RATE                                                 CHANGE          RATE
  PREPAYMENT
      CURRENT          MARGIN       CHANGE     PERIODIC     MAXIMUM      MINIMUM        FREQUENCY    ADJUSTMENT
  PENALTY
    BALANCE ($)           (%)       CAP(%)      CAP(%)      RATE(%)      RATE(%)        (MONTHS)          DATE      INDEX
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                            111/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 113 of 377
  EXPIRATION
  --------------       ------      -------     --------     -------      -------        ---------    ----------    --------    -------
  ---
  <S>                  <C>         <C>         <C>          <C>          <C>            <C>          <C>           <C>         <C>
      134,896.77        5.400       3.000        1.000       13.350       7.350                6           23      6M LIBOR          12
      180,216.55        5.400       3.000        1.000       12.400       6.400                6           35      6M LIBOR          12
      388,991.54        5.400       3.000        1.000       13.682       7.682                6           35      6M LIBOR          36
      222,920.00        5.400       3.000        1.000       14.589       8.589                6           23      6M LIBOR          24
       75,600.00        5.400       2.000        1.000       13.600       7.600                6           12      6M LIBOR          24
    1,714,836.06        5.400       3.000        1.000       13.842       7.842                6           24      6M LIBOR          36
      262,228.06        5.400       3.000        1.000       14.150       8.150                6           35      6M LIBOR          24
      146,615.39        5.400       3.000        1.000       13.700       7.700                6           59      6M LIBOR          24
      149,948.23        5.400       3.000        1.000       13.350       7.350                6           59      6M LIBOR          24
    1,254,201.32        5.400       3.000        1.000       14.235       8.235                6           59      6M LIBOR          24
      281,600.00        5.400       3.000        1.000       13.950       7.950                6           60      6M LIBOR          24
      134,400.00        5.400       3.000        1.000       14.050       8.050                6           35      6M LIBOR          24
       91,200.00        5.400       3.000        1.000       13.450       7.450                6           60      6M LIBOR           0
    1,074,718.46        5.400       3.000        1.000       14.467       8.467                6           59      6M LIBOR           0
    2,997,549.91        5.417       3.000        1.000       13.777       7.777                6           36      6M LIBOR          24
    1,335,775.02        5.444       3.000        1.000       15.313       9.313                6           36      6M LIBOR          12
      916,637.10        5.488       3.000        1.000       14.766       8.766                6           36      6M LIBOR          24
    3,178,499.60        5.488       3.000        1.000       13.558       7.558                6           59      6M LIBOR          36
      627,143.55        5.515       3.000        1.000       14.145       8.145                6           36      6M LIBOR          36
    5,780,800.00        5.526       3.000        1.000       14.020       8.020                6           23      6M LIBOR          12
    9,066,115.27        5.538       3.000        1.000       13.345       7.345                6           35      6M LIBOR          36
   25,788,511.38        5.564       3.000        1.000       13.647       7.647                6           23      6M LIBOR          24
   14,090,470.00        5.582       3.000        1.000       14.535       8.535                6           24      6M LIBOR           0
      923,138.69        5.585       2.000        1.000       14.302       8.302                6           11      6M LIBOR           0
   11,554,994.26        5.593       3.000        1.000       14.596       8.596                6           35      6M LIBOR           0
  292,426,807.83        5.626       3.000        1.000       14.164       8.164                6           23      6M LIBOR          24
    1,461,207.28        5.631       3.000        1.000       13.600       7.600                6           23      6M LIBOR          36
      258,612.02        5.637       3.000        1.000       14.763       8.763                6           24      6M LIBOR          36
    1,340,335.29        5.637       3.000        1.000       15.321       9.321                6           24      6M LIBOR          12
    2,077,871.10        5.638       3.000        1.000       14.246       8.246                6           36      6M LIBOR          12
      358,845.34        5.648       3.000        1.000       14.218       8.218                6           59      6M LIBOR          36
  </TABLE>


                                                     S-98

  <PAGE>

                            GROUP TWO ADJUSTABLE RATE MORTGAGE (CONT'D)

  <TABLE>
  <CAPTION>
                                                                                 ORIGINAL             REMAINING
                                                                               AMORTIZATION         AMORTIZATION    ORIGINAL
  REMAINING
                                                                                        TERM              TERM      INTEREST
  INTEREST
                                         NET       ORIGINAL     REMAINING         (LESS IO            (LESS IO        ONLY
  ONLY
       CURRENT         MORTGAGE      MORTGAGE        TERM             TERM              TERM)             TERM)       TERM
  TERM
    BALANCE ($)          RATE(%)      RATE(%)      (MONTHS)       (MONTHS)        (MONTHS)            (MONTHS)      (MONTHS)
  (MONTHS)
  --------------       --------      --------      --------     ---------      ------------         ------------    --------    ------
  ---
  <S>                  <C>           <C>           <C>          <C>            <C>                  <C>             <C>         <C>
       608,378.50        8.496         7.996          360             360               360               360             0            0
    7,248,617.21         7.922         7.422          360             359               600               599             0            0
   14,294,181.15         7.700         7.200          360             359               600               599             0            0
   15,263,400.71         8.133         7.633          360             359               360               359             0            0
    1,314,687.93         8.289         7.789          360             360               360               360             0            0
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                                112/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 114 of 377
    5,579,266.40          8.029         7.529          360          359                 480            479            0            0
   42,020,846.84          7.879         7.379          360          359                 600            599            0            0
   25,516,162.32          8.893         8.393          360          359                 360            359            0            0
    1,227,104.70          8.401         7.901          360          359                 360            359            0            0
   26,602,661.75          8.657         8.157          360          359                 600            599            0            0
   41,608,398.73          8.471         7.971          360          359                 480            479            0            0
      713,199.99          8.210         7.710          360          359                 300            300           60           59
    1,915,600.00          8.587         8.087          360          359                 300            300           60           59
    6,390,396.85          8.347         7.847          360          359                 600            599            0            0
    1,106,381.04          8.275         7.775          360          359                 480            479            0            0
   35,112,826.51          9.141         8.641          360          359                 480            479            0            0
      570,375.60          8.663         8.163          360          360                 600            600            0            0
      100,800.00          9.050         8.550          360          359                 300            300           60           59
      221,206.86          9.402         8.902          360          360                 360            360            0            0
    8,463,725.84          9.092         8.592          360          360                 480            480            0            0
  106,247,753.82          8.570         8.070          360          359                 360            359            0            0
    4,733,145.46          8.754         8.254          360          360                 360            360            0            0
    2,855,116.42          9.064         8.564          360          359                 360            359            0            0
      790,499.99          9.186         8.686          360          359                 300            300           60           59
   63,262,367.88          9.009         8.509          360          360                 360            360            0            0
      535,700.00          7.390         6.890          360          360                 600            600            0            0
      899,475.49          7.492         6.992          360          360                 600            600            0            0
      291,896.29          9.278         8.778          360          359                 480            479            0            0
    2,123,625.29          8.804         8.304          360          360                 360            360            0            0
    1,323,213.57          8.523         8.023          360          359                 600            599            0            0
    1,803,140.88          9.110         8.610          360          359                 480            479            0            0
    2,088,521.91          9.168         8.668          360          360                 480            480            0            0
      519,492.61          8.748         8.248          360          359                 600            599            0            0

  <CAPTION>
                                                                                                    NUMBER OF
                                                                                                     MONTHS
  ORIGINAL
                                  INITIAL                                                 RATE      UNTIL NEXT               MONTHS
  TO
                         GROSS       RATE                                                 CHANGE      RATE
  PREPAYMENT
      CURRENT          MARGIN       CHANGE      PERIODIC     MAXIMUM     MINIMUM        FREQUENCY   ADJUSTMENT
  PENALTY
    BALANCE ($)           (%)       CAP(%)       CAP(%)      RATE(%)     RATE(%)        (MONTHS)       DATE        INDEX
  EXPIRATION
  --------------       ------     -------       --------     -------     -------        ---------   ----------   --------   -------
  ---
  <S>                  <C>        <C>           <C>          <C>         <C>            <C>         <C>          <C>        <C>
      608,378.50       5.654       2.000          1.000       14.496      8.496               6           12     6M LIBOR         12
    7,248,617.21       5.655       3.000          1.000       13.922      7.922               6           59     6M LIBOR         36
   14,294,181.15       5.676       3.000          1.000       13.700      7.700               6           23     6M LIBOR         36
   15,263,400.71       5.696       3.000          1.000       14.133      8.133               6           35     6M LIBOR         36
    1,314,687.93       5.697       3.000          1.000       14.289      8.289               6           60     6M LIBOR         36
    5,579,266.40       5.698       3.000          1.000       14.029      8.029               6           35     6M LIBOR         36
   42,020,846.84       5.705       3.000          1.000       13.879      7.879               6           35     6M LIBOR         36
   25,516,162.32       5.709       3.000          1.000       14.893      8.893               6           35     6M LIBOR          0
    1,227,104.70       5.717       3.000          1.000       14.401      8.401               6           35     6M LIBOR         36
   26,602,661.75       5.718       3.000          1.000       14.657      8.657               6           23     6M LIBOR         12
   41,608,398.73       5.719       3.000          1.000       14.471      8.471               6           23     6M LIBOR         24
      713,199.99       5.722       3.000          1.000       14.210      8.210               6           23     6M LIBOR         36
    1,915,600.00       5.723       3.000          1.000       14.587      8.587               6           35     6M LIBOR         12
    6,390,396.85       5.727       3.000          1.000       14.347      8.347               6           35     6M LIBOR         12
    1,106,381.04       5.736       3.000          1.000       14.275      8.275               6           23     6M LIBOR         24
   35,112,826.51       5.739       3.000          1.000       15.141      9.141               6           23     6M LIBOR          0
      570,375.60       5.746       3.000          1.000       14.663      8.663               6           24     6M LIBOR         24
      100,800.00       5.750       3.000          1.000       15.050      9.050               6           35     6M LIBOR         24
      221,206.86       5.755       3.000          1.000       15.402      9.402               6           36     6M LIBOR         36
    8,463,725.84       5.759       3.000          1.000       15.092      9.093               6           24     6M LIBOR         12
  106,247,753.82       5.763       3.000          1.000       14.570      8.570               6           23     6M LIBOR         24
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                             113/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 115 of 377
    4,733,145.46       5.767        3.000        1.000        14.754         8.754             6          24      6M   LIBOR      24
    2,855,116.42       5.777        3.000        1.000        15.064         9.064             6          23      6M   LIBOR      24
      790,499.99       5.777        3.000        1.000        15.186         9.186             6          23      6M   LIBOR      24
   63,262,367.88       5.821        3.000        1.000        15.009         9.009             6          24      6M   LIBOR       0
      535,700.00       5.822        3.000        1.000        13.390         7.390             6          60      6M   LIBOR      36
      899,475.49       5.828        3.000        1.000        13.492         7.492             6          36      6M   LIBOR      36
      291,896.29       5.852        3.000        1.000        15.278         9.278             6          23      6M   LIBOR      24
    2,123,625.29       5.853        3.000        1.000        14.804         8.804             6          24      6M   LIBOR      24
    1,323,213.57       5.855        3.000        1.000        14.523         8.523             6          23      6M   LIBOR      24
    1,803,140.88       5.867        3.000        1.000        15.110         9.110             6          23      6M   LIBOR      24
    2,088,521.91       5.877        3.000        1.000        15.168         9.168             6          24      6M   LIBOR      36
      519,492.61       5.881        3.000        1.000        14.748         8.748             6          23      6M   LIBOR      24
  </TABLE>


                                                     S-99

  <PAGE>

                            GROUP TWO ADJUSTABLE RATE MORTGAGE (CONT'D)

  <TABLE>
  <CAPTION>
                                                                                   ORIGINAL          REMAINING
                                                                                 AMORTIZATION      AMORTIZATION    ORIGINAL
  REMAINING
                                                                                        TERM             TERM      INTEREST
  INTEREST
                                         NET       ORIGINAL     REMAINING            (LESS IO        (LESS IO          ONLY
  ONLY
       CURRENT         MORTGAGE      MORTGAGE        TERM             TERM              TERM)            TERM)         TERM
  TERM
    BALANCE ($)          RATE(%)      RATE(%)      (MONTHS)       (MONTHS)           (MONTHS)        (MONTHS)      (MONTHS)
  (MONTHS)
  --------------       --------      --------      --------     ---------        ------------      ------------    --------    ------
  ---
  <S>                  <C>           <C>           <C>          <C>              <C>               <C>             <C>         <C>
        89,100.00        9.350         8.850          360             360               480              480              0        0
        87,982.02        9.150         8.650          360             359               480              479              0        0
        97,741.12        8.850         8.350          360             359               600              599              0        0
       176,861.93        7.250         6.750          360             359               360              359              0        0
       156,995.92        8.300         7.800          360             359               300              300             60       59
    3,090,382.77         8.580         8.080          360             359               360              359              0        0
    1,844,840.00         8.074         7.574          360             360               300              300             60       60
    3,039,771.40         9.242         8.742          360             359               360              359              0        0
    8,141,030.62         8.856         8.356          360             359               360              359              0        0
    3,261,495.98         8.832         8.332          360             359               600              599              0        0
       903,642.53        8.928         8.428          360             359               600              599              0        0
    4,445,774.97         9.377         8.877          360             360               600              600              0        0
       256,936.11       10.223         9.723          360             360               360              360              0        0
       288,250.00        8.634         8.134          360             360               480              480              0        0
    2,462,482.79         9.541         9.041          360             360               360              360              0        0
    1,691,900.27         8.772         8.272          360             360               360              360              0        0
    2,100,075.86         9.102         8.602          360             360               480              480              0        0
    1,625,323.12         9.137         8.637          360             360               480              480              0        0
    7,095,997.73         9.040         8.540          360             360               360              360              0        0
       607,111.08        9.348         8.848          360             359               480              479              0        0
       800,579.87        8.608         8.108          360             359               360              359              0        0
       601,360.07        8.620         8.120          360             360               600              600              0        0
    1,052,813.42         8.343         7.843          360             359               480              479              0        0
       446,557.00        9.150         8.650          360             360               300              300             60       60
    1,337,055.15         9.057         8.557          360             360               360              360              0        0
        82,800.00        9.300         8.800          360             360               480              480              0        0
       527,869.82        9.131         8.631          360             359               360              359              0        0
       739,587.90        9.972         9.472          360             360               600              600              0        0
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                            114/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 116 of 377
        95,000.00        10.650       10.150           360          360                 360            360            0            0
       451,000.00         7.850        7.350           360          360                 480            480            0            0
       254,000.00         8.250        7.750           360          359                 300            300           60           59
       161,400.13         8.400        7.900           360          359                 360            359            0            0
       473,100.00         8.600        8.100           360          360                 600            600            0            0
       363,850.00         9.300        8.800           360          360                 360            360            0            0
       264,340.08         9.159        8.659           360          359                 360            359            0            0
       246,833.93         7.990        7.490           360          359                 360            359            0            0

  <CAPTION>
                                                                                                    NUMBER OF
                                                                                                     MONTHS
  ORIGINAL
                                  INITIAL                                                 RATE      UNTIL NEXT               MONTHS
  TO
                         GROSS       RATE                                                 CHANGE      RATE
  PREPAYMENT
      CURRENT          MARGIN       CHANGE     PERIODIC      MAXIMUM     MINIMUM        FREQUENCY   ADJUSTMENT
  PENALTY
    BALANCE ($)           (%)       CAP(%)      CAP(%)       RATE(%)     RATE(%)        (MONTHS)       DATE        INDEX
  EXPIRATION
  --------------       ------     -------      --------      -------     -------        ---------   ----------   --------   -------
  ---
  <S>                  <C>        <C>          <C>           <C>         <C>            <C>         <C>          <C>        <C>
       89,100.00        5.900      3.000         1.000        15.350       9.350              6           24     6M LIBOR         36
       87,982.02        5.900      3.000         1.000        15.150       9.150              6           35     6M LIBOR         36
       97,741.12        5.900      3.000         1.000        14.850       8.850              6           23     6M LIBOR         36
      176,861.93        5.900      3.000         1.000        13.250       7.250              6           59     6M LIBOR         36
      156,995.92        5.900      3.000         1.000        14.300       8.300              6           35     6M LIBOR         36
    3,090,382.77        5.901      3.000         1.000        14.580       8.580              6           23     6M LIBOR         36
    1,844,840.00        5.912      3.000         1.000        14.074       8.074              6           24     6M LIBOR         36
    3,039,771.40        5.932      3.000         1.000        15.242       9.242              6           23     6M LIBOR         24
    8,141,030.62        5.951      3.000         1.000        14.856       8.856              6           23     6M LIBOR         12
    3,261,495.98        5.969      3.000         1.000        14.832       8.832              6           23     6M LIBOR         24
      903,642.53        5.972      3.000         1.000        14.928       8.928              6           23     6M LIBOR         24
    4,445,774.97        5.985      3.000         1.000        15.377       9.377              6           24     6M LIBOR         36
      256,936.11        6.009      3.000         1.000        16.223      10.223              6           36     6M LIBOR         24
      288,250.00        6.010      3.000         1.000        14.634       8.634              6           24     6M LIBOR         36
    2,462,482.79        6.018      3.000         1.000        15.541       9.541              6           24     6M LIBOR         24
    1,691,900.27        6.032      3.000         1.000        14.772       8.772              6           36     6M LIBOR         36
    2,100,075.86        6.037      3.000         1.000        15.102       9.102              6           24     6M LIBOR         36
    1,625,323.12        6.044      3.000         1.000        15.137       9.137              6           24     6M LIBOR         24
    7,095,997.73        6.044      3.000         1.000        15.040       9.040              6           24     6M LIBOR         24
      607,111.08        6.125      3.000         1.000        15.348       9.348              6           23     6M LIBOR         24
      800,579.87        6.141      3.000         1.000        14.608       8.608              6           23     6M LIBOR         36
      601,360.07        6.157      3.000         1.000        14.620       8.620              6           24     6M LIBOR         36
    1,052,813.42        6.163      3.000         1.000        14.343       8.343              6           35     6M LIBOR         36
      446,557.00        6.176      3.000         1.000        15.150       9.150              6           24     6M LIBOR         24
    1,337,055.15        6.199      3.000         1.000        15.057       9.057              6           36     6M LIBOR         36
       82,800.00        6.250      3.000         1.000        15.300       9.300              6           60     6M LIBOR         24
      527,869.82        6.253      3.000         1.000        15.131       9.131              6           23     6M LIBOR         36
      739,587.90        6.257      3.000         1.000        15.972       9.972              6           24     6M LIBOR         36
       95,000.00        6.400      3.000         1.000        16.650      10.650              6           36     6M LIBOR         36
      451,000.00        6.400      3.000         1.000        13.850       7.850              6           36     6M LIBOR         36
      254,000.00        6.400      3.000         1.000        14.250       8.250              6           35     6M LIBOR         36
      161,400.13        6.400      3.000         1.000        14.400       8.400              6           23     6M LIBOR         36
      473,100.00        6.400      3.000         1.000        14.600       8.600              6           24     6M LIBOR         24
      363,850.00        6.400      2.000         1.000        15.300       9.300              6           12     6M LIBOR         12
      264,340.08        6.400      3.000         1.000        15.159       9.159              6           59     6M LIBOR         36
      246,833.93        6.400      3.000         1.000        13.990       7.990              6           35     6M LIBOR         12
  </TABLE>


                                                    S-100
  <PAGE>
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                             115/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 117 of 377

                      PERCENTAGE OF INITIAL PRINCIPAL BALANCE OUTSTANDING
                        AT THE RESPECTIVE PERCENTAGES OF THE PREPAYMENT
                                     MODEL SET FORTH BELOW

  <TABLE>
  <CAPTION>
                                                          CLASS A-1A                                    CLASS A-1B
                                            ---------------------------------             ---------------------------------
  DISTRIBUTION DATE                           0%     80%     100%    150%  200%             0%     80%     100%   150% 200%
  -----------------                         -----   ----     ----    ----  ----           -----   ----     ----   ---- ----
  <S>                                       <C>     <C>      <C>     <C>   <C>            <C>     <C>      <C>    <C>  <C>
  Initial ....................                100    100      100     100   100             100    100      100    100  100
  May 25, 2008 ...............                  99    66       57      36    13             100    100      100    100  100
  May 25, 2009 ...............                  98    12         0       0     0            100    100       21      0     0
  May 25, 2010 ...............                  97      0        0       0     0            100       0        0     0     0
  May 25, 2011 ...............                  96      0        0       0     0            100       0        0     0     0
  May 25, 2012 ...............                  95      0        0       0     0            100       0        0     0     0
  May 25, 2013 ...............                  94      0        0       0     0            100       0        0     0     0
  May 25, 2014 ...............                  93      0        0       0     0            100       0        0     0     0
  May 25, 2015 ...............                  92      0        0       0     0            100       0        0     0     0
  May 25, 2016 ...............                  90      0        0       0     0            100       0        0     0     0
  May 25, 2017 ...............                  88      0        0       0     0            100       0        0     0     0
  May 25, 2018 ...............                  86      0        0       0     0            100       0        0     0     0
  May 25, 2019 ...............                  84      0        0       0     0            100       0        0     0     0
  May 25, 2020 ...............                  82      0        0       0     0            100       0        0     0     0
  May 25, 2021 ...............                  79      0        0       0     0            100       0        0     0     0
  May 25, 2022 ...............                  77      0        0       0     0            100       0        0     0     0
  May 25, 2023 ...............                  74      0        0       0     0            100       0        0     0     0
  May 25, 2024 ...............                  70      0        0       0     0            100       0        0     0     0
  May 25, 2025 ...............                  67      0        0       0     0            100       0        0     0     0
  May 25, 2026 ...............                  63      0        0       0     0            100       0        0     0     0
  May 25, 2027 ...............                  58      0        0       0     0            100       0        0     0     0
  May 25, 2028 ...............                  53      0        0       0     0            100       0        0     0     0
  May 25, 2029 ...............                  48      0        0       0     0            100       0        0     0     0
  May 25, 2030 ...............                  42      0        0       0     0            100       0        0     0     0
  May 25, 2031 ...............                  35      0        0       0     0            100       0        0     0     0
  May 25, 2032 ...............                  27      0        0       0     0            100       0        0     0     0
  May 25, 2033 ...............                  19      0        0       0     0            100       0        0     0     0
  May 25, 2034 ...............                  10      0        0       0     0            100       0        0     0     0
  May 25, 2035 ...............                   0      0        0       0     0              94      0        0     0     0
  May 25, 2036 ...............                   0      0        0       0     0               0      0        0     0     0
  May 25, 2037 ...............                   0      0        0       0     0               0      0        0     0     0
  Weighted Average Life
     in Years (to maturity) ..              19.70      1.32     1.14      0.86     0.71   28.39   2.32     2.00        1.50     1.17
  </TABLE>


                                                    S-101

  <PAGE>

                      PERCENTAGE OF INITIAL PRINCIPAL BALANCE OUTSTANDING
                        AT THE RESPECTIVE PERCENTAGES OF THE PREPAYMENT
                                     MODEL SET FORTH BELOW

  <TABLE>
  <CAPTION>
                                                        CLASS A-1C                                     CLASS A-1D
                                            ---------------------------------             ----------------------------------
  -
  DISTRIBUTION DATE                            0%       80%     100%      150%     200%     0%      80%       100%       150%
  200%
  -----------------                         -----      ----     ----      ----     ----   -----   -----      -----       ----    ---
  -
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                            116/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 118 of 377
  <S>                                       <C>        <C>      <C>       <C>      <C>        <C>     <C>     <C>      <C>    <C>
  Initial ....................                100       100      100       100      100         100     100     100     100
  100
  May 25, 2008 ...............                 100      100       100      100          100     100     100     100    100
  100
  May 25, 2009 ...............                 100      100       100        41           0     100     100     100    100
  0
  May 25, 2010 ...............                 100        71       39         0           0     100     100     100      0
  0
  May 25, 2011 ...............                 100        53       35         0           0     100     100     100      0
  0
  May 25, 2012 ...............                 100        36       19         0           0     100     100     100      0
  0
  May 25, 2013 ...............                 100        23        9         0           0     100     100     100      0
  0
  May 25, 2014 ...............                 100        13        1         0           0     100     100     100      0
  0
  May 25, 2015 ...............                 100         6        0         0           0     100     100      79      0
  0
  May 25, 2016 ...............                 100         1        0         0           0     100     100      57      0
  0
  May 25, 2017 ...............                 100         0        0         0           0     100      82      42      0
  0
  May 25, 2018 ...............                 100         0        0         0           0     100      64      32      0
  0
  May 25, 2019 ...............                 100         0        0         0           0     100      50      24      0
  0
  May 25, 2020 ...............                 100         0        0         0           0     100      39      18      0
  0
  May 25, 2021 ...............                 100         0        0         0           0     100      31      12      0
  0
  May 25, 2022 ...............                 100         0        0         0           0     100      24       7      0
  0
  May 25, 2023 ...............                 100         0        0         0           0     100      19       *      0
  0
  May 25, 2024 ...............                 100         0        0         0           0     100      14       0      0
  0
  May 25, 2025 ...............                 100         0        0         0           0     100       9       0      0
  0
  May 25, 2026 ...............                 100         0        0         0           0     100       5       0      0
  0
  May 25, 2027 ...............                 100         0        0         0           0     100       *       0      0
  0
  May 25, 2028 ...............                 100         0        0         0           0     100       0       0      0
  0
  May 25, 2029 ...............                 100         0        0         0           0     100       0       0      0
  0
  May 25, 2030 ...............                 100         0        0         0           0     100       0       0      0
  0
  May 25, 2031 ...............                 100         0        0         0           0     100       0       0      0
  0
  May 25, 2032 ...............                 100         0        0         0           0     100       0       0      0
  0
  May 25, 2033 ...............                 100         0        0         0           0     100       0       0      0
  0
  May 25, 2034 ...............                 100         0        0         0           0     100       0       0      0
  0
  May 25, 2035 ...............                 100         0        0         0           0     100       0       0      0
  0
  May 25, 2036 ...............                  96         0        0         0           0     100       0       0      0
  0
  May 25, 2037 ...............                   0         0        0         0           0       0       0       0      0
  0
  Weighted Average Life
     in Years (to maturity) ..              29.80      4.62     3.52      1.98     1.59       29.99   12.91   10.24    2.69
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                         117/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 119 of 377
  1.98
  </TABLE>

  ----------
  *    Less than 0.5% but greater than 0.0%


                                                    S-102

  <PAGE>

                      PERCENTAGE OF INITIAL PRINCIPAL BALANCE OUTSTANDING
                        AT THE RESPECTIVE PERCENTAGES OF THE PREPAYMENT
                                     MODEL SET FORTH BELOW

  <TABLE>
  <CAPTION>
                                                          CLASS A-2A                                    CLASS A-2B
                                            ---------------------------------             ---------------------------------
  DISTRIBUTION DATE                           0%     80%     100%    150%  200%             0%     80%     100%   150% 200%
  -----------------                         -----   ----     ----    ----  ----           -----   ----     ----   ---- ----
  <S>                                       <C>     <C>      <C>     <C>   <C>            <C>     <C>      <C>    <C>  <C>
  Initial ....................                100    100      100     100   100             100    100      100    100  100
  May 25, 2008 ...............                  99    59       49      22      0            100    100      100    100   90
  May 25, 2009 ...............                  98      0        0       0     0            100     89       43      0     0
  May 25, 2010 ...............                  97      0        0       0     0            100       0        0     0     0
  May 25, 2011 ...............                  96      0        0       0     0            100       0        0     0     0
  May 25, 2012 ...............                  95      0        0       0     0            100       0        0     0     0
  May 25, 2013 ...............                  94      0        0       0     0            100       0        0     0     0
  May 25, 2014 ...............                  93      0        0       0     0            100       0        0     0     0
  May 25, 2015 ...............                  91      0        0       0     0            100       0        0     0     0
  May 25, 2016 ...............                  90      0        0       0     0            100       0        0     0     0
  May 25, 2017 ...............                  88      0        0       0     0            100       0        0     0     0
  May 25, 2018 ...............                  86      0        0       0     0            100       0        0     0     0
  May 25, 2019 ...............                  83      0        0       0     0            100       0        0     0     0
  May 25, 2020 ...............                  81      0        0       0     0            100       0        0     0     0
  May 25, 2021 ...............                  78      0        0       0     0            100       0        0     0     0
  May 25, 2022 ...............                  75      0        0       0     0            100       0        0     0     0
  May 25, 2023 ...............                  71      0        0       0     0            100       0        0     0     0
  May 25, 2024 ...............                  68      0        0       0     0            100       0        0     0     0
  May 25, 2025 ...............                  64      0        0       0     0            100       0        0     0     0
  May 25, 2026 ...............                  59      0        0       0     0            100       0        0     0     0
  May 25, 2027 ...............                  54      0        0       0     0            100       0        0     0     0
  May 25, 2028 ...............                  48      0        0       0     0            100       0        0     0     0
  May 25, 2029 ...............                  42      0        0       0     0            100       0        0     0     0
  May 25, 2030 ...............                  35      0        0       0     0            100       0        0     0     0
  May 25, 2031 ...............                  27      0        0       0     0            100       0        0     0     0
  May 25, 2032 ...............                  19      0        0       0     0            100       0        0     0     0
  May 25, 2033 ...............                   9      0        0       0     0            100       0        0     0     0
  May 25, 2034 ...............                   0      0        0       0     0              97      0        0     0     0
  May 25, 2035 ...............                   0      0        0       0     0              73      0        0     0     0
  May 25, 2036 ...............                   0      0        0       0     0              47      0        0     0     0
  May 25, 2037 ...............                   0      0        0       0     0               0      0        0     0     0
  Weighted Average Life
     in Years (to maturity) ..              18.91      1.16     1.00      0.76     0.64   28.77   2.36     2.00        1.50   1.17
  </TABLE>


                                                    S-103

  <PAGE>

                      PERCENTAGE OF INITIAL PRINCIPAL BALANCE OUTSTANDING
                        AT THE RESPECTIVE PERCENTAGES OF THE PREPAYMENT
                                     MODEL SET FORTH BELOW
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                          118/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 120 of 377

  <TABLE>
  <CAPTION>
                                                          CLASS A-2C                                   CLASS A-2D
                                            ---------------------------------             ----------------------------------
  DISTRIBUTION DATE                           0%     80%     100%    150%  200%             0%     80%     100%   150%  200%
  -----------------                         -----   ----     ----    ----  ----           -----   -----    ----   ----  ----
  <S>                                       <C>     <C>      <C>     <C>   <C>            <C>     <C>      <C>    <C>   <C>
  Initial ....................                100    100      100     100   100             100     100     100    100   100
  May 25, 2008 ...............                100    100      100     100   100             100     100     100    100   100
  May 25, 2009 ...............                100    100      100      43      0            100     100     100    100      0
  May 25, 2010 ...............                100     90       42        0     0            100     100     100       0     0
  May 25, 2011 ...............                100     64       36        0     0            100     100     100       0     0
  May 25, 2012 ...............                100     38       13        0     0            100     100     100       0     0
  May 25, 2013 ...............                100     19         0       0     0            100     100      92       0     0
  May 25, 2014 ...............                100       4        0       0     0            100     100      64       0     0
  May 25, 2015 ...............                100       0        0       0     0            100       84     45       0     0
  May 25, 2016 ...............                100       0        0       0     0            100       63     32       0     0
  May 25, 2017 ...............                100       0        0       0     0            100       48     23       0     0
  May 25, 2018 ...............                100       0        0       0     0            100       37     16       0     0
  May 25, 2019 ...............                100       0        0       0     0            100       28     12       0     0
  May 25, 2020 ...............                100       0        0       0     0            100       21       8      0     0
  May 25, 2021 ...............                100       0        0       0     0            100       16       4      0     0
  May 25, 2022 ...............                100       0        0       0     0            100       12       1      0     0
  May 25, 2023 ...............                100       0        0       0     0            100        9       0      0     0
  May 25, 2024 ...............                100       0        0       0     0            100        6       0      0     0
  May 25, 2025 ...............                100       0        0       0     0            100        3       0      0     0
  May 25, 2026 ...............                100       0        0       0     0            100        1       0      0     0
  May 25, 2027 ...............                100       0        0       0     0            100        0       0      0     0
  May 25, 2028 ...............                100       0        0       0     0            100        0       0      0     0
  May 25, 2029 ...............                100       0        0       0     0            100        0       0      0     0
  May 25, 2030 ...............                100       0        0       0     0            100        0       0      0     0
  May 25, 2031 ...............                100       0        0       0     0            100        0       0      0     0
  May 25, 2032 ...............                100       0        0       0     0            100        0       0      0     0
  May 25, 2033 ...............                100       0        0       0     0            100        0       0      0     0
  May 25, 2034 ...............                100       0        0       0     0            100        0       0      0     0
  May 25, 2035 ...............                100       0        0       0     0            100        0       0      0     0
  May 25, 2036 ...............                100       0        0       0     0            100        0       0      0     0
  May 25, 2037 ...............                  0       0        0       0     0               0       0       0      0     0
  Weighted Average Life
     in Years (to maturity) ..              29.90      4.72     3.50      2.01     1.64   29.93   10.83      8.49      2.55   1.94
  </TABLE>


                                                    S-104

  <PAGE>

                      PERCENTAGE OF INITIAL PRINCIPAL BALANCE OUTSTANDING
                        AT THE RESPECTIVE PERCENTAGES OF THE PREPAYMENT
                                     MODEL SET FORTH BELOW

  <TABLE>
  <CAPTION>
                                                        CLASS M-1-1                                    CLASS M-1-2
                                            ---------------------------------             ---------------------------------
  DISTRIBUTION DATE                           0%     80%    100%    150% 200%               0%     80%    100%   150%  200%
  -----------------                         -----   ----    ----    ---- ----             -----   ----    ----   ----  ----
  <S>                                       <C>     <C>     <C>     <C>  <C>              <C>     <C>     <C>    <C>   <C>
  Initial ....................                100    100     100     100  100               100    100     100     100  100
  May 25, 2008 ...............                100    100     100     100  100               100    100     100     100  100
  May 25, 2009 ...............                100    100     100     100  100               100    100     100     100  100
  May 25, 2010 ...............                100    100     100     100   96               100    100     100     100   96
  May 25, 2011 ...............                100     68      49     100   45               100     68      50     100   47
  May 25, 2012 ...............                100     51      34      78   22               100     51      34      78   26
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                         119/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 121 of 377
  May 25, 2013 ...............                 100        38       24        45         6     100     38      24         47    11
  May 25, 2014 ...............                 100        29       16        27         0     100     29      17         29     2
  May 25, 2015 ...............                 100        22       11        14         0     100     22      12         17     0
  May 25, 2016 ...............                 100        16        8         4         0     100     17       9          8     0
  May 25, 2017 ...............                 100        12        6         0         0     100     13       6          2     0
  May 25, 2018 ...............                 100         9        4         0         0     100     10       5          0     0
  May 25, 2019 ...............                 100         7        3         0         0     100      8       3          0     0
  May 25, 2020 ...............                 100         5        0         0         0     100      6       0          0     0
  May 25, 2021 ...............                 100         4        0         0         0     100      5       0          0     0
  May 25, 2022 ...............                 100         3        0         0         0     100      4       0          0     0
  May 25, 2023 ...............                 100         *        0         0         0     100      1       0          0     0
  May 25, 2024 ...............                 100         0        0         0         0     100      0       0          0     0
  May 25, 2025 ...............                 100         0        0         0         0     100      0       0          0     0
  May 25, 2026 ...............                 100         0        0         0         0     100      0       0          0     0
  May 25, 2027 ...............                 100         0        0         0         0     100      0       0          0     0
  May 25, 2028 ...............                 100         0        0         0         0     100      0       0          0     0
  May 25, 2029 ...............                 100         0        0         0         0     100      0       0          0     0
  May 25, 2030 ...............                 100         0        0         0         0     100      0       0          0     0
  May 25, 2031 ...............                 100         0        0         0         0     100      0       0          0     0
  May 25, 2032 ...............                 100         0        0         0         0     100      0       0          0     0
  May 25, 2033 ...............                 100         0        0         0         0     100      0       0          0     0
  May 25, 2034 ...............                 100         0        0         0         0     100      0       0          0     0
  May 25, 2035 ...............                 100         0        0         0         0     100      0       0          0     0
  May 25, 2036 ...............                 100         0        0         0         0     100      0       0          0     0
  May 25, 2037 ...............                   0         0        0         0         0       0      0       0          0     0
  Weighted Average Life
     in Years (to maturity) ..              29.92      6.13     5.14      6.22     4.16     29.91   6.18   5.19        6.37   4.31
  </TABLE>

  ----------
  *    Less than 0.5% but greater than 0.0%


                                                     S-105

  <PAGE>

                      PERCENTAGE OF INITIAL PRINCIPAL BALANCE OUTSTANDING
                        AT THE RESPECTIVE PERCENTAGES OF THE PREPAYMENT
                                     MODEL SET FORTH BELOW

  <TABLE>
  <CAPTION>
                                                        CLASS M-2-1                                       CLASS M-2-2
                                            ---------------------------------               ---------------------------------
  DISTRIBUTION DATE                           0%     80%    100%    150%  200%                0%     80%     100%   150%  200%
  -----------------                         -----   ----    ----    ----  ----              -----   ----     ----   ----  ----
  <S>                                       <C>     <C>     <C>     <C>   <C>               <C>     <C>      <C>    <C>   <C>
  Initial ....................                100    100     100     100   100                100    100      100     100  100
  May 25, 2008 ...............                100    100     100     100   100                100    100      100     100  100
  May 25, 2009 ...............                100    100     100     100   100                100    100      100     100  100
  May 25, 2010 ...............                100    100     100     100    12                100    100      100     100   15
  May 25, 2011 ...............                100     68      49      64      5               100     68       50      64     8
  May 25, 2012 ...............                100     51      34      10      0               100     51       34      12     1
  May 25, 2013 ...............                100     38      24        5     0               100     38       24       8     0
  May 25, 2014 ...............                100     29      16        1     0               100     29       17       4     0
  May 25, 2015 ...............                100     22      11        0     0               100     22       12       0     0
  May 25, 2016 ...............                100     16        8       0     0               100     17         9      0     0
  May 25, 2017 ...............                100     12        6       0     0               100     13         6      0     0
  May 25, 2018 ...............                100       9       4       0     0               100     10         4      0     0
  May 25, 2019 ...............                100       7       0       0     0               100       8        0      0     0
  May 25, 2020 ...............                100       5       0       0     0               100       6        0      0     0
  May 25, 2021 ...............                100       4       0       0     0               100       4        0      0     0
  May 25, 2022 ...............                100       0       0       0     0               100       1        0      0     0
  May 25, 2023 ...............                100       0       0       0     0               100       0        0      0     0
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                          120/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 122 of 377
  May 25, 2024 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2025 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2026 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2027 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2028 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2029 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2030 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2031 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2032 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2033 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2034 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2035 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2036 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2037 ...............                   0         0        0         0         0       0      0       0         0       0
  Weighted Average Life
     in Years (to maturity) ..              29.92      6.08     5.01      4.34     2.81     29.91   6.13   5.06        4.41   2.88
  </TABLE>


                                                     S-106

  <PAGE>

                      PERCENTAGE OF INITIAL PRINCIPAL BALANCE OUTSTANDING
                        AT THE RESPECTIVE PERCENTAGES OF THE PREPAYMENT
                                     MODEL SET FORTH BELOW

  <TABLE>
  <CAPTION>
                                                        CLASS M-3-1                                       CLASS M-3-2
                                            ---------------------------------               ---------------------------------
  DISTRIBUTION DATE                           0%     80%    100%    150%  200%                0%     80%     100%   150%  200%
  -----------------                         -----   ----    ----    ----  ----              -----   ----     ----   ----  ----
  <S>                                       <C>     <C>     <C>     <C>   <C>               <C>     <C>      <C>    <C>   <C>
  Initial ....................                100    100     100     100   100                100    100      100     100  100
  May 25, 2008 ...............                100    100     100     100   100                100    100      100     100  100
  May 25, 2009 ...............                100    100     100     100   100                100    100      100     100  100
  May 25, 2010 ...............                100    100     100     100    12                100    100      100     100   15
  May 25, 2011 ...............                100     68      49      19      5               100     68       50      20     8
  May 25, 2012 ...............                100     51      34      10      0               100     51       34      12     0
  May 25, 2013 ...............                100     38      24        6     0               100     38       24       7     0
  May 25, 2014 ...............                100     29      16        0     0               100     29       17       0     0
  May 25, 2015 ...............                100     22      11        0     0               100     22       12       0     0
  May 25, 2016 ...............                100     16        8       0     0               100     17         9      0     0
  May 25, 2017 ...............                100     12        6       0     0               100     13         6      0     0
  May 25, 2018 ...............                100       9       0       0     0               100     10         0      0     0
  May 25, 2019 ...............                100       7       0       0     0               100       8        0      0     0
  May 25, 2020 ...............                100       5       0       0     0               100       6        0      0     0
  May 25, 2021 ...............                100       0       0       0     0               100       0        0      0     0
  May 25, 2022 ...............                100       0       0       0     0               100       0        0      0     0
  May 25, 2023 ...............                100       0       0       0     0               100       0        0      0     0
  May 25, 2024 ...............                100       0       0       0     0               100       0        0      0     0
  May 25, 2025 ...............                100       0       0       0     0               100       0        0      0     0
  May 25, 2026 ...............                100       0       0       0     0               100       0        0      0     0
  May 25, 2027 ...............                100       0       0       0     0               100       0        0      0     0
  May 25, 2028 ...............                100       0       0       0     0               100       0        0      0     0
  May 25, 2029 ...............                100       0       0       0     0               100       0        0      0     0
  May 25, 2030 ...............                100       0       0       0     0               100       0        0      0     0
  May 25, 2031 ...............                100       0       0       0     0               100       0        0      0     0
  May 25, 2032 ...............                100       0       0       0     0               100       0        0      0     0
  May 25, 2033 ...............                100       0       0       0     0               100       0        0      0     0
  May 25, 2034 ...............                100       0       0       0     0               100       0        0      0     0
  May 25, 2035 ...............                100       0       0       0     0               100       0        0      0     0
  May 25, 2036 ...............                100       0       0       0     0               100       0        0      0     0
  May 25, 2037 ...............                  0       0       0       0     0                  0      0        0      0     0
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                          121/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 123 of 377
  Weighted Average Life
     in Years (to maturity) ..              29.92      6.05     4.95      3.98     2.56   29.91   6.08     4.99        4.03   2.62
  </TABLE>


                                                    S-107

  <PAGE>

                      PERCENTAGE OF INITIAL PRINCIPAL BALANCE OUTSTANDING
                        AT THE RESPECTIVE PERCENTAGES OF THE PREPAYMENT
                                     MODEL SET FORTH BELOW

  <TABLE>
  <CAPTION>
                                                        CLASS M-4-1                                     CLASS M-4-2
                                            ---------------------------------             ---------------------------------
  DISTRIBUTION DATE                           0%     80%    100%    150%  200%              0%     80%     100%   150%  200%
  -----------------                         -----   ----    ----    ----  ----            -----   ----     ----   ----  ----
  <S>                                       <C>     <C>     <C>     <C>   <C>             <C>     <C>      <C>    <C>   <C>
  Initial ....................                100    100     100     100   100              100    100      100     100  100
  May 25, 2008 ...............                100    100     100     100   100              100    100      100     100  100
  May 25, 2009 ...............                100    100     100     100   100              100    100      100     100  100
  May 25, 2010 ...............                100    100     100     100      7             100    100      100     100   18
  May 25, 2011 ...............                100     68      49      19      0             100     68       50      20   11
  May 25, 2012 ...............                100     51      34      10      0             100     51       34      12     0
  May 25, 2013 ...............                100     38      24        6     0             100     38       24       7     0
  May 25, 2014 ...............                100     29      16        0     0             100     29       17       0     0
  May 25, 2015 ...............                100     22      12        0     0             100     22       12       0     0
  May 25, 2016 ...............                100     16        8       0     0             100     17         9      0     0
  May 25, 2017 ...............                100     12        6       0     0             100     13         6      0     0
  May 25, 2018 ...............                100       9       0       0     0             100     10         0      0     0
  May 25, 2019 ...............                100       7       0       0     0             100       8        0      0     0
  May 25, 2020 ...............                100       3       0       0     0             100       4        0      0     0
  May 25, 2021 ...............                100       0       0       0     0             100       0        0      0     0
  May 25, 2022 ...............                100       0       0       0     0             100       0        0      0     0
  May 25, 2023 ...............                100       0       0       0     0             100       0        0      0     0
  May 25, 2024 ...............                100       0       0       0     0             100       0        0      0     0
  May 25, 2025 ...............                100       0       0       0     0             100       0        0      0     0
  May 25, 2026 ...............                100       0       0       0     0             100       0        0      0     0
  May 25, 2027 ...............                100       0       0       0     0             100       0        0      0     0
  May 25, 2028 ...............                100       0       0       0     0             100       0        0      0     0
  May 25, 2029 ...............                100       0       0       0     0             100       0        0      0     0
  May 25, 2030 ...............                100       0       0       0     0             100       0        0      0     0
  May 25, 2031 ...............                100       0       0       0     0             100       0        0      0     0
  May 25, 2032 ...............                100       0       0       0     0             100       0        0      0     0
  May 25, 2033 ...............                100       0       0       0     0             100       0        0      0     0
  May 25, 2034 ...............                100       0       0       0     0             100       0        0      0     0
  May 25, 2035 ...............                100       0       0       0     0             100       0        0      0     0
  May 25, 2036 ...............                100       0       0       0     0             100       0        0      0     0
  May 25, 2037 ...............                  0       0       0       0     0                0      0        0      0     0
  Weighted Average Life
     in Years (to maturity) ..              29.92      6.02     4.91      3.85     2.38   29.91   6.05     4.94        3.90   2.59
  </TABLE>


                                                    S-108

  <PAGE>

                      PERCENTAGE OF INITIAL PRINCIPAL BALANCE OUTSTANDING
                        AT THE RESPECTIVE PERCENTAGES OF THE PREPAYMENT
                                     MODEL SET FORTH BELOW

  <TABLE>
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                          122/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 124 of 377
  <CAPTION>
                                                          CLASS M-5                                     CLASS M-6
                                            ---------------------------------             ---------------------------------
  DISTRIBUTION DATE                           0%     80%     100%   150%  200%              0%     80%     100%   150% 200%
  -----------------                         -----   ----     ----   ----  ----            -----   ----     ----   ---- ----
  <S>                                       <C>     <C>      <C>    <C>   <C>             <C>     <C>      <C>    <C>  <C>
  Initial ....................                100    100      100    100   100              100    100      100    100  100
  May 25, 2008 ...............                100    100      100    100   100              100    100      100    100  100
  May 25, 2009 ...............                100    100      100    100   100              100    100      100    100  100
  May 25, 2010 ...............                100    100      100    100    14              100    100      100    100   14
  May 25, 2011 ...............                100     68       50     20      5             100     68       50     20     0
  May 25, 2012 ...............                100     51       34     11      0             100     51       34     11     0
  May 25, 2013 ...............                100     38       24       5     0             100     38       24      0     0
  May 25, 2014 ...............                100     29       17       0     0             100     29       17      0     0
  May 25, 2015 ...............                100     22       12       0     0             100     22       12      0     0
  May 25, 2016 ...............                100     16         9      0     0             100     16         9     0     0
  May 25, 2017 ...............                100     13         1      0     0             100     13         0     0     0
  May 25, 2018 ...............                100     10         0      0     0             100     10         0     0     0
  May 25, 2019 ...............                100       7        0      0     0             100       2        0     0     0
  May 25, 2020 ...............                100       0        0      0     0             100       0        0     0     0
  May 25, 2021 ...............                100       0        0      0     0             100       0        0     0     0
  May 25, 2022 ...............                100       0        0      0     0             100       0        0     0     0
  May 25, 2023 ...............                100       0        0      0     0             100       0        0     0     0
  May 25, 2024 ...............                100       0        0      0     0             100       0        0     0     0
  May 25, 2025 ...............                100       0        0      0     0             100       0        0     0     0
  May 25, 2026 ...............                100       0        0      0     0             100       0        0     0     0
  May 25, 2027 ...............                100       0        0      0     0             100       0        0     0     0
  May 25, 2028 ...............                100       0        0      0     0             100       0        0     0     0
  May 25, 2029 ...............                100       0        0      0     0             100       0        0     0     0
  May 25, 2030 ...............                100       0        0      0     0             100       0        0     0     0
  May 25, 2031 ...............                100       0        0      0     0             100       0        0     0     0
  May 25, 2032 ...............                100       0        0      0     0             100       0        0     0     0
  May 25, 2033 ...............                100       0        0      0     0             100       0        0     0     0
  May 25, 2034 ...............                100       0        0      0     0             100       0        0     0     0
  May 25, 2035 ...............                100       0        0      0     0             100       0        0     0     0
  May 25, 2036 ...............                100       0        0      0     0             100       0        0     0     0
  May 25, 2037 ...............                  0       0        0      0     0                0      0        0     0     0
  Weighted Average Life
     in Years (to maturity) ..              29.91      6.00     4.90      3.76     2.44   29.91   5.96     4.84        3.67   2.42
  </TABLE>


                                                    S-109

  <PAGE>

                      PERCENTAGE OF INITIAL PRINCIPAL BALANCE OUTSTANDING
                        AT THE RESPECTIVE PERCENTAGES OF THE PREPAYMENT
                                     MODEL SET FORTH BELOW

  <TABLE>
  <CAPTION>
                                                         CLASS B-1                                     CLASS B-2
                                            ---------------------------------             ---------------------------------
  DISTRIBUTION DATE                           0%     80%    100%   150%  200%               0%     80%    100%   150%  200%
  -----------------                         -----   ----    ----   ----  ----             -----   ----    ----   ----  ----
  <S>                                       <C>     <C>     <C>    <C>   <C>              <C>     <C>     <C>    <C>   <C>
  Initial ....................                100    100     100    100   100               100    100     100    100   100
  May 25, 2008 ...............                100    100     100    100   100               100    100     100    100   100
  May 25, 2009 ...............                100    100     100    100   100               100    100     100    100   100
  May 25, 2010 ...............                100    100     100    100    14               100    100     100    100    14
  May 25, 2011 ...............                100     68      50     20      0              100     68      50     20      0
  May 25, 2012 ...............                100     51      34     11      0              100     51      34      7      0
  May 25, 2013 ...............                100     38      24       0     0              100     38      24      0      0
  May 25, 2014 ...............                100     29      17       0     0              100     29      17      0      0
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                          123/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 125 of 377
  May 25, 2015 ...............                 100        22       12         0         0     100     22      10         0       0
  May 25, 2016 ...............                 100        16        2         0         0     100     16       0         0       0
  May 25, 2017 ...............                 100        13        0         0         0     100     13       0         0       0
  May 25, 2018 ...............                 100         8        0         0         0     100      0       0         0       0
  May 25, 2019 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2020 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2021 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2022 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2023 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2024 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2025 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2026 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2027 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2028 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2029 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2030 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2031 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2032 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2033 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2034 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2035 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2036 ...............                 100         0        0         0         0     100      0       0         0       0
  May 25, 2037 ...............                   0         0        0         0         0       0      0       0         0       0
  Weighted Average Life
     in Years (to maturity) ..              29.91      5.90     4.79      3.59     2.40     29.91   5.83   4.73        3.50   2.32
  </TABLE>


                                                     S-110

  <PAGE>

                      PERCENTAGE OF INITIAL PRINCIPAL BALANCE OUTSTANDING
                        AT THE RESPECTIVE PERCENTAGES OF THE PREPAYMENT
                                     MODEL SET FORTH BELOW

  <TABLE>
  <CAPTION>
                                                          CLASS B-3
                                            ---------------------------------
  DISTRIBUTION DATE                           0%     80%     100%   150%  200%
  -----------------                         -----   ----     ----   ----  ----
  <S>                                       <C>     <C>      <C>    <C>   <C>
  Initial ....................                100    100      100    100   100
  May 25, 2008 ...............                100    100      100    100   100
  May 25, 2009 ...............                100    100      100    100   100
  May 25, 2010 ...............                100    100      100     68      5
  May 25, 2011 ...............                100     68       50     20      0
  May 25, 2012 ...............                100     51       34       0     0
  May 25, 2013 ...............                100     38       24       0     0
  May 25, 2014 ...............                100     29       14       0     0
  May 25, 2015 ...............                100     22         0      0     0
  May 25, 2016 ...............                100     13         0      0     0
  May 25, 2017 ...............                100       1        0      0     0
  May 25, 2018 ...............                100       0        0      0     0
  May 25, 2019 ...............                100       0        0      0     0
  May 25, 2020 ...............                100       0        0      0     0
  May 25, 2021 ...............                100       0        0      0     0
  May 25, 2022 ...............                100       0        0      0     0
  May 25, 2023 ...............                100       0        0      0     0
  May 25, 2024 ...............                100       0        0      0     0
  May 25, 2025 ...............                100       0        0      0     0
  May 25, 2026 ...............                100       0        0      0     0
  May 25, 2027 ...............                100       0        0      0     0
  May 25, 2028 ...............                100       0        0      0     0
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                          124/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 126 of 377
  May 25, 2029 ...............                 100         0        0          0        0
  May 25, 2030 ...............                 100         0        0          0        0
  May 25, 2031 ...............                 100         0        0          0        0
  May 25, 2032 ...............                 100         0        0          0        0
  May 25, 2033 ...............                 100         0        0          0        0
  May 25, 2034 ...............                 100         0        0          0        0
  May 25, 2035 ...............                 100         0        0          0        0
  May 25, 2036 ...............                 100         0        0          0        0
  May 25, 2037 ...............                   0         0        0          0        0
  Weighted Average Life
     in Years (to maturity) ..              29.90      5.69      4.61       3.39   2.27
  </TABLE>


                                                     S-111
  <PAGE>

  HYPOTHETICAL AVAILABLE FUNDS CAP TABLE

       Based upon the Modeling Assumptions and assuming further that the Fixed
  Rate Mortgage Loans prepay at a constant rate of 20% HEP and the Adjustable Rate
  Mortgage Loans prepay at a constant rate of 100% PPC, the following table
  indicates the related Available Funds Cap under such an assumed hypothetical
  scenario. It is highly unlikely, however, that prepayments on the Fixed Rate
  Mortgage Loans will occur at a constant rate of 20% HEP or prepayments on the
  Adjustable Rate Mortgage Loans will occur at a constant rate of 100% PPC or at
  any other constant rate. There is no assurance, therefore, of whether or to what
  extent the actual weighted average Net Mortgage Rate of the Mortgage Loans on
  any Distribution Date will conform to the corresponding rate set forth for such
  Distribution Date in the following table.

  <TABLE>
  <CAPTION>
                                                                                         WEIGHTED AVERAGE    GROUP ONE
  WEIGHTED AVERAGE
                            GROUP ONE                             GROUP TWO                    AVAILABLE     AVAILABLE
  GROUP TWO          AVAILABLE
                      AVAILABLE FUNDS CAP                  AVAILABLE FUNDS CAP                   FUNDS         FUNDS
  AVAILABLE FUNDS          FUNDS
                               (%)                                    (%)                       CAP (%)       CAP (%)
  CAP (%)            CAP (%)
  DISTRIBUTION DATE            (1)(3)                               (1)(4)                      (1)(5)         (2)(3)
  (2)(4)            (2)(5)
  -----------------   -------------------                  -------------------           ----------------    ---------     ------
  ---------   ----------------
  <S>                 <C>                                  <C>                           <C>                 <C>           <C>
  <C>
      6/25/2007                9.239                                  9.265                      9.256             9.239
  9.265              9.256
      7/25/2007                8.007                                  8.030                      8.022         10.993
  10.496              9.496
      8/25/2007                7.749                                  7.771                      7.763         10.993
  10.496              9.495
      9/25/2007                7.749                                  7.771                      7.763         10.993
  10.496              9.495
      10/25/2007               8.008                                  8.031                      8.022         10.992
  10.497              9.495
      11/25/2007               7.751                                  7.776                      7.767         10.992
  10.497              9.496
      12/25/2007               8.010                                  8.036                      8.026         22.092
  22.117             22.108
      1/25/2008                7.752                                  7.777                      7.768         21.967
  21.992             21.983
      2/25/2008                7.752                                  7.777                      7.768         21.969
  21.995             21.985
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                        125/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 127 of 377
      3/25/2008                         8.286                         8.314                 8.304              22.205
  22.233                    22.223
      4/25/2008                         7.752                         7.779                 7.769              21.978
  22.005                    21.995
      5/25/2008                         8.014                         8.044                 8.033              22.072
  22.102                    22.091
      6/25/2008                         7.759                         7.788                 7.777              21.873
  21.902                    21.891
      7/25/2008                         8.018                         8.048                 8.037              21.903
  21.933                    21.922
      8/25/2008                         7.759                         7.789                 7.778              21.735
  21.765                    21.754
      9/25/2008                         7.759                         7.790                 7.779              21.692
  21.723                    21.712
      10/25/2008                        8.018                         8.051                 8.039              21.777
  21.809                    21.798
      11/25/2008                        7.761                         7.794                 7.782              21.653
  21.688                    21.675
      12/25/2008                        8.020                         8.055                 8.042              21.763
  21.799                    21.786
      1/25/2009                         7.762                         7.796                 7.784              21.659
  21.694                    21.681
      2/25/2009                         7.762                         7.797                 7.784              21.682
  21.717                    21.704
      3/25/2009                         8.561                         8.600                 8.586              22.066
  22.107                    22.092
      4/25/2009                         7.764                         7.803                 7.788              20.882
  20.922                    20.907
      5/25/2009                         9.113                         9.450                 9.327              20.982
  21.405                    21.251
      6/25/2009                         9.116                         9.359                 9.270              20.074
  20.352                    20.250
      7/25/2009                         9.409                         9.662                 9.570              19.334
  19.625                    19.519
      8/25/2009                         9.094                         9.342                 9.251              18.751
  19.035                    18.931
      9/25/2009                         9.088                         9.336                 9.246              18.419
  18.704                    18.600
      10/25/2009                        9.386                         9.643                 9.549              18.391
  18.686                    18.579
      11/25/2009                        9.086                         9.338                 9.246              18.343
  18.751                    18.602
      12/25/2009                        9.384                         9.646                 9.550              18.515
  18.893                    18.755
      1/25/2010                         9.076                         9.331                 9.238              18.095
  18.463                    18.329
      2/25/2010                         9.071                         9.327                 9.233              17.944
  18.312                    18.178
      3/25/2010                       10.017                        10.302                 10.198              18.594
  19.002                    18.853
      4/25/2010                         9.060                         9.318                 9.224              17.541
  17.911                    17.776
      5/25/2010                         9.678                         9.946                 9.848              18.027
  18.509                    18.333
      6/25/2010                         9.521                         9.645                 9.600              17.521
  17.811                    17.705
      7/25/2010                         9.831                         9.960                 9.913              17.385
  17.688                    17.578
      8/25/2010                         9.506                         9.633                 9.587              16.750
  17.045                    16.937
      9/25/2010                         9.498                         9.628                 9.580              16.476
  16.773                    16.665
      10/25/2010                        9.807                         9.943                 9.893              16.538
  16.847                    16.734
      11/25/2010                        9.488                         9.626                 9.576              16.493
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   126/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 128 of 377
  16.900                    16.751
  </TABLE>


                                                     S-112

  <PAGE>

  <TABLE>
  <CAPTION>
                                                                                        WEIGHTED AVERAGE     GROUP ONE
  WEIGHTED AVERAGE
                            GROUP ONE                             GROUP TWO                   AVAILABLE      AVAILABLE
  GROUP TWO          AVAILABLE
                      AVAILABLE FUNDS CAP                  AVAILABLE FUNDS CAP                  FUNDS          FUNDS
  AVAILABLE FUNDS          FUNDS
                               (%)                                    (%)                      CAP (%)        CAP (%)
  CAP (%)            CAP (%)
  DISTRIBUTION DATE            (1)(3)                               (1)(4)                     (1)(5)          (2)(3)
  (2)(4)            (2)(5)
  -----------------   -------------------                  -------------------          ----------------     ---------   ------
  ---------   ----------------
  <S>                 <C>                                  <C>                          <C>                  <C>         <C>
  <C>
      12/25/2010               9.809                                  9.942                     9.893          16.795
  17.133             17.010
      1/25/2011                9.485                                  9.615                     9.568          16.277
  16.605             16.486
      2/25/2011                9.477                                  9.609                     9.561          16.104
  16.435             16.314
      3/25/2011               10.472                                10.621                     10.567          17.001
  17.370             17.236
      4/25/2011                9.460                                  9.597                     9.547          15.760
  16.095             15.973
      5/25/2011                9.767                                  9.910                     9.858          16.337
  16.678             16.554
      6/25/2011                9.444                                  9.585                     9.533          16.179
  16.468             16.363
      7/25/2011                9.750                                  9.898                     9.844          16.638
  16.940             16.830
      8/25/2011                9.427                                  9.572                     9.519          16.439
  16.733             16.626
      9/25/2011                9.419                                  9.566                     9.512          16.576
  16.872             16.764
      10/25/2011               9.724                                  9.878                     9.822          16.862
  17.171             17.059
      11/25/2011               9.401                                  9.553                     9.498          16.573
  16.868             16.761
      12/25/2011               9.706                                  9.865                     9.807          16.875
  17.140             17.044
      1/25/2012                9.384                                  9.540                     9.484          16.467
  16.726             16.631
      2/25/2012                9.376                                  9.534                     9.476          16.396
  16.658             16.563
      3/25/2012               10.013                                10.184                     10.122          17.017
  17.300             17.197
      4/25/2012                9.358                                  9.521                     9.462          16.260
  16.526             16.429
      5/25/2012                9.689                                  9.862                     9.799          16.552
  16.836             16.733
      6/25/2012                9.374                                  9.542                     9.481          11.472
  11.746             11.646
      7/25/2012                9.678                                  9.853                     9.790          11.832
  12.118             12.014
      8/25/2012                9.356                                  9.529                     9.466          11.429
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                      127/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 129 of 377
  11.708                    11.607
      9/25/2012                         9.347                         9.522                 9.458              11.407
  11.689                    11.587
      10/25/2012                        9.649                         9.832                 9.766              11.765
  12.059                    11.952
      11/25/2012                        9.331                         9.509                 9.444              11.373
  11.661                    11.557
      12/25/2012                        9.632                         9.819                 9.751              11.732
  12.032                    11.923
      1/25/2013                         9.312                         9.495                 9.429              11.332
  11.624                    11.518
      2/25/2013                         9.303                         9.488                 9.421              11.310
  11.605                    11.498
      3/25/2013                       10.289                        10.497                 10.422              12.497
  12.826                    12.707
      4/25/2013                         9.284                         9.474                 9.405              11.265
  11.565                    11.457
      5/25/2013                         9.584                         9.782                 9.710              11.627
  11.941                    11.827
      6/25/2013                         9.265                         9.459                 9.389              11.232
  11.537                    11.427
      7/25/2013                         9.564                         9.767                 9.694              11.583
  11.901                    11.786
      8/25/2013                         9.246                         9.445                 9.373              11.187
  11.497                    11.385
      9/25/2013                         9.237                         9.437                 9.365              11.164
  11.477                    11.364
      10/25/2013                        9.535                         9.744                 9.669              11.513
  11.839                    11.721
      11/25/2013                        9.218                         9.423                 9.349              11.127
  11.446                    11.331
      12/25/2013                                                                                               11.477
  11.808                    11.689
  </TABLE>

  (1)   Assumes no losses, the occurrence of an optional termination on the Initial
        Optional Termination Date, 20% HEP for the Fixed Rate Mortgage Loans and
        100% PPC for the Adjustable Rate Mortgage Loans, and One-Month LIBOR and
        Six-Month LIBOR each remain constant at 5.3210% and 5.3620%, respectively.

  (2)   Assumes no losses, the occurrence of an optional termination on the Initial
        Optional Termination Date, 20% HEP for the Fixed Rate Mortgage Loans and
        100% PPC for the Adjustable Rate Mortgage Loans, and One-Month LIBOR and
        Six-Month LIBOR are 5.3210% and 5.3620%, respectively, for the first
        Distribution Date and both increase to and remain constant at 20.000% for
        each Distribution Date thereafter. The values indicated include any Net
        Swap Payments received from the Swap Counterparty and proceeds from the
        related Corridor Contract, although such proceeds are excluded from the
        calculation of the related Available Funds Cap.

  (3)   The Group One Available Funds Cap for purposes of the table above applies
        only to the Group One Certificates and means a per annum rate equal to the
        product of (i) 12, (ii) the quotient of (x) the total scheduled interest on
        the Group One Mortgage Loans at their Net Mortgage Rates in effect on the
        related Due Date, less the pro rata portion allocable to the Group One
        Mortgage Loans of any Net Swap Payments or Swap Termination Payments (other
        than Defaulted Swap Termination Payments) owed to the Swap Counterparty,
        and (y) the aggregate Stated Principal Balance of the Group One Mortgage
        Loans as of the first day of the applicable Accrual Period and (iii) a
        fraction, the numerator of which is 30 and the denominator of which is the
        actual number of days in the related Accrual Period.

  (4)   The Group Two Available Funds Cap for purposes of the table above applies
        only to the Group Two Certificates and means a per annum rate equal to the
        product of (i) 12, (ii) the quotient of (x) the total scheduled interest on
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   128/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 130 of 377
        the Group Two Mortgage Loans at their Net Mortgage Rates in effect on the
        related Due Date, less the pro rata portion allocable to the Group Two
        Mortgage Loans of any Net Swap Payments or Swap Termination Payments (other
        than Defaulted Swap Termination Payments) owed to the Swap Counterparty,
        and (y) the aggregate Stated Principal Balance of the Group Two Mortgage
        Loans as of the first day of the applicable Accrual Period and (iii) a
        fraction, the numerator of which is 30 and the denominator of which is the
        actual number of days in the related Accrual Period.


                                                     S-113

  <PAGE>

  (5)   The Weighted Average Available Funds Cap for purposes of the table above
        applies only to the Class M-5, Class M-6 and Class B Certificates and means
        a per annum rate equal to the weighted average of the Group One Available
        Funds Cap and the Group Two Available Funds Cap (weighted in proportion to
        the results of subtracting from the aggregate Stated Principal Balance of
        each Mortgage Group, the current Certificate Principal Balance of the Group
        One Certificates, in the case of Group One, or the Group Two Certificates,
        in the case of Group Two).

  ADDITIONAL INFORMATION

       The Depositor has filed additional yield tables and other computational
  materials (including a free writing prospectus supplement) with respect to the
  certificates with the Securities and Exchange Commission in a report on Form
  8-K. Those tables and materials were prepared by the Underwriter for prospective
  investors who made requests for that additional information. Those tables and
  assumptions may be based on assumptions that differ from the Modeling
  Assumptions. Accordingly, those tables and other materials may not be relevant
  to or appropriate for investors other than those specifically requesting them.

                                    FEDERAL INCOME TAX CONSEQUENCES

       For federal income tax purposes, the Issuing Entity will include one or
  more segregated asset pools, with respect to which elections will be made to
  treat each as a separate REMIC. The Trust Fund will also include (x) a grantor
  trust that will hold the Class C Certificates, the Corridor Contract Account and
  the rights to payments under the Corridor Contracts, the Supplemental Interest
  Trust and the rights and obligations under the Swap Agreement and certain
  obligations with respect to excess interest payments described below and (y) a
  grantor trust that will hold the rights to prepayment charges. The assets of the
  lowest-tier REMIC will consist of the Mortgage Loans and all other property in
  the Issuing Entity except for (i) interests issued by any of the REMICs, (ii)
  prepayment charges received with respect to the Mortgage Loans, (iii) the
  Corridor Contracts, the Swap Agreement, the Corridor Contract Account and the
  Supplemental Interest Trust and (iv) the interests in the grantor trusts
  described above. Each class of the Offered Certificates (other than the Class R
  Certificate) will represent the beneficial ownership of the corresponding
  regular interest of the highest-tier REMIC. The Class R Certificate will
  represent the beneficial ownership of the residual interest in each of the
  REMICs.

       For federal income tax purposes, each of the interests in the highest-tier
  REMIC that corresponds to an Offered Certificate will be subject to a cap equal
  to the related Available Funds Cap with the following modifications: (i) the
  notional balance of the Swap Agreement for each Distribution Date will be
  treated as limited to, and in certain cases less than, the Stated Principal
  Balance of the Mortgage Loans as of the preceding Distribution Date; (ii)
  amounts owed to the Swap Counterparty will be allocated among the Mortgage
  Groups pro rata based on their relative sizes as of the Cut-off Date (rather
  than on an ongoing basis); and (iii) any Swap Termination Payment will be
  treated as being payable solely from Net Excess Cashflow. Such interests in the
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  129/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 131 of 377
  highest-tier REMIC shall not be entitled to reimbursement for shortfalls caused
  by such interest rate cap. In addition to representing the beneficial ownership
  of the corresponding interest of the highest-tier REMIC, each of the Offered
  Certificates will also represent the beneficial ownership of any excess of the
  interest distributable on such class over the interest that would have accrued
  on the corresponding class of interest had each of the Offered Certificates been
  subject to the interest rate cap described in the preceding sentence (such
  excess, "excess interest payments"). Further, in addition to ownership of the
  corresponding interest in the highest-tier REMIC and the right to receive excess
  interest payments, each of the Offered Certificates will also represent the
  obligation under a notional principal contract to pay any excess of the interest
  distributable on such interest in the highest-tier REMIC over the interest
  distributable on such Offered Certificate (such excess also, "excess interest
  payments"). The rights and obligations with respect to excess interest payments
  associated with the Offered Certificates will not, for federal income tax
  purposes, be treated as interests in a REMIC.


                                                     S-114
  <PAGE>

       Upon the issuance of the Offered Certificates, Dechert LLP will deliver its
  opinion to the effect that, assuming compliance with the Pooling and Servicing
  Agreement, and the accuracy of certain representations made in the Pooling and
  Servicing Agreement or the transfer agreements with respect to the Mortgage
  Loans and certain representations made by the Sponsor, for federal income tax
  purposes, each of the REMICs will qualify as a REMIC within the meaning of
  Section 860D of the Code and the grantor trusts will qualify as such under
  subpart E, Part I of Subchapter J of the Code.

       Holders of Subordinate Certificates may be required to accrue income
  currently even though their distributions may be reduced due to defaults and
  delinquencies on the related Mortgage Loans. See "Material Federal Income Tax
  Consequences" in the prospectus.

       The current backup withholding rate is 28%. The rate is subject to
  adjustment after 2010.

  TAXATION OF THE BASIS RISK ARRANGEMENTS

       General. Each holder of an Offered Certificate will be treated for federal
  income tax purposes as having entered into, on the date it purchases its Offered
  Certificate, one or more notional principal contracts whereby it has the right
  to receive and the obligation to make payments with respect to excess interest
  payments (a "basis risk arrangement").

       In general, the holders of the Offered Certificates must allocate the price
  they pay for their certificates between their interest in the highest-tier REMIC
  and their basis risk arrangement based on their relative fair market values. To
  the extent a basis risk arrangement is determined to have a value on the Closing
  Date that is greater than zero, a portion of such purchase price will be
  allocable to such basis risk arrangement, and such portion will be treated as a
  non-periodic payment on a notional principal contract paid by the holders of the
  Offered Certificates. A holder of an Offered Certificate will be required to
  amortize the non-periodic payment under one of the methods set forth in the Swap
  Regulations. Prospective purchasers of the Offered Certificates should consult
  their own tax advisors regarding the appropriate method of amortizing any
  non-periodic payment.

       Under the Swap Regulations (i) all taxpayers must recognize periodic
  payments with respect to a notional principal contract under the accrual method
  of accounting, and (ii) any periodic payments received in connection with the
  right to receive excess interest payments must be netted against periodic
  payments made in connection with the obligation to make excess interest payments
  and payments, if any, deemed made as a result of the non-periodic payments
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  130/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 132 of 377
  described above over the recipient's taxable year, rather than accounted for on
  a gross basis. Net income or deduction with respect to net payments under a
  notional principal contract for a taxable year should, and under recently
  proposed regulations would, constitute ordinary income or ordinary deduction.
  The proposed regulations referred to in the preceding sentence are proposed to
  be effective thirty days after they are published as final regulations. It is
  not known whether the proposed regulations will be adopted as final regulations
  or, if so, whether they will be adopted in their current form. The IRS could
  contend the amount of net income or deduction is capital gain or loss, but such
  treatment is unlikely, at least in the absence of further regulations.
  Individuals may be limited in their ability to deduct any such net deduction and
  should consult their tax advisors prior to investing in the Offered
  Certificates.

       Termination Payments. Any amount of proceeds from the sale, redemption or
  retirement of an Offered Certificate that is considered to be allocated to the
  selling beneficial owner's rights to receive excess interest payments in
  connection with the sale or exchange of an Offered Certificate would be
  considered under the Swap Regulations a "termination payment" received by such
  owner. Any reduction in the amount of proceeds from the sale, redemption or
  retirement of an Offered Certificate that is considered to be attributable to
  the selling beneficial owner's obligation to make excess interest payments


                                                     S-115

  <PAGE>

  would be considered under the Swap Regulations a "termination payment" paid by
  such owner. A holder of an Offered Certificate will have gain or loss from such
  a termination of the basis risk arrangement equal to (i) any termination payment
  it received or is deemed to have received minus (ii) any termination payment it
  has paid or is deemed to have paid and the unamortized portion of any
  non-periodic payment paid (or deemed paid) by the beneficial owner upon entering
  into or acquiring its basis risk arrangement.

       Gain or loss realized upon the termination of a right to receive excess
  interest payments generally will be treated as capital gain or loss. Moreover,
  in the case of a bank or thrift institution, Section 582(c) of the Code would
  likely not apply to treat such gain or loss, or a portion thereof, as ordinary.

       Application of the Straddle Rules. The Offered Certificates, representing
  beneficial ownership of the corresponding regular interest and the right to
  receive excess interest payments, may constitute positions in a straddle, in
  which case, the straddle rules of Section 1092 of the Code would apply. If the
  straddle rules apply, a selling beneficial owner's capital gain or loss with
  respect to such corresponding regular interest would be short-term because the
  holding period would be tolled under the straddle rules. Similarly, capital gain
  or loss realized in connection with the termination of the right to receive
  excess interest payments would be short-term. If the holder of an Offered
  Certificate incurred or continued indebtedness to acquire or hold such Offered
  Certificate, the holder would generally be required to capitalize a portion of
  the interest paid on such indebtedness until termination of the right to receive
  excess interest payments.

       Investors are urged to consult their own tax advisors regarding the
  appropriate tax treatment of the right to receive, and the obligations with
  respect to, excess interest payments.

  ORIGINAL ISSUE DISCOUNT AND AMORTIZABLE BOND PREMIUM

       The REMIC regular interests represented by the Offered Certificates (other
  than the Class R Certificate) may be treated as being issued with original issue
  discount. For purposes of determining the amount and rate of accrual of original
  issue discount and market discount, the Depositor intends to assume that there
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  131/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 133 of 377
  will be Principal Prepayments on the Mortgage Loans at a rate equal to 100% of
  the applicable prepayment model, as described above. No representation is made
  as to whether the Mortgage Loans will prepay at that rate or any other rate. See
  "Yield, Prepayment and Maturity Considerations" in this prospectus supplement
  and "Material Federal Income Tax Consequences" in the prospectus.

       The REMIC regular interests represented by the Offered Certificates (other
  than the Class R Certificate) may be treated as being issued at a premium. If
  this occurs, the holders of such Offered Certificates may elect under Section
  171 of the Code to amortize that premium under the constant yield method and to
  treat that amortizable premium as an offset to interest income on such regular
  interests. This election, however, applies to all the certificateholder's debt
  instruments held during or after the first taxable year in which the election is
  first made, may be revoked only with the consent of the IRS, and should only be
  made after consulting with a tax advisor.

       If the method for computing original issue discount described in the
  prospectus results in a negative amount for any period with respect to a
  certificateholder, such certificateholder will be permitted to offset such
  excess amounts only against the respective future income, if any, from the REMIC
  regular interest represented by such certificate. Although the tax treatment is
  uncertain, a certificateholder may be permitted to deduct a loss to the extent
  that such holder's respective remaining basis in the REMIC regular interest
  represented by such certificate exceeds the maximum amount of future payments to
  which such holder is entitled with respect to its REMIC regular interest,
  assuming no further Principal Prepayments on the Mortgage Loans are received.
  Although the matter is not free from doubt, any such loss might be treated as a
  capital loss.


                                                     S-116

  <PAGE>

  SPECIAL TAX ATTRIBUTES OF THE OFFERED CERTIFICATES

       For purposes of this discussion, the "REMIC assets" of the Issuing Entity
  includes all assets of the Issuing Entity other than (i) rights under the
  Corridor Contracts and the Corridor Contract Account, (ii) rights under the Swap
  Agreement and the Supplemental Interest Trust and (iii) rights to receive
  prepayment charges with respect to the Mortgage Loans.

       As is described more fully under "Material Federal Income Tax Consequences"
  in the prospectus, the REMIC interests represented by the Offered Certificates
  will be treated as assets described in Section 7701(a)(19)(C) of the Code in the
  same proportion that the REMIC assets of the Issuing Entity would be so treated;
  provided, however, that if at least 95% of the REMIC assets of the Issuing
  Entity are assets described in Section 7701(a)(19)(C)(i)-(x) of the Code, the
  REMIC interests represented by the Offered Certificates will be treated in their
  entirety as assets described in Section 7701(a)(19)(C) of the Code.

       The REMIC interests represented by the Offered Certificates will be treated
  as "real estate assets" under Section 856(c)(5)(B) of the Code in the same
  proportion that the REMIC assets of the Issuing Entity would be so treated;
  provided, however, that if at least 95% of the REMIC assets of the Issuing
  Entity are "real estate assets" within the meaning of Section 856(c)(5)(B) of
  the Code, then the REMIC interests represented by the Offered Certificates will
  be treated in their entirety as "real estate assets" under Section 856(c)(5)(B)
  of the Code. Interest on the REMIC interests represented by the Offered
  Certificates will be treated as "interest on obligations secured by mortgages on
  real property" within the meaning of Section 856(c)(3)(B) of the Code in the
  same proportion that income from the REMIC assets of the Issuing Entity is
  income described in Section 856(c)(3)(B) of the Code; provided, however, that if
  at least 95% of the REMIC assets of the Issuing Entity are "real estate assets"
  within the meaning of Section 856(c)(5)(B) of the Code, then all interest on the
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  132/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 134 of 377
  REMIC interests represented by the Offered Certificates, will be treated as
  "interest on obligations secured by mortgages on real property" within the
  meaning of Section 856(c)(3)(B) of the Code.

       The portion of any Offered Certificate representing a basis risk
  arrangement will not be treated as a "real estate asset" under Section
  856(c)(5)(B) of the Code or as a qualifying asset under Section 860G(a)(3) or
  Section 7701(a)(19)(C) of the Code and income with respect to such portion will
  not be treated as "interest on obligations secured by mortgages on real
  property" within the meaning of Section 856(c)(3)(B) of the Code.

  PROHIBITED TRANSACTIONS TAX AND OTHER TAXES

       The Code imposes a tax on REMICs equal to 100% of the net income derived
  from "prohibited transactions." In general, subject to specified exceptions, a
  prohibited transaction means the disposition of a Mortgage Loan, the receipt of
  income from a source other than a Mortgage Loan or other permitted investments,
  the receipt of compensation for services, or gain from the disposition of an
  asset purchased with the payments on the Mortgage Loans for temporary investment
  pending distribution on the certificates. It is not anticipated that the Issuing
  Entity will engage in any prohibited transactions in which it would recognize a
  material amount of net income.

       In addition, contributions to a trust fund that elects to be treated as a
  REMIC made after the day on which such trust fund issues all of its interests
  could result in the imposition of a tax on the trust fund equal to 100% of the
  value of the contributed property. The Issuing Entity will not accept
  contributions that would subject it to such tax.


                                                     S-117

  <PAGE>

       In addition, a trust fund that elects to be treated as a REMIC may be
  subject to federal income tax at the highest corporate rate on "net income from
  foreclosure property," determined by reference to the rules applicable to real
  estate investment trusts. "Net income from foreclosure property" generally means
  income derived from foreclosure property, including gain from the sale of a
  foreclosure property, other than qualifying rents and other income or gain that
  would be qualifying income for a real estate investment trust. It is not
  anticipated that the Issuing Entity will recognize net income from foreclosure
  property subject to federal income tax.

       Where the above-referenced prohibited transactions tax, tax on
  contributions to an issuing entity, tax on net income from foreclosure property
  or state or local income or franchise tax that may be imposed on a REMIC arises
  out of a breach of the Servicer's or the Trustee's obligations, as the case may
  be, under the Pooling and Servicing Agreement and in respect of compliance with
  then applicable law, such tax will be borne by the Servicer or the Trustee in
  either case out of its own funds. In the event that either the Servicer or the
  Trustee, as the case may be, fails to pay or is not required to pay any such tax
  as provided above, such tax will be paid by the Issuing Entity first with
  amounts that might otherwise be distributable to the holders of certificates in
  the manner provided in the Pooling and Servicing Agreement. It is not
  anticipated that any material state or local income or franchise tax will be
  imposed on the Issuing Entity.

       For further information regarding the federal income tax consequences of
  investing in the Offered Certificates, see "Material Federal Income Tax
  Consequences--REMICs" in the prospectus.

  CLASS R CERTIFICATE

        The holder of the Class R Certificate must include the taxable income or
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  133/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 135 of 377
  loss of the REMICs in determining its federal taxable income. The Class R
  Certificate will remain outstanding for federal income tax purposes until there
  are no certificates of any other class outstanding. Prospective investors are
  cautioned that the Class R certificateholder's REMIC taxable income and the tax
  liability thereon may exceed, and may substantially exceed, cash distributions
  to such holder during certain periods, in which event, the holder thereof must
  have sufficient alternative sources of funds to pay such tax liability.
  Furthermore, it is anticipated that all or a substantial portion of the taxable
  income of the REMICs includable by the holder of the Class R Certificate will be
  treated as "excess inclusion" income, resulting in (i) the inability of such
  holder to use net operating losses to offset such income from the REMICs, (ii)
  the treatment of such income as "unrelated business taxable income" to certain
  holders who are otherwise tax-exempt and (iii) the treatment of such income as
  subject to 30% withholding tax to certain non-U.S. investors, with no exemption
  or treaty reduction.

       The Class R Certificate will be considered to represent "noneconomic
  residual interests," with the result that transfers thereof would be disregarded
  for federal income tax purposes if any significant purpose of the transfer was
  to impede the assessment or collection of tax. All transfers of the Class R
  Certificate will be subject to certain restrictions intended to reduce the
  possibility of any such transfer being disregarded. Such restrictions include
  requirements that (i) the transferor represent that it has conducted an
  investigation of the transferee and made certain findings regarding whether the
  transferee has historically paid its debts when they become due, (ii) the
  proposed transferee make certain representations regarding its understanding
  that as the holder of a Class R Certificate the transferee may incur tax
  liabilities in excess of the cashflow from the Class R Certificate and its
  intention to pay the taxes associated with holding the Class R Certificate as
  they become due and (iii) the proposed transferee agree that it will not
  transfer the Class R Certificate to any person unless that person agrees to
  comply with the same restrictions on future transfers. See "Description of the
  Certificates--Restrictions on Transfer of the Class R Certificate" in this
  prospectus supplement and "Material Federal Income Tax Consequences--Tax-Related
  Restrictions on Transfers of REMIC Residual Certificates" in the prospectus.


                                                     S-118

  <PAGE>

       An individual, trust or estate that holds the Class R Certificate (whether
  such Class R Certificate is held directly or indirectly through certain
  pass-through entities) also may have additional gross income with respect to,
  but may be subject to limitations on the deductibility of, Servicing Fees on the
  Mortgage Loans and other administrative expenses of the Issuing Entity in
  computing such holder's regular tax liability, and may not be able to deduct
  such fees or expenses to any extent in computing such holder's alternative
  minimum tax liability. In addition, some portion of a purchaser's basis, if any,
  in the Class R Certificate may not be recovered until termination of the Issuing
  Entity. Furthermore, the federal income tax consequences of any consideration
  paid to a transferee on a transfer of the Class R Certificate are unclear.
  Recently issued regulations require an acquiror or transferee of a noneconomic
  residual interest to recognize as income any fee received to induce such person
  to become a holder of such interest over a period reasonably related to the
  period during which the applicable REMIC is expected to generate taxable income
  or net loss in a manner that reasonably reflects the after-tax costs and
  benefits (without regard to such fee) of holding such interest. The regulations
  provide two safe harbor methods that satisfy this requirement. Under one method,
  the fee is recognized in accordance with the method of accounting, and over the
  same period, that the taxpayer uses for financial reporting purposes, provided
  that the fee is included in income for financial reporting purposes over a
  period that is not shorter than the period during which the applicable REMIC is
  expected to generate taxable income. Under a second method, the fee is
  recognized ratably over the anticipated weighted average life of the applicable
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  134/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 136 of 377
  REMIC (as determined under applicable Treasury regulations) remaining as of the
  date of acquisition of the noneconomic residual interest. The IRS may provide
  additional safe harbor methods in future guidance. Once a taxpayer adopts a
  particular method of accounting for such fees, the taxpayer generally may not
  change to a different method without consent of the IRS. Under the regulations,
  if any portion of such a fee has not been recognized in full by the time the
  holder of a noneconomic residual interest disposes of such interest, then the
  holder must include the unrecognized portion in income at that time. The
  regulations also provide that such a fee shall be treated as income from sources
  within the United States. Any transferee receiving consideration with respect to
  the Class R Certificate should consult its tax advisors.

       Due to the special tax treatment of residual interests, the effective
  after-tax return of the Class R Certificate may be significantly lower than
  would be the case if the Class R Certificate were taxed as a debt instrument, or
  may be negative.

       For further information regarding the federal income tax consequences of
  investing in the Offered Certificates, see "Material Federal Income Tax
  Consequences" in the prospectus.

                                 TAX RETURN DISCLOSURE REQUIREMENTS

       Taxpayers are required to report certain information on IRS Form 8886 if
  they participate in a "reportable transaction." Holders should consult with
  their tax advisors as to the need to file IRS Form 8886 (disclosing certain
  potential tax shelters) with their federal income tax returns.

                                                 STATE TAXES

       The Depositor makes no representations regarding the tax consequences of
  purchase, ownership or disposition of the Offered Certificates under the tax
  laws of any state. Investors considering an investment in the Offered
  Certificates should consult their own tax advisors regarding such tax
  consequences.

       All investors should consult their own tax advisors regarding the federal,
  state, local or foreign income tax consequences of the purchase, ownership and
  disposition of the Offered Certificates.


                                                     S-119

  <PAGE>

                                           ERISA CONSIDERATIONS

       Section 406 of ERISA prohibits "parties in interest" with respect to a Plan
  subject to ERISA and Section 4975 of the Code prohibits "disqualified persons"
  with respect to a Plan subject thereto from engaging in certain transactions
  involving such Plan and its assets unless a statutory, regulatory or
  administrative exemption applies to the transaction. Section 4975 of the Code
  imposes certain excise taxes and other penalties on prohibited transactions
  involving Plans subject to that Section. ERISA authorizes the imposition of
  civil penalties for prohibited transactions involving Plans subject to Title I
  of ERISA in certain circumstances. Any Plan fiduciary proposing to cause a Plan
  to acquire the Offered Certificates should consult with its counsel with respect
  to the potential consequences under ERISA and the Code of the Plan's acquisition
  and holding of the Offered Certificates. The Class R Certificate may not be
  purchased by a Plan; therefore, references in the following discussion to the
  Offered Certificates do not apply, in general, to the Class R Certificate. See
  "ERISA Considerations" in the prospectus.

       Certain employee benefit plans, including governmental plans and certain
  church plans, are not subject to ERISA. Accordingly, assets of such plans may be
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  135/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 137 of 377
  invested in the Offered Certificates without regard to the ERISA Considerations
  described herein and in the prospectus, subject to any provisions under any
  federal, state, local, non-U.S. or other laws or regulations that are
  substantively similar to Title I of ERISA or Section 4975 of the Code.

       Except as noted above, investments by Plans are subject to ERISA's general
  fiduciary requirements, including the requirement of investment prudence and
  diversification and the requirement that a Plan's investments be made in
  accordance with the documents governing the Plan. A fiduciary deciding whether
  to invest the assets of a Plan in the Offered Certificates should consider,
  among other factors, the extreme sensitivity of the investments to the rate of
  principal payments (including Principal Prepayments) on the Mortgage Loans.

       The U.S. Department of Labor has granted the Exemption from certain of the
  prohibited transaction rules of ERISA and the related excise tax provisions of
  Section 4975 of the Code with respect to the initial purchase, the holding, the
  servicing and the subsequent resale by Plans of certificates in pass-through
  trusts that consist of receivables, loans and other obligations that meet the
  conditions and requirements of the Exemption.

       Among the general conditions that must be satisfied for the Exemption to
  apply are the following:

        (1)    the acquisition of the certificates by a Plan is on terms (including
               the price for the certificates) that are at least as favorable to the
               Plan as they would be in an arm's-length transaction with an unrelated
               party;

        (2)    the rights and interests evidenced by the certificates acquired by the
               Plan are not subordinated to the rights and interests evidenced by
               other certificates of the Issuing Entity, other than in the case of
               Designated Transactions;

        (3)    the certificates acquired by the Plan have received a rating at the
               time of such acquisition that is one of the three (or in the case of
               Designated Transactions, four) highest generic rating categories of
               Fitch, Moody's or S&P;

        (4)    the Trustee must not be an affiliate of any other member of the
               Restricted Group other than an underwriter;


                                                     S-120

  <PAGE>

        (5)    the sum of all payments made to and retained by the underwriter in
               connection with the distribution of the certificates represents not
               more than reasonable compensation for underwriting the certificates;
               the sum of all payments made to and retained by the Sponsor for the
               assignment of the Mortgage Loans to the Issuing Entity represents not
               more than the fair market value of such Mortgage Loans; the sum of all
               payments made to and retained by the Servicer and any other servicer
               represents not more than reasonable compensation for such person's
               services under the agreement in which the loans are pooled and
               reimbursements of such person's reasonable expenses in connection
               therewith; and

        (6)    the Plan investing in the certificates is an "accredited investor" as
               defined in Rule 501(a)(1) of Regulation D of the Securities and
               Exchange Commission under the Securities Act of 1933, as amended.

        The Issuing Entity must also meet the following requirements:

        (1)    the corpus of the Trust Fund must consist solely of assets of the type
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  136/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 138 of 377
               that have been included in other investment pools;

        (2)    certificates in such other investment pools must have been rated in
               one of the three (or in the case of Designated Transactions, four)
               highest rating categories of Fitch, Moody's or S&P for at least one
               year prior to the Plan's acquisition of certificates; and

        (3)    certificates evidencing interests in such other investment pools must
               have been purchased by investors other than Plans for at least one
               year prior to any Plan's acquisition of certificates.

       Moreover, the Exemption provides relief from certain self-dealing/conflict
  of interest prohibited transactions that may occur when a Plan fiduciary causes
  a Plan (other than a Plan sponsored by a member of the Restricted Group) to
  acquire certificates in a trust and the fiduciary (or its affiliate) is an
  obligor on the receivables held in the trust, provided that, among other
  requirements:

        (1)    in the case of an acquisition in connection with the initial issuance
               of certificates, at least fifty percent (50%) of each class of
               certificates in which Plans have invested is acquired by persons
               independent of the Restricted Group and at least fifty percent (50%)
               of the aggregate interest in the trust is acquired by persons
               independent of the Restricted Group;

        (2)    such fiduciary (or its affiliate) is an obligor with respect to five
               percent (5%) or less of the fair market value of the obligations
               contained in the trust;

        (3)    the Plan's investment in certificates of any class does not exceed
               twenty-five percent (25%) of all of the certificates of that class
               outstanding at the time of the acquisition; and

        (4)    immediately after the acquisition, no more than twenty-five percent
               (25%) of the assets of any Plan with respect to which such person is a
               fiduciary are invested in certificates representing an interest in one
               or more trusts containing assets sold or serviced by the same entity.


                                                     S-121

  <PAGE>

       Further, additional conditions under the Exemption are applicable to
  eligible swaps or cap contracts. These conditions are discussed in "ERISA
  Considerations" in the prospectus.

       Except as described below, it is expected that the Exemption will apply to
  the acquisition and holding of the Offered Certificates by Plans and that all
  conditions of the Exemption other than those within the control of the investors
  will be met. In addition, as of the date hereof, there is no single mortgagor
  that is the obligor on five percent (5%) or more of the Mortgage Loans included
  in the Issuing Entity by aggregate unamortized principal balance of the assets
  of the Issuing Entity.

       The Swap Agreement does not satisfy all of the requirements to qualify as
  an "eligible swap" under the Exemption. Until termination of the Swap Agreement,
  for ERISA purposes, an interest in a class of Offered Certificates will be
  deemed to represent a beneficial interest in each of two assets: (i) the right
  to receive payments with respect to the applicable class of Offered Certificates
  without taking into account payments made or received with respect to the Swap
  Agreement and (ii) the right in the Supplemental Interest Trust to receive
  payments under the Swap Agreement. Under this approach, the Exemption does not
  cover the acquisition or holding of the interest described in (ii).
  Consequently, a Plan's acquisition and holding of an Offered Certificate could
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  137/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 139 of 377
  constitute or result in a prohibited transaction under ERISA or Section 4975 of
  the Code unless an exemption is available with respect to the acquisition and
  holding of the interest described in (ii).

       Accordingly, until the termination of the Swap Agreement, neither a Plan
  nor any person acting for, on behalf of or with any assets of a Plan may acquire
  or hold any interest in an Offered Certificate unless such acquisition and
  holding is eligible for relief under and is covered by an Investor-Based
  Exemption. Even if the conditions specified in one or more of the Investor-Based
  Exemptions are met, however, the scope of relief provided by the Investor-Based
  Exemptions may not necessarily cover all acts that might constitute prohibited
  transactions. Plan fiduciaries should consult their legal counsel concerning
  these issues. Until the termination of the Swap Agreement, each beneficial owner
  of an Offered Certificate (other than the Class R Certificate) or any interest
  therein shall be deemed to have represented that either (i) it is not a Plan or
  a person acting for, on behalf of or with any assets of a Plan or (ii) the
  acquisition and holding of the Offered Certificate will not constitute or result
  in a non-exempt prohibited transaction under Title I of ERISA or Section 4975 of
  the Code. Subsequent to the termination of the Swap Agreement, it is expected
  that the Exemption will apply to the acquisition and holding of the Offered
  Certificates (other than the Class R Certificate).

       Because the characteristics of the Class R Certificate may not meet the
  requirements of the Exemption or any other issued exemption under ERISA, a Plan
  may have engaged in a prohibited transaction or incur excise taxes or civil
  penalties if it purchases and holds the Class R Certificate. Consequently,
  transfers of the Class R Certificate will not be registered by the Trustee
  unless the Trustee receives a representation from the transferee of the Class R
  Certificate, acceptable to and in form and substance satisfactory to the
  Trustee, to the effect that the transferee is not a Plan and is not directly or
  indirectly acquiring the Class R Certificate for, on behalf of or with any
  assets of any such Plan. Any purported transfer of the Class R Certificate or
  any interest therein in violation of such representation shall be void and of no
  effect, and the next preceding permitted beneficial owner will be treated as the
  beneficial owner of the Class R Certificate. The Trustee shall be entitled, but
  not obligated, to recover from any holder of the Class R Certificate that was in
  fact a Plan and that held such Certificate in violation of such representation
  all payments made on such Class R Certificate at and after the time it commenced
  such holding. Any such payments so recovered shall be paid and delivered to such
  last preceding beneficial owner.

       Prospective Plan investors should consult with their legal advisors
  concerning the impact of ERISA and the Code, the applicability of the Exemption
  and PTCE 83-1 (described in the prospectus),


                                                     S-122

  <PAGE>

  and the potential consequences in their specific circumstances, prior to making
  an investment in the Offered Certificates. Moreover, each Plan fiduciary should
  determine whether under the general fiduciary standards of ERISA, an investment
  in the Offered Certificates is appropriate for the Plan, taking into account the
  overall investment policy of the Plan and the composition of the Plan's
  investment portfolio.

                                             LEGAL INVESTMENT

       Generally, the Offered Certificates that are rated in one of the two
  highest rating categories by at least one nationally recognized statistical
  rating organization will constitute "mortgage related securities" under SMMEA.
  The other Offered Certificates will not constitute "mortgage related securities"
  under SMMEA. The appropriate characterization of the Offered Certificates under
  various legal investment restrictions, and thus the ability of investors subject
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  138/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 140 of 377
  to those restrictions to purchase Offered Certificates, may be subject to
  significant interpretive uncertainties. All investors whose investment authority
  is subject to legal restrictions should consult their own legal advisors to
  determine whether, and to what extent, the Offered Certificates will constitute
  legal investments for them.

       No representations are made as to the proper characterization of the
  Offered Certificates for legal investment or financial institution regulatory
  purposes, or other purposes, or as to the ability of particular investors to
  purchase the Offered Certificates under applicable legal investment
  restrictions. The uncertainties described above (and any unfavorable future
  determinations concerning legal investment or financial institution regulatory
  characteristics of the Offered Certificates) may adversely affect the liquidity
  of the Offered Certificates. See "Legal Investment" in the prospectus.

                                               USE OF PROCEEDS

       Substantially all of the net proceeds to be received from the sale of the
  LIBOR Certificates will be applied by the Depositor to the purchase price of the
  Mortgage Loans.

                                         METHOD OF DISTRIBUTION

       Subject to the terms and conditions of the underwriting agreement dated
  February 28, 2003, and the terms agreement dated May 25, 2007, each between the
  Depositor and the Underwriter, the Offered Certificates are being purchased from
  the Depositor by the Underwriter. Distributions on the Offered Certificates will
  be made by the Underwriter from time to time in negotiated transactions or
  otherwise at varying prices to be determined at the time of sale. In connection
  with the sale of the Offered Certificates, the Underwriter may be deemed to have
  received compensation from the Depositor in the form of underwriting discounts.

       The Depositor has been advised by the Underwriter that it intends to make a
  market in the Offered Certificates, but that the Underwriter has no obligation
  to do so. There can be no assurance that a secondary market for the Offered
  Certificates, or any particular class of Offered Certificates, will develop or,
  if it does develop, that it will continue or that such market will provide
  sufficient liquidity of investment. The Offered Certificates will not be listed
  on any national exchange.

       The Depositor has agreed to indemnify the Underwriter against, or make
  contributions to the Underwriter with respect to, certain liabilities, including
  liabilities under the Securities Act of 1933, as amended.


                                                     S-123

  <PAGE>

       The Underwriter has agreed to reimburse the Depositor for certain expenses
  incurred in connection with the issuance of the certificates. Expenses incurred
  by the Depositor in connection with this offering are expected to be
  approximately $600,000.

       Merrill Lynch is an affiliate of the Depositor, the Servicer and First
  Franklin Financial.

                                                LEGAL MATTERS

       Certain legal matters will be passed upon for the Depositor and for the
  Underwriter by Dechert LLP, New York, New York.

                                                    RATINGS

        It is a condition of the issuance of the Offered Certificates that they be
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  139/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 141 of 377
  assigned the ratings designated below by each of Moody's and S&P.

  <TABLE>
  <CAPTION>
  CLASS OF CERTIFICATES           MOODY'S        S&P
  ---------------------           -------       ----
  <S>                             <C>           <C>
  A-1A.................             Aaa         AAA
  A-1B.................             Aaa         AAA
  A-1C.................             Aaa         AAA
  A-1D.................             Aaa         AAA
  A-2A.................             Aaa         AAA
  A-2B.................             Aaa         AAA
  A-2C.................             Aaa         AAA
  A-2D.................             Aaa         AAA
  M-1-1................             Aa1         AA+
  M-1-2................             Aa1         AA+
  M-2-1................             Aa2          AA
  M-2-2................             Aa2          AA
  M-3-1................             Aa3         AA-
  M-3-2................             Aa3         AA-
  M-4-1................               A1         A+
  M-4-2................               A1         A+
  M-5..................               A2         A
  M-6..................               A3         A-
  B-1..................             Baa1        BBB+
  B-2..................             Baa2        BBB
  B-3..................             Baa3        BBB-
  R....................               NR        AAA
  </TABLE>

       The security ratings assigned to the Offered Certificates should be
  evaluated independently from similar ratings on other types of securities. A
  security rating is not a recommendation to buy, sell or hold securities and may
  be subject to revision or withdrawal at any time by the Rating Agencies. The
  ratings on the Offered Certificates do not, however, constitute statements
  regarding the likelihood or frequency of Principal Prepayments on the Mortgage
  Loans, the payment of the Floating Rate Certificate Carryover or the anticipated
  yields in light of Principal Prepayments.

       Moody's ratings on mortgage pass-through certificates address the
  likelihood of the receipt by certificateholders of all distributions to which
  such certificateholders are entitled. Moody's ratings


                                                       S-124

  <PAGE>

  opinions address the structural and legal issues associated with the Offered
  Certificates, including the nature of the underlying Mortgage Loans. Moody's
  ratings on pass-through certificates do not represent any assessment of the
  likelihood that Principal Prepayments may differ from those originally
  anticipated nor do they address the possibility that, as a result of Principal
  Prepayments, certificateholders may receive a lower than anticipated yield.

       S&P's ratings on mortgage pass-through certificates address the likelihood
  of receipt by certificateholders of payments required under the operative
  agreements. S&P's ratings take into consideration the credit quality of the
  mortgage pool including any credit support providers, structural and legal
  aspects associated with the certificates, and the extent to which the payment
  stream of the mortgage pool is adequate to make payments required under the
  certificates. S&P's ratings on mortgage pass-through certificates do not,
  however, constitute a statement regarding the frequency of prepayments on the
  mortgage loans or address the likelihood of receipt of Floating Rate Certificate
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  140/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 142 of 377
  Carryover. S&P's ratings do not address the possibility that investors may
  suffer a lower than anticipated yield.

       The Depositor has not requested a rating of the Offered Certificates by any
  rating agency other than Moody's and S&P. However, there can be no assurance as
  to whether any other rating agency will rate the Offered Certificates or, if it
  does, what ratings would be assigned by such other rating agency. The ratings
  assigned by any such other rating agency to the Offered Certificates could be
  lower than the respective ratings assigned by the Rating Agencies.


                                                     S-125
  <PAGE>

                                        GLOSSARY OF DEFINED TERMS

  <TABLE>
  <S>                                          <C>
  1/29 LIBOR LOANS                             means Mortgage Loans that bear interest at a
                                               fixed rate for a period of approximately one
                                               year after origination and thereafter have
                                               semi-annual interest rate and payment
                                               adjustments in substantially the same manner as
                                               Six-Month LIBOR Loans.

  2/28 LIBOR LOANS                             means Mortgage Loans that bear interest at a
                                               fixed rate for a period of approximately two
                                               years after origination and thereafter have
                                               semi-annual interest rate and payment
                                               adjustments in substantially the same manner as
                                               Six-Month LIBOR Loans.

  3/27 LIBOR LOANS                             means Mortgage Loans that bear interest at a
                                               fixed rate for a period of approximately three
                                               years after origination and thereafter have
                                               semi-annual interest rate and payment
                                               adjustments in substantially the same manner as
                                               Six-Month LIBOR Loans.

  5/25 LIBOR LOANS                             means Mortgage Loans that bear interest at a
                                               fixed rate for a period of approximately five
                                               years after origination and thereafter have
                                               semi-annual interest rate and payment
                                               adjustments in substantially the same manner as
                                               Six-Month LIBOR Loans.

  ACCOUNTS                                     means one or more accounts maintained by the
                                               Trustee or the Servicer pursuant to the Pooling
                                               and Servicing Agreement.

  ACCRUAL PERIOD                               means, with respect to the LIBOR Certificates
                                               and a Distribution Date, the period from and
                                               including the preceding Distribution Date (or
                                               from the Closing Date in the case of the first
                                               Distribution Date) to and including the day
                                               prior to such Distribution Date.

  ADJUSTABLE RATE MORTGAGE LOAN                means a Mortgage Loan in the Trust Fund with an
                                               adjustable interest rate.

  ADJUSTMENT DATE                              means, with respect to an Adjustable Rate
                                               Mortgage Loan, generally the first day of the
                                               month or months specified in the related
                                               mortgage note.

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  141/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 143 of 377
  ADVANCE                                      means, with respect to a Servicer Remittance
                                               Date, an advance of the Servicer's own funds,
                                               or funds in the related Collection Account that
                                               are not required to be distributed on the
                                               related Distribution Date that are required to
                                               be deposited pursuant to the Pooling and
                                               Servicing Agreement, in an amount generally
                                               equal to the aggregate amount of all payments
                                               of principal and interest (or, with respect to
                                               the Interest-Only Mortgage Loans and REO
                                               Property, payments of scheduled
  </TABLE>


                                                     S-126

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                               interest) on the Mortgage Loans (adjusted to
                                               the applicable Net Mortgage Rate) that were due
                                               on the related Due Date and delinquent on the
                                               related Servicer Remittance Date (other than
                                               the principal portion of any Balloon Amount,
                                               advances deemed non-recoverable by the
                                               Servicer, advances on each Mortgage Loan that
                                               is 150 days delinquent or more, and shortfalls
                                               in principal and interest due to bankruptcy
                                               proceedings or the application of the
                                               Servicemembers Civil Relief Act or similar
                                               state legislation or regulations) together with
                                               an amount equivalent to interest (adjusted to
                                               the Net Mortgage Rate) deemed due on each
                                               Mortgage Loan which is an REO Property (subject
                                               to the exceptions described above for advances
                                               on Mortgage Loans) such latter amount to be
                                               calculated after taking into account rental
                                               income.

  APPLIED REALIZED LOSS AMOUNT                 means, with respect to any class of Subordinate
                                               Certificates and as to any Distribution Date,
                                               the sum of the Realized Losses with respect to
                                               Mortgage Loans which have been applied in
                                               reduction of the Certificate Principal Balance
                                               of such class.

  AVAILABLE FUNDS CAP                          means any of the Group One Available Funds Cap,
                                               the Group Two Available Funds Cap or the
                                               Weighted Average Available Funds Cap.

  BALLOON AMOUNT                               means the balloon payment of the remaining
                                               outstanding principal balance of a mortgage
                                               loan.

  BALLOON LOAN                                 means a mortgage loan having an original term
                                               to stated maturity of approximately 15 or 30
                                               years and providing for level monthly payments
                                               generally based on a 30, 40 or 50 year
                                               amortization schedule with a payment of a
                                               Balloon Amount due on such mortgage loan at its
                                               stated maturity.

  BOOK-ENTRY CERTIFICATES                      means the LIBOR Certificates, other than any
                                               Definitive Certificates.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  142/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 144 of 377

  BUSINESS DAY                                 means any day other than (i) a Saturday or
                                               Sunday, (ii) a day on which the New York Stock
                                               Exchange or banking institutions in the State
                                               of Illinois, State of Pennsylvania or the City
                                               of New York, New York are authorized or
                                               obligated by law or executive order to be
                                               closed, or (iii) with respect to HLS only, any
                                               day on which the New York Stock Exchange is
                                               closed.

  CAP CONTRACT COUNTERPARTY                    means The Bank of New York, or a successor
                                               thereto.

  CERTIFICATE ACCOUNT                          means the one or more accounts established by
                                               the Trustee, for the benefit of the
                                               certificateholders, into
  </TABLE>


                                                     S-127

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                               which the Trustee is required to deposit or
                                               cause to be deposited certain payments received
                                               from the Servicer as described herein.

  CERTIFICATE OWNERS                           means persons acquiring beneficial ownership
                                               interests in the LIBOR Certificates.

  CERTIFICATE PRINCIPAL BALANCE                means, with respect to (A) any class of LIBOR
                                               Certificates and as of any Distribution Date,
                                               the outstanding principal balance of such class
                                               on the date of the initial issuance of the
                                               certificates as reduced, but not below zero, by
                                               (i) all amounts distributed on previous
                                               Distribution Dates on such class on account of
                                               principal; and (ii) such class's share of any
                                               Applied Realized Loss Amounts for previous
                                               Distribution Dates; notwithstanding the
                                               foregoing, on any Distribution Date relating to
                                               the preceding calendar month in which a
                                               Subsequent Recovery has been received by the
                                               Servicer, the Certificate Principal Balance of
                                               any class of Subordinate Certificates then
                                               outstanding for which any Applied Realized Loss
                                               Amount has been allocated will be increased, in
                                               order of seniority, by an amount equal to the
                                               lesser of (I) the Unpaid Realized Loss Amount
                                               for such class of certificates and (II) the
                                               total of any Subsequent Recovery distributed on
                                               such date to the certificateholders (reduced by
                                               the amount of the increase in the Certificate
                                               Principal Balance of any more senior class of
                                               certificates pursuant to this sentence on such
                                               Distribution Date); and (B) the Class C
                                               Certificates and as of any Distribution Date,
                                               the overcollateralization amount as of such
                                               Distribution Date.

  CLASS A CERTIFICATES                         means the Class A-1, Class A-2 and Class R
                                               Certificates.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  143/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 145 of 377

  CLASS A PRINCIPAL DISTRIBUTION               means (1) with respect to any Distribution Date
  AMOUNT                                       prior to the related Stepdown Date or as to
                                               which a Stepdown Trigger Event exists, 100% of
                                               the Principal Distribution Amount for such
                                               Distribution Date and (2) with respect to any
                                               Distribution Date on or after the Stepdown Date
                                               and as to which a Stepdown Trigger Event does
                                               not exist, the excess of (A) the Certificate
                                               Principal Balance of the Class A Certificates
                                               immediately prior to such Distribution Date
                                               over (B) the lesser of (1) approximately 59.80%
                                               of the aggregate Stated Principal Balance of
                                               the Mortgage Loans as of such Distribution Date
                                               and (2) the excess of the aggregate Stated
                                               Principal Balance of the Mortgage Loans as of
                                               such Distribution Date over approximately
                                               $9,442,479; provided, however, that in no event
                                               will the Class A Principal Distribution Amount
                                               with respect to any Distribution Date exceed
                                               the aggregate Certificate Principal Balance of
                                               the Class A Certificates.
  </TABLE>


                                                     S-128

  <PAGE>

  <TABLE>
  <S>                                          <C>
  CLASS A-1 CERTIFICATES                       means the Class A-1A, Class A-1B, Class A-1C
                                               and Class A-1D Certificates.

  CLASS A-1 PRINCIPAL                          means, as of any Distribution Date, the amount
  DISTRIBUTION AMOUNT                          equal to the lesser of (i) the aggregate
                                               Certificate Principal Balance of the Class A-1
                                               and Class R Certificates and (ii) the product
                                               of (x) the Group One Principal Distribution
                                               Percentage and (y) the Class A Principal
                                               Distribution Amount; provided, however, that
                                               (A) with respect to any Distribution Date on
                                               which the Class A-1 and Class R Certificates
                                               are outstanding and the Certificate Principal
                                               Balances of the Class A-2 Certificates is
                                               reduced to zero, the Class A-2 Principal
                                               Distribution Amount in excess of the amount
                                               necessary to reduce the Certificate Principal
                                               Balance of the Class A-2 Certificates to zero
                                               will be applied to increase the Class A-1
                                               Principal Distribution Amount and (B) with
                                               respect to any Distribution Date thereafter,
                                               the Class A-1 Principal Distribution Amount
                                               will equal the Class A Principal Distribution
                                               Amount.

  CLASS A-1A CERTIFICATE                       means any certificate designated as a "Class
                                               A-1A Certificate" on the face thereof and
                                               representing the right to distributions as set
                                               forth herein and in the Pooling and Servicing
                                               Agreement.

  CLASS A-1B CERTIFICATE                       means any certificate designated as a "Class
                                               A-1B Certificate" on the face thereof,
                                               substantially in the form exhibited in the
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  144/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 146 of 377
                                               Pooling and Servicing Agreement, and
                                               representing the right to distributions as set
                                               forth herein and in the Pooling and Servicing
                                               Agreement.

  CLASS A-1C CERTIFICATE                       means any certificate designated as a "Class
                                               A-1C Certificate" on the face thereof,
                                               substantially in the form exhibited in the
                                               Pooling and Servicing Agreement, and
                                               representing the right to distributions as set
                                               forth herein and in the Pooling and Servicing
                                               Agreement.

  CLASS A-1D CERTIFICATE                       means any certificate designated as a "Class
                                               A-1D Certificate" on the face thereof,
                                               substantially in the form exhibited in the
                                               Pooling and Servicing Agreement, and
                                               representing the right to distributions as set
                                               forth herein and in the Pooling and Servicing
                                               Agreement.

  CLASS A-2 CERTIFICATES                       means the Class A-2A, Class A-2B, Class A-2C
                                               and Class A-2D Certificates.

  CLASS A-2 PRINCIPAL                          means, as of any Distribution Date, the amount
  DISTRIBUTION AMOUNT                          equal to the lesser of (i) the aggregate
                                               Certificate Principal Balance of the Class A-2
                                               Certificates and (ii) the product
  </TABLE>


                                                     S-129

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                               of (x) the Group Two Principal Distribution
                                               Percentage and (y) the Class A Principal
                                               Distribution Amount; provided, however, that
                                               (A) with respect to any Distribution Date on
                                               which the Class A-2 Certificates are
                                               outstanding and the Certificate Principal
                                               Balances of the Class A-1 and Class R
                                               Certificates is reduced to zero, the Class A-1
                                               Principal Distribution Amount in excess of the
                                               amount necessary to reduce the Certificate
                                               Principal Balance of the Class A-1 Certificates
                                               and Class R Certificates to zero will be
                                               applied to increase the Class A-2 Principal
                                               Distribution Amount and (B) with respect to any
                                               Distribution Date thereafter, the Class A-2
                                               Principal Distribution Amount will equal the
                                               Class A Principal Distribution Amount.

  CLASS A-2A CERTIFICATE                       means any certificate designated as a "Class
                                               A-2A Certificate" on the face thereof,
                                               substantially in the form exhibited in the
                                               Pooling and Servicing Agreement, and
                                               representing the right to distributions as set
                                               forth herein and in the Pooling and Servicing
                                               Agreement.

  CLASS A-2B CERTIFICATE                       means any certificate designated as a "Class
                                               A-2B Certificate" on the face thereof,
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  145/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 147 of 377
                                               substantially in the form exhibited in the
                                               Pooling and Servicing Agreement, and
                                               representing the right to distributions as set
                                               forth herein and in the Pooling and Servicing
                                               Agreement.

  CLASS A-2C CERTIFICATE                       means any certificate designated as a "Class
                                               A-2C Certificate" on the face thereof,
                                               substantially in the form exhibited in the
                                               Pooling and Servicing Agreement, and
                                               representing the right to distributions as set
                                               forth herein and in the Pooling and Servicing
                                               Agreement.

  CLASS A-2D CERTIFICATE                       means any certificate designated as a "Class
                                               A-2D Certificate" on the face thereof,
                                               substantially in the form exhibited in the
                                               Pooling and Servicing Agreement, and
                                               representing the right to distributions as set
                                               forth herein and in the Pooling and Servicing
                                               Agreement.

  CLASS B CERTIFICATES                         means the Class B-1, Class B-2 and Class B-3
                                               Certificates.

  CLASS B-1 CERTIFICATE                        means any certificate designated as a "Class
                                               B-1 Certificate" on the face thereof,
                                               substantially in the form exhibited in the
                                               Pooling and Servicing Agreement, and
                                               representing the right to distributions as set
                                               forth herein and in the Pooling and Servicing
                                               Agreement.

  CLASS B-1 PRINCIPAL                          means, with respect to any Distribution Date on
  DISTRIBUTION AMOUNT                          or after the Stepdown Date, 100% of the
                                               Principal Distribution Amount if the aggregate
                                               Certificate Principal Balance of the Class A
                                               and Class M Certificates has been reduced to
  </TABLE>


                                                     S-130

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                               zero and a Stepdown Trigger Event exists, or,
                                               as long as a Stepdown Trigger Event does not
                                               exist, the excess of (1) the sum of (A) the
                                               Certificate Principal Balance of the Class A
                                               Certificates (after taking into account
                                               distributions of the Class A Principal
                                               Distribution Amount to the Class A Certificates
                                               for such Distribution Date), (B) the
                                               Certificate Principal Balance of the Class M-1
                                               Certificates (after taking into account
                                               distributions of the Class M-1 Principal
                                               Distribution Amount to the Class M-1
                                               Certificates for such Distribution Date), (C)
                                               the Certificate Principal Balance of the Class
                                               M-2 Certificates (after taking into account
                                               distributions of the Class M-2 Principal
                                               Distribution Amount to the Class M-2
                                               Certificates for such Distribution Date), (D)
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  146/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 148 of 377
                                               the Certificate Principal Balance of the Class
                                               M-3 Certificates (after taking into account
                                               distributions of the Class M-3 Principal
                                               Distribution Amount to the Class M-3
                                               Certificates for such Distribution Date), (E)
                                               the Certificate Principal Balance of the Class
                                               M-4 Certificates (after taking into account
                                               distributions of the Class M-4 Principal
                                               Distribution Amount to the Class M-4
                                               Certificates for such Distribution Date), (F)
                                               the Certificate Principal Balance of the Class
                                               M-5 Certificates (after taking into account
                                               distributions of the Class M-5 Principal
                                               Distribution Amount to the Class M-5
                                               Certificates for such Distribution Date), (G)
                                               the Certificate Principal Balance of the Class
                                               M-6 Certificates (after taking into account
                                               distributions of the Class M-6 Principal
                                               Distribution Amount to the Class M-6
                                               Certificates for such Distribution Date) and
                                               (H) the Certificate Principal Balance of the
                                               Class B-1 Certificates immediately prior to
                                               such Distribution Date over (2) the lesser of
                                               (A) approximately 89.90% of the aggregate
                                               Stated Principal Balance of the Mortgage Loans
                                               and (B) the excess of the aggregate Stated
                                               Principal Balance of the Mortgage Loans over
                                               approximately $9,442,479. Notwithstanding the
                                               above, (1) on any Distribution Date prior to
                                               the Stepdown Date on which the aggregate
                                               Certificate Principal Balance of the Class A
                                               and Class M Certificates has been reduced to
                                               zero, the Class B-1 Principal Distribution
                                               Amount will equal the lesser of (A) the
                                               outstanding Certificate Principal Balance of
                                               the Class B-1 Certificates and (B) 100% of the
                                               Principal Distribution Amount remaining after
                                               any distributions on the Class A and Class M
                                               Certificates and (2) in no event will the Class
                                               B-1 Principal Distribution Amount with respect
                                               to any Distribution Date exceed the Certificate
                                               Principal Balance of the Class B-1
                                               Certificates.

  CLASS B-2 CERTIFICATE                        means any certificate designated as a "Class
                                               B-2 Certificate" on the face thereof,
                                               substantially in the form
  </TABLE>


                                                     S-131

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                               exhibited in the Pooling and Servicing
                                               Agreement, and representing the right to
                                               distributions as set forth herein and in the
                                               Pooling and Servicing Agreement.

  CLASS B-2 PRINCIPAL                          means, with respect to any Distribution Date on
  DISTRIBUTION AMOUNT                          or after the Stepdown Date, 100% of the
                                               Principal Distribution Amount if the aggregate
                                               Certificate Principal Balance of the Class A,
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  147/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 149 of 377
                                               Class M and Class B-1 Certificates has been
                                               reduced to zero and a Stepdown Trigger Event
                                               exists, or, as long as a Stepdown Trigger Event
                                               does not exist, the excess of (1) the sum of
                                               (A) the Certificate Principal Balance of the
                                               Class A Certificates (after taking into account
                                               distributions of the Class A Principal
                                               Distribution Amount to the Class A Certificates
                                               for such Distribution Date), (B) the
                                               Certificate Principal Balance of the Class M-1
                                               Certificates (after taking into account
                                               distributions of the Class M-1 Principal
                                               Distribution Amount to the Class M-1
                                               Certificates for such Distribution Date), (C)
                                               the Certificate Principal Balance of the Class
                                               M-2 Certificates (after taking into account
                                               distributions of the Class M-2 Principal
                                               Distribution Amount to the Class M-2
                                               Certificates for such Distribution Date), (D)
                                               the Certificate Principal Balance of the Class
                                               M-3 Certificates (after taking into account
                                               distributions of the Class M-3 Principal
                                               Distribution Amount to the Class M-3
                                               Certificates for such Distribution Date), (E)
                                               the Certificate Principal Balance of the Class
                                               M-4 Certificates (after taking into account
                                               distributions of the Class M-4 Principal
                                               Distribution Amount to the Class M-4
                                               Certificates for such Distribution Date), (F)
                                               the Certificate Principal Balance of the Class
                                               M-5 Certificates (after taking into account
                                               distributions of the Class M-5 Principal
                                               Distribution Amount to the Class M-5
                                               Certificates for such Distribution Date), (G)
                                               the Certificate Principal Balance of the Class
                                               M-6 Certificates (after taking into account
                                               distributions of the Class M-6 Principal
                                               Distribution Amount to the Class M-6
                                               Certificates for such Distribution Date), (H)
                                               the Certificate Principal Balance of the Class
                                               B-1 Certificates (after taking into account
                                               distributions of the Class B-1 Principal
                                               Distribution Amount to the Class B-1
                                               Certificates for such Distribution Date) and
                                               (I) the Certificate Principal Balance of the
                                               Class B-2 Certificates immediately prior to
                                               such Distribution Date over (2) the lesser of
                                               (A) approximately 91.90% of the aggregate
                                               Stated Principal Balance of the Mortgage Loans
                                               and (B) the excess of the aggregate Stated
                                               Principal Balance of the Mortgage Loans over
                                               approximately $9,442,479. Notwithstanding the
                                               above, (1) on any Distribution Date prior to
                                               the Stepdown Date on which the aggregate
                                               Certificate Principal Balance of the Class A,
                                               Class M and Class B-1
  </TABLE>


                                                     S-132

  <PAGE>

  <TABLE>
  <S>                                          <C>
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  148/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 150 of 377
                                               Certificates has been reduced to zero, the
                                               Class B-2 Principal Distribution Amount will
                                               equal the lesser of (A) the outstanding
                                               Certificate Principal Balance of the Class B-2
                                               Certificates and (B) 100% of the Principal
                                               Distribution Amount remaining after any
                                               distributions on the Class A, Class M and Class
                                               B-1 Certificates and (2) in no event will the
                                               Class B-2 Principal Distribution Amount with
                                               respect to any Distribution Date exceed the
                                               Certificate Principal Balance of the Class B-2
                                               Certificates.

  CLASS B-3 CERTIFICATE                        means any certificate designated as a "Class
                                               B-3 Certificate" on the face thereof,
                                               substantially in the form exhibited in the
                                               Pooling and Servicing Agreement, and
                                               representing the right to distributions as set
                                               forth herein and in the Pooling and Servicing
                                               Agreement.

  CLASS B-3 PRINCIPAL                          means, with respect to any Distribution Date on
  DISTRIBUTION AMOUNT                          or after the Stepdown Date, 100% of the
                                               Principal Distribution Amount if the aggregate
                                               Certificate Principal Balance of the Class A,
                                               Class M, Class B-1 and Class B-2 Certificates
                                               has been reduced to zero and a Stepdown Trigger
                                               Event exists, or, as long as a Stepdown Trigger
                                               Event does not exist, the excess of (1) the sum
                                               of (A) the Certificate Principal Balance of the
                                               Class A Certificates (after taking into account
                                               distributions of the Class A Principal
                                               Distribution Amount to the Class A Certificates
                                               for such Distribution Date), (B) the
                                               Certificate Principal Balance of the Class M-1
                                               Certificates (after taking into account
                                               distributions of the Class M-1 Principal
                                               Distribution Amount to the Class M-1
                                               Certificates for such Distribution Date), (C)
                                               the Certificate Principal Balance of the Class
                                               M-2 Certificates (after taking into account
                                               distributions of the Class M-2 Principal
                                               Distribution Amount to the Class M-2
                                               Certificates for such Distribution Date), (D)
                                               the Certificate Principal Balance of the Class
                                               M-3 Certificates (after taking into account
                                               distributions of the Class M-3 Principal
                                               Distribution Amount to the Class M-3
                                               Certificates for such Distribution Date), (E)
                                               the Certificate Principal Balance of the Class
                                               M-4 Certificates (after taking into account
                                               distributions of the Class M-4 Principal
                                               Distribution Amount to the Class M-4
                                               Certificates for such Distribution Date), (F)
                                               the Certificate Principal Balance of the Class
                                               M-5 Certificates (after taking into account
                                               distributions of the Class M-5 Principal
                                               Distribution Amount to the Class M-5
                                               Certificates for such Distribution Date), (G)
                                               the Certificate Principal Balance of the Class
                                               M-6 Certificates (after taking into account
                                               distributions of the Class M-6 Principal
                                               Distribution Amount to the Class M-6
                                               Certificates for such Distribution Date), (H)
                                               the
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  149/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 151 of 377
  </TABLE>


                                                     S-133

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                               Certificate Principal Balance of the Class B-1
                                               Certificates (after taking into account
                                               distributions of the Class B-1 Principal
                                               Distribution Amount to the Class B-1
                                               Certificates for such Distribution Date), (I)
                                               the Certificate Principal Balance of the Class
                                               B-2 Certificates (after taking into account
                                               distributions of the Class B-2 Principal
                                               Distribution Amount to the Class B-2
                                               Certificates for such Distribution Date) and
                                               (J) the Certificate Principal Balance of the
                                               Class B-3 Certificates immediately prior to
                                               such Distribution Date over (2) the lesser of
                                               (A) approximately 94.40% of the aggregate
                                               Stated Principal Balance of the Mortgage Loans
                                               and (B) the excess of the aggregate Stated
                                               Principal Balance of the Mortgage Loans over
                                               approximately $9,442,479. Notwithstanding the
                                               above, (1) on any Distribution Date prior to
                                               the Stepdown Date on which the aggregate
                                               Certificate Principal Balance of the Class A,
                                               Class M, Class B-1 and Class B-2 Certificates
                                               has been reduced to zero, the Class B-3
                                               Principal Distribution Amount will equal the
                                               lesser of (A) the outstanding Certificate
                                               Principal Balance of the Class B-3 Certificates
                                               and (B) 100% of the Principal Distribution
                                               Amount remaining after any distributions on the
                                               Class A, Class M, Class B-1 and Class B-2
                                               Certificates and (2) in no event will the Class
                                               B-3 Principal Distribution Amount with respect
                                               to any Distribution Date exceed the Certificate
                                               Principal Balance of the Class B-3
                                               Certificates.

  CLASS C CERTIFICATE                          means any certificate, which is not being
                                               offered in this prospectus supplement,
                                               designated as a "Class C Certificate" on the
                                               face thereof, substantially in the form
                                               exhibited in the Pooling and Servicing
                                               Agreement, and representing the right to
                                               distributions as set forth herein and in the
                                               Pooling and Servicing Agreement.

  CLASS M CERTIFICATES                         means the Class M-1, Class M-2, Class M-3,
                                               Class M-4, Class M-5 and Class M-6
                                               Certificates.

  CLASS M-1 CERTIFICATES                       means the Class M-1-1 and Class M-1-2
                                               Certificates.

  CLASS M-1-1 CERTIFICATE                      means any certificate designated as a "Class
                                               M-1-1 Certificate" on the face thereof,
                                               substantially in the form exhibited in the
                                               Pooling and Servicing Agreement, and
                                               representing the right to distributions as set
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  150/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 152 of 377
                                               forth herein and in the Pooling and Servicing
                                               Agreement.

  CLASS M-1-2 CERTIFICATE                      means any certificate designated as a "Class
                                               M-1-2 Certificate" on the face thereof,
                                               substantially in the form exhibited in the
                                               Pooling and Servicing Agreement, and
                                               representing the right to distributions as set
                                               forth herein and in the Pooling and Servicing
                                               Agreement.
  </TABLE>


                                                     S-134

  <PAGE>

  <TABLE>
  <S>                                          <C>
  CLASS M-1 PRINCIPAL                          means, with respect to any Distribution Date on
  DISTRIBUTION AMOUNT                          or after the Stepdown Date, 100% of the
                                               Principal Distribution Amount if the aggregate
                                               Certificate Principal Balance of the Class A
                                               Certificates has been reduced to zero and a
                                               Stepdown Trigger Event exists, or, as long as a
                                               Stepdown Trigger Event does not exist, the
                                               excess of (1) the sum of (A) the aggregate
                                               Certificate Principal Balance of the Class A
                                               Certificates (after taking into account
                                               distributions of the Class A Principal
                                               Distribution Amount to the Class A Certificates
                                               for such Distribution Date) and (B) the
                                               Certificate Principal Balance of the Class M-1
                                               Certificates immediately prior to such
                                               Distribution Date over (2) the lesser of (A)
                                               approximately 70.00% of the aggregate Stated
                                               Principal Balance of the Mortgage Loans and (B)
                                               the excess of the aggregate Stated Principal
                                               Balance of the Mortgage Loans over
                                               approximately $9,442,479. Notwithstanding the
                                               above, (1) on any Distribution Date prior to
                                               the Stepdown Date on which the aggregate
                                               Certificate Principal Balance of the Class A
                                               Certificates has been reduced to zero, the
                                               Class M-1 Principal Distribution Amount will
                                               equal the lesser of (A) the outstanding
                                               Certificate Principal Balance of the Class M-1
                                               Certificates and (B) 100% of the Principal
                                               Distribution Amount remaining after any
                                               distributions on the Class A Certificates and
                                               (2) in no event will the Class M-1 Principal
                                               Distribution Amount with respect to any
                                               Distribution Date exceed the Certificate
                                               Principal Balance of the Class M-1
                                               Certificates.

  CLASS M-2 CERTIFICATES                       means the Class M-2-1 and Class M-2-2
                                               Certificates.

  CLASS M-2-1 CERTIFICATE                      means any certificate designated as a "Class
                                               M-2-1 Certificate" on the face thereof,
                                               substantially in the form exhibited in the
                                               Pooling and Servicing Agreement, and
                                               representing the right to distributions as set
                                               forth herein and in the Pooling and Servicing
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  151/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 153 of 377
                                               Agreement.

  CLASS M-2-2 CERTIFICATE                      means any certificate designated as a "Class
                                               M-2-2 Certificate" on the face thereof,
                                               substantially in the form exhibited in the
                                               Pooling and Servicing Agreement, and
                                               representing the right to distributions as set
                                               forth herein and in the Pooling and Servicing
                                               Agreement.

  CLASS M-2 PRINCIPAL                          means, with respect to any Distribution Date on
  DISTRIBUTION AMOUNT                          or after the Stepdown Date, 100% of the
                                               Principal Distribution Amount if the
                                               Certificate Principal Balance of each class of
                                               Class A and Class M-1 Certificates has been
                                               reduced to zero and a Stepdown Trigger Event
                                               exists, or, as long as a Stepdown Trigger Event
                                               does not exist, the excess of (1) the sum of
                                               (A) the aggregate Certificate Principal
  </TABLE>


                                                     S-135

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                               Balance of the Class A Certificates (after
                                               taking into account distributions of the Class
                                               A Principal Distribution Amount to the Class A
                                               Certificates for such Distribution Date), (B)
                                               the Certificate Principal Balance of the Class
                                               M-1 Certificates (after taking into account
                                               distributions of the Class M-1 Principal
                                               Distribution Amount to the Class M-1
                                               Certificates for such Distribution Date) and
                                               (C) the Certificate Principal Balance of the
                                               Class M-2 Certificates immediately prior to
                                               such Distribution Date over (2) the lesser of
                                               (A) approximately 78.30% of the aggregate
                                               Stated Principal Balance of the Mortgage Loans
                                               and (B) the excess of the aggregate Stated
                                               Principal Balance of the Mortgage Loans over
                                               approximately $9,442,479. Notwithstanding the
                                               above, (1) on any Distribution Date prior to
                                               the Stepdown Date on which the aggregate
                                               Certificate Principal Balance of the Class A
                                               and Class M-1 Certificates has been reduced to
                                               zero, the Class M-2 Principal Distribution
                                               Amount will equal the lesser of (A) the
                                               outstanding Certificate Principal Balance of
                                               the Class M-2 Certificates and (B) 100% of the
                                               Principal Distribution Amount remaining after
                                               any distributions on the Class A and Class M-1
                                               Certificates and (2) in no event will the Class
                                               M-2 Principal Distribution Amount with respect
                                               to any Distribution Date exceed the Certificate
                                               Principal Balance of the Class M-2
                                               Certificates.

  CLASS M-3 CERTIFICATES                       means the Class M-3-1 and Class M-3-2
                                               Certificates.

  CLASS M-3-1 CERTIFICATE                      means any certificate designated as a "Class
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  152/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 154 of 377
                                               M-3-1 Certificate" on the face thereof,
                                               substantially in the form exhibited in the
                                               Pooling and Servicing Agreement, and
                                               representing the right to distributions as set
                                               forth herein and in the Pooling and Servicing
                                               Agreement.

  CLASS M-3-2 CERTIFICATE                      means any certificate designated as a "Class
                                               M-3-2 Certificate" on the face thereof,
                                               substantially in the form exhibited in the
                                               Pooling and Servicing Agreement, and
                                               representing the right to distributions as set
                                               forth herein and in the Pooling and Servicing
                                               Agreement.

  CLASS M-3 PRINCIPAL                          means, with respect to any Distribution Date on
  DISTRIBUTION AMOUNT                          or after the Stepdown Date, 100% of the
                                               Principal Distribution Amount if the
                                               Certificate Principal Balance of each class of
                                               Class A, Class M-1 and Class M-2 Certificates
                                               has been reduced to zero and a Stepdown Trigger
                                               Event exists, or, as long as a Stepdown Trigger
                                               Event does not exist, the excess of (1) the sum
                                               of (A) the aggregate Certificate Principal
                                               Balance of the Class A Certificates (after
                                               taking into account distributions of the Class
                                               A Principal Distribution Amount to the Class A
  </TABLE>


                                                     S-136

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                               Certificates for such Distribution Date), (B)
                                               the Certificate Principal Balance of the Class
                                               M-1 Certificates (after taking into account
                                               distributions of the Class M-1 Principal
                                               Distribution Amount to the Class M-1
                                               Certificates for such Distribution Date), (C)
                                               the Certificate Principal Balance of the Class
                                               M-2 Certificates (after taking into account
                                               distributions of the Class M-2 Principal
                                               Distribution Amount to the Class M-2
                                               Certificates for such Distribution Date), and
                                               (D) the Certificate Principal Balance of the
                                               Class M-3 Certificates immediately prior to
                                               such Distribution Date over (2) the lesser of
                                               (A) approximately 80.60% of the aggregate
                                               Stated Principal Balance of the Mortgage Loans
                                               and (B) the excess of the aggregate Stated
                                               Principal Balance of the Mortgage Loans over
                                               approximately $9,442,479. Notwithstanding the
                                               above, (1) on any Distribution Date prior to
                                               the Stepdown Date on which the aggregate
                                               Certificate Principal Balance of the Class A,
                                               Class M-1 and Class M-2 Certificates has been
                                               reduced to zero, the Class M-3 Principal
                                               Distribution Amount will equal the lesser of
                                               (A) the outstanding Certificate Principal
                                               Balance of the Class M-3 Certificates and (B)
                                               100% of the Principal Distribution Amount
                                               remaining after any distributions on the Class
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  153/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 155 of 377
                                               A, Class M-1 and Class M-2 Certificates and (2)
                                               in no event will the Class M-3 Principal
                                               Distribution Amount with respect to any
                                               Distribution Date exceed the Certificate
                                               Principal Balance of the Class M-3
                                               Certificates.

  CLASS M-4 CERTIFICATES                       means the Class M-4-1 and Class M-4-2
                                               Certificates.

  CLASS M-4-1 CERTIFICATE                      means any certificate designated as a "Class
                                               M-4-1 Certificate" on the face thereof,
                                               substantially in the form exhibited in the
                                               Pooling and Servicing Agreement, and
                                               representing the right to distributions as set
                                               forth herein and in the Pooling and Servicing
                                               Agreement.

  CLASS M-4-2 CERTIFICATE                      means any certificate designated as a "Class
                                               M-4-2 Certificate" on the face thereof,
                                               substantially in the form exhibited in the
                                               Pooling and Servicing Agreement, and
                                               representing the right to distributions as set
                                               forth herein and in the Pooling and Servicing
                                               Agreement.

  CLASS M-4 PRINCIPAL                          means, with respect to any Distribution Date on
  DISTRIBUTION AMOUNT                          or after the Stepdown Date, 100% of the
                                               Principal Distribution Amount if the
                                               Certificate Principal Balance of each class of
                                               Class A, Class M-1, Class M-2 and Class M-3
                                               Certificates has been reduced to zero and a
                                               Stepdown Trigger Event exists, or, as long as a
                                               Stepdown Trigger Event does not exist, the
                                               excess of (1) the sum of (A) the aggregate
                                               Certificate Principal Balance of the Class A
  </TABLE>


                                                     S-137

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                               Certificates (after taking into account
                                               distributions of the Class A Principal
                                               Distribution Amount to the Class A Certificates
                                               for such Distribution Date), (B) the
                                               Certificate Principal Balance of the Class M-1
                                               Certificates (after taking into account
                                               distributions of the Class M-1 Principal
                                               Distribution Amount to the Class M-1
                                               Certificates for such Distribution Date), (C)
                                               the Certificate Principal Balance of the Class
                                               M-2 Certificates (after taking into account
                                               distributions of the Class M-2 Principal
                                               Distribution Amount to the Class M-2
                                               Certificates for such Distribution Date), (D)
                                               the Certificate Principal Balance of the Class
                                               M-3 Certificates (after taking into account
                                               distributions of the Class M-3 Principal
                                               Distribution Amount to the Class M-3
                                               Certificates for such Distribution Date), and
                                               (E) the Certificate Principal Balance of the
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  154/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 156 of 377
                                               Class M-4 Certificates immediately prior to
                                               such Distribution Date over (2) the lesser of
                                               (A) approximately 83.50% of the aggregate
                                               Stated Principal Balance of the Mortgage Loans
                                               and (B) the excess of the aggregate Stated
                                               Principal Balance of the Mortgage Loans over
                                               approximately $9,442,479. Notwithstanding the
                                               above, (1) on any Distribution Date prior to
                                               the Stepdown Date on which the aggregate
                                               Certificate Principal Balance of the Class A,
                                               Class M-1, Class M-2 and Class M-3 Certificates
                                               has been reduced to zero, the Class M-4
                                               Principal Distribution Amount will equal the
                                               lesser of (A) the outstanding Certificate
                                               Principal Balance of the Class M-4 Certificates
                                               and (B) 100% of the Principal Distribution
                                               Amount remaining after any distributions on the
                                               Class A, Class M-1, Class M-2 and Class M-3
                                               Certificates and (2) in no event will the Class
                                               M-4 Principal Distribution Amount with respect
                                               to any Distribution Date exceed the Certificate
                                               Principal Balance of the Class M-4
                                               Certificates.

  CLASS M-5 CERTIFICATE                        means any certificate designated as a "Class
                                               M-5 Certificate" on the face thereof,
                                               substantially in the form exhibited in the
                                               Pooling and Servicing Agreement, and
                                               representing the right to distributions as set
                                               forth herein and in the Pooling and Servicing
                                               Agreement.

  CLASS M-5, CLASS M-6 AND CLASS               means a confirmation and agreement between the
  B CERTIFICATE CORRIDOR                       Trustee, on behalf of the Issuing Entity, and
  CONTRACT                                     the Cap Contract Counterparty for the benefit
                                               of the Class M-5, Class M-6 and Class B
                                               Certificates.

  CLASS M-5, CLASS M-6 AND                     means, as of any Distribution Date, the
  CLASS B CERTIFICATE CORRIDOR                 notional balance of the Class M-5, Class M-6
  CONTRACT NOTIONAL BALANCE                    and Class B Certificate Corridor Contract set
                                               forth on the table on page S-71.
  </TABLE>


                                                     S-138

  <PAGE>

  <TABLE>
  <S>                                          <C>
  CLASS M-5, CLASS M-6 AND                     means, with respect to each Distribution Date,
  CLASS B CERTIFICATE LOWER                    the applicable per annum rate set forth under
  COLLAR                                       the heading "1ML Strike Lower Collar" in the
                                               Class M-5, Class M-6 and Class B Certificate
                                               Derivative LIBOR Corridor Table on page S-71.

  CLASS M-5, CLASS M-6 AND                     means, with respect to each Distribution Date,
  CLASS B CERTIFICATE UPPER                    the applicable per annum rate set forth under
  COLLAR                                       the heading "1ML Strike Upper Collar" in the
                                               Class M-5, Class M-6 and Class B Certificate
                                               Derivative LIBOR Corridor Table on page S-71.

  CLASS M-5 PRINCIPAL                          means, with respect to any Distribution Date on
  DISTRIBUTION AMOUNT                          or after the Stepdown Date, 100% of the
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  155/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 157 of 377
                                               Principal Distribution Amount if the
                                               Certificate Principal Balance of each class of
                                               Class A, Class M-1, Class M-2, Class M-3 and
                                               Class M-4 Certificates has been reduced to zero
                                               and a Stepdown Trigger Event exists, or, as
                                               long as a Stepdown Trigger Event does not
                                               exist, the excess of (1) the sum of (A) the
                                               aggregate Certificate Principal Balance of the
                                               Class A Certificates (after taking into account
                                               distributions of the Class A Principal
                                               Distribution Amount to the Class A Certificates
                                               for such Distribution Date), (B) the
                                               Certificate Principal Balance of the Class M-1
                                               Certificates (after taking into account
                                               distributions of the Class M-1 Principal
                                               Distribution Amount to the Class M-1
                                               Certificates for such Distribution Date), (C)
                                               the Certificate Principal Balance of the Class
                                               M-2 Certificates (after taking into account
                                               distributions of the Class M-2 Principal
                                               Distribution Amount to the Class M-2
                                               Certificates for such Distribution Date), (D)
                                               the Certificate Principal Balance of the Class
                                               M-3 Certificates (after taking into account
                                               distributions of the Class M-3 Principal
                                               Distribution Amount to the Class M-3
                                               Certificates for such Distribution Date), (E)
                                               the Certificate Principal Balance of the Class
                                               M-4 Certificates (after taking into account
                                               distributions of the Class M-4 Principal
                                               Distribution Amount to the Class M-4
                                               Certificates for such Distribution Date) and
                                               (F) the Certificate Principal Balance of the
                                               Class M-5 Certificates immediately prior to
                                               such Distribution Date over (2) the lesser of
                                               (A) approximately 86.00% of the aggregate
                                               Stated Principal Balance of the Mortgage Loans
                                               and (B) the excess of the aggregate Stated
                                               Principal Balance of the Mortgage Loans over
                                               approximately $9,442,479. Notwithstanding the
                                               above, (1) on any Distribution Date prior to
                                               the Stepdown Date on which the aggregate
                                               Certificate Principal Balance of the Class A,
                                               Class M-1, Class M-2, Class M-3 and Class M-4
                                               Certificates has been reduced
  </TABLE>


                                                     S-139

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                               to zero, the Class M-5 Principal Distribution
                                               Amount will equal the lesser of (A) the
                                               outstanding Certificate Principal Balance of
                                               the Class M-5 Certificates and (B) 100% of the
                                               Principal Distribution Amount remaining after
                                               any distributions on the Class A, Class M-1,
                                               Class M-2, Class M-3 and Class M-4 Certificates
                                               and (2) in no event will the Class M-5
                                               Principal Distribution Amount with respect to
                                               any Distribution Date exceed the Certificate
                                               Principal Balance of the Class M-5
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  156/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 158 of 377
                                               Certificates.

  CLASS M-6 CERTIFICATE                        means any certificate designated as a "Class
                                               M-6 Certificate" on the face thereof,
                                               substantially in the form exhibited in the
                                               Pooling and Servicing Agreement, and
                                               representing the right to distributions as set
                                               forth herein and in the Pooling and Servicing
                                               Agreement.

  CLASS M-6 PRINCIPAL                          means, with respect to any Distribution Date on
  DISTRIBUTION AMOUNT                          or after the Stepdown Date, 100% of the
                                               Principal Distribution Amount if the
                                               Certificate Principal Balance of each class of
                                               Class A, Class M-1, Class M-2, Class M-3, Class
                                               M-4 and Class M-5 Certificates has been reduced
                                               to zero and a Stepdown Trigger Event exists,
                                               or, as long as a Stepdown Trigger Event does
                                               not exist, the excess of (1) the sum of (A) the
                                               aggregate Certificate Principal Balance of the
                                               Class A Certificates (after taking into account
                                               distributions of the Class A Principal
                                               Distribution Amount to the Class A Certificates
                                               for such Distribution Date), (B) the
                                               Certificate Principal Balance of the Class M-1
                                               Certificates (after taking into account
                                               distributions of the Class M-1 Principal
                                               Distribution Amount to the Class M-1
                                               Certificates for such Distribution Date), (C)
                                               the Certificate Principal Balance of the Class
                                               M-2 Certificates (after taking into account
                                               distributions of the Class M-2 Principal
                                               Distribution Amount to the Class M-2
                                               Certificates for such Distribution Date), (D)
                                               the Certificate Principal Balance of the Class
                                               M-3 Certificates (after taking into account
                                               distributions of the Class M-3 Principal
                                               Distribution Amount to the Class M-3
                                               Certificates for such Distribution Date), (E)
                                               the Certificate Principal Balance of the Class
                                               M-4 Certificates (after taking into account
                                               distributions of the Class M-4 Principal
                                               Distribution Amount to the Class M-4
                                               Certificates for such Distribution Date), (F)
                                               the Certificate Principal Balance of the Class
                                               M-5 Certificates (after taking into account
                                               distributions of the Class M-5 Principal
                                               Distribution Amount to the Class M-5
                                               Certificates for such Distribution Date) and
                                               (G) the Certificate Principal Balance of the
                                               Class M-6 Certificates immediately prior to
                                               such Distribution Date over (2) the lesser of
                                               (A) approximately 87.80% of the aggregate
                                               Stated Principal
  </TABLE>


                                                     S-140

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                               Balance of the Mortgage Loans and (B) the
                                               excess of the aggregate Stated Principal
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  157/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 159 of 377
                                               Balance of the Mortgage Loans over
                                               approximately $9,442,479. Notwithstanding the
                                               above, (1) on any Distribution Date prior to
                                               the Stepdown Date on which the aggregate
                                               Certificate Principal Balance of the Class A,
                                               Class M-1, Class M-2, Class M-3, Class M-4 and
                                               Class M-5 Certificates has been reduced to
                                               zero, the Class M-6 Principal Distribution
                                               Amount will equal the lesser of (A) the
                                               outstanding Certificate Principal Balance of
                                               the Class M-6 Certificates and (B) 100% of the
                                               Principal Distribution Amount remaining after
                                               any distributions on the Class A, Class M-1,
                                               Class M-2, Class M-3, Class M-4 and Class M-5
                                               Certificates and (2) in no event will the Class
                                               M-6 Principal Distribution Amount with respect
                                               to any Distribution Date exceed the Certificate
                                               Principal Balance of the Class M-6
                                               Certificates.

  CLASS P CERTIFICATE                          means any certificate, which is not being
                                               offered in this prospectus supplement,
                                               designated as a "Class P Certificate" on the
                                               face thereof, substantially in the form
                                               exhibited in the Pooling and Servicing
                                               Agreement, and representing the right to
                                               distributions as set forth herein and in the
                                               Pooling and Servicing Agreement.

  CLASS R CERTIFICATE                          means any certificate designated as a "Class R
                                               Certificate" on the face thereof, substantially
                                               in the form exhibited in the Pooling and
                                               Servicing Agreement, and representing the right
                                               to distributions as set forth herein and in the
                                               Pooling and Servicing Agreement.

  CLEARSTREAM LUXEMBOURG                       means Clearstream Banking, societe anonyme.

  CLOSING DATE                                 means on or about May 30, 2007.

  CODE                                         means the Internal Revenue Code of 1986, as
                                               amended.

  COLLATERAL VALUE                             means, with respect to a Mortgage Loan the
                                               proceeds of which were used to purchase the
                                               related mortgaged property, the lesser of (x)
                                               the appraised value of such mortgaged property
                                               based on an appraisal made for the originator
                                               by an independent fee appraiser at the time of
                                               the origination of the related Mortgage Loan
                                               and (y) the sales price of such mortgaged
                                               property at such time of origination and means,
                                               with respect to a Mortgage Loan the proceeds of
                                               which were used to refinance an existing
                                               Mortgage Loan, the appraised value of the
                                               mortgaged property based upon the appraisal
                                               obtained at the time of refinancing.

  COLLECTION ACCOUNT                           means the one or more accounts established by
                                               the Servicer, for the benefit of the
                                               certificateholders, into
  </TABLE>


                                                     S-141
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  158/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 160 of 377

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                               which the Servicer is required to deposit or
                                               cause to be deposited certain payments
                                               described in the Pooling and Servicing
                                               Agreement.

  COMPENSATING INTEREST                        means, for any Distribution Date, the amount of
                                               the Servicing Fee otherwise payable to the
                                               Servicer for the related month, which the
                                               Servicer is obligated to deposit into the
                                               Collection Account for distribution to
                                               certificateholders on that Distribution Date,
                                               in an amount up to the amount of any shortfall
                                               in interest payments resulting from Principal
                                               Prepayments in full received during the period
                                               from and including the 15th day of the month
                                               preceding the Distribution Date through and
                                               including the last day of the month preceding
                                               the Distribution Date with respect to Mortgage
                                               Loans serviced by the Servicer; provided that
                                               any such deposit in reduction of the Servicing
                                               Fee otherwise payable to the Servicer with
                                               respect to that Distribution Date will be
                                               limited to the product of (1) one-twelfth of
                                               0.25% per annum and (2) the aggregate Stated
                                               Principal Balance of the Mortgage Loans on the
                                               related Distribution Date.

  CPR OR CONSTANT PREPAYMENT                   means a prepayment assumption which represents
  RATE                                         a constant assumed rate of prepayment each
                                               month relative to the then outstanding
                                               principal balance of a pool of mortgage loans
                                               for the life of such mortgage loans. For
                                               example, 28% CPR assumes a constant prepayment
                                               rate of 28% per annum.

  CO-OP LOAN                                   means a Mortgage Loan secured by the stock
                                               allocated to a cooperative unit in a
                                               residential cooperative housing corporation.

  CORRIDOR CONTRACT                            means any of the Group One Corridor Contract,
                                               the Group Two Corridor Contract or the Class
                                               M-5, Class M-6 and Class B Certificate Corridor
                                               Contract.

  CORRIDOR CONTRACT ACCOUNT                    means the separate account into which payments
                                               received on the Corridor Contracts will be
                                               deposited.

  CORRIDOR CONTRACT NOTIONAL                   means any of the Group One Corridor Contract
  BALANCE                                      Notional Balance, the Group Two Corridor
                                               Contract Notional Balance or the Class M-5,
                                               Class M-6 and Class B Certificate Corridor
                                               Contract Notional Balance.

  CORRIDOR CONTRACT TERMINATION                means the Distribution Date in November 2007.
  DATE

  CREDIT SCORES                                means statistical credit scores obtained by
                                               many mortgage lenders in connection with a loan
                                               application. The credit score used for purposes
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  159/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 161 of 377
                                               of this prospectus supplement is the FICO
                                               Score.
  </TABLE>


                                                     S-142

  <PAGE>

  <TABLE>
  <S>                                          <C>
  CURRENT INTEREST                             means, with respect to each class of the LIBOR
                                               Certificates and each Distribution Date, the
                                               interest accrued at the applicable Pass-Through
                                               Rate for the applicable Accrual Period on the
                                               Certificate Principal Balance of such class as
                                               of such Distribution Date plus any amount
                                               previously distributed with respect to Current
                                               Interest or Interest Carry Forward Amounts for
                                               such class that is recovered as a voidable
                                               preference by a trustee in bankruptcy less any
                                               Prepayment Interest Shortfalls allocated to
                                               such class on such Distribution Date.

  CUT-OFF DATE                                 means May 1, 2007.

  DEFAULTED SWAP TERMINATION                   means any payment required to be made by the
  PAYMENT                                      Supplemental Interest Trust to the Swap
                                               Counterparty pursuant to the Swap Agreement as
                                               a result of an event of default under the Swap
                                               Agreement with respect to which the Swap
                                               Counterparty is the defaulting party or a
                                               termination event (including a Downgrade
                                               Termination Event) under that agreement (other
                                               than illegality or a tax event) with respect to
                                               which the Swap Counterparty is the sole
                                               Affected Party (as determined under the Swap
                                               Agreement).

  DEFINITIVE CERTIFICATE                       means a physical certificate representing a
                                               LIBOR Certificate. On the Closing Date, the
                                               Class R Certificate will be a Definitive
                                               Certificate.

  DEPOSITOR                                    means Merrill Lynch Mortgage Investors, Inc.

  DERIVATIVE LIBOR                             means the London interbank offered rate for
                                               one-month United States dollar deposits as
                                               determined in accordance with the Corridor
                                               Contracts and Swap Agreement, as applicable.

  DESIGNATED TRANSACTION                       means a transaction in which the assets
                                               underlying the certificates consist of
                                               single-family residential, multi-family
                                               residential, home equity, manufactured housing
                                               and/or commercial mortgage obligations that are
                                               secured by single-family residential,
                                               multi-family residential, commercial real
                                               property or leasehold interests therein.

  DETERMINATION DATE                           means, with respect to a Distribution Date, the
                                               15th day of the month of such Distribution Date
                                               (or, if not a Business Day, the immediately
                                               preceding Business Day).

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  160/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 162 of 377
  DISTRIBUTION DATE                            means the 25th day of each month beginning in
                                               June 2007, or if such day is not a Business
                                               Day, the first Business Day thereafter.

  </TABLE>


                                                     S-143

  <PAGE>

  <TABLE>
  <S>                                          <C>
  DOWNGRADE TERMINATION EVENT                  means an event whereby (x) the Swap
                                               Counterparty (or its guarantor) ceases to have
                                               short term unsecured and/or long term debt
                                               ratings at least equal to the levels specified
                                               in the Swap Agreement, and (y) the Swap
                                               Counterparty has failed to complete at least
                                               one of the following events (except to the
                                               extent otherwise approved by the Ratings
                                               Agencies): (i) post collateral securing its
                                               obligations under the Swap Agreement and (ii)
                                               obtain a guarantor or a substitute swap
                                               counterparty acceptable to the Supplemental
                                               Interest Trust Trustee and the Rating Agencies
                                               (if required under the Swap Agreement) that
                                               will assume the obligations of the Swap
                                               Counterparty under the Swap Agreement.

  DTC                                          means The Depository Trust Company.

  DUE DATE                                     means a scheduled monthly payment date for any
                                               Mortgage Loan.

  DUE PERIOD                                   means, with respect to any Distribution Date,
                                               the period beginning on the second day of the
                                               calendar month preceding the calendar month in
                                               which such Distribution Date occurs and ending
                                               on the first day in the month in which such
                                               Distribution Date occurs.

  ERISA                                        means the Employee Retirement Income Security
                                               Act of 1974, as amended.

  EUROCLEAR                                    means the Euroclear System.

  EUROCLEAR OPERATOR                           means Euroclear Bank S.A./N.V., a bank
                                               incorporated under the laws of the Kingdom of
                                               Belgium.

  EUROPEAN DEPOSITARIES                        means Citibank, N.A., as depositary for
                                               Clearstream Luxembourg, and JPMorgan Chase
                                               Bank, as depositary for Euroclear,
                                               collectively.

  EXEMPTION                                    means PTE 90-29 (Exemption Application No.
                                               D-8012, 55 Fed. Reg. 21459 (1990)), as amended,
                                               granted by the U.S. Department of Labor to
                                               Merrill Lynch and its affiliates, or any
                                               substantially similar administrative exemption
                                               granted by the U.S. Department of Labor to an
                                               underwriter as amended.

  EXTRA PRINCIPAL DISTRIBUTION                 means, with respect to any Distribution Date,
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  161/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 163 of 377
  AMOUNT                                       (1) prior to the Stepdown Date, the excess of
                                               (A) the sum of (x) the aggregate Certificate
                                               Principal Balance of the LIBOR Certificates
                                               reduced by the Principal Funds with respect to
                                               such Distribution Date and (y) approximately
                                               $52,877,883 over (B) the aggregate Stated
                                               Principal Balance of the Mortgage Loans and (2)
                                               on and after the Stepdown Date, (A) the sum of
                                               (x) the aggregate
  </TABLE>


                                                     S-144

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                               Certificate Principal Balance of the LIBOR
                                               Certificates reduced by the Principal Funds
                                               with respect to such Distribution Date and (y)
                                               the greater of (a) 5.60% of the aggregate
                                               Stated Principal Balance of the Mortgage Loans
                                               as of such Distribution Date and (b)
                                               approximately $9,442,479 less (B) the aggregate
                                               Stated Principal Balance of the Mortgage Loans;
                                               provided, however, that if on any Distribution
                                               Date a Stepdown Trigger Event is in effect, the
                                               Extra Principal Distribution Amount will not be
                                               reduced to the applicable percentage of then
                                               current Stated Principal Balance of the
                                               Mortgage Loans (and will remain fixed at the
                                               applicable percentage of the Stated Principal
                                               Balance of the Mortgage Loans as of the Due
                                               Date immediately prior to the Stepdown Trigger
                                               Event) until the next Distribution Date on
                                               which the Stepdown Trigger Event is not in
                                               effect.

  FANNIE MAE                                   means Fannie Mae or any successor.

  FICO SCORE                                   means a statistical ranking of likely future
                                               credit performance developed by Fair, Isaac &
                                               Company and the three national credit
                                               repositories: Equifax, TransUnion and First
                                               American (f/k/a Experian, which was f/k/a TRW).

  FIRST FRANKLIN FINANCIAL                     means First Franklin Financial Corporation, a
                                               Delaware corporation.

  FIRST FRANKLIN UNDERWRITING                  means the underwriting standards and guidelines
  GUIDELINES                                   established by First Franklin Financial and
                                               further described under the heading
                                               "Underwriting Guidelines."

  FINANCIAL INTERMEDIARY                       means a bank, brokerage firm, thrift
                                               institution or other financial intermediary.

  FITCH                                        means Fitch, Inc. or any successor.

  FIXED RATE MORTGAGE LOAN                     means a Mortgage Loan in the Trust Fund with a
                                               fixed interest rate.

  FIXED SWAP PAYMENT                           means, for each Distribution Date, the product
                                               of (i) a per annum rate for such Distribution
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  162/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 164 of 377
                                               Date as set forth under the heading "Fixed
                                               Strike Rate" in the Swap Agreement Notional
                                               Balance Table on page S-73, determined on the
                                               basis of a 360-day year consisting of twelve
                                               30-day months and (ii) the notional balance as
                                               set forth under the heading "Notional Balance"
                                               for the related Distribution Date in the Swap
                                               Agreement Notional Balance Table set forth in
                                               the table on page S-73.
  </TABLE>


                                                     S-145

  <PAGE>

  <TABLE>
  <S>                                          <C>
  FLOATING RATE CERTIFICATE                    means, with respect to a Distribution Date, in
  CARRYOVER                                    the event that the Pass-Through Rate for a
                                               class of LIBOR Certificates is based upon the
                                               related Available Funds Cap or the related
                                               Maximum Rate Cap, the sum of (A) the excess of
                                               (1) the amount of interest that such class
                                               would have been entitled to receive on such
                                               Distribution Date had the Pass-Through Rate for
                                               that class not been calculated based on the
                                               related Available Funds Cap or the related
                                               Maximum Rate Cap, up to but not exceeding the
                                               greater of (a) the related Maximum Rate Cap or
                                               (b) the sum of (i) the related Available Funds
                                               Cap and (ii) the product of (AA) a fraction,
                                               the numerator of which is 360 and the
                                               denominator of which is the actual number of
                                               days in the related Accrual Period and (BB) the
                                               sum of (x) the quotient of (I) an amount equal
                                               to the proceeds, if any, payable under the
                                               related Corridor Contract with respect to such
                                               Distribution Date and (II) the aggregate
                                               Certificate Principal Balance of each of the
                                               Classes of Certificates to which such Corridor
                                               Contract relates for such Distribution Date and
                                               (y) the quotient obtained by dividing (I) any
                                               Net Swap Payments owed by the Swap Counterparty
                                               for such Distribution Date and (II) the
                                               aggregate Stated Principal Balance of the
                                               Mortgage Loans as of the immediately preceding
                                               Distribution Date over (2) the amount of
                                               interest such class was entitled to receive on
                                               such Distribution Date based on the related
                                               Available Funds Cap; together with (B) the
                                               unpaid portion of any such excess from prior
                                               Distribution Dates (and interest accrued
                                               thereon at the then applicable Pass-Through
                                               Rate for such class, without giving effect to
                                               the related Available Funds Cap
                                               or the related Maximum Rate Cap) and (C) any
                                               amount previously distributed with respect to
                                               Floating Rate Certificate Carryover for such
                                               class that is recovered as a voidable
                                               preference by a trustee in bankruptcy.

  FLOATING SWAP PAYMENT                        means, for each Distribution Date, the product
                                               of (i) Derivative LIBOR for such Distribution
                                               Date determined based on a 360-day year and the
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  163/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 165 of 377
                                               actual number of days in the Accrual Period and
                                               (ii) the notional balance as set forth under
                                               the heading "Notional Balance" for the related
                                               Distribution Date in the Swap Agreement
                                               Notional Balance Table on page S-73.

  FREDDIE MAC                                  means the Federal Home Loan Mortgage
                                               Corporation or any successor.

  GROSS MARGIN                                 means a fixed percentage amount specified in
                                               the related mortgage note.

  GROUP ONE                                    means the portion of the mortgage pool
                                               identified as "Group One" in this prospectus
                                               supplement.
  </TABLE>


                                                     S-146

  <PAGE>

  <TABLE>
  <S>                                          <C>
  GROUP ONE AVAILABLE FUNDS CAP                means, with respect to a Distribution Date, the
                                               per annum rate equal to the product of (i) 12,
                                               (ii) the quotient of (x) the total scheduled
                                               interest on the Group One Mortgage Loans based
                                               on the Net Mortgage Rates in effect on the
                                               related Due Date, less the pro rata portion
                                               (calculated based on the ratio of the Group One
                                               Mortgage Loans to the total pool of Mortgage
                                               Loans) allocable to the Group One Mortgage
                                               Loans of any Net Swap Payments or Swap
                                               Termination Payments (other than Defaulted Swap
                                               Termination Payments) owed to the Swap
                                               Counterparty for such Distribution Date, and
                                               (y) the aggregate Stated Principal Balance of
                                               the Group One Mortgage Loans as of the first
                                               day of the related Accrual Period and (iii) a
                                               fraction, the numerator of which is 30 and the
                                               denominator of which is the actual number of
                                               days in the related Accrual Period. The Group
                                               One Available Funds Cap shall be related to the
                                               Group One Certificates.

  GROUP ONE CERTIFICATES                       means the Class A-1, Class R, Class M-1-1,
                                               Class M-2-1, Class M-3-1 and Class M-4-1
                                               Certificates.

  GROUP ONE CORRIDOR CONTRACT                  means a confirmation and agreement, including
                                               the schedule thereto and the related credit
                                               support annex, between the Trustee, on behalf
                                               of the Issuing Entity, and the Cap Contract
                                               Counterparty for the benefit of the Group One
                                               Certificates.

  GROUP ONE CORRIDOR CONTRACT                  means, as of any Distribution Date, the
  NOTIONAL BALANCE                             notional balance of the Group One Corridor
                                               Contract set forth in the table on page S-70.

  GROUP ONE LOWER COLLAR                       means, with respect to each Distribution Date,
                                               the applicable per annum rate set forth under
                                               the heading "1 ML Strike Lower Collar" in the
                                               Group One Derivative LIBOR Corridor Table on
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  164/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 166 of 377
                                               page S-70.

  GROUP ONE MAXIMUM RATE CAP                   means, with respect to a Distribution Date, the
                                               per annum rate equal to the product of (i) 12,
                                               (ii) the quotient of (x) the total scheduled
                                               interest that would have been due on the Group
                                               One Mortgage Loans had the Adjustable Rate
                                               Mortgage Loans provided for interest at their
                                               maximum lifetime Net Mortgage Rates and the
                                               Fixed Rate Mortgage Loans provided for interest
                                               at their Net Mortgage Rates less the pro rata
                                               portion (calculated based on the ratio of the
                                               Group One Mortgage Loans to the total pool of
                                               Mortgage Loans) allocable to the Group One
                                               Mortgage Loans of any Net Swap Payments or Swap
                                               Termination Payments owed to the Swap
                                               Counterparty for such Distribution Date (other
                                               than Defaulted Swap Termination Payments), and
  </TABLE>


                                                     S-147

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                               (y) the aggregate Stated Principal Balance of
                                               the Group One Mortgage Loans as of the first
                                               day of the related Accrual Period and (iii) a
                                               fraction, the numerator of which is 30 and the
                                               denominator of which is the actual number of
                                               days in the related Accrual Period. The Group
                                               One Maximum Rate Cap shall be related to the
                                               Group One Certificates.

  GROUP ONE PRINCIPAL                          means, with respect to any Distribution Date, a
  DISTRIBUTION PERCENTAGE                      fraction expressed as a percentage, the
                                               numerator of which is the amount of Principal
                                               Funds received with respect to Mortgage Loans
                                               in Group One and the denominator of which is
                                               the amount of Principal Funds received from all
                                               of the Mortgage Loans in the mortgage pool.

  GROUP ONE UPPER COLLAR                       means, with respect to each Distribution Date,
                                               the applicable per annum rate set forth under
                                               the heading "1ML Strike Upper Collar" in the
                                               Group One Derivative LIBOR Corridor Table on
                                               page S-70.

  GROUP TWO                                    means the portion of the mortgage pool
                                               identified as "Group Two" in this prospectus
                                               supplement.

  GROUP TWO AVAILABLE FUNDS CAP                means, with respect to a Distribution Date, the
                                               per annum rate equal to the product of (i) 12,
                                               (ii) the quotient of (x) the total scheduled
                                               interest on the Group Two Mortgage Loans based
                                               on the Net Mortgage Rates in effect on the
                                               related Due Date, less the pro rata portion
                                               (calculated based on the ratio of the Group Two
                                               Mortgage Loans to the total pool of Mortgage
                                               Loans) allocable to the Group Two Mortgage
                                               Loans of any Net Swap Payments or Swap
                                               Termination Payments (other than Defaulted Swap
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  165/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 167 of 377
                                               Termination Payments) owed to the Swap
                                               Counterparty for such Distribution Date, and
                                               (y) the aggregate Stated Principal Balance of
                                               the Group Two Mortgage Loans as of the first
                                               day of the related Accrual Period and (iii) a
                                               fraction, the numerator of which is 30 and the
                                               denominator of which is the actual number of
                                               days in the related Accrual Period. The Group
                                               Two Available Funds Cap shall be related to the
                                               Group Two Certificates.

  GROUP TWO CERTIFICATES                       means the Class A-2, Class M-1-2, Class M-2-2,
                                               Class M-3-2 and Class M-4-2 Certificates.

  GROUP TWO CORRIDOR CONTRACT                  means a confirmation and agreement, including
                                               the schedule thereto and the related credit
                                               support annex, between the Trustee, on behalf
                                               of the Issuing Entity, and the Cap Contract
                                               Counterparty for the benefit of the Group Two
                                               Certificates.
  </TABLE>


                                                     S-148

  <PAGE>

  <TABLE>
  <S>                                          <C>
  GROUP TWO CORRIDOR CONTRACT                  means, as of any Distribution Date, the
  NOTIONAL BALANCE                             notional balance of the Group Two Corridor
                                               Contract set forth in the table on page S-71.

  GROUP TWO LOWER COLLAR                       means, with respect to each Distribution Date,
                                               the applicable per annum rate set forth under
                                               the heading "1ML Strike Lower Collar" in the
                                               Group Two Derivative LIBOR Corridor Table on
                                               page S-71.

  GROUP TWO MAXIMUM RATE CAP                   means, with respect to a Distribution Date, the
                                               per annum rate equal to the product of (i) 12,
                                               (ii) the quotient of (x) the total scheduled
                                               interest that would have been due on the Group
                                               Two Mortgage Loans had the Adjustable Rate
                                               Mortgage Loans provided for interest at their
                                               maximum lifetime Net Mortgage Rates and the
                                               Fixed Rate Mortgage Loans provided for interest
                                               at their Net Mortgage Rates less the pro rata
                                               portion (calculated based on the ratio of the
                                               Group Two Mortgage Loans to the total pool of
                                               Mortgage Loans) allocable to the Group Two
                                               Mortgage Loans of any Net Swap Payments or Swap
                                               Termination Payments owed to the Swap
                                               Counterparty for such Distribution Date (other
                                               than Defaulted Swap Termination Payments), and
                                               (y) the aggregate Stated Principal Balance of
                                               the Group Two Mortgage Loans as of the first
                                               day of the related Accrual Period and (iii) a
                                               fraction, the numerator of which is 30 and the
                                               denominator of which is the actual number of
                                               days in the related Accrual Period. The Group
                                               Two Maximum Rate Cap shall be related to the
                                               Group Two Certificates.

  GROUP TWO PRINCIPAL                          means, with respect to any Distribution Date, a
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  166/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 168 of 377
  DISTRIBUTION PERCENTAGE                      fraction expressed as a percentage, the
                                               numerator of which is the amount of Principal
                                               Funds received with respect to Mortgage Loans
                                               in Group Two and the denominator of which is
                                               the amount of Principal Funds received from all
                                               of the Mortgage Loans in the mortgage pool.

  GROUP TWO UPPER COLLAR                       means, with respect to each Distribution Date,
                                               the applicable per annum rate set forth under
                                               the heading "1ML Strike Upper Collar" in the
                                               Group Two Derivative LIBOR Corridor Table on
                                               page S-71.

  HEP OR HOME EQUITY PREPAYMENT                means a prepayment model which uses a
                                               prepayment assumption which represents an
                                               assumed rate of prepayment each month relative
                                               to the then outstanding principal balance of a
                                               pool of mortgage loans for the life of such
                                               mortgage loans. 20% HEP, which represents 100%
                                               of the prepayment model for the Fixed Rate
                                               Mortgage Loans, assumes prepayment rates of
                                               2.0% per
  </TABLE>


                                                     S-149

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                               annum of the then outstanding principal balance
                                               of the related Mortgage Loans in the first
                                               month of the life of such Mortgage Loans and an
                                               additional 2.0% per annum in each month
                                               thereafter up to and including the tenth month.
                                               Beginning in the eleventh month and in each
                                               month thereafter during the life of such
                                               Mortgage Loans, 20% HEP assumes a Constant
                                               Prepayment Rate of 20% per annum.

  HLS                                          means Home Loan Services, Inc.

  INDIRECT PARTICIPANTS                        means Participants and organizations which have
                                               indirect access to the DTC system, such as
                                               banks, brokers, dealers and trust companies
                                               that clear through or maintain a custodial
                                               relationship with a Participant, either
                                               directly or indirectly.

  INITIAL OPTIONAL TERMINATION                 means the first Distribution Date on which the
  DATE                                         aggregate Stated Principal Balance of the
                                               Mortgage Loans (or if such Mortgage Loan is an
                                               REO Property, the fair market value of such REO
                                               Property) is less than or equal to 10% of the
                                               aggregate Stated Principal Balance of the
                                               Mortgage Loans as of the Cut-off Date.

  INTEREST CARRY FORWARD AMOUNT                means, with respect to each class of the LIBOR
                                               Certificates and each Distribution Date, the
                                               sum of (1) the excess of (A) Current Interest
                                               for such class with respect to prior
                                               Distribution Dates (excluding any Floating Rate
                                               Certificate Carryover for such class, if
                                               applicable) over (B) the amount actually
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  167/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 169 of 377
                                               distributed to such class with respect to
                                               Current Interest and Interest Carry Forward
                                               Amount on such prior Distribution Dates and (2)
                                               interest on such excess (to the extent
                                               permitted by applicable law) at the applicable
                                               Pass-Through Rate for the related Accrual
                                               Period.

  INTEREST DETERMINATION DATE                  means each date that is the second LIBOR
                                               Business Day preceding the commencement of each
                                               Accrual Period for the LIBOR Certificates.

  INTEREST FUNDS                               means, with respect to any Distribution Date,
                                               the sum, without duplication, of (1) all
                                               scheduled interest due during the related Due
                                               Period that is received before the related
                                               Servicer Remittance Date less the Servicing
                                               Fee, (2) all Advances relating to interest, (3)
                                               all Compensating Interest, (4) liquidation
                                               proceeds collected during the related
                                               Prepayment Period if made in connection with
                                               Principal Prepayments in full and during the
                                               preceding calendar month if made in connection
                                               with partial Principal Prepayments (to the
                                               extent such liquidation proceeds relate to
                                               interest), (5) proceeds of any Mortgage Loan
                                               purchased by the
  </TABLE>


                                                     S-150

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                               Depositor or any transferor under the Pooling
                                               and Servicing Agreement during the related
                                               Prepayment Period for document defects, breach
                                               of a representation or warranty, realization
                                               upon default or optional termination (to the
                                               extent such proceeds relate to interest) and
                                               (6) prepayment charges received with respect to
                                               the related Mortgage Loans during the related
                                               Prepayment Period if made in connection with
                                               Principal Prepayments in full and during the
                                               preceding calendar month if made in connection
                                               with partial Principal Prepayments, less all
                                               non-recoverable Advances relating to interest
                                               and certain fees, indemnity amounts and
                                               expenses reimbursed to the Trustee and the
                                               Servicer.

  INTEREST-ONLY MORTGAGE LOAN                  means a Mortgage Loan that provides for monthly
                                               payments of interest at the Mortgage Rate, but
                                               no payments of principal for the first five to
                                               ten years after its origination.

  INVESTOR-BASED EXEMPTION                     means any of (but not limited to) Section
                                               408(b)(17) of ERISA and Section 4975(d)(20) of
                                               the Code, (for transactions with persons who
                                               provide services to Plans), PTE 84-14 (for
                                               transactions by independent "qualified
                                               professional asset managers"), PTE 90-1 (for
                                               transactions by insurance company pooled
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  168/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 170 of 377
                                               separate accounts), PTE 91-38 (for transactions
                                               by bank collective investment funds), PTE 95-60
                                               (for transactions by insurance company general
                                               accounts) or PTE 96-23 (for transactions
                                               effected by "in-house asset managers"), each as
                                               it may be amended from time to time.

  IRS                                          means the Internal Revenue Service.

  ISSUING ENTITY                               Merrill Lynch First Franklin Mortgage Loan
                                               Trust, Series 2007-3.

  LASALLE                                      means LaSalle Bank National Association.

  LAST SCHEDULED DISTRIBUTION                  means, for each class of LIBOR Certificates,
  DATE                                         the latest maturity date for any Mortgage Loan
                                               plus one month.

  LIBOR BUSINESS DAY                           means a day on which banks are open for dealing
                                               in foreign currency and exchange in London and
                                               New York City.

  LIBOR CERTIFICATES                           means the Class A, Class M and Class B
                                               Certificates.

  LOAN-TO-VALUE RATIO OR LTV                   means, for any Mortgage Loan, (1) the original
                                               principal balance of such Mortgage Loan divided
                                               by (2) the Collateral Value of the related
                                               mortgaged property.
  </TABLE>


                                                     S-151

  <PAGE>

  <TABLE>
  <S>                                          <C>
  LOWER COLLAR                                 means, with respect to each Distribution Date
                                               and each of the Corridor Contracts, the
                                               applicable per annum rate set forth under the
                                               heading "1ML Strike Lower Collar" in the Group
                                               One Derivative LIBOR Corridor Table, the Group
                                               Two Derivative LIBOR Corridor Table or the
                                               Class M-5, Class M-6 and Class B Derivative
                                               LIBOR Corridor Table.

  MAXIMUM MORTGAGE RATE                        means, with respect to each Adjustable Rate
                                               Mortgage Loan, the rate which the Mortgage Rate
                                               will never exceed as set forth in the related
                                               mortgage note.

  MAXIMUM RATE CAP                             means any of the Group One Maximum Rate Cap,
                                               the Group Two Maximum Rate Cap or the Weighted
                                               Average Maximum Rate Cap.

  MERRILL LYNCH                                means Merrill Lynch, Pierce, Fenner & Smith
                                               Incorporated.

  MINIMUM MORTGAGE RATE                        means, with respect to each Adjustable Rate
                                               Mortgage Loan, the rate which the Mortgage Rate
                                               will never fall below as set forth in the
                                               related mortgage note.

  MODELING ASSUMPTIONS                         means the following assumptions:
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  169/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 171 of 377

                                                     -      the assumed Adjustable Rate Mortgage
                                                            Loans and the assumed Fixed Rate
                                                            Mortgage Loans prepay at the
                                                            indicated percentage of the related
                                                            prepayment model;

                                                     -      distributions on the Certificates are
                                                            received, in cash, on the 25th day of
                                                            each month, commencing in June 2007,
                                                            in accordance with the payment
                                                            priorities defined in this prospectus
                                                            supplement;

                                                     -      no defaults or delinquencies in, or
                                                            modifications, waivers or amendments
                                                            respecting, the payment by the
                                                            mortgagors of principal and interest
                                                            on the assumed Mortgage Loans occur;

                                                     -      Scheduled Payments are assumed to be
                                                            received on the first day of each
                                                            month commencing in June 2007, and
                                                            Principal Prepayments represent
                                                            payment in full of individual assumed
                                                            Mortgage Loans and are assumed to be
                                                            received on the last day of each
                                                            month, commencing in May 2007, and
                                                            include 30 days' interest thereon;
  </TABLE>


                                                     S-152

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                                     -      the level of Six-Month LIBOR remains
                                                            constant at 5.3620%, and the level of
                                                            One-Month LIBOR remains constant at
                                                            5.3210%;

                                                     -      the sum of the Servicing Fee Rate and
                                                            other fees payable by the Trust Fund
                                                            is 0.500% per annum;

                                                     -      the Certificate Principal Balance of
                                                            the Class R Certificate is zero;

                                                     -      the maximum prepayment speed is
                                                            capped at 95% CPR;

                                                     -      the Closing Date for the certificates
                                                            is May 30, 2007;

                                                     -      the Mortgage Rate for each assumed
                                                            Adjustable Rate Mortgage Loan is
                                                            adjusted on its next Mortgage Rate
                                                            Adjustment Date (and on any
                                                            subsequent Mortgage Rate Adjustment
                                                            Dates, if necessary) to equal the sum
                                                            of (a) the assumed level of the
                                                            Mortgage Index and (b) the respective
                                                            Gross Margin (such sum being subject
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  170/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 172 of 377
                                                            to the applicable periodic adjustment
                                                            caps and floors, as well as the
                                                            lifetime Maximum Mortgage Rate and
                                                            Minimum Mortgage Rate);

                                                     -      the Swap Termination Payment is
                                                            assumed to be zero as of the Initial
                                                            Optional Termination Date;

                                                     -      the auction does not result in a
                                                            termination of the Trust Fund and
                                                            neither the NIMS Insurer, if any, nor
                                                            the Servicer purchases the Mortgage
                                                            Loans and terminates the Trust Fund
                                                            as described in this prospectus
                                                            supplement under "The Pooling and
                                                            Servicing Agreement--Optional
                                                            Termination"; and

                                                     -      the initial overcollateralization
                                                            amount is approximately $52,878,811,
                                                            the targeted overcollateralization
                                                            amount is approximately $52,877,883
                                                            and the minimum required
                                                            overcollateralization amount is
                                                            approximately $9,442,479.

  MOODY'S                                      means Moody's Investors Service, Inc. or any
                                               successor.

  MORTGAGE GROUP                               means either of Group One or Group Two.
  </TABLE>


                                                     S-153

  <PAGE>

  <TABLE>
  <S>                                          <C>
  MORTGAGE INDEX                               means, with respect to any Adjustment Date, the
                                               average of the London interbank offered rates
                                               for six-month U.S. dollar deposits in the
                                               London market, as set forth in The Wall Street
                                               Journal, or, if such rate ceases to be
                                               published in The Wall Street Journal or becomes
                                               unavailable for any reason, then based upon a
                                               new index selected by the Servicer, as holder
                                               of the related mortgage note, based on
                                               comparable information, in each case as most
                                               recently announced as of a date 45 days prior
                                               to such Adjustment Date.

  MORTGAGE LOANS                               means mortgage loans that are included in the
                                               Issuing Entity as of the Closing Date.

  MORTGAGE LOAN SCHEDULE                       means the schedule of Mortgage Loans appearing
                                               as an exhibit to the Pooling and Servicing
                                               Agreement from time to time.

  MORTGAGE RATE                                means the per annum interest rate borne by a
                                               Mortgage Loan.

  NET EXCESS CASHFLOW                          means Interest Funds and Principal Funds not
                                               otherwise required to be distributed with
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  171/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 173 of 377
                                               respect to principal of and interest on the
                                               LIBOR Certificates and not otherwise required
                                               to be distributed to the Class P Certificates.

  NET MORTGAGE RATE                            means, with respect to any Mortgage Loan, the
                                               Mortgage Rate with respect to such Mortgage
                                               Loan less the Servicing Fee Rate.

  NET SWAP PAYMENT                             means, in respect of each Distribution Date,
                                               the net amount of the Fixed Swap Payment that
                                               the Supplemental Interest Trust is obligated to
                                               pay to the Swap Counterparty and the Floating
                                               Swap Payment that the Swap Counterparty is
                                               obligated to pay to the Supplemental Interest
                                               Trust.

  NIMS INSURER                                 means any one or more insurance companies that
                                               may issue a financial guaranty insurance policy
                                               covering net interest margin securities issued
                                               by a separate trust and secured by all or a
                                               portion of the Class C and Class P Certificates
                                               issued by the Issuing Entity.

  OFFERED CERTIFICATES                         means the Class A, Class M, Class B
                                               Certificates.

  ONE-MONTH LIBOR                              means the London interbank offered rate for
                                               one-month United States dollar deposits.

  OPTIONAL TERMINATION PRICE                   means, on any day after the Initial Optional
                                               Termination Date, the sum of (i) the then
                                               aggregate outstanding Stated Principal Balance
                                               of the Mortgage Loans (or if such Mortgage Loan
                                               is an REO Property, the fair market
  </TABLE>


                                                     S-154

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                               value of such REO Property), plus accrued
                                               interest thereon at the applicable Mortgage
                                               Rate through the Due Date in the month in which
                                               the proceeds of the auction will be distributed
                                               on the Certificates, (ii) any unreimbursed
                                               fees, indemnity amounts and out-of-pocket costs
                                               and expenses owed to the Trustee (including any
                                               amounts incurred by the Trustee in connection
                                               with conducting such auction) or the Servicer
                                               and all unreimbursed Advances and servicing
                                               advances, in each case incurred by such party
                                               in the performance of its obligations, (iii)
                                               any unreimbursed costs, penalties and/or
                                               damages incurred by the Issuing Entity in
                                               connection with any violation relating to any
                                               of the Mortgage Loans of any predatory or
                                               abusive lending law and (iv) any unpaid Net
                                               Swap Payments and any Swap Termination Payment
                                               owed to the Swap Counterparty; such Swap
                                               Termination Payment shall include any payment
                                               to the Swap Counterparty resulting from the
                                               optional termination of the Trust.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  172/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 174 of 377

  ORIGINAL LOAN-TO-VALUE RATIO                 means, in the case of any Mortgage Loan, the
                                               Loan-to-Value Ratio or LTV.

  ORIGINATOR                                   means First Franklin Financial.

  PARTICIPANTS                                 means participating organizations that utilize
                                               the services of DTC, including securities
                                               brokers and dealers, banks and trust companies
                                               and clearing corporations and certain other
                                               organizations.

  PASS-THROUGH MARGIN                          means for each class of the LIBOR Certificates
                                               for any Distribution Date:

                                                                ON OR BEFORE THE            AFTER THE
                                                                INITIAL OPTIONAL        INITIAL OPTIONAL
                                                  CLASS         TERMINATION DATE        TERMINATION DATE
                                               -----------      ----------------        ----------------
                                               Class A-1A             0.0400%                0.0800%
                                               Class A-1B             0.1300%                0.2600%
                                               Class A-1C             0.1700%                0.3400%
                                               Class A-1D             0.2100%                0.4200%
                                               Class A-2A             0.0500%                0.1000%
                                               Class A-2B             0.1300%                0.2600%
                                               Class A-2C             0.1800%                0.3600%
                                               Class A-2D             0.2500%                0.5000%
                                               Class M-1-1            0.3000%                0.4500%
                                               Class M-1-2            0.2500%                0.3750%
                                               Class M-2-1            0.3200%                0.4800%
                                               Class M-2-2            0.2700%                0.4050%
                                               Class M-3-1            0.3700%                0.5550%
                                               Class M-3-2            0.2900%                0.4350%
                                               Class M-4-1            0.5000%                0.7500%
                                               Class M-4-2            0.4000%                0.6000%
  </TABLE>


                                                     S-155

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                                                ON OR BEFORE THE            AFTER THE
                                                                INITIAL OPTIONAL        INITIAL OPTIONAL
                                                  CLASS         TERMINATION DATE        TERMINATION DATE
                                               -----------      ----------------        ----------------
                                               Class M-5              0.4500%                0.6750%
                                               Class M-6              0.7500%                1.1250%
                                               Class B-1              1.3500%                2.0250%
                                               Class B-2              2.0000%                3.0000%
                                               Class B-3              2.4000%                3.6000%
                                               Class R                0.0400%                0.0800%

  PASS-THROUGH RATE                            means, with respect to any class of the LIBOR
                                               Certificates on any Distribution Date, the
                                               least of (1) One-Month LIBOR plus the
                                               Pass-Through Margin for such class of LIBOR
                                               Certificates, (2) the related Available Funds
                                               Cap and (3) the related Maximum Rate Cap.

  PERCENTAGE INTEREST                          means, with respect to any certificate, the
                                               percentage derived by dividing the denomination
                                               of such certificate by the aggregate
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  173/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 175 of 377
                                               denominations of all certificates of the
                                               applicable class.

  PERIODIC RATE CAP                            means the maximum amount by which the Mortgage
                                               Rate on any Adjustable Rate Mortgage Loan may
                                               increase or decrease on an Adjustment Date.

  PLAN                                         means an employee benefit plan or arrangement
                                               subject to Title I of ERISA, a plan subject to
                                               Section 4975 of the Code or a plan subject to
                                               any provisions under any federal, state, local,
                                               non-U.S. or other laws or regulations that are
                                               substantively similar to the foregoing
                                               provisions of ERISA or the Code.

  POOLING AND SERVICING                        means the Pooling and Servicing Agreement,
  AGREEMENT                                    dated as of May 1, 2007, among the Depositor,
                                               the Servicer and the Trustee.

  PPC OR PREPAYMENT CONSTANT                   means a prepayment model which uses a
                                               prepayment assumption which represents an
                                               assumed rate of prepayment each month relative
                                               to the then outstanding principal balance of a
                                               pool of mortgage loans for the life of such
                                               mortgage loans. 100% PPC, which represents 100%
                                               of the prepayment model for the Adjustable Rate
                                               Mortgage Loans, assumes prepayment rates at a
                                               Constant Prepayment Rate of 2% per annum in
                                               month 1, increasing linearly (rounded to the
                                               nearest hundredth) to a Constant Prepayment
                                               Rate of 30% per annum in month 12 and remaining
                                               constant at a Constant Prepayment Rate of 30%
                                               per annum from month 13 up to and including
                                               month 22, then remaining constant at a Constant
                                               Prepayment Rate of 50% per annum from
  </TABLE>


                                                     S-156

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                               month 23 up to and including month 27 and then
                                               remaining constant at a Constant Prepayment
                                               Rate of 35% per annum from month 28 and
                                               thereafter.

  PREPAYMENT INTEREST EXCESSES                 means, with respect to any Servicer Remittance
                                               Date, for each Mortgage Loan that was the
                                               subject of a Principal Prepayment in full
                                               during the portion of the related Prepayment
                                               Period occurring between the first day of the
                                               calendar month in which such Servicer
                                               Remittance Date occurs and the last day of the
                                               related Prepayment Period, an amount equal to
                                               interest (to the extent received) at the
                                               applicable Net Mortgage Rate on the amount of
                                               such Principal Prepayment for the number of
                                               days commencing on the first day of the
                                               calendar month in which such Servicer
                                               Remittance Date occurs and ending on the date
                                               on which such Principal Prepayment is so
                                               applied.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  174/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 176 of 377

  PREPAYMENT INTEREST SHORTFALL                means a shortfall in interest distributions as
                                               a result of Principal Prepayments to
                                               certificateholders in excess of Compensating
                                               Interest.

  PREPAYMENT PERIOD                            means, with respect to any Distribution Date,
                                               (i) for Principal Prepayments or liquidations
                                               in full and any prepayment charges associated
                                               with such Principal Prepayments in full, the
                                               period from and including the 15th day of the
                                               calendar month preceding the month in which
                                               such Distribution Date occurs (or, in the case
                                               of the first Distribution Date, beginning on
                                               the Cut-off Date) and including the 14th day of
                                               the calendar month in which such Distribution
                                               Date occurs and (ii) for partial Principal
                                               Prepayments or liquidations and any prepayment
                                               charges associated with such partial Principal
                                               Prepayments, the calendar month preceding the
                                               calendar month in which such Distribution Date
                                               occurs.

  PRINCIPAL DISTRIBUTION AMOUNT                means, with respect to each Distribution Date,
                                               the sum of (1) the Principal Funds for such
                                               Distribution Date and (2) any Extra Principal
                                               Distribution Amount for such Distribution Date.

  PRINCIPAL FUNDS                              means, with respect to any Distribution Date,
                                               the sum, without duplication, of (1) the
                                               scheduled principal due during the related Due
                                               Period and received before the related Servicer
                                               Remittance Date or required to be advanced by
                                               the Servicer on or before the related Servicer
                                               Remittance Date, (2) Principal Prepayments in
                                               full collected in the related Prepayment
                                               Period, (3) the Stated Principal Balance of
                                               each Mortgage Loan that was purchased by the
                                               Depositor or the Servicer during the related
                                               Prepayment Period or, in the case of a purchase
                                               in connection with an optional termination, on
  </TABLE>


                                                     S-157

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                               the Business Day prior to such Distribution
                                               Date, (4) the amount, if any, by which the
                                               aggregate unpaid principal balance of any
                                               replacement Mortgage Loans is less than the
                                               aggregate unpaid principal balance of any
                                               Mortgage Loans delivered by the Sponsor in
                                               connection with a substitution of a Mortgage
                                               Loan, (5) all liquidation proceeds collected
                                               during the related Prepayment Period (to the
                                               extent such liquidation proceeds relate to
                                               principal and represent payment in full), (6)
                                               all Subsequent Recoveries received during the
                                               preceding calendar month and (7) all other
                                               collections and recoveries in respect of
                                               principal, including partial Principal
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  175/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 177 of 377
                                               Prepayments, during the preceding calendar
                                               month, less all non-recoverable Advances
                                               relating to principal and all non-recoverable
                                               servicing advances reimbursed during the
                                               applicable period and certain fees, indemnity
                                               amounts and expenses reimbursable to the
                                               Trustee and the Servicer.

  PRINCIPAL PREPAYMENT                         means any mortgagor payment of principal or
                                               other recovery of principal on a Mortgage Loan
                                               that is recognized as having been received or
                                               recovered in advance of its Due Date and
                                               applied to reduce the Stated Principal Balance
                                               of the Mortgage Loan in accordance with the
                                               terms of the mortgage note.

  PTE                                          means a Prohibited Transaction Exemption
                                               granted by the U.S. Department of Labor.

  RATING AGENCY                                means either of Moody's or S&P.

  RATING AGENCY CONDITION                      has the meaning specified in the Swap
                                               Agreement.

  REALIZED LOSS                                means the excess of the Stated Principal
                                               Balance of a defaulted Mortgage Loan plus
                                               accrued interest over the net liquidation
                                               proceeds of a defaulted Mortgage Loan that are
                                               allocated to principal.

  RECORD DATE                                  means, for a Distribution Date, the last
                                               Business Day of the month preceding the month
                                               of such Distribution Date (or in the case of
                                               the first Distribution Date, the Closing Date).

  REFERENCE BANKS                              means leading banks selected by the Trustee and
                                               engaged in transactions in Eurodollar deposits
                                               in the international Eurocurrency market (1)
                                               with an established place of business in
                                               London, (2) whose quotations appear on the
                                               Reuters Screen LIBO Page on the Interest
                                               Determination Date in question, (3) which have
                                               been designated as such by the Servicer and (4)
                                               not controlling, controlled by, or under common
                                               control
  </TABLE>


                                                     S-158

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                               with, the Depositor, the Trustee, the Servicer,
                                               the Sponsor or any successor servicer.

  REGULATION AB                                means Subpart 229.1100 - Asset Backed
                                               Securities (Regulation AB), 17 C.F.R. Sections
                                               229.1100-229.1123, as such may be amended from
                                               time to time, and subject to such clarification
                                               and interpretation as have been provided by the
                                               Securities and Exchange Commission in the
                                               adopting release (Asset-Backed Securities,
                                               Securities Act Release No. 33-8518, 70 Fed Reg.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  176/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 178 of 377
                                               1,506, 1.531 (Jan. 7, 2005) or by the staff of
                                               the Securities and Exchange Commission, or as
                                               may be provided by the Securities and Exchange
                                               Commission or its staff from time to time.

  RELEVANT DEPOSITARY                          means Citibank, N.A., as depositary for
                                               Clearstream Luxembourg, and JPMorgan Chase
                                               Bank, as depositary for Euroclear,
                                               individually.

  REO PROPERTY                                 means mortgaged property which has been
                                               acquired by the Servicer through foreclosure or
                                               deed-in-lieu of foreclosure in connection with
                                               a defaulted mortgage loan.

  REQUIRED PERCENTAGE                          means, with respect to a Distribution Date
                                               after the Stepdown Date, the quotient of (x)
                                               the excess of (1) the aggregate Stated
                                               Principal Balance of the Mortgage Loans, as of
                                               the prior Distribution Date over (2) the
                                               Certificate Principal Balance of the most
                                               senior class of Certificates outstanding as of
                                               such Distribution Date (for purposes of this
                                               calculation, the Class A Certificates are
                                               considered to be a single class), prior to
                                               giving effect to distributions to be made on
                                               such Distribution Date, and (y) the aggregate
                                               Stated Principal Balance of the Mortgage Loans,
                                               as of the prior Distribution Date.

  RESERVE INTEREST RATE                        means the rate per annum that the Trustee
                                               determines to be either (1) the arithmetic mean
                                               (rounded upwards if necessary to the nearest
                                               whole multiple of 0.03125%) of the one-month
                                               United States dollar lending rates which New
                                               York City banks selected by the Trustee are
                                               quoting on the relevant Interest Determination
                                               Date to the principal London offices of leading
                                               banks in the London interbank market or (2) in
                                               the event that the Trustee can determine no
                                               such arithmetic mean, the lowest one-month
                                               United States dollar lending rate which New
                                               York City banks selected by the Trustee are
                                               quoting on such Interest Determination Date to
                                               leading European banks.

  RESTRICTED GROUP                             means the Underwriter, the Trustee, the
                                               Servicer, any obligor with respect to Mortgage
                                               Loans included in the Trust Fund constituting
                                               more than five percent (5%) of
  </TABLE>


                                                     S-159

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                               the aggregate unamortized principal balance of
                                               the assets in the Trust Fund or any affiliate
                                               of such parties.

  REUTERS                                      means Reuters Monitor Money Rates Service.

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  177/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 179 of 377
  REUTERS SCREEN LIBO PAGE                     means the display designated as page "LIBO" on
                                               Reuters (or such other page as may replace the
                                               LIBO page on that service for the purpose of
                                               displaying London interbank offered rates of
                                               major banks).

  RULES                                        means the rules, regulations and procedures
                                               creating and affecting DTC and its operations.

  S&P                                          means Standard & Poor's, a division of The
                                               McGraw-Hill Companies, Inc. or any successor.

  SCHEDULED PAYMENTS                           means scheduled monthly payments made by
                                               mortgagors on the Mortgage Loans.

  SERVICER                                     means HLS.

  SERVICER REMITTANCE DATE                     means the later of (x) the day that is two
                                               Business Days after the 15th day of the month
                                               in which the related Distribution Date occurs
                                               and (y) the 18th day (or if such day is not a
                                               Business Day, the immediately succeeding
                                               Business Day) of the month in which the related
                                               Distribution Date occurs.

  SERVICING FEE                                means a monthly fee paid to the Servicer from
                                               interest collected with respect to each
                                               Mortgage Loan serviced by it (as well as from
                                               any liquidation proceeds from a liquidated
                                               Mortgage Loan that are applied to accrued and
                                               unpaid interest) generally equal to the product
                                               of (a) one-twelfth of the Servicing Fee Rate
                                               and (b) the Stated Principal Balance of such
                                               Mortgage Loan. The Servicer also is entitled to
                                               receive, as additional servicing compensation,
                                               Prepayment Interest Excesses, insufficient
                                               funds charges, late charges, excess proceeds
                                               from REO property sales, all assumption fees
                                               and other similar charges (other than
                                               prepayment charges) and all investment income
                                               earned on, or benefits received from, amounts
                                               on deposit in the Collection Account and
                                               amounts on deposit in the related escrow
                                               accounts.

  SERVICING FEE RATE                           means 0.500% for each Mortgage Loan.

  SIX-MONTH LIBOR                              means the London interbank offered rate for
                                               six-month United States dollar deposits.

  SIX-MONTH LIBOR LOANS                        means Adjustable Rate Mortgage Loans having a
                                               Mortgage Rate which is generally subject to
                                               semi-annual adjustment on the first day of the
                                               months specified in the
  </TABLE>


                                                     S-160

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                               related mortgage note to equal the sum, rounded
                                               to the nearest 0.125%, of (1) the Mortgage
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  178/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 180 of 377
                                               Index and (2) the Gross Margin.

  SMMEA                                        means the Secondary Mortgage Market Enhancement
                                               Act of 1984, as amended.

  SPONSOR                                      means First Franklin Financial.

  STATED PRINCIPAL BALANCE                     means, with respect to a Mortgage Loan and any
                                               Distribution Date, the amount equal to the
                                               outstanding principal balance as of the Cut-off
                                               Date, after giving effect to Scheduled Payments
                                               due on or before that date, reduced by (1) the
                                               principal portion of all Scheduled Payments due
                                               on or before the Due Date in the Due Period
                                               immediately preceding such Distribution Date,
                                               whether or not received, and (2) all amounts
                                               allocable to unscheduled principal payments
                                               received on or before the last day of the
                                               applicable Prepayment Period. The Stated
                                               Principal Balance of a liquidated Mortgage Loan
                                               shall be deemed to be zero.

  STATISTICAL MORTGAGE LOANS                   means those mortgage loans included in the
                                               statistical mortgage pool for purposes of this
                                               prospectus supplement.

  STEPDOWN DATE                                means, the earlier of: (A) the first
                                               Distribution Date on which the aggregate
                                               Certificate Principal Balance of the Class A
                                               Certificates has been reduced to zero; and (B)
                                               the later to occur of (1) the Distribution Date
                                               in June 2010 or (2) the first Distribution Date
                                               on which the aggregate Certificate Principal
                                               Balance of the Class A Certificates (after
                                               giving effect to distributions of the Principal
                                               Funds amount for such Distribution Date) is
                                               less than or equal to 59.80% of the aggregate
                                               Stated Principal Balances of the Mortgage
                                               Loans.
  </TABLE>


                                                     S-161

  <PAGE>

  <TABLE>
  <S>                                          <C>
  STEPDOWN REQUIRED LOSS                       means, for any Distribution Date, the
  PERCENTAGE                                   applicable percentage for such Distribution
                                               Date set forth in the following table:

                                                 DISTRIBUTION DATE                STEPDOWN REQUIRED
                                                   OCCURRING IN                    LOSS PERCENTAGE
                                               --------------------           ------------------------
                                               June 2009 - May 2010           1.25% with respect to
                                                                              June 2009, plus
                                                                              an additional 1/12th of
                                                                              1.55% for each month
                                                                              thereafter

                                               June 2010 - May 2011           2.80% with respect to
                                                                              June 2010, plus
                                                                              an additional 1/12th of
                                                                              1.55% for each month
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  179/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 181 of 377
                                                                              thereafter

                                               June 2011 - May 2012           4.35% with respect to
                                                                              June 2011, plus
                                                                              an additional 1/12th of
                                                                              1.30% for each month
                                                                              thereafter

                                               June 2012 - May 2013           5.65% with respect to
                                                                              June 2012, plus
                                                                              an additional 1/12th of
                                                                              0.65% for each month
                                                                              thereafter

                                               June 2013 - May 2014           6.30% with respect to
                                                                              June 2012, plus
                                                                              an additional 1/12th of
                                                                              0.05% for each month
                                                                              thereafter

                                               June 2014 and
                                                  thereafter                  6.35%

  STEPDOWN TRIGGER EVENT                       means the situation that exists with respect to
                                               any Distribution Date on or after the Stepdown
                                               Date, if (a) the quotient, measured on a
                                               rolling three-month basis, of (1) the aggregate
                                               Stated Principal Balance of all Mortgage Loans
                                               60 or more days delinquent (including Mortgage
                                               Loans in foreclosure, REO Properties and
                                               Mortgage Loans with respect to which the
                                               applicable mortgagor is in bankruptcy) and (2)
                                               the aggregate Stated Principal Balance of the
                                               Mortgage Loans as of the preceding Servicer
                                               Remittance Date, equals or exceeds the product
                                               of (i) 39.75% and (ii) the Required Percentage
                                               or (b) the quotient (expressed as a percentage)
                                               of (1) the aggregate Realized Losses incurred
                                               from the Cut-off Date through the last day of
                                               the calendar month preceding such Distribution
                                               Date and (2) the aggregate Stated Principal
                                               Balance of the Mortgage Loans as of the Cut-off
                                               Date exceeds the Stepdown Required Loss
                                               Percentage. For purposes
  </TABLE>


                                                     S-162

  <PAGE>

  <TABLE>
  <S>                                          <C>
                                               hereof, for any Distribution Date, the
                                               calculation of "rolling three-month basis"
                                               requires first, the calculation of the quotient
                                               described in (a) of this definition for each of
                                               the three (3) Due Periods immediately prior to
                                               such Distribution Date, second, the addition of
                                               such 3 quotients and third, dividing the sum of
                                               such 3 quotients by 3.

  SUBORDINATE CERTIFICATES                     means the Class M and Class B Certificates.

  SUBSEQUENT RECOVERY                          means any amount (net of amounts to be
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  180/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 182 of 377
                                               reimbursed to the Servicer related to such
                                               Mortgage Loan) received on a Mortgage Loan
                                               subsequent to such Mortgage Loan being
                                               determined to be a liquidated Mortgage Loan.

  SUPPLEMENTAL INTEREST TRUST                  means the separate trust established pursuant
                                               to the Pooling and Servicing Agreement by the
                                               Supplemental Interest Trust Trustee, as
                                               directed, for the benefit of the
                                               certificateholders which shall be party to the
                                               Swap Agreement and (i) out of which any Swap
                                               Termination Payments or Net Swap Payments owed
                                               to the Swap Counterparty will be paid and
                                               certain distributions to certificateholders
                                               will be made and (ii) into which any Swap
                                               Termination Payments or Net Swap Payments
                                               received from the Swap Counterparty will be
                                               deposited.

  SUPPLEMENTAL INTEREST TRUST                  means LaSalle, in its capacity as supplemental
  TRUSTEE                                      interest trust trustee under the Pooling and
                                               Servicing Agreement.

  SWAP AGREEMENT                               means the confirmation and the master agreement
                                               incorporated therein, as well as the schedule
                                               thereto and the related credit support annex,
                                               between the Swap Counterparty and the
                                               Supplemental Interest Trust Trustee, on behalf
                                               of the Supplemental Interest Trust.

  SWAP AGREEMENT NOTIONAL                      means the notional balance of the Swap
  BALANCES                                     Agreement as set forth in the Swap Agreement
                                               Notional Balance Table on page S-73.

  SWAP COUNTERPARTY                            means The Bank of New York, or any successor
                                               counterparty who meets the requirements set
                                               forth in the Swap Agreement.

  SWAP REGULATIONS                             means the final regulations issued by the IRS
                                               relating to notional principal contracts under
                                               Section 446 of the Code.

  SWAP TERMINATION PAYMENT                     means a payment required to be made by either
                                               the Supplemental Interest Trust or the Swap
                                               Counterparty pursuant to the Swap Agreement as
                                               a result of termination of the Swap Agreement.
  </TABLE>


                                                     S-163

  <PAGE>

  <TABLE>
  <S>                                          <C>
  TERMS AND CONDITIONS                         means the Terms and Conditions Governing Use of
                                               Euroclear, the related Operating Procedures of
                                               the Euroclear System and applicable Belgian
                                               law.

  TRUST FUND                                   means the trust fund created by the Pooling and
                                               Servicing Agreement.

  TRUSTEE                                      means LaSalle, in its capacity as trustee under
                                               the Pooling and Servicing Agreement.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  181/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 183 of 377

  UNDERWRITER                                  means Merrill Lynch, Pierce Fenner & Smith
                                               Incorporated.

  UNPAID REALIZED LOSS AMOUNT                  means, with respect to any class of the
                                               Subordinate Certificates and as to any
                                               Distribution Date, the excess of (1) Applied
                                               Realized Loss Amounts with respect to such
                                               class over (2) the sum of (x) all distributions
                                               in reduction of the Unpaid Applied Realized
                                               Loss Amounts on all previous Distribution Dates
                                               and (y) all increases in the Certificate
                                               Principal Balance of such class pursuant to the
                                               last sentence of the definition of "Certificate
                                               Principal Balance." Any amounts distributed to
                                               a class of Subordinate Certificates in respect
                                               of any Unpaid Realized Loss Amount will not be
                                               applied to reduce the Certificate Principal
                                               Balance of such class.

  UPPER COLLAR                                 means any of the Group One Upper Collar, the
                                               Group Two Upper Collar or the Class M-5, Class
                                               M-6 and Class B Upper Collar.

  WEIGHTED AVERAGE AVAILABLE                   means, with respect to a Distribution Date, the
  FUNDS CAP                                    per annum rate equal to the weighted average of
                                               the Group One Available Funds Cap and the Group
                                               Two Available Funds Cap (weighted in proportion
                                               to the results of subtracting from the
                                               aggregate Stated Principal Balance of each
                                               Mortgage Group, the current Certificate
                                               Principal Balance of the Group One
                                               Certificates, in the case of Group One, or the
                                               Group Two Certificates, in the case of Group
                                               Two).

  WEIGHTED AVERAGE MAXIMUM RATE                means, with respect to a Distribution Date, the
  CAP                                          per annum rate equal to the weighted average
                                               (weighted in proportion to the results of
                                               subtracting from the aggregate Stated Principal
                                               Balance of each Mortgage Group, the current
                                               Certificate Principal Balance of the Group One
                                               Certificates, in the case of Group One, or the
                                               Group Two Certificates, in the case of Group
                                               Two) of the Group One Maximum Rate Cap and the
                                               Group Two Maximum Rate Cap.
  </TABLE>


                                                    S-164
  <PAGE>

                                                    ANNEX I

  GLOBAL CLEARANCE, SETTLEMENT AND TAX DOCUMENTATION PROCEDURES

       Except in limited circumstances, the globally offered Merrill Lynch First
  Franklin Mortgage Loan Trust, Mortgage Loan Asset-Backed Certificates, Series
  2007-3 known as "Global Securities," will be available only in book-entry form.
  Investors in the Global Securities may hold such Global Securities through any
  of DTC, Clearstream Luxembourg or Euroclear. The Global Securities will be
  tradeable as home market instruments in both the European and U.S. domestic
  markets. Initial settlement and all secondary trades will settle in same-day
  funds.

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  182/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 184 of 377
       Secondary market trading between investors holding Global Securities
  through Clearstream Luxembourg and Euroclear will be conducted in the ordinary
  way in accordance with their normal rules and operating procedures and in
  accordance with conventional Eurobond practice (i.e., seven calendar day
  settlement).

       Secondary market trading between investors holding Global Securities
  through DTC will be conducted according to the rules and procedures applicable
  to U.S. corporate debt obligations and prior mortgage pass-through certificate
  issues.

       Secondary cross-market trading between Clearstream Luxembourg or Euroclear
  and DTC Participants holding certificates will be effected on a
  delivery-against-payment basis through the respective European Depositaries of
  Clearstream Luxembourg and Euroclear (in such capacity) and as DTC Participants.

       Beneficial owners of Global Securities that are non-U.S. Persons (as
  described below) will be subject to U.S. withholding taxes unless such holders
  meet certain requirements and deliver appropriate U.S. tax documents to the
  securities clearing organizations or their participants.

  INITIAL SETTLEMENT

       All Global Securities will be held in book-entry form by DTC in the name of
  Cede & Co. as nominee of DTC. Investors' interests in the Global Securities will
  be represented through financial institutions acting on their behalf as direct
  and indirect Participants in DTC. As a result, Clearstream Luxembourg and
  Euroclear will hold positions on behalf of their Participants through their
  respective European Depositaries, which in turn will hold such positions in
  accounts as DTC Participants.

       Investors electing to hold their Global Securities through DTC will follow
  the settlement practices applicable to prior mortgage pass-through certificate
  issues. Investors' securities custody accounts will be credited with their
  holdings against payment in same-day funds on the settlement date.

       Investors electing to hold their Global Securities through Clearstream
  Luxembourg or Euroclear accounts will follow the settlement procedures
  applicable to conventional Eurobonds, except that there will be no temporary
  global security and no "lock-up" or restricted period. Global Securities will be
  credited to the securities custody accounts on the settlement date against
  payment in same-day funds.

  SECONDARY MARKET TRADING

       Since the purchaser determines the place of delivery, it is important to
  establish at the time of the trade where both the purchaser's and seller's
  accounts are located to ensure that settlement can be made on the desired value
  date.


                                                     A-I-1

  <PAGE>

       Trading Between DTC Participants. Secondary market trading between DTC
  Participants will be settled using the procedures applicable to prior mortgage
  pass-through certificate issues in same-day funds.

       Trading Between Clearstream Luxembourg and/or Euroclear Participants.
  Secondary market trading between Clearstream Luxembourg Participants or
  Euroclear Participants will be settled using the procedures applicable to
  conventional Eurobonds in same-day funds.

        Trading Between DTC Seller and Clearstream Luxembourg or Euroclear
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  183/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 185 of 377
  Purchaser. When Global Securities are to be transferred from the account of a
  DTC Participant to the account of a Clearstream Luxembourg Participant or a
  Euroclear Participant, the purchaser will send instructions to Clearstream
  Luxembourg or Euroclear through a Clearstream Luxembourg Participant or
  Euroclear Participant at least one business day prior to settlement. Clearstream
  Luxembourg or Euroclear will instruct the Relevant Depositary to receive the
  Global Securities against payment. Payment will include interest accrued on the
  Global Securities from and including the last coupon payment date to and
  excluding the settlement date, on the basis of either the actual number of days
  in such accrual period and a year assumed to consist of 360 days or a 360-day
  year of twelve 30-day months, as applicable to the related class of Global
  Securities. For transactions settling on the 31st of the month, payment will
  include interest accrued to and excluding the first day of the following month.
  Payment will then be made by the Relevant Depositary of the DTC Participant's
  account against delivery of the Global Securities. After settlement has been
  completed, the Global Securities will be credited to the respective clearing
  system and by the clearing system, in accordance with its usual procedures, to
  the Clearstream Luxembourg Participant's or Euroclear Participant's account. The
  securities credit will appear the next day (European time) and the cash debt
  will be back-valued to, and the interest on the Global Securities will accrue
  from, the value date (which would be the preceding day when settlement occurred
  in New York). If settlement is not completed on the intended value date (i.e.,
  the trade fails), the Clearstream Luxembourg or Euroclear cash debt will be
  valued instead as of the actual settlement date.

       Clearstream Luxembourg Participants and Euroclear Participants will need to
  make available to the respective clearing systems the funds necessary to process
  same-day funds settlement. The most direct means of doing so is to pre-position
  funds for settlement, either from cash on hand or existing lines of credit, as
  they would for any settlement occurring within Clearstream Luxembourg or
  Euroclear. Under this approach, they may take on credit exposure to Clearstream
  Luxembourg or Euroclear until the Global Securities are credited to their
  accounts one day later.

       As an alternative, if Clearstream Luxembourg or Euroclear has extended a
  line of credit to them, Clearstream Luxembourg Participants or Euroclear
  Participants can elect not to pre-position funds and allow that credit line to
  be drawn upon the finance settlement. Under this procedure, Clearstream
  Luxembourg Participants or Euroclear Participants purchasing Global Securities
  would incur overdraft charges for one day, assuming they cleared the overdraft
  when the Global Securities were credited to their accounts. However, interest on
  the Global Securities would accrue from the value date. Therefore, in many cases
  the investment income on the Global Securities earned during that one-day period
  may substantially reduce or offset the amount of such overdraft charges,
  although this result will depend on each Clearstream Luxembourg Participant's or
  Euroclear Participant's particular cost of funds.

       Since the settlement is taking place during New York business hours, DTC
  Participants can employ their usual procedures for sending Global Securities to
  the respective European Depositary for the benefit of Clearstream Luxembourg
  Participants or Euroclear Participants. The sale proceeds will be available to
  the DTC seller on the settlement date. Thus, to the DTC Participants a
  cross-market transaction will settle no differently than a trade between two DTC
  Participants.


                                                     A-I-2

  <PAGE>

       Trading Between Clearstream Luxembourg or Euroclear Seller and DTC
  Purchaser. Due to time zone differences in their favor, Clearstream Luxembourg
  Participants and Euroclear Participants may employ their customary procedures
  for transactions in which Global Securities are to be transferred by the
  respective clearing system, through the Relevant Depositary, to a DTC
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  184/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 186 of 377
  Participant. The seller will send instructions to Clearstream Luxembourg or
  Euroclear through a Clearstream Luxembourg Participant or Euroclear Participant
  at least one business day prior to settlement. In these cases, Clearstream
  Luxembourg or Euroclear will instruct the Relevant Depositary, as appropriate,
  to deliver the Global Securities to the DTC Participant's account against
  payment. Payment will include interest accrued on the Global Securities from and
  including the last coupon payment date to and excluding the settlement date on
  the basis of either the actual number of days in such accrual period and a year
  assumed to consist of 360 days or a 360-day year of twelve 30-day months, as
  applicable to the related class of Global Securities. For transactions settling
  on the 31st of the month, payment will include interest accrued to and excluding
  the first day of the following month. The payment will then be reflected in the
  account of the Clearstream Luxembourg Participant or Euroclear Participant the
  following day, and receipt of the cash proceeds in the Clearstream Luxembourg
  Participant's or Euroclear Participant's account would be back-valued to the
  value date (which would be the preceding day, when settlement occurred in New
  York). Should the Clearstream Luxembourg Participant or Euroclear Participant
  have a line of credit with its respective clearing system and elect to be in
  debt in anticipation of receipt of the sale proceeds in its account, the
  back-valuation will extinguish any overdraft incurred over that one-day period.
  If settlement is not completed on the intended value date (i.e., the trade
  fails), receipt of the cash proceeds in the Clearstream Luxembourg Participant's
  or Euroclear Participant's account would instead be valued as of the actual
  settlement date.

       Finally, day traders that use Clearstream Luxembourg or Euroclear and that
  purchase Global Securities from DTC Participants for delivery to Clearstream
  Luxembourg Participants or Euroclear Participants should note that these trades
  would automatically fail on the sale side unless affirmative action were taken.
  At least three techniques should be readily available to eliminate this
  potential problem:

        (1)    borrowing through Clearstream Luxembourg or Euroclear for one day
               (until the purchase side of the day trade is reflected in their
               Clearstream Luxembourg or Euroclear accounts) in accordance with the
               clearing system's customary procedures;

        (2)    borrowing the Global Securities in the U.S. from a DTC Participant no
               later than one day prior to settlement, which would give the Global
               Securities sufficient time to be reflected in their Clearstream
               Luxembourg or Euroclear account in order to settle the sale side of
               the trade; or

        (3)    staggering the value dates for the buy and sell sides of the trade so
               that the value date for the purchase from the DTC Participant is at
               least one day prior to the value date for the sale to the Clearstream
               Luxembourg Participant or Euroclear Participant.

  CERTAIN U.S. FEDERAL INCOME TAX DOCUMENTATION REQUIREMENTS

       A beneficial owner of Global Securities that is a non-U.S. Person will be
  subject to the 30% U.S. withholding tax that generally applies to payments of
  interest (including original issue discount) on registered debt issued by U.S.
  Persons, unless (1) each clearing system, bank or other financial institution
  that holds customers' securities in the ordinary course of its trade or business
  in the chain of intermediaries between such beneficial owner and the U.S. entity
  required to withhold tax complies with applicable certification requirements and
  (2) such beneficial owner takes one of the following steps to obtain an
  exemption or reduced tax rate:


                                                     A-I-3

  <PAGE>

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  185/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 187 of 377
       Exemption for non-U.S. Persons (Form W-8BEN). Beneficial owners of Global
  Securities that are non-U.S. Persons and are neither "10-percent shareholders"
  of the issuer within the meaning of Code Section 871(h)(3)(B) nor controlled
  foreign corporations related to the issuer within the meaning of Code Section
  881(c)(3)(C) can obtain a complete exemption from the withholding tax by filing
  a signed Form W-8BEN (Certificate of Foreign Status of Beneficial Owner for
  United States Tax Withholding). Further, non-U.S. Persons that are beneficial
  owners residing in a country that has a tax treaty with the United States and
  are eligible for benefits under that treaty can obtain an exemption or reduced
  tax rate (depending on the treaty terms) by filing a properly completed Form
  W-8BEN claiming eligibility for treaty benefits. If the information shown on
  Form W-8BEN changes, a new Form W-8BEN must be filed within 30 days of such
  change. If the owner of Global Securities is a partnership or other type of
  pass-through entity that is not treated for U.S. withholding tax purposes as the
  beneficial owner of the income with respect to such Global Securities, the owner
  generally must receive the statement described in the previous sentence from the
  owner's partners or other beneficial owners of the income with respect to the
  Global Securities and may be required to provide such statements, and certain
  additional information, to the person through whom the owner holds the Global
  Securities.

       Exemption for non-U.S. Persons with Effectively Connected Income (Form
  W-8ECI). A non-U.S. Person, including a non-U.S. corporation or bank with a U.S.
  branch, for which the interest income is effectively connected with its conduct
  of a trade or business in the United States, can obtain an exemption from the
  withholding tax by filing Form W-8ECI (Certificate of Foreign Person's Claim for
  Exemption from Withholding on Income Effectively Connected with the Conduct of a
  Trade or Business in the United States).

        The term "U.S. Person" means

        (1)    a citizen or resident of the United States,

        (2)    a corporation or partnership organized in or under the laws of the
               United States, any state thereof or the District of Columbia (unless,
               in the case of a partnership, Treasury regulations provide otherwise),
               including an entity treated as a corporation or partnership for
               federal income tax purposes,

        (3)    an estate the income of which is includable in gross income for United
               States tax purposes, regardless of its source, or

        (4)    a trust if a court within the United States is able to exercise
               primary supervision of the administration of the trust and one or more
               United States persons have the authority to control all substantial
               decisions of the trust. Notwithstanding the preceding sentence, to the
               extent provided in Treasury regulations, certain trusts in existence
               on August 20, 1996, and treated as United States persons prior to such
               date, that elect to continue to be treated as United States persons
               will also be U.S. Persons.

       This summary does not deal with all aspects of U.S. federal income tax
  withholding that may be relevant to foreign holders of the Global Securities.
  Investors are advised to consult their own tax advisors for specific tax advice
  concerning their holding and disposing of the Global Securities.


                                                     A-I-4

  <PAGE>

                                                   ANNEX II

                                           THE MORTGAGE POOL(1)

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  186/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 188 of 377
                                               MORTGAGE RATES

  <TABLE>
  <CAPTION>

                                      NUMBER           AGGREGATE          PERCENT                  WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                   OF         PRINCIPAL                        OF       WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE      AVERAGE PERCENT
                               MORTGAGE        BALANCE                    MORTGAGE      AVERAGE     CREDIT       BALANCE
  ORIGINAL DEBT-TO-        FULL    PERCENT
  RANGE OF MORTGAGE RATES        LOANS       OUTSTANDING                     POOL       COUPON       SCORE     OUTSTANDING
  LTV      INCOME      DOC         IO
  -----------------------      -------- --------------                   ---------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                          <C>         <C>                           <C>            <C>        <C>         <C>             <C>
  <C>        <C>       <C>
  5.501% to 6.000%........            36   $   10,469,404                      0.55%      5.900%         723     $290,817
  66.12%    42.86%     78.13%    26.88%
  6.001% to 6.500%........          186        48,396,333                      2.54       6.321          707         260,195
  75.44     43.06      88.10     17.55
  6.501% to 7.000%........          402       106,833,947                      5.60       6.824          682         265,756
  77.17     43.93      77.11     12.01
  7.001% to 7.500%........          733       181,002,738                      9.50       7.294          672         246,934
  80.05     44.12      77.50     13.56
  7.501% to 8.000%........       1,312        305,370,551                    16.02        7.803          656         232,752
  81.79     43.95      71.31       5.70
  8.001% to 8.500%........       1,430        312,523,329                    16.40        8.291          648         218,548
  83.42     43.78      68.71       6.59
  8.501% to 9.000%........       1,808        367,879,540                    19.30        8.771          636         203,473
  85.60     43.50      68.14       3.46
  9.001% to 9.500%........       1,285        230,791,390                    12.11        9.275          623         179,604
  87.10     43.70      71.79       4.20
  9.501% to 10.000%.......       1,128        193,570,860                    10.15        9.758          621         171,605
  89.33     43.15      68.43       3.56
  10.001% to 10.500%......          450        71,762,503                      3.76     10.267           618         159,472
  92.11     42.74      66.97       3.19
  10.501% to 11.000%......          282        42,001,461                      2.20     10.758           622         148,941
  94.61     43.70      73.66       4.29
  11.001% to 11.500%......          116        16,773,124                      0.88     11.259           629         144,596
  96.28     42.92      70.50       2.29
  11.501% to 12.000%......            73        9,835,839                      0.52     11.772           626         134,738
  99.68     44.66      68.07       6.59
  12.001% to 12.500%......            40        5,003,559                      0.26     12.254           617         125,089
  99.86     44.81      71.46       5.74
  12.501% to 13.000%......            23        2,921,320                      0.15     12.700           614         127,014
  99.90     47.75      78.30       0.00
  13.001% to 13.500%......             5          801,010                      0.04     13.347           596         160,202
  100.00     45.18     100.00      65.39
  13.501% to 14.000%......             2          258,900                      0.01     13.677           581         129,450
  100.00     38.93     100.00       0.00
                                 -----     --------------                  ------       ------           ---     --------      ----
  --    -----      ------     -----
     Total................       9,311     $1,906,195,808                  100.00%        8.526%         645     $204,725
  84.51%    43.66%     71.31%      6.40%
                                 =====     ==============                  ======       ======           ===     ========
  ======     =====     ======      =====
  </TABLE>

       As of the Cut-off Date, Mortgage Rates borne by the Mortgage Loans ranged
  from 5.600% per annum to 13.750% per annum and the weighted average Mortgage
  Rate of the Mortgage Loans was approximately 8.526% per annum.

                                 REMAINING MONTHS TO STATED MATURITY

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           187/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 189 of 377
  <TABLE>
  <CAPTION>

                                      NUMBER           AGGREGATE          PERCENT                  WEIGHTED         AVERAGE
  WEIGHTED     WEIGHTED
                                   OF         PRINCIPAL                         OF      WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE    AVERAGE PERCENT
  RANGE OF REMAINING           MORTGAGE        BALANCE                    MORTGAGE      AVERAGE     CREDIT          BALANCE
  ORIGINAL DEBT-TO-        FULL    PERCENT
  TERMS (MONTHS)                 LOANS       OUTSTANDING                     POOL       COUPON       SCORE     OUTSTANDING
  LTV      INCOME      DOC         IO
  -----------------------      -------- --------------                   ---------      --------   --------    -----------      -----
  --- -------- ------- -------
  <S>                          <C>         <C>                           <C>            <C>        <C>         <C>              <C>
  <C>        <C>       <C>
  169 to 180..............            64   $    8,613,069                       0.45%     7.861%         658        $134,579
  74.74%     40.51%     79.24%     11.16%
  229 to 240..............             2          183,800                       0.01      8.330          617          91,900
  80.31      37.51     100.00       0.00
  349 to 360..............       9,245      1,897,398,940                    99.54        8.529          645         205,235
  84.55      43.68      71.27       6.38
                                 -----     --------------                  ------         -----          ---        --------    ----
  -     -----      ------     -----
     Total................       9,311     $1,906,195,808                  100.00%        8.526%         645        $204,725
  84.51%     43.66%     71.31%      6.40%
                                 =====     ==============                  ======         =====          ===        ========
  =====      =====     ======      =====
  </TABLE>

       As of the Cut-off Date, the remaining term to stated maturity of the
  Mortgage Loans ranged from 177 months to 360 months and the weighted average
  term to stated maturity of the Mortgage Loans was approximately 359 months.

  ----------
  (1) All references to Mortgage Loans in this Annex II mean the Statistical
       Mortgage Loans having an aggregate principal balance of $1,906,195,808 as
       of the Cut-Off Date. The actual final mortgage pool to be delivered to the
       Issuing Entity on the Closing Date will have a total Stated Principal
       Balance of $1,888,495,811 as of the Cut-off Date.


                                                    A-II-1
  <PAGE>

                             ORIGINAL MORTGAGE LOAN PRINCIPAL BALANCES

  <TABLE>
  <CAPTION>
                                NUMBER       AGGREGATE                    PERCENT                  WEIGHTED         AVERAGE
  WEIGHTED WEIGHTED
  RANGE OF                        OF         PRINCIPAL                          OF      WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE    AVERAGE PERCENT
  ORIGINAL MORTGAGE LOAN       MORTGAGE       BALANCE                     MORTGAGE      AVERAGE     CREDIT          BALANCE
  ORIGINAL    DEBT-TO     FULL   PERCENT
  PRINCIPAL BALANCES             LOANS     OUTSTANDING                       POOL       COUPON       SCORE     OUTSTANDING
  LTV      -INCOME    DOC        IO
  ----------------------       -------- --------------                    --------      --------   --------    -----------      -----
  --- -------- ------- -------
  <S>                          <C>       <C>                              <C>           <C>        <C>         <C>              <C>
  <C>        <C>      <C>
  $50,000 or less .........         62   $     3,019,557                        0.16%   9.590%           614    $      48,703
  75.81%     35.78%    85.10%     1.66%
  $50,001 to $100,000 .....      1,920       148,116,964                        7.77    9.217            627           77,144
  84.78      40.21     88.32      1.81
  $100,001 to $150,000 ....      2,161       270,489,658                     14.19      8.779            633          125,169
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                            188/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 190 of 377
  84.17     42.37     84.99       3.31
  $150,001 to $200,000 ....      1,675                  291,865,874          15.31      8.583         639           174,248
  84.39     43.64     76.65       4.58
  $200,001 to $250,000 ....      1,072                  239,574,078          12.57      8.440         644           223,483
  84.51     43.77     70.99       5.91
  $250,001 to $300,000 ....        779                  213,326,217          11.19      8.363         643           273,846
  84.27     44.86     70.99       6.73
  $300,001 to $350,000 ....        426                  138,028,967           7.24      8.444         650           324,012
  85.24     45.08     61.76       6.79
  $350,001 to $400,000 ....        364                  136,314,268           7.15      8.330         655           374,490
  84.33     45.01     56.62       7.62
  $400,001 to $450,000 ....        222                    94,752,980          4.97      8.309         654           426,815
  84.42     45.31     51.88       8.12
  $450,001 to $500,000 ....        171                    81,631,353          4.28      8.395         654           477,376
  84.94     44.77     61.37       7.60
  $500,001 to $550,000 ....        148                    77,891,223          4.09      8.232         657           526,292
  84.37     45.49     62.84       6.12
  $550,001 to $600,000 ....        113                    64,838,081          3.40      8.665         647           573,788
  86.53     43.47     58.36       8.75
  $600,001 to $650,000 ....         66                    41,179,224          2.16      8.405         668           623,928
  86.41     41.71     58.82      13.64
  $650,001 to $700,000 ....         36                    24,313,610          1.28      8.666         679           675,378
  85.95     43.03     61.14      13.96
  $700,001 to $750,000 ....         29                    20,936,871          1.10      8.398         670           721,961
  85.89     40.34     79.43      17.28
  $750,001 to $800,000 ....         28                    21,773,172          1.14      7.982         688           777,613
  84.13     45.97     60.81      21.41
  $800,001 to $850,000 ....          9                     7,467,900          0.39      7.514         661           829,767
  83.84     43.38     77.80      33.60
  $850,001 to $900,000 ....          6                     5,299,501          0.28      7.661         654           883,250
  76.44     48.83     83.64       0.00
  $900,001 to $950,000 ....          4                     3,680,160          0.19      8.112         693           920,040
  80.00     36.02    100.00      24.96
  $950,001 to $1,000,000 ..          6                     5,875,900          0.31      7.929         654           979,317
  78.16     34.23     83.75       0.00
  $1,000,001 or greater ...         14                    15,820,250          0.83      7.384         699         1,130,018
  78.06     45.21     91.59      22.59
                                 -----              --------------         ------       -----         ---     ----------      ----
  -     -----     ------     -----
     Total ................      9,311              $1,906,195,808         100.00%      8.526%        645     $     204,725
  84.51%    43.66%     71.31%     6.40%
                                 =====              ==============         ======       =====         ===     ==========
  =====     =====     ======     =====
  </TABLE>

       As of the Cut-off Date, the outstanding principal balances of the Mortgage
  Loans ranged from approximately $31,130 to approximately $1,350,000 and the
  average outstanding principal balance of the Mortgage Loans was approximately
  $204,725.


                                                    A-II-2

  <PAGE>

                                                 PRODUCT TYPES

  <TABLE>
  <CAPTION>
                                        NUMBER          AGGREGATE         PERCENT                  WEIGHTED       AVERAGE
  WEIGHTED     WEIGHTED
                                           OF           PRINCIPAL             OF        WEIGHTED    AVERAGE   PRINCIPAL
  AVERAGE      AVERAGE      PERCENT
                                       MORTGAGE           BALANCE         MORTGAGE      AVERAGE     CREDIT        BALANCE
  ORIGINAL       DEBT-TO        FULL     PERCENT
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                         189/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 191 of 377
  PRODUCT TYPES                   LOANS                 OUTSTANDING          POOL       COUPON       SCORE     OUTSTANDING
  LTV      -INCOME     DOC        IO
  -------------                 --------            --------------        --------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                           <C>                 <C>                   <C>           <C>        <C>         <C>             <C>
  <C>        <C>       <C>
  Balloon - 30/50 .........          358            $      64,662,838           3.39%   9.074%           629     $180,622
  85.12%     44.49%     78.18%     0.00%
  ARM - 1 Year/6 Month ....           23                    3,928,045           0.21    8.876            639         170,785
  86.51      44.74      60.15      0.00
  ARM - 2 Year/6 Month
     (50 due in 30) .......       2,331                   638,233,765        33.48      8.367            651         273,803
  84.05      45.47      70.67      0.00
  ARM - 3 Year/6 Month
     (50 due in 30) .......          599                  156,971,893           8.23    8.185            653         262,057
  84.23      44.92      64.36      0.00
  ARM - 5 Year/6 Month
     (50 due in 30) .......           58                   14,905,422           0.78    8.050            662         256,990
  82.44      41.97      74.88      0.00
  15 Year Fixed Loans .....           61                    8,226,069           0.43    7.780            659         134,854
  73.82      40.53      78.26     11.68
  15/30 Balloon Loans .....            3                      387,000           0.02    9.584            639         129,000
  94.19      39.94     100.00      0.00
  20 Year Fixed Loans .....            2                      183,800           0.01    8.330            617          91,900
  80.31      37.51     100.00      0.00
  2/28 LIBOR Loans ........       2,260                   397,922,900        20.88      8.642            642         176,072
  85.60      42.02      73.19     16.08
  2/28 LIBOR Loans
     (40 due in 30) .......          807                  177,445,002           9.31    8.766            629         219,882
  85.89      44.34      67.35      0.00
  30 Year Fixed Loans .....       1,630                   213,496,354        11.20      8.850            642         130,979
  83.84      40.96      79.69      6.86
  30/40 Balloon Loans .....          208                   34,732,566           1.82    8.979            636         166,983
  85.07      44.25      72.81      0.00
  3/27 LIBOR Loans ........          651                  123,555,855           6.48    8.344            650         189,794
  83.75      41.89      63.94     25.45
  3/27 LIBOR Loans
     (40 due in 30) .......          225                   49,223,438           2.58    8.411            639         218,771
  85.33      43.09      71.24      0.00
  5/25 LIBOR Loans ........           56                   13,476,993           0.71    7.794            674         240,661
  78.45      41.95      68.33     61.99
  5/25 LIBOR Loans
     (40 due in 30) .......           13                    2,614,173           0.14    7.936            700         201,090
  80.44      42.18      85.69      0.00
  Six Month LIBOR Loans ...           26                    6,229,696           0.33    8.169            651         239,604
  82.59      44.52      70.46     40.61
                                  -----             --------------         ------       -----            ---     --------      ----
  -     -----      ------     -----
     Total ................       9,311             $1,906,195,808         100.00%      8.526%           645     $204,725
  84.51%     43.66%     71.31%     6.40%
                                  =====             ==============         ======       =====            ===     ========
  =====      =====     ======     =====
  </TABLE>

                                             AMORTIZATION TYPE

  <TABLE>
  <CAPTION>
                                        NUMBER            AGGREGATE       PERCENT                  WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                           OF             PRINCIPAL             OF      WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE      AVERAGE      PERCENT
                                       MORTGAGE            BALANCE        MORTGAGE      AVERAGE     CREDIT       BALANCE
  ORIGINAL   DEBT-TO            FULL     PERCENT
  AMORTIZATION TYPE                      LOANS          OUTSTANDING          POOL       COUPON       SCORE     OUTSTANDING
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           190/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 192 of 377
  LTV      -INCOME     DOC       IO
  -----------------            --------             --------------        --------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                          <C>                  <C>                   <C>           <C>        <C>         <C>             <C>
  <C>        <C>       <C>
  Fully Amortizing.........      4,274              $     645,080,793        33.84%     8.741%           638     $150,931
  84.84%     41.28%     74.53%    0.00%
  Balloon..................      4,602                  1,139,176,097        59.76      8.460            646         247,539
  84.48      44.97      69.90     0.00
  60 Month Interest-Only...         409                   113,584,296           5.96    8.038            674         277,712
  83.37      44.09      67.51   100.00
  120 Month Interest-Only..          26                     8,354,623           0.44    7.640            691         321,332
  77.42      43.36      66.05   100.00
                                 -----              --------------         ------       -----            ---     --------      ----
  -     -----       -----   ------
     Total.................      9,311              $1,906,195,808         100.00%      8.526%           645     $204,725
  84.51%     43.66%     71.31%    6.40%
                                 =====              ==============         ======       =====            ===     ========
  =====      =====      =====   ======
  </TABLE>

                                                ADJUSTMENT TYPE

  <TABLE>
  <CAPTION>
                                        NUMBER            AGGREGATE       PERCENT                  WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                           OF             PRINCIPAL             OF      WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE      AVERAGE      PERCENT
                                MORTGAGE                   BALANCE        MORTGAGE      AVERAGE     CREDIT       BALANCE
  ORIGINAL    DEBT-TO      FULL    PERCENT
  ADJUSTMENT TYPE                  LOANS                OUTSTANDING          POOL       COUPON       SCORE     OUTSTANDING
  LTV      -INCOME     DOC         IO
  ---------------               --------            --------------        --------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                           <C>                 <C>                   <C>           <C>        <C>         <C>             <C>
  <C>        <C>       <C>
  ARM .....................        7,049            $1,584,507,182           83.12%     8.454%           647     $224,785
  84.61%     44.00%     69.82%     6.71%
  Fixed Rate ..............        2,262                  321,688,627        16.88      8.882            639         142,214
  83.98      42.01      78.64      4.85
                                   -----            --------------         ------       -----            ---     --------      ----
  -     -----       -----     ----
     Total ................        9,311            $1,906,195,808         100.00%      8.526%           645     $204,725
  84.51%     43.66%     71.31%     6.40%
                                   =====            ==============         ======       =====            ===     ========
  =====      =====      =====      ====
  </TABLE>


                                                    A-II-3

  <PAGE>

                       GEOGRAPHIC DISTRIBUTIONS OF MORTGAGED PROPERTIES

  <TABLE>
  <CAPTION>
                                        NUMBER            AGGREGATE       PERCENT                  WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                           OF             PRINCIPAL             OF      WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE      AVERAGE      PERCENT
                                      MORTGAGE             BALANCE        MORTGAGE      AVERAGE     CREDIT       BALANCE
  ORIGINAL   DEBT-TO    FULL            PERCENT
  GEOGRAPHIC DISTRIBUTIONS              LOANS           OUTSTANDING          POOL       COUPON       SCORE     OUTSTANDING
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           191/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 193 of 377
  LTV     -INCOME    DOC       IO
  ------------------------   --------               --------------        --------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                        <C>                    <C>                   <C>           <C>        <C>         <C>             <C>
  <C>       <C>      <C>
  Alabama .................        95               $      12,380,188           0.65%   9.011%           627     $130,318
  88.56%    41.11%    87.17%    3.02%
  Arizona .................       250                      53,060,310           2.78    8.276            649         212,241
  82.36     43.94     72.70    11.05
  Arkansas ................        28                       3,121,813           0.16    9.364            626         111,493
  91.28     39.53     84.37     5.03
  California ..............       896                     333,006,231        17.47      7.865            662         371,659
  81.42     45.18     67.02    10.45
  Colorado ................       164                      37,083,997           1.95    8.596            643         226,122
  85.27     42.40     86.59    10.56
  Connecticut .............        70                      16,003,705           0.84    8.721            635         228,624
  85.26     44.13     72.90     7.46
  Delaware ................        12                       2,530,910           0.13    8.648            628         210,909
  87.37     43.35    100.00    17.70
  District of Columbia ....         2                         648,000           0.03    8.122            642         324,000
  83.96     49.89    100.00     0.00
  Florida .................       914                     196,777,480        10.32      8.352            647         215,293
  83.33     44.00     64.43     4.92
  Georgia .................       322                      57,568,801           3.02    9.098            636         178,785
  86.58     43.49     81.44     8.05
  Idaho ...................        57                       8,346,544           0.44    8.507            632         146,431
  83.77     43.35     91.28     5.14
  Illinois ................       589                     128,110,636           6.72    8.948            639         217,505
  86.31     44.12     53.79     2.95
  Indiana .................       309                      33,912,562           1.78    9.075            622         109,749
  89.45     39.74     84.34     3.97
  Iowa ....................        35                       3,457,685           0.18    9.531            619          98,791
  90.56     39.26     95.05     4.48
  Kansas ..................        27                       2,917,022           0.15    9.350            637         108,038
  88.05     46.68     94.54    14.22
  Kentucky ................        93                      10,840,325           0.57    9.189            623         116,563
  88.42     39.64     85.43     3.95
  Louisiana ...............        51                       7,137,229           0.37    8.659            641         139,946
  87.23     42.78     85.29     8.04
  Maine ...................        27                       4,418,750           0.23    8.518            633         163,657
  85.06     47.04     81.72     3.71
  Maryland ................       165                      49,501,835           2.60    8.638            642         300,011
  84.50     44.07     80.46     4.74
  Massachusetts ...........       142                      37,996,030           1.99    8.825            641         267,578
  83.59     44.13     71.93     2.81
  Michigan ................       367                      49,402,645           2.59    8.935            635         134,612
  88.15     42.82     77.74     4.66
  Minnesota ...............       176                      35,732,646           1.87    8.870            637         203,026
  86.32     45.52     68.42    10.39
  Mississippi .............        29                       3,822,235           0.20    8.738            634         131,801
  85.14     39.34     86.57     9.78
  Missouri ................       151                      18,175,812           0.95    9.116            622         120,370
  87.55     43.20     82.31     1.96
  Montana .................         8                       1,168,730           0.06    8.066            667         146,091
  82.16     46.10     60.33     0.00
  Nebraska ................        16                       1,811,621           0.10    9.517            612         113,226
  90.28     42.82     82.52     5.56
  Nevada ..................       141                      36,649,239           1.92    8.128            648         259,924
  82.91     44.84     87.17     5.36
  New Hampshire ...........        22                       4,367,605           0.23    8.727            638         198,528
  82.55     43.86     82.22     5.71
  New Jersey ..............       193                      55,009,285           2.89    8.885            647         285,022
  86.32     45.18     44.33     7.20
  New Mexico ..............        59                      10,593,662           0.56    8.912            621         179,554
  86.52     45.00     85.13    11.98
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           192/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 194 of 377
  New York ................        495                  137,152,552           7.20      8.492         659        277,076
  85.00     44.77     45.44       8.99
  North Carolina ..........        261                    37,006,097          1.94      9.085         631        141,786
  87.02     41.07     86.94       4.63
  North Dakota ............          6                        621,102         0.03      8.917         639        103,517
  80.71     48.81     90.79       0.00
  Ohio ....................        432                    48,815,929          2.56      9.192         628        113,000
  88.86     41.05     89.64       2.34
  Oklahoma ................         52                     5,435,290          0.29      9.229         626        104,525
  89.54     36.26     89.05       0.00
  Oregon ..................        213                    48,459,721          2.54      8.316         645        227,510
  83.75     41.18     79.92      11.56
  Pennsylvania ............        219                    28,528,074          1.50      8.757         628        130,265
  85.75     40.01     74.91       2.71
  Rhode Island ............         47                    10,005,584          0.52      8.550         648        212,885
  81.97     46.78     56.03       4.96
  South Carolina ..........        108                    15,393,246          0.81      9.050         637        142,530
  86.27     42.46     87.41       9.28
  South Dakota ............          8                     1,036,334          0.05      8.504         638        129,542
  86.24     45.99     81.57       0.00
  Tennessee ...............        307                    37,423,081          1.96      8.791         637        121,899
  84.14     43.03     91.69       5.33
  Texas ...................        721                    98,399,239          5.16      8.903         637        136,476
  85.64     42.07     85.15       2.95
  Utah ....................        336                    66,301,351          3.48      8.388         640        197,325
  84.24     42.92     79.59       2.32
  Vermont .................         14                     2,028,800          0.11      9.141         624        144,914
  88.55     41.97     87.40       0.00
  Virginia ................         94                    24,242,497          1.27      8.201         653        257,899
  83.22     44.69     65.51       3.79
  Washington ..............        380                  101,826,079           5.34      8.152         653        267,963
  82.90     43.46     77.30       4.55
  West Virginia ...........         10                     1,368,076          0.07      9.131         628        136,808
  83.65     42.38     71.71       0.00
  Wisconsin ...............        187                    24,614,092          1.29      8.975         631        131,626
  85.49     43.16     82.23       1.59
  Wyoming .................         11                     1,985,130          0.10      8.624         628        180,466
  84.28     43.22     89.60       0.00
                                 -----              --------------         ------       -----         ---       --------    ----
  -     -----     ------     -----
     Total ................      9,311              $1,906,195,808         100.00%      8.526%        645       $204,725
  84.51%    43.66%     71.31%     6.40%
                                 =====              ==============         ======       =====         ===       ========
  =====     =====     ======     =====
  </TABLE>

       No more than approximately 0.27% of the Mortgage Loans will be secured by
  mortgaged properties located in any one zip code.


                                                    A-II-4

  <PAGE>

                                     ORIGINAL LOAN-TO-VALUE RATIOS

  <TABLE>
  <CAPTION>
                                        NUMBER          AGGREGATE         PERCENT                  WEIGHTED     AVERAGE
  WEIGHTED     WEIGHTED
                               OF                       PRINCIPAL             OF        WEIGHTED    AVERAGE    PRINCIPAL
  AVERAGE   AVERAGE PERCENT
  RANGE OF ORIGINAL         MORTGAGE                      BALANCE         MORTGAGE      AVERAGE     CREDIT      BALANCE
  ORIGINAL   DEBT-TO   FULL   PERCENT
  LOAN-TO-VALUE RATIOS        LOANS                    OUTSTANDING           POOL       COUPON       SCORE    OUTSTANDING
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                       193/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 195 of 377
  LTV      -INCOME     DOC         IO
  --------------------          --------            --------------        --------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                           <C>                 <C>                   <C>           <C>        <C>         <C>             <C>
  <C>        <C>       <C>
  50.00% or less ..........           136           $      17,902,374           0.94%     7.774%         638     $131,635
  41.17%     37.55%     59.91%     6.02%
  50.01% to 55.00% ........            52                   8,969,546           0.47      7.745          638         172,491
  52.42      40.32      57.27      4.27
  55.01% to 60.00% ........            85                  13,461,900           0.71      7.715          629         158,375
  57.81      41.01      64.68      2.60
  60.01% to 65.00% ........           132                  23,626,854           1.24      7.814          629         178,991
  63.37      39.89      67.48      3.03
  65.01% to 70.00% ........           199                  42,200,141           2.21      7.753          638         212,061
  68.72      41.94      58.39      9.53
  70.01% to 75.00% ........           313                  60,623,328           3.18      8.043          625         193,685
  73.81      41.46      60.34      4.55
  75.01% to 80.00% ........        3,808                  833,563,389        43.73        8.094          658         218,898
  79.84      44.39      78.08      8.59
  80.01% to 85.00% ........           669                 131,054,912           6.88      8.596          610         195,897
  84.47      42.34      69.21      4.11
  85.01% to 90.00% ........        1,468                  297,390,119        15.60        8.671          628         202,582
  89.64      42.99      63.57      4.99
  90.01% to 95.00% ........        1,683                  348,256,600        18.27        9.075          644         206,926
  94.86      43.81      67.80      4.15
  95.01% to 100.00% .......           766                 129,146,644           6.78    10.289           658         168,599
  99.98      45.08      70.32      4.94
                                   -----            --------------         ------       ------           ---     --------      ----
  -     -----       -----     ----
     Total ................        9,311            $1,906,195,808         100.00%        8.526%         645     $204,725
  84.51%     43.66%     71.31%     6.40%
                                   =====            ==============         ======       ======           ===     ========
  =====      =====      =====      ====
  </TABLE>

       As of the Cut-off Date, the Original Loan-to-Value Ratios of the Mortgage
  Loans ranged from 15.20% to 100.00%.

                                     COMBINED LOAN-TO-VALUE RATIOS

  <TABLE>
  <CAPTION>
                                        NUMBER            AGGREGATE       PERCENT                  WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                  OF         PRINCIPAL                          OF      WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE    AVERAGE PERCENT
  RANGE OF COMBINED            MORTGAGE       BALANCE                     MORTGAGE      AVERAGE     CREDIT       BALANCE
  ORIGINAL    DEBT-TO     FULL   PERCENT
  LOAN-TO-VALUE RATIOS           LOANS     OUTSTANDING                       POOL       COUPON       SCORE     OUTSTANDING
  LTV      -INCOME    DOC        IO
  --------------------         -------- --------------                    --------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                          <C>       <C>                              <C>           <C>        <C>         <C>             <C>
  <C>        <C>      <C>
  50.00% or less ..........         136  $    17,902,374                        0.94%   7.774%           638     $131,635
  41.17%     37.55%    59.91%     6.02%
  50.01% to 55.00% ........          49        8,109,546                        0.43    7.798            636         165,501
  52.56      41.12     54.37      2.28
  55.01% to 60.00% ........          84       13,040,650                        0.68    7.759            629         155,246
  57.62      40.76     63.54      2.68
  60.01% to 65.00% ........         130       22,202,054                        1.16    7.865            622         170,785
  63.32      39.82     65.40      3.22
  65.01% to 70.00% ........         198       42,096,641                        2.21    7.747            638         212,609
  68.64      41.78     58.29     10.02
  70.01% to 75.00% ........         305       57,536,878                        3.02    8.044            622         188,646
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           194/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 196 of 377
  73.52        40.96     58.90    4.80
  75.01%    to 80.00% ........     924                  185,373,784             9.72    7.922            631         200,621
  79.36        40.61     65.85    6.56
  80.01%    to 85.00% ........     674                  133,364,812             7.00    8.578            611         197,871
  84.35        42.44     69.38    4.04
  85.01%    to 90.00% ........   1,505                  308,552,815          16.19      8.619            629         205,018
  89.13        42.98     64.33    5.47
  90.01%    to 95.00% ........   1,765                  373,554,093          19.60      9.008            646         211,645
  93.82        43.86     68.98    4.67
  95.01%    to 100.00% .......   3,541                  744,462,161          39.05      8.528            665         210,241
  83.46        45.47     79.54    8.16
                                 -----              --------------         ------       -----            ---     --------      ----
  -     -----      -----     -----
     Total ................      9,311              $1,906,195,808         100.00%      8.526%           645     $204,725
  84.51%    43.66%     71.31%     6.40%
                                 =====              ==============         ======       =====            ===     ========
  =====     =====      =====     =====
  </TABLE>

       As of the Cut-off Date, the Combined Loan-to-Value Ratios of the Mortgage
  Loans ranged from 15.20% to 100.00% and the weighted average Combined
  Loan-to-Value Ratio for Mortgage Loans was approximately 91.24%. This table was
  calculated using the Combined Loan-to-Value Ratio for Mortgage Loans that are in
  a second lien position and for Mortgage Loans that are in a first lien position
  with subordinate financing. Approximately 34.49% of the Mortgage Loans are in a
  first lien position with subordinate financing and the weighted average Combined
  Loan-to-Value Ratio for such Mortgage Loans was approximately 99.37%.


                                                    A-II-5

  <PAGE>

                                           DEBT-TO-INCOME RATIOS

  <TABLE>
  <CAPTION>
                                        NUMBER          AGGREGATE         PERCENT                  WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                  OF         PRINCIPAL                          OF      WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE    AVERAGE PERCENT
  RANGE OF                     MORTGAGE       BALANCE                     MORTGAGE      AVERAGE     CREDIT       BALANCE
  ORIGINAL    DEBT-TO     FULL   PERCENT
  DEBT-TO-INCOME RATIOS          LOANS     OUTSTANDING                       POOL       COUPON       SCORE     OUTSTANDING
  LTV      -INCOME    DOC        IO
  ---------------------        -------- --------------                    --------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                          <C>       <C>                              <C>           <C>        <C>         <C>             <C>
  <C>        <C>      <C>
  20.00% or less ..........         268  $    54,071,348                        2.84%   8.294%           649     $201,759
  82.71%     13.92%    92.54%     9.73%
  20.01% to 25.00% ........         319       50,017,498                        2.62    8.545            639         156,795
  82.02      23.08     81.47      6.09
  25.01% to 30.00% ........         543       90,291,517                        4.74    8.591            634         166,283
  83.34      28.21     78.84      6.01
  30.01% to 35.00% ........         801      134,482,753                        7.06    8.572            642         167,894
  83.58      33.21     76.26      3.79
  35.01% to 40.00% ........      1,228       231,642,801                     12.15      8.596            641         188,634
  84.12      38.21     72.62      4.32
  40.01% to 45.00% ........      1,754       360,847,275                     18.93      8.565            646         205,728
  84.87      43.22     60.85      6.53
  45.01% to 50.00% ........      2,301       527,581,060                     27.68      8.594            648         229,283
  85.32      48.21     60.63      7.19
  50.01% to 55.00% ........      2,094       456,535,171                     23.95      8.382            647         218,021
  84.46      53.40     84.69      6.85
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           195/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 197 of 377
  55.01% to 60.00% ........          3                        726,385           0.04    8.454            651         242,128
  89.25     56.48     51.66      48.34
                                 -----              --------------         ------       -----            ---     --------      ----
  -     -----      -----     -----
     Total ................      9,311              $1,906,195,808         100.00%      8.526%           645     $204,725
  84.51%    43.66%     71.31%     6.40%
                                 =====              ==============         ======       =====            ===     ========
  =====     =====      =====     =====
  </TABLE>

       As of the Cut-off Date, the Debt-to-Income Ratios of the Mortgage Loans
  ranged from 0.28% to 57.00% and the weighted average Debt-to-Income Ratio for
  Mortgage Loans with Debt-to-Income Ratios was approximately 43.66%.

                                                 LOAN PURPOSE

  <TABLE>
  <CAPTION>
                                        NUMBER            AGGREGATE       PERCENT                  WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                           OF             PRINCIPAL             OF      WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE      AVERAGE      PERCENT
                                MORTGAGE                   BALANCE        MORTGAGE      AVERAGE     CREDIT       BALANCE
  ORIGINAL    DEBT-TO      FULL    PERCENT
  LOAN PURPOSE                     LOANS               OUTSTANDING           POOL       COUPON       SCORE     OUTSTANDING
  LTV      -INCOME     DOC         IO
  ------------                  --------            --------------        --------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                           <C>                 <C>                   <C>           <C>        <C>         <C>             <C>
  <C>        <C>       <C>
  Purchase ................        5,452            $1,107,703,474           58.11%     8.617%           656     $203,174
  85.49%     44.25%     79.51%     7.46%
  Refinance - Cashout .....        3,232                  677,977,229        35.57      8.428            630         209,770
  83.14      42.95      57.90      4.88
  Refinance - Rate/Term ...           627                 120,515,105           6.32    8.249            639         192,209
  83.17      42.29      71.30      5.17
                                   -----            --------------         ------       -----            ---     --------      ----
  -     -----       -----     ----
     Total ................        9,311            $1,906,195,808         100.00%      8.526%           645     $204,725
  84.51%     43.66%     71.31%     6.40%
                                   =====            ==============         ======       =====            ===     ========
  =====      =====      =====      ====
  </TABLE>

                                     TYPES OF MORTGAGED PROPERTIES

  <TABLE>
  <CAPTION>
                                        NUMBER            AGGREGATE       PERCENT                  WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                           OF             PRINCIPAL             OF      WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE      AVERAGE      PERCENT
                               MORTGAGE       BALANCE                     MORTGAGE      AVERAGE     CREDIT       BALANCE
  ORIGINAL    DEBT-TO     FULL   PERCENT
  PROPERTY TYPE                  LOANS     OUTSTANDING                       POOL       COUPON       SCORE     OUTSTANDING
  LTV      -INCOME    DOC        IO
  -------------                -------- --------------                    --------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                          <C>       <C>                              <C>           <C>        <C>         <C>             <C>
  <C>        <C>      <C>
  Single Family ...........      6,887   $1,325,339,458                      69.53%     8.557%           642     $192,441
  84.60%     43.30%    70.70%     5.65%
  Planned Unit
     Development ..........      1,475       357,499,377                     18.75      8.432            649         242,372
  84.55      44.33     79.28      7.74
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           196/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 198 of 377
  Two- to Four-Family .....        418                    116,199,301           6.10    8.497            659         277,989
  84.12     46.15     51.13       6.30
  Condominium .............        531                    107,157,672           5.62    8.490            656         201,804
  83.55     43.18     74.09      11.30
                                 -----              --------------         ------       -----            ---     --------      ----
  -     -----      -----     -----
     Total ................      9,311              $1,906,195,808         100.00%      8.526%           645     $204,725
  84.51%    43.66%     71.31%     6.40%
                                 =====              ==============         ======       =====            ===     ========
  =====     =====      =====     =====
  </TABLE>


                                                    A-II-6

  <PAGE>

                                           DOCUMENTATION SUMMARY

  <TABLE>
  <CAPTION>
                                        NUMBER            AGGREGATE       PERCENT                  WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                           OF             PRINCIPAL             OF      WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE      AVERAGE      PERCENT
                                MORTGAGE                   BALANCE        MORTGAGE      AVERAGE     CREDIT       BALANCE
  ORIGINAL    DEBT-TO      FULL   PERCENT
  DOCUMENTATION                   LOANS                OUTSTANDING           POOL       COUPON       SCORE     OUTSTANDING
  LTV      -INCOME     DOC        IO
  -------------                 --------            --------------        --------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                           <C>                 <C>                   <C>           <C>        <C>         <C>             <C>
  <C>        <C>       <C>
  Full Documentation ......       7,182             $1,359,246,925           71.31%     8.487%           641     $189,257
  84.37%     43.45%    100.00%     6.05%
  Rapid ...................       1,099                   282,571,485        14.82      8.466            638         257,117
  85.79      44.43       0.00      4.92
  Stated Income ...........          892                  229,278,154        12.03      8.780            677         257,038
  82.82      43.84       0.00     10.40
  Limited Income
     Verification .........           78                   17,150,965           0.90    8.572            650         219,884
  85.24      43.06       0.00      3.71
  Stated Plus .............           39                   13,603,619           0.71    9.202            674         348,811
  94.93      45.33       0.00      9.83
  Blended .................           21                    4,344,661           0.23    9.087            676         206,889
  95.83      47.31       0.00      0.00
                                  -----             --------------         ------       -----            ---     --------      ----
  -     -----      ------     -----
     Total ................       9,311             $1,906,195,808         100.00%      8.526%           645     $204,725
  84.51%     43.66%     71.31%     6.40%
                                  =====             ==============         ======       =====            ===     ========
  =====      =====     ======     =====
  </TABLE>

                                                OCCUPANCY TYPES

  <TABLE>
  <CAPTION>
                                        NUMBER            AGGREGATE       PERCENT                  WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                           OF             PRINCIPAL             OF      WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE      AVERAGE      PERCENT
                                       MORTGAGE            BALANCE        MORTGAGE      AVERAGE     CREDIT       BALANCE
  ORIGINAL       DEBT-TO        FULL     PERCENT
  OCCUPANCY                              LOANS         OUTSTANDING           POOL       COUPON       SCORE     OUTSTANDING
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           197/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 199 of 377
  LTV      -INCOME     DOC        IO
  ---------                     --------            --------------        --------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                           <C>                 <C>                   <C>           <C>        <C>         <C>             <C>
  <C>        <C>       <C>
  Primary .................       8,821             $1,828,473,605           95.92%     8.537%           644     $207,286
  84.55%     43.77%     70.74%     6.25%
  Investment ..............          458                   71,371,173           3.74    8.231            683         155,832
  83.08      41.13      84.90     10.10
  Second Home .............           32                    6,351,030           0.33    8.781            683         198,470
  88.47      41.98      82.09      6.33
                                  -----             --------------         ------       -----            ---     --------      ----
  -     -----       -----     -----
     Total ................       9,311             $1,906,195,808         100.00%      8.526%           645     $204,725
  84.51%     43.66%     71.31%     6.40%
                                  =====             ==============         ======       =====            ===     ========
  =====      =====      =====     =====
  </TABLE>

       The information set forth above with respect to occupancy is based upon
  representations of the related mortgagors at the time of origination.

                                        MORTGAGE LOAN AGE SUMMARY

  <TABLE>
  <CAPTION>
                                        NUMBER            AGGREGATE       PERCENT                  WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                   OF                     PRINCIPAL             OF      WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE    AVERAGE PERCENT
  MORTGAGE LOAN                 MORTGAGE                   BALANCE        MORTGAGE      AVERAGE     CREDIT       BALANCE
  ORIGINAL    DEBT-TO      FULL   PERCENT
  AGE (MONTHS)                    LOANS                 OUTSTANDING          POOL       COUPON       SCORE     OUTSTANDING
  LTV      -INCOME     DOC        IO
  -------------                 --------            --------------        --------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                           <C>                 <C>                   <C>           <C>        <C>         <C>             <C>
  <C>        <C>       <C>
  <= 0 ....................       4,242             $     864,136,697        45.33%     8.637%           645     $203,710
  84.76%     43.70%     71.81%     5.03%
  1 .......................       5,022                 1,035,065,884        54.30      8.431            646         206,106
  84.28      43.63      70.81      7.45
  2 .......................          35                     4,579,401           0.24    9.285            626         130,840
  89.81      44.06      90.05     22.04
  3 .......................          11                     1,979,114           0.10    8.107            647         179,919
  81.73      44.44      85.92     17.07
  4 .......................           1                       434,712           0.02    8.300            633         434,712
  72.67      39.00       0.00      0.00
                                  -----             --------------         ------       -----            ---     --------      ----
  -     -----       -----     -----
     Total ................       9,311             $1,906,195,808         100.00%      8.526%           645     $204,725
  84.51%     43.66%     71.31%     6.40%
                                  =====             ==============         ======       =====            ===     ========
  =====      =====      =====     =====
  </TABLE>

       As of the Cut-off Date, the weighted average age of the Mortgage Loans was
  approximately 1 month.


                                                    A-II-7
  <PAGE>

                                    ORIGINAL PREPAYMENT CHARGE TERM

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           198/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 200 of 377
  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE          PERCENT                  WEIGHTED     AVERAGE
  WEIGHTED     WEIGHTED
                                 OF         PRINCIPAL                        OF         WEIGHTED   AVERAGE     PRINCIPAL
  AVERAGE   AVERAGE PERCENT
  ORIGINAL PREPAYMENT        MORTGAGE        BALANCE                     MORTGAGE        AVERAGE   CREDIT       BALANCE
  ORIGINAL DEBT-TO-      FULL    PERCENT
  CHARGE TERM                  LOANS       OUTSTANDING                     POOL          COUPON      SCORE    OUTSTANDING        LTV
  INCOME      DOC      IO
  -------------------        -------- --------------                     --------       --------   --------   -----------     ------
  -- -------- ------- -------
  <S>                        <C>         <C>                             <C>            <C>        <C>        <C>             <C>
  <C>       <C>      <C>
  None....................     2,782     $ 608,539,715                     31.92%        8.815%       647       $218,742
  85.23%    43.20%    65.88%      6.57%
  12 Months...............        501       126,888,933                      6.66        8.748        650           253,271    84.80
  43.63     62.51    10.82
  24 Months...............     3,667        767,568,667                    40.27         8.356        643           209,318    84.23
  44.16     75.96     4.78
  36 Months...............     2,361        403,198,493                    21.15         8.344        645           170,774    83.85
  43.40     73.41     7.82
                               -----     --------------                   ------         -----        ---       --------       -----
  -----     -----    -----
     Total................     9,311     $1,906,195,808                   100.00%        8.526%       645       $204,725
  84.51%    43.66%    71.31%      6.40%
                               =====     ==============                   ======         =====        ===       ========       =====
  =====     =====    =====
  </TABLE>

       The weighted average prepayment penalty term at origination with respect to
  the Mortgage Loans having prepayment penalties is approximately 27 months.

                                                CREDIT SCORES

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE          PERCENT                  WEIGHTED     AVERAGE
  WEIGHTED     WEIGHTED
                                 OF         PRINCIPAL                        OF         WEIGHTED   AVERAGE     PRINCIPAL
  AVERAGE      AVERAGE
                     PERCENT
                             MORTGAGE        BALANCE                     MORTGAGE        AVERAGE   CREDIT       BALANCE
  ORIGINAL DEBT-TO-      FULL    PERCENT
  RANGE OF CREDIT SCORES       LOANS       OUTSTANDING                     POOL          COUPON      SCORE    OUTSTANDING        LTV
  INCOME     DOC       IO
  ----------------------     -------- --------------                     --------       --------   --------   -----------     ------
  -- -------- ------- -------
  <S>                        <C>         <C>                             <C>            <C>        <C>        <C>             <C>
  <C>       <C>      <C>
  526 to 550..............        190    $   29,508,121                      1.55%       9.354%       545       $155,306
  77.33%    41.22%    90.70%      3.04%
  551 to 575..............        652       103,983,580                      5.46        9.234        565           159,484    80.35
  42.37     78.41     1.31
  576 to 600..............     1,031        169,008,246                      8.87        9.227        588           163,927    85.48
  42.25     78.72     2.81
  601 to 625..............     1,872        346,495,127                    18.18         8.900        614           185,094    86.46
  43.45     77.23     2.81
  626 to 650..............     2,187        441,501,972                    23.16         8.684        639           201,876    85.35
  44.38     74.47     3.06
  651 to 675..............     1,663        383,271,835                    20.11         8.229        662           230,470    84.56
  43.82     66.38     8.18
  676 to 700..............        831       201,447,075                    10.57         7.976        687           242,415    83.44
  44.02     61.53    13.10
  701 to 725..............        452       117,659,907                      6.17        7.638        711           260,310    82.93
  43.96     61.17    17.63
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           199/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 201 of 377
  726 to    750..............              225          60,182,464           3.16        7.762        737           267,478    82.09
  43.62        58.24    10.92
  751 to    775..............              121          31,955,067           1.68        7.858        762           264,091    85.03
  44.48        65.12    11.23
  776 to    800..............               67          17,131,365           0.90        7.544        786           255,692    80.37
  44.42        72.74    14.52
  801 to    809..............               14            2,744,100          0.14        7.940        804           196,007    88.32
  43.20        72.38    14.21
  810 to    820..............                6            1,306,950          0.07        8.303        813           217,825    82.54
  38.41        67.86    11.85
                                        -----      --------------         ------         -----        ---       --------       -----
  -----     -----    -----
     Total................              9,311   $1,906,195,808            100.00%        8.526%       645       $204,725
  84.51%    43.66%    71.31%              6.40%
                                        =====   ==============            ======         =====        ===       ========       =====
  =====        =====        =====
  </TABLE>

       The Credit Scores of the Mortgage Loans that were scored as of the Cut-off
  Date ranged from 540 to 815 and the weighted average Credit Score of the
  Mortgage Loans that were scored as of the Cut-off Date was approximately 645.


                                                    A-II-8

  <PAGE>

                                            GROSS MARGINS
                                (EXCLUDES FIXED RATE MORTGAGE LOANS)

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE          PERCENT                  WEIGHTED     AVERAGE
  WEIGHTED     WEIGHTED
                                 OF         PRINCIPAL                        OF         WEIGHTED   AVERAGE     PRINCIPAL
  AVERAGE      AVERAGE
                     PERCENT
                             MORTGAGE        BALANCE                     MORTGAGE        AVERAGE   CREDIT       BALANCE
  ORIGINAL DEBT-TO-      FULL    PERCENT
  RANGE OF GROSS MARGINS       LOANS       OUTSTANDING                     POOL          COUPON      SCORE    OUTSTANDING        LTV
  INCOME     DOC       IO
  ----------------------     -------- --------------                     --------       --------   --------   -----------     ------
  -- -------- ------- -------
  <S>                        <C>         <C>                             <C>            <C>        <C>        <C>             <C>
  <C>       <C>      <C>
  2.501% to 3.000%........          91   $   35,583,668                      2.25%       7.352%       694       $391,029
  80.49%    39.47%     77.71% 24.07%
  4.001% to 4.500%........           9        1,753,550                      0.11        9.294        607           194,839    73.64
  41.51      31.13    5.09
  4.501% to 5.000%........          65       13,433,907                      0.85        8.905        621           206,675    83.14
  45.55      44.84   19.22
  5.001% to 5.500%........     3,807        860,583,140                    54.31         8.128        652           226,053    78.75
  44.40      73.08    7.51
  5.501% to 6.000%........     1,426        317,229,033                    20.02         8.537        625           222,461    88.18
  43.10      63.85    5.11
  6.001% to 6.500%........     1,645        355,255,184                    22.42         9.257        649           215,961    96.11
  44.21      67.54    4.02
  6.501% to 7.000%........           6          668,700                      0.04        9.692        625           111,450    96.87
  43.54     100.00    0.00
                               -----     --------------                   ------         -----        ---       --------       -----
  -----     ------   -----
     Total:...............     7,049     $1,584,507,182                   100.00%        8.454%       647       $224,785
  84.61%    44.00%     69.82%     6.71%
                               =====     ==============                   ======         =====        ===       ========       =====
  =====     ======   =====
  </TABLE>
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           200/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 202 of 377

       As of the Cut-off Date, the Gross Margin for the Adjustable Rate Mortgage
  Loans ranged from 2.750% per annum to 6.750% per annum and the weighted average
  Gross Margin of the Adjustable Rate Mortgage Loans was approximately 5.659% per
  annum.

                                       MAXIMUM MORTGAGE RATES
                                (EXCLUDES FIXED RATE MORTGAGE LOANS)

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE          PERCENT                  WEIGHTED     AVERAGE
  WEIGHTED     WEIGHTED
                                   OF         PRINCIPAL                      OF         WEIGHTED   AVERAGE     PRINCIPAL
  AVERAGE    AVERAGE PERCENT
  RANGE OF MAXIMUM             MORTGAGE        BALANCE                   MORTGAGE        AVERAGE   CREDIT       BALANCE
  ORIGINAL DEBT-TO-        FULL    PERCENT
  MORTGAGE RATES                 LOANS       OUTSTANDING                   POOL          COUPON      SCORE    OUTSTANDING        LTV
  INCOME      DOC         IO
  ----------------             -------- --------------                   --------       --------   --------   -----------     ------
  -- -------- ------- -------
  <S>                          <C>         <C>                           <C>            <C>        <C>        <C>             <C>
  <C>        <C>       <C>
  11.501% to 12.000%......            22   $    7,245,809                    0.46%        5.878%      717       $329,355
  70.14%   43.84%      75.18%    38.83%
  12.001% to 12.500%......          110        32,088,477                    2.03         6.341       700           291,713
  78.13    45.79       87.42     24.47
  12.501% to 13.000%......          323        91,636,947                    5.78         6.822       680           283,706
  77.86    44.50       76.64     13.80
  13.001% to 13.500%......          615       160,060,167                  10.10          7.296       671           260,260
  80.49    44.53       77.92     14.05
  13.501% to 14.000%......       1,112        270,652,615                  17.08          7.800       655           243,393
  82.22    44.09       71.69       5.97
  14.001% to 14.500%......       1,214        278,134,292                  17.55          8.290       648           229,106
  83.56    43.86       68.88       6.75
  14.501% to 15.000%......       1,462        318,957,676                  20.13          8.770       637           218,165
  85.70    43.64       66.82       3.32
  15.001% to 15.500%......          942       185,322,163                  11.70          9.272       625           196,733
  87.37    44.04       69.93       3.96
  15.501% to 16.000%......          780       150,452,595                    9.50         9.755       625           192,888
  89.93    43.56       63.84       3.54
  16.001% to 16.500%......          251        48,530,578                    3.06        10.267       622           193,349
  92.84    43.57       59.77       3.36
  16.501% to 17.000%......          136        25,309,891                    1.60        10.748       628           186,102
  95.05    44.59       64.25       1.96
  17.001% to 17.500%......            47        9,759,031                    0.62        11.244       640           207,639
  95.84    42.56       55.76       2.36
  17.501% to 18.000%......            22        3,828,844                    0.24        11.782       642           174,038
  99.97    45.63       46.17       0.00
  18.001% to 18.500%......            10        1,536,900                    0.10        12.236       638           153,690
  99.81    44.29       34.67       0.00
  18.501% to 19.000%......             3          991,197                    0.06        12.630       639           330,399
  100.00     51.38       41.08      0.00
                                 -----     --------------                 ------         ------       ---       --------       -----
  -    -----       -----     -----
     Total................       7,049     $1,584,507,182                 100.00%         8.454%      647       $224,785
  84.61%   44.00%      69.82%      6.71%
                                 =====     ==============                 ======         ======       ===       ========
  ======     =====       =====     =====
  </TABLE>

       As of the Cut-off Date, the Maximum Mortgage Rates for the Adjustable Rate
  Mortgage Loans ranged from 11.600% per annum to 18.800% per annum and the
  weighted average Maximum Mortgage Rate of the Adjustable Rate Mortgage Loans was
  approximately 14.454% per annum.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           201/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 203 of 377

                                                    A-II-9

  <PAGE>

                                      NEXT RATE ADJUSTMENT DATE
                                (EXCLUDES FIXED RATE MORTGAGE LOANS)

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE          PERCENT                  WEIGHTED     AVERAGE
  WEIGHTED     WEIGHTED
                                 OF         PRINCIPAL                        OF         WEIGHTED   AVERAGE     PRINCIPAL
  AVERAGE   AVERAGE PERCENT
  NEXT RATE ADJUSTMENT       MORTGAGE        BALANCE                     MORTGAGE        AVERAGE   CREDIT       BALANCE
  ORIGINAL DEBT-TO-      FULL    PERCENT
  DATE                         LOANS       OUTSTANDING                     POOL          COUPON      SCORE    OUTSTANDING        LTV
  INCOME     DOC        IO
  --------------------       -------- --------------                     --------       --------   --------   -----------     ------
  -- -------- ------- -------
  <S>                        <C>         <C>                             <C>            <C>        <C>        <C>             <C>
  <C>       <C>      <C>
  October 2007............          16   $    4,717,846                      0.30%        8.179%      651       $294,865
  81.34%    44.68%      64.64% 51.72%
  November 2007...........          11        1,567,530                      0.10         8.171       650           142,503    86.25
  43.58      89.03     5.74
  April 2008..............          13        2,119,450                      0.13         8.792       632           163,035    86.81
  43.76      47.73     0.00
  May 2008................          11        1,878,395                      0.12         9.030       646           170,763    86.49
  45.26      75.63     0.00
  February 2009...........           6        1,040,712                      0.07         8.998       613           173,452    81.84
  42.32      79.63   32.47
  March 2009..............          14        1,917,806                      0.12         9.117       631           136,986    92.57
  43.98      79.41   14.02
  April 2009..............     2,860        649,212,443                    40.97          8.388       647           226,997    84.48
  44.16      70.42     5.66
  May 2009................     2,514        560,717,795                    35.39          8.658       644           223,038    85.19
  44.21      71.74     4.75
  June 2009...............           2          489,250                      0.03        10.092       641           244,625    95.00
  41.11       0.00     0.00
  February 2010...........           3          403,893                      0.03         8.218       605           134,631    83.30
  42.01      83.51     0.00
  March 2010..............           7        1,268,238                      0.08         8.017       650           181,177    82.41
  43.56     100.00   47.75
  April 2010..............        830       187,475,131                    11.83          8.183       650           225,874    83.84
  43.39      64.59   11.95
  May 2010................        634       140,033,305                      8.84         8.406       650           220,873    84.70
  43.69      65.91     6.03
  June 2010...............           1          668,800                      0.04         8.800       691           668,800    95.00
  41.00       0.00     0.00
  April 2012..............          74       17,863,080                      1.13         7.968       667           241,393    79.68
  42.12      74.26   30.77
  May 2012................          53       13,133,508                      0.83         7.877       676           247,802    81.70
  41.79      71.16   21.76
                               -----     --------------                   ------         ------       ---       --------       -----
  -----     ------   -----
  Total:..................     7,049     $1,584,507,182                   100.00%         8.454%      647       $224,785
  84.61%    44.00%      69.82%    6.71%
                               =====     ==============                   ======         ======       ===       ========       =====
  =====     ======   =====
  </TABLE>


                                                    A-II-10
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           202/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 204 of 377
  <PAGE>

                                     THE GROUP ONE MORTGAGE LOANS

                         MORTGAGE RATES FOR THE GROUP ONE MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE      PERCENT                    WEIGHTED      AVERAGE      WEIGHTED
  WEIGHTED
                                         OF            PRINCIPAL            OF      WEIGHTED      AVERAGE    PRINCIPAL       AVERAGE
  AVERAGE     PERCENT
                            MORTGAGE                   BALANCE         GROUP         AVERAGE      CREDIT       BALANCE      ORIGINAL
  DEBT-TO-    FULL   PERCENT
  RANGE OF MORTGAGE RATES     LOANS                 OUTSTANDING          ONE         COUPON        SCORE     OUTSTANDING       LTV
  INCOME     DOC       IO
  -----------------------   --------               ------------       -------       --------     --------    -----------    --------
  -------- ------- -------
  <S>                       <C>                    <C>                <C>           <C>          <C>         <C>            <C>
  <C>       <C>      <C>
  5.501% to 6.000%........       19                $   4,499,745            0.65%       5.911%         726     $236,829       62.97%
  42.45%     77.34% 17.24%
  6.001% to 6.500%........       90                    19,560,680           2.80        6.334          706      217,341       73.60
  42.59      82.30   15.06
  6.501% to 7.000%........      161                    36,434,093           5.22        6.824          679      226,299       76.13
  44.73      68.87   10.79
  7.001% to 7.500%........      289                    61,503,466           8.82        7.291          664      212,815       79.64
  44.47      74.47   12.36
  7.501% to 8.000%........      500                 107,426,358          15.40          7.799          650      214,853       81.76
  45.16      65.23    3.56
  8.001% to 8.500%........      566                 119,518,489          17.14          8.294          640      211,163       84.59
  44.87      63.17    3.63
  8.501% to 9.000%........      696                 136,889,706          19.63          8.775          629      196,681       86.59
  44.74      64.44    3.60
  9.001% to 9.500%........      505                    93,109,055        13.35          9.282          619      184,374       88.27
  44.63      67.21    2.16
  9.501% to 10.000%.......      406                    72,252,289        10.36          9.751          615      177,961       88.89
  44.87      66.18    2.78
  10.001% to 10.500%......      153                    24,716,363           3.54     10.267            610      161,545       90.88
  43.91      60.66    2.47
  10.501% to 11.000%......       83                    13,232,791           1.90     10.749            609      159,431       92.36
  44.99      67.85    5.13
  11.001% to 11.500%......       28                    4,573,085            0.66     11.278            631      163,324       97.16
  44.84      40.38    3.35
  11.501% to 12.000%......       19                    3,585,490            0.51     11.767            637      188,710       99.82
  48.19      40.20    8.00
  12.001% to 12.500%......        1                        82,297           0.01     12.800            629         82,297    100.00
  54.00     100.00    0.00
                              -----                ------------        ------        ------            ---     --------      ------
  -----     ------   -----
  Total...................    3,516                $697,383,907        100.00%          8.514%         639     $198,346       84.69%
  44.72%     66.24%   4.89%
                              =====                ============        ======        ======            ===     ========      ======
  =====     ======   =====
  </TABLE>

       As of the Cut-off Date, Mortgage Rates borne by the Group One Mortgage
  Loans ranged from 5.600% per annum to 12.800% per annum and the weighted average
  Mortgage Rate of the Group One Mortgage Loans was approximately 8.514% per
  annum.

            REMAINING MONTHS TO STATED MATURITY FOR THE GROUP ONE MORTGAGE LOANS

  <TABLE>
  <CAPTION>
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                             203/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 205 of 377
                                      NUMBER           AGGREGATE      PERCENT                  WEIGHTED      AVERAGE      WEIGHTED
  WEIGHTED
                                OF                     PRINCIPAL            OF      WEIGHTED    AVERAGE    PRINCIPAL       AVERAGE
  AVERAGE PERCENT
  RANGE OF REMAINING        MORTGAGE                   BALANCE         GROUP         AVERAGE    CREDIT       BALANCE      ORIGINAL
  DEBT-TO-    FULL   PERCENT
  TERMS (MONTHS)              LOANS                 OUTSTANDING          ONE         COUPON      SCORE     OUTSTANDING       LTV
  INCOME     DOC       IO
  -----------------------   --------               ------------       -------       --------   --------    -----------    --------
  -------- ------- -------
  <S>                       <C>                    <C>                <C>           <C>        <C>         <C>            <C>
  <C>       <C>      <C>
  169 to 180..............         27              $   4,461,892            0.64%    7.434%          668     $165,255      72.46%
  40.57%     81.21% 10.68%
  229 to 240..............          1                     107,100           0.02     7.850           669      107,100      85.00
  30.00     100.00    0.00
  349 to 360..............    3,488                 692,814,915          99.34       8.521           638      198,628      84.77
  44.75      66.14    4.85
                              -----                ------------        ------        -----           ---     --------      -----
  -----     ------   -----
     Total................    3,516                $697,383,907        100.00%       8.514%          639     $198,346      84.69%
  44.72%     66.24%   4.89%
                              =====                ============        ======        =====           ===     ========      =====
  =====     ======   =====
  </TABLE>

       As of the Cut-off Date, the remaining term to stated maturity of the Group
  One Mortgage Loans ranged from 179 months to 360 months and the weighted average
  term to stated maturity of the Group One Mortgage Loans was approximately 358
  months.


                                                    A-II-11

  <PAGE>

                             ORIGINAL MORTGAGE LOAN PRINCIPAL BALANCES
                                 FOR THE GROUP ONE MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                             NUMBER                    AGGREGATE      PERCENT                  WEIGHTED      AVERAGE      WEIGHTED
  WEIGHTED
  RANGE OF ORIGINAL             OF                     PRINCIPAL            OF      WEIGHTED    AVERAGE    PRINCIPAL       AVERAGE
  AVERAGE PERCENT
  MORTGAGE LOAN             MORTGAGE                   BALANCE         GROUP         AVERAGE    CREDIT       BALANCE      ORIGINAL
  DEBT-TO-    FULL   PERCENT
  PRINCIPAL BALANCES          LOANS                 OUTSTANDING          ONE         COUPON      SCORE     OUTSTANDING       LTV
  INCOME     DOC       IO
  ------------------        --------               ------------       -------       --------   --------    -----------    --------
  -------- ------- -------
  <S>                       <C>                    <C>                <C>           <C>        <C>         <C>            <C>
  <C>       <C>      <C>
  $50,000 or less.........         4               $      199,846           0.03%    7.850%          672     $ 49,961      62.84%
  34.76%    74.98%   0.00%
  $50,001 to $100,000.....       331                   27,625,774           3.96     9.102           633         83,462    84.19
  42.34     84.30    3.74
  $100,001 to $150,000....       944                119,489,203          17.13       8.782           633      126,578      84.58
  43.91     85.04    4.04
  $150,001 to $200,000....       851                148,109,689          21.24       8.566           636      174,042      84.38
  44.60     71.82    4.13
  $200,001 to $250,000....       510                113,852,083          16.33       8.391           638      223,239      84.42
  45.20     64.80    4.74
  $250,001 to $300,000....       363                   99,342,588        14.25       8.315           636      273,671      84.18
  45.21     63.31    4.17
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           204/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 206 of 377
  $300,001    to $350,000....              185       59,820,824             8.58     8.472           637      323,356     86.78
  44.04        54.48    7.41
  $350,001    to $400,000....              243       92,295,130          13.23      8.338        652         379,815     84.77
  45.49        49.65    6.60
  $400,001    to $450,000....                 65     26,735,519             3.83     8.508           648      411,316     84.79
  46.04        43.13    7.66
  $450,001    to $500,000....                 13       6,267,250            0.90     8.414           656      482,096     86.20
  44.39        38.05    0.00
  $500,001    to $550,000....                 7        3,646,000            0.52     7.767           644      520,857     88.79
  49.73        42.66    0.00
                                        -----      ------------        ------        -----           ---     --------     -----
  -----     -----    ----
     Total................              3,516      $697,383,907        100.00%       8.514%          639     $198,346     84.69%
  44.72%    66.24%   4.89%
                                        =====      ============        ======        =====           ===     ========     =====
  =====        =====        ====
  </TABLE>

       As of the Cut-off Date, the outstanding principal balances of the Group One
  Mortgage Loans ranged from approximately $49,846 to approximately $532,000 and
  the average outstanding principal balance of the Group One Mortgage Loans was
  approximately $198,346.

                         PRODUCT TYPES FOR THE GROUP ONE MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER         AGGREGATE        PERCENT                  WEIGHTED      AVERAGE     WEIGHTED
  WEIGHTED
                                         OF          PRINCIPAL              OF      WEIGHTED    AVERAGE    PRINCIPAL      AVERAGE
  AVERAGE     PERCENT
                             MORTGAGE                  BALANCE         GROUP         AVERAGE    CREDIT       BALANCE     ORIGINAL
  DEBT-TO-    FULL   PERCENT
  PRODUCT TYPES                LOANS                OUTSTANDING          ONE         COUPON      SCORE     OUTSTANDING      LTV
  INCOME     DOC        IO
  -------------              --------              ------------       -------       --------   --------    -----------   --------
  -------- ------- -------
  <S>                        <C>                   <C>                <C>           <C>        <C>         <C>           <C>
  <C>       <C>      <C>
  Balloon - 30/50.........       140               $ 25,834,795             3.70%    8.860%          624     $184,534     83.80%
  44.95%     70.65%    0.00%
  ARM - 1 Year/6 Month....        10                   1,772,575            0.25     9.272           629      177,258     88.89
  43.18      54.59     0.00
  ARM - 2 Year/6 Month
     (50 due in 30).......       847                193,824,547          27.79       8.453           640      228,837     85.39
  46.31      67.41     0.00
  ARM - 3 Year/6 Month
     (50 due in 30).......       283                 65,670,220             9.42     8.177           649      232,050     84.54
  45.67      66.12     0.00
  ARM - 5 Year/6 Month
     (50 due in 30).......        23                   4,683,662            0.67     8.186           652      203,637     84.49
  43.77      55.05     0.00
  15 Year Fixed Loans.....        25                   4,236,892            0.61     7.356           670      169,476     71.53
  40.42      80.21   11.25
  15/30 Balloon Loans.....         2                      225,000           0.03     8.889           635      112,500     90.00
  43.50     100.00     0.00
  20 Year Fixed Loans.....         1                      107,100           0.02     7.850           669      107,100     85.00
  30.00     100.00     0.00
  2/28 LIBOR Loans........       771                136,550,704          19.58       8.686           634      177,109     85.82
  43.81      68.11     9.59
  2/28 LIBOR Loans
     (40 due in 30).......       372                 78,995,708          11.33       8.707           624      212,354     85.89
  45.35      64.65     0.00
  30 Year Fixed Loans.....       504                 79,887,144          11.46       8.546           646      158,506     81.95
  42.37      69.45     8.11
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                          205/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 207 of 377
  30/40 Balloon Loans.....                    82     15,843,278             2.27    8.809           640      193,211     83.98
  45.11      65.71    0.00
  3/27 LIBOR Loans........                 290       54,701,515             7.84    8.336           646      188,626     83.56
  43.52      56.50   20.94
  3/27 LIBOR Loans
     (40 due in 30).......                 126       26,886,283             3.86    8.454           634      213,383     85.65
  43.96      62.30    0.00
  5/25 LIBOR Loans........                    26       5,306,951            0.76    7.760           669      204,113     77.45
  42.82      50.65   42.71
  5/25 LIBOR Loans
     (40 due in 30).......                    7        1,392,450            0.20    8.631           678      198,921     87.73
  48.09      73.14    0.00
  Six Month LIBOR Loans...                    7        1,465,084            0.21    8.061           639      209,298     82.40
  44.97      70.69   21.49
                                        -----      ------------        ------       -----           ---     --------     -----
  -----     ------   -----
     Total................              3,516      $697,383,907        100.00%      8.514%          639     $198,346     84.69%
  44.72%     66.24%   4.89%
                                        =====      ============        ======       =====           ===     ========     =====
  =====        ======       =====
  </TABLE>


                                                    A-II-12

  <PAGE>

                      AMORTIZATION TYPE FOR THE GROUP ONE MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER         AGGREGATE        PERCENT                 WEIGHTED      AVERAGE     WEIGHTED
  WEIGHTED
                                         OF          PRINCIPAL              OF     WEIGHTED    AVERAGE    PRINCIPAL      AVERAGE
  AVERAGE     PERCENT
                            MORTGAGE                   BALANCE         GROUP        AVERAGE    CREDIT       BALANCE     ORIGINAL
  DEBT-TO-    FULL   PERCENT
  AMORTIZATION TYPE           LOANS                 OUTSTANDING          ONE        COUPON      SCORE     OUTSTANDING      LTV
  INCOME     DOC       IO
  -----------------         --------               ------------       -------      --------   --------    -----------   --------
  -------- ------- -------
  <S>                       <C>                    <C>                <C>          <C>        <C>         <C>           <C>
  <C>       <C>      <C>
  Fully Amortizing........    1,475                $249,937,508          35.84%     8.623%          636     $169,449     84.03%
  43.06%    65.87%     0.00%
  Balloon.................    1,882                 413,355,942          59.27      8.495           637      219,637     85.21
  45.72     66.38      0.00
  60 Month
     Interest-Only........      148                  31,823,956             4.56    7.973           672      215,027     83.60
  44.86     69.66    100.00
  120 Month
     Interest-Only........       11                    2,266,501            0.33    7.596           696      206,046     78.05
  44.66     34.74    100.00
                              -----                ------------        ------       -----           ---     --------     -----
  -----     -----    ------
     Total................    3,516                $697,383,907        100.00%      8.514%          639     $198,346     84.69%
  44.72%    66.24%     4.89%
                              =====                ============        ======       =====           ===     ========     =====
  =====     =====    ======
  </TABLE>

                       ADJUSTMENT TYPE FOR THE GROUP ONE MORTGAGE LOANS

  <TABLE>
  <CAPTION>
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                         206/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 208 of 377
                                      NUMBER           AGGREGATE      PERCENT                WEIGHTED      AVERAGE     WEIGHTED
  WEIGHTED
                                         OF            PRINCIPAL            OF    WEIGHTED    AVERAGE    PRINCIPAL      AVERAGE
  AVERAGE     PERCENT
                            MORTGAGE                   BALANCE         GROUP       AVERAGE    CREDIT       BALANCE     ORIGINAL
  DEBT-TO-    FULL   PERCENT
  ADJUSTMENT TYPE             LOANS                 OUTSTANDING          ONE       COUPON      SCORE     OUTSTANDING      LTV
  INCOME     DOC       IO
  ---------------           --------               ------------       -------     --------   --------    -----------   --------
  -------- ------- -------
  <S>                       <C>                    <C>                <C>         <C>        <C>         <C>           <C>
  <C>       <C>      <C>
  ARM.....................    2,762                $571,249,698          81.91%    8.494%          638     $206,825     85.23%
  45.07%    65.49%   4.75%
  Fixed Rate..............      754                 126,134,209          18.09     8.603           642      167,287     82.25
  43.17     69.67    5.51
                              -----                ------------        ------      -----           ---     --------     -----
  -----     -----    ----
     Total................    3,516                $697,383,907        100.00%     8.514%          639     $198,346     84.69%
  44.72%    66.24%   4.89%
                              =====                ============        ======      =====           ===     ========     =====
  =====     =====    ====
  </TABLE>


                                                    A-II-13
  <PAGE>

                       GEOGRAPHIC DISTRIBUTIONS OF MORTGAGED PROPERTIES
                               FOR THE GROUP ONE MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE      PERCENT                WEIGHTED      AVERAGE     WEIGHTED
  WEIGHTED
                                         OF            PRINCIPAL            OF    WEIGHTED    AVERAGE    PRINCIPAL      AVERAGE
  AVERAGE
                            MORTGAGE                   BALANCE         GROUP       AVERAGE    CREDIT       BALANCE     ORIGINAL
  DEBT-TO-   PERCENT PERCENT
  GEOGRAPHIC DISTRIBUTIONS    LOANS                OUTSTANDING           ONE       COUPON      SCORE     OUTSTANDING      LTV
  INCOME   FULL DOC     IO
  ------------------------ --------                ------------       -------     --------   --------    -----------   --------
  -------- -------- -------
  <S>                       <C>                    <C>                <C>         <C>        <C>         <C>           <C>
  <C>       <C>       <C>
  Alabama.................       27                $   3,784,085         0.54%     8.961%          631     $140,151     89.37%
  43.81%     71.29%    0.00%
  Arizona.................       96                    18,460,705        2.65      8.321           650      192,299     83.69
  46.18      67.21     6.15
  Arkansas................        6                       738,850        0.11      8.195           633      123,142     84.81
  47.43      43.18     0.00
  California..............      278                    82,848,051      11.88       7.716           656      298,015     80.01
  45.22      58.33    10.87
  Colorado................       66                    12,870,159        1.85      8.389           644      195,002     86.61
  45.77      89.62     4.47
  Connecticut.............       33                    6,327,400         0.91      8.668           624      191,739     85.61
  45.50      77.12     0.00
  Delaware................        5                       842,100        0.12      8.382           644      168,420     82.64
  42.18     100.00    22.33
  Florida.................      331                    70,239,030      10.07       8.385           637      212,203     84.07
  44.94      54.66     2.55
  Georgia.................      161                    27,064,209        3.88      9.040           632      168,101     87.44
  44.09      78.18     5.48
  Idaho...................       19                    3,366,659         0.48      8.551           635      177,193     85.65
  45.66      91.98     8.88
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                        207/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 209 of 377
  Illinois................                 349       73,766,504        10.58       8.862       633         211,365     86.33
  44.90      47.60     2.46
  Indiana.................                  96       12,699,282          1.82      8.916       618         132,284     89.16
  42.62      79.14     2.23
  Iowa....................                  10         1,557,400         0.22      8.716       630         155,740     89.57
  36.70      93.41     9.95
  Kansas..................                   5            860,702        0.12      8.771       654         172,140     91.34
  51.59     100.00    26.03
  Kentucky................                  27         3,887,171         0.56      8.888       619         143,969     89.71
  42.43      92.64     5.93
  Louisiana...............                  20         3,214,744         0.46      8.349       648         160,737     88.84
  45.97      85.97    11.11
  Maine...................                  10         1,512,400         0.22      8.652       635         151,240     85.85
  46.71      70.42    10.83
  Maryland................                  62       15,910,650          2.28      8.684       635         256,623     85.47
  46.20      71.07     5.35
  Massachusetts...........                  73       17,104,475          2.45      9.011       625         234,308     83.41
  47.06      68.81     5.08
  Michigan................                 137       20,924,462          3.00      8.864       633         152,733     88.56
  44.44      71.45     2.24
  Minnesota...............                 121       23,536,616          3.37      8.790       637         194,517     86.78
  46.26      65.03     8.87
  Mississippi.............                   3            441,550        0.06      8.575       619         147,183     86.33
  35.26      58.33     0.00
  Missouri................                  59         8,871,392         1.27      9.107       626         150,363     89.09
  44.90      75.42     2.23
  Montana.................                   2            357,900        0.05      7.487       689         178,950     79.55
  46.21      59.79     0.00
  Nebraska................                   3            399,140        0.06      9.219       619         133,047     94.43
  47.57      75.69     0.00
  Nevada..................                  55       12,504,411          1.79      8.103       647         227,353     83.85
  42.27      81.61     7.80
  New Hampshire...........                   9         1,767,155         0.25      8.255       642         196,351     80.20
  44.17      69.07     0.00
  New Jersey..............                 108       28,972,159          4.15      8.868       645         268,261     85.72
  45.87      43.94     5.25
  New Mexico..............                  27         5,455,715         0.78      8.780       614         202,064     86.98
  45.66      78.59     9.60
  New York................                 155       38,519,661          5.52      8.363       644         248,514     81.79
  44.75      44.10     4.82
  North Carolina..........                 159       21,636,473          3.10      9.070       631         136,078     88.04
  43.15      86.04     5.45
  North Dakota............                   3            364,720        0.05      8.074       661         121,573     80.00
  55.00     100.00     0.00
  Ohio....................                 108       15,175,405          2.18      9.014       628         140,513     87.70
  44.04      82.89     2.48
  Oklahoma................                   9            971,050        0.14      8.816       610         107,894     85.17
  36.63      94.23     0.00
  Oregon..................                  82       17,945,490          2.57      8.311       641         218,847     84.47
  42.91      84.25     4.42
  Pennsylvania............                  52         7,890,632         1.13      8.551       632         151,743     85.83
  42.68      59.91     5.70
  Rhode Island............                  30         6,340,445         0.91      8.513       636         211,348     82.53
  47.01      68.92     0.00
  South Carolina..........                  44         6,314,586         0.91      8.849       638         143,513     85.78
  43.80      78.43    14.62
  South Dakota............                   6            829,279        0.12      8.661       619         138,213     86.33
  46.68      76.97     0.00
  Tennessee...............                  63         8,679,642         1.24      8.830       630         137,772     85.06
  43.46      85.02     2.90
  Texas...................                 118       16,848,217          2.42      8.708       640         142,782     85.98
  43.43      82.41     3.86
  Utah....................                 192       35,572,156          5.10      8.219       635         185,272     82.99
  43.30      80.46     0.76
  Vermont.................                   4            599,025        0.09      9.160       619         149,756     87.41
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                      208/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 210 of 377
  39.41     100.00     0.00
  Virginia................                  38         8,836,530         1.27      7.995               654      232,540     81.53
  45.66      65.21     8.31
  Washington..............                 162         36,907,822        5.29      8.095               646      227,826     83.36
  44.44      76.20     3.06
  West Virginia...........                   3            531,400        0.08      8.669               637      177,133     84.10
  52.77      42.60     0.00
  Wisconsin...............                  85         12,274,196        1.76      9.008               625      144,402     86.21
  45.31      76.92     2.25
  Wyoming.................                   5            862,100        0.12      8.403               611      172,420     86.61
  46.61     100.00     0.00
                                        -----      ------------       ------       -----               ---     --------     -----
  -----     ------     ----
     Total................              3,516      $697,383,907       100.00%      8.514%              639     $198,346     84.69%
  44.72%     66.24%    4.89%
                                        =====      ============       ======       =====               ===     ========     =====
  =====        ======         ====
  </TABLE>

       No more than approximately 0.59% of the Group One Mortgage Loans will be
  secured by mortgaged properties located in any one zip code.


                                                    A-II-14

  <PAGE>

              ORIGINAL LOAN-TO-VALUE RATIOS FOR THE GROUP ONE MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE      PERCENT                    WEIGHTED      AVERAGE     WEIGHTED
  WEIGHTED
                                 OF                    PRINCIPAL            OF    WEIGHTED        AVERAGE    PRINCIPAL      AVERAGE
  AVERAGE
  RANGE OF ORIGINAL          MORTGAGE                  BALANCE         GROUP       AVERAGE        CREDIT       BALANCE     ORIGINAL
  DEBT-TO-   PERCENT PERCENT
  LOAN-TO-VALUE RATIOS         LOANS               OUTSTANDING           ONE       COUPON          SCORE     OUTSTANDING      LTV
  INCOME   FULL DOC      IO
  --------------------       --------              ------------       -------     --------       --------    -----------   --------
  -------- -------- -------
  <S>                        <C>                   <C>                <C>         <C>            <C>         <C>           <C>
  <C>       <C>        <C>
  50.00% or less..........          55             $   9,185,095         1.32%          7.497%         655     $167,002     42.91%
  38.81%    55.84%     4.53%
  50.01% to 55.00%........          26                 5,184,396         0.74           7.622          635      199,400     52.60
  43.23     46.45      7.39
  55.01% to 60.00%........          30                 5,736,450         0.82           7.657          637      191,215     57.98
  43.65     51.85      6.10
  60.01% to 65.00%........          65                 12,751,447        1.83           7.825          621      196,176     63.33
  43.55     64.43      4.50
  65.01% to 70.00%........          95                 19,690,909        2.82           7.750          635      207,273     68.53
  43.85     66.37      7.48
  70.01% to 75.00%........        153                  30,115,270        4.32           8.165          622      196,832     73.74
  41.66     55.42      3.83
  75.01% to 80.00%........     1,108                215,177,446        30.85            8.060          649      194,203     79.69
  45.37     75.60      6.82
  80.01% to 85.00%........        324                  66,763,650        9.57           8.557          611      206,061     84.45
  43.86     63.11      2.75
  85.01% to 90.00%........        760               159,976,622        22.94            8.636          629      210,496     89.56
  44.75     60.51      4.11
  90.01% to 95.00%........        702               137,493,816        19.72            9.038          645      195,860     94.86
  44.92     64.26      2.99
  95.01% to 100.00%.......        198                  35,308,806        5.06      10.109              664      178,327     99.96
  46.98     66.62      7.22
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                            209/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 211 of 377
                                        -----      ------------       ------       ------              ---     --------     -----
  -----     -----     ----
     Total................              3,516      $697,383,907       100.00%           8.514%         639     $198,346     84.69%
  44.72%    66.24%    4.89%
                                        =====      ============       ======       ======              ===     ========     =====
  =====        =====         ====
  </TABLE>

       As of the Cut-off Date, the Original Loan-to-Value Ratios of the Group One
  Mortgage Loans ranged from 16.26% to 100.00%.

               COMBINED LOAN-TO-VALUE RATIOS OF THE GROUP ONE MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE      PERCENT                    WEIGHTED      AVERAGE     WEIGHTED
  WEIGHTED
                                 OF                    PRINCIPAL            OF    WEIGHTED        AVERAGE    PRINCIPAL      AVERAGE
  AVERAGE
  RANGE OF COMBINED          MORTGAGE                  BALANCE         GROUP       AVERAGE        CREDIT       BALANCE     ORIGINAL
  DEBT-TO-   PERCENT PERCENT
  LOAN-TO-VALUE RATIOS         LOANS               OUTSTANDING           ONE       COUPON          SCORE     OUTSTANDING      LTV
  INCOME   FULL DOC      IO
  --------------------       --------              ------------       -------     --------       --------    -----------   --------
  -------- -------- -------
  <S>                        <C>                   <C>                <C>         <C>            <C>         <C>           <C>
  <C>       <C>        <C>
  50.00% or less..........          55             $   9,185,095         1.32%     7.497%              655     $167,002     42.91%
  38.81%    55.84%     4.53%
  50.01% to 55.00%........          24                 4,854,396         0.70      7.653               632      202,266     52.64
  44.19     45.52      3.81
  55.01% to 60.00%........          30                 5,736,450         0.82      7.657               637      191,215     57.98
  43.65     51.85      6.10
  60.01% to 65.00%........          65                 12,751,447        1.83      7.825               621      196,176     63.33
  43.55     64.43      4.50
  65.01% to 70.00%........          95                 19,696,909        2.82      7.745               635      207,336     68.35
  43.53     66.38      8.48
  70.01% to 75.00%........        150                  29,404,320        4.22      8.146               622      196,029     73.72
  41.40     55.68      3.93
  75.01% to 80.00%........        449                  93,999,958      13.48       7.906               631      209,354     79.30
  42.50     62.51      6.22
  80.01% to 85.00%........        327                  67,574,050        9.69      8.544               611      206,648     84.40
  43.91     62.83      2.72
  85.01% to 90.00%........        781               164,371,612        23.57       8.595               630      210,463     89.24
  44.74     60.99      4.80
  90.01% to 95.00%........        735               144,807,566        20.76       8.982               646      197,017     94.11
  45.09     65.96      3.61
  95.01% to 100.00%.......        805               145,002,105        20.79       8.701               663      180,127     84.86
  47.53     80.69      6.17
                               -----               ------------       ------       -----               ---     --------     -----
  -----     -----      ----
     Total................     3,516               $697,383,907       100.00%      8.514%              639     $198,346     84.69%
  44.72%    66.24%     4.89%
                               =====               ============       ======       =====               ===     ========     =====
  =====     =====      ====
  </TABLE>

       As of the Cut-off Date, the Combined Loan-to-Value Ratios of the Group One
  Mortgage Loans ranged from 16.26% to 100.00% and the weighted average Combined
  Loan-to-Value Ratio for Group One Mortgage Loans was approximately 88.07%. This
  table was calculated using the Combined Loan-to-Value Ratio for Group One
  Mortgage Loans that are in a second lien position and for Group One Mortgage
  Loans that are in a first lien position with subordinate financing.
  Approximately 17.66% of the Group One Mortgage Loans are in a first lien
  position with subordinate financing and the weighted average Combined
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                            210/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 212 of 377
  Loan-to-Value Ratio for such Group One Mortgage Loans was approximately 98.99%.


                                                    A-II-15

  <PAGE>

                     DEBT-TO-INCOME RATIOS OF THE GROUP ONE MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER         AGGREGATE        PERCENT                WEIGHTED      AVERAGE     WEIGHTED
  WEIGHTED
                                OF                   PRINCIPAL              OF    WEIGHTED    AVERAGE    PRINCIPAL      AVERAGE
  AVERAGE
  RANGE OF                  MORTGAGE                   BALANCE         GROUP       AVERAGE    CREDIT       BALANCE     ORIGINAL
  DEBT-TO-   PERCENT PERCENT
  DEBT-TO-INCOME RATIOS       LOANS                OUTSTANDING           ONE       COUPON      SCORE     OUTSTANDING      LTV
  INCOME   FULL DOC     IO
  ---------------------     --------               ------------       -------     --------   --------    -----------   --------
  -------- -------- -------
  <S>                       <C>                    <C>                <C>         <C>        <C>         <C>           <C>
  <C>       <C>       <C>
  20.01% to 25.00%........         91              $ 16,059,077          2.30%     8.289%          645     $176,473     78.50%
  23.02%     73.68%   8.74%
  25.01% to 30.00%........       177                 32,035,500          4.59      8.426           637      180,992     83.43
  28.07      75.27    4.98
  30.01% to 35.00%........       285                 50,819,057          7.29      8.454           641      178,312     83.27
  33.16      70.49    4.74
  35.01% to 40.00%........       429                 83,153,375        11.92       8.564           633      193,831     84.07
  38.26      67.52    3.00
  40.01% to 45.00%........       723                143,083,371        20.52       8.559           639      197,902     85.07
  43.19      55.98    4.61
  45.01% to 50.00%........       923                192,470,476        27.60       8.557           638      208,527     85.13
  48.22      59.52    5.28
  50.01% to 55.00%........       886                179,387,827        25.72       8.457           641      202,469     85.35
  53.36      77.50    5.26
  55.01% to 60.00%........          2                     375,225        0.05      9.908           635      187,613     97.90
  56.00     100.00    0.00
                              -----                ------------       ------       -----           ---     --------     -----
  -----     ------    ----
     Total................    3,516                $697,383,907       100.00%      8.514%          639     $198,346     84.69%
  44.72%     66.24%   4.89%
                              =====                ============       ======       =====           ===     ========     =====
  =====     ======    ====
  </TABLE>

       As of the Cut-off Date, the Debt-to-Income Ratios of the Group One Mortgage
  Loans ranged from 21.00% to 56.00% and the weighted average Debt-to-Income Ratio
  for Group One Mortgage Loans with Debt-to-Income Ratios was approximately
  44.72%.

                          LOAN PURPOSE FOR THE GROUP ONE MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER         AGGREGATE        PERCENT                WEIGHTED      AVERAGE     WEIGHTED
  WEIGHTED
                                         OF          PRINCIPAL              OF    WEIGHTED    AVERAGE    PRINCIPAL      AVERAGE
  AVERAGE
                                   MORTGAGE            BALANCE         GROUP       AVERAGE    CREDIT       BALANCE     ORIGINAL
  DEBT-TO-   PERCENT         PERCENT
  LOAN PURPOSE                       LOANS         OUTSTANDING           ONE       COUPON      SCORE     OUTSTANDING      LTV
  INCOME   FULL DOC            IO
  ------------                     --------        ------------       -------     --------   --------    -----------   --------
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                        211/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 213 of 377
  -------- -------- -------
  <S>                       <C>                    <C>                <C>             <C>         <C>          <C>             <C>
  <C>       <C>       <C>
  Refinance - Cashout.....    1,871                $401,877,563        57.63%          8.469%           629         $214,793      83.75%
  43.90%    56.25%    4.35%
  Purchase................    1,252                 220,885,135        31.67           8.668            656         176,426       86.74
  46.51     83.40     5.45
  Refinance - Rate/Term...      393                  74,621,209        10.70           8.298            639         189,876       83.67
  43.88     69.28     6.14
                              -----                ------------       ------           -----            ---         --------      -----
  -----     -----     ----
     Total................    3,516                $697,383,907       100.00%          8.514%           639         $198,346      84.69%
  44.72%    66.24%    4.89%
                              =====                ============       ======           =====            ===         ========      =====
  =====     =====     ====
  </TABLE>

              TYPES OF MORTGAGED PROPERTIES FOR THE GROUP ONE MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER         AGGREGATE        PERCENT                     WEIGHTED          AVERAGE    WEIGHTED
  WEIGHTED
                                         OF          PRINCIPAL              OF        WEIGHTED       AVERAGE    PRINCIPAL         AVERAGE
  AVERAGE
                            MORTGAGE                   BALANCE         GROUP           AVERAGE       CREDIT         BALANCE    ORIGINAL
  DEBT-TO-   PERCENT PERCENT
  PROPERTY TYPE               LOANS                OUTSTANDING           ONE           COUPON        SCORE     OUTSTANDING          LTV
  INCOME   FULL DOC     IO
  -------------             --------               ------------       -------         --------    --------     -----------     --------
  -------- -------- -------
  <S>                       <C>                    <C>                <C>             <C>         <C>          <C>             <C>
  <C>       <C>       <C>
  Single Family...........    2,659                $510,031,807        73.14%          8.540%           635         $191,813      84.65%
  44.37%    65.90%    4.69%
  Planned Unit
     Development..........      454                  97,650,264        14.00           8.457            646         215,089       85.93
  45.95     72.28     5.11
  Two- to Four-Family.....      186                  50,679,192          7.27          8.401            652         272,469       83.17
  46.05     55.60     5.98
  Condominium.............      217                  39,022,644          5.60          8.463            652         179,828       84.09
  44.61     69.47     5.49
                              -----                ------------       ------           -----            ---         --------      -----
  -----     -----     ----
     Total................    3,516                $697,383,907       100.00%          8.514%           639         $198,346      84.69%
  44.72%    66.24%    4.89%
                              =====                ============       ======           =====            ===         ========      =====
  =====     =====     ====
  </TABLE>


                                                    A-II-16
  <PAGE>

                   DOCUMENTATION SUMMARY FOR THE GROUP ONE MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE                                        WEIGHTED        AVERAGE
  WEIGHTED     WEIGHTED
                              OF                       PRINCIPAL            PERCENT         WEIGHTED      AVERAGE      PRINCIPAL
  AVERAGE      AVERAGE
                    PERCENT
                           MORTGAGE                      BALANCE                 OF         AVERAGE       CREDIT        BALANCE
  ORIGINAL DEBT-TO-    FULL   PERCENT
  DOCUMENTATION              LOANS                   OUTSTANDING         GROUP ONE          COUPON         SCORE      OUTSTANDING
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                                 212/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 214 of 377
  LTV      INCOME      DOC        IO
  -------------               --------             --------------        ---------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                         <C>                  <C>                   <C>            <C>        <C>         <C>             <C>
  <C>        <C>       <C>
  Full Documentation......      2,518               $461,974,647             66.24%       8.468%         636     $183,469
  84.64%     44.84% 100.00%       4.97%
  Rapid...................         715               171,039,760             24.53        8.533          636         239,216
  85.99      44.64      0.00      3.70
  Stated Income...........         230                 53,675,066              7.70       8.795          668         233,370
  80.47      43.90      0.00      8.20
  Limited Income
     Verification.........           33                  6,860,524             0.98       8.523          637         207,895
  84.18      46.47      0.00      5.98
  Stated Plus.............           11                  2,517,129             0.36       9.025          672         228,830
  91.56      40.59      0.00      0.00
  Blended.................            9                  1,316,780             0.19       9.753          652         146,309
  94.62      46.48      0.00      0.00
                                -----               ------------           ------         -----          ---     --------       ---
  --     -----     ------     ----
     Total................      3,516               $697,383,907           100.00%        8.514%         639     $198,346
  84.69%     44.72%    66.24%     4.89%
                                =====               ============           ======         =====          ===     ========
  =====      =====    ======      ====
  </TABLE>

                       OCCUPANCY TYPES FOR THE GROUP ONE MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE                                   WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                   OF         PRINCIPAL                   PERCENT       WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE      AVERAGE PERCENT
                               MORTGAGE        BALANCE                         OF       AVERAGE     CREDIT       BALANCE
  ORIGINAL DEBT-TO-        FULL    PERCENT
  OCCUPANCY                      LOANS       OUTSTANDING                 GROUP ONE      COUPON       SCORE     OUTSTANDING
  LTV      INCOME      DOC         IO
  ---------                    -------- --------------                   ---------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                          <C>         <C>                           <C>            <C>        <C>         <C>             <C>
  <C>        <C>       <C>
  Primary.................       3,250      $647,163,845                     92.80%       8.536%         635     $199,127
  84.76%     44.88%    64.86%      4.42%
  Investment..............          240       44,843,022                       6.43       8.153          688         186,846
  83.03      42.70     84.17     11.32
  Second Home.............            26       5,377,040                       0.77       8.876          688         206,809
  90.28      42.25     83.11       7.48
                                 -----      ------------                   ------         -----          ---     --------       ---
  --     -----      -----     -----
     Total................       3,516      $697,383,907                   100.00%        8.514%         639     $198,346
  84.69%     44.72%    66.24%      4.89%
                                 =====      ============                   ======         =====          ===     ========
  =====      =====     =====     =====
  </TABLE>

       The information set forth above with respect to occupancy is based upon
  representations of the related mortgagors at the time of origination.

                 MORTGAGE LOAN AGE SUMMARY FOR THE GROUP ONE MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE                                   WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           213/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 215 of 377
                                   OF         PRINCIPAL                   PERCENT       WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE    AVERAGE PERCENT
  MORTGAGE LOAN AGE            MORTGAGE        BALANCE                         OF       AVERAGE     CREDIT       BALANCE
  ORIGINAL DEBT-TO-        FULL    PERCENT
  (MONTHS)                       LOANS       OUTSTANDING                 GROUP ONE      COUPON       SCORE     OUTSTANDING
  LTV      INCOME      DOC         IO
  -----------------            -------- --------------                   ---------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                          <C>         <C>                           <C>            <C>        <C>         <C>             <C>
  <C>        <C>       <C>
  0.......................       1,552      $316,861,835                     45.44%       8.582%         638     $204,164
  84.74%     44.97%    66.12%      3.83%
  1.......................       1,955       379,279,676                     54.39        8.455          639         194,005
  84.63      44.51     66.26       5.64
  2.......................            7        1,022,250                       0.15       9.058          630         146,036
  89.27      46.72    100.00     56.09
  3.......................            2          220,146                       0.03       8.484          634         110,073
  83.02      41.19     69.75       0.00
                                 -----      ------------                   ------         -----          ---     --------       ---
  --      -----    ------     -----
     Total................       3,516      $697,383,907                   100.00%        8.514%         639     $198,346
  84.69%     44.72%    66.24%      4.89%
                                 =====      ============                   ======         =====          ===     ========
  =====      =====    ======     =====
  </TABLE>

       As of the Cut-off Date, the weighted average age of the Group One Mortgage
  Loans was approximately 1 month.


                                                    A-II-17

  <PAGE>

             ORIGINAL PREPAYMENT CHARGE TERM FOR THE GROUP ONE MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE                                   WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                   OF         PRINCIPAL                   PERCENT       WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE    AVERAGE PERCENT
  ORIGINAL PREPAYMENT          MORTGAGE        BALANCE                         OF       AVERAGE     CREDIT       BALANCE
  ORIGINAL DEBT-TO-        FULL    PERCENT
  CHARGE TERM                    LOANS       OUTSTANDING                 GROUP ONE      COUPON       SCORE     OUTSTANDING
  LTV      INCOME      DOC         IO
  -------------------          -------- --------------                   ---------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                          <C>         <C>                           <C>            <C>        <C>         <C>             <C>
  <C>        <C>       <C>
  None....................       1,267      $256,971,184                     36.85%       8.778%         641     $202,819
  85.60%     44.45%    61.51%      4.75%
  12 Months...............          184       41,228,446                       5.91       8.662          635         224,068
  82.63      43.85     61.23       7.32
  24 Months...............       1,231       243,812,051                     34.96        8.408          634         198,060
  84.93      45.24     71.76       2.91
  36 Months...............          834      155,372,225                     22.28        8.204          643         186,298
  83.35      44.59     66.75       7.57
                                 -----      ------------                   ------         -----          ---     --------       ---
  --      -----     -----      ----
     Total................       3,516      $697,383,907                   100.00%        8.514%         639     $198,346
  84.69%     44.72%    66.24%      4.89%
                                 =====      ============                   ======         =====          ===     ========
  =====      =====     =====       ====
  </TABLE>
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           214/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 216 of 377

       The weighted average prepayment penalty term at origination with respect to
  the Group One Mortgage Loans having prepayment penalties is approximately 27
  months.

                         CREDIT SCORES FOR THE GROUP ONE MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE                                   WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                   OF         PRINCIPAL                   PERCENT       WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE      AVERAGE PERCENT
                               MORTGAGE        BALANCE                         OF       AVERAGE     CREDIT       BALANCE
  ORIGINAL DEBT-TO-        FULL    PERCENT
  RANGE OF CREDIT SCORES         LOANS       OUTSTANDING                 GROUP ONE      COUPON       SCORE     OUTSTANDING
  LTV      INCOME      DOC         IO
  ----------------------       -------- --------------                   ---------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                          <C>         <C>                           <C>            <C>        <C>         <C>             <C>
  <C>        <C>       <C>
  526 to 550..............            75    $ 13,835,600                       1.98%      9.357%         545     $184,475
  76.75%     43.79%    90.08%      6.49%
  551 to 575..............          280       53,034,150                       7.60       9.254          565         189,408
  80.51      43.37     77.95       1.95
  576 to 600..............          379       68,685,655                       9.85       9.044          588         181,229
  84.09      44.57     71.35       1.19
  601 to 625..............          757      147,140,912                     21.10        8.751          613         194,374
  86.22      44.62     67.23       1.91
  626 to 650..............          812      160,768,270                     23.05        8.647          638         197,990
  86.33      45.41     62.61       1.79
  651 to 675..............          590      120,716,805                     17.31        8.126          662         204,605
  85.17      45.28     62.61       7.56
  676 to 700..............          282       60,385,305                       8.66       7.943          687         214,132
  83.64      45.16     60.09     11.53
  701 to 725..............          167       37,015,666                       5.31       7.691          712         221,651
  83.71      43.67     60.84     12.89
  726 to 750..............            85      19,246,626                       2.76       7.592          737         226,431
  83.04      43.81     62.17     14.34
  751 to 775..............            49       9,454,353                       1.36       7.885          762         192,946
  85.31      43.20     77.99     10.04
  776 to 800..............            30       5,331,315                       0.76       7.137          784         177,711
  73.64      41.07     87.36     10.13
  801 to 809..............             7       1,364,300                       0.20       8.068          804         194,900
  90.35      42.27     71.41     28.59
  810 to 820..............             3         404,950                       0.06       8.031          814         134,983
  89.30      42.24     58.51     38.25
                                 -----      ------------                   ------         -----          ---     --------       ---
  --     -----      -----     -----
     Total................       3,516      $697,383,907                   100.00%        8.514%         639     $198,346
  84.69%     44.72%    66.24%      4.89%
                                 =====      ============                   ======         =====          ===     ========
  =====      =====     =====     =====
  </TABLE>

       The Credit Scores of the Group One Mortgage Loans that were scored as of
  the Cut-off Date ranged from 540 to 815 and the weighted average Credit Score of
  the Group One Mortgage Loans that were scored as of the Cut-off Date was
  approximately 639.


                                                    A-II-18

  <PAGE>

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           215/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 217 of 377
                         GROSS MARGINS FOR THE GROUP ONE MORTGAGE LOANS
                              (EXCLUDES FIXED RATE MORTGAGE LOANS)

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE                                   WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                   OF         PRINCIPAL                   PERCENT       WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE      AVERAGE PERCENT
                               MORTGAGE        BALANCE                         OF       AVERAGE     CREDIT       BALANCE
  ORIGINAL DEBT-TO-        FULL    PERCENT
  RANGE OF GROSS MARGINS         LOANS       OUTSTANDING                 GROUP ONE      COUPON       SCORE     OUTSTANDING
  LTV      INCOME      DOC         IO
  ----------------------       -------- --------------                   ---------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                          <C>         <C>                           <C>            <C>        <C>         <C>             <C>
  <C>        <C>       <C>
  2.501% to 3.000%........            40    $ 10,582,981                       1.85%      7.492%         702     $264,575
  84.39%     39.09%    77.07%    28.54%
  4.001% to 4.500%........             6       1,467,350                       0.26       9.282          606         244,558
  73.53      40.65     17.69       0.00
  4.501% to 5.000%........            42       8,356,335                       1.46       9.137          605         198,960
  83.44      44.26     37.39       4.39
  5.001% to 5.500%........       1,275       255,632,469                     44.75        8.171          640         200,496
  78.16      45.32     67.27       5.20
  5.501% to 6.000%........          759      168,264,546                     29.46        8.496          624         221,692
  88.17      44.81     62.15       3.77
  6.001% to 6.500%........          638      126,745,067                     22.19        9.176          649         198,660
  95.89      45.51     67.70       3.25
  6.501% to 7.000%........             2         200,950                       0.04       8.620          609         100,475
  93.49      39.94    100.00       0.00
                                 -----      ------------                   ------         -----          ---     --------       ---
  --     -----      -----      ----
     Total................       2,762      $571,249,698                   100.00%        8.494%         638     $206,825
  85.23%     45.07%    65.49%      4.75%
                                 =====      ============                   ======         =====          ===     ========
  =====      =====     =====       ====
  </TABLE>

       As of the Cut-off Date, the Gross Margin for the Adjustable Rate Group One
  Mortgage Loans ranged from 2.750% per annum to 6.750% per annum and the weighted
  average Gross Margin of the Adjustable Rate Group One Mortgage Loans was
  approximately 5.708% per annum.

                   MAXIMUM MORTGAGE RATES FOR THE GROUP ONE MORTGAGE LOANS
                            (EXCLUDES FIXED RATE MORTGAGE LOANS)

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE                                   WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                 OF         PRINCIPAL                     PERCENT       WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE   AVERAGE PERCENT
  RANGE OF MAXIMUM           MORTGAGE        BALANCE                           OF       AVERAGE     CREDIT       BALANCE
  ORIGINAL DEBT-TO-      FULL    PERCENT
  MORTGAGE RATES               LOANS       OUTSTANDING                   GROUP ONE      COUPON       SCORE     OUTSTANDING
  LTV     INCOME     DOC         IO
  ----------------           -------- --------------                     ---------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                        <C>         <C>                             <C>            <C>        <C>         <C>             <C>
  <C>       <C>      <C>
  11.501% to 12.000%......           8    $ 1,989,150                          0.35%      5.863%         718     $248,644
  69.66%    44.79%   73.42%    39.00%
  12.001% to 12.500%......          43      10,672,885                         1.87       6.383          691         248,207
  76.58     45.28    76.42     26.03
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           216/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 218 of 377
  12.501%    to 13.000%......    119                    27,745,593                4.86          6.820            675            233,156
  77.46        44.88    67.74  13.51
  13.001%    to 13.500%......    247                    53,547,518                9.37          7.294            662            216,792
  80.24        45.28    74.69  12.07
  13.501%    to 14.000%......    422                    92,829,396            16.25             7.797            650            219,975
  82.52        45.37    66.08   3.88
  14.001%    to 14.500%......    496                    106,138,721           18.58             8.291            639            213,989
  84.86        44.87    64.01   2.70
  14.501%    to 15.000%......    577                    115,870,305           20.28             8.777            629            200,815
  86.79        44.83    64.92   3.26
  15.001%    to 15.500%......    393                    76,035,770            13.31             9.275            620            193,475
  88.56        45.13    65.28   1.32
  15.501%    to 16.000%......    300                    56,822,826                9.95          9.744            618            189,409
  89.57        45.03    62.94   2.86
  16.001%    to 16.500%......     94                    17,001,948                2.98         10.272            612            180,872
  91.47        44.99    57.29   1.74
  16.501%    to 17.000%......     44                      8,393,210               1.47         10.739            609            190,755
  92.04        46.17    65.13   2.42
  17.001%    to 17.500%......     14                      2,966,080               0.52         11.294            643            211,863
  96.70        43.65    16.51   0.00
  17.501%    to 18.000%......      4                      1,154,000               0.20         11.756            661            288,500
  99.91        48.72     0.00   0.00
  18.501%    to 19.000%......      1                        82,297                0.01         12.800            629             82,297
  100.00        54.00   100.00   0.00
                               -----                ------------             ------            ------            ---           --------      ----
  --     -----   ------     -----
     Total................     2,762                $571,249,698             100.00%            8.494%           638           $206,825
  85.23%    45.07%   65.49%     4.75%
                               =====                ============             ======            ======            ===           ========
  ======     =====   ======     =====
  </TABLE>

       As of the Cut-off Date, the Maximum Mortgage Rates for the Adjustable Rate
  Group One Mortgage Loans ranged from 11.600% per annum to 18.800% per annum and
  the weighted average Maximum Mortgage Rate of the Adjustable Rate Group One
  Mortgage Loans was approximately 14.494% per annum.


                                                    A-II-19
  <PAGE>

                 NEXT RATE ADJUSTMENT DATE FOR THE GROUP ONE MORTGAGE LOANS
                            (EXCLUDES FIXED RATE MORTGAGE LOANS)

  <TABLE>
  <CAPTION>
                                                        AGGREGATE      PERCENT                          WEIGHTED         AVERAGE       WEIGHTED
  WEIGHTED
                            NUMBER OF                   PRINCIPAL            OF          WEIGHTED       AVERAGE         PRINCIPAL         AVERAGE
  AVERAGE PERCENT
  NEXT                       MORTGAGE                     BALANCE        GROUP            AVERAGE       CREDIT           BALANCE       ORIGINAL
  DEBT-TO-    FULL   PERCENT
  RATE ADJUSTMENT DATE        LOANS                     OUTSTANDING       ONE             COUPON          SCORE        OUTSTANDING          LTV
  INCOME     DOC        IO
  --------------------      ---------               ------------       -------           --------       --------       -----------     --------
  -------- ------- -------
  <S>                       <C>                     <C>                <C>               <C>            <C>            <C>             <C>
  <C>       <C>      <C>
  October 2007 ...........        4                 $       805,784       0.14%            8.330%          620           $201,446         75.20%
  40.94%    46.70%   27.92%
  November 2007 ..........        3                         659,300       0.12             7.732           662               219,767      91.20
  49.88    100.00    13.64
  April 2008 .............        6                       1,211,800       0.21             9.169           623               201,967      89.12
  44.40     48.84      0.00
  May 2008 ...............        4                         560,775       0.10             9.494           640               140,194      88.39
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                                        217/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 219 of 377
  40.53     67.01     0.00
  March 2009 .............                   3             429,517        0.08          9.012       609         143,172        94.59
  48.18    100.00    26.29
  April 2009 .............              1,075        215,325,532         37.69          8.483       636         200,303        85.53
  45.17     67.41     3.36
  May 2009 ...............                 911       193,227,835         33.83          8.684       634         212,105        85.71
  45.44     66.80     2.97
  June 2009 ..............                   1             308,750        0.05          10.000      626         308,750        95.00
  40.00      0.00     0.00
  February 2010 ..........                   2             220,146        0.04          8.484       634         110,073        83.02
  41.19     69.75     0.00
  March 2010 .............                   4             606,337        0.11          8.513       641         151,584        83.30
  46.69    100.00    53.70
  April 2010 .............                 407         85,394,680        14.95          8.260       645         209,815        83.94
  44.30     61.90     9.31
  May 2010 ...............                 286         61,116,180        10.70          8.317       644         213,693        84.98
  44.88     61.42     5.20
  April 2012 .............                  35          6,999,743         1.23          7.957       666         199,993        81.84
  43.49     57.89    19.04
  May 2012 ...............                  21          4,383,320         0.77          8.177       658         208,730        81.23
  44.43     50.93    21.30
                                        -----       ------------       ------           ------      ---        --------        -----
  -----    ------    -----
     Total ...............              2,762       $571,249,698       100.00%          8.494%      638        $206,825%       85.23%
  45.07%    65.49%    4.75%
                                        =====       ============       ======           ======      ===        ========        =====
  =====    ======           =====
  </TABLE>


                                                    A-II-20

  <PAGE>

                                     THE GROUP TWO MORTGAGE LOANS

                         MORTGAGE RATES FOR THE GROUP TWO MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                                        AGGREGATE         PERCENT                   WEIGHTED     AVERAGE
  WEIGHTED     WEIGHTED
                             NUMBER OF       PRINCIPAL                          OF      WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE      AVERAGE
                     PERCENT
                             MORTGAGE         BALANCE                      GROUP          AVERAGE   CREDIT       BALANCE
  ORIGINAL DEBT-TO-      FULL    PERCENT
  RANGE OF MORTGAGE RATES      LOANS       OUTSTANDING                       TWO          COUPON      SCORE    OUTSTANDING         LTV
  INCOME     DOC       IO
  -----------------------    --------- --------------                     -------       --------    --------   -----------      ------
  -- -------- ------- -------
  <S>                        <C>         <C>                              <C>           <C>         <C>        <C>              <C>
  <C>       <C>      <C>
  5.501% to 6.000% .......         17    $     5,969,659                     0.49%         5.891%      721       $351,156
  68.48%   43.16%    78.73%    34.14%
  6.001% to 6.500% .......         96         28,835,653                     2.39          6.313       708           300,371
  76.70    43.37     92.03     19.23
  6.501% to 7.000% .......        241         70,399,854                     5.82          6.824       684           292,116
  77.72    43.52     81.37     12.64
  7.001% to 7.500% .......        444        119,499,272                     9.89          7.296       677           269,143
  80.26    43.95     79.05     14.18
  7.501% to 8.000% .......        812        197,944,194                   16.38           7.805       659           243,774
  81.81    43.29     74.62       6.86
  8.001% to 8.500% .......        864        193,004,840                   15.97           8.289       653           223,385
  82.70    43.10     72.15       8.43
  8.501% to 9.000% .......     1,112         230,989,833                   19.11           8.769       641           207,725
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                             218/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 220 of 377
  85.00    42.76     70.34       3.38
  9.001% to 9.500% .......        780                     137,682,335      11.39          9.270       627           176,516
  86.31    43.07     74.88       5.57
  9.501% to 10.000% ......        722                     121,318,571      10.04          9.763       625           168,031
  89.58    42.13     69.77       4.03
  10.001% to 10.500% .....        297                      47,046,140        3.89        10.268       622           158,405
  92.75    42.12     70.29       3.56
  10.501% to 11.000% .....        199                      28,768,670        2.38        10.762       628           144,566
  95.65    43.10     76.33       3.90
  11.001% to 11.500% .....         88                      12,200,039        1.01        11.252       628           138,637
  95.95    42.20     81.78       1.89
  11.501% to 12.000% .....         54                       6,250,349        0.52        11.775       620           115,747
  99.59    42.64     84.05       5.78
  12.001% to 12.500% .....         40                       5,003,559        0.41        12.254       617           125,089
  99.86    44.81     71.46       5.74
  12.501% to 13.000% .....         22                       2,839,023        0.23        12.697       613           129,047
  99.90    47.57     77.67       0.00
  13.001% to 13.500% .....          5                         801,010        0.07        13.347       596           160,202
  100.00    45.18    100.00      65.39
  13.501% to 14.000% .....          2                         258,900        0.02        13.677       581           129,450
  100.00    38.93    100.00       0.00
                               -----                --------------        ------         ------       ---       --------       -----
  -    -----     ------    -----
     Total ...............     5,795                $1,208,811,901        100.00%         8.534%      649       $208,596
  84.40%   43.05%     74.23%     7.27%
                               =====                ==============        ======         ======       ===       ========
  ======     =====    ======     =====
  </TABLE>

       As of the Cut-off Date, Mortgage Rates borne by the Group Two Mortgage
  Loans ranged from 5.650% per annum to 13.750% per annum and the weighted average
  Mortgage Rate of the Group Two Mortgage Loans was approximately 8.534% per
  annum.

            REMAINING MONTHS TO STATED MATURITY FOR THE GROUP TWO MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                                          AGGREGATE       PERCENT                  WEIGHTED     AVERAGE
  WEIGHTED     WEIGHTED
                             NUMBER OF                    PRINCIPAL             OF      WEIGHTED   AVERAGE     PRINCIPAL
  AVERAGE   AVERAGE PERCENT
  RANGE OF REMAINING         MORTGAGE                      BALANCE         GROUP         AVERAGE   CREDIT       BALANCE
  ORIGINAL DEBT-TO-      FULL    PERCENT
  TERMS (MONTHS)               LOANS                    OUTSTANDING          TWO         COUPON      SCORE    OUTSTANDING        LTV
  INCOME     DOC       IO
  ------------------         ---------              --------------        -------       --------   --------   -----------     ------
  -- -------- ------- -------
  <S>                        <C>                    <C>                   <C>           <C>        <C>        <C>             <C>
  <C>       <C>      <C>
  169 to 180 .............         37               $       4,151,177        0.34%       8.320%       647       $112,194
  77.18%    40.44%    77.12%     11.67%
  229 to 240 .............          1                          76,700        0.01        9.000        544            76,700    73.75
  48.00    100.00     0.00
  349 to 360 .............     5,757                    1,204,584,025      99.65         8.534        649           209,238    84.42
  43.06     74.22     7.25
                               -----                --------------        ------         -----        ---       --------       -----
  -----    ------    -----
     Total ...............     5,795                $1,208,811,901        100.00%        8.534%       649       $208,596
  84.40%    43.05%    74.23%      7.27%
                               =====                ==============        ======         =====        ===       ========       =====
  =====    ======    =====
  </TABLE>

        As of the Cut-off Date, the remaining term to stated maturity of the Group
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           219/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 221 of 377
  Two Mortgage Loans ranged from 177 months to 360 months and the weighted average
  term to stated maturity of the Group Two Mortgage Loans was approximately 359
  months.


                                                    A-II-21

  <PAGE>

      ORIGINAL MORTGAGE LOAN PRINCIPAL BALANCES FOR THE GROUP TWO MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                             AGGREGATE                    PERCENT                  WEIGHTED     AVERAGE
  WEIGHTED WEIGHTED
  RANGE OF                   NUMBER OF       PRINCIPAL                          OF      WEIGHTED   AVERAGE     PRINCIPAL
  AVERAGE   AVERAGE PERCENT
  ORIGINAL MORTGAGE LOAN     MORTGAGE         BALANCE                      GROUP         AVERAGE   CREDIT       BALANCE
  ORIGINAL DEBT-TO-      FULL    PERCENT
  PRINCIPAL BALANCES           LOANS       OUTSTANDING                       TWO         COUPON      SCORE    OUTSTANDING        LTV
  INCOME     DOC       IO
  ----------------------     --------- --------------                     -------       --------   --------   -----------     ------
  -- -------- ------- -------
  <S>                        <C>         <C>                              <C>           <C>        <C>        <C>             <C>
  <C>       <C>      <C>
  $50,000 or less.........         58    $     2,819,711                     0.23%       9.713%       610      $     48,616
  76.73%    35.85%    85.81%      1.77%
  $50,001 to $100,000.....     1,589         120,491,190                     9.97        9.243        625            75,828    84.91
  39.72     89.24     1.37
  $100,001 to $150,000....     1,217         151,000,455                   12.49         8.776        632           124,076    83.85
  41.15     84.95     2.73
  $150,001 to $200,000....        824        143,756,184                   11.89         8.601        641           174,461    84.40
  42.66     81.63     5.04
  $200,001 to $250,000....        562        125,721,994                   10.40         8.484        651           223,705    84.60
  42.48     76.60     6.96
  $250,001 to $300,000....        416        113,983,629                     9.43        8.405        650           273,999    84.36
  44.57     77.67     8.96
  $300,001 to $350,000....        241         78,208,143                     6.47        8.422        659           324,515    84.06
  45.87     67.33     6.31
  $350,001 to $400,000....        121         44,019,138                     3.64        8.314        661           363,795    83.42
  44.01     71.24     9.75
  $400,001 to $450,000....        157         68,017,461                     5.63        8.230        656           433,232    84.27
  45.03     55.32     8.29
  $450,001 to $500,000....        158         75,364,103                     6.23        8.393        653           476,988    84.83
  44.80     63.31     8.23
  $500,001 to $550,000....        141         74,245,223                     6.14        8.254        658           526,562    84.15
  45.28     63.83     6.42
  $550,001 to $600,000....        113         64,838,081                     5.36        8.665        647           573,788    86.53
  43.47     58.36     8.75
  $600,001 to $650,000....         66         41,179,224                     3.41        8.405        668           623,928    86.41
  41.71     58.82    13.64
  $650,001 to $700,000....         36         24,313,610                     2.01        8.666        679           675,378    85.95
  43.03     61.14    13.96
  $700,001 to $750,000....         29         20,936,871                     1.73        8.398        670           721,961    85.89
  40.34     79.43    17.28
  $750,001 to $800,000....         28         21,773,172                     1.80        7.982        688           777,613    84.13
  45.97     60.81    21.41
  $800,001 to $850,000....          9          7,467,900                     0.62        7.514        661           829,767    83.84
  43.38     77.80    33.60
  $850,001 to $900,000....          6          5,299,501                     0.44        7.661        654           883,250    76.44
  48.83     83.64     0.00
  $900,001 to $950,000....          4          3,680,160                     0.30        8.112        693           920,040    80.00
  36.02    100.00    24.96
  $950,001 to $1,000,000..          6          5,875,900                     0.49        7.929        654           979,317    78.16
  34.23     83.75     0.00
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           220/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 222 of 377
  $1,000,001 or greater...                  14            15,820,250         1.31       7.384        699        1,130,018      78.06
  45.21     91.59    22.59
                                        -----       --------------        ------        -----        ---       ----------      -----
  -----    ------    -----
     Total................              5,795       $1,208,811,901        100.00%       8.534%       649       $     208,596
  84.40%    43.05%    74.23%              7.27%
                                        =====       ==============        ======        =====        ===       ==========      =====
  =====    ======           =====
  </TABLE>

       As of the Cut-off Date, the outstanding principal balances of the Group Two
  Mortgage Loans ranged from approximately $31,130 to approximately $1,350,000 and
  the average outstanding principal balance of the Group Two Mortgage Loans was
  approximately $208,596.


                                                    A-II-22
  <PAGE>

                         PRODUCT TYPES FOR THE GROUP TWO MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE                                   WEIGHTED        AVERAGE
  WEIGHTED     WEIGHTED
                                 OF         PRINCIPAL                     PERCENT       WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE      AVERAGE
                     PERCENT
                             MORTGAGE        BALANCE                           OF       AVERAGE     CREDIT         BALANCE
  ORIGINAL DEBT-TO-      FULL    PERCENT
  PRODUCT TYPES                LOANS       OUTSTANDING                   GROUP TWO      COUPON       SCORE     OUTSTANDING
  LTV     INCOME     DOC         IO
  -------------              -------- --------------                     ---------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                        <C>         <C>                             <C>            <C>        <C>         <C>             <C>
  <C>       <C>      <C>
  Balloon - 30/50 ........        218    $   38,828,043                      3.21%      9.216%           632       $178,110
  85.99%   44.19%    83.19%      0.00%
  ARM - 1 Year/6 Month ...          13        2,155,470                      0.18       8.550            648         165,805
  84.55    46.02     64.72       0.00
  ARM - 2 Year/6 Month
     (50 due in 30) ......     1,484        444,409,219                    36.76        8.330            656         299,467
  83.46    45.10     72.09       0.00
  ARM - 3 Year/6 Month
     (50 due in 30) ......        316        91,301,673                      7.55       8.191            655         288,929
  84.01    44.39     63.09       0.00
  ARM - 5 Year/6 Month
     (50 due in 30) ......          35       10,221,760                      0.85       7.988            667         292,050
  81.50    41.15     83.97       0.00
  15 Year Fixed Loans ....          36        3,989,177                      0.33       8.230            647         110,810
  76.26    40.66     76.19     12.15
  15/30 Balloon Loans ....           1          162,000                      0.01       10.550           644         162,000
  100.00    35.00    100.00       0.00
  20 Year Fixed Loans ....           1           76,700                      0.01       9.000            544          76,700
  73.75    48.00    100.00       0.00
  2/28 LIBOR Loans .......     1,489        261,372,195                    21.62        8.619            647         175,535
  85.49    41.08     75.85     19.48
  2/28 LIBOR Loans
     (40 due in 30) ......        435        98,449,294                      8.14       8.812            633         226,320
  85.89    43.53     69.52       0.00
  30 Year Fixed Loans ....     1,126        133,609,210                    11.05        9.032            639         118,658
  84.97    40.11     85.81       6.11
  30/40 Balloon Loans ....        126        18,889,288                      1.56       9.122            632         149,915
  85.99    43.54     78.77       0.00
  3/27 LIBOR Loans .......        361        68,854,340                      5.70       8.351            653         190,732
  83.90    40.59     69.85     29.03
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           221/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 223 of 377
  3/27 LIBOR Loans
     (40 due in 30) ......                 99           22,337,155           1.85       8.360            646         225,628
  84.95    42.05     82.00               0.00
  5/25 LIBOR Loans .......                 30             8,170,042          0.68       7.817            677         272,335
  79.10    41.39     79.82              74.52
  5/25 LIBOR Loans
     (40 due in 30) ......          6                     1,221,723          0.10       7.144            725         203,621
  72.13    35.45    100.00       0.00
  Six Month LIBOR Loans ..         19                     4,764,612          0.39       8.202            654         250,769
  82.65    44.39     70.39      46.49
                                -----              --------------         ------        ------           ---     --------      ----
  --    -----     ------     -----
     Total ...............      5,795              $1,208,811,901         100.00%       8.534%           649     $208,596
  84.40%   43.05%     74.23%     7.27%
                                =====              ==============         ======        ======           ===     ========
  ======    =====     ======     =====
  </TABLE>

                      AMORTIZATION TYPE FOR THE GROUP TWO MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE                                   WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                   OF         PRINCIPAL                   PERCENT       WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE      AVERAGE PERCENT
                               MORTGAGE        BALANCE                         OF       AVERAGE     CREDIT       BALANCE
  ORIGINAL DEBT-TO-        FULL    PERCENT
  AMORTIZATION TYPE              LOANS       OUTSTANDING                 GROUP TWO      COUPON       SCORE     OUTSTANDING
  LTV      INCOME      DOC         IO
  -----------------            -------- --------------                   ---------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                          <C>         <C>                           <C>            <C>        <C>         <C>             <C>
  <C>        <C>       <C>
  Fully Amortizing .......       2,799     $ 395,143,285                   32.69%       8.816%           640     $141,173
  85.35%     40.15%     80.00%      0.00%
  Balloon ................       2,720        725,820,155                  60.04        8.440            651         266,846
  84.06      44.54      71.90       0.00
  60 Month
     Interest-Only .......          261        81,760,340                    6.76       8.063            675         313,258
  83.29      43.80      66.68    100.00
  120 Month
     Interest-Only .......            15        6,088,122                    0.50       7.656            689         405,875
  77.19      42.87      77.71    100.00
                                 -----     --------------                 ------        -----            ---     --------      ----
  -     -----       -----    ------
     Total ...............       5,795     $1,208,811,901                 100.00%       8.534%           649     $208,596
  84.40%     43.05%     74.23%      7.27%
                                 =====     ==============                 ======        =====            ===     ========
  =====      =====      =====    ======
  </TABLE>

                       ADJUSTMENT TYPE FOR THE GROUP TWO MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE                                   WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                               OF       PRINCIPAL                         PERCENT       WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE      AVERAGE
                    PERCENT
                            MORTGAGE     BALANCE                               OF       AVERAGE     CREDIT       BALANCE
  ORIGINAL DEBT-TO-     FULL   PERCENT
  ADJUSTMENT TYPE             LOANS    OUTSTANDING                       GROUP TWO      COUPON       SCORE     OUTSTANDING
  LTV     INCOME    DOC        IO
  ---------------           -------- --------------                      ---------      --------   --------    -----------     -----
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           222/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 224 of 377
  --- -------- ------- -------
  <S>                         <C>                  <C>                   <C>            <C>        <C>         <C>             <C>
  <C>       <C>       <C>
  ARM ....................      4,287              $1,013,257,483          83.82%       8.432%           651     $236,356
  84.26%    43.39%     72.26%     7.82%
  Fixed Rate .............      1,508                  195,554,418         16.18        9.062            637         129,678
  85.10     41.26      84.43      4.42
                                -----              --------------         ------        -----            ---     --------      ----
  -     -----      -----     ----
     Total ...............      5,795              $1,208,811,901         100.00%       8.534%           649     $208,596
  84.40%    43.05%     74.23%     7.27%
                                =====              ==============         ======        =====            ===     ========
  =====     =====      =====      ====
  </TABLE>


                                                   A-II-23

  <PAGE>

                       GEOGRAPHIC DISTRIBUTIONS OF MORTGAGED PROPERTIES
                               FOR THE GROUP TWO MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE                                   WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                 OF         PRINCIPAL                     PERCENT       WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE    AVERAGE PERCENT
  GEOGRAPHIC                 MORTGAGE        BALANCE                           OF       AVERAGE     CREDIT       BALANCE
  ORIGINAL DEBT-TO-      FULL    PERCENT
  DISTRIBUTIONS                LOANS       OUTSTANDING                   GROUP TWO      COUPON       SCORE     OUTSTANDING
  LTV     INCOME     DOC         IO
  -------------              -------- --------------                     ---------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                        <C>         <C>                             <C>            <C>        <C>         <C>             <C>
  <C>        <C>     <C>
  Alabama ................          68   $    8,596,103                      0.71%        9.033%         626     $126,413
  88.21%     39.92%   94.16%      4.35%
  Arizona ................        154        34,599,605                      2.86         8.252          649         224,673
  81.65      42.75    75.63      13.67
  Arkansas ...............          22        2,382,963                      0.20         9.726          623         108,316
  93.29      37.08    97.15       6.59
  California .............        618       250,158,181                    20.69          7.914          664         404,787
  81.89      45.17    69.89      10.32
  Colorado ...............          98       24,213,838                      2.00         8.707          643         247,080
  84.56      40.60    84.98      13.81
  Connecticut ............          37        9,676,305                      0.80         8.755          642         261,522
  85.04      43.23    70.14      12.34
  Delaware ...............           7        1,688,810                      0.14         8.780          620         241,259
  89.73      43.93   100.00      15.40
  District of Columbia ...           2          648,000                      0.05         8.122          642         324,000
  83.96      49.89   100.00       0.00
  Florida ................        583       126,538,450                    10.47          8.333          653         217,047
  82.91      43.47    69.85       6.23
  Georgia ................        161        30,504,592                      2.52         9.149          640         189,470
  85.82      42.97    84.33      10.32
  Idaho ..................          38        4,979,885                      0.41         8.477          630         131,050
  82.49      41.79    90.80       2.61
  Illinois ...............        240        54,344,133                      4.50         9.064          647         226,434
  86.28      43.06    62.20       3.61
  Indiana ................        213        21,213,280                      1.75         9.170          624          99,593
  89.62      38.01    87.45       5.01
  Iowa ...................          25        1,900,285                      0.16       10.198           610          76,011
  91.37      41.35    96.40       0.00
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           223/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 225 of 377
  Kansas .................                 22             2,056,320          0.17        9.592      630           93,469
  86.67     44.62     92.25               9.28
  Kentucky ...............                 66             6,953,154          0.58        9.357      626          105,351
  87.70     38.08     81.40               2.84
  Louisiana ..............                 31             3,922,485          0.32        8.913      635          126,532
  85.91     40.17     84.73               5.53
  Maine ..................                 17             2,906,350          0.24        8.449      632          170,962
  84.65     47.21     87.60               0.00
  Maryland ...............                103           33,591,185           2.78        8.616      645          326,128
  84.04     43.06     84.90               4.45
  Massachusetts ..........                 69           20,891,555           1.73        8.673      654          302,776
  83.73     41.73     74.49               0.95
  Michigan ...............                230           28,478,182           2.36        8.987      636          123,818
  87.86     41.62     82.35               6.44
  Minnesota ..............                 55           12,196,030           1.01        9.025      636          221,746
  85.43     44.10     74.96              13.34
  Mississippi ............                 26             3,380,685          0.28        8.759      636          130,026
  84.99     39.87     90.26              11.06
  Missouri ...............                 92             9,304,420          0.77        9.125      619          101,135
  86.08     41.58     88.88               1.70
  Montana ................                  6               810,830          0.07        8.322      658          135,138
  83.31     46.05     60.57               0.00
  Nebraska ...............                 13             1,412,481          0.12        9.602      610          108,652
  89.10     41.48     84.45               7.13
  Nevada .................                 86           24,144,828           2.00        8.140      648          280,754
  82.43     46.18     90.05               4.09
  New Hampshire ..........                 13             2,600,450          0.22        9.047      635          200,035
  84.15     43.64     91.16               9.60
  New Jersey .............                 85           26,037,126           2.15        8.903      650          306,319
  86.97     44.41     44.76               9.37
  New Mexico .............                 32             5,137,947          0.43        9.053      629          160,561
  86.03     44.30     92.08              14.51
  New York ...............                340           98,632,891           8.16        8.542      664          290,097
  86.25     44.78     45.96              10.63
  North Carolina .........                102           15,369,623           1.27        9.106      631          150,683
  85.57     38.15     88.22               3.46
  North Dakota ...........                  3               256,382          0.02       10.117      607           85,461
  81.73     39.99     77.69               0.00
  Ohio ...................                324           33,640,524           2.78        9.272      627          103,829
  89.39     39.71     92.68               2.28
  Oklahoma ...............                 43             4,464,240          0.37        9.319      630          103,820
  90.49     36.18     87.92               0.00
  Oregon .................                131           30,514,231           2.52        8.318      648          232,933
  83.33     40.16     77.38              15.76
  Pennsylvania ...........                167           20,637,442           1.71        8.835      626          123,577
  85.72     38.99     80.65               1.56
  Rhode Island ...........                 17             3,665,139          0.30        8.613      670          215,596
  80.99     46.39     33.72              13.53
  South Carolina .........                 64             9,078,660          0.75        9.189      635          141,854
  86.62     41.52     93.65               5.56
  South Dakota ...........                  2               207,055          0.02        7.872      714          103,528
  85.84     43.22    100.00               0.00
  Tennessee ..............                244           28,743,439           2.38        8.779      639          117,801
  83.86     42.90     93.70               6.06
  Texas ..................                603           81,551,022           6.75        8.943      636          135,242
  85.57     41.79     85.71               2.77
  Utah ...................                144           30,729,195           2.54        8.584      645          213,397
  85.69     42.49     78.58               4.13
  Vermont ................                 10             1,429,775          0.12        9.132      626          142,978
  89.02     43.04     82.12               0.00
  Virginia ...............                 56           15,405,967           1.27        8.320      653          275,107
  84.20     44.13     65.69               1.20
  Washington .............                218           64,918,257           5.37        8.185      657          297,790
  82.64     42.90     77.93               5.40
  West Virginia ..........                  7               836,676          0.07        9.424      622          119,525
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                      224/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 226 of 377
  83.36     35.78     90.20       0.00
  Wisconsin ..............        102       12,339,896                       1.02         8.942          638         120,979
  84.78     41.02     87.51       0.93
  Wyoming ................          6        1,123,030                       0.09         8.794          642         187,172
  82.49     40.61     81.62       0.00
                                -----   --------------                    ------        ------           ---     --------      ----
  -     -----     ------     -----
     Total ...............      5,795   $1,208,811,901                    100.00%         8.534%         649     $208,596
  84.40%    43.05%     74.23%     7.27%
                                =====   ==============                    ======        ======           ===     ========
  =====     =====     ======     =====
  </TABLE>

       No more than approximately 0.27% of the Group Two Mortgage Loans will be
  secured by mortgaged properties located in any one zip code.


                                                   A-II-24

  <PAGE>

              ORIGINAL LOAN-TO-VALUE RATIOS FOR THE GROUP TWO MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE                                   WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                  OF         PRINCIPAL                    PERCENT       WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE   AVERAGE PERCENT
  RANGE OF ORIGINAL           MORTGAGE        BALANCE                          OF       AVERAGE     CREDIT       BALANCE
  ORIGINAL DEBT-TO-       FULL    PERCENT
  LOAN-TO-VALUE RATIOS          LOANS       OUTSTANDING                  GROUP TWO      COUPON       SCORE     OUTSTANDING
  LTV     INCOME      DOC         IO
  --------------------        -------- --------------                    ---------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                         <C>         <C>                            <C>            <C>        <C>         <C>             <C>
  <C>       <C>       <C>
  50.00% or less .........           81   $    8,717,279                     0.72%        8.065%         620     $107,621
  39.33%    36.22%     64.21%     7.60%
  50.01% to 55.00% .......           26        3,785,150                     0.31         7.914          641         145,583
  52.17     36.33      72.10      0.00
  55.01% to 60.00% .......           55        7,725,450                     0.64         7.759          622         140,463
  57.68     39.05      74.21      0.00
  60.01% to 65.00% .......           67       10,875,407                     0.90         7.800          638         162,320
  63.43     35.58      71.06      1.31
  65.01% to 70.00% .......         104        22,509,232                     1.86         7.755          641         216,435
  68.88     40.27      51.41    11.32
  70.01% to 75.00% .......         160        30,508,058                     2.52         7.923          628         190,675
  73.89     41.27      65.21      5.26
  75.01% to 80.00% .......      2,700        618,385,943                   51.16          8.105          662         229,032
  79.89     44.05      78.94      9.20
  80.01% to 85.00% .......         345        64,291,263                     5.32         8.637          609         186,351
  84.49     40.77      75.55      5.53
  85.01% to 90.00% .......         708       137,413,497                   11.37          8.711          626         194,087
  89.73     40.95      67.12      6.02
  90.01% to 95.00% .......         981       210,762,784                   17.44          9.099          643         214,845
  94.86     43.09      70.11      4.91
  95.01% to 100.00% ......         568        93,837,838                     7.76       10.357           656         165,207
  99.98     44.36      71.71      4.08
                                -----     --------------                  ------        ------           ---     --------      ----
  -     -----      -----    -----
     Total ...............      5,795     $1,208,811,901                  100.00%         8.534%         649     $208,596
  84.40%    43.05%     74.23%     7.27%
                                =====     ==============                  ======        ======           ===     ========
  =====     =====      =====    =====
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           225/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 227 of 377
  </TABLE>

       As of the Cut-off Date, the Original Loan-to-Value Ratios of the Group Two
  Mortgage Loans ranged from 15.20% to 100.00%.


                                                   A-II-25
  <PAGE>

              COMBINED LOAN-TO-VALUE RATIOS FOR THE GROUP TWO MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE                                   WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                   OF         PRINCIPAL                   PERCENT       WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE    AVERAGE PERCENT
  RANGE OF COMBINED            MORTGAGE        BALANCE                         OF       AVERAGE     CREDIT       BALANCE
  ORIGINAL DEBT-TO-        FULL    PERCENT
  LOAN-TO-VALUE RATIOS           LOANS       OUTSTANDING                 GROUP TWO      COUPON       SCORE     OUTSTANDING
  LTV      INCOME      DOC         IO
  --------------------         -------- --------------                   ---------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                          <C>         <C>                           <C>            <C>        <C>         <C>             <C>
  <C>        <C>       <C>
  50.00% or less .........            81   $    8,717,279                    0.72%      8.065%           620     $107,621
  39.33%     36.22%     64.21%      7.60%
  50.01% to 55.00% .......            25        3,255,150                    0.27       8.014            641         130,206
  52.45      36.55      67.56       0.00
  55.01% to 60.00% .......            54        7,304,200                    0.60       7.840            623         135,263
  57.33      38.49      72.72       0.00
  60.01% to 65.00% .......            65        9,450,607                    0.78       7.918            623         145,394
  63.32      34.78      66.69       1.51
  65.01% to 70.00% .......          103        22,399,732                    1.85       7.750            642         217,473
  68.89      40.24      51.18      11.38
  70.01% to 75.00% .......          155        28,132,558                    2.33       7.937            622         181,500
  73.32      40.51      62.27       5.71
  75.01% to 80.00% .......          475        91,373,826                    7.56       7.939            630         192,366
  79.43      38.68      69.29       6.91
  80.01% to 85.00% .......          347        65,790,763                    5.44       8.612            611         189,599
  84.30      40.93      76.10       5.40
  85.01% to 90.00% .......          724       144,181,203                  11.93        8.645            629         199,145
  89.00      40.98      68.12       6.24
  90.01% to 95.00% .......       1,030        228,746,527                  18.92        9.025            645         222,084
  93.64      43.09      70.89       5.34
  95.01% to 100.00% ......       2,736        599,460,056                  49.59        8.486            665         219,101
  83.12      44.98      79.26       8.64
                                 -----     --------------                 ------        -----            ---     --------      ----
  -     -----       -----     -----
     Total ...............       5,795     $1,208,811,901                 100.00%       8.534%           649     $208,596
  84.40%     43.05%     74.23%      7.27%
                                 =====     ==============                 ======        =====            ===     ========
  =====      =====      =====      =====
  </TABLE>

       As of the Cut-off Date, the Combined Loan-to-Value Ratios of the Group Two
  Mortgage Loans ranged from 15.20% to 100.00% and the weighted average Combined
  Loan-to-Value Ratio for Group Two Mortgage Loans was approximately 93.07%. This
  table was calculated using the Combined Loan-to-Value Ratio for Group Two
  Mortgage Loans that are in a second lien position and for Group Two Mortgage
  Loans that are in a first lien position with subordinate financing.
  Approximately 44.20% of the Group Two Mortgage Loans are in a first lien
  position with subordinate financing and the weighted average Combined
  Loan-to-Value Ratio for such Group Two Mortgage Loans was approximately 99.45%.

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           226/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 228 of 377
                   DEBT-TO-INCOME RATIOS FOR THE GROUP TWO MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE                                   WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                   OF         PRINCIPAL                   PERCENT       WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE    AVERAGE PERCENT
  RANGE OF                     MORTGAGE        BALANCE                         OF       AVERAGE     CREDIT       BALANCE
  ORIGINAL DEBT-TO-        FULL    PERCENT
  DEBT-TO-INCOME RATIOS          LOANS       OUTSTANDING                 GROUP TWO      COUPON       SCORE     OUTSTANDING
  LTV      INCOME      DOC         IO
  ---------------------        -------- --------------                   ---------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                          <C>         <C>                           <C>            <C>        <C>         <C>             <C>
  <C>        <C>       <C>
  20.00% or less .........          268    $   54,071,348                    4.47%      8.294%           649     $201,759
  82.71%     13.92%     92.54%      9.73%
  20.01% to 25.00% .......          228        33,958,422                    2.81       8.666            637         148,940
  83.69      23.11      85.16       4.85
  25.01% to 30.00% .......          366        58,256,017                    4.82       8.683            633         159,169
  83.29      28.29      80.80       6.57
  30.01% to 35.00% .......          516        83,663,696                    6.92       8.644            642         162,139
  83.77      33.24      79.77       3.21
  35.01% to 40.00% .......          799       148,489,426                  12.28        8.613            645         185,844
  84.14      38.19      75.48       5.06
  40.01% to 45.00% .......       1,031        217,763,904                  18.01        8.568            651         211,216
  84.74      43.24      64.05       7.79
  45.01% to 50.00% .......       1,378        335,110,584                  27.72        8.615            654         243,186
  85.42      48.21      61.27       8.29
  50.01% to 55.00% .......       1,208        277,147,344                  22.93        8.333            651         229,427
  83.88      53.43      89.35       7.88
  55.01% to 60.00% .......            1           351,160                    0.03       6.900            667         351,160
  80.00      57.00       0.00    100.00
                                 -----     --------------                 ------        -----            ---     --------      ----
  -     -----       -----    ------
     Total ...............       5,795     $1,208,811,901                 100.00%       8.534%           649     $208,596
  84.40%     43.05%     74.23%      7.27%
                                 =====     ==============                 ======        =====            ===     ========
  =====      =====      =====    ======
  </TABLE>

       As of the Cut-off Date, the Debt-to-Income Ratios of the Group Two Mortgage
  Loans ranged from 0.28% to 57.00% and the weighted average Debt-to-Income Ratio
  for Group Two Mortgage Loans with Debt-to-Income Ratios was approximately
  43.05%.


                                                    A-II-26

  <PAGE>

                          LOAN PURPOSE FOR THE GROUP TWO MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE                                   WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                               OF       PRINCIPAL                         PERCENT       WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE      AVERAGE
                    PERCENT
                            MORTGAGE     BALANCE                               OF       AVERAGE     CREDIT       BALANCE
  ORIGINAL DEBT-TO-     FULL   PERCENT
  LOAN PURPOSE                LOANS    OUTSTANDING                       GROUP TWO      COUPON       SCORE     OUTSTANDING
  LTV     INCOME    DOC        IO
  ------------              -------- --------------                      ---------      --------   --------    -----------     -----
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           227/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 229 of 377
  --- -------- ------- -------
  <S>                         <C>                  <C>                   <C>            <C>        <C>         <C>             <C>
  <C>       <C>       <C>
  Purchase ...............      4,200              $   886,818,339         73.36%       8.604%           656     $211,147
  85.17%    43.68%     78.55%     7.96%
  Refinance - Cashout ....      1,361                  276,099,666         22.84        8.368            630         202,865
  82.24     41.57      60.30      5.66
  Refinance - Rate Term ..         234                   45,893,897          3.80       8.171            640         196,128
  82.36     39.71      74.58      3.60
                                -----              --------------         ------        -----            ---     --------      ----
  -     -----      -----     ----
     Total ...............      5,795              $1,208,811,901         100.00%       8.534%           649     $208,596
  84.40%    43.05%     74.23%     7.27%
                                =====              ==============         ======        =====            ===     ========
  =====     =====      =====      ====
  </TABLE>

              TYPES OF MORTGAGED PROPERTIES FOR THE GROUP TWO MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE                                   WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                   OF         PRINCIPAL                   PERCENT       WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE      AVERAGE PERCENT
                               MORTGAGE        BALANCE                         OF       AVERAGE     CREDIT       BALANCE
  ORIGINAL DEBT-TO-        FULL    PERCENT
  PROPERTY TYPE                  LOANS       OUTSTANDING                 GROUP TWO      COUPON       SCORE     OUTSTANDING
  LTV      INCOME      DOC         IO
  -------------                -------- --------------                   ---------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                          <C>         <C>                           <C>            <C>        <C>         <C>             <C>
  <C>        <C>       <C>
  Single Family ..........       4,228     $ 815,307,651                   67.45%       8.568%           647     $192,835
  84.58%     42.63%     73.70%      6.24%
  Planned Unit
     Development .........       1,021        259,849,113                  21.50        8.423            649         254,505
  84.03      43.73      81.92       8.73
  Condominium ............          314        68,135,028                    5.64       8.506            658         216,991
  83.24      42.36      76.74      14.62
  Two- to Four-Family ....          232        65,520,110                    5.42       8.571            665         282,414
  84.85      46.23      47.68       6.55
                                 -----     --------------                 ------        -----            ---     --------      ----
  -     -----       -----     -----
     Total ...............       5,795     $1,208,811,901                 100.00%       8.534%           649     $208,596
  84.40%     43.05%     74.23%      7.27%
                                 =====     ==============                 ======        =====            ===     ========
  =====      =====      =====      =====
  </TABLE>

                   DOCUMENTATION SUMMARY FOR THE GROUP TWO MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE                                   WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                OF         PRINCIPAL                      PERCENT       WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE      AVERAGE
                    PERCENT
                            MORTGAGE        BALANCE                            OF       AVERAGE     CREDIT       BALANCE
  ORIGINAL DEBT-TO-     FULL    PERCENT
  DOCUMENTATION               LOANS       OUTSTANDING                    GROUP TWO      COUPON       SCORE     OUTSTANDING
  LTV     INCOME    DOC         IO
  -------------             -------- --------------                      ---------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                       <C>         <C>                              <C>            <C>        <C>         <C>             <C>
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           228/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 230 of 377
  <C>       <C>      <C>
  Full Documentation .....              4,664   $      897,272,277         74.23%       8.497%           644     $192,383
  84.23%    42.73%   100.00%              6.60%
  Stated Income ..........                662          175,603,087         14.53        8.776            679         265,261
  83.54     43.82      0.00              11.08
  Rapid ..................                384          111,531,725           9.23       8.364            640         290,447
  85.49     44.11      0.00               6.80
  Stated Plus ............                 28           11,086,490           0.92       9.242            674         395,946
  95.70     46.40      0.00              12.06
  Limited Income
     Verification ........         45       10,290,441                       0.85       8.605            659         228,676
  85.95     40.79      0.00       2.20
  Blended ................         12        3,027,881                       0.25       8.797            686         252,323
  96.35     47.67      0.00       0.00
                                -----   --------------                    ------        -----            ---     --------      ----
  -     -----     ------     -----
     Total ...............      5,795   $1,208,811,901                    100.00%       8.534%           649     $208,596
  84.40%    43.05%     74.23%     7.27%
                                =====   ==============                    ======        =====            ===     ========
  =====     =====     ======     =====
  </TABLE>


                                                    A-II-27

  <PAGE>

                       OCCUPANCY TYPES FOR THE GROUP TWO MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE                                   WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                   OF         PRINCIPAL                   PERCENT       WEIGHTED    AVERAGE     PRINCIPAL
  AVERAGE      AVERAGE PERCENT
                               MORTGAGE        BALANCE                         OF       AVERAGE     CREDIT       BALANCE
  ORIGINAL DEBT-TO-        FULL    PERCENT
  OCCUPANCY                      LOANS       OUTSTANDING                 GROUP TWO      COUPON       SCORE     OUTSTANDING
  LTV      INCOME      DOC         IO
  ---------                    -------- --------------                   ---------      --------   --------    -----------     -----
  --- -------- ------- -------
  <S>                          <C>         <C>                           <C>            <C>        <C>         <C>             <C>
  <C>        <C>       <C>
  Primary ................       5,571     $1,181,309,761                  97.72%       8.538%           649     $212,046
  84.43%     43.15%     73.96%     7.26%
  Investment .............          218        26,528,150                    2.19       8.362            675         121,689
  83.17      38.48      86.12      8.03
  Second Home ............            6           973,990                    0.08       8.256            659         162,332
  78.47      40.47      76.46      0.00
                                 -----     --------------                 ------        -----            ---     --------      ----
  -     -----       -----     ----
     Total ...............       5,795     $1,208,811,901                 100.00%       8.534%           649     $208,596
  84.40%     43.05%     74.23%     7.27%
                                 =====     ==============                 ======        =====            ===     ========
  =====      =====      =====      ====
  </TABLE>

       The information set forth above with respect to occupancy is based upon
  representations of the related mortgagors at the time of origination.

                 MORTGAGE LOAN AGE SUMMARY FOR THE GROUP TWO MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE                                   WEIGHTED      AVERAGE
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                           229/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 231 of 377
  WEIGHTED     WEIGHTED
                                   OF         PRINCIPAL                   PERCENT         WEIGHTED        AVERAGE      PRINCIPAL
  AVERAGE    AVERAGE PERCENT
  MORTGAGE LOAN                MORTGAGE        BALANCE                         OF          AVERAGE        CREDIT          BALANCE
  ORIGINAL DEBT-TO-        FULL    PERCENT
  AGE (MONTHS)                   LOANS       OUTSTANDING                 GROUP TWO         COUPON         SCORE       OUTSTANDING
  LTV      INCOME      DOC         IO
  -------------                -------- --------------                   ---------        --------    --------        -----------       -----
  --- -------- ------- -------
  <S>                          <C>         <C>                           <C>              <C>         <C>             <C>               <C>
  <C>        <C>       <C>
  0 ......................       2,690     $ 547,274,863                   45.27%          8.669%           649           $203,448
  84.76%     42.96%     75.10%      5.73%
  1 ......................       3,067        655,786,208                  54.25           8.417            650             213,820
  84.08      43.12      73.44       8.50
  2 ......................            28        3,557,151                    0.29          9.351            626             127,041
  89.96      43.29      87.19      12.25
  3 ......................             9        1,758,968                    0.15          8.060            648             195,441
  81.56      44.85      87.95      19.21
  4 ......................             1          434,712                    0.04          8.300            633             434,712
  72.67      39.00       0.00       0.00
                                 -----     --------------                 ------           -----            ---           --------      ----
  -     -----       -----     -----
     Total ...............       5,795     $1,208,811,901                 100.00%          8.534%           649           $208,596
  84.40%     43.05%     74.23%      7.27%
                                 =====     ==============                 ======           =====            ===           ========
  =====      =====      =====      =====
  </TABLE>

       As of the Cut-off Date, the weighted average age of the Group Two Mortgage
  Loans was approximately 1 month.


                                                    A-II-28
  <PAGE>

             ORIGINAL PREPAYMENT CHARGE TERM FOR THE GROUP TWO MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE         PERCENT                    WEIGHTED          AVERAGE
  WEIGHTED     WEIGHTED
                                 OF         PRINCIPAL                        OF         WEIGHTED     AVERAGE        PRINCIPAL
  AVERAGE   AVERAGE PERCENT
  ORIGINAL PREPAYMENT        MORTGAGE        BALANCE                      GROUP         AVERAGE      CREDIT           BALANCE
  ORIGINAL DEBT-TO-      FULL    PERCENT
  CHARGE TERM                  LOANS       OUTSTANDING                     TWO          COUPON        SCORE         OUTSTANDING         LTV
  INCOME      DOC      IO
  -------------------        -------- --------------                     -------        --------    --------        -----------       -------
  - -------- ------- -------
  <S>                        <C>         <C>                             <C>            <C>         <C>             <C>               <C>
  <C>       <C>      <C>
  None....................     1,515     $ 351,568,531                     29.08%       8.842%            652         $232,058         84.96%
  42.29%    69.07%    7.90%
  12 Months...............        317        85,660,487                      7.09       8.789             658          270,222         85.85
  43.52     63.13    12.51
  24 Months...............     2,436        523,756,615                    43.33        8.333             647          215,007         83.90
  43.66     77.92     5.64
  36 Months...............     1,527        247,826,268                    20.50        8.433             646          162,296         84.16
  42.66     77.58     7.98
                               -----     --------------                   ------        -----             ---         --------         -----
  -----     -----    -----
     Total................     5,795     $1,208,811,901                   100.00%       8.534%            649         $208,596         84.40%
  43.05%    74.23%    7.27%
                               =====     ==============                   ======        =====             ===         ========         =====
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                                       230/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 232 of 377
  =====        =====        =====
  </TABLE>

       The weighted average prepayment penalty term at origination with respect to
  the Group Two Mortgage Loans having prepayment penalties is approximately 26
  months.

                         CREDIT SCORES FOR THE GROUP TWO MORTGAGE LOANS

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE         PERCENT                   WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                 OF         PRINCIPAL                        OF         WEIGHTED    AVERAGE    PRINCIPAL
  AVERAGE      AVERAGE
                     PERCENT
                             MORTGAGE        BALANCE                      GROUP         AVERAGE     CREDIT       BALANCE
  ORIGINAL DEBT-TO-      FULL    PERCENT
  RANGE OF CREDIT SCORES       LOANS       OUTSTANDING                     TWO          COUPON       SCORE     OUTSTANDING     LTV
  INCOME     DOC       IO
  ----------------------     -------- --------------                     -------        --------   --------    -----------   -------
  - -------- ------- -------
  <S>                        <C>         <C>                             <C>            <C>        <C>         <C>           <C>
  <C>       <C>      <C>
  526 to 550..............        115    $   15,672,521                      1.30%      9.351%           545     $136,283     77.84%
  38.94%    91.25%    0.00%
  551 to 575..............        372        50,949,430                      4.21       9.214            565      136,961     80.18
  41.32     78.88     0.65
  576 to 600..............        652       100,322,591                      8.30       9.353            589      153,869     86.42
  40.67     83.77     3.93
  601 to 625..............     1,115        199,354,215                    16.49        9.010            614      178,793     86.63
  42.59     84.62     3.48
  626 to 650..............     1,375        280,733,702                    23.22        8.705            639      204,170     84.79
  43.80     81.26     3.78
  651 to 675..............     1,073        262,555,030                    21.72        8.277            662      244,692     84.28
  43.15     68.11     8.46
  676 to 700..............        549       141,061,770                    11.67        7.990            687      256,943     83.36
  43.53     62.15    13.77
  701 to 725..............        285        80,644,241                      6.67       7.614            710      282,962     82.57
  44.09     61.32    19.80
  726 to 750..............        140        40,935,838                      3.39       7.841            737      292,399     81.64
  43.53     56.40     9.31
  751 to 775..............          72       22,500,714                      1.86       7.847            762      312,510     84.92
  45.02     59.71    11.74
  776 to 800..............          37       11,800,050                      0.98       7.728            787      318,920     83.41
  45.94     66.13    16.50
  801 to 809..............           7        1,379,800                      0.11       7.813            804      197,114     86.30
  44.11     73.33     0.00
  810 to 820..............           3          902,000                      0.07       8.425            813      300,667     79.50
  36.69     72.06     0.00
                               -----     --------------                   ------        -----            ---     --------     -----
  -----     -----    -----
     Total................     5,795     $1,208,811,901                   100.00%       8.534%           649     $208,596     84.40%
  43.05%    74.23%    7.27%
                               =====     ==============                   ======        =====            ===     ========     =====
  =====     =====    =====
  </TABLE>

       The Credit Scores of the Group Two Mortgage Loans that were scored as of
  the Cut-off Date ranged from 540 to 814 and the weighted average Credit Score of
  the Group Two Mortgage Loans that were scored as of the Cut-off Date was
  approximately 649.


                                                    A-II-29

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                              231/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 233 of 377
  <PAGE>

                         GROSS MARGINS FOR THE GROUP TWO MORTGAGE LOANS
                              (EXCLUDES FIXED RATE MORTGAGE LOANS)

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE         PERCENT                   WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                 OF         PRINCIPAL                        OF         WEIGHTED    AVERAGE    PRINCIPAL
  AVERAGE      AVERAGE
                     PERCENT
                             MORTGAGE        BALANCE                      GROUP         AVERAGE     CREDIT       BALANCE
  ORIGINAL DEBT-TO-      FULL    PERCENT
  RANGE OF GROSS MARGINS       LOANS       OUTSTANDING                     TWO          COUPON       SCORE     OUTSTANDING      LTV
  INCOME     DOC       IO
  ----------------------     -------- --------------                     -------        --------   --------    -----------    -------
  - -------- ------- -------
  <S>                        <C>         <C>                             <C>            <C>        <C>         <C>            <C>
  <C>       <C>      <C>
  2.501% to 3.000%........          51   $   25,000,687                      2.47%        7.293%         691     $490,210      78.84%
  39.64%     77.98% 22.17%
  4.001% to 4.500%........           3          286,200                      0.03         9.360          610         95,400    74.20
  45.93     100.00   31.17
  4.501% to 5.000%........          23        5,077,572                      0.50         8.523          647      220,764      82.65
  47.69      57.10   43.62
  5.001% to 5.500%........     2,532        604,950,671                    59.70          8.110          657      238,922      79.00
  44.02      75.53    8.49
  5.501% to 6.000%........        667       148,964,487                    14.70          8.583          625      223,335      88.20
  41.18      65.78    6.62
  6.001% to 6.500%........     1,007        228,510,117                    22.55          9.302          649      226,922      96.23
  43.49      67.45    4.44
  6.501% to 7.000%........           4          467,750                      0.05       10.152           632      116,938      98.32
  45.08     100.00    0.00
                               -----     --------------                   ------        ------           ---     --------      -----
  -----     ------   -----
     Total................     4,287     $1,013,257,483                   100.00%         8.432%         651     $236,356      84.26%
  43.39%     72.26%   7.82%
                               =====     ==============                   ======        ======           ===     ========      =====
  =====     ======   =====
  </TABLE>

       As of the Cut-off Date, the Gross Margin for the Group Two Adjustable Rate
  Mortgage Loans ranged from 2.750% per annum to 6.750% per annum and the weighted
  average Gross Margin of the Group Two Adjustable Rate Mortgage Loans was
  approximately 5.631% per annum.

                   MAXIMUM MORTGAGE RATES FOR THE GROUP TWO MORTGAGE LOANS
                            (EXCLUDES FIXED RATE MORTGAGE LOANS)

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE         PERCENT                   WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                 OF         PRINCIPAL                        OF         WEIGHTED    AVERAGE    PRINCIPAL
  AVERAGE   AVERAGE PERCENT
  RANGE OF MAXIMUM           MORTGAGE        BALANCE                      GROUP         AVERAGE     CREDIT       BALANCE
  ORIGINAL DEBT-TO-      FULL    PERCENT
  MORTGAGE RATES               LOANS       OUTSTANDING                     TWO          COUPON       SCORE     OUTSTANDING      LTV
  INCOME     DOC       IO
  ----------------------     -------- --------------                     -------        --------   --------    -----------    -------
  - -------- ------- -------
  <S>                        <C>         <C>                             <C>            <C>        <C>         <C>            <C>
  <C>       <C>      <C>
  11.501% to 12.000%......          14   $    5,256,659                      0.52%        5.883%         716     $375,476
  70.33%   43.48%    75.85%    38.77%
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                               232/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 234 of 377
  12.001%    to 12.500%......               67          21,415,592           2.11         6.320          705      319,636      78.90
  46.04        92.90    23.68
  12.501%    to 13.000%......              204          63,891,354           6.31         6.823          682      313,193      78.04
  44.33        80.50    13.93
  13.001%    to 13.500%......              368         106,512,649         10.51          7.297          675      289,437      80.61
  44.15        79.55    15.04
  13.501%    to 14.000%......              690         177,823,218         17.55          7.802          658      257,715      82.07
  43.42        74.61     7.06
  14.001%    to 14.500%......              718         171,995,571         16.97          8.289          654      239,548      82.76
  43.24        71.89     9.24
  14.501%    to 15.000%......              885         203,087,372         20.04          8.767          642      229,477      85.08
  42.97        67.91     3.35
  15.001%    to 15.500%......              549         109,286,392         10.79          9.270          629      199,064      86.54
  43.28        73.17     5.80
  15.501%    to 16.000%......              480          93,629,769           9.24         9.762          629      195,062      90.15
  42.66        64.39     3.96
  16.001%    to 16.500%......              157          31,528,630           3.11       10.264           628      200,819      93.58
  42.81        61.11     4.23
  16.501%    to 17.000%......               92          16,916,681           1.67       10.753           637      183,877      96.54
  43.81        63.81     1.73
  17.001%    to 17.500%......               33            6,792,951          0.67       11.222           639      205,847      95.47
  42.08        72.90     3.39
  17.501%    to 18.000%......               18            2,674,844          0.26       11.794           634      148,602     100.00
  44.29        66.09     0.00
  18.001%    to 18.500%......               10            1,536,900          0.15       12.236           638      153,690      99.81
  44.29        34.67     0.00
  18.501%    to 19.000%......                2              908,900          0.09       12.614           640      454,450     100.00
  51.14        35.75     0.00
                                        -----      --------------         ------        ------           ---     --------     ------
  -----     -----    -----
     Total................              4,287      $1,013,257,483         100.00%         8.432%         651     $236,356
  84.26%   43.39%    72.26%              7.82%
                                        =====      ==============         ======        ======           ===     ========     ======
  =====        =====        =====
  </TABLE>

       As of the Cut-off Date, the Maximum Mortgage Rates for the Group Two
  Adjustable Rate Mortgage Loans ranged from 11.650% per annum to 18.650% per
  annum and the weighted average Maximum Mortgage Rate of the Group Two Adjustable
  Rate Mortgage Loans was approximately 14.432% per annum.


                                                    A-II-30

  <PAGE>

                 NEXT RATE ADJUSTMENT DATE FOR THE GROUP TWO MORTGAGE LOANS
                            (EXCLUDES FIXED RATE MORTGAGE LOANS)

  <TABLE>
  <CAPTION>
                                      NUMBER           AGGREGATE         PERCENT                   WEIGHTED      AVERAGE
  WEIGHTED     WEIGHTED
                                 OF         PRINCIPAL                        OF         WEIGHTED    AVERAGE    PRINCIPAL
  AVERAGE   AVERAGE PERCENT
  NEXT RATE ADJUSTMENT       MORTGAGE        BALANCE                      GROUP         AVERAGE     CREDIT       BALANCE
  ORIGINAL DEBT-TO-      FULL    PERCENT
  DATE                         LOANS       OUTSTANDING                     TWO          COUPON       SCORE     OUTSTANDING     LTV
  INCOME     DOC       IO
  ----------------------     -------- --------------                     -------        --------   --------    -----------   -------
  - -------- ------- -------
  <S>                        <C>         <C>                             <C>            <C>        <C>         <C>           <C>
  <C>       <C>      <C>
  October 2007............          12   $    3,912,062                      0.39%        8.147%         657     $326,005     82.61%
  45.45%     68.33% 56.62%
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                              233/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 235 of 377
  November 2007...........                   8              908,230          0.09        8.490    640         113,529   82.65
  39.00      81.06    0.00
  April 2008..............                   7              907,650          0.09        8.288    644         129,664   83.72
  42.90      46.26    0.00
  May 2008................                   7            1,317,620          0.13        8.833    649         188,231   85.67
  47.27      79.30    0.00
  February 2009...........                   6            1,040,712          0.10        8.998    613         173,452   81.84
  42.32      79.63   32.47
  March 2009..............                  11            1,488,289          0.15        9.148    638         135,299   91.98
  42.77      73.47   10.48
  April 2009..............              1,785          433,886,911         42.82         8.341    652         243,074   83.96
  43.65      71.91    6.81
  May 2009................              1,603          367,489,960         36.27         8.644    649         229,251   84.92
  43.56      74.34    5.68
  June 2009...............                   1              180,500          0.02       10.250    666         180,500   95.00
  43.00       0.00    0.00
  February 2010...........                   1              183,747          0.02        7.900    571         183,747   83.64
  43.00     100.00    0.00
  March 2010..............                   3              661,901          0.07        7.563    658         220,634   81.59
  40.68     100.00   42.30
  April 2010..............                 423         102,080,451         10.07         8.118    653         241,325   83.76
  42.62      66.83   14.15
  May 2010................                 348          78,917,125           7.79        8.474    654         226,773   84.48
  42.77      69.40    6.67
  June 2010...............                   1              668,800          0.07        8.800    691         668,800   95.00
  41.00       0.00    0.00
  April 2012..............                  39          10,863,337           1.07        7.975    667         278,547   78.29
  41.24      84.81   38.33
  May 2012................                  32            8,750,188          0.86        7.727    684         273,443   81.94
  40.47      81.30   21.99
                                        -----      --------------         ------        ------    ---        --------   -----
  -----     ------   -----
     Total................              4,287      $1,013,257,483         100.00%        8.432%   651        $236,356   84.26%
  43.39%     72.26%   7.82%
                                        =====      ==============         ======        ======    ===        ========   =====
  =====        ======       =====
  </TABLE>


                                                    A-II-31

  <PAGE>

  PROSPECTUS

                                      ASSET BACKED CERTIFICATES

                                            ASSET BACKED NOTES
                                           (ISSUABLE IN SERIES)

                       MERRILL LYNCH MORTGAGE INVESTORS, INC.
                                     DEPOSITOR
                               ----------------------
  CONSIDER CAREFULLY THE RISK FACTORS BEGINNING ON PAGE 1 OF THIS PROSPECTUS.

  The securities of each series will not represent an obligation of or interest in
  the depositor, Merrill Lynch, Pierce, Fenner & Smith Incorporated, any master
  servicer or any of their respective affiliates, except to the limited extent
  described herein and in the related prospectus supplement.

  This prospectus may be used to offer and sell the securities only if accompanied
  by a prospectus supplement.

  THE SECURITIES

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                     234/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 236 of 377
        Merrill Lynch Mortgage Investors, Inc., as depositor, will sell the
  securities, which may be in the form of asset backed certificates or asset
  backed notes. Each issue of securities will have its own series designation and
  will evidence either:

            -   ownership interests in certain assets in a trust fund or

            -   debt obligations secured by certain assets in a trust fund.

            -   Each series of securities will consist of one or more classes. Each
                class of securities will represent the entitlement to a specified
                portion of future interest payments and a specified portion of future
                principal payments on the assets in the related trust fund. In each
                case, the specified portion may equal from 0% to 100%. A series may
                include one or more classes of securities that are senior in right of
                payment to one or more other classes. One or more classes of securities
                may be entitled to receive distributions of principal, interest or both
                prior to one or more other classes, or before or after certain
                specified events have occurred. The related prospectus supplement will
                specify each of these features.

  THE TRUST FUND AND ITS ASSETS

        As specified in the related prospectus supplement, each trust fund will
  consist primarily of assets from one of the following categories:

            -   one or more segregated pools of various types of mortgage loans or
                closed-end and/or revolving home equity loans (or certain balances of
                these loans), in each case secured by first and/or junior liens on one-
                to five-family residential properties, or security interests in shares
                issued by cooperative housing corporations, including mixed residential
                and commercial structures;

            -   manufactured housing installment contracts and installment loan
                agreements secured by senior or junior liens on manufactured homes
                and/or by mortgages on real estate on which the manufactured homes are
                located;

            -   home improvement installment sales contracts or installment loan
                agreements originated by a home improvement contractor and secured by a
                mortgage on the related mortgaged property that is junior to other
                liens on the mortgaged property; and

            -   certain direct obligations of the United States, agencies thereof or
                agencies created thereby. Each trust fund may be subject to early
                termination in certain circumstances.

  MARKET FOR THE SECURITIES

        No market will exist for the securities of any series before they are
  issued. In addition, even after the securities of a series have been issued and
  sold, there can be no assurance that a resale market will develop.

  OFFERS OF THE SECURITIES

        Offers of the securities are made through Merrill Lynch, Pierce, Fenner &
  Smith Incorporated and the other underwriters listed in the related prospectus
  supplement.

        Neither the Securities and Exchange Commission nor any state securities
  commission has approved these securities or determined that this prospectus is
  accurate or complete. Any representation to the contrary is a criminal offense.
                               ----------------------

                                           MERRILL LYNCH & CO.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  235/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 237 of 377
                                         ----------------------

                          The date of this Prospectus is May 15, 2007.
  <PAGE>

                   IMPORTANT NOTICE ABOUT INFORMATION IN THIS PROSPECTUS
                        AND EACH ACCOMPANYING PROSPECTUS SUPPLEMENT

  Information about each series of securities is contained in the following
  documents:

  -   this prospectus, which provides general information, some of which may not
      apply to a particular series; and

  -   the accompanying prospectus supplement for a particular series, which
      describes the specific terms of the securities of that series.

        You should rely only on the information contained in this prospectus and
  the accompanying prospectus supplement. We have not authorized anyone to provide
  you with information that is different from that contained in this prospectus
  and the accompanying prospectus supplement. The information in this prospectus
  is accurate only as of the date of this prospectus.

        Each prospectus supplement generally will include the following
  information with respect to the related series of securities:

            -   the principal amount, interest rate and authorized denominations of
                each class of securities;

            -   information concerning the mortgage loans, home improvement contracts
                and/or securities in the related trust fund;

            -   information concerning the seller or sellers of the mortgage loans,
                home improvement contracts and/or securities and information concerning
                any servicer;

            -   the terms of any credit enhancement with respect to particular classes
                of the securities;

            -   information concerning other trust fund assets, including any reserve
                fund;

            -   the final scheduled distribution date for each class of securities;

            -   the method for calculating the amount of principal to be paid to each
                class of securities, and the timing and order of priority of principal
                payments;

            -   information about any REMIC tax elections for some or all of the trust
                fund assets; and

            -   particulars of the plan of distribution for the securities.

        If you require additional information, the mailing address of our
  principal executive offices is Merrill Lynch Mortgage Investors, Inc., 250 Vesey
  Street, World Financial Center-North Tower, 10th Floor, New York, New York
  10281-1310, Attention: Secretary, and our telephone number is (212) 449-0357.
  For other means of acquiring additional information about us or a series of
  securities, see "Incorporation of Certain Information by Reference" on page 124
  of this prospectus.

                                                        ii
  <PAGE>

                                            TABLE OF CONTENTS
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  236/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 238 of 377

  <Table>
  <S>                                                  <C>
  Risk Factors........................                   1
  Description of the Trust Funds......                   7
       Assets.........................                   7
       Mortgage Loans.................                   7
       Loan-to-Value Ratio............                   9
       Mortgage Loan Information in
          Prospectus Supplements.......                  9
       Government Securities..........                  11
       Pre-Funding Account............                  11
       Accounts.......................                  11
       Credit Support.................                  12
       Cash Flow Agreements...........                  12
  Use of Proceeds.....................                  12
  Yield Considerations................                  12
       General........................                  12
       Pass-Through Rate and
          Interest Rate................                 12
       Timing of Payment of
          Interest.....................                 13
       Payments of Principal;
          Prepayments..................                 13
       Prepayments--Maturity and
          Weighted Average Life........                 14
       Other Factors Affecting
          Weighted Average Life........                 15
  The Depositor.......................                  17
  Description of the Securities.......                  17
       General........................                  17
       Categories of Classes of
          Securities...................                 18
       Distributions..................                  21
       Available Distribution
          Amount.......................                 22
       Distributions of Interest on
          the Securities...............                 23
       Distributions of Principal of
          the Securities...............                 24
       Components.....................                  24
       Allocation of Losses and
          Shortfalls...................                 24
       Advances in Respect of
          Delinquencies................                 24
       Reports to Securityholders.....                  25
       Termination....................                  27
       Book-Entry Registration and
          Definitive Securities........                 27
  Exchangeable Certificates...........                  30
       General........................                  30
       Exchanges......................                  31
       Procedures.....................                  32
  Description of the Agreements.......                  33
       Agreements Applicable to a
          Series.......................                 33
       Assignment of Assets;
          Repurchases..................                 34
       Representations and Warranties;
          Repurchases..................                 35
       Collection Account and Related
          Accounts.....................                 36
       Collection and Other Servicing
          Procedures...................                 40
       Sub-Servicers..................                  40
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  237/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 239 of 377
       Realization upon Defaulted
         Mortgage Loans...............                  41
       Primary Mortgage Insurance
         Policies.....................                  42
       Hazard Insurance Policies......                  43
       Fidelity Bonds and Errors and
         Omissions Insurance..........                  44
       Due-on-Sale Provisions.........                  44
       Retained Interest; Servicing
         Compensation and Payment of
         Expenses.....................                  45
       Evidence as to Compliance......                  45
       Certain Matters Regarding a
         Master Servicer and the
         Depositor....................                  46
       Events of Default under the
         Agreement....................                  47
       Rights upon Event of Default
         under the Agreement..........                  48
       Amendment......................                  49
       The Trustee....................                  49
       Duties of the Trustee..........                  49
       Certain Matters Regarding the
         Trustee......................                  50
       Resignation and Removal of the
         Trustee......................                  50
       Certain Terms of the
         Indenture....................                  51
  Description of Credit Support.......                  53
       General........................                  53
       Subordinate Securities.........                  54
       Cross-Support Provisions.......                  54
       Insurance or Guarantees........                  54
       Letter of Credit...............                  54
       Insurance Policies and Surety
         Bonds........................                  54
       Reserve Funds..................                  54
  </Table>

                                                       iii
  <PAGE>
  <Table>
  <S>                                                  <C>
  Certain Legal Aspects of Mortgage
    Loans.............................                  55
       General........................                  55
       Types of Mortgage
          Instruments..................                 55
       Interest in Real Property......                  56
       Cooperative Loans..............                  56
       Foreclosure....................                  57
       Junior Mortgages...............                  61
       Anti-Deficiency Legislation and
          Other Limitations on
          Lenders......................                 61
       Environmental Legislation......                  62
       Due-on-Sale Clauses............                  62
       Subordinate Financing..........                  63
       Applicability of Usury Laws....                  63
       Alternative Mortgage
          Instruments..................                 64
       Servicemembers Civil Relief
          Act..........................                 64
       Forfeitures in Drug and RICO
          Proceedings..................                 65
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  238/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 240 of 377
       The Contracts..................                  65
  Material Federal Income Tax
    Consequences......................                  68
       General........................                  68
       Grantor Trust Funds............                  68
       New Withholding Regulations....                  77
       REMICs.........................                  77
       Tax-Related Restrictions on
         Transfers of REMIC Residual
         Certificates.................                  92
       Tax Characterization of a Trust
         Fund as a Partnership........                  95
       Tax Treatment of Certificates
         as Debt for Tax Purposes.....                 101
  Taxation of Classes of Exchangeable
    Securities........................                 104
       General........................                 104
       Tax Status.....................                 104
       Tax Accounting for Exchangeable
         Securities...................                 104
       Exchanges of Exchangeable
         Securities...................                 106
       Tax Treatment of Foreign
         Investors....................                 106
       Backup Withholding.............                 106
       Reporting and Administrative
         Matters......................                 106
  State Tax Considerations............                 106
  ERISA Considerations................                 107
       General........................                 107
       Prohibited Transactions........                 107
       Availability of Underwriter's
         Exemption for Certificates...                 108
       Review by Plan Fiduciaries.....                 113
  Legal Investment....................                 113
  Plan of Distribution................                 115
  Legal Matters.......................                 116
  Financial Information...............                 116
  Incorporation of Certain Information
    by Reference......................                 116
  Ratings.............................                 117
  Index of Defined Terms..............                 118
  </Table>

                                                        iv
  <PAGE>

                                                RISK FACTORS

  You should consider the following information carefully, since it identifies
  certain significant sources of risk associated with an investment in the
  securities.

  THERE IS A RISK THAT THE SECURITIES WILL HAVE LIMITED LIQUIDITY.

  At the time a series of securities is issued, there will not be a secondary
  market for them. Merrill Lynch, Pierce, Fenner & Smith Incorporated currently
  expects to make a secondary market in the offered securities, but it is not
  required to. We cannot assure you that a secondary market for the securities of
  any series will develop or, if it does develop, that it will provide holders of
  those securities with liquidity of investment or will continue while those
  securities remain outstanding.

  THERE IS A RISK ASSOCIATED WITH LIMITED ASSETS THAT THOSE ASSETS WILL NOT BE
  SUFFICIENT TO PAY THE SECURITIES IN FULL.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  239/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 241 of 377

  -   The securities will not represent an interest in or obligation of the
      depositor, the master servicer or any of their affiliates.

  -   The only obligations with respect to the securities or the assets securing
      them will be the obligations (if any) of any "warranting party" (as further
      described in this prospectus) pursuant to certain limited representations and
      warranties made with respect to the mortgage loans, the master servicer's and
      any sub-servicer's servicing obligations under the related agreements
      (including the limited obligation to make certain advances in the event of
      delinquencies on the mortgage loans, but only to the extent they deem such
      advances recoverable) and, if described in the related prospectus supplement,
      certain limited obligations of the master servicer in connection with an
      agreement to purchase or act as remarketing agent with respect to a
      convertible adjustable-rate mortgage loan (as more fully described in this
      prospectus) upon conversion to a fixed rate or a different index.

  -   Since certain representations and warranties with respect to the mortgage
      assets may have been made and/or assigned in connection with transfers of the
      mortgage assets prior to the closing date, the rights of the trustee and the
      securityholders with respect to such representations or warranties will be
      limited to their rights as an assignee thereof.

  -   None of the depositor, the master servicer or any affiliate thereof will have
      any obligation with respect to representations or warranties made by any
      other entity.

  -   Neither the securities nor the underlying assets will be guaranteed or
      insured by any governmental agency or instrumentality, or by the depositor,
      the master servicer, any sub-servicer.

  -   Proceeds of the assets included in the related trust fund for each series of
      securities (including the assets and any form of credit enhancement) will be
      the sole source of payments on the securities, and there will be no recourse
      to the depositor or any other entity in the event that these proceeds are
      insufficient or otherwise unavailable to make all payments provided for under
      the securities.

  -   A series of securities will not have any claim against or security interest
      in the trust funds for any other series. If the related trust fund is
      insufficient to make payments on these securities, no other assets will be
      available for payment of the deficiency. Additionally, certain amounts
      remaining in certain funds or accounts, including the collection account and
      any accounts maintained as credit support, may be withdrawn under certain
      conditions, as described in the related prospectus supplement. In the event
      of such withdrawal, such amounts will not be available for future payment of
      principal of or interest on the securities.

  -   If provided in the prospectus supplement for a series of securities
      consisting of one or more classes of subordinate securities, on any
      distribution date in respect of which losses or shortfalls in collections on
      the assets have been incurred, the amount of such losses or shortfalls will
      be borne first by one or more classes of the subordinate securities, and,
      thereafter, by the remaining classes of securities in the priority and manner
      and subject to the limitations specified in that prospectus supplement.

  We refer you to "Description of the Trust Funds" for further information.

                                                        1
  <PAGE>

  THERE IS A RISK THAT PREPAYMENTS ON THE ASSETS IN A TRUST FUND WILL ADVERSELY
  AFFECT THE AVERAGE LIFE AND YIELDS OF THE RELATED SECURITIES.

  -   Prepayments (including those caused by defaults) on the assets in any trust
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  240/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 242 of 377
      fund generally will result in a faster rate of principal payments on one or
      more classes of the related securities than if payments on these assets were
      made as scheduled. Thus, the prepayment experience on the assets may affect
      the average life of each class of related securities. The rate of principal
      payments on pools of mortgage loans varies between pools and from time to
      time is influenced by a variety of economic, demographic, geographic, social,
      tax, legal and other factors. We can't assure you as to the rate of
      prepayment on the assets in any trust fund or that the rate of payments will
      conform to any model we describe here or in any prospectus supplement. If
      prevailing interest rates fall significantly below the applicable mortgage
      interest rates, principal prepayments are likely to be higher than if
      prevailing rates remain at or above the rates borne by the mortgage loans
      underlying or comprising the mortgage assets in any trust fund. As a result,
      the actual maturity of any class of securities evidencing an interest in a
      trust fund containing mortgage assets could occur significantly earlier than
      expected.

  -   A series of securities may include one or more classes of securities with
      priorities of payment and, as a result, yields on other classes of
      securities, including classes of offered securities, of such series may be
      more sensitive to prepayments on assets. A series of securities may include
      one or more classes offered at a significant premium or discount. Yields on
      these classes of securities will be sensitive, and in some cases extremely
      sensitive, to prepayments on mortgage assets and, where the amount of
      interest payable with respect to a class is disproportionately high, as
      compared to the amount of principal, as with certain classes of stripped
      interest securities, a holder might, in some prepayment scenarios, fail to
      recoup its original investment. A series of securities may include one or
      more classes of securities, including classes of offered securities, that
      provide for distribution of principal thereof from amounts attributable to
      interest accrued but not currently distributable on one or more classes of
      accrual securities and, as a result, yields on such securities will be
      sensitive to (a) the provisions of such accrual securities relating to the
      timing of distributions of interest thereon and (b) if such accrual
      securities accrue interest at a variable or adjustable pass-through rate or
      interest rate, changes in such rate.

  We refer you to "Yield Considerations" in the prospectus and, if applicable, in
  the related prospectus supplement for further information.

  THERE IS A RISK THAT DEFAULTS BY OBLIGORS OR DECLINES IN THE VALUES OF MORTGAGED
  PROPERTIES WILL RESULT IN LOSSES TO INVESTORS.

  -   An investment in securities such as the securities which generally represent
      interests in mortgage loans may be affected by, among other things, a decline
      in real estate values and changes in the mortgagors' financial condition. No
      assurance can be given that values of the mortgaged properties have remained
      or will remain at their levels on the dates of origination of the related
      mortgage loans. If the relevant residential real estate market should
      experience an overall decline in property values such that the outstanding
      balances of the related mortgage loans, and any secondary financing on the
      mortgaged properties, become equal to or greater than the value of the
      mortgaged properties, the actual rates of delinquencies, foreclosures and
      losses could be higher than those now generally experienced in the mortgage
      lending industry in that market. In addition, in the case of mortgage loans
      that are subject to negative amortization, due to the addition to principal
      balance of deferred interest, the principal balances of such mortgage loans
      could be increased to an amount equal to or in excess of the value of the
      underlying mortgaged properties, thereby increasing the likelihood of
      default.

  -   To the extent that these losses are not covered by the applicable credit
      support, if any, holders of securities of the series evidencing interests in
      the related mortgage loans will bear all risk of loss resulting from default
      by mortgagors and will have to look primarily to the value of the mortgaged
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  241/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 243 of 377
      properties for recovery of the outstanding principal and unpaid interest on
      the defaulted mortgage loans. Certain of the

                                                        2
  <PAGE>

  types of mortgage loans may involve additional uncertainties not present in
  traditional types of loans.

  -   For example, certain of the mortgage loans provide for escalating or variable
      payments by the mortgagor under the mortgage loan, as to which the mortgagor
      is generally qualified on the basis of the initial payment amount. In some
      cases the mortgagor's income may not be sufficient to enable it to continue
      to make its loan payments as such payments increase and thus the likelihood
      of default will increase.

  -   In addition to the foregoing, certain geographic regions of the United States
      from time to time will experience weaker regional economic conditions and
      housing markets, and will thus experience higher rates of loss and
      delinquency than the mortgage loans generally will experience. The mortgage
      loans underlying certain series of securities may be concentrated in these
      regions, and this concentration may present risk considerations in addition
      to those generally present for similar mortgage-backed securities without
      this concentration.

  -   Further, the rate of default on mortgage loans that are refinance or limited
      documentation mortgage loans, and on mortgage loans with high loan-to-value
      ratios, may be higher than for other types of mortgage loans. Additionally, a
      decline in the value of the mortgaged properties will increase the risk of
      loss particularly with respect to any related junior mortgage loans.

  We refer you to "--There is a risk that there will be reduced or no proceeds
  available when junior lien mortgage loans are liquidated" in this prospectus for
  further information.

  -   In addition, a prospectus supplement may specify that the loan-to-value
      ratios for the mortgage loans in the related trust will exceed 100%. The
      related mortgaged properties will thus be highly unlikely to provide adequate
      security for these mortgage loans. To the extent specified in that prospectus
      supplement, the assessment of the credit history of a borrower and that
      borrower's capacity to make payments on the related mortgage loan will have
      been the primary considerations in underwriting the mortgage loans included
      in that trust. The evaluation of the adequacy of the loan-to-value ratio, if
      so specified in the related prospectus supplement, will have been given less
      consideration, and in certain cases no consideration, in underwriting those
      mortgage loans.

  THERE IS A RISK THAT STATUTORY AND JUDICIAL LIMITATIONS ON FORECLOSURE
  PROCEDURES MAY DELAY RECOVERY IN RESPECT OF THE MORTGAGED PROPERTY AND, IN SOME
  INSTANCES, LIMIT THE AMOUNT THAT MAY BE RECOVERED BY THE FORECLOSING LENDER,
  RESULTING IN LOSSES ON THE MORTGAGE LOANS THAT MIGHT BE ALLOCATED TO THE
  CERTIFICATES.

  Foreclosure procedures may vary from state to state. Two primary methods of
  foreclosing a mortgage instrument are judicial foreclosure, involving court
  proceedings, and non-judicial foreclosure pursuant to a power of sale granted in
  the mortgage instrument. A foreclosure action is subject to most of the delays
  and expenses of other lawsuits if defenses are raised or counterclaims are
  asserted. Delays may also result from difficulties in locating necessary
  defendants. Non-judicial foreclosures may be subject to delays resulting from
  state laws mandating the recording of notice of default and notice of sale and,
  in some states, notice to any party having an interest of record in the real
  property, including junior lienholders. Some states have adopted "anti-
  deficiency" statutes that limit the ability of a lender to collect the full
  amount owed on a mortgage loan if the property sells at foreclosure for less
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  242/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 244 of 377
  than the full amount owed. In addition, United States courts have traditionally
  imposed general equitable principles to limit the remedies available to lenders
  in foreclosure actions that are perceived by the court as harsh or unfair. The
  effect of these statutes and judicial principles may be to delay and/or reduce
  distributions in respect of the offered certificates.

  See "Certain Legal Aspects of Mortgage Loans -- Foreclosure."

  THERE IS A RISK THAT THERE WILL BE REDUCED OR NO PROCEEDS AVAILABLE WHEN JUNIOR
  LIEN MORTGAGE LOANS ARE LIQUIDATED.

  -   Certain mortgage loans may be secured by junior liens and the related first
      and other senior liens, if any, may not be included in the mortgage pool.

                                                        3
  <PAGE>

  -   The primary risk to holders of mortgage loans secured by junior liens is the
      possibility that adequate funds will not be received in connection with a
      foreclosure of the related senior lien to satisfy fully both the senior lien
      and the mortgage loan. If a holder of the senior lien forecloses on a
      mortgaged property, the proceeds of the foreclosure or similar sale will be
      applied first to the payment of court costs and fees in connection with the
      foreclosure, second to real estate taxes, third in satisfaction of all
      principal, interest, prepayment or acceleration penalties, if any, and any
      other sums due and owing to the holder of the senior lien. The claims of the
      holder of the senior lien will be satisfied in full out of proceeds of the
      liquidation of the mortgage loan, if these proceeds are sufficient, before
      the trust fund as holder of the junior lien receives any payments in respect
      of the mortgage loan.

  -   If the master servicer were to foreclose on any mortgage loan, it would do so
      subject to any related senior lien. In order for the debt related to the
      mortgage loan to be paid in full at such sale, a bidder at the foreclosure
      sale of that mortgage loan would have to bid an amount sufficient to pay off
      all sums due under the mortgage loan and the senior lien or purchase the
      mortgaged property subject to the senior lien. In the event that such
      proceeds from a foreclosure or similar sale of the related mortgaged property
      were insufficient to satisfy both loans in the aggregate, the trust fund, as
      the holder of the junior lien, and, accordingly, holders of the certificates,
      would bear the risk of delay in distributions while a deficiency judgment
      against the borrower was being obtained and the risk of loss if the
      deficiency judgment were not realized upon. Moreover, deficiency judgments
      may not be available in certain jurisdictions. In addition, a junior
      mortgagee may not foreclose on the property securing a junior mortgage unless
      it forecloses subject to the senior mortgage.

  We refer you to "Certain Legal Aspects of the Mortgage Loans--Junior Mortgages"
  in this prospectus for further information.

  THERE IS A RISK THAT ANY APPLICABLE CREDIT SUPPORT WILL NOT COVER ALL LOSSES.

  -   The prospectus supplement for a series of certificates will describe any
      credit support in the related trust fund, which may include letters of
      credit, insurance policies, guarantees, reserve funds or other types of
      credit support, or combinations of these. Any credit support will be subject
      to the conditions and limitations described here and in the related
      prospectus supplement. Moreover, this credit support may not cover all
      potential losses or risks; for example, credit support may or may not cover
      fraud or negligence by a borrower or other parties.

  -   A series of securities may include one or more classes of subordinate
      securities (which may include offered securities), if we provide for that in
      the related prospectus supplement. Although subordination is designed to
      reduce the risk to holders of senior securities of delinquent distributions
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  243/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 245 of 377
      or ultimate losses, the amount of subordination will be limited and may
      decline under certain circumstances. In addition, if principal payments on
      one or more classes of securities of a series are made in a specified order
      of priority, any limits with respect to the aggregate amount of claims under
      any related credit support may be exhausted before the principal of the lower
      priority classes of securities of this series has been repaid. As a result,
      the impact of significant losses and shortfalls on the assets may fall
      primarily upon those classes of securities having a lower priority of
      payment. Moreover, if a form of credit support covers more than one series of
      securities (we refer to this as a "covered trust"), holders of securities
      evidencing an interest in a covered trust will be subject to the risk that
      this credit support will be exhausted by the claims of other covered trusts.

  -   The amount of any applicable credit support supporting one or more classes of
      offered securities, including the subordination of one or more classes of
      securities, will be determined on the basis of criteria established by each
      rating agency rating such classes of securities based on an assumed level of
      defaults, delinquencies, other losses or other factors. We can't assure you,
      however, that the

                                                        4
  <PAGE>

      loss experience on the related assets will not exceed these assumed levels.

  -   Regardless of the form of credit enhancement, the amount of coverage will be
      limited in amount and in most cases will be subject to periodic reduction in
      accordance with a schedule or formula. The master servicer will generally be
      permitted to reduce, terminate or substitute all or a portion of the credit
      enhancement for any series of securities, if the applicable rating agency
      indicates that the then-current rating of those securities will not be
      adversely affected.

  -   The rating agency rating a series of securities may lower its rating
      following the initial issuance of the securities if the obligations of any
      applicable credit support provider have been downgraded, or as a result of
      losses on the related assets substantially in excess of the levels
      contemplated by that rating agency when it performed its initial rating
      analysis. None of the depositor, the master servicer or any of their
      affiliates will have any obligation to replace or supplement any credit
      support or to take any other action to maintain any rating of any series of
      securities.

  We refer you to "--There are risks in relying on the limited nature of ratings",
  "Description of the Securities" and "Description of Credit Support" for further
  information.

  THERE IS A RISK TO HOLDERS OF SUBORDINATE SECURITIES THAT LOSSES WILL HAVE A
  GREATER IMPACT ON THEM.

  -   The rights of subordinate securityholders to receive distributions to which
      they would otherwise be entitled with respect to the assets will be
      subordinate to the rights of the master servicer (to the extent that the
      master servicer is paid its servicing fee, including any unpaid servicing
      fees with respect to one or more prior due periods, and is reimbursed for
      certain unreimbursed advances and unreimbursed liquidation expenses) and the
      senior securityholders to the extent described in the related prospectus
      supplement. As a result of the foregoing, investors must be prepared to bear
      the risk that they may be subject to delays in payment and may not recover
      their initial investments in the subordinate securities.

  We refer you to "Description of the Securities--General" and "--Allocation of
  Losses and Shortfalls" in this prospectus for further information.

  -   The yields on the subordinate securities may be extremely sensitive to the
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  244/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 246 of 377
      loss experience of the assets and the timing of any such losses. If the
      actual rate and amount of losses experienced by the assets exceed the rate
      and amount of such losses assumed by an investor, the yields to maturity on
      the subordinate securities may be lower than you anticipated.

  THERE IS A RISK THAT OBLIGORS ON BALLOON LOANS WILL NOT BE ABLE TO MAKE BALLOON
  PAYMENTS.

  Some of the mortgage loans as of the cut-off date may not be fully amortizing
  over their terms to maturity (we call these "balloon loans") and, thus, will
  require substantial principal payments (i.e., balloon payments) at their stated
  maturity. Mortgage loans with balloon payments involve a greater degree of risk
  because the ability of a mortgagor to make a balloon payment typically will
  depend upon its ability either to timely refinance the loan or to timely sell
  the related mortgaged property. The ability of a mortgagor to accomplish either
  of these goals will be affected by a number of factors, including the level of
  available mortgage interest rates at the time of sale or refinancing, the
  mortgagor's equity in the related mortgaged property, the financial condition of
  the mortgagor, the value of the mortgaged property, tax laws, prevailing general
  economic conditions and the availability of credit for single family or
  multifamily real properties generally.

  THERE IS A POSSIBILITY, IF THE RELATED PROSPECTUS SUPPLEMENT PROVIDES FOR IT,
  THAT UPON AN OPTIONAL TERMINATION OF A TRUST FUND, THE PROCEEDS MAY BE LESS THAN
  THE OUTSTANDING PRINCIPAL AMOUNT OF THE SECURITIES PLUS ACCRUED INTEREST.

  -   If specified in the related prospectus supplement, a series of securities may
      be subject to optional early termination through the repurchase of the assets
      in the related trust fund by the party specified therein, under the
      circumstances and in the manner set forth therein. If provided in the related
      prospectus supplement, upon the reduction of the security balance of a
      specified class or classes of securities to a specified percentage or amount,
      the party

                                                        5
  <PAGE>

      specified therein will solicit            bids for the purchase of all assets of the
      trust fund, or of a sufficient            portion of such assets to retire such class or
      classes or purchase such class            or classes at a price set forth in the related
      prospectus supplement, in each            case, under the circumstances and in the
      manner set forth therein.

  -   In either such case, if the related prospectus supplement provides for it,
      the proceeds available for distribution to securityholders may be less than
      the outstanding principal balance of their securities plus accrued interest.
      If this happens, these securityholders could incur a loss on their
      investment.

  THERE ARE RISKS RELATING TO CERTAIN FEDERAL INCOME TAX CONSIDERATIONS REGARDING
  REMIC RESIDUAL CERTIFICATES.

  -   Holders of REMIC residual certificates must report on their federal income
      tax returns as ordinary income their pro rata share of the taxable income of
      the REMIC, regardless of the amount or timing of their receipt of cash
      payments, as described in "Material Federal Income Tax Consequences--REMICs."
      Under certain circumstances, holders of offered securities that are REMIC
      residual certificates may have taxable income and tax liabilities arising
      from such investment during a taxable year in excess of the cash received
      during such period. Individual holders of REMIC residual certificates may be
      limited in their ability to deduct servicing fees and other expenses of the
      REMIC.

  -   In addition, REMIC residual certificates are subject to certain restrictions
      on transfer. Because of the special tax treatment of REMIC residual
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  245/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 247 of 377
      certificates, the taxable income arising in a given year on a REMIC residual
      certificate will not be equal to the taxable income associated with
      investment in a corporate bond or stripped instrument having similar cash
      flow characteristics and pre-tax yield. Therefore, the after-tax yield on the
      REMIC residual certificate may be significantly less than that of a corporate
      bond or stripped instrument having similar cash flow characteristics.
      Additionally, prospective purchasers of a REMIC residual certificate should
      be aware that treasury regulations provide that REMIC residual interests may
      not be marked to market.

  We refer you to "Material Federal Income Tax Consequences--REMICs" in this
  prospectus for further information.

  THERE ARE RISKS IN RELYING ON THE LIMITED NATURE OF RATINGS.

         Any rating assigned by a rating agency to a class of securities will
  reflect that rating agency's assessment solely of the likelihood that holders of
  securities of that class will receive payments to which those securityholders
  are entitled under the related agreement. This rating will not be an assessment
  of the likelihood that principal prepayments (including those caused by
  defaults) on the related mortgage assets will be made, the degree to which the
  rate of such prepayments might differ from what you originally anticipated or
  the likelihood of early optional termination of the series of securities. This
  rating will not address the possibility that prepayment at higher or lower rates
  than you anticipated may cause you to experience a yield lower than you
  anticipated or that an investor purchasing a security at a significant premium
  might fail to recoup its initial investment under certain prepayment scenarios.
  Each prospectus supplement will identify any payment to which holders of offered
  securities of the related series are entitled that is not covered by the
  applicable rating.

  We refer you to "Ratings" in this prospectus for further information.

                                                        6
  <PAGE>

                                    DESCRIPTION OF THE TRUST FUNDS

  ASSETS

  The primary assets of each Trust Fund (the "Assets") will include:

            (i)      one- to five-family mortgage loans (collectively, the "Mortgage
                     Loans"), including without limitation, Home Equity Loans, Home
                     Improvement Contracts and Manufactured Housing Contracts or

            (ii)     direct obligations of the United States, agencies thereof or
                     agencies created thereby which are:

                   (a)      interest-bearing securities,

                   (b)      non-interest-bearing securities,

                   (c)      originally interest-bearing securities from which coupons
                            representing the right to payment of interest have been
                            removed, or

                   (d)      interest-bearing securities from which the right to payment
                            of principal has been removed (the "Government Securities").

        As used herein, "Mortgage Loans" refers to whole Mortgage Loans. The
  Mortgage Loans will not be guaranteed or insured by Merrill Lynch Mortgage
  Investors, Inc. (the "Depositor"). Each Asset will be selected by a sponsor of
  the transaction for inclusion in a Trust Fund from among those purchased, either
  directly or indirectly, from a prior holder thereof (an "Asset Seller"), which
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  246/376
5/20/2019                         https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                      Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 248 of 377
  may be an affiliate of the Depositor and, with respect to Assets, which prior
  holder may or may not be the originator of such Mortgage Loan.

        The Securities will be entitled to payment only from the assets of the
  related Trust Fund and will not be entitled to payments in respect of the assets
  of any other trust fund established by the Depositor. If specified in the
  related Prospectus Supplement, the assets of a Trust Fund will consist of
  certificates representing beneficial ownership interests in, or indebtedness of,
  another trust fund that contains the Assets.

        Static pool information regarding the sponsor of the transaction will be
  available on a website, as set forth in the related prospectus supplement. Such
  website may include information regarding transactions which closed prior to
  January 1, 2006. Any information related to such pre-January 1, 2006 information
  will not be deemed to be part of the related prospectus supplement, this
  prospectus or the registration statement.

  MORTGAGE LOANS

  General

            Each Mortgage Loan will be secured by:

                (i)     a lien on a Mortgaged Property consisting of a one- to
                        five-family residential property (a "Single Family Property" and
                        the related Mortgage Loan a "Single Family Mortgage Loan") or

            (ii)       a security interest in shares issued by private cooperative
                       housing corporations ("Cooperatives"). If so specified in the
                       related Prospectus Supplement, a Mortgaged Property may include
                       some commercial use.

        Mortgaged Properties will be located in any one of the fifty states, the
  District of Columbia, the Commonwealth of Puerto Rico or any U.S. possession. To
  the extent specified in the related Prospectus Supplement, the Mortgage Loans
  will be secured by first and/or junior mortgages or deeds of trust or other
  similar security instruments creating a first or junior lien on Mortgaged
  Property. The Mortgaged

                                                        7
  <PAGE>

  Properties may include apartments owned by Cooperatives and leasehold interests
  in properties, the title to which is held by third party lessors. Each Mortgage
  Loan will have been originated by a person (the "Originator") other than the
  Depositor. The related Prospectus Supplement will indicate if any Originator is
  an affiliate of the Depositor. The Mortgage Loans will be evidenced by
  promissory notes (the "Mortgage Notes") secured by mortgages, deeds of trust or
  other security instruments (the "Mortgages") creating a lien on the Mortgaged
  Properties. If specified in the related Prospectus Supplement, certain of the
  Mortgage Loans (by principal balance) in a Trust Fund will be, as of the related
  Cut-off Date, 30 days or more past their most recent contractually scheduled
  payment date.

        The adjustable or variable index (the "Index") applicable to Mortgage
  Loans with adjustable Mortgage Rates ("ARM Loans") may be one of the following
  indices:

            -      U.S. Dollar LIBOR ("LIBOR"), which is the average of the London
                   Interbank Offer Rate, a rate at which banks in London, England lend
                   U.S. dollars to other banks in the U.S. dollar wholesale or interbank
                   money markets for a specified duration.

            -      EURIBOR ("EURIBOR"), which is the average of the Euro Interbank Offer
                   Rate, a rate at which banks offer to lend Euros to other banks in the
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                     247/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 249 of 377
                Euro wholesale or interbank money markets for a specified duration.

            -   GBP LIBOR ("GBP LIBOR"), which is the average of the British Pounds
                Sterling London Interbank Offer Rate, a rate at which banks in London,
                England lend British Pounds Sterling to other banks in the British
                Pounds Sterling wholesale or interbank money markets for a specified
                duration.

            -   London Interbank Offer Swap Rate ("LIBORSWAP"), a rate which is the
                difference between the negotiated and of a swap, with the spread
                determined by characteristics of market supply and creditor
                worthiness.

            -   SIBOR ("SIBOR"), which is the average of the Singapore Interbank Offer
                Rate, a rate at which banks in Asia lend U.S. dollars to other banks
                in the Singapore wholesale or interbank money markets for a specified
                duration.

            -   Constant Maturity Treasury ("CMT") Indices, which is an average yield
                on United States Treasury securities adjusted to a specified constant
                maturity, as by the Federal Reserve Board.

            -   Treasury Bill ("T-Bill") Indices, which is a rate based on the results
                of auctions that the U.S. Department of Treasury holds for its
                Treasury bills, notes or bonds or is derived from its daily yield
                curve.

            -   Federal Funds Rate ("Fed Funds Rate"), which is the rate that banks
                charge each other on overnight loans made between them, as determined
                by the Federal Reserve Bank.

            -   Prime Rate ("Prime Rate") Index, which is an index based on the
                interest rate that banks charge to their most credit-worthy customers
                for short-term loans. The Prime Rate may differ among financial
                institutions.

            -   Monthly Treasury Average ("MTA"), which is a per annum rate equal to
                the 12-month average yields on United States Treasury securities
                adjusted to a constant maturity of one year, as published by the
                Federal Reserve Board.

            -   Cost of Funds Index ("COFI"), which is a weighted average cost of
                funds for savings institutions that are member institutions of various
                federal banking districts, most commonly by 11th District members of
                the Federal Home Loan Bank of San Francisco.

            -   National Monthly Median Cost of Funds Index ("National Monthly Median
                COFI"), which is the median COFI of all federal banking districts, or
                the midpoint value, of institutions' COFI ratios.

                                                        8
  <PAGE>

            -   Cost of Savings Index ("COSI"), which is a weighted average of the
                rates of interest on the deposit accounts of the federally insured
                depository institution subsidiaries of Golden West Financial
                Corporation, which operates under the name World Savings.

            -   Consumer Price Index ("CPI"), which is an published monthly by the
                U.S. Bureau of Labor Statistics that measures the change in the cost
                of a basket of products and services, including housing, electricity,
                food and transportation.

            -   Certificate of Deposit Indices ("CODI"), which are indices based on
                the averages of the nationally published secondary market interest
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  248/376
5/20/2019                       https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 250 of 377
                  rates on nationally traded certificates of deposit, as published by
                  the Federal Reserve Board. The certificates of deposit are issued by
                  banks and other financial institutions and pay a fixed rate of
                  interest for specified maturities.

            -     National Average Contract Mortgage Rate ("National Average Contract
                  Mortgage Rate"), which is an index based on a weighted average rate of
                  initial mortgage interest rates paid by home buyers for conventional
                  fixed and adjustable rate single-family homes reported by a sample of
                  mortgage lenders for loans closed for the last five working days of
                  the month. The weightings are determined by the type, size and
                  location of the lender and is reported monthly by the Federal Housing
                  Finance Board.

            -     Federal Home Loan Bank Index ("FHLB Index"), which is which is the
                  average interest rate that member banks pay when they borrow money
                  from a Federal Home Loan Bank.

        The Indices described above which are applicable to the Mortgage Loans for
  a trust fund will be disclosed in the related prospectus supplement.

  LOAN-TO-VALUE RATIO

        The "Loan-to-Value Ratio" of a Mortgage Loan at any given time is the
  ratio (expressed as a percentage) of the then outstanding principal balance of
  the Mortgage Loan plus the principal balance of any senior mortgage loan to the
  Value of the related Mortgaged Property. If specified in the related Prospectus
  Supplement, the Loan-to-Value Ratio of certain Mortgage Loans may exceed 100%.
  The "Value" of a Mortgaged Property, other than with respect to Refinance Loans,
  is generally the lesser of:

            (a)     the appraised value determined in an appraisal obtained by the
                    originator at origination of such loan and

            (b)     the sales price for such property.

        "Refinance Loans" are loans made to refinance existing loans. The Value of
  a Mortgaged Property as of the date of initial issuance of the related series of
  Certificates may be less than the value at origination and will fluctuate from
  time to time based upon changes in economic conditions and the real estate
  market.

  MORTGAGE LOAN INFORMATION IN PROSPECTUS SUPPLEMENTS

        Each Prospectus Supplement will contain information, as of the dates
  specified in such Prospectus Supplement with respect to the Mortgage Loans,
  including:

            (i)       the aggregate outstanding principal balance and the largest,
                      smallest and average outstanding principal balance of the
                      Mortgage Loans as of the applicable Cut-off Date,

            (ii)     the type of property securing the Mortgage Loans,

            (iii)     the weighted average (by principal balance) of the original and
                      remaining terms to maturity of the Mortgage Loans,

            (iv)      the earliest and latest origination date and maturity date of the
                      Mortgage Loans,

            (v)      the range of the Loan-to-Value Ratios at origination of the
                     Mortgage Loans,

                                                        9
  <PAGE>
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   249/376
5/20/2019                        https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                     Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 251 of 377

            (vi)       the Mortgage Rates or range of Mortgage Rates and the weighted
                       average Mortgage Rate borne by the Mortgage Loans,

            (vii)      the state or states in which most of the Mortgaged Properties are
                       located,

            (viii)     information with respect to the prepayment provisions, if any, of
                       the Mortgage Loans,

            (ix)       with respect to ARM Loans, the index, the frequency of the
                       adjustment dates, the range of margins added to the index, and
                       the maximum Mortgage Rate or monthly payment variation at the
                       time of any adjustment thereof and over the life of the ARM Loan,
                       and

            (x)       information regarding the payment characteristics of the Mortgage
                      Loans, including without limitation balloon payment and other
                      amortization provisions

        The related Prospectus Supplement may specify whether the Mortgage Loans
  include closed-end and/or revolving home equity loans or certain balances
  thereof ("Home Equity Loans"), which may be secured by Mortgages that are junior
  to other liens on the related Mortgaged Property and/or home improvement
  installment sales contracts or installment loan agreements (the "Home
  Improvement Contracts") originated by a home improvement contractor and secured
  by a Mortgage on the related Mortgaged Property that is junior to other liens on
  the Mortgaged Property. Generally, the home improvements purchased with the Home
  Improvement Contracts will generally be replacement windows, house siding,
  roofs, swimming pools, satellite dishes, kitchen and bathroom remodeling goods
  and solar heating panels. The related Prospectus Supplement will specify whether
  the Home Improvement Contracts are partially insured under Title I of the
  National Housing Act and, if so, the limitations on such insurance.

        If specified in the related Prospectus Supplement, new draws by borrowers
  under the revolving Home Equity Loans will, during a specified period of time,
  automatically become part of the Trust Fund for a series. As a result, the
  aggregate balance of the revolving Home Equity Loans will fluctuate from day to
  day as new draws by borrowers are added to the Trust Fund and principal
  collections are applied to purchase such balances. Such amounts will usually
  differ each day, as more specifically described in the related Prospectus
  Supplement.

        The related Prospectus Supplement may specify whether the Mortgage Loans
  consist, in whole or in part, of conventional manufactured housing installment
  sales contracts and installment loan agreements, originated by a manufactured
  housing dealer in the ordinary course of business (collectively, "Manufactured
  Housing Contracts"). Such Manufactured Housing Contracts will be secured by
  manufactured homes, located in any of the fifty states or the District of
  Columbia, or by mortgages on the real estate on which the manufactured homes are
  located.

        The manufactured homes securing the Manufactured Housing Contracts will
  consist of manufactured homes within the meaning of 42 United States Code,
  Section 5402(6), or manufactured homes meeting those other standards as shall be
  described in the related prospectus supplement. Section 5402(6) defines a
  "manufactured home" as "a structure, transportable in one or more sections,
  which, in the traveling mode, is eight body feet or more in width or forty body
  feet or more in length, or, when erected on site, is three hundred twenty or
  more square feet, and which is built on a permanent chassis and designed to be
  used as a dwelling with or without a permanent foundation when connected to the
  required utilities, and includes the plumbing, heating, air conditioning and
  electrical systems contained therein; except that the term shall include any
  structure which meets all the requirements of [this] paragraph except the size
  requirements and with respect to which the manufacturer voluntarily files a
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                    250/376
5/20/2019                       https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 252 of 377
  certification required by the Secretary of Housing and Urban Development and
  complies with the standards established under [this] chapter."

        Manufactured homes, and home improvements, unlike mortgaged properties,
  generally depreciate in value. Consequently, at any time after origination it is
  possible, especially in the case of contracts with high loan-to-value ratios at
  origination, that the market value of a manufactured home or home improvement
  may be lower than the principal amount outstanding under the related contract.

                                                        10
  <PAGE>

  Payment provisions of the mortgage loans

            All of the Mortgage Loans will:

            (i)     have original terms to maturity of not more than 40 years, and

            (ii)    provide for payments of principal, interest or both, on due dates
                    that occur monthly, quarterly or semi-annually or at such other
                    regular interval.

  Each Mortgage Loan may provide for no accrual of interest or for accrual of
  interest thereon at an interest rate (a "Mortgage Rate") that is fixed over its
  term or that adjusts from time to time, or that may be converted from an
  adjustable to a fixed Mortgage Rate or a different adjustable Mortgage Rate, or
  from a fixed to an adjustable Mortgage Rate, from time to time pursuant to an
  election or as otherwise specified on the related Mortgage Note, in each case as
  described in the related Prospectus Supplement. Each Mortgage Loan may provide
  for scheduled payments to maturity or payments that adjust from time to time to
  accommodate changes in the Mortgage Rate or to reflect the occurrence of certain
  events or that adjust on the basis of other methodologies, and may provide for
  negative amortization or accelerated amortization, in each case as described in
  the related Prospectus Supplement. Each Mortgage Loan may be fully amortizing or
  require a balloon payment due on its stated maturity date, in each case as
  described in the related Prospectus Supplement.

  GOVERNMENT SECURITIES

        The Prospectus Supplement for a series of Securities evidencing interests
  in Assets of a Trust Fund that include Government Securities will specify, to
  the extent available,

            (i)       the aggregate approximate initial and outstanding principal
                      amounts or notional amounts, as applicable, and types of the
                      Government Securities to be included in the Trust Fund,

            (ii)      the original and remaining terms to stated maturity of the
                      Government Securities,

            (iii)     whether such Government Securities are entitled only to interest
                      payments, only to principal payments or to both,

            (iv)      the interest rates of the Government Securities or the formula to
                      determine such rates, if any,

            (v)      the applicable payment provisions for the Government Securities
                     and

            (vi)      to what extent, if any, the obligation evidenced thereby is
                      backed by the full faith and credit of the United States.

  PRE-FUNDING ACCOUNT

            To the extent provided in a Prospectus Supplement, the Depositor will be
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   251/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 253 of 377
  obligated (subject only to the availability thereof) to sell at a predetermined
  price, and the Trust Fund for the related series of Securities will be obligated
  to purchase (subject to the satisfaction of certain conditions described in the
  applicable Agreement and in the related Prospectus Supplement), additional
  Assets (the "Subsequent Assets") from time to time (as frequently as daily)
  within the number of months specified in the related Prospectus Supplement after
  the issuance of such series of Securities (not to exceed one year) having an
  aggregate principal balance approximately equal to the amount on deposit in the
  Pre-Funding Account (the "Pre-Funded Amount") for such series on date of such
  issuance. The Pre-Funded Amount will not exceed 50% of the proceeds of the
  offering of the related series of Securities.

  ACCOUNTS

        Each     Trust Fund will include one or more accounts established and
  maintained     on behalf of the Securityholders into which the person or persons
  designated     in the related Prospectus Supplement will, to the extent described
  herein and     in such Prospectus Supplement deposit all payments and collections

                                                        11
  <PAGE>

  received or advanced with respect to the Assets and other assets in the Trust
  Fund. Such an account may be maintained as an interest bearing or a non-interest
  bearing account, and funds held therein may be held as cash or invested in
  certain short-term, investment grade obligations, in each case as described in
  the related Prospectus Supplement. See "Description of the Agreement--Collection
  Account and Related Accounts."

  CREDIT SUPPORT

        If so provided in the related Prospectus Supplement, partial or full
  protection against certain defaults and losses on the Assets in the related
  Trust Fund may be provided to one or more classes of Securities in the related
  series in the form of subordination of one or more other classes of Securities
  in such series and/or by one or more other types of credit support, such as a
  letter of credit, insurance policy, surety bonds, guarantee, reserve fund or a
  combination thereof (any such coverage with respect to the Securities of any
  series, "Credit Support"). The amount and types of coverage, the identification
  of the entity providing the coverage (if applicable) and related information
  with respect to each type of Credit Support, if any, will be described in the
  Prospectus Supplement for a series of Securities. See "Risk Factors--Credit
  Support Limitations" and "Description of Credit Support."

  CASH FLOW AGREEMENTS

        If so provided in the related Prospectus Supplement, the Trust Fund may
  include guaranteed investment contracts pursuant to which moneys held in the
  funds and accounts established for the related series will be invested at a
  specified rate. The Trust Fund may also include one or more of the following
  agreements: interest rate exchange agreements, interest rate cap or floor
  agreements, currency exchange agreements or interest rate swap agreements
  consistent with the foregoing. The principal terms of any such agreement (any
  such agreement, a "Cash Flow Agreement"), including, without limitation,
  provisions relating to the timing, manner and amount of payments thereunder and
  provisions relating to the termination thereof, will be described in the
  Prospectus Supplement for the related series. In addition, the related
  Prospectus Supplement will provide certain information with respect to the
  obligor under any such Cash Flow Agreement.

                                             USE OF PROCEEDS

        The net proceeds to be received from the sale of the Securities will be
  applied by the Depositor to the purchase of Assets, or the payment of the
  financing incurred in such purchase, and to pay for certain expenses incurred in
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  252/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 254 of 377
  connection with such purchase of Assets and sale of Securities. The Depositor
  expects to sell the Securities from time to time, but the timing and amount of
  offerings of Securities will depend on a number of factors, including the volume
  of Assets acquired by the Depositor, prevailing interest rates, availability of
  funds and general market conditions.

                                           YIELD CONSIDERATIONS

  GENERAL

        The yield on any Offered Security will depend on the price paid by the
  Securityholder, the Pass-Through Rate or interest rate of the Security, the
  receipt and timing of receipt of distributions on the Security and the weighted
  average life of the Assets in the related Trust Fund (which may be affected by
  prepayments, defaults, liquidations or repurchases). See "Risk Factors."

  PASS-THROUGH RATE AND INTEREST RATE

        Securities of any class within a series may have fixed, variable or
  adjustable Pass-Through Rates or interest rates, which may or may not be based
  upon the interest rates borne by the Assets in the related Trust Fund. The
  Prospectus Supplement with respect to any series of Securities will specify the
  Pass-

                                                        12
  <PAGE>

  Through Rate or interest rate for each class of such Securities or, in the case
  of a variable or adjustable Pass-Through Rate or interest rate, the method of
  determining the Pass-Through Rate or interest rate; the effect, if any, of the
  prepayment of any Asset on the Pass-Through Rate or interest rate of one or more
  classes of Securities; and whether the distributions of interest on the
  Securities of any class will be dependent, in whole or in part, on the
  performance of any obligor under a Cash Flow Agreement.

        If so specified in the related Prospectus Supplement, the effective yield
  to maturity to each holder of Securities entitled to payments of interest will
  be below that otherwise produced by the applicable Pass-Through Rate or interest
  rate and purchase price of such Security because, while interest may accrue on
  each Asset during a certain period, the distribution of such interest will be
  made on a day which may be several days, weeks or months following the period of
  accrual.

  TIMING OF PAYMENT OF INTEREST

        Each payment of interest on the Securities (or addition to the Security
  Balance of a class of Accrual Securities) on a Distribution Date will include
  interest accrued during the Interest Accrual Period for such Distribution Date.
  As indicated above under "--Pass-Through Rate and Interest Rate," if the
  Interest Accrual Period ends on a date other than the day before a Distribution
  Date for the related series, the yield realized by the holders of such
  Securities may be lower than the yield that would result if the Interest Accrual
  Period ended on such day before the Distribution Date.

  PAYMENTS OF PRINCIPAL; PREPAYMENTS

        The yield to maturity on the Securities will be affected by the rate of
  principal payments on the Assets (including principal prepayments on Mortgage
  Loans resulting from both voluntary prepayments by the borrowers and involuntary
  liquidations). The rate at which principal prepayments occur on the Mortgage
  Loans will be affected by a variety of factors, including, without limitation,
  the terms of the Mortgage Loans, the level of prevailing interest rates, the
  availability of mortgage credit and economic, demographic, geographic, tax,
  legal and other factors. In general, however, if prevailing interest rates fall
  significantly below the Mortgage Rates on the Mortgage Loans comprising or
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  253/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 255 of 377
  underlying the Assets in a particular Trust Fund, such Mortgage Loans are likely
  to be the subject of higher principal prepayments than if prevailing rates
  remain at or above the rates borne by such Mortgage Loans. In this regard, it
  should be noted that certain Assets may consist of Mortgage Loans with different
  Mortgage Rates. The rate of principal payments on some or all of the classes of
  Securities of a series will correspond to the rate of principal payments on the
  Assets in the related Trust Fund. Mortgage Loans with a prepayment premium
  provision, to the extent enforceable, generally would be expected to experience
  a lower rate of principal prepayments than otherwise identical Mortgage Loans
  without such provisions or with lower Prepayment Premiums.

        If the purchaser of a Security offered at a discount calculates its
  anticipated yield to maturity based on an assumed rate of distributions of
  principal that is faster than that actually experienced on the Assets, the
  actual yield to maturity will be lower than that so calculated. Conversely, if
  the purchaser of a Security offered at a premium calculates its anticipated
  yield to maturity based on an assumed rate of distributions of principal that is
  slower than that actually experienced on the Assets, the actual yield to
  maturity will be lower than that so calculated. In either case, if so provided
  in the Prospectus Supplement for a series of Securities, the effect on yield on
  one or more classes of the Securities of such series of prepayments of the
  Assets in the related Trust Fund may be mitigated or exacerbated by any
  provisions for sequential or selective distribution of principal to such
  classes.

        Generally, when a full prepayment is made on a Mortgage Loan, the obligor
  is charged interest on the principal amount of the Mortgage Loan so prepaid for
  the number of days in the month actually elapsed up to the date of the
  prepayment. Prepayments in full will likely reduce the amount of interest paid
  in the following month to holders of Securities entitled to payments of interest
  because interest on the principal amount of any Mortgage Loan so prepaid will be
  paid only to the date of prepayment rather than for a full month. Generally, a
  partial prepayment of principal is applied so as to reduce the outstanding

                                                        13
  <PAGE>

  principal balance of the related Mortgage Loan as of the Due Date in the month
  in which such partial prepayment is received.

        The timing of changes in the rate of principal payments on the Assets may
  significantly affect an investor's actual yield to maturity, even if the average
  rate of distributions of principal is consistent with an investor's expectation.
  In general, the earlier a principal payment is received on the Mortgage Loans
  and distributed on a Security, the greater the effect on such investor's yield
  to maturity. The effect on an investor's yield of principal payments occurring
  at a rate higher (or lower) than the rate anticipated by the investor during a
  given period may not be offset by a subsequent like decrease (or increase) in
  the rate of principal payments.

        The Securityholder will bear the risk of being able to reinvest principal
  received in respect of a Security at a yield at least equal to the yield on such
  Security.

  PREPAYMENTS--MATURITY AND WEIGHTED AVERAGE LIFE

        The rates at which principal payments are received on the Assets included
  in or comprising a Trust Fund and the rate at which payments are made from any
  Credit Support or Cash Flow Agreement for the related series of Securities may
  affect the ultimate maturity and the weighted average life of each class of such
  series. Prepayments on the Mortgage Loans comprising or underlying the Assets in
  a particular Trust Fund will generally accelerate the rate at which principal is
  paid on some or all of the classes of the Securities of the related series.

            If so provided in the Prospectus Supplement for a series of Securities,
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  254/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 256 of 377
  one or more classes of Securities may have a final scheduled Distribution Date,
  which is the date on or prior to which the Security Balance thereof is scheduled
  to be reduced to zero, calculated on the basis of the assumptions applicable to
  such series set forth therein.

        Weighted average life refers to the average amount of time that will
  elapse from the date of issue of a security until each dollar of principal of
  such security will be repaid to the investor. The weighted average life of a
  class of Securities of a series will be influenced by the rate at which
  principal on the Mortgage Loans comprising or underlying the Assets is paid to
  such class, which may be in the form of scheduled amortization or prepayments
  (for this purpose, the term "prepayment" includes prepayments, in whole or in
  part, and liquidations due to default).

        In addition, the weighted average life of the Securities may be affected
  by the varying maturities of the Mortgage Loans comprising or underlying the
  Assets in a Trust Fund. If any Mortgage Loans comprising or underlying the
  Assets in a particular Trust Fund have actual terms to maturity less than those
  assumed in calculating final scheduled Distribution Dates for the classes of
  Securities of the related series, one or more classes of such Securities may be
  fully paid prior to their respective final scheduled Distribution Dates, even in
  the absence of prepayments. Accordingly, the prepayment experience of the Assets
  will, to some extent, be a function of the mix of Mortgage Rates and maturities
  of the Mortgage Loans comprising or underlying such Assets. See "Description of
  the Trust Funds."

        Prepayments on loans are also commonly measured relative to a prepayment
  standard or model, such as the Constant Prepayment Rate ("CPR") prepayment model
  or the Standard Prepayment Assumption ("SPA") prepayment model, each as
  described below. CPR represents a constant assumed rate of prepayment each month
  relative to the then outstanding principal balance of a pool of loans for the
  life of such loans. SPA represents an assumed rate of prepayment each month
  relative to the then outstanding principal balance of a pool of loans. A
  prepayment assumption of 100% of SPA assumes prepayment rates of 0.2% per annum
  of the then outstanding principal balance of such loans in the first month of
  the life of the loans and an additional 0.2% per annum in each month thereafter
  until the thirtieth month. Beginning in the thirtieth month and in each month
  thereafter during the life of the loans, 100% of SPA assumes a constant
  prepayment rate of 6% per annum each month.

                                                        14
  <PAGE>

        Neither CPR nor SPA nor any other prepayment model or assumption purports
  to be a historical description of prepayment experience or a prediction of the
  anticipated rate of prepayment of any pool of loans, including the Mortgage
  Loans underlying or comprising the Assets.

        The Prospectus Supplement with respect to each series of Securities may
  contain tables, if applicable, setting forth the projected weighted average life
  of each class of Offered Securities of such series and the percentage of the
  initial Security Balance of each such class that would be outstanding on
  specified Distribution Dates based on the assumptions stated in such Prospectus
  Supplement, including assumptions that prepayments on the Mortgage Loans
  comprising or underlying the related Assets are made at rates corresponding to
  various percentages of CPR, SPA or such other standard specified in such
  Prospectus Supplement. Such tables and assumptions are intended to illustrate
  the sensitivity of the weighted average life of the Securities to various
  prepayment rates and will not be intended to predict or to provide information
  that will enable investors to predict the actual weighted average life of the
  Securities. It is unlikely that prepayment of any Mortgage Loans comprising or
  underlying the Assets for any series will conform to any particular level of
  CPR, SPA or any other rate specified in the related Prospectus Supplement.

  OTHER FACTORS AFFECTING WEIGHTED AVERAGE LIFE
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  255/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 257 of 377

  Type of Mortgage Loan

        If so specified in the related Prospectus Supplement, a number of Mortgage
  Loans may have balloon payments due at maturity, and because the ability of a
  mortgagor to make a balloon payment typically will depend upon its ability
  either to refinance the loan or to sell the related Mortgaged Property, there is
  a risk that a number of Mortgage Loans having balloon payments may default at
  maturity. In the case of defaults, recovery of proceeds may be delayed by, among
  other things, bankruptcy of the mortgagor or adverse conditions in the market
  where the property is located. In order to minimize losses on defaulted Mortgage
  Loans, the servicer may, to the extent and under the circumstances set forth in
  the related Prospectus Supplement, be permitted to modify Mortgage Loans that
  are in default or as to which a payment default is imminent. Any defaulted
  balloon payment or modification that extends the maturity of a Mortgage Loan
  will tend to extend the weighted average life of the Securities, thereby
  lengthening the period of time elapsed from the date of issuance of a Security
  until it is retired.

        With respect to certain Mortgage Loans, including ARM Loans, the Mortgage
  Rate at origination may be below the rate that would result if the index and
  margin relating thereto were applied at origination. Under the applicable
  underwriting standards, the mortgagor under each Mortgage Loan generally will be
  qualified on the basis of the Mortgage Rate in effect at origination. The
  repayment of any such Mortgage Loan may thus be dependent on the ability of the
  mortgagor or obligor to make larger level monthly payments following the
  adjustment of the Mortgage Rate. In addition, certain Mortgage Loans may be
  subject to temporary buydown plans ("Buydown Mortgage Loans") pursuant to which
  the monthly payments made by the mortgagor during the early years of the
  Mortgage Loan will be less than the scheduled monthly payments thereon (the
  "Buydown Period"). The periodic increase in the amount paid by the mortgagor of
  a Buydown Mortgage Loan during or at the end of the applicable Buydown Period
  may create a greater financial burden for the mortgagor, who might not have
  otherwise qualified for a mortgage, and may accordingly increase the risk of
  default with respect to the related Mortgage Loan.

        The Mortgage Rates on certain ARM Loans subject to negative amortization
  generally adjust monthly and their amortization schedules adjust less
  frequently. During a period of rising interest rates as well as immediately
  after origination (initial Mortgage Rates are generally lower than the sum of
  the applicable index at origination and the related margin over such index at
  which interest accrues), the amount of interest accruing on the principal
  balance of such Mortgage Loans may exceed the amount of the minimum scheduled
  monthly payment thereon. As a result, a portion of the accrued interest on
  negatively amortizing Mortgage Loans may be added to the principal balance
  thereof and will bear interest at the applicable Mortgage Rate. The addition of
  any such deferred interest to the principal balance of any related class or
  classes of Securities will lengthen the weighted average life thereof and may
  adversely

                                                        15
  <PAGE>

  affect yield to holders thereof, depending upon the price at which such
  Securities were purchased. In addition, with respect to certain ARM Loans
  subject to negative amortization, during a period of declining interest rates,
  it might be expected that each minimum scheduled monthly payment on such a
  Mortgage Loan would exceed the amount of scheduled principal and accrued
  interest on the principal balance thereof, and since such excess will be applied
  to reduce the principal balance of the related class or classes of Securities,
  the weighted average life of such Securities will be reduced and may adversely
  affect yield to holders thereof, depending upon the price at which such
  Securities were purchased.

  Defaults
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  256/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 258 of 377

        The rate of defaults on the Mortgage Loans will also affect the rate,
  timing and amount of principal payments on the Assets and thus the yield on the
  Securities. In general, defaults on mortgage loans are expected to occur with
  greater frequency in their early years. The rate of default on Mortgage Loans
  which are refinance or limited documentation mortgage loans, and on Mortgage
  Loans with high Loan-to-Value Ratios, may be higher than for other types of
  Mortgage Loans. Furthermore, the rate and timing of prepayments, defaults and
  liquidations on the Mortgage Loans will be affected by the general economic
  condition of the region of the country in which the related Mortgage Properties
  are located. The risk of delinquencies and loss is greater and prepayments are
  less likely in regions where a weak or deteriorating economy exists, as may be
  evidenced by, among other factors, increasing unemployment or falling property
  values.

  Foreclosures

        The number of foreclosures or repossessions and the principal amount of
  the Mortgage Loans comprising or underlying the Assets that are foreclosed or
  repossessed in relation to the number and principal amount of Mortgage Loans
  that are repaid in accordance with their terms will affect the weighted average
  life of the Mortgage Loans comprising or underlying the Assets and that of the
  related series of Securities.

  Refinancing

        At the request of a mortgagor, the Master Servicer or a Sub-Servicer may
  allow the refinancing of a Mortgage Loan in any Trust Fund by accepting
  prepayments thereon and permitting a new loan secured by a mortgage on the same
  property. In the event of such a refinancing, the new loan would not be included
  in the related Trust Fund and, therefore, such refinancing would have the same
  effect as a prepayment in full of the related Mortgage Loan. A Sub-Servicer or
  the Master Servicer may, from time to time, implement programs designed to
  encourage refinancing. Such programs may include, without limitation,
  modifications of existing loans, general or targeted solicitations, the offering
  of pre-approved applications, reduced origination fees or closing costs, or
  other financial incentives. In addition, Sub-Servicers may encourage the
  refinancing of Mortgage Loans, including defaulted Mortgage Loans, that would
  permit creditworthy borrowers to assume the outstanding indebtedness of such
  Mortgage Loans.

  Due-on-Sale Clauses

        Acceleration of mortgage payments as a result of certain transfers of
  underlying Mortgaged Property is another factor affecting prepayment rates that
  may not be reflected in the prepayment standards or models used in the relevant
  Prospectus Supplement. A number of the Mortgage Loans comprising or underlying
  the Assets may include "due-on-sale" clauses that allow the holder of the
  Mortgage Loans to demand payment in full of the remaining principal balance of
  the Mortgage Loans upon sale, transfer or conveyance of the related Mortgaged
  Property. With respect to any Mortgage Loans, the Master Servicer will generally
  enforce any due-on-sale clause to the extent it has knowledge of the conveyance
  or proposed conveyance of the underlying Mortgaged Property and it is entitled
  to do so under applicable law; provided, however, that the Master Servicer will
  not take any action in relation to the enforcement of any due-on-sale provision
  which would adversely affect or jeopardize coverage under any

                                                        16
  <PAGE>

  applicable insurance policy. See "Certain Legal Aspects of Mortgage
  Loans--Due-on-Sale Clauses" and "Description of the Agreements--Due-on-Sale
  Provisions."

                                               THE DEPOSITOR
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  257/376
5/20/2019                       https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 259 of 377

        Merrill Lynch Mortgage Investors, Inc., the Depositor, is a direct
  wholly-owned subsidiary of Merrill Lynch Mortgage Capital Inc. and was
  incorporated in the State of Delaware on June 13, 1986. The principal executive
  offices of the Depositor are located at 250 Vesey Street, World Financial
  Center, North Tower, 10th Floor, New York, New York 10218-1310. Its telephone
  number is (212) 449-0357.

        The Depositor's principal business is to acquire, hold and/or sell or
  otherwise dispose of cash flow assets, usually in connection with the
  securitization of that asset. The Depositor does not have, nor is it expected in
  the future to have, any significant assets.

                                    DESCRIPTION OF THE SECURITIES

  GENERAL

        The certificates of each series (including any class of certificates not
  offered hereby) (collectively, the "Certificates") will represent the entire
  beneficial ownership interest in the Trust Fund created pursuant to the related
  Agreement. If a series of Securities includes Notes, such Notes will represent
  indebtedness of the related Trust Fund and will be issued and secured pursuant
  to an indenture (an "Indenture"). Each series of Securities will consist of one
  or more classes of Securities that may:

            (i)      provide for the accrual of interest thereon based on fixed,
                     variable or adjustable rates;

            (ii)     be senior (collectively, "Senior Securities") or subordinate
                     (collectively, "Subordinate Securities") to one or more other
                     classes of Securities in respect of certain distributions on the
                     Securities;

            (iii)     be entitled to principal distributions, with disproportionately
                      low, nominal or no interest distributions (collectively,
                      "Stripped Principal Securities");

            (iv)     be entitled to interest distributions, with disproportionately
                     low, nominal or no principal distributions (collectively,
                     "Stripped Interest Securities");

            (v)      provide for distributions of accrued interest thereon commencing
                     only following the occurrence of certain events, such as the
                     retirement of one or more other classes of Securities of such
                     series (collectively, "Accrual Securities");

            (vi)     provide for payments of principal as described in the related
                     Prospectus Supplement, from all or only a portion of the Assets in
                     such Trust Fund, to the extent of available funds, in each case as
                     described in the related Prospectus Supplement; and/or

            (vii)    provide for distributions based on a combination of two or more
                     components thereof with one or more of the characteristics
                     described in this paragraph including a Stripped Principal
                     Security component and a Stripped Interest Security component.

        If so specified in the related Prospectus Supplement, distributions on one
  or more classes of a series of Securities may be limited to collections from a
  designated portion of the Mortgage Loans in the related Mortgage Pool (each such
  portion of Mortgage Loans, a "Mortgage Loan Group"). Any such classes may
  include classes of Offered Securities.

        Each class of Offered Securities of a series will be issued in minimum
  denominations corresponding to the Security Balances or, in case of Stripped
  Interest Securities, notional amounts or percentage interests specified in the
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   258/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 260 of 377
  related Prospectus Supplement. The transfer of any Offered Securities may be
  registered and such Securities may be exchanged without the payment of any
  service charge payable in connection with such registration of transfer or
  exchange, but the Depositor or the Trustee or any agent

                                                        17
  <PAGE>

  thereof may require payment of a sum sufficient to cover any tax or other
  governmental charge. One or more classes of Securities of a series may be issued
  in definitive form ("Definitive Securities") or in book-entry form ("Book-Entry
  Securities"), as provided in the related Prospectus Supplement. See "Risk
  Factors--Book-Entry Registration" and "Description of the Securities--Book-Entry
  Registration and Definitive Securities." Definitive Securities will be
  exchangeable for other Securities of the same class and series of a like
  aggregate Security Balance, notional amount or percentage interest but of
  different authorized denominations. See "Risk Factors--Limited Liquidity" and
  "--Limited Assets."

  CATEGORIES OF CLASSES OF SECURITIES

        The Securities of any series may be comprised of one or more classes. Such
  classes, in general, fall into different categories. The following chart
  identifies and generally defines certain of the more typical categories. The
  Prospectus Supplement for a series of Securities may identify the classes which
  comprise such series by reference to the following categories or another
  category specified in the related Prospectus Supplement.

  <Table>
  <Caption>
  CATEGORIES OF CLASSES                                           DEFINITION
  ---------------------                                           ----------
  <S>                                                             <C>
                                                                  PRINCIPAL TYPES

  "Accretion Directed".........................                   A class that receives principal payments from the
                                                                  accreted interest from specified Accrual Classes. An
                                                                  Accretion Directed Class also may receive principal
                                                                  payments from principal paid on the Mortgage Loans for
                                                                  the related series.

  "Component Securities".......................                   A class consisting of "Components." The Components of
                                                                  a class of Component Securities may have different
                                                                  principal and/or interest payment characteristics but
                                                                  together constitute a single class and do not
                                                                  represent severable interests. Each Component of a
                                                                  class of Component Securities may be identified as
                                                                  falling into one or more of the categories in this
                                                                  chart.

  "Lockout Class" (sometimes also referred to
    as a "NAS Class")..........................                   A class that is designed to receive no principal
                                                                  payments or a disproportionately small portion of
                                                                  principal payments from the first Distribution Date
                                                                  until a Distribution Date specified in the related
                                                                  Prospectus Supplement.

  "Notional Amount Class"......................                   A class having no principal balance and bearing
                                                                  interest on the related notional amount. The notional
                                                                  amount is used for purposes of the determination of
                                                                  interest distributions.

  "Planned Amortization Class" (also sometimes
    referred to as a "PAC")....................                   A class that is designed to receive principal payments
                                                                  using a pre-determined principal balance schedule
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  259/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 261 of 377
                                                                  derived by assuming two constant prepayment rates for
                                                                  the underlying Mortgage Loans. These two rates are the
                                                                  endpoints for the "structuring range" for the Planned
                                                                  Amortization Class. The Planned Amortization Classes
                                                                  in any series of Securities may be subdivided into
                                                                  different categories (e.g., Planned Amortization Class
                                                                  I ("PAC I") Planned Amortization Class II ("PAC II")
                                                                  and so forth) derived using different structuring
                                                                  ranges.
  </Table>

                                                        18
  <PAGE>

  <Table>
  <Caption>
  CATEGORIES OF CLASSES                                           DEFINITION
  ---------------------                                           ----------
  <S>                                                             <C>
  "Scheduled Amortization Class"...............                   A class that is designed to receive principal payments
                                                                  using a pre-determined principal balance schedule but
                                                                  is not designated as a Planned Amortization Class or
                                                                  Targeted Amortization Class. The schedule is derived
                                                                  by assuming either two constant prepayment rates or a
                                                                  single constant prepayment rate for the underlying
                                                                  Mortgage Loans. In the former case, the two rates are
                                                                  the endpoints for the "structuring rate" for the
                                                                  Scheduled Amortization Class and such range generally
                                                                  is narrower than that for a Planned Amortization
                                                                  Class. Typically, the Support Class for the applicable
                                                                  series of Securities generally will represent a
                                                                  smaller percentage of the Scheduled Amortization Class
                                                                  than a Support Class generally would represent in
                                                                  relation to a Planned Amortization Class or a Targeted
                                                                  Amortization Class.

  "Senior Securities"..........................                   A class that is entitled to receive payments of
                                                                  principal and interest on each Distribution Date prior
                                                                  to the classes of Subordinate Securities.

  "Senior Support Securities"..................                   A class of Senior Securities that bears certain losses
                                                                  allocated to one or more classes of Senior Securities
                                                                  after the classes of Subordinate Securities are no
                                                                  longer outstanding.

  "Sequential Pay Class".......................                   Classes that are entitled to receive principal
                                                                  payments in a prescribed sequence, that do not have
                                                                  predetermined principal balance schedules and that, in
                                                                  most cases, are entitled to receive payments of
                                                                  principal continuously from the first Distribution
                                                                  Date on which they receive principal until they are
                                                                  retired. A single class that is entitled to receive
                                                                  principal payments before or after other classes in
                                                                  the same series of Securities may be identified as a
                                                                  Sequential Pay class.

  "Strip Class"................................                   A class that is entitled to receive a constant
                                                                  proportion, or "strip," of the principal payments on
                                                                  the underlying Mortgage Loans.

  "Mezzanine Securities".......................                   A class that is entitled to receive payments of
                                                                  principal and interest on each Distribution Date after
                                                                  the Senior Securities have received their full
                                                                  principal and interest entitlements and prior to any
                                                                  distributions of principal and interest on the classes
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  260/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 262 of 377
                                                                  of Subordinate Securities.

  "Subordinate Securities".....................                   A class that is entitled to receive payments of
                                                                  principal and interest on each Distribution Date only
                                                                  after the Senior Securities and classes of Subordinate
                                                                  Securities with higher priority of distributions, if
                                                                  any have received their full principal and interest
                                                                  entitlements.

  "Super Senior Securities"....................                   A class of Senior Securities that will not bear its
                                                                  share of certain losses after the class of Subordinate
                                                                  Securities are no longer outstanding for so long as
                                                                  one or more other specified classes of Senior
                                                                  Securities are outstanding.
  </Table>

                                                        19
  <PAGE>

  <Table>
  <Caption>
  CATEGORIES OF CLASSES                                           DEFINITION
  ---------------------                                           ----------
  <S>                                                             <C>
  "Support Class" (also sometimes referred to
    as a "Companion Class")....................                   A class that is entitled to receive principal payments
                                                                  on any Distribution Date only if scheduled payments
                                                                  have been made on specified Planned Amortization
                                                                  Classes, Targeted Amortization Classes and/or
                                                                  Scheduled Amortization Classes.

  Targeted Amortization Class" (also sometimes
    referred to as a "TAC")....................                   A class    that is designed to receive principal payments
                                                                  using a    pre-determined principal balance schedule
                                                                  derived    by assuming a single constant prepayment rate
                                                                  for the    underlying Mortgage Loans.

                                                                  INTEREST TYPES

  "Component Securities".......................                   A class consisting of "Components." The components of
                                                                  a class of Component Securities may have different
                                                                  principal and/or interest payment characteristics but
                                                                  together constitute a single class and do not
                                                                  represent severable interests. Each Component of a
                                                                  class of Component Securities may be identified as
                                                                  falling into one or more of the categories in this
                                                                  chart.

  "Fixed Rate Class"...........................                   A class with an interest rate that is fixed throughout
                                                                  the life of the class.

  "Floating Rate Class"........................                   A class with an interest rate that resets periodically
                                                                  based upon a designated index and that varies directly
                                                                  with changes in such index.

  "Inverse Floating Rate Class"................                   A class with an interest rate that resets periodically
                                                                  based upon a designated index and that varies
                                                                  inversely with changes in such index and with changes
                                                                  in the interest rate payable on the related Floating
                                                                  Rate Class.

  "Variable Rate Class"........................                   A class with an interest rate that resets periodically
                                                                  and is calculated by reference to the rate or rates of
                                                                  interest applicable to the Mortgage Loans.

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  261/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 263 of 377
  "Interest-Only Class"........................                   A class that is entitled to receive some or all of the
                                                                  interest payments made on the Mortgage Loans and
                                                                  little or no principal. Interest-Only Classes have
                                                                  either a nominal principal balance or a notional
                                                                  amount. A nominal principal balance represents actual
                                                                  principal that will be paid on the class. It is
                                                                  referred to as nominal since it is extremely small
                                                                  compared to other classes. A notional amount is the
                                                                  amount used as a reference to calculate the amount of
                                                                  interest due on an Interest-Only Class that is not
                                                                  entitled to any distributions in respect of principal.
  </Table>

                                                        20
  <PAGE>

  <Table>
  <Caption>
  CATEGORIES OF CLASSES                                           DEFINITION
  ---------------------                                           ----------
  <S>                                                             <C>
  "Principal-Only Class".......................                   A class that does not bear interest and is entitled to
                                                                  receive only distributions in respect of principal.

  "Accrual Class"..............................                   A class that accretes the amount of accrued interest
                                                                  otherwise distributable on such class, which amount
                                                                  will be added as principal to the principal balance of
                                                                  such class on each applicable Distribution Date. Such
                                                                  accretion may continue until some specified event has
                                                                  occurred or until such Accrual Class is retired.

  "Step-up Class"..............................                   A class that bears interest at one or more higher, or
                                                                  "stepped-up" Pass-Through Rates or interest rates for
                                                                  a period of time specified in the related Prospectus
                                                                  Supplement before resetting to a lower Pass-Through
                                                                  Rate or interest rate that will remain fixed
                                                                  thereafter.

  "Exchangeable Class".........................                   A class that may be exchanged for another class under
                                                                  terms specified in the related Prospectus Supplement.
  </Table>

        If the Interest Rate of a Floating Rate Class is determined based upon an
  Index, the Index will be one of the following:

            -   CMT;

            -   CODI;

            -   COFI;

            -   COSI;

            -   CPI;

            -   Fed Funds Rate;

            -   FHLB Index;

            -   GBP LIBOR;

            -   LIBOR;

            -   LIBORSWAP;

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  262/376
5/20/2019                       https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 264 of 377
            -     MTA;

            -     National Average Contract Mortgage Rate;

            -     National Monthly Median COFI;

            -     Prime Rate;

            -     SIBOR;

            -     SWAPLIBOR; and

            -     T-Bill.

        Each of these indices is described in more detail under "Description of
  the Trust Funds--The Mortgage Loans--General" above.

  DISTRIBUTIONS

        Distributions on the Securities of each series will be made by or on
  behalf of the Trustee on each Distribution Date as specified in the related
  Prospectus Supplement from the Available Distribution

                                                        21
  <PAGE>

  Amount for such series and such Distribution Date. Except as otherwise specified
  in the related Prospectus Supplement, distributions (other than the final
  distribution) will be made to the persons in whose names the Securities are
  registered at the close of business on the last business day of the month
  preceding the month in which the Distribution Date occurs (the "Record Date"),
  and the amount of each distribution will be determined as of the close of
  business on the date specified in the related Prospectus Supplement (the
  "Determination Date"). All distributions with respect to each class of
  Securities on each Distribution Date will be allocated pro rata among the
  outstanding Securities in such class or by random selection, as described in the
  related Prospectus Supplement or otherwise established by the related Trustee.
  Payments will be made either by wire transfer in immediately available funds to
  the account of a Securityholder at a bank or other entity having appropriate
  facilities therefor, if such Securityholder has so notified the Trustee or other
  person required to make such payments no later than the date specified in the
  related Prospectus Supplement (and, if so provided in the related Prospectus
  Supplement, holds Securities in the requisite amount specified therein), or by
  check mailed to the address of the person entitled thereto as it appears on the
  Security Register; provided, however, that the final distribution in retirement
  of the Securities (whether Definitive Securities or Book-Entry Securities) will
  be made only upon presentation and surrender of the Securities at the location
  specified in the notice to Securityholders of such final distribution.

  AVAILABLE DISTRIBUTION AMOUNT

        All distributions on the Securities of each series on each Distribution
  Date will be made from the Available Distribution Amount described below, in
  accordance with the terms described in the related Prospectus Supplement. Unless
  provided otherwise in the related Prospectus Supplement, the "Available
  Distribution Amount" for each Distribution Date equals the sum of the following
  amounts:

            (i)      the total amount of all cash on deposit in the related Collection
                     Account as of the corresponding Determination Date, exclusive of:

                     (a)     all scheduled payments of principal and interest collected
                             but due on a date subsequent to the related Due Period
                             (unless the related Prospectus Supplement provides
                             otherwise, a "Due Period" with respect to any Distribution
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   263/376
5/20/2019                       https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 265 of 377
                             Date will commence on the second day of the month in which
                             the immediately preceding Distribution Date occurs, or the
                             day after the Cut-off Date in the case of the first Due
                             Period, and will end on the first day of the month of the
                             related Distribution Date),

                     (b)     unless the related Prospectus Supplement provides otherwise,
                             all prepayments, together with related payments of the
                             interest thereon and related Prepayment Premiums,
                             Liquidation Proceeds, Insurance Proceeds and other
                             unscheduled recoveries received subsequent to the related
                             Due Period, and

                     (c)     all amounts in the Collection Account that are due or
                             reimbursable to the Depositor, the Trustee, an Asset Seller,
                             a Sub-Servicer, the Master Servicer or any other entity as
                             specified in the related Prospectus Supplement or that are
                             payable in respect of certain expenses of the related Trust
                             Fund;

            (ii)     if the related Prospectus Supplement so provides, interest or
                     investment income on amounts on deposit in the Collection Account,
                     including any net amounts paid under any Cash Flow Agreements;

            (iii)     all advances made by a Master Servicer or any other entity as
                      specified in the related Prospectus Supplement with respect to
                      such Distribution Date;

            (iv)     if and to the extent the related Prospectus Supplement so
                     provides, amounts paid by a Master Servicer or any other entity as
                     specified in the related Prospectus Supplement with respect to
                     interest shortfalls resulting from prepayments during the related
                     Prepayment Period; and
                                               22
  <PAGE>

            (v)      unless the related Prospectus Supplement provides otherwise, to
                     the extent not on deposit in the related Collection Account as of
                     the corresponding Determination Date, any amounts collected under,
                     from or in respect of any Credit Support with respect to such
                     Distribution Date.

        As described below, the entire Available Distribution Amount will be
  distributed among the related Securities (including any Securities not offered
  hereby) on each Distribution Date, and accordingly will be released from the
  Trust Fund and will not be available for any future distributions.

  DISTRIBUTIONS OF INTEREST ON THE SECURITIES

        Each class of Securities (other than classes of Stripped Principal
  Securities that have no Pass-Through Rate or interest rate) may have a different
  Pass-Through Rate or interest rate, which will be a fixed, variable or
  adjustable rate at which interest will accrue on such class or a component
  thereof (the "Pass-Through Rate" in the case of Certificates). The related
  Prospectus Supplement will specify the Pass-Through Rate or interest rate for
  each class or component or, in the case of a variable or adjustable Pass-Through
  Rate or interest rate, the method for determining the Pass-Through Rate or
  interest rate. As set forth in the related Prospectus Supplement, interest on
  the Securities will be calculated on the basis of either a 360-day year
  consisting of twelve 30-day months or a 360-day year and the actual number of
  days elapsed in the accrual period for such Securities.

        Distributions of interest in respect of the Securities of any class will
  be made on each Distribution Date (other than any class of Accrual Securities,
  which will be entitled to distributions of accrued interest commencing only on
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   264/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 266 of 377
  the Distribution Date, or under the circumstances, specified in the related
  Prospectus Supplement, and any class of Stripped Principal Securities that are
  not entitled to any distributions of interest) based on the Accrued Security
  Interest for such class and such Distribution Date, subject to the sufficiency
  of the portion of the Available Distribution Amount allocable to such class on
  such Distribution Date. Prior to the time interest is distributable on any class
  of Accrual Securities, the amount of Accrued Security Interest otherwise
  distributable on such class will be added to the Security Balance thereof on
  each Distribution Date. With respect to each class of Securities and each
  Distribution Date (other than certain classes of Stripped Interest Securities),
  "Accrued Security Interest" will be equal to interest accrued for a specified
  period on the outstanding Security Balance thereof immediately prior to the
  Distribution Date, at the applicable Pass-Through Rate or interest rate, reduced
  as described below. Accrued Security Interest on Stripped Interest Securities
  will be equal to interest accrued for a specified period on the outstanding
  notional amount thereof immediately prior to each Distribution Date, at the
  applicable Pass-Through Rate or interest rate, reduced as described below. The
  method of determining the notional amount for any class of Stripped Interest
  Securities will be described in the related Prospectus Supplement. Reference to
  notional amount is solely for convenience in certain calculations and does not
  represent the right to receive any distributions of principal.

        The Accrued Security Interest on a series of Securities will be reduced in
  the event of prepayment interest shortfalls, which are shortfalls in collections
  of interest for a full accrual period resulting from prepayments prior to the
  due date in such accrual period on the Mortgage Loans comprising or underlying
  the Assets in the Trust Fund for such series. The particular manner in which
  such shortfalls are to be allocated among some or all of the classes of
  Securities of that series will be specified in the related Prospectus
  Supplement. The related Prospectus Supplement will also describe the extent to
  which the amount of Accrued Certificate Interest that is otherwise distributable
  on (or, in the case of Accrual Securities, that may otherwise be added to the
  Security Balance of) a class of Offered Securities may be reduced as a result of
  any other contingencies, including delinquencies, losses and deferred interest
  on or in respect of the Mortgage Loans comprising or underlying the Assets in
  the related Trust Fund. Any reduction in the amount of Accrued Security Interest
  otherwise distributable on a class of Securities by reason of the allocation to
  such class of a portion of any deferred interest on the Mortgage Loans
  comprising or underlying the Assets in the related Trust Fund will result in a
  corresponding increase in the Security Balance of such class. See "Risk
  Factors--Average Life of Securities; Prepayments; Yields" and "Yield
  Considerations."

                                                        23
  <PAGE>

  DISTRIBUTIONS OF PRINCIPAL OF THE SECURITIES

        The Securities of each series, other than certain classes of Stripped
  Interest Securities, will have a "Security Balance" which, at any time, will
  equal the then maximum amount that the holder will be entitled to receive in
  respect of principal out of the future cash flow on the Assets and other assets
  included in the related Trust Fund. The outstanding Security Balance of a
  Security will be reduced to the extent of distributions of principal thereon
  from time to time and, if and to the extent so provided in the related
  Prospectus Supplement, by the amount of losses incurred in respect of the
  related Assets, may be increased in respect of deferred interest on the related
  Mortgage Loans to the extent provided in the related Prospectus Supplement and,
  in the case of Accrual Securities prior to the Distribution Date on which
  distributions of interest are required to commence, will be increased by any
  related Accrued Security Interest. The initial aggregate Security Balance of all
  classes of Securities of a series will not be greater than the outstanding
  aggregate principal balance of the related Assets as of the applicable Cut-off
  Date. The initial aggregate Security Balance of a series and each class thereof
  will be specified in the related Prospectus Supplement. Distributions of
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  265/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 267 of 377
  principal will be made on each Distribution Date to the class or classes of
  Securities entitled thereto in accordance with the provisions described in such
  Prospectus Supplement until the Security Balance of such class has been reduced
  to zero. Stripped Interest Securities with no Security Balance are not entitled
  to any distributions of principal.

  COMPONENTS

        To the extent specified in the related Prospectus Supplement, distribution
  on a class of Securities may be based on a combination of two or more different
  components as described under "--General" above. To such extent, the
  descriptions set forth under "--Distributions of Interests on the Securities"
  and "--Distributions of Principal of the Securities" above also relate to
  components of such a class of Securities. In such case, reference in such
  sections to Security Balance and Pass-Through Rate or interest rate refer to the
  principal balance, if any, of any such component and the Pass-Through Rate or
  interest rate, if any, on any such component, respectively.

  ALLOCATION OF LOSSES AND SHORTFALLS

        If so provided in the Prospectus Supplement for a series of Securities
  consisting of one or more classes of Subordinate Securities, on any Distribution
  Date in respect of which losses or shortfalls in collections on the Assets have
  been incurred, the amount of such losses or shortfalls will be borne first by a
  class of Subordinate Securities in the priority and manner and subject to the
  limitations specified in such Prospectus Supplement. See "Description of Credit
  Support" for a description of the types of protection that may be included in a
  Trust Fund against losses and shortfalls on Assets comprising such Trust Fund.

  ADVANCES IN RESPECT OF DELINQUENCIES

        With respect to any series of Securities evidencing an interest in a Trust
  Fund, the Master Servicer or another entity described therein will be required
  as part of its servicing responsibilities to advance on or before each
  Distribution Date its own funds or funds held in the Collection Account that are
  not included in the Available Distribution Amount for such Distribution Date, in
  an amount equal to the aggregate of payments of principal (other than any
  balloon payments) and interest (net of related servicing fees and Retained
  Interest) that were due on the Mortgage Loans in such Trust Fund during the
  related Due Period and were delinquent on the related Determination Date,
  subject to the Master Servicer's (or another entity's) good faith determination
  that such advances will be reimbursable from Related Proceeds (as defined
  below). In the case of a series of Securities that includes one or more classes
  of Subordinate Securities and if so provided in the related Prospectus
  Supplement, the Master Servicer's (or another entity's) advance obligation may
  be limited only to the portion of such delinquencies necessary to make the
  required distributions on one or more classes of Senior Securities and/or may be
  subject to the Master Servicer's (or another entity's) good faith determination
  that such advances will be reimbursable not only from Related Proceeds but also
  from collections on other Assets otherwise distributable on one or more classes
  of such Subordinate Securities. See "Description of Credit Support."

                                                        24
  <PAGE>

        Advances are intended to maintain a regular flow of scheduled interest and
  principal payments to holders of the class or classes of Certificates entitled
  thereto, rather than to guarantee or insure against losses. Advances of the
  Master Servicer's (or another entity's) funds will be reimbursable only out of
  related recoveries on the Mortgage Loans (including amounts received under any
  form of Credit Support) respecting which such advances were made (as to any
  Mortgage Loan, "Related Proceeds") and, if so provided in the Prospectus
  Supplement, out of any amounts otherwise distributable on one or more classes of
  Subordinate Securities of such series; provided, however, that any such advance
  will be reimbursable from any amounts in the Collection Account prior to any
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  266/376
5/20/2019                       https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 268 of 377
  distributions being made on the Securities to the extent that the Master
  Servicer (or such other entity) shall determine in good faith that such advance
  (a "Nonrecoverable Advance") is not ultimately recoverable from Related Proceeds
  or, if applicable, from collections on other Assets otherwise distributable on
  such Subordinate Securities. If advances have been made by the Master Servicer
  from excess funds in the Collection Account, the Master Servicer is required to
  replace such funds in the Collection Account on any future Distribution Date to
  the extent that funds in the Collection Account on such Distribution Date are
  less than payments required to be made to Securityholders on such date. If so
  specified in the related Prospectus Supplement, the obligations of the Master
  Servicer (or another entity) to make advances may be secured by a cash advance
  reserve fund, a surety bond, a letter of credit or another form of limited
  guaranty. If applicable, information regarding the characteristics of, and the
  identity of any obligor on, any such surety bond, will be set forth in the
  related Prospectus Supplement.

        If and to the extent so provided in the related Prospectus Supplement, the
  Master Servicer (or another entity) will be entitled to receive interest at the
  rate specified therein on its outstanding advances and will be entitled to pay
  itself such interest periodically from general collections on the Assets prior
  to any payment to Securityholders or as otherwise provided in the related
  Agreement and described in such Prospectus Supplement.

  REPORTS TO SECURITYHOLDERS

        With each distribution to holders of any class of Securities of a series,
  the Master Servicer or the Trustee, as provided in the related Prospectus
  Supplement, will forward or cause to be forwarded to each such holder, to the
  Depositor a statement setting forth, in each case the following information (but
  not limited to the following information) to the extent applicable and
  available:

            (i)         the amount of such distribution to holders of Securities of such
                        class applied to reduce the Security Balance thereof;

            (ii)        the amount of such distribution to holders of Securities of such
                        class allocable to Accrued Security Interest;

            (iii)        the amount of such distribution allocable to Prepayment
                         Premiums;

            (iv)        the amount of related servicing compensation received by a
                        Master Servicer (and, if payable directly out of the related
                        Trust Fund, by any Sub-Servicer) and such other customary
                        information as any such Master Servicer or the Trustee deems
                        necessary or desirable, or that a Securityholder reasonably
                        requests, to enable Securityholders to prepare their tax
                        returns;

            (v)       the aggregate amount of advances included in such distribution,
                      and the aggregate amount of unreimbursed advances at the close of
                      business on such Distribution Date;

            (vi)        the aggregate principal balance of the Assets at the close of
                        business on such Distribution Date;

            (vii)       the number and aggregate principal balance of Mortgage Loans in
                        respect of which:

                        (a)     one scheduled payment is delinquent,

                        (b)     two scheduled payments are delinquent,

                                                        25
  <PAGE>
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   267/376
5/20/2019                        https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                     Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 269 of 377

                         (c)    three or more scheduled payments are delinquent, and

                         (d)    foreclosure proceedings have been commenced;

            (viii)       with respect to any Mortgage Loan liquidated during the related
                         Due Period, the portion of such liquidation proceeds payable or
                         reimbursable to the Master Servicer (or any other entity) in
                         respect of such Mortgage Loan, and the amount of any loss to
                         Securityholders;

            (ix)         with respect to each REO Property relating to a Mortgage Loan
                         and included in the Trust Fund as of the end of the related Due
                         Period, the loan number of the related Mortgage Loan and the
                         date of acquisition;

            (x)        with respect to each REO Property relating to a Whole Loan and
                       included in the Trust Fund as of the end of the related Due
                       Period:

                       (a)     the book value,

                       (b)     the principal balance of the related Mortgage Loan
                               immediately following such Distribution Date (calculated as
                               if such Mortgage Loan were still outstanding taking into
                               account certain limited modifications to the terms thereof
                               specified in the Agreement),

                         (c)    the aggregate amount of unreimbursed servicing expenses
                                and unreimbursed advances in respect thereof, and

                         (d)    if applicable, the aggregate amount of interest accrued
                                and payable on related servicing expenses and related
                                advances;

            (xi)         with respect to any such REO Property sold during the related
                         Due Period:

                         (a)    the aggregate amount of sale proceeds,

                         (b)    the portion of such sales proceeds payable or reimbursable
                                to the Master Servicer in respect of such REO Property or
                                the related Mortgage Loan; and

                         (c)    the amount of any loss to Securityholders in respect of
                                the related Mortgage Loan;

            (xii)        the aggregate Security Balance or notional amount, as the case
                         may be, of each class of Securities (including any class of
                         Securities not offered hereby) at the close of business on such
                         Distribution Date, separately identifying any reduction in such
                         Security Balance due to the allocation of any loss and increase
                         in the Security Balance of a class of Accrual Securities in the
                         event that Accrued Security Interest has been added to such
                         balance;

            (xiii)       the aggregate amount of principal prepayments made during the
                         related Due Period;

            (xiv)        the amount deposited in the reserve fund, if any, on such
                         Distribution Date;

            (xv)       the amount remaining in the reserve fund, if any, as of the close
                       of business on such Distribution Date;

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                    268/376
5/20/2019                        https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                     Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 270 of 377
            (xvi)        the aggregate unpaid Accrued Security Interest, if any, on each
                         class of Securities at the close of business on such
                         Distribution Date;

            (xvii)       in the case of Securities with a variable Pass-Through Rate or
                         interest rate, the Pass-Through Rate or interest rate applicable
                         to such Distribution Date, and, if available, the immediately
                         succeeding Distribution Date, as calculated in accordance with
                         the method specified in the related Prospectus Supplement;

            (xviii)      in the case of Securities with an adjustable Pass-Through Rate
                         or interest rate, for statements to be distributed in any month
                         in which an adjustment date occurs, the adjustable Pass-Through
                         Rate or interest rate applicable to such Distribution Date, if

                                                        26
  <PAGE>

                         available, and the immediately succeeding Distribution Date as
                         calculated in accordance with the method specified in the
                         related Prospectus Supplement;

            (xix)        as to any series which includes Credit Support, the amount of
                         coverage of each instrument of Credit Support included therein
                         as of the close of business on such Distribution Date; and

            (xx)       the aggregate amount of payments by the obligors of default
                       interest, late charges and assumption and modification fees
                       collected during the related Due Period.

        In the case of information furnished pursuant to subclauses (i)-(iv)
  above, the amounts shall be expressed as a dollar amount per minimum
  denomination of Securities or for such other specified portion thereof. In
  addition, in the case of information furnished pursuant to subclauses (i), (ii),
  (xii), (xvi) and (xvii) above, such amounts shall also be provided with respect
  to each component, if any, of a class of Securities. The Prospectus Supplement
  for each series of Offered Securities will describe any additional information
  to be included in reports to the holders of such Securities.

        Within a reasonable period of time after the end of each calendar year,
  the Master Servicer or the Trustee, as provided in the related Prospectus
  Supplement, shall furnish to each person who at any time during the calendar
  year was a holder of a Security a statement containing the information set forth
  in subclauses (i)-(iv) above, aggregated for such calendar year or the
  applicable portion thereof during which such person was a Securityholder. Such
  obligation of the Master Servicer or the Trustee shall be deemed to have been
  satisfied to the extent that substantially comparable information shall be
  provided by the Master Servicer or the Trustee pursuant to any requirements of
  the Code as are from time to time in force. See "Description of the
  Securities--Registration and Definitive Securities."

  TERMINATION

        The obligations created by the related Agreement for each series of
  Certificates will terminate upon the payment to Certificateholders of that
  series of all amounts held in the Collection Account or by the Master Servicer,
  if any, or the Trustee and required to be paid to them pursuant to such
  Agreement following the earlier of (i) the final payment or other liquidation of
  the last Asset subject thereto or the disposition of all property acquired upon
  foreclosure of any Mortgage Loan subject thereto and (ii) the purchase of all of
  the assets of the Trust Fund by the party entitled to effect such termination,
  under the circumstances and in the manner set forth in the related Prospectus
  Supplement. In no event, however, will the trust created by the Agreement
  continue beyond the date specified in the related Prospectus Supplement. Written
  notice of termination of the Agreement will be given to each Securityholder, and
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                    269/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 271 of 377
  the final distribution will be made only upon presentation and surrender of the
  Securities at the location to be specified in the notice of termination.

        If so specified in the related Prospectus Supplement, a series of
  Securities may be subject to optional early termination through the repurchase
  of the assets in the related Trust Fund by a servicer of the transaction, under
  the circumstances and in the manner set forth therein. If so provided in the
  related Prospectus Supplement, upon the reduction of the Security Balance of a
  specified class or classes of Securities by a specified percentage or amount,
  the party specified therein will solicit bids for the purchase of all assets of
  the Trust Fund, or of a sufficient portion of such assets to retire such class
  or classes or purchase such class or classes at a price set forth in the related
  Prospectus Supplement, in each case, under the circumstances and in the manner
  set forth therein.

  BOOK-ENTRY REGISTRATION AND DEFINITIVE SECURITIES

        If so provided in the related Prospectus Supplement, one or more classes
  of the Offered Securities of any series will be issued as Book-Entry Securities,
  and each such class will be represented by one or more single Securities
  registered in the name of a nominee for the depository, The Depository Trust
  Company ("DTC").

                                                        27
  <PAGE>

        DTC is a limited-purpose trust company organized under the laws of the
  State of New York, a member of the Federal Reserve System, a "clearing
  corporation" within the meaning of the Uniform Commercial Code ("UCC") and a
  "clearing agency" registered pursuant to the provisions of Section 17A of the
  Securities Exchange Act of 1934, as amended. DTC was created to hold securities
  for its participating organizations ("Participants") and facilitate the
  clearance and settlement of securities transactions between Participants through
  electronic book-entry changes in their accounts, thereby eliminating the need
  for physical movement of certificates. Participants include Merrill Lynch,
  Pierce, Fenner & Smith Incorporated, securities brokers and dealers, banks,
  trust companies and clearing corporations and may include certain other
  organizations. Indirect access to the DTC system also is available to others
  such as banks, brokers, dealers and trust companies that clear through or
  maintain a custodial relationship with a Participant, either directly or
  indirectly ("Indirect Participants").

        Investors that are not Participants or Indirect Participants but desire to
  purchase, sell or otherwise transfer ownership of, or other interests in,
  Book-Entry Securities may do so only through Participants and Indirect
  Participants. In addition, such investors ("Security Owners") will receive all
  distributions on the Book-Entry Securities through DTC and its Participants.
  Under a book-entry format, Security Owners will receive payments after the
  related Distribution Date because, while payments are required to be forwarded
  to Cede & Co., as nominee for DTC ("Cede"), on each such date, DTC will forward
  such payments to its Participants which thereafter will be required to forward
  them to Indirect Participants or Security Owners. The only "Securityholder" (as
  such term is used in the Agreement) will be Cede, as nominee of DTC, and the
  Security Owners will not be recognized by the Trustee as Securityholders under
  the Agreement. Security Owners will be permitted to exercise the rights of
  Securityholders under the related Agreement, Trust Agreement or Indenture, as
  applicable, only indirectly through the Participants who in turn will exercise
  their rights through DTC.

        Under the rules, regulations and procedures creating and affecting DTC and
  its operations, DTC is required to make book-entry transfers among Participants
  on whose behalf it acts with respect to the Book-Entry Securities and is
  required to receive and transmit distributions of principal of and interest on
  the Book-Entry Securities. Participants and Indirect Participants with which
  Security Owners have accounts with respect to the Book-Entry Securities
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  270/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 272 of 377
  similarly are required to make book-entry transfers and receive and transmit
  such payments on behalf of their respective Security Owners.

        Because DTC can act only on behalf of Participants, who in turn act on
  behalf of Indirect Participants and certain banks, the ability of a Security
  Owner to pledge its interest in the Book-Entry Securities to persons or entities
  that do not participate in the DTC system, or otherwise take actions in respect
  of its interest in the Book-Entry Securities, may be limited due to the lack of
  a physical certificate evidencing such interest.

        DTC has advised the Depositor that it will take any action permitted to be
  taken by a Securityholder under an Agreement only at the direction of one or
  more Participants to whose account with DTC interests in the Book-Entry
  Securities are credited.

        Cedelbank ("CEDEL") is incorporated under the laws of Luxembourg as a
  professional depository. CEDEL holds securities for its participating
  organizations ("CEDEL Participants") and facilitates the clearance and
  settlement of securities transactions between CEDEL Participants through
  electronic book-entry changes in accounts of CEDEL Participants, thereby
  eliminating the need for physical movement of certificates. Transactions may be
  settled in CEDEL in any of 28 currencies, including United States dollars. CEDEL
  provides to its CEDEL Participants, among other things, services for
  safekeeping, administration, clearance and settlement of internationally traded
  securities and securities lending and borrowing. CEDEL interfaces with domestic
  markets in several countries. As a professional depository, CEDEL is subject to
  regulation by the Luxembourg Monetary Institute. CEDEL Participants are
  recognized financial institutions around the world, including underwriters,
  securities brokers and dealers, banks, trust companies, clearing corporations
  and certain other organizations and may include the Underwriters. Indirect
  access to CEDEL is also available to others, such as banks, brokers, dealers and

                                                        28
  <PAGE>

  trust companies that clear through or maintain a custodial relationship with a
  CEDEL Participant, either directly or indirectly.

        The Euroclear System was created in 1968 to hold securities for
  participants of the Euroclear System ("Euroclear Participants") and to clear and
  settle transactions between Euroclear Participants through simultaneous
  electronic book-entry delivery against payment, thereby eliminating the need for
  physical movement of certificates and any risk from lack of simultaneous
  transfers of securities and cash. Transactions may now be settled in Euroclear
  in any of 32 currencies, including United States dollars. The Euroclear System
  includes various other services, including securities lending and borrowing, and
  interfaces with domestic markets in several countries generally similar to the
  arrangements for cross-market transfers with DTC. The Euroclear System is
  operated by JPMorgan Chase Bank, Brussels, Belgium office (the "Euroclear
  Operator" or "Euroclear"), under contract with Euroclear Clearance System, S.C.,
  a Belgian cooperative corporation (the "Euroclear Cooperative"). All operations
  are conducted by the Euroclear Operator, and all Euroclear securities clearance
  accounts and Euroclear cash accounts are accounts with the Euroclear Operator,
  not the Euroclear Cooperative. The Euroclear Cooperative establishes policy for
  the Euroclear System on behalf of Euroclear Participants. Euroclear Participants
  include banks (including central banks), securities brokers and dealers and
  other professional financial intermediaries and may include the Underwriters.
  Indirect access to the Euroclear System is also available to other firms that
  clear through or maintain a custodial relationship with a Euroclear Participant,
  either directly or indirectly.

        The Euroclear Operator is the Belgian branch of a New York banking
  corporation which is a member bank of the Federal Reserve System. As such, it is
  regulated and examined by the Board of Governors of the Federal Reserve System
  and the New York State Banking Department, as well as the Belgian Banking
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  271/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 273 of 377
  Commission.

        Securities clearance accounts and cash accounts with the Euroclear
  Operator are governed by the Terms and Conditions Governing Use of Euroclear and
  the related Operating Procedures of the Euroclear System and applicable Belgian
  law (collectively, the "Terms and Conditions"). The Terms and Conditions govern
  transfers of securities and cash within the Euroclear System, withdrawal of
  securities and cash from the Euroclear System, and receipts of payments with
  respect to securities in the Euroclear System. All securities in the Euroclear
  System are held on a fungible basis without attribution of specific certificates
  to specific securities clearance accounts. The Euroclear Operator acts under the
  Terms and Conditions only on behalf of Euroclear Participants and has no record
  of or relationship with persons holding through Euroclear Participants.

        Distributions with respect to Securities held through CEDEL or Euroclear
  will be credited to the cash accounts of CEDEL Participants or Euroclear
  Participants in accordance with the relevant system's rules and procedures, to
  the extent received by its Depositary. Such distributions will be subject to tax
  reporting and may be subject to withholding in accordance with relevant United
  States tax laws and regulations. See "Material Federal Income Tax Consequences"
  in this Prospectus and "Global Clearance, Settlement and Tax Documentation
  Procedures" in Annex I to the related Prospectus Supplement. CEDEL or the
  Euroclear Operator, as the case may be, will take any other action permitted to
  be taken by a Security under the Indenture, Trust Agreement or Pooling and
  Servicing Agreement, as applicable, on behalf of a CEDEL Participant or
  Euroclear Participant only in accordance with its relevant rules and procedures
  and subject to its Depositary's ability to effect such actions on its behalf
  through DTC.

        Cede, as nominee for DTC, will hold the Securities. CEDEL and Euroclear
  will hold omnibus positions in the Securities on behalf of the CEDEL
  Participants and the Euroclear Participants, respectively, through customers'
  securities accounts in CEDEL's and Euroclear's names on the books of their
  respective depositaries (collectively, the "Depositaries"), which in turn will
  hold such positions in customers' securities accounts in the Depositaries' names
  on the books of DTC.

        Transfers between DTC's participating organizations (the "Participants")
  will occur in accordance with DTC rules. Transfers between CEDEL Participants
  and Euroclear Participants will occur in the ordinary way in accordance with
  their applicable rules and operating procedures.

                                                        29
  <PAGE>

        Cross-market transfers between persons holding directly or indirectly
  through DTC, on the one hand, and directly or indirectly through CEDEL
  Participants or Euroclear Participants, on the other, will be effected in DTC in
  accordance with DTC rules on behalf of the relevant European international
  clearing system by its Depositary; however, such cross-market transactions will
  require delivery of instructions to the relevant European international clearing
  system by the counterparty in such system in accordance with its rules and
  procedures and within its established deadlines (European time). The relevant
  European international clearing system will, if the transaction meets its
  settlement requirements, deliver instructions to its Depositary to take action
  to effect final settlement on its behalf by delivering or receiving securities
  in DTC, and making or receiving payment in accordance with normal procedures for
  same-day funds settlement applicable to DTC. CEDEL Participants and Euroclear
  Participants may not deliver instructions directly to the Depositaries.

        Because of time zone differences, credits of securities in CEDEL or
  Euroclear as a result of a transaction with a Participant will be made during
  the subsequent securities settlement processing, dated the business day
  following the DTC settlement date, and such credits or any transactions in such
  securities settled during such processing will be reported to the relevant CEDEL
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  272/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 274 of 377
  Participant or Euroclear Participant on such business day. Cash received in
  CEDEL or Euroclear as a result of sales of securities by or through a CEDEL
  Participant or a Euroclear Participant to a Participant will be received with
  value on the DTC settlement date but will be available in the relevant CEDEL or
  Euroclear cash account only as of the business day following settlement in DTC.

        Although DTC, CEDEL and Euroclear have agreed to the foregoing procedures
  in order to facilitate transfers of Securities among participants of DTC, CEDEL
  and Euroclear, they are under no obligation to perform or continue to perform
  such procedures and such procedures may be discontinued at any time.

        In the event that any of DTC, CEDEL or Euroclear should discontinue its
  services, the Administrator would seek an alternative depository (if available)
  or cause the issuance of Definitive Securities to the owners thereof or their
  nominees in the manner described in the Prospectus under "Description of the
  Securities--Book Entry Registration and Definitive Securities".

        Securities initially issued in book-entry form will be issued in fully
  registered certificated form to Security Owners or their nominees (the
  "Definitive Securities"), rather than to DTC or its nominee only if (i) the
  Depositor advises the Trustee in writing that DTC is no longer willing or able
  to properly discharge its responsibilities as depository with respect to the
  Securities and the Depositor is unable to locate a qualified successor or (ii)
  the Depositor, at its option, elects to terminate the book-entry system through
  DTC.

        Upon the occurrence of either of the events described in the immediately
  preceding paragraph, DTC is required to notify all Participants of the
  availability through DTC of Definitive Securities for the Security Owners. Upon
  surrender by DTC of the certificate or certificates representing the Book-Entry
  Securities, together with instructions for reregistration, the Trustee will
  issue (or cause to be issued) to the Security Owners identified in such
  instructions the Definitive Securities to which they are entitled, and
  thereafter the Trustee will recognize the holders of such Definitive Securities
  as Securityholders under the Agreement.

  EXCHANGEABLE CERTIFICATES

  GENERAL

        If specified in the related prospectus supplement, a Series of
  Certificates may include one or more classes that are exchangeable certificates
  ("Exchangeable Certificates"). In any of theses series, the holders of one or
  more of the classes of Exchangeable Certificates will be entitled, after notice
  and payment to the trustee of an administrative fee, to exchange all or a
  portion of those classes for proportionate interests in one or more of the other
  classes of Exchangeable Certificates.

                                                        30
  <PAGE>

        If a series includes Exchangeable Certificates as described in the related
  prospectus supplement, all of these classes of Exchangeable Certificates will be
  listed in the prospectus supplement. The Classes of Certificates that are
  exchangeable for one another will be referred to in the related prospectus
  supplement as "related" to each other, and each related grouping of Exchangeable
  Certificates will be referred to as a "combination." Each combination of
  Exchangeable Certificates will be issued by the related issuing entity and, in
  the aggregate, will represent a distinct combination of uncertificated interests
  in the issuing entity. At any time after their initial issuance, any class of
  Exchangeable Certificates may be exchanged for the related class or classes of
  Exchangeable Certificates. In some cases, multiple classes of Exchangeable
  Certificates may be exchanged for one or more classes of related Exchangeable
  Certificates.

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  273/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 275 of 377
        The descriptions in the related prospectus supplement of the Certificates
  of a Series that includes Exchangeable Certificates, including descriptions of
  principal and interest distributions, registration and denomination of
  Certificates, credit enhancement, yield and prepayment considerations and tax,
  ERISA and legal investment considerations, also will apply to each class of
  Exchangeable Certificates. The related prospectus supplement will separately
  describe the yield and prepayment considerations applicable to, and the risks of
  investment in, each class of Exchangeable Certificates in a combination. For
  example, separate decrement tables and yield tables, if applicable, will be
  included for each class of a combination of Exchangeable Certificates.

  EXCHANGES

        If a holder elects to exchange its Exchangeable Certificates for related
  Exchangeable Certificates, the following three conditions must be satisfied:

            -   the aggregate principal balance of the Exchangeable Certificates
                received in the exchange, immediately after the exchange, must equal
                the aggregate principal balance, immediately prior to the exchange, of
                the exchanged certificates (for purposes of this condition, an
                interest-only class will have a principal balance of zero);

            -   the aggregate amount of interest payable on each Distribution Date
                with respect to the Exchangeable Certificates received in the exchange
                must equal the aggregate amount of interest payable on that
                Distribution Date with respect to the exchanged securities; and

            -   the class or classes of Exchangeable Certificates must be exchanged in
                the applicable proportions, if any, described in the related
                prospectus supplement. There are different types of combinations that
                can exist. Any individual series of securities may have multiple types
                of combinations. Some examples of combinations of Exchangeable
                Certificates that differ in their interest characteristics include:

            -   A class of Exchangeable Certificates with an interest rate that varies
                directly with changes in an index and a class of Exchangeable
                Certificates with an interest rate that varies indirectly with changes
                in an index may be exchangeable for a class of Exchangeable
                Certificates with a fixed interest rate. In this case, the classes
                with interest rates that vary with an index would produce, in the
                aggregate, an annual interest amount equal to that generated by the
                class with a fixed interest rate. In addition, the aggregate principal
                balance of the two classes with interest rates that vary with an index
                would equal the principal balance of the class with the fixed interest
                rate.

            -   An interest-only class and a principal only class of Exchangeable
                Certificates may be exchangeable, together, for a class that is
                entitled to both principal and interest payments. The principal
                balance of the principal and interest class would be equal to the
                principal balance of the exchangeable principal only class, and the
                interest rate on the principal and interest class would be a fixed
                rate that, when applied to the principal balance of this class, would
                generate an annual interest amount equal to the annual interest amount
                of the exchangeable interest-only class.

                                                        31
  <PAGE>

            -   Two classes of principal and interest classes with different fixed
                interest rates may be exchangeable, together, for a class that is
                entitled to both principal and interest payments, with a principal
                balance equal to the aggregate principal balance of the tow exchanged
                classes, and a fixed interest rate that, when applied to the principal
                balance of the exchanged for classes, would generate an annual
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  274/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 276 of 377
                interest amount equal to the aggregate amount of annual interest of
                the two exchanged classes.

        In some series, a Certificateholder may be able to exchange its
  Exchangeable Certificates for other Exchangeable Certificates that have
  different principal payment characteristics. Examples of these types of
  combinations include:

            -   A class of Exchangeable Certificates that accretes all of its interest
                for a specified period, with the accreted amount added to the
                principal balance of the accreting class, and a class of Exchangeable
                Certificates that receives principal payments from these accretions
                may be exchangeable, together, for a single class of Exchangeable
                Certificates that receives payments of interest continuously from the
                first distribution date on which it receives interest until it is
                retired.

            -   A class of Exchangeable Certificates that is a Scheduled Amortization
                Class, Planned Amortization Class or Targeted Amortization Class, and
                a class of Exchangeable Certificates that only receives principal
                payments on a distribution date if scheduled payments have been made
                on the Scheduled Amortization Class, Planned Amortization Class or
                Targeted Amortization Class, as applicable, may be exchangeable,
                together for a class of Exchangeable Certificates that receives
                principal payments without regard to the schedule from the first
                distribution date on which it receives principal until it is retired.

        A number of factors may limit the ability of an Exchangeable
  Certificateholder to effect an exchange. For example, the Certificateholder must
  own, at the time of the proposed exchange, the class or classes necessary to
  make the exchange in the necessary proportions. If a Certificateholder does not
  own the necessary classes or does not own the necessary classes in the proper
  proportions, the Certificateholder may not be able to obtain the desired class
  of Exchangeable Certificates. The Certificateholder desiring to make the
  exchange may not be able to purchase the necessary class from the then-current
  owner at a reasonable price, or the necessary proportion of the needed class may
  no longer be available due to principal payments or prepayments that have been
  applied to that class.

  PROCEDURES

        The related prospectus supplement will describe the procedures that must
  be followed to make an exchange. A Certificateholder will be required to provide
  notice to the trustee five business days prior to the proposed exchange date or
  as otherwise specified in the related prospectus supplement. The notice must
  include the outstanding principal or notional amount of the securities to be
  exchanged and to be received, and the proposed exchange date. When the trustee
  receives this notice, it will provide instructions to the Certificateholder
  regarding delivery of the securities and payment of the administrative fee. A
  Certificateholder's notice to the trustee will become irrevocable on the second
  business day prior to the proposed exchange date. Any Exchangeable Certificates
  in book-entry form will be subject to the rules, regulations and procedures
  applicable to DTC's book-entry securities.

        If the related prospectus supplement describes exchange proportions for a
  combination of classes of Exchangeable Certificates, these proportions will be
  based on the original, rather than the outstanding, principal or notional
  amounts of these classes.

        The first payment on an exchangeable security received in an exchange will
  be made on the Distribution Date in the month following the month of the
  exchange or as otherwise described in the related prospectus supplement. This
  payment will be made to the Certificateholder of record as of the applicable
  record date.

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  275/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 277 of 377
                                                        32
  <PAGE>

                                    DESCRIPTION OF THE AGREEMENTS

  AGREEMENTS APPLICABLE TO A SERIES

        REMIC Certificates, Grantor Trust Certificates. Certificates that are
  REMIC Certificates, Grantor Trust Certificates or indebtedness for tax purposes
  will be issued, and the related Trust Fund will be created, pursuant to a
  pooling and servicing agreement (a "Pooling and Servicing Agreement") among the
  Depositor, the Master Servicer and the Trustee. The Assets of such Trust Fund
  will be transferred to the Trust Fund and thereafter serviced in accordance with
  the terms of the Pooling and Servicing Agreement. In the context of the
  conveyance and servicing of the related Assets, the Pooling and Servicing
  Agreement or the Trust Agreement, as applicable, may be referred to herein as
  the "Agreement". If specified in the related Prospectus Supplement, certificates
  that are REMIC Certificates, Grantor Trust Certificates or indebtedness for tax
  purposes will be issued, and the related Trust Fund will be created, pursuant to
  a Trust Agreement (a "Trust Agreement") between the Depositor and the Trustee.
  The Assets of such Trust Fund will be serviced by one or more Master Servicers
  or servicers pursuant to one or more servicing agreements between the Trustee
  and the Master Servicer or servicer, as applicable (each, a "Servicing
  Agreement"), each of which may also be referred to herein as the "Agreement". If
  the Assets of the Trust Fund for such a series consists only of Government
  Securities, such Assets will be conveyed to the Trust Fund and administered
  pursuant to a Trust Agreement between the Depositor and the Trustee, which may
  also be referred to herein as the "Agreement".

        Certificates That Are Partnership Interests for Tax Purposes and
  Notes. Certificates that are partnership interests for tax purposes will be
  issued, and the related Trust Fund will be created, pursuant to a Trust
  Agreement between the Depositor and the Trustee. The Assets of the related Trust
  Fund will be transferred to the Trust Fund and thereafter serviced in accordance
  with a servicing agreement (a "Servicing Agreement") among the Depositor, the
  Servicer and the Trustee. In the context of the conveyance and servicing of the
  related Assets, a Servicing Agreement may be referred to herein as the
  "Agreement".

        A series of Notes issued by a Trust Fund will be issued pursuant to the
  indenture (the "Indenture") between the related Trust Fund and an indenture
  trustee (the "Indenture Trustee") named in the related Prospectus Supplement.

        Notwithstanding the foregoing, if the Assets of a Trust Fund consist only
  of Government Securities, such Assets will be conveyed to the Trust Fund and
  administered in accordance with the terms of the Trust Agreement, which in such
  context may be referred to herein as the Agreement.

        General. Any Master Servicer and the Trustee with respect to any series of
  Securities will be named in the related Prospectus Supplement. In any series of
  Securities for which there are multiple Master Servicers, there may also be
  multiple Mortgage Loan Groups, each corresponding to a particular Master
  Servicer; and, if the related Prospectus Supplement so specifies, the servicing
  obligations of each such Master Servicer will be limited to the Whole Loans in
  such corresponding Mortgage Loan Group. In lieu of appointing a Master Servicer,
  a servicer may be appointed pursuant to the Agreement for any Trust Fund. Such
  servicer will service all or a significant number of Mortgage Loans directly
  without a Sub-Servicer. The obligations of any such servicer shall be
  commensurate with those of the Master Servicer described herein. References in
  this Prospectus to Master Servicer and its rights and obligations shall be
  deemed to also be references to any servicer servicing Mortgage Loans directly
  without a Master Servicer. A manager or administrator may be appointed pursuant
  to the Trust Agreement for any Trust Fund to administer such Trust Fund. The
  provisions of each Agreement will vary depending upon the nature of the
  Securities to be issued thereunder and the nature of the related Trust Fund.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  276/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 278 of 377
  Forms of a Pooling and Servicing Agreement, a Sale and Servicing Agreement and a
  Trust Agreement have been filed as exhibits to the Registration Statement of
  which this Prospectus is a part.

        The following summaries describe certain provisions that may appear in
  each Agreement. The Prospectus Supplement for a series of Securities will
  describe any provision of the Agreement relating to such series that materially
  differs from the description thereof contained in this Prospectus. The summaries
                                          33
  <PAGE>

  do not purport to be complete and are subject to, and are qualified in their
  entirety by reference to, all of the provisions of the Agreement for each Trust
  Fund and the description of such provisions in the related Prospectus
  Supplement. As used herein with respect to any series, the term "Security"
  refers to all of the Securities of that series, whether or not offered hereby
  and by the related Prospectus Supplement, unless the context otherwise requires.
  The Depositor will provide a copy of the Agreement (without exhibits) relating
  to any series of Securities without charge upon written request of a holder of a
  Security of such series addressed to Merrill Lynch Mortgage Investors, Inc., 250
  Vesey Street, World Financial Center, North Tower, 10th Floor, New York, New
  York 10281-1310. Attention: Jack Ross.

  ASSIGNMENT OF ASSETS; REPURCHASES

        At the time of issuance of any series of Securities, the Depositor will
  assign (or cause to be assigned) to the designated Trustee the Assets to be
  included in the related Trust Fund, together with all principal and interest to
  be received on or with respect to such Assets after the Cut-off Date, other than
  principal and interest due on or before the Cut-off Date and other than any
  Retained Interest. The Trustee will, concurrently with such assignment, deliver
  the Securities to the Depositor in exchange for the Assets and the other assets
  comprising the Trust Fund for such series. Each Asset will be identified in a
  schedule appearing as an exhibit to the related Agreement. Such schedule will
  include detailed information in respect of each Loan included in the related
  Trust Fund.

        With respect to each Mortgage Loan, except as otherwise specified in the
  related Prospectus Supplement, the Depositor will deliver or cause to be
  delivered to the Trustee (or to the custodian hereinafter referred to) certain
  loan documents, which will include the original Mortgage Note endorsed, without
  recourse, in blank or to the order of the Trustee, the original Mortgage (or a
  certified copy thereof) with evidence of recording indicated thereon and an
  assignment of the Mortgage to the Trustee in recordable form. Notwithstanding
  the foregoing, a Trust Fund may include Mortgage Loans where the original
  Mortgage Note is not delivered to the Trustee if the Depositor delivers to the
  Trustee or the custodian a copy or a duplicate original of the Mortgage Note,
  together with an affidavit certifying that the original thereof has been lost or
  destroyed. With respect to such Mortgage Loans, the Trustee (or its nominee) may
  not be able to enforce the Mortgage Note against the related borrower. The Asset
  Seller will be required to agree to repurchase, or substitute for (or cause
  another party to repurchase or substitute for), each such Mortgage Loan that is
  subsequently in default if the enforcement thereof or of the related Mortgage is
  materially adversely affected by the absence of the original Mortgage Note. The
  related Prospectus Supplement will specify whether the related Agreement will
  require the Depositor or another party specified therein to promptly cause each
  such assignment of Mortgage to be recorded in the appropriate public office for
  real property records, except in the State of California or in other states
  where, in the opinion of counsel acceptable to the Trustee, such recording is
  not required to protect the Trustee's interest in the related Mortgage Loan
  against the claim of any subsequent transferee or any successor to or creditor
  of the Depositor, the Master Servicer, the relevant Asset Seller or any other
  prior holder of the Mortgage Loan.

            The Trustee (or a custodian) will review such Mortgage Loan documents
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  277/376
5/20/2019                       https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 279 of 377
  within a specified period of days after receipt thereof, and the Trustee (or a
  custodian) will hold such documents in trust for the benefit of the
  Certificateholders. If any such document is found to be missing or defective in
  any material respect, the Trustee (or such custodian) shall notify the Master
  Servicer and the Depositor, and the Master Servicer shall notify the relevant
  Asset Seller. If the Asset Seller cannot cure the omission or defect within a
  specified number of days after receipt of such notice, then the Asset Seller
  will be obligated, within a specified number of days of receipt of such notice,
  to repurchase the related Mortgage Loan from the Trustee at the Purchase Price
  or substitute for such Mortgage Loan. There can be no assurance that an Asset
  Seller will fulfill this repurchase or substitution obligation, and neither the
  Master Servicer nor the Depositor will be obligated to repurchase or substitute
  for such Mortgage Loan if the Asset Seller defaults on its obligation. This
  repurchase or substitution obligation constitutes the sole remedy available to
  the Certificateholders or the Trustee for omission of, or a material defect in,
  a constituent document. To the extent specified in the related Prospectus
  Supplement, in lieu of curing any

                                                        34
  <PAGE>

  omission or defect in the Asset or repurchasing or substituting for such Asset,
  the Asset Seller may agree to cover any losses suffered by the Trust Fund as a
  result of such breach or defect.

        Notwithstanding the preceding two paragraphs, the related Prospectus
  Supplement will specify whether the documents with respect to Home Equity Loans,
  Home Improvement Contracts and Manufactured Housing Contracts will be delivered
  to the Trustee (or a custodian), or whether they will be retained by the Master
  Servicer, which may also be the Asset Seller. The related Prospectus Supplement
  will specify whether assignments of the related Mortgages to the Trustee will be
  recorded.

        With respect to each Government Security in certificated form, the
  Depositor will deliver or cause to be delivered to the Trustee (or the
  custodian) the original certificate or other definitive evidence of such
  Government Security, together with bond power or other instruments,
  certifications or documents required to transfer fully such Government Security,
  to the Trustee for the benefit of the Certificateholders. With respect to each
  Government Security in uncertificated or book-entry form or held through a
  "clearing corporation" within the meaning of the UCC, the Depositor and the
  Trustee will cause such Government Security to be registered directly or on the
  books of such clearing corporation or of one or more securities intermediaries
  in the name of the Trustee for the benefit of the Securityholders. The related
  Prospectus Supplement will specify whether the related Agreement will require
  that either the Depositor or the Trustee promptly cause any Government
  Securities in certificated form not registered in the name of the Trustee to be
  re-registered, with the applicable persons, in the name of the Trustee.

  REPRESENTATIONS AND WARRANTIES; REPURCHASES

        The Depositor will, with respect to each Mortgage Loan, assign certain
  representations and warranties, as of a specified date (the person making such
  representations and warranties, the "Warranting Party") covering, by way of
  example, the following types of matters:

            (i)     the accuracy of the information set forth for such Mortgage Loan on
                    the schedule of Assets appearing as an exhibit to the related
                    Agreement;

            (ii)     the existence of title insurance insuring the lien priority of the
                     Mortgage Loan;

            (iii)    the authority of the Warranting Party to sell the Mortgage Loan;

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   278/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 280 of 377
            (iv)     the payment status of the Mortgage Loan;

            (v)    in the case of a Mortgage Loan, the existence of customary
                   provisions in the related Mortgage Note and Mortgage to permit
                   realization against the Mortgaged Property of the benefit of the
                   security of the Mortgage; and

            (vi)     the existence of hazard and extended perils insurance coverage on
                     the Mortgaged Property.

        Any Warranting Party shall be an Asset Seller or an affiliate thereof or
  such other person acceptable to the Depositor and shall be identified in the
  related Prospectus Supplement.

        Representations and warranties made in respect of a Mortgage Loan may have
  been made as of a date prior to the applicable Cut-off Date. A substantial
  period of time may have elapsed between such date and the date of initial
  issuance of the related series of Certificates evidencing an interest in such
  Mortgage Loan. In the event of a breach of any such representation or warranty,
  the Warranting Party will be obligated to reimburse the Trust Fund for losses
  caused by any such breach or either cure such breach or repurchase or replace
  the affected Mortgage Loan as described below. Since the representations and
  warranties may not address events that may occur following the date as of which
  they were made, the Warranting Party will have a reimbursement, cure, repurchase
  or substitution obligation in connection with a breach of such a representation
  and warranty only if the relevant event that causes such breach occurs prior to
  such date. Such party would have no such obligations if the relevant event that
  causes such breach occurs after such date.

        Each Agreement will provide that the Master Servicer and/or Trustee will
  be required to notify promptly the relevant Warranting Party of any breach of
  any representation or warranty made by it in
                                          35
  <PAGE>

  respect of a Mortgage Loan that materially and adversely affects the value of
  such Mortgage Loan or the interests therein of the Securityholders. If such
  Warranting Party cannot cure such breach within a specified period following the
  date on which such party was notified of such breach, then such Warranting Party
  will be obligated to repurchase such Mortgage Loan from the Trustee within a
  specified period from the date on which the Warranting Party was notified of
  such breach, at the Purchase Price therefor. As to any Mortgage Loan, the
  "Purchase Price" is at least equal to the sum of the unpaid principal balance
  thereof, plus unpaid accrued interest thereon at the Mortgage Rate from the date
  as to which interest was last paid to the due date in the Due Period in which
  the relevant purchase is to occur, plus certain servicing expenses that are
  reimbursable to the Master Servicer. If so provided in the Prospectus Supplement
  for a series, a Warranting Party, rather than repurchase a Mortgage Loan as to
  which a breach has occurred, will have the option, within a specified period
  after initial issuance of such series of Certificates, to cause the removal of
  such Mortgage Loan from the Trust Fund and substitute in its place one or more
  other Mortgage Loans in accordance with the standards described in the related
  Prospectus Supplement. If so provided in the Prospectus Supplement for a series,
  a Warranting Party, rather than repurchase or substitute a Mortgage Loan as to
  which a breach has occurred, will have the option to reimburse the Trust Fund or
  the Securityholders for any losses caused by such breach. This reimbursement,
  repurchase or substitution obligation will constitute the sole remedy available
  to holders of Securities or the Trustee for a breach of representation by a
  Warranting Party.

        Neither the Depositor (except to the extent that it is the Warranting
  Party) nor the Master Servicer will be obligated to purchase or substitute for a
  Mortgage Loan if a Warranting Party defaults on its obligation to do so, and no
  assurance can be given that Warranting Parties will carry out such obligations
  with respect to Mortgage Loans.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  279/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 281 of 377

        The Warranting Party will, with respect to a Trust Fund that includes
  Government Securities, make or assign certain representations or warranties, as
  of a specified date, with respect to such Government Securities, covering the
  accuracy of the information set forth therefor on the schedule of Assets
  appearing as an exhibit to the related Agreement and covering the authority of
  the Warranting Party to sell such Assets. The related Prospectus Supplement will
  describe the remedies for a breach thereof.

        A Master Servicer will make certain representations and warranties
  regarding its authority to enter into, and its ability to perform its
  obligations under, the related Agreement. A breach of any such representation of
  the Master Servicer which materially and adversely affects the interests of the
  Certificateholders and which continues unremedied for the number of days
  specified in the Agreement after the giving of written notice of such breach to
  the Master Servicer by the Trustee or the Depositor, or to the Master Servicer,
  the Depositor and the Trustee by the holders of Certificates evidencing not less
  than 25% of the Voting Rights (or a higher percentage set forth in the related
  Prospectus Supplement), will constitute an Event of Default under such Pooling
  and Servicing Agreement. See "Events of Default" and "Rights Upon Event of
  Default".

  COLLECTION ACCOUNT AND RELATED ACCOUNTS

  General

        The Master Servicer and/or the Trustee will, as to each Trust Fund,
  establish and maintain or cause to be established and maintained one or more
  separate accounts for the collection of payments on the related Assets
  (collectively, the "Collection Account"), which must be either

            (i)    an account or accounts the deposits in which are insured by the
                   Federal Deposit Insurance Corporation ("FDIC") (to the limits
                   established by the FDIC) and, if so specified in the related
                   Prospectus Supplement, the uninsured deposits in which are otherwise
                   secured such that the Trustee have a claim with respect to the funds
                   in the Collection Account or a perfected first priority security
                   interest against any collateral securing such funds that is superior
                   to the claims of any other depositors or general creditors of the
                   institution with which the Collection Account is maintained or

                                                        36
  <PAGE>

            (ii)   otherwise maintained with a bank or trust company, and in a manner,
                   satisfactory to the Rating Agency or Agencies rating any class of
                   Securities of such series.

        The collateral eligible to secure amounts in the Collection Account is
  limited to United States government securities and other investment grade
  obligations specified in the Agreement ("Permitted Investments"). A Collection
  Account may be maintained as an interest bearing or a non-interest bearing
  account and the funds held therein may be invested pending each succeeding
  Distribution Date in certain short-term Permitted Investments. Any interest or
  other income earned on funds in the Collection Account will be paid to a Master
  Servicer or its designee as additional servicing compensation. The Collection
  Account may be maintained with an institution that is an affiliate of the Master
  Servicer, if applicable, provided that such institution meets the standards
  imposed by the Rating Agency or Agencies. If permitted by the Rating Agency or
  Agencies and so specified in the related Prospectus Supplement, a Collection
  Account may contain funds relating to more than one series of mortgage
  pass-through certificates and may contain other funds respecting payments on
  mortgage loans belonging to the Master Servicer or serviced or master serviced
  by it on behalf of others.

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  280/376
5/20/2019                        https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                     Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 282 of 377
  Deposits

        A Master Servicer or the Trustee will deposit or cause to be deposited in
  the Collection Account for one or more Trust Funds as frequently as required in
  the related Agreement, the following payments and collections received, or
  advances made, by the Master Servicer or the Trustee or on its behalf subsequent
  to the Cut-off Date (other than payments due on or before the Cut-off Date, and
  exclusive of any amounts representing a Retained Interest):

            (i)       all payments on account of principal, including principal
                      prepayments, on the Assets;

            (ii)      all payments on account of interest on the Assets, including any
                      default interest collected, in each case net of any portion
                      thereof retained by a Master Servicer or a Sub-Servicer as its
                      servicing compensation and net of any Retained Interest;

            (iii)      all proceeds of the hazard insurance policies to be maintained in
                       respect of each Mortgaged Property securing a Mortgage Loan in
                       the Trust Fund (to the extent such proceeds are not applied to
                       the restoration of the property or released to the mortgagor in
                       accordance with the normal servicing procedures of a Master
                       Servicer or the related Sub-Servicer, subject to the terms and
                       conditions of the related Mortgage and Mortgage Note)
                       (collectively, "Insurance Proceeds") and all other amounts
                       received and retained in connection with the liquidation of
                       defaulted Mortgage Loans in the Trust Fund, by foreclosure or
                       otherwise ("Liquidation Proceeds"), together with the net
                       proceeds on a monthly basis with respect to any Mortgaged
                       Properties acquired for the benefit of Securityholders by
                       foreclosure or by deed in lieu of foreclosure or otherwise;

            (iv)      any amounts paid under any instrument or drawn from any fund that
                      constitutes Credit Support for the related series of Securities as
                      described under "Description of Credit Support";

            (v)       any advances made as described under "Description of the
                      Securities--Advances in Respect of Delinquencies";

            (vi)      any amounts paid under any Cash Flow Agreement, as described under
                      "Description of the Trust Funds--Cash Flow Agreements";

            (vii)      all proceeds of any Asset or, with respect to a Mortgage Loan,
                       property acquired in respect thereof purchased by the Depositor,
                       any Asset Seller or any other specified person as described under
                       "Assignment of Assets; Repurchases" and "Representations and
                       Warranties; Repurchases," all proceeds of any defaulted Mortgage
                       Loan purchased as described under "Realization Upon Defaulted
                       Mortgage Loans," and all proceeds of any Asset

                                                        37
  <PAGE>

                       purchased as described under "Description of the
                       Securities--Termination" (also, "Liquidation Proceeds");

            (viii)     any amounts paid by a Master Servicer to cover certain interest
                       shortfalls arising out of the prepayment of Mortgage Loans in the
                       Trust Fund as described under "Description of the
                       Agreements--Retained Interest; Servicing Compensation and Payment
                       of Expenses";

            (ix)      to the extent that any such item does not constitute additional
                      servicing compensation to a Master Servicer, any payments on
                      account of modification or assumption fees, late payment charges
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                    281/376
5/20/2019                       https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 283 of 377
                     or prepayment premiums on the Mortgage Loans;

            (x)      all payments required to be deposited in the Collection Account
                     with respect to any deductible clause in any blanket insurance
                     policy described under "Hazard Insurance Policies";

            (xi)     any amount required to be deposited by a Master Servicer or the
                     Trustee in connection with losses realized on investments for the
                     benefit of the Master Servicer or the Trustee, as the case may be,
                     of funds held in the Collection Account; and

            (xii)     any other amounts required to be deposited in the Collection
                      Account as provided in the related Agreement and described in the
                      related Prospectus Supplement.

  Withdrawals

        A Master Servicer or the Trustee may, from time to time, make withdrawals
  from the Collection Account for each Trust Fund for any of the following
  purposes:

            (i)       to make distributions to the Securityholders on each Distribution
                      Date;

            (ii)        to reimburse a Master Servicer for unreimbursed amounts advanced
                        as described under "Description of the Securities--Advances in
                        Respect of Delinquencies," such reimbursement to be made out of
                        amounts received which were identified and applied by the Master
                        Servicer as late collections of interest (net of related
                        servicing fees and Retained Interest) on and principal of the
                        particular Mortgage Loans with respect to which the advances
                        were made or out of amounts drawn under any form of Credit
                        Support with respect to such Mortgage Loans;

            (iii)       to reimburse a Master Servicer for unpaid servicing fees earned
                        and certain unreimbursed servicing expenses incurred with
                        respect to Mortgage Loans and properties acquired in respect
                        thereof, such reimbursement to be made out of amounts that
                        represent Liquidation Proceeds and Insurance Proceeds collected
                        on the particular Mortgage Loans and properties, and net income
                        collected on the particular properties, with respect to which
                        such fees were earned or such expenses were incurred or out of
                        amounts drawn under any form of Credit Support with respect to
                        such Mortgage Loans and properties;

            (iv)      to reimburse a Master Servicer for any advances described in
                      clause (ii) above and any servicing expenses described in clause
                      (iii) above which, in the Master Servicer's good faith judgment,
                      will not be recoverable from the amounts described in clauses
                      (ii) and (iii), respectively, such reimbursement to be made from
                      amounts collected on other Assets or, if and to the extent so
                      provided by the related Agreement and described in the related
                      Prospectus Supplement, just from that portion of amounts
                      collected on other Assets that is otherwise distributable on one
                      or more classes of Subordinate Securities, if any remain
                      outstanding, and otherwise any outstanding class of Securities,
                      of the related series;

            (v)       if and to the extent described in the related Prospectus
                      Supplement, to pay a Master Servicer interest accrued on the
                      advances described in clause (ii) above and the servicing
                      expenses described in clause (iii) above while such remain
                      outstanding and unreimbursed;

                                                        38
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   282/376
5/20/2019                        https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                     Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 284 of 377
  <PAGE>

            (vi)       to reimburse a Master Servicer, the Depositor, or any of their
                       respective directors, officers, employees and agents, as the case
                       may be, for certain expenses, costs and liabilities incurred
                       thereby, as and to the extent described under "Certain Matters
                       Regarding a Master Servicer and the Depositor";

            (vii)      if and to the extent described in the related Prospectus
                       Supplement, to pay (or to transfer to a separate account for
                       purposes of escrowing for the payment of) the Trustee's fees;

            (viii)       to reimburse the Trustee or any of its directors, officers,
                         employees and agents, as the case may be, for certain expenses,
                         costs and liabilities incurred thereby, as and to the extent
                         described under "Certain Matters Regarding the Trustee";

            (ix)       to pay a Master Servicer, as additional servicing compensation,
                       interest and investment income earned in respect of amounts held
                       in the Collection Account;

            (x)        to pay the person entitled thereto any amounts deposited in the
                       Collection Account that were identified and applied by the Master
                       Servicer as recoveries of Retained Interest;

            (xi)       to pay for costs reasonably incurred in connection with the
                       proper management and maintenance of any Mortgaged Property
                       acquired for the benefit of Securityholders by foreclosure or by
                       deed in lieu of foreclosure or otherwise, such payments to be
                       made out of income received on such property;

            (xii)      if one or more elections have been made to treat the Trust Fund
                       or designated portions thereof as a REMIC, to pay any federal,
                       state or local taxes imposed on the Trust Fund or its assets or
                       transactions, as and to the extent described under "Material
                       Federal Income Tax Consequences--REMICs--Prohibited Transactions
                       Tax and Other Taxes";

            (xiii)       to pay for the cost of an independent appraiser or other expert
                         in real estate matters retained to determine a fair sale price
                         for a defaulted Mortgage Loan or a property acquired in respect
                         thereof in connection with the liquidation of such Mortgage Loan
                         or property;

            (xiv)      to pay for the cost of various opinions of counsel obtained
                       pursuant to the related Agreement for the benefit of
                       Securityholders;

            (xv)       to pay for the costs of recording the related Agreement if such
                       recordation materially and beneficially affects the interests of
                       Securityholders, provided that such payment shall not constitute
                       a waiver with respect to the obligation of the Warranting Party
                       to remedy any breach of representation or warranty under the
                       Agreement;

            (xvi)      to pay the person entitled thereto any amounts deposited in the
                       Collection Account in error, including amounts received on any
                       Asset after its removal from the Trust Fund whether by reason of
                       purchase or substitution as contemplated by "Assignment of
                       Assets; Repurchase" and "Representations and Warranties;
                       Repurchases" or otherwise;

            (xvii)       to make any other withdrawals permitted by the related
                         Agreement; and

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                    283/376
5/20/2019                       https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 285 of 377
            (xviii)     to clear and terminate the Collection Account at the termination
                        of the Trust Fund.

  Other Collection Accounts

        Notwithstanding the foregoing, if so specified in the related Prospectus
  Supplement, the Agreement for any series of Securities may provide for the
  establishment and maintenance of a separate collection account into which the
  Master Servicer or any related Sub-Servicer will deposit on a daily basis the
  amounts described under "--Deposits" above for one or more series of Securities.
  Any amounts on deposit in any such collection account will be withdrawn
  therefrom and deposited into the appropriate Collection Account by a time
  specified in the related Prospectus Supplement. To the extent specified in the
  related Prospectus Supplement, any amounts which could be withdrawn from the
  Collection Account as described

                                                        39
  <PAGE>

  under "--Withdrawals" above, may also be withdrawn from any such collection
  account. The Prospectus Supplement will set forth any restrictions with respect
  to any such collection account, including investment restrictions and any
  restrictions with respect to financial institutions with which any such
  collection account may be maintained.

  COLLECTION AND OTHER SERVICING PROCEDURES

        The Master Servicer, directly or through Sub-Servicers, is required to
  make reasonable efforts to collect all scheduled payments under the Mortgage
  Loans and will follow or cause to be followed such collection procedures as it
  would follow with respect to mortgage loans that are comparable to the Mortgage
  Loans and held for its own account, provided such procedures are consistent
  with:

            (i)     the terms of the related Agreement and any related hazard insurance
                    policy or instrument of Credit Support, if any, included in the
                    related Trust Fund described herein or under "Description of Credit
                    Support,"

            (ii)      applicable law and

            (iii)     the general servicing standard specified in the related Prospectus
                      Supplement or, if no such standard is so specified, its normal
                      servicing practices (in either case, the "Servicing Standard").

  In connection therewith, the Master Servicer will be permitted in its discretion
  to waive any late payment charge or penalty interest in respect of a late
  payment on a Mortgage Loan.

        Each Master Servicer will also be required to perform other customary
  functions of a servicer of comparable loans, including maintaining hazard
  insurance policies as described herein and in any related Prospectus Supplement,
  and filing and settling claims thereunder; maintaining escrow or impoundment
  accounts of mortgagors for payment of taxes, insurance and other items required
  to be paid by any mortgagor pursuant to a Mortgage Loan; processing assumptions
  or substitutions in those cases where the Master Servicer has determined not to
  enforce any applicable due-on-sale clause; attempting to cure delinquencies;
  supervising foreclosures or repossessions; inspecting and managing Mortgaged
  Properties under certain circumstances; and maintaining accounting records
  relating to the Mortgage Loans. The Master Servicer (or another party specified
  in the related Prospectus Supplement), will be responsible for filing and
  settling claims in respect of particular Mortgage Loans under any applicable
  instrument of Credit Support. See "Description of Credit Support."

            The Master Servicer may agree to modify, waive or amend any term of any
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   284/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 286 of 377
  Mortgage Loan in a manner consistent with the Servicing Standard so long as the
  modification, waiver or amendment will not affect the amount or timing of any
  scheduled payments of principal or interest on the Mortgage Loan or, in its
  judgment, materially impair the security for the Mortgage Loan or reduce the
  likelihood of timely payment of amounts due thereon. The Master Servicer also
  may agree to any modification, waiver or amendment that would so affect or
  impair the payments on, or the security for, a Mortgage Loan if, in its
  judgment, a material default on the Mortgage Loan has occurred or a payment
  default is imminent, and in its judgment, such modification, waiver or amendment
  is reasonably likely to produce a greater recovery with respect to the Mortgage
  Loan on a present value basis than would liquidation. The Master Servicer is
  required to notify the Trustee in the event of any modification, waiver or
  amendment of any Mortgage Loan.

  SUB-SERVICERS

        A Master Servicer may delegate its servicing obligations in respect of the
  Mortgage Loans to third-party servicers (each, a "Sub-Servicer"), but such
  Master Servicer will remain obligated under the related Agreement. Each
  sub-servicing agreement between a Master Servicer and a Sub-Servicer (a "Sub-
  Servicing Agreement") must be consistent with the terms of the related Agreement
  and must provide that, if for any reason the Master Servicer for the related
  series of Securities is no longer acting in such

                                                        40
  <PAGE>

  capacity, the Trustee or any successor Master Servicer may assume the Master
  Servicer's rights and obligations under such Sub-Servicing Agreement.

        The Master Servicer will be solely liable for all fees owed by it to any
  Sub-Servicer, irrespective of whether the Master Servicer's compensation
  pursuant to the related Agreement is sufficient to pay such fees. Each
  Sub-Servicer will be reimbursed by the Master Servicer for certain expenditures
  which it makes, generally to the same extent the Master Servicer would be
  reimbursed under an Agreement. See "Retained Interest; Servicing Compensation
  and Payment of Expenses."

  REALIZATION UPON DEFAULTED MORTGAGE LOANS

        The Master Servicer is required to monitor any Mortgage Loan which is in
  default, initiate corrective action in cooperation with the mortgagor or obligor
  if cure is likely, inspect the Mortgaged Property and take such other actions as
  are consistent with the Servicing Standard. A significant period of time may
  elapse before the Master Servicer is able to assess the success of such
  corrective action or the need for additional initiatives.

        Any Agreement relating to a Trust Fund that includes Mortgage Loans may
  grant to the Master Servicer and/or the holder or holders of certain classes of
  Securities a right of first refusal to purchase from the Trust Fund at a
  predetermined purchase price any such Mortgage Loan as to which a specified
  number of scheduled payments thereunder are delinquent. Any such right granted
  to the holder of an Offered Security will be described in the related Prospectus
  Supplement. The related Prospectus Supplement will also describe any such right
  granted to any person if the predetermined purchase price is less than the
  Purchase Price described under "Representations and Warranties; Repurchases."

        If so specified in the related Prospectus Supplement, the Master Servicer
  may offer to sell any defaulted Mortgage Loan described in the preceding
  paragraph and not otherwise purchased by any person having a right of first
  refusal with respect thereto, if and when the Master Servicer determines,
  consistent with the Servicing Standard, that such a sale would produce a greater
  recovery on a present value basis than would liquidation through foreclosure,
  repossession or similar proceedings. The related Agreement will provide that any
  such offering be made in a commercially reasonable manner for a specified period
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  285/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 287 of 377
  and that the Master Servicer accept the highest cash bid received from any
  person (including itself, an affiliate of the Master Servicer or any
  Securityholder) that constitutes a fair price for such defaulted Mortgage Loan.
  In the absence of any bid determined in accordance with the related Agreement to
  be fair, the Master Servicer shall proceed with respect to such defaulted
  Mortgage Loan as described below. Any bid in an amount at least equal to the
  Purchase Price described under "Representations and Warranties; Repurchases"
  will in all cases be deemed fair.

        The Master Servicer, on behalf of the Trustee, may at any time institute
  foreclosure proceedings, exercise any power of sale contained in any mortgage,
  obtain a deed in lieu of foreclosure, or otherwise acquire title to a Mortgaged
  Property securing a Mortgage Loan by operation of law or otherwise, if such
  action is consistent with the Servicing Standard and a default on such Mortgage
  Loan has occurred or, in the Master Servicer's judgment, is imminent.

        If title to any Mortgaged Property is acquired by a Trust Fund as to which
  a REMIC election has been made, the Master Servicer, on behalf of the Trust
  Fund, will be required to sell the Mortgaged Property within three years of
  acquisition, unless the Internal Revenue Service grants an extension of time to
  sell such property, or unless the Trustee receives an opinion of independent
  counsel to the effect that the holding of the property by the Trust Fund
  subsequent to three years after its acquisition will not result in the
  imposition of a tax on the Trust Fund or cause the Trust Fund to fail to qualify
  as a REMIC under the Code at any time that any Security is outstanding. Subject
  to the foregoing, the Master Servicer will be required to solicit bids for any
  Mortgaged Property so acquired in such a manner as will be reasonably likely to
  realize a fair price for such property and accept the first (and, if multiple
  bids are contemporaneously received, the highest) cash bid received from any
  person that constitutes a fair price.

                                                        41
  <PAGE>

        The limitations imposed by the related Agreement and the REMIC provisions
  of the Code (if a REMIC election has been made with respect to the related Trust
  Fund) on the ownership and management of any Mortgaged Property acquired on
  behalf of the Trust Fund may result in the recovery of an amount less than the
  amount that would otherwise be recovered. See "Certain Legal Aspects of Mortgage
  Loans--Foreclosure."

        If recovery on a defaulted Mortgage Loan under any related instrument of
  Credit Support is not available, the Master Servicer nevertheless will be
  obligated to follow or cause to be followed such normal practices and procedures
  as it deems necessary or advisable to realize upon the defaulted Mortgage Loan.
  If the proceeds of any liquidation of the property securing the defaulted
  Mortgage Loan are less than the outstanding principal balance of the defaulted
  Mortgage Loan plus interest accrued thereon at the Mortgage Rate, as applicable,
  plus the aggregate amount of expenses incurred by the Master Servicer in
  connection with such proceedings and which are reimbursable under the Agreement,
  the Trust Fund will realize a loss in the amount of such difference. The Master
  Servicer will be entitled to withdraw or cause to be withdrawn from the
  Collection Account out of the Liquidation Proceeds recovered on any defaulted
  Mortgage Loan, prior to the distribution of such Liquidation Proceeds to
  Securityholders, amounts representing its normal servicing compensation on the
  Mortgage Loan, unreimbursed servicing expenses incurred with respect to the
  Mortgage Loan and any unreimbursed advances of delinquent payments made with
  respect to the Mortgage Loan.

        If any property securing a defaulted Mortgage Loan is damaged, the Master
  Servicer is not required to expend its own funds to restore the damaged property
  unless it determines (i) that such restoration will increase the proceeds to
  Securityholders on liquidation of the Mortgage Loan after reimbursement of the
  Master Servicer for its expenses and (ii) that such expenses will be recoverable
  by it from related Insurance Proceeds or Liquidation Proceeds.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  286/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 288 of 377

        As servicer of the Mortgage Loans, a Master Servicer, on behalf of itself,
  the Trustee and the Securityholders, will present claims to the obligor under
  each instrument of Credit Support, and will take such reasonable steps as are
  necessary to receive payment or to permit recovery thereunder with respect to
  defaulted Mortgage Loans.

        If a Master Servicer or its designee recovers payments under any
  instrument of Credit Support with respect to any defaulted Mortgage Loan, the
  Master Servicer will be entitled to withdraw or cause to be withdrawn from the
  Collection Account out of such proceeds, prior to distribution thereof to
  Certificateholders, amounts representing its normal servicing compensation on
  such Mortgage Loan, unreimbursed servicing expenses incurred with respect to the
  Mortgage Loan and any unreimbursed advances of delinquent payments made with
  respect to the Mortgage Loan. See "Hazard Insurance Policies" and "Description
  of Credit Support."

  PRIMARY MORTGAGE INSURANCE POLICIES

        The Master Servicer will maintain or cause to be maintained, as the case
  may be and as permitted by law, in full force and effect, to the extent
  specified in the prospectus supplement, a primary mortgage insurance policy
  (each, a "Primary Mortgage Insurance Policy") with regard to each Mortgage Loan
  for which that coverage is required. Unless required by law, the Master Servicer
  will not cancel or refuse to renew any Primary Mortgage Insurance Policy in
  effect at the time of the initial issuance of a series of securities that is
  required to be kept in force under the applicable Agreement unless the
  replacement Primary Mortgage Insurance Policy for the cancelled or nonrenewed
  policy is maintained with an insurer whose claims-paying ability is sufficient
  to maintain the current rating of the classes of securities of that series that
  have been rated.

        Although the terms and conditions of primary mortgage insurance vary, the
  amount of a claim for benefits under a Primary Mortgage Insurance Policy
  covering a mortgage loan will consist of the insured percentage of the unpaid
  principal amount of the covered loan and accrued and unpaid interest on the
  Mortgage Loan and reimbursement of certain expenses, less:

                                                        42
  <PAGE>

            - all rents or other payments collected or received by the insured (other
              than the proceeds of hazard insurance) that are derived from or in any
              way related to the property;

            - hazard insurance proceeds in excess of the amount required to restore
              the property and which have not been applied to the payment of the
              Mortgage Loan;

            - amounts expended but not approved by the insurer of the related primary
              mortgage insurance policy;

            - claim payments previously made by the insurer; and

            - unpaid premiums.

        Primary Mortgage Insurance Policies reimburse certain losses sustained by
  reason of default in payments by borrowers. Primary Mortgage Insurance Policies
  will not insure against, and exclude from coverage, losses sustained by reason
  of a default arising from or involving certain matters, including:

            - fraud or negligence in origination or servicing of the Mortgage Loans,
              including misrepresentation by the originator, mortgagor (or obligor) or
              other persons involved in the origination of the Mortgage Loan;

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  287/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 289 of 377
            - failure to construct the property subject to the Mortgage Loan in
              accordance with specified plans;

            - physical damage to the property; and

            - the related Master Servicer not being approved as a Master Servicer by
              the insurer.

        Evidence of each Primary Mortgage Insurance Policy will be provided to the
  Trustee simultaneously with the transfer to the Trustee of the Mortgage Loan.
  The Master Servicer, on behalf of itself, the Trustee and the securityholders,
  is required to present claims to the insurer under any Primary Mortgage
  Insurance Policy and to take reasonable steps that are necessary to permit
  recovery thereunder with respect to defaulted Mortgage Loans. Amounts collected
  by the Master Servicer on behalf of itself, the Trustee and the securityholders
  shall be deposited in the related Collection Account for distribution as set
  forth above.

  HAZARD INSURANCE POLICIES

        Generally, each Agreement for a Trust Fund comprised of Mortgage Loans
  will require the Master Servicer to cause the mortgagor on each Mortgage Loan to
  maintain a hazard insurance policy providing for such coverage as is required
  under the related mortgage or, if any mortgage permits the holder thereof to
  dictate to the mortgagor the insurance coverage to be maintained on the related
  Mortgaged Property, then such coverage as is consistent with the Servicing
  Standard. Such coverage will be in general in an amount equal to the lesser of
  the principal balance owing on such Mortgage Loan and the amount necessary to
  fully compensate for any damage or loss to the improvements on the Mortgaged
  Property on a replacement cost basis, but in either case not less than the
  amount necessary to avoid the application of any co-insurance clause contained
  in the hazard insurance policy. The ability of the Master Servicer to assure
  that hazard insurance proceeds are appropriately applied may be dependent upon
  its being named as an additional insured under any hazard insurance policy and
  under any other insurance policy referred to below, or upon the extent to which
  information in this regard is furnished by mortgagors. All amounts collected by
  the Master Servicer under any such policy (except for amounts to be applied to
  the restoration or repair of the Mortgaged Property or released to the mortgagor
  in accordance with the Master Servicer's normal servicing procedures, subject to
  the terms and conditions of the related mortgage and Mortgage Note) will be
  deposited in the Collection Account. The Agreement will provide that the Master
  Servicer may satisfy its obligation to cause each mortgagor to maintain such a
  hazard insurance policy by the Master Servicer's maintaining a blanket policy
  insuring against hazard losses on the Mortgage Loans. If such blanket policy
  contains a deductible clause, the Master Servicer will be required to deposit in
  the Collection Account all sums that would have been deposited therein but for
  such clause.

                                                        43
  <PAGE>

        In general, the standard form of fire and extended coverage policy covers
  physical damage to or destruction of the improvements on the property by fire,
  lightning, explosion, smoke, windstorm and hail, and riot, strike and civil
  commotion, subject to the conditions and exclusions specified in each policy.
  Although the policies relating to the Mortgage Loans will be underwritten by
  different insurers under different state laws in accordance with different
  applicable state forms, and therefore will not contain identical terms and
  conditions, the basic terms thereof are dictated by respective state laws, and
  most such policies typically do not cover any physical damage resulting from
  war, revolution, governmental actions, floods and other water-related causes,
  earth movement (including earthquakes, landslides and mudflows), wet or dry rot,
  vermin, domestic animals and certain other kinds of uninsured risks.

            The hazard insurance policies covering the Mortgaged Properties securing
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  288/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 290 of 377
  the Mortgage Loans will typically contain a co-insurance clause that in effect
  requires the insured at all times to carry insurance of a specified percentage
  (generally 80% to 90%) of the full replacement value of the improvements on the
  property in order to recover the full amount of any partial loss. If the
  insured's coverage falls below this specified percentage, such clause generally
  provides that the insurer's liability in the event of partial loss does not
  exceed the lesser of (i) the replacement cost of the improvements less physical
  depreciation and (ii) such proportion of the loss as the amount of insurance
  carried bears to the specified percentage of the full replacement cost of such
  improvements.

        Each Agreement for a Trust Fund comprised of Mortgage Loans will require
  the Master Servicer to cause the mortgagor on each Mortgage Loan to maintain all
  such other insurance coverage with respect to the related Mortgaged Property as
  is consistent with the terms of the related mortgage and the Servicing Standard,
  which insurance may typically include flood insurance (if the related Mortgaged
  Property was located at the time of origination in a federally designated flood
  area).

        Any cost incurred by the Master Servicer in maintaining any such insurance
  policy will be added to the amount owing under the Mortgage Loan where the terms
  of the Mortgage Loan so permit; provided, however, that the addition of such
  cost will not be taken into account for purposes of calculating the distribution
  to be made to Certificateholders. Such costs may be recovered by the Master
  Servicer or Sub-Servicer, as the case may be, from the Collection Account, with
  interest thereon, as provided by the Agreement.

        Under the terms of the Mortgage Loans, mortgagors will generally be
  required to present claims to insurers under hazard insurance policies
  maintained on the related Mortgaged Properties. The Master Servicer, on behalf
  of the Trustee and Certificateholders, is obligated to present or cause to be
  presented claims under any blanket insurance policy insuring against hazard
  losses on Mortgaged Properties securing the Mortgage Loans. However, the ability
  of the Master Servicer to present or cause to be presented such claims is
  dependent upon the extent to which information in this regard is furnished to
  the Master Servicer by mortgagors.

  FIDELITY BONDS AND ERRORS AND OMISSIONS INSURANCE

        Each Agreement will require that the Master Servicer obtain and maintain
  in effect a fidelity bond or similar form of insurance coverage (which may
  provide blanket coverage) or any combination thereof insuring against loss
  occasioned by fraud, theft or other intentional misconduct of the officers,
  employees and agents of the Master Servicer. The related Agreement will allow
  the Master Servicer to self-insure against loss occasioned by the errors and
  omissions of the officers, employees and agents of the Master Servicer so long
  as certain criteria set forth in the Agreement are met.

  DUE-ON-SALE PROVISIONS

        The Mortgage Loans may contain clauses requiring the consent of the
  mortgagee to any sale or other transfer of the related Mortgaged Property, or
  due-on-sale clauses entitling the mortgagee to accelerate payment of the
  Mortgage Loan upon any sale, transfer or conveyance of the related Mortgaged
  Property. The Master Servicer will generally enforce any due-on-sale clause to
  the extent it has knowledge of the conveyance or proposed conveyance of the
  underlying Mortgaged Property and it is entitled to do so
                                          44
  <PAGE>

  under applicable law; provided, however, that the Master Servicer will not take
  any action in relation to the enforcement of any due-on-sale provision which
  would adversely affect or jeopardize coverage under any applicable insurance
  policy. The related Prospectus Supplement will specify whether any fee collected
  by or on behalf of the Master Servicer for entering into an assumption agreement
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  289/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 291 of 377
  will be retained by or on behalf of the Master Servicer as additional servicing
  compensation.

  RETAINED INTEREST; SERVICING COMPENSATION AND PAYMENT OF EXPENSES

        The Prospectus Supplement for a series of Certificates will specify
  whether there will be any Retained Interest in the Assets, and, if so, the
  initial owner thereof. If so, the Retained Interest will be established on a
  loan-by-loan basis and will be specified on an exhibit to the related Agreement.
  A "Retained Interest" in an Asset represents a specified portion of the interest
  payable thereon. The Retained Interest will be deducted from mortgagor payments
  as received and will not be part of the related Trust Fund.

        The Master Servicer's primary servicing compensation with respect to a
  series of Securities will be set forth in the related Prospectus Supplement.
  Since any Retained Interest and a Master Servicer's primary compensation are
  percentages of the principal balance of each Asset, such amounts will decrease
  in accordance with the amortization of the Assets. The Prospectus Supplement
  with respect to a series of Securities evidencing interests in a Trust Fund that
  includes Mortgage Loans may provide that, as additional compensation, the Master
  Servicer or the Sub-Servicers may retain all or a portion of assumption fees,
  modification fees, late payment charges or Prepayment Premiums collected from
  mortgagors and any interest or other income which may be earned on funds held in
  the Collection Account or any account established by a Sub-Servicer pursuant to
  the Agreement.

        The Master Servicer may, to the extent provided in the related Prospectus
  Supplement, pay from its servicing compensation certain expenses incurred in
  connection with its servicing and managing of the Assets, including, without
  limitation, payment of the fees and disbursements of the Trustee and independent
  accountants, payment of expenses incurred in connection with distributions and
  reports to Securityholders, and payment of any other expenses described in the
  related Prospectus Supplement. Certain other expenses, including certain
  expenses relating to defaults and liquidations on the Mortgage Loans and, to the
  extent so provided in the related Prospectus Supplement, interest thereon at the
  rate specified therein may be borne by the Trust Fund.

        If and to the extent provided in the related Prospectus Supplement, the
  Master Servicer may be required to apply a portion of the servicing compensation
  otherwise payable to it in respect of any Due Period to certain interest
  shortfalls resulting from the voluntary prepayment of any Mortgage Loans in the
  related Trust Fund during such period prior to their respective due dates
  therein.

  EVIDENCE AS TO COMPLIANCE

        The related Prospectus Supplement will identify each party that will be
  required to deliver annually to the Trustee, Master Servicer or us, as
  applicable, on or before the date specified in the applicable agreement, an
  officer's certificate stating that (i) a review of that party's servicing
  activities during the preceding calendar year and of performance under the
  agreement has been made under the officer's supervision, and (ii) to the best of
  the officer's knowledge, based on the review, such party has fulfilled all its
  obligations under the agreement throughout the year, or, if there has been a
  failure to fulfill any obligation in any material respect, specifying the
  failure known to the officer and the nature and status of the failure.

        In addition, for each year in which a Report on Form 10-K is required to
  be filed, each party that participates in the servicing and administration of
  more than 5% of the mortgage loans and other assets comprising a trust for any
  series will be required to deliver annually to us and/or the Trustee, a report
  (an

                                                        45
  <PAGE>
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  290/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 292 of 377

  "Assessment of Compliance") that assesses compliance by that party with the
  servicing criteria set forth in Item 1122(d) of Regulation AB (17 CFR 229.1122)
  that contains the following:

            -   a statement of the party's responsibility for assessing compliance
                with the servicing criteria applicable to it;

            -   a statement that the party used the criteria in Item 1122(d) of
                Regulation AB to assess compliance with the applicable servicing
                criteria;

            -   the party's assessment of compliance with the applicable servicing
                criteria during and as of the end of the prior calendar year, setting
                forth any material instance of noncompliance identified by the party;
                and

            -   a statement that a registered public accounting firm has issued an
                attestation report on the party's assessment of compliance with the
                applicable servicing criteria.

        Each party that is required to deliver an Assessment of Compliance will
  also be required to deliver a report (an "Attestation Report") of a registered
  public accounting firm, prepared in accordance with the standards for
  attestation engagements issued or adopted by the Public Company Accounting
  Oversight Board, that expresses an opinion, or states that an opinion cannot be
  expressed, concerning the party's assessment of compliance with the applicable
  servicing criteria.

        For each year in which a Report on Form 10-K is required to be filed, the
  Depositor will cause all such items to be filed on a Form 10-K.

  CERTAIN MATTERS REGARDING A MASTER SERVICER AND THE DEPOSITOR

        The Master Servicer, if any, or a servicer for substantially all the
  Mortgage Loans under each Agreement will be named in the related Prospectus
  Supplement. The entity serving as Master Servicer (or as such servicer) may be
  an affiliate of the Depositor and may have other normal business relationships
  with the Depositor or the Depositor's affiliates. Reference herein to the Master
  Servicer shall be deemed to be to the servicer of substantially all of the
  Mortgage Loans.

        The related Agreement will provide that the Master Servicer may resign
  from its obligations and duties thereunder only upon a determination that its
  duties under the Agreement are no longer permissible under applicable law or are
  in material conflict by reason of applicable law with any other activities
  carried on by it, the other activities of the Master Servicer so causing such a
  conflict being of a type and nature carried on by the Master Servicer at the
  date of the Agreement. No such resignation will become effective until the
  Trustee or a successor servicer has assumed the Master Servicer's obligations
  and duties under the Agreement.

        Each Agreement will further provide that neither any Master Servicer, the
  Depositor nor any director, officer, employee, or agent of a Master Servicer or
  the Depositor will be under any liability to the related Trust Fund or
  Securityholders for any action taken, or for refraining from the taking of any
  action, in good faith pursuant to the Agreement; provided, however, that neither
  a Master Servicer, the Depositor nor any such person will be protected against
  any breach of a representation, warranty or covenant made in such Agreement, or
  against any liability specifically imposed thereby, or against any liability
  which would otherwise be imposed by reason of willful misfeasance, bad faith or
  gross negligence in the performance of obligations or duties thereunder or by
  reason of reckless disregard of obligations and duties thereunder.

            Each Agreement will further provide that any Master Servicer, the
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  291/376
5/20/2019                       https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 293 of 377
  Depositor and any director, officer, employee or agent of a Master Servicer or
  the Depositor will be entitled to indemnification by the related Trust Fund and
  will be held harmless against any loss, liability or expense incurred in
  connection with any legal action relating to the Agreement or the Securities;
  provided, however, that such indemnification will not extend to any loss,
  liability or expense:

            (i)      specifically imposed by such Agreement or otherwise incidental to
                     the performance of obligations and duties thereunder, including,
                     in the case of a Master Servicer, the

                                                        46
  <PAGE>

                     prosecution of an enforcement action in respect of any specific
                     Mortgage Loan or Mortgage Loans (except as any such loss,
                     liability or expense shall be otherwise reimbursable pursuant to
                     such Agreement);

            (ii)     incurred in connection with any breach of a representation,
                     warranty or covenant made in such Agreement;

            (iii)    incurred by reason of misfeasance, bad faith or gross negligence
                     in the performance of obligations or duties thereunder, or by
                     reason of reckless disregard of such obligations or duties;

            (iv)    incurred in connection with any violation of any state or federal
                    securities law; or

            (v)     imposed by any taxing authority if such loss, liability or expense
                    is not specifically reimbursable pursuant to the terms of the
                    related Agreement.

        In addition, each Agreement will provide that neither any Master Servicer
  nor the Depositor will be under any obligation to appear in, prosecute or defend
  any legal action which is not incidental to its respective responsibilities
  under the Agreement and which in its opinion may involve it in any expense or
  liability. Any such Master Servicer or the Depositor may, however, in its
  discretion undertake any such action which it may deem necessary or desirable
  with respect to the Agreement and the rights and duties of the parties thereto
  and the interests of the Securityholders thereunder. In such event, the legal
  expenses and costs of such action and any liability resulting therefrom will be
  expenses, costs and liabilities of the Securityholders, and the Master Servicer
  or the Depositor, as the case may be, will be entitled to be reimbursed therefor
  and to charge the Collection Account.

        Any person into which the Master Servicer or the Depositor may be merged
  or consolidated, or any person resulting from any merger or consolidation to
  which the Master Servicer or the Depositor is a party, or any person succeeding
  to the business of the Master Servicer or the Depositor, will be the successor
  of the Master Servicer or the Depositor, as the case may be, under the related
  Agreement.

  EVENTS OF DEFAULT UNDER THE AGREEMENT

            Generally, Events of Default under the related Agreement will include:

            (i)      any failure by the Master Servicer to               distribute or cause to be
                     distributed to Securityholders, or to               remit to the Trustee or
                     Indenture Trustee, as applicable, for               distribution to
                     Securityholders, any required payment               that continues after a grace
                     period, if any;

            (ii)     any failure by the Master Servicer duly to observe or perform in
                     any material respect any of its other covenants or obligations
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   292/376
5/20/2019                       https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 294 of 377
                     under the Agreement which continues unremedied for thirty days (or
                     such other period specified in the related Prospectus Supplement)
                     after written notice of such failure has been given to the Master
                     Servicer by the Trustee or the Depositor, or to the Master
                     Servicer, the Depositor and the Trustee by the holders of
                     Securities evidencing not less than 25% of the Voting Rights;

            (iii)    any breach of a representation or warranty made by the Master
                     Servicer under the Agreement which materially and adversely
                     affects the interests of Securityholders and which continues
                     unremedied for thirty days (or such longer period specified in the
                     related Prospectus Supplement) after written notice of such breach
                     has been given to the Master Servicer by the Trustee or the
                     Depositor, or to the Master Servicer, the Depositor and the
                     Trustee by the holders of Securities evidencing not less than 25%
                     of the Voting Rights; and

            (iv)    certain events of insolvency, readjustment of debt, marshalling of
                    assets and liabilities or similar proceedings and certain actions
                    by or on behalf of the Master Servicer indicating its insolvency or
                    inability to pay its obligations.

                                                        47
  <PAGE>

  Material variations to the foregoing Events of Default (other than to shorten
  cure periods or eliminate notice requirements) and additions to the foregoing
  Events of Default will be specified in the related Prospectus Supplement. Unless
  otherwise specified in the related Prospectus Supplement, the Trustee shall, not
  later than the later of 60 days after the occurrence of any event which
  constitutes or, with notice or lapse of time or both, would constitute an Event
  of Default and five days after certain officers of the Trustee become aware of
  the occurrence of such an event, transmit by mail to the Depositor and all
  Securityholders of the applicable series notice of such occurrence, unless such
  default shall have been cured or waived.

        The manner of determining the "Voting Rights" of a Security or class or
  classes of Securities will be specified in the related Prospectus Supplement.

  RIGHTS UPON EVENT OF DEFAULT UNDER THE AGREEMENT

        So long as an Event of Default under an Agreement remains unremedied, the
  Trustee may, and if specified in the related Prospectus Supplement, at the
  direction of holders of Securities evidencing a percentage set forth in the
  related Prospectus Supplement of the Voting Rights, the Trustee shall, terminate
  all of the rights and obligations of the Master Servicer under the Agreement and
  in and to the Mortgage Loans (other than as a Securityholder or as the owner of
  any Retained Interest), whereupon the Trustee will succeed to all of the
  responsibilities, duties and liabilities of the Master Servicer under the
  Agreement (except that if the Trustee is prohibited by law from obligating
  itself to make advances regarding delinquent Mortgage Loans, or if the related
  Prospectus Supplement so specifies, then the Trustee will not be obligated to
  make such advances) and will be entitled to similar compensation arrangements.
  Unless otherwise specified in the related Prospectus Supplement, in the event
  that the Trustee is unwilling or unable so to act, it may or, if specified in
  the related Prospectus Supplement, at the written request of the holders of
  Securities entitled to a percentage set forth in the related Prospectus
  Supplement of the Voting Rights, it shall appoint, or petition a court of
  competent jurisdiction for the appointment of, a loan servicing institution
  acceptable to the Rating Agency with a net worth at the time of such appointment
  of at least $15,000,000 (or such other amount specified in the related
  Prospectus Supplement) to act as successor to the Master Servicer under the
  Agreement. Pending such appointment, the Trustee is obligated to act in such
  capacity. The Trustee and any such successor may agree upon the servicing
  compensation to be paid, which in no event may be greater than the compensation
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   293/376
5/20/2019                       https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 295 of 377
  payable to the Master Servicer under the Agreement.

        If specified in the related Prospectus Supplement, holders of Securities
  representing a percentage set forth in the related Prospectus Supplement of the
  Voting Rights allocated to the respective classes of Securities affected by any
  Event of Default will be entitled to waive such Event of Default; provided,
  however, that an Event of Default involving a failure to distribute a required
  payment to Securityholders described in clause (i) under "Events of Default" may
  be waived only by all of the Securityholders. Upon any such waiver of an Event
  of Default, such Event of Default shall cease to exist and shall be deemed to
  have been remedied for every purpose under the Agreement.

        No Securityholder will have the right under any Agreement to institute any
  proceeding with respect thereto unless such holder previously has given to the
  Trustee written notice of default and unless the holders of Securities
  evidencing a percentage set forth in the related Prospectus Supplement of the
  Voting Rights have made written request upon the Trustee to institute such
  proceeding in its own name as Trustee thereunder and have offered to the Trustee
  reasonable indemnity, and the Trustee for the number of days set forth in the
  related Prospectus Supplement has neglected or refused to institute any such
  proceeding. The Trustee, however, is under no obligation to exercise any of the
  trusts or powers vested in it by any Agreement or to make any investigation of
  matters arising thereunder or to institute, conduct or defend any litigation
  thereunder or in relation thereto at the request, order or direction of any of
  the holders of Securities covered by such Agreement, unless such Securityholders
  have offered to the Trustee reasonable security or indemnity against the costs,
  expenses and liabilities which may be incurred therein or thereby.

                                                        48
  <PAGE>

  AMENDMENT

        Each Agreement may be amended by the parties thereto, without the consent
  of any of the holders of Securities covered by the Agreement:

            (i)     to cure any ambiguity or correct any mistake,

            (ii)     to correct, modify or supplement any provision therein which may
                     be inconsistent with any other provision therein or with the
                     related Prospectus Supplement,

            (iii)    to make any other provisions with respect to matters or questions
                     arising under the Agreement which are not materially inconsistent
                     with the provisions thereof,

            (iv)     to modify, alter, amend, add to or rescind any of the terms or
                     provisions contained in the Agreement, or

            (v)     to comply with any requirements imposed by the Code; provided,
                    however, that, in the case of clauses (iii) and (iv), such
                    amendment will not, as evidenced by an opinion of counsel to such
                    affect, adversely affect in any material respect the interests of
                    any Securityholder; provided, further, however, that such amendment
                    will be deemed to not adversely affect in any material respect the
                    interest of any Securityholder and the foregoing opinion of counsel
                    shall not be required if the Person requesting such amendment
                    obtains a letter from each applicable Rating Agency stating that
                    such amendment will not result in a reduction or withdrawal of its
                    rating of any class of the related Security.

        Unless otherwise specified in the related Prospectus Supplement, each
  Agreement may also be amended by the Depositor, the Master Servicer, if any, and
  the Trustee, with the consent of the percentage of holders of Securities
  specified in the related Prospectus Supplement affected thereby of the Voting
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   294/376
5/20/2019                       https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 296 of 377
  Rights, for any purpose; provided, however, no such amendment may:

            (i)     reduce in any manner the amount of, or delay the timing of,
                    payments received or advanced on Mortgage Loans which are required
                    to be distributed on any Security without the consent of the holder
                    of such Security or

            (ii)     reduce the consent percentages described in this paragraph without
                     the consent of the holders of all Securities covered by such
                     Agreement then outstanding.

        However, with respect to any series of Securities as to which a REMIC
  election is to be made, the Trustee will not consent to any amendment of the
  Agreement unless it shall first have received an opinion of counsel to the
  effect that such amendment will not result in the imposition of a tax on the
  related Trust Fund or cause the related Trust Fund to fail to qualify as a REMIC
  at any time that the related Securities are outstanding.

  THE TRUSTEE

        The Trustee under each Agreement or Trust Agreement will be named in the
  related Prospectus Supplement. The commercial bank, national banking
  association, banking corporation or trust company serving as Trustee may have a
  banking relationship with the Depositor and its affiliates and with any Master
  Servicer and its affiliates.

  DUTIES OF THE TRUSTEE

        The Trustee will make no representations as to the validity or sufficiency
  of any Agreement or Trust Agreement, the Securities or any Asset or related
  document and is not accountable for the use or application by or on behalf of
  any Master Servicer of any funds paid to the Master Servicer or its designee in
  respect of the Securities or the Assets, or deposited into or withdrawn from the
  Collection Account or any other account by or on behalf of the Master Servicer.
  If no Event of Default has occurred and is continuing, the Trustee is required
  to perform only those duties specifically required under the related Agreement
  or Trust Agreement, as applicable. However, upon receipt of the various
  certificates, reports or

                                                        49
  <PAGE>

  other instruments required to be furnished to it, the Trustee is required to
  examine such documents and to determine whether they conform to the requirements
  of the Agreement or Trust Agreement, as applicable.

  CERTAIN MATTERS REGARDING THE TRUSTEE

        The Trustee and any director, officer, employee or agent of the Trustee
  shall be entitled to indemnification out of the Collection Account for any loss,
  liability or expense (including costs and expenses of litigation, and of
  investigation, counsel fees, damages, judgments and amounts paid in settlement)
  incurred in connection with the Trustee's:

            (i)     enforcing its rights and remedies and protecting the interests of
                    the Securityholders during the continuance of an Event of Default,

            (ii)    defending or prosecuting any legal action in respect of the related
                    Agreement or series of Securities,

            (iii)    being the mortgagee of record with respect to the Mortgage Loans
                     in a Trust Fund and the owner of record with respect to any
                     Mortgaged Property acquired in respect thereof for the benefit of
                     Securityholders, or

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   295/376
5/20/2019                       https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 297 of 377
            (iv)    acting or refraining from acting in good faith at the direction of
                    the holders of the related series of Securities entitled to the
                    percentage as is specified in the related Agreement with respect to
                    any particular matter) of the Voting Rights for such series;
                    provided, however, that such indemnification will not extend to any
                    loss, liability or expense that constitutes a specific liability of
                    the Trustee pursuant to the related Agreement, or to any loss,
                    liability or expense incurred by reason of willful misfeasance, bad
                    faith or negligence on the part of the Trustee in the performance
                    of its obligations and duties thereunder, or by reason of its
                    reckless disregard of such obligations or duties, or as may arise
                    from a breach of any representation, warranty or covenant of the
                    Trustee made therein.

  RESIGNATION AND REMOVAL OF THE TRUSTEE

        The Trustee may at any time resign from its obligations and duties under
  an Agreement by giving written notice thereof to the Depositor, the Master
  Servicer, if any, and all Securityholders. Upon receiving such notice of
  resignation, the Depositor is required promptly to appoint a successor trustee
  acceptable to the Master Servicer, if any. If no successor trustee shall have
  been so appointed and have accepted appointment within 30 days after the giving
  of such notice of resignation, the resigning Trustee may petition any court of
  competent jurisdiction for the appointment of a successor trustee.

        If at any time the Trustee shall cease to be eligible to continue as such
  under the related Agreement, or if at any time the Trustee shall become
  incapable of acting, or shall be adjudged bankrupt or insolvent, or a receiver
  of the Trustee or of its property shall be appointed, or any public officer
  shall take charge or control of the Trustee or of its property or affairs for
  the purpose of rehabilitation, conservation or liquidation, or if a change in
  the financial condition of the Trustee has adversely affected or will adversely
  affect the rating on any class of the Securities, then the Depositor may remove
  the Trustee and appoint a successor trustee acceptable to the Master Servicer,
  if any. Holders of the Securities of any series entitled to at least 51% (or
  such other percentage specified in the related Prospectus Supplement) of the
  Voting Rights for such series may at any time remove the Trustee without cause
  and appoint a successor trustee.

        Any resignation or removal of the Trustee and appointment of a successor
  trustee shall not become effective until acceptance of appointment by the
  successor trustee.

                                                        50
  <PAGE>

  CERTAIN TERMS OF THE INDENTURE

        Events of Default.           Events of Default under the Indenture for each series
  of Notes include:

             (i)    default for thirty (30) days (or such other number of days
                    specified in such Prospectus Supplement) or more in the payment of
                    any principal of or interest on any Note of such series;

             (ii)    failure to perform any other covenant of the Depositor or the
                     Trust Fund in the Indenture which continues for a period of sixty
                     (60) days (or such other number of days specified in such
                     Prospectus Supplement) after notice thereof is given in accordance
                     with the procedures described in the related Prospectus
                     Supplement;

            (iii)    any representation or warranty made by the Depositor or the Trust
                     Fund in the Indenture or in any certificate or other writing
                     delivered pursuant thereto or in connection therewith with respect
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   296/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 298 of 377
                     to or affecting such series having been incorrect in a material
                     respect as of the time made, and such breach is not cured within
                     sixty (60) days (or such other number of days specified in such
                     Prospectus Supplement) after notice thereof is given in accordance
                     with the procedures described in the related Prospectus
                     Supplement;

            (iv)     certain events of bankruptcy, insolvency, receivership or
                     liquidation of the Depositor or the Trust Fund; or

            (v)    any other Event of Default provided with respect to Notes of that
                   series.

        Material variations to the foregoing Events of Default (other than to
  shorten cure periods or eliminate notice requirements) and additions to the
  foregoing Events of Default will be specified in the related Prospectus
  Supplement. If an Event of Default with respect to the Notes of any series at
  the time outstanding occurs and is continuing, either the Indenture Trustee or
  the holders of a majority of the then aggregate outstanding amount of the Notes
  of such series may declare the principal amount (or, if the Notes of that series
  are Accrual Securities, such portion of the principal amount as may be specified
  in the terms of that series, as provided in the related Prospectus Supplement)
  of all the Notes of such series to be due and payable immediately. Such
  declaration may, under certain circumstances, be rescinded and annulled by the
  holders of a majority in aggregate outstanding amount of the Notes of such
  series.

        If, following an Event of Default with respect to any series of Notes, the
  Notes of such series have been declared to be due and payable, the Indenture
  Trustee may, in its discretion, notwithstanding such acceleration, elect to
  maintain possession of the collateral securing the Notes of such series and to
  continue to apply distributions on such collateral as if there had been no
  declaration of acceleration if such collateral continues to provide sufficient
  funds for the payment of principal of and interest on the Notes of such series
  as they would have become due if there had not been such a declaration. In
  addition, the Indenture Trustee may not sell or otherwise liquidate the
  collateral securing the Notes of a series following an Event of Default, other
  than a default in the payment of any principal or interest on any Note of such
  series for thirty (30) days or more, unless:

            (a)    the holders of 100% (or such other percentage specified in the
                   related Prospectus Supplement) of the then aggregate outstanding
                   amount of the Notes of such series consent to such sale,

            (b)    the proceeds of such sale or liquidation are sufficient to pay in
                   full the principal of and accrued interest, due and unpaid, on the
                   outstanding Notes of such series at the date of such sale or

            (c)    the Indenture Trustee determines that such collateral would not be
                   sufficient on an ongoing basis to make all payments on such Notes as
                   such payments would have become due if such Notes had not been
                   declared due and payable, and the Indenture Trustee obtains the
                   consent of the holders of 66% (or such other percentage specified in
                   the related Prospectus Supplement) of the then aggregate outstanding
                   amount of the Notes of such series.

        In the event that the Indenture Trustee liquidates the collateral in
  connection with an Event of Default involving a default for thirty (30) days (or
  such other number of days specified in the related

                                                        51
  <PAGE>

  Prospectus Supplement) or more in the payment of principal of or interest on the
  Notes of a series, the Indenture provides that the Indenture Trustee will have a
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  297/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 299 of 377
  prior lien on the proceeds of any such liquidation for unpaid fees and expenses.
  As a result, upon the occurrence of such an Event of Default, the amount
  available for distribution to the Noteholders would be less than would otherwise
  be the case. However, the Indenture Trustee may not institute a proceeding for
  the enforcement of its lien except in connection with a proceeding for the
  enforcement of the lien of the Indenture for the benefit of the Noteholders
  after the occurrence of such an Event of Default.

        In the event the principal of the Notes of a series is declared due and
  payable, as described above, the holders of any such Notes issued at a discount
  from par may be entitled to receive no more than an amount equal to the unpaid
  principal amount thereof less the amount of such discount which is unamortized.

        Subject to the provisions of the Indenture relating to the duties of the
  Indenture Trustee, in case an Event of Default shall occur and be continuing
  with respect to a series of Notes, the Indenture Trustee shall be under no
  obligation to exercise any of the rights or powers under the Indenture at the
  request or direction of any of the holders of Notes of such series, unless such
  holders offered to the Indenture Trustee security or indemnity satisfactory to
  it against the costs, expenses and liabilities which might be incurred by it in
  complying with such request or direction. Subject to such provisions for
  indemnification and certain limitations contained in the Indenture, the holders
  of a majority of the then aggregate outstanding amount of the Notes of such
  series shall have the right to direct the time, method and place of conducting
  any proceeding for any remedy available to the Indenture Trustee or exercising
  any trust or power conferred on the Indenture Trustee with respect to the Notes
  of such series, and the holders of a majority of the then aggregate outstanding
  amount of the Notes of such series may, in certain cases, waive any default with
  respect thereto, except a default in the payment of principal or interest or a
  default in respect of a covenant or provision of the Indenture that cannot be
  modified without the waiver or consent of all the holders of the outstanding
  Notes of such series affected thereby.

        Discharge of the Indenture. The Indenture will be discharged with respect
  to a series of Notes (except with respect to certain continuing rights specified
  in the Indenture) upon the delivery to the Indenture Trustee for cancellation of
  all the Notes of such series or, with certain limitations, upon deposit with the
  Indenture Trustee of funds sufficient for the payment in full of all of the
  Notes of such series.

        In addition to such discharge with certain limitations, the Indenture will
  provide that, if so specified with respect to the Notes of any series, the
  related Trust Fund will be discharged from any and all obligations in respect of
  the Notes of such series (except for certain obligations relating to temporary
  Notes and exchange of Notes, to register the transfer of or exchange Notes of
  such series, to replace stolen, lost or mutilated Notes of such series, to
  maintain paying agencies and to hold monies for payment in trust) upon the
  deposit with the Indenture Trustee, in trust, of money and/or direct obligations
  of or obligations guaranteed by the United States of America which through the
  payment of interest and principal in respect thereof in accordance with their
  terms will provide money in an amount sufficient to pay the principal of and
  each installment of interest on the Notes of such series on the maturity date
  for such Notes and any installment of interest on such Notes in accordance with
  the terms of the Indenture and the Notes of such series. In the event of any
  such defeasance and discharge of Notes of such series, holders of Notes of such
  series would be able to look only to such money and/or direct obligations for
  payment of principal and interest, if any, on their Notes until maturity.

        Indenture Trustee's Annual Report. The Indenture Trustee for each series
  of Notes will be required to mail each year to all related Noteholders a brief
  report relating to its eligibility and qualification to continue as Indenture
  Trustee under the related Indenture, any amounts advanced by it under the
  Indenture, the amount, interest rate and maturity date of certain indebtedness
  owing by such Trust to the applicable Indenture Trustee in its individual
  capacity, the property and funds physically held by such Indenture Trustee as
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  298/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 300 of 377
  such and any action taken by it that materially affects such Notes and that has
  not been previously reported.

                                                        52
  <PAGE>

        The Indenture Trustee. The Indenture Trustee for a series of Notes will be
  specified in the related Prospectus Supplement. The Indenture Trustee for any
  series may resign at any time, in which event the Depositor will be obligated to
  appoint a successor trustee for such series. The Depositor may also remove any
  such Indenture Trustee if such Indenture Trustee ceases to be eligible to
  continue as such under the related Indenture or if such Indenture Trustee
  becomes insolvent. In such circumstances the Depositor will be obligated to
  appoint a successor trustee for the applicable series of Notes. Any resignation
  or removal of the Indenture Trustee and appointment of a successor trustee for
  any series of Notes does not become effective until acceptance of the
  appointment by the successor trustee for such series.

        The bank or trust company serving as Indenture Trustee may have a banking
  relationship with the Depositor or any of its affiliates or the Master Servicer
  or any of its affiliates.

                                    DESCRIPTION OF CREDIT SUPPORT

  GENERAL

        For any series of Securities Credit Support may be provided with respect
  to one or more classes thereof or the related Assets. Credit Support may be in
  the form of the subordination of one or more classes of Securities, letters of
  credit, insurance policies, surety bonds, guarantees, the establishment of one
  or more reserve funds or any combination of the foregoing. If so provided in the
  related Prospectus Supplement, any form of Credit Support may be structured so
  as to be drawn upon by more than one series to the extent described therein.

        The Credit Support will not provide protection against all risks of loss
  and will not guarantee repayment of the entire Security Balance of the
  Securities and interest thereon. If losses or shortfalls occur that exceed the
  amount covered by Credit Support or that are not covered by Credit Support,
  Securityholders will bear their allocable share of deficiencies. Moreover, if a
  form of Credit Support covers more than one series of Securities (each, a
  "Covered Trust"), holders of Securities evidencing interests in any of such
  Covered Trusts will be subject to the risk that such Credit Support will be
  exhausted by the claims of other Covered Trusts prior to such Covered Trust
  receiving any of its intended share of such coverage.

        If Credit Support is provided with respect to one or more classes of
  Securities of a series, or the related Assets, the related Prospectus Supplement
  will include a description of:

            (a)    the nature and amount of coverage under such Credit Support,

            (b)    any conditions to payment thereunder not otherwise described herein,

            (c)    the conditions (if any) under which the amount of coverage under
                   such Credit Support may be reduced and under which such Credit
                   Support may be terminated or replaced, and

            (d)    the material provisions relating to such Credit Support.
                   Additionally, the related Prospectus Supplement will set forth
                   certain information with respect to the obligor under any instrument
                   of Credit Support, including

                  (i)     a brief description of its principal business activities,

                  (ii)      its principal place of business, place of incorporation and
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  299/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 301 of 377
                            the jurisdiction under which it is chartered or licensed to
                            do business,

                 (iii)      if applicable, the identity of regulatory agencies that
                            exercise primary jurisdiction over the conduct of its
                            business and

                 (iv)       its total assets, and its stockholders' or policyholders'
                            surplus, if applicable, as of the date specified in the
                            Prospectus Supplement.

  See "Risk Factors--Credit Support Limitations--Risk That Credit Support Will Not
  Cover All Losses."

                                                        53
  <PAGE>

  SUBORDINATE SECURITIES

        If so specified in the related Prospectus Supplement, one or more classes
  of Securities of a series may be Subordinate Securities. To the extent specified
  in the related Prospectus Supplement, the rights of the holders of Subordinate
  Securities to receive distributions of principal and interest from the
  Collection Account on any Distribution Date will be subordinated to such rights
  of the holders of Senior Securities. If so provided in the related Prospectus
  Supplement, the subordination of a class may apply only in the event of (or may
  be limited to) certain types of losses or shortfalls. The related Prospectus
  Supplement will set forth information concerning the amount of subordination of
  a class or classes of Subordinate Securities in a series, the circumstances in
  which such subordination will be applicable and the manner, if any, in which the
  amount of subordination will be effected.

  CROSS-SUPPORT PROVISIONS

        If the Assets for a series are divided into separate groups, each
  supporting a separate class or classes of Securities of a series, credit support
  may be provided by cross-support provisions requiring that distributions be made
  on Senior Securities evidencing interests in one group of Assets prior to
  distributions on Subordinate Securities evidencing interests in a different
  group of Assets within the Trust Fund. The Prospectus Supplement for a series
  that includes a cross-support provision will describe the manner and conditions
  for applying such provisions.

  INSURANCE OR GUARANTEES

        If so provided in the Prospectus Supplement for a series of Securities,
  the Mortgage Loans in the related Trust Fund will be covered for various default
  risks by insurance policies or guarantees.

  LETTER OF CREDIT

        If so provided in the Prospectus Supplement for a series of Securities,
  deficiencies in amounts otherwise payable on such Securities or certain classes
  thereof will be covered by one or more letters of credit, issued by a bank or
  financial institution specified in such Prospectus Supplement (the "L/C Bank").
  Under a letter of credit, the L/C Bank will be obligated to honor draws
  thereunder in an aggregate fixed dollar amount, net of unreimbursed payments
  thereunder, generally equal to a percentage specified in the related Prospectus
  Supplement of the aggregate principal balance of the Assets on the related
  Cut-off Date or of the initial aggregate Security Balance of one or more classes
  of Securities. If so specified in the related Prospectus Supplement, the letter
  of credit may permit draws in the event of only certain types of losses and
  shortfalls. The amount available under the letter of credit will, in all cases,
  be reduced to the extent of the unreimbursed payments thereunder and may
  otherwise be reduced as described in the related Prospectus Supplement. The
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  300/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 302 of 377
  obligations of the L/C Bank under the letter of credit for each series of
  Securities will expire at the earlier of the date specified in the related
  Prospectus Supplement or the termination of the Trust Fund.

  INSURANCE POLICIES AND SURETY BONDS

        If so provided in the Prospectus Supplement for a series of Securities,
  deficiencies in amounts otherwise payable on such Securities or certain classes
  thereof will be covered by insurance policies and/or surety bonds provided by
  one or more insurance companies or sureties. Such instruments may cover, with
  respect to one or more classes of Securities of the related series, timely
  distributions of interest and/or full distributions of principal on the basis of
  a schedule of principal distributions set forth in or determined in the manner
  specified in the related Prospectus Supplement.

  RESERVE FUNDS

        If so provided in the Prospectus Supplement for a series of Securities,
  deficiencies in amounts otherwise payable on such Securities or certain classes
  thereof will be covered by one or more reserve funds in which cash, a letter of
  credit, Permitted Investments, a demand note or a combination thereof
                                          54
  <PAGE>

  will be deposited, in the amounts so specified in such Prospectus Supplement.
  The reserve funds for a series may also be funded over time by depositing
  therein a specified amount of the distributions received on the related Assets
  as specified in the related Prospectus Supplement.

        Amounts on deposit in any reserve fund for a series, together with the
  reinvestment income thereon, if any, will be applied for the purposes, in the
  manner, and to the extent specified in the related Prospectus Supplement. A
  reserve fund may be provided to increase the likelihood of timely distributions
  of principal of and interest on the Certificates. If so specified in the related
  Prospectus Supplement, reserve funds may be established to provide limited
  protection against only certain types of losses and shortfalls. Following each
  Distribution Date, amounts in a reserve fund in excess of any amount required to
  be maintained therein may be released from the reserve fund under the conditions
  and to the extent specified in the related Prospectus Supplement and will not be
  available for further application to the Securities.

        Generally, moneys deposited in any Reserve Funds will be invested in
  Permitted Investments. If specified in the related Prospectus Supplement, any
  reinvestment income or other gain from such investments will be credited to the
  related Reserve Fund for such series, and any loss resulting from such
  investments will be charged to such Reserve Fund. However, such income may be
  payable to any related Master Servicer or another service provider as additional
  compensation. The related Prospectus Supplement will specify whether the Reserve
  Fund, if any, for a series will not be a part of the Trust Fund.

        Additional information concerning any Reserve Fund will be set forth in
  the related Prospectus Supplement, including the initial balance of such Reserve
  Fund, the balance required to be maintained in the Reserve Fund, the manner in
  which such required balance will decrease over time, the manner of funding such
  Reserve Fund, the purposes for which funds in the Reserve Fund may be applied to
  make distributions to Securityholders and use of investment earnings from the
  Reserve Fund, if any.

                             CERTAIN LEGAL ASPECTS OF MORTGAGE LOANS

        The following discussion contains summaries, which are general in nature,
  of certain state law legal aspects of loans secured by single-family or
  multi-family residential properties. Because such legal aspects are governed
  primarily by the applicable laws of the state in which the related Mortgaged
  Property is located (which laws may differ substantially), the summaries do not
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  301/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 303 of 377
  purport to be complete nor to reflect the laws of any particular state, nor to
  encompass the laws of all states in which the security for the Mortgage Loans is
  situated. The summaries are qualified in their entirety by reference to the
  applicable federal and state laws governing the Mortgage Loans. See "Description
  of the Trust Funds--Assets."

  GENERAL

        All of the Mortgage Loans are loans evidenced by a note or bond and
  secured by instruments granting a security interest in real property which may
  be mortgages, deeds of trust, security deeds or deeds to secure debt, depending
  upon the prevailing practice and law in the state in which the Mortgaged
  Property is located. Mortgages, deeds of trust and deeds to secure debt are
  herein collectively referred to as "mortgages." Any of the foregoing types of
  mortgages will create a lien upon, or grant a title interest in, the subject
  property, the priority of which will depend on the terms of the particular
  security instrument, as well as separate, recorded, contractual arrangements
  with others holding interests in the mortgaged property, the knowledge of the
  parties to such instrument as well as the order of recordation of the instrument
  in the appropriate public recording office. However, recording does not
  generally establish priority over governmental claims for real estate taxes and
  assessments and other charges imposed under governmental police powers.

  TYPES OF MORTGAGE INSTRUMENTS

        A mortgage either creates a lien against or constitutes a conveyance of
  real property between two parties--a mortgagor (the borrower and usually the
  owner of the subject property) and a mortgagee (the

                                                        55
  <PAGE>

  lender). In contrast, a deed of trust is a three-party instrument, among a
  trustor (the equivalent of a mortgagor), a trustee to whom the mortgaged
  property is conveyed, and a beneficiary (the lender) for whose benefit the
  conveyance is made. As used in this Prospectus, unless the context otherwise
  requires, "mortgagor" includes the trustor under a deed of trust and a grantor
  under a security deed or a deed to secure debt. Under a deed of trust, the
  mortgagor grants the property, irrevocably until the debt is paid, in trust,
  generally with a power of sale as security for the indebtedness evidenced by the
  related note. A deed to secure debt typically has two parties. By executing a
  deed to secure debt, the grantor conveys title to, as opposed to merely creating
  a lien upon, the subject property to the grantee until such time as the
  underlying debt is repaid, generally with a power of sale as security for the
  indebtedness evidenced by the related mortgage note. In case the mortgagor under
  a mortgage is a land trust, there would be an additional party because legal
  title to the property is held by a land trustee under a land trust agreement for
  the benefit of the mortgagor. At origination of a mortgage loan involving a land
  trust, the mortgagor executes a separate undertaking to make payments on the
  mortgage note. The mortgagee's authority under a mortgage, the trustee's
  authority under a deed of trust and the grantee's authority under a deed to
  secure debt are governed by the express provisions of the mortgage, the law of
  the state in which the real property is located, certain federal laws
  (including, without limitation, the Service Members Civil Relief Act) and, in
  some cases, in deed of trust transactions, the directions of the beneficiary.

  INTEREST IN REAL PROPERTY

        The real property covered by a mortgage, deed of trust, security deed or
  deed to secure debt is most often the fee estate in land and improvements.
  However, such an instrument may encumber other interests in real property such
  as a tenant's interest in a lease of land or improvements, or both, and the
  leasehold estate created by such lease. An instrument covering an interest in
  real property other than the fee estate requires special provisions in the
  instrument creating such interest or in the mortgage, deed of trust, security
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  302/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 304 of 377
  deed or deed to secure debt, to protect the mortgagee against termination of
  such interest before the mortgage, deed of trust, security deed or deed to
  secure debt is paid. Unless otherwise specified in the Prospectus Supplement,
  the Depositor or the Asset Seller will make certain representations and
  warranties in the Agreement with respect to any Mortgage Loans that are secured
  by an interest in a leasehold estate. Such representations and warranties, if
  applicable, will be set forth in the Prospectus Supplement.

  COOPERATIVE LOANS

        If specified in the Prospectus Supplement relating to a series of Offered
  Securities, the Mortgage Loans may also consist of cooperative apartment loans
  ("Cooperative Loans") secured by security interests in shares issued by a
  cooperative housing corporation (a "Cooperative") and in the related proprietary
  leases or occupancy agreements granting exclusive rights to occupy specific
  dwelling units in the Cooperatives' buildings. The security agreement will
  create a lien upon, or grant a title interest in, the property which it covers,
  the priority of which will depend on the terms of the particular security
  agreement as well as the order of recordation of the agreement in the
  appropriate recording office. Such a lien or title interest is not prior to the
  lien for real estate taxes and assessments and other charges imposed under
  governmental police powers.

        Each Cooperative owns in fee or has a leasehold interest in all the real
  property and owns in fee or leases the building and all separate dwelling units
  therein. The Cooperative is directly responsible for property management and, in
  most cases, payment of real estate taxes, other governmental impositions and
  hazard and liability insurance. If there is a blanket mortgage or mortgages on
  the Cooperative apartment building or underlying land, as is generally the case,
  or an underlying lease of the land, as is the case in some instances, the
  Cooperative, as property mortgagor, or lessee, as the case may be, is also
  responsible for meeting these mortgage or rental obligations. A blanket mortgage
  is ordinarily incurred by the Cooperative in connection with either the
  construction or purchase of the Cooperative's apartment building or obtaining of
  capital by the Cooperative. The interest of the occupant under proprietary
  leases or occupancy agreements as to which that Cooperative is the landlord are
  generally subordinate to the

                                                        56
  <PAGE>

  interest of the holder of a blanket mortgage and to the interest of the holder
  of a land lease. If the Cooperative is unable to meet the payment obligations
  (i) arising under a blanket mortgage, the mortgagee holding a blanket mortgage
  could foreclose on that mortgage and terminate all subordinate proprietary
  leases and occupancy agreements or (ii) arising under its land lease, the holder
  of the landlord's interest under the land lease could terminate it and all
  subordinate proprietary leases and occupancy agreements. Also, a blanket
  mortgage on a Cooperative may provide financing in the form of a mortgage that
  does not fully amortize, with a significant portion of principal being due in
  one final payment at maturity. The inability of the Cooperative to refinance a
  mortgage and its consequent inability to make such final payment could lead to
  foreclosure by the mortgagee. Similarly, a land lease has an expiration date and
  the inability of the Cooperative to extend its term or, in the alternative, to
  purchase the land could lead to termination of the Cooperative's interest in the
  property and termination of all proprietary leases and occupancy agreement. In
  either event, a foreclosure by the holder of a blanket mortgage or the
  termination of the underlying lease could eliminate or significantly diminish
  the value of any collateral held by the lender that financed the purchase by an
  individual tenant stockholder of Cooperative shares or, in the case of the
  Mortgage Loans, the collateral securing the Cooperative Loans.

        The Cooperative is owned by tenant-stockholders who, through ownership of
  stock or shares in the corporation, receive proprietary lease or occupancy
  agreements which confer exclusive rights to occupy specific units. Generally, a
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  303/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 305 of 377
  tenant-stockholder of a Cooperative must make a monthly payment to the
  Cooperative representing such tenant-stockholder's pro rata share of the
  Cooperative's payments for its blanket mortgage, real property taxes,
  maintenance expenses and other capital or ordinary expenses. An ownership
  interest in a Cooperative and accompanying occupancy rights are financed through
  a cooperative share loan evidenced by a promissory note and secured by an
  assignment of and a security interest in the occupancy agreement or proprietary
  lease and a security interest in the related cooperative shares. The lender
  generally takes possession of the share certificate and a counterpart of the
  proprietary lease or occupancy agreement and a financing statement covering the
  proprietary lease or occupancy agreement and the cooperative shares is filed in
  the appropriate state and local offices to perfect the lender's interest in its
  collateral. Subject to the limitations discussed below, upon default of the
  tenant-stockholder, the lender may sue for judgment on the promissory note,
  dispose of the collateral at a public or private sale or otherwise proceed
  against the collateral or tenant-stockholder as an individual as provided in the
  security agreement covering the assignment of the proprietary lease or occupancy
  agreement and the pledge of cooperative shares. See "Foreclosure--Cooperatives"
  below.

  FORECLOSURE

  General

        Foreclosure is a legal procedure that allows the mortgagee to recover its
  mortgage debt by enforcing its rights and available legal remedies under the
  mortgage. If the mortgagor defaults in payment or performance of its obligations
  under the note or mortgage, the mortgagee has the right to institute foreclosure
  proceedings to sell the mortgaged property at public auction to satisfy the
  indebtedness.

        Foreclosure procedures with respect to the enforcement of a mortgage vary
  from state to state. Two primary methods of foreclosing a mortgage are judicial
  foreclosure and non-judicial foreclosure pursuant to a power of sale granted in
  the mortgage instrument. There are several other foreclosure procedures
  available in some states that are either infrequently used or available only in
  certain limited circumstances, such as strict foreclosure.

  Judicial Foreclosure

        A judicial foreclosure proceeding is conducted in a court having
  jurisdiction over the mortgaged property. Generally, the action is initiated by
  the service of legal pleadings upon all parties having an interest of record in
  the real property. Delays in completion of the foreclosure may occasionally
  result from difficulties in locating defendants. When the lender's right to
  foreclose is contested, the legal proceedings can be time-consuming. Upon
  successful completion of a judicial foreclosure proceeding, the court

                                                        57
  <PAGE>

  generally issues a judgment of foreclosure and appoints a referee or other
  officer to conduct a public sale of the mortgaged property, the proceeds of
  which are used to satisfy the judgment. Such sales are made in accordance with
  procedures that vary from state to state.

  Equitable Limitations on Enforceability of Certain Provisions

        United States courts have traditionally imposed general equitable
  principles to limit the remedies available to a mortgagee in connection with
  foreclosure. These equitable principles are generally designed to relieve the
  mortgagor from the legal effect of mortgage defaults, to the extent that such
  effect is perceived as harsh or unfair. Relying on such principles, a court may
  alter the specific terms of a loan to the extent it considers necessary to
  prevent or remedy an injustice, undue oppression or overreaching, or may require
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  304/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 306 of 377
  the lender to undertake affirmative and expensive actions to determine the cause
  of the mortgagor's default and the likelihood that the mortgagor will be able to
  reinstate the loan. In some cases, courts have substituted their judgment for
  the lender's and have required that lenders reinstate loans or recast payment
  schedules in order to accommodate mortgagors who are suffering from a temporary
  financial disability. In other cases, courts have limited the right of the
  lender to foreclose if the default under the mortgage is not monetary, e.g., the
  mortgagor failed to maintain the mortgaged property adequately or the mortgagor
  executed a junior mortgage on the mortgaged property. The exercise by the court
  of its equity powers will depend on the individual circumstances of each case
  presented to it. Finally, some courts have been faced with the issue of whether
  federal or state constitutional provisions reflecting due process concerns for
  adequate notice require that a mortgagor receive notice in addition to
  statutorily-prescribed minimum notice. For the most part, these cases have
  upheld the reasonableness of the notice provisions or have found that a public
  sale under a mortgage providing for a power of sale does not involve sufficient
  state action to afford constitutional protections to the mortgagor.

  Non-Judicial Foreclosure/Power of Sale

        Foreclosure of a deed of trust is generally accomplished by a non-judicial
  trustee's sale pursuant to the power of sale granted in the deed of trust. A
  power of sale is typically granted in a deed of trust. It may also be contained
  in any other type of mortgage instrument. A power of sale allows a non-judicial
  public sale to be conducted generally following a request from the
  beneficiary/lender to the trustee to sell the property upon any default by the
  mortgagor under the terms of the mortgage note or the mortgage instrument and
  after notice of sale is given in accordance with the terms of the mortgage
  instrument, as well as applicable state law. In some states, prior to such sale,
  the trustee under a deed of trust must record a notice of default and notice of
  sale and send a copy to the mortgagor and to any other party who has recorded a
  request for a copy of a notice of default and notice of sale. In addition, in
  some states the trustee must provide notice to any other party having an
  interest of record in the real property, including junior lienholders. A notice
  of sale must be posted in a public place and, in most states, published for a
  specified period of time in one or more newspapers. The mortgagor or junior
  lienholder may then have the right, during a reinstatement period required in
  some states, to cure the default by paying the entire actual amount in arrears
  (without acceleration) plus the expenses incurred in enforcing the obligation.
  In other states, the mortgagor or the junior lienholder is not provided a period
  to reinstate the loan, but has only the right to pay off the entire debt to
  prevent the foreclosure sale. Generally, the procedure for public sale, the
  parties entitled to notice, the method of giving notice and the applicable time
  periods are governed by state law and vary among the states. Foreclosure of a
  deed to secure debt is also generally accomplished by a non-judicial sale
  similar to that required by a deed of trust, except that the lender or its
  agent, rather than a trustee, is typically empowered to perform the sale in
  accordance with the terms of the deed to secure debt and applicable law.

  Public Sale

        A third party may be unwilling to purchase a mortgaged property at a
  public sale because of the difficulty in determining the value of such property
  at the time of sale, due to, among other things, redemption rights which may
  exist and the possibility of physical deterioration of the property during the

                                                        58
  <PAGE>

  foreclosure proceedings. For these reasons, it is common for the lender to
  purchase the mortgaged property for an amount equal to or less than the
  underlying debt and accrued and unpaid interest plus the expenses of
  foreclosure. Generally, state law controls the amount of foreclosure costs and
  expenses which may be recovered by a lender. Thereafter, subject to the
  mortgagor's right in some states to remain in possession during a redemption
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  305/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 307 of 377
  period, if applicable, the lender will become the owner of the property and have
  both the benefits and burdens of ownership of the mortgaged property. For
  example, the lender will become obligated to pay taxes, obtain casualty
  insurance and to make such repairs at its own expense as are necessary to render
  the property suitable for sale. The lender will commonly obtain the services of
  a real estate broker and pay the broker's commission in connection with the sale
  of the property. Depending upon market conditions, the ultimate proceeds of the
  sale of the property may not equal the lender's investment in the property.
  Moreover, a lender commonly incurs substantial legal fees and court costs in
  acquiring a mortgaged property through contested foreclosure and/or bankruptcy
  proceedings. Generally, state law controls the amount of foreclosure expenses
  and costs, including attorneys' fees, that may be recovered by a lender.

        A junior mortgagee may not foreclose on the property securing the junior
  mortgage unless it forecloses subject to senior mortgages and any other prior
  liens, in which case it may be obliged to make payments on the senior mortgages
  to avoid their foreclosure. In addition, in the event that the foreclosure of a
  junior mortgage triggers the enforcement of a "due-on-sale" clause contained in
  a senior mortgage, the junior mortgagee may be required to pay the full amount
  of the senior mortgage to avoid its foreclosure. Accordingly, with respect to
  those Mortgage Loans, if any, that are junior mortgage loans, if the lender
  purchases the property the lender's title will be subject to all senior
  mortgages, prior liens and certain governmental liens.

        The proceeds received by the referee or trustee from the sale are applied
  first to the costs, fees and expenses of sale and then in satisfaction of the
  indebtedness secured by the mortgage under which the sale was conducted. Any
  proceeds remaining after satisfaction of senior mortgage debt are generally
  payable to the holders of junior mortgages and other liens and claims in order
  of their priority, whether or not the mortgagor is in default. Any additional
  proceeds are generally payable to the mortgagor. The payment of the proceeds to
  the holders of junior mortgages may occur in the foreclosure action of the
  senior mortgage or a subsequent ancillary proceeding or may require the
  institution of separate legal proceedings by such holders.

  Rights of Redemption

        The purposes of a foreclosure action are to enable the mortgagee to
  realize upon its security and to bar the mortgagor, and all persons who have an
  interest in the property which is subordinate to the mortgage being foreclosed,
  from exercise of their "equity of redemption." The doctrine of equity of
  redemption provides that, until the property covered by a mortgage has been sold
  in accordance with a properly conducted foreclosure and foreclosure sale, those
  having an interest which is subordinate to that of the foreclosing mortgagee
  have an equity of redemption and may redeem the property by paying the entire
  debt with interest. In addition, in some states, when a foreclosure action has
  been commenced, the redeeming party must pay certain costs of such action. Those
  having an equity of redemption must generally be made parties and joined in the
  foreclosure proceeding in order for their equity of redemption to be cut off and
  terminated.

        The equity of redemption is a common-law (non-statutory) right which
  exists prior to completion of the foreclosure, is not waivable by the mortgagor,
  must be exercised prior to foreclosure sale and should be distinguished from the
  post-sale statutory rights of redemption. In some states, after sale pursuant to
  a deed of trust or foreclosure of a mortgage, the mortgagor and foreclosed
  junior lienors are given a statutory period in which to redeem the property from
  the foreclosure sale. In some states, statutory redemption may occur only upon
  payment of the foreclosure sale price. In other states, redemption may be
  authorized if the former mortgagor pays only a portion of the sums due. The
  effect of a statutory right of redemption is to diminish the ability of the
  lender to sell the foreclosed property. The exercise of a right of redemption
  would defeat the title of any purchaser from a foreclosure sale or sale under a
  deed of trust. Consequently,
                                          59
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  306/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 308 of 377
  <PAGE>

  the practical effect of the redemption right is to force the lender to maintain
  the property and pay the expenses of ownership until the redemption period has
  expired. In some states, a post-sale statutory right of redemption may exist
  following a judicial foreclosure, but not following a trustee's sale under a
  deed of trust.

        Under the REMIC Provisions currently in effect, property acquired by
  foreclosure generally must not be held for more than three years. With respect
  to a series of Securities for which an election is made to qualify the Trust
  Fund or a part thereof as a REMIC, the Agreement will permit foreclosed property
  to be held for more than three years if the Internal Revenue Service grants an
  extension of time within which to sell such property or independent counsel
  renders an opinion to the effect that holding such property for such additional
  period is permissible under the REMIC Provisions.

  Cooperative Loans

        The cooperative shares owned by the tenant-stockholder and pledged to the
  lender are, in almost all cases, subject to restrictions on transfer as set
  forth in the Cooperative's Certificate of Incorporation and By-laws, as well as
  the proprietary lease or occupancy agreement, and may be cancelled by the
  Cooperative for failure by the tenant-stockholder to pay rent or other
  obligations or charges owed by such tenant-stockholder, including mechanics'
  liens against the Cooperative apartment building incurred by such
  tenant-stockholder. The proprietary lease or occupancy agreement generally
  permits the Cooperative to terminate such lease or agreement in the event an
  obligor fails to make payments or defaults in the performance of covenants
  required thereunder. Typically, the lender and the Cooperative enter into a
  recognition agreement which establishes the rights and obligations of both
  parties in the event of a default by the tenant-stockholder. Under the
  proprietary lease or occupancy agreement such a default will usually constitute
  a default under the security agreement between the lender and the
  tenant-stockholder.

        The recognition agreement generally provides that, in the event that the
  tenant-stockholder has defaulted under the proprietary lease or occupancy
  agreement, the Cooperative will take no action to terminate such lease or
  agreement until the lender has been provided with an opportunity to cure the
  default. The recognition agreement typically provides that if the proprietary
  lease or occupancy agreement is terminated, the Cooperative will recognize the
  lender's lien against proceeds from the sale of the Cooperative apartment,
  subject, however, to the Cooperative's right to sums due under such proprietary
  lease or occupancy agreement. The total amount owed to the Cooperative by the
  tenant-stockholder, which the lender generally cannot restrict and does not
  monitor, could reduce the value of the collateral below the outstanding
  principal balance of the Cooperative Loan and accrued and unpaid interest
  thereon. Recognition agreements also provide that in the event of a foreclosure
  on a Cooperative Loan, the lender must obtain the approval or consent of the
  Cooperative as required by the proprietary lease before transferring the
  cooperative shares or assigning the proprietary lease. Generally, the lender is
  not limited in any rights it may have to dispossess the tenant-stockholders.

        In some states, foreclosure on the cooperative shares is accomplished by a
  sale in accordance with the provisions of Article 9 of the UCC and the security
  agreement relating to those shares. Article 9 of the UCC requires that a sale be
  conducted in a "commercially reasonable" manner. Whether a foreclosure sale has
  been conducted in a "commercially reasonable" manner will depend on the facts in
  each case. In determining commercial reasonableness, a court will look to the
  notice given the debtor and the method, manner, time, place and terms of the
  foreclosure. Generally, a sale conducted according to the usual practice of
  banks selling similar collateral will be considered reasonably conducted.

            Article 9 of the UCC provides that the proceeds of the sale will be
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  307/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 309 of 377
  applied first to pay the costs and expenses of the sale and then to satisfy the
  indebtedness secured by the lender's security interest. The recognition
  agreement, however, generally provides that the lender's right to reimbursement
  is subject to the right of the Cooperatives to receive sums due under the
  proprietary lease or occupancy agreement. If there are proceeds remaining, the
  lender must account to the tenant-stockholder for the surplus. Conversely, if a
  portion of the indebtedness remains unpaid, the tenant-stockholder is generally
  responsible for the deficiency.

                                                        60
  <PAGE>

        In the case of foreclosure on a building which was converted from a rental
  building to a building owned by a Cooperative under a non-eviction plan, some
  states require that a purchaser at a foreclosure sale take the property subject
  to rent control and rent stabilization laws which apply to certain tenants who
  elected to remain in the building when it was so converted.

  JUNIOR MORTGAGES

        Some of the Mortgage Loans may be secured by junior mortgages or deeds of
  trust, which are subordinate to first or other senior mortgages or deeds of
  trust held by other lenders. The rights of the Trust Fund as the holder of a
  junior deed of trust or a junior mortgage are subordinate in lien and in payment
  to those of the holder of the senior mortgage or deed of trust, including the
  prior rights of the senior mortgagee or beneficiary to receive and apply hazard
  insurance and condemnation proceeds and, upon default of the mortgagor, to cause
  a foreclosure on the property. Upon completion of the foreclosure proceedings by
  the holder of the senior mortgage or the sale pursuant to the deed of trust, the
  junior mortgagee's or junior beneficiary's lien will be extinguished unless the
  junior lienholder satisfies the defaulted senior loan or asserts its subordinate
  interest in a property in foreclosure proceedings. See "--Foreclosure" herein.

        Furthermore, because the terms of the junior mortgage or deed of trust are
  subordinate to the terms of the first mortgage or deed of trust, in the event of
  a conflict between the terms of the first mortgage or deed of trust and the
  junior mortgage or deed of trust, the terms of the first mortgage or deed of
  trust will generally govern. Upon a failure of the mortgagor or trustor to
  perform any of its obligations, the senior mortgagee or beneficiary, subject to
  the terms of the senior mortgage or deed of trust, may have the right to perform
  the obligation itself. Generally, all sums so expended by the mortgagee or
  beneficiary become part of the indebtedness secured by the mortgage or deed of
  trust. To the extent a first mortgagee expends such sums, such sums will
  generally have priority over all sums due under the junior mortgage.

  ANTI-DEFICIENCY LEGISLATION AND OTHER LIMITATIONS ON LENDERS

        Statutes in some states limit the right of a beneficiary under a deed of
  trust or a mortgagee under a mortgage to obtain a deficiency judgment against
  the mortgagor following foreclosure or sale under a deed of trust. A deficiency
  judgment would be a personal judgment against the former mortgagor equal to the
  difference between the net amount realized upon the public sale of the real
  property and the amount due to the lender. Some states require the lender to
  exhaust the security afforded under a mortgage by foreclosure in an attempt to
  satisfy the full debt before bringing a personal action against the mortgagor.
  In certain other states, the lender has the option of bringing a personal action
  against the mortgagor on the debt without first exhausting such security;
  however, in some of these states, the lender, following judgment on such
  personal action, may be deemed to have elected a remedy and may be precluded
  from exercising remedies with respect to the security. In some cases, a lender
  will be precluded from exercising any additional rights under the note or
  mortgage if it has taken any prior enforcement action. Consequently, the
  practical effect of the election requirement, in those states permitting such
  election, is that lenders will usually proceed against the security first rather
  than bringing a personal action against the mortgagor. Finally, other statutory
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  308/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 310 of 377
  provisions limit any deficiency judgment against the former mortgagor following
  a judicial sale to the excess of the outstanding debt over the fair market value
  of the property at the time of the public sale. The purpose of these statutes is
  generally to prevent a lender from obtaining a large deficiency judgment against
  the former mortgagor as a result of low or no bids at the judicial sale.

        In addition to laws limiting or prohibiting deficiency judgments, numerous
  other federal and state statutory provisions, including the federal bankruptcy
  laws and state laws affording relief to debtors, may interfere with or affect
  the ability of the secured mortgage lender to realize upon collateral or enforce
  a deficiency judgment. For example, with respect to federal bankruptcy law, a
  court with federal bankruptcy jurisdiction may permit a debtor through his or
  her Chapter 11 or Chapter 13 rehabilitative plan to cure a monetary default in
  respect of a mortgage loan on a debtor's residence by paying arrearages within a
  reasonable time period and reinstating the original mortgage loan payment
  schedule even though the lender accelerated the mortgage loan and final judgment
  of foreclosure had been entered in state court
                                          61
  <PAGE>

  (provided no sale of the residence had yet occurred) prior to the filing of the
  debtor's petition. Some courts with federal bankruptcy jurisdiction have
  approved plans, based on the particular facts of the reorganization case, that
  effected the curing of a mortgage loan default by paying arrearages over a
  number of years.

        Courts with federal bankruptcy jurisdiction have also indicated that the
  terms of a mortgage loan secured by property of the debtor may be modified.
  These courts have allowed modifications that include reducing the amount of each
  monthly payment, changing the rate of interest, altering the repayment schedule,
  forgiving all or a portion of the debt and reducing the lender's security
  interest to the value of the residence, thus leaving the lender a general
  unsecured creditor for the difference between the value of the residence and the
  outstanding balance of the loan. Generally, however, the terms of a mortgage
  loan secured only by a mortgage on real property that is the debtor's principal
  residence may not be modified pursuant to a plan confirmed pursuant to Chapter
  11 or Chapter 13 except with respect to mortgage payment arrearages, which may
  be cured within a reasonable time period.

        Certain tax liens arising under the Internal Revenue Code of 1986, as
  amended, may in certain circumstances provide priority over the lien of a
  mortgage or deed of trust. In addition, substantive requirements are imposed
  upon mortgage lenders in connection with the origination and the servicing of
  mortgage loans by numerous federal and some state consumer protection laws.
  These laws include the federal Truth-in-Lending Act, Real Estate Settlement
  Procedures Act, Equal Credit Opportunity Act, Fair Credit Billing Act, Fair
  Credit Reporting Act and related statutes. These federal laws impose specific
  statutory liabilities upon lenders who originate mortgage loans and who fail to
  comply with the provisions of the law. In some cases this liability may affect
  assignees of the mortgage loans.

        Generally, Article 9 of the UCC governs foreclosure on cooperative shares
  and the related proprietary lease or occupancy agreement. Some courts have
  interpreted section 9-504 of the UCC to prohibit a deficiency award unless the
  creditor establishes that the sale of the collateral (which, in the case of a
  Cooperative Loan, would be the shares of the Cooperative and the related
  proprietary lease or occupancy agreement) was conducted in a commercially
  reasonable manner.

  ENVIRONMENTAL LEGISLATION

        Certain states impose a statutory lien for associated costs on property
  that is the subject of a cleanup action by the state on account of hazardous
  wastes or hazardous substances released or disposed of on the property. Such a
  lien will generally have priority over all subsequent liens on the property and,
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  309/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 311 of 377
  in certain of these states, will have priority over prior recorded liens
  including the lien of a mortgage. In addition, under federal environmental
  legislation and under state law in a number of states, a secured party that
  takes a deed in lieu of foreclosure or acquires a mortgaged property at a
  foreclosure sale or becomes involved in the operation or management of a
  property so as to be deemed an "owner" or "operator" of the property may be
  liable for the costs of cleaning up a contaminated site. Although such costs
  could be substantial, it is unclear whether they would be imposed on a lender
  (such as a Trust Fund) secured by residential real property. In the event that
  title to a Mortgaged Property securing a Mortgage Loan in a Trust Fund was
  acquired by the Trust Fund and cleanup costs were incurred in respect of the
  Mortgaged Property, the holders of the related series of Securities might
  realize a loss if such costs were required to be paid by the Trust Fund.

  DUE-ON-SALE CLAUSES

        Unless the related Prospectus Supplement indicates otherwise, the Mortgage
  Loans will contain due-on-sale clauses. These clauses generally provide that the
  lender may accelerate the maturity of the loan if the mortgagor sells, transfers
  or conveys the related Mortgaged Property. The enforceability of due-on-sale
  clauses has been the subject of legislation or litigation in many states and, in
  some cases, the enforceability of these clauses was limited or denied. However,
  with respect to certain loans the Garn-St Germain Depository Institutions Act of
  1982 preempts state constitutional, statutory and case law that prohibits the
  enforcement of due-on-sale clauses and permits lenders to enforce these clauses
  in

                                                        62
  <PAGE>

  accordance with their terms, subject to certain limited exceptions. Due-on-sale
  clauses contained in mortgage loans originated by federal savings and loan
  associations or federal savings banks are fully enforceable pursuant to
  regulations of the United States Federal Home Loan Bank Board, as succeeded by
  the Office of Thrift Supervision, which preempt state law restrictions on the
  enforcement of such clauses. Similarly, "due-on-sale" clauses in mortgage loans
  made by national banks and federal credit unions are now fully enforceable
  pursuant to preemptive regulations of the Comptroller of the Currency and the
  National Credit Union Administration, respectively.

        The Garn-St Germain Act also sets forth nine specific instances in which a
  mortgage lender covered by the act (including federal savings and loan
  associations and federal savings banks) may not exercise a "due-on-sale" clause,
  notwithstanding the fact that a transfer of the property may have occurred.
  These include intra-family transfers, certain transfers by operation of law,
  leases of fewer than three years and the creation of a junior encumbrance.
  Regulations promulgated under the Garn-St Germain Act also prohibit the
  imposition of a prepayment penalty upon the acceleration of a loan pursuant to a
  due-on-sale clause. The inability to enforce a "due-on-sale" clause may result
  in a mortgage that bears an interest rate below the current market rate being
  assumed by a new home buyer rather than being paid off, which may affect the
  average life of the Mortgage Loans and the number of Mortgage Loans which may
  extend to maturity.

  SUBORDINATE FINANCING

        Where a mortgagor encumbers mortgaged property with one or more junior
  liens, the senior lender is subjected to additional risk. First, the mortgagor
  may have difficulty servicing and repaying multiple loans. In addition, if the
  junior loan permits recourse to the mortgagor (as junior loans often do) and the
  senior loan does not, a mortgagor may be more likely to repay sums due on the
  junior loan than those on the senior loan. Second, acts of the senior lender
  that prejudice the junior lender or impair the junior lender's security may
  create a superior equity in favor of the junior lender. For example, if the
  mortgagor and the senior lender agree to an increase in the principal amount of
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  310/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 312 of 377
  or the interest rate payable on the senior loan, the senior lender may lose its
  priority to the extent any existing junior lender is harmed or the mortgagor is
  additionally burdened. Third, if the mortgagor defaults on the senior loan
  and/or any junior loan or loans, the existence of junior loans and actions taken
  by junior lenders can impair the security available to the senior lender and can
  interfere with or delay the taking of action by the senior lender. Moreover, the
  bankruptcy of a junior lender may operate to stay foreclosure or similar
  proceedings by the senior lender.

  APPLICABILITY OF USURY LAWS

        Title V of the Depository Institutions Deregulation and Monetary Control
  Act of 1980, enacted in March 1980 ("Title V"), provides that state usury
  limitations shall not apply to certain types of residential first mortgage loans
  originated by certain lenders after March 31, 1980. A similar federal statute
  was in effect with respect to mortgage loans made during the first three months
  of 1980. The Office of Thrift Supervision is authorized to issue rules and
  regulations and to publish interpretations governing implementation of Title V.
  The statute authorized any state to reimpose interest rate limits by adopting,
  before April 1, 1983, a law or constitutional provision that expressly rejects
  application of the federal law. In addition, even where Title V is not so
  rejected, any state is authorized by the law to adopt a provision limiting
  discount points or other charges on mortgage loans covered by Title V. Certain
  states have taken action to reimpose interest rate limits and/or to limit
  discount points or other charges.

        The Depositor believes that a court interpreting Title V would hold that
  residential first mortgage loans that are originated on or after January 1, 1980
  are subject to federal preemption. Therefore, in a state that has not taken the
  requisite action to reject application of Title V or to adopt a provision
  limiting discount points or other charges prior to origination of such mortgage
  loans, any such limitation under such state's usury law would not apply to such
  mortgage loans.

                                                        63
  <PAGE>

        In any state in which application of Title V has been expressly rejected
  or a provision limiting discount points or other charges is adopted, no mortgage
  loan originated after the date of such state action will be eligible for
  inclusion in a Trust Fund unless (i) such mortgage loan provides for such
  interest rate, discount points and charges as are permitted in such state or
  (ii) such mortgage loan provides that the terms thereof shall be construed in
  accordance with the laws of another state under which such interest rate,
  discount points and charges would not be usurious and the mortgagor's counsel
  has rendered an opinion that such choice of law provision would be given effect.

        Statutes differ in their provisions as to the consequences of a usurious
  loan. One group of statutes requires the lender to forfeit the interest due
  above the applicable limit or impose a specified penalty. Under this statutory
  scheme, the mortgagor may cancel the recorded mortgage or deed of trust upon
  paying its debt with lawful interest, and the lender may foreclose, but only for
  the debt plus lawful interest. A second group of statutes is more severe. A
  violation of this type of usury law results in the invalidation of the
  transaction, thereby permitting the mortgagor to cancel the recorded mortgage or
  deed of trust without any payment or prohibiting the lender from foreclosing.

  ALTERNATIVE MORTGAGE INSTRUMENTS

        Alternative mortgage instruments, including adjustable rate mortgage loans
  and early ownership mortgage loans, originated by non-federally chartered
  lenders have historically been subject to a variety of restrictions. Such
  restrictions differed from state to state, resulting in difficulties in
  determining whether a particular alternative mortgage instrument originated by a
  state-chartered lender was in compliance with applicable law. These difficulties
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  311/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 313 of 377
  were alleviated substantially as a result of the enactment of Title VIII of the
  Garn-St Germain Act ("Title VIII"). Title VIII provides that, notwithstanding
  any state law to the contrary, state-chartered banks may originate alternative
  mortgage instruments in accordance with regulations promulgated by the
  Comptroller of the Currency with respect to origination of alternative mortgage
  instruments by national banks; state-chartered credit unions may originate
  alternative mortgage instruments in accordance with regulations promulgated by
  the National Credit Union Administration with respect to origination of
  alternative mortgage instruments by federal credit unions; and all other non-
  federally chartered housing creditors, including state-chartered savings and
  loan associations, state-chartered savings banks and mutual savings banks and
  mortgage banking companies, may originate alternative mortgage instruments in
  accordance with the regulations promulgated by the Federal Home Loan Bank Board,
  predecessor to the Office of Thrift Supervision, with respect to origination of
  alternative mortgage instruments by federal savings and loan associations. Title
  VIII provides that any state may reject applicability of the provisions of Title
  VIII by adopting, prior to October 15, 1985, a law or constitutional provision
  expressly rejecting the applicability of such provisions. Certain states have
  taken such action.

  SERVICEMEMBERS CIVIL RELIEF ACT

        The Servicemembers Civil Relief Act was recently signed into law, revising
  the Soldiers' and Sailors' Civil Relief Act of 1940 (the "Relief Act"). Under
  the terms of the Relief Act, a mortgagor who enters military service after the
  origination of such mortgagor's Mortgage Loan (including a mortgagor who was in
  reserve status and is called to active duty after origination of the Mortgage
  Loan), may not be charged interest (including fees and charges) above an annual
  rate of 6% (and all interest in excess of 6% shall be forgiven) during the
  period of such mortgagor's active duty status, unless a court orders otherwise
  upon application of the lender. The Relief Act applies to mortgagors who are
  members of all branches of the military (including draftees and reservists in
  military service called to active duty). Because the Relief Act applies to
  mortgagors who enter military service (including reservists who are called to
  active duty) after origination of the related Mortgage Loan, no information can
  be provided as to the number of loans that may be affected by the Relief Act.
  Application of the Relief Act would adversely affect, for an indeterminate
  period of time, the ability of any servicer to collect full amounts of interest
  on certain of the Mortgage Loans. Any shortfalls in interest collections
  resulting from the application of the Relief Act would result in a reduction of
  the amounts distributable to the holders of the related series of Certificates,

                                                        64
  <PAGE>

  and would not be covered by advances and may not be covered by any form of
  Credit Support provided in connection with such Certificates. In addition, the
  Relief Act imposes limitations that would impair the ability of the servicer to
  foreclose on an affected Mortgage Loan during the mortgagor's period of active
  duty status, and, under certain circumstances, during an additional three month
  period thereafter. Thus, in the event that such a Mortgage Loan goes into
  default, there may be delays and losses occasioned thereby.

  FORFEITURES IN DRUG AND RICO PROCEEDINGS

        Federal law provides that property purchased or improved with assets
  derived from criminal activity or otherwise tainted, or used in the commission
  of certain offenses, can be seized and ordered forfeited to the United States of
  America. The offenses which can trigger such a seizure and forfeiture include,
  among others, violations of the Racketeer Influenced and Corrupt Organizations
  Act, the Bank Secrecy Act, the anti-money laundering laws and regulations,
  including the USA Patriot Act of 2001 and the regulations issued pursuant to
  that Act, as well as the narcotic drug laws. In many instances, the United
  States may seize the property even before a conviction occurs.

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  312/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 314 of 377
        In the event of a forfeiture proceeding, a lender may be able to avoid
  forfeiture of its interest in the property by proving that (1) its mortgage was
  executed and recorded before the commission of the illegal conduct from which
  the assets used to purchase or improve the property were derived or before the
  commission of any other crime upon which the forfeiture is based, or (2) the
  lender, at the time of the execution of the mortgage, "did not know or was
  reasonably without cause to believe that the property was subject to
  forfeiture." However, there is no assurance that such a defense will be
  successful.

  THE CONTRACTS

        General. The manufactured housing contracts and home improvement
  contracts, other than those that are unsecured or are secured by mortgages on
  real estate generally, are "chattel paper" or constitute "purchase money
  security interests" each as defined in the UCC. Pursuant to the UCC, the sale of
  chattel paper is treated in a manner similar to perfection of a security
  interest in chattel paper. Under the related agreement, the Depositor or the
  seller will transfer physical possession of the contracts to the trustee or a
  designated custodian or may retain possession of the contracts as custodian for
  the trustee. In addition, the Depositor will make an appropriate filing of a
  UCC-1 financing statement in the appropriate states to, among other things, give
  notice of the trust fund's ownership of the contracts. The contracts will not be
  stamped or otherwise marked to reflect their assignment from the Depositor or
  the trustee unless the related prospectus supplement states that they will be so
  stamped. With respect to each transaction, a decision will be made as to whether
  or not the contracts will be stamped or otherwise marked to reflect their
  assignment from the Depositor to the trustee, based upon, among other things,
  the practices and procedures of the related originator and servicer and after
  consultation with the applicable rating agency or rating agencies. Therefore, if
  the contracts are not stamped or otherwise marked to reflect their assignment
  from the Depositor to the trustee and through negligence, fraud or otherwise, a
  subsequent purchaser were able to take physical possession of the contracts
  without notice of the assignment, the trust fund's interest in the contracts
  could be defeated.

        Security Interests in Home Improvements. The contracts that are secured
  by home improvements grant to the originator of those contracts a purchase money
  security interest in the home improvements to secure all or part of the purchase
  price of the home improvements and related services. A financing statement
  generally is not required to be filed to perfect a purchase money security
  interest in consumer goods. The purchase money security interests are
  assignable. In general, a purchase money security interest grants to the holder
  a security interest that has priority over a conflicting security interest in
  the same collateral and the proceeds of that collateral. However, to the extent
  that the collateral subject to a purchase money security interest becomes a
  fixture, in order for the related purchase money security interest to take
  priority over a conflicting interest in the fixture, the holder's interest in
  that home improvement must generally be perfected by a timely fixture filing. In
  general, a security interest does not exist under the UCC in ordinary building
  material incorporated into an improvement on land. Home improvement contracts
  that finance lumber, bricks, other types of ordinary building materials or other
                                          65
  <PAGE>

  goods that are deemed to lose that characterization upon incorporation of those
  materials into the related property, will not be secured by a purchase money
  security interest in the home improvement being financed.

        Enforcement of Security Interest in Home Improvements. So long as the
  home improvement is not governed by real estate law, a creditor can repossess a
  home improvement securing a contract by voluntary surrender, by "self-help"
  repossession that is "peaceful"--i.e., without breach of the peace--or, in the
  absence of voluntary surrender and the ability to repossess without breach of
  the peace, by judicial process. The holder of a contract must give the debtor a
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  313/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 315 of 377
  number of days' notice, which varies from 10 to 30 days depending on the state,
  prior to commencement of any repossession. The UCC and consumer protection laws
  in most states place restrictions on repossession sales, including requiring
  prior notice to the debtor and commercial reasonableness in effecting a
  repossession sale. The law in most states also requires that the debtor be given
  notice of any sale prior to resale of the unit that the debtor may redeem at or
  before the resale.

        Under the laws of most states, a creditor is entitled to obtain a
  deficiency judgment from a debtor for any deficiency on repossession and resale
  of the property securing the debtor's mortgage loan. However, some states impose
  prohibitions or limitations on deficiency judgments, and in many cases the
  defaulting borrower would have no assets with which to pay a judgment. Other
  statutory provisions, including federal and state bankruptcy and insolvency laws
  and general equitable principles, may limit or delay the ability of a lender to
  repossess and resell collateral or enforce a deficiency judgment.

        Security Interests in the Manufactured Homes. The manufactured homes
  securing the manufactured housing contracts may be located in all 50 states and
  the District of Columbia. Security interests in manufactured homes may be
  perfected either by notation of the secured party's lien on the certificate of
  title or by delivery of the required documents and payment of a fee to the state
  motor vehicle authority, depending on state law. The security interests of the
  related trustee in the manufactured homes will not be noted on the certificates
  of title or by delivery of the required documents and payment of fees to the
  applicable state motor vehicle authorities unless the related prospectus
  supplement so states. With respect to each transaction, a decision will be made
  as to whether or not the security interests of the related trustee in the
  manufactured homes will be noted on the certificates of title and the required
  documents and fees will be delivered to the applicable state motor vehicle
  authorities based upon, among other things, the practices and procedures of the
  related originator and servicer and after consultation with the applicable
  rating agency or rating agencies. In some nontitle states, perfection pursuant
  to the provisions of the UCC is required. As manufactured homes have become
  large and often have been attached to their sites without any apparent intention
  to move them, courts in many states have held that manufactured homes, under
  particular circumstances, may become governed by real estate title and recording
  laws. As a result, a security interest in a manufactured home could be rendered
  subordinate to the interests of other parties claiming an interest in the
  manufactured home under applicable state real estate law. In order to perfect a
  security interest in a manufactured home under real estate laws, the secured
  party must file either a "fixture filing" under the provisions of the UCC or a
  real estate mortgage under the real estate laws of the state where the home is
  located. These filings must be made in the real estate records office of the
  county where the manufactured home is located. If so specified in the related
  prospectus supplement, the manufactured housing contracts may contain provisions
  prohibiting the borrower from permanently attaching the manufactured home to its
  site. So long as the borrower does not violate this agreement, a security
  interest in the manufactured home will be governed by the certificate of title
  laws or the UCC, and the notation of the security interest on the certificate of
  title or the filing of a UCC financing statement will be effective to maintain
  the priority of the security interest in the manufactured home. If, however, a
  manufactured home is permanently attached to its site, the related lender may be
  required to perfect a security interest in the manufactured home under
  applicable real estate laws.

        In the event that the owner of a manufactured home moves it to a state
  other than the state in which the manufactured home initially is registered,
  under the laws of most states the perfected security interest in the
  manufactured home would continue for four months after that relocation and,
  after expiration of the four months, only if and after the owner re-registers
  the manufactured home in that state.
                                          66
  <PAGE>

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  314/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 316 of 377
  If the owner were to relocate a manufactured home to another state and not
  re-register a security interest in that state, the security interest in the
  manufactured home would cease to be perfected. A majority of states generally
  require surrender of a certificate of title to re-register a manufactured home;
  accordingly, the secured party must surrender possession if it holds the
  certificate of title to that manufactured home or, in the case of manufactured
  homes registered in states which provide for notation of lien on the certificate
  of title, notice of surrender would be given to the secured party noted on the
  certificate of title. In states that do not require a certificate of title for
  registration of a manufactured home, re-registration could defeat perfection of
  the security interest.

        Under the laws of most states, liens for repairs performed on a
  manufactured home and liens for personal property taxes take priority over a
  perfected security interest in the manufactured home.

        Consumer Protection Laws. The so-called "Holder-in-Due Course" rule of
  the FTC is intended to defeat the ability of the transferor of a consumer credit
  contract who is the seller of goods which gave rise to the transaction, and
  particular, related lenders and assignees, to transfer that contract free of
  notice of claims by the contract debtor. The effect of this rule is to subject
  the assignee of a contract of this type to all claims and defenses that the
  debtor under the contract could assert against the seller of goods. Liability
  under this rule is limited to amounts paid under a contract; however, the
  obligor also may be able to assert the rule to set off remaining amounts due as
  a defense against a claim brought by the trustee against that obligor. Numerous
  other federal and state consumer protection laws impose requirements applicable
  to the origination and lending pursuant to the contracts, including the Truth in
  Lending Act, the Federal Trade Commission Act, the Fair Credit Billing Act, the
  Fair Credit Reporting Act, the Equal Credit Opportunity Act, the Fair Debt
  Collection Practices Act and the Uniform Consumer Credit Code. In the case of
  some of these laws, the failure to comply with their provisions may affect the
  enforceability of the related contract.

        Applicability of Usury Laws. Title V provides that state usury
  limitations shall not apply to any contract that is secured by a first lien on
  particular kinds of consumer goods, unless it is covered by any of the following
  conditions. The contracts would be covered if they satisfy conditions governing,
  among other things, the terms of any prepayments, late charges and deferral fees
  and requiring a 30-day notice period prior to instituting any action leading to
  repossession of the related unit.

        Title V authorized any state to reimpose limitations on interest rates and
  finance charges by adopting before April 1, 1983 a law or constitutional
  provision which expressly rejects application of the federal law. Fifteen states
  adopted a similar law prior to the April 1, 1983 deadline. In addition, even
  where Title V was not rejected, any state is authorized by the law to adopt a
  provision limiting discount points or other charges on Mortgage Loans covered by
  Title V.

        Installment Contracts. The Mortgage Loans may also consist of installment
  contracts. Under an installment contract the property seller, as lender under
  the contract, retains legal title to the property and enters into an agreement
  with the purchaser, as borrower under the contract, for the payment of the
  purchase price, plus interest, over the term of that contract. Only after full
  performance by the borrower of the contract is the lender obligated to convey
  title to the property to the purchaser. As with mortgage or deed of trust
  financing, during the effective period of the installment contract, the borrower
  is generally responsible for maintaining the property in good condition and for
  paying real estate taxes, assessments and hazard insurance premiums associated
  with the property.

        The method of enforcing the rights of the lender under an installment
  contract varies on a state-by-state basis depending upon the extent to which
  state courts are willing, or able pursuant to state statute, to enforce the
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  315/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 317 of 377
  contract strictly according to its terms. The terms of installment contracts
  generally provide that upon a default by the borrower, the borrower loses his or
  her right to occupy the property, the entire indebtedness is accelerated, and
  the buyer's equitable interest in the property is forfeited. The lender in that
  type of situation does not have to foreclose in order to obtain title to the
  property, although in some cases a quiet title action is in order if the
  borrower has filed the installment contract in local land records and an
  ejectment action may be necessary to recover possession. In a few states,
  particularly in cases of borrower default during the early years of an
  installment contract, the courts will permit ejectment of the buyer and a
  forfeiture of his or her interest in the property. However, most state
  legislatures have enacted
                                          67
  <PAGE>

  provisions by analogy to mortgage law protecting borrowers under installment
  contracts from the harsh consequences of forfeiture. Under those statutes, a
  judicial or nonjudicial foreclosure may be required, the lender may be required
  to give notice of default and the borrower may be granted some grace period
  during which the installment contract may be reinstated upon full payment of the
  default amount and the borrower may have a post-foreclosure statutory redemption
  right. In other states, courts in equity may permit a borrower with significant
  investment in the property under an installment contract for the sale of real
  estate to share in the proceeds of sale of the property after the indebtedness
  is repaid or may otherwise refuse to enforce the forfeiture clause. Nevertheless
  generally speaking, the lender's procedures for obtaining possession and clear
  title under an installment contract in a given state are simpler and less
  time-consuming and costly than are the procedures for foreclosing and obtaining
  clear title to a property that is encumbered by one or more liens.

                             MATERIAL FEDERAL INCOME TAX CONSEQUENCES

        The following summary of the anticipated material federal income tax
  consequences of the purchase, ownership and disposition of Offered Certificates
  represents the opinion of Dechert LLP, counsel to the Depositor, as of the date
  of this Prospectus. This summary is based on the Internal Revenue Code of 1986,
  as amended (the "Code"), laws, regulations, including the REMIC regulations
  promulgated by the Treasury Department (the "REMIC Regulations"), rulings and
  decisions now in effect or (with respect to regulations) proposed, all of which
  are subject to change either prospectively or retroactively. This summary does
  not address the federal income tax consequences of an investment in Securities
  applicable to all categories of investors, some of which (for example, banks and
  insurance companies) may be subject to special rules. Prospective investors
  should consult their tax advisors regarding the federal, state, local and any
  other tax consequences to them of the purchase, ownership and disposition of
  Securities.

        The term "U.S. Person" means a citizen or resident of the United States, a
  corporation, partnership or other entity created or organized in or under the
  laws of the United States or any state thereof or the District of Columbia
  (other than a partnership that is not treated as a United States person under
  any applicable Treasury regulations), an estate whose income is subject to U.S.
  federal income tax regardless of its source, or a trust if a court within the
  United States is able to exercise primary supervision of the administration of
  the trust and one or more United States persons have the authority to control
  all substantial decisions of the trust. Notwithstanding the preceding sentence,
  to the extent provided in regulations, certain trusts in existence on August 20,
  1996 and treated as United States persons prior to such date that elect to
  continue to be treated as United States persons shall be considered U.S. Persons
  as well.

  GENERAL

        The federal income tax consequences to Securityholders will vary depending
  on whether an election is made to treat the Trust Fund relating to a particular
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  316/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 318 of 377
  series of Securities as a REMIC under the Code. The Prospectus Supplement for
  each series of Securities will specify whether a REMIC election will be made.

  GRANTOR TRUST FUNDS

        If the related Prospectus Supplement indicates that the Trust Fund will be
  treated as a grantor trust, then Dechert LLP will deliver its opinion that the
  Trust Fund will not be classified as an association taxable as a corporation and
  that each such Trust Fund will be classified as a grantor trust under subpart E,
  Part I of subchapter J of the Code. In this case, owners of Certificates will be
  treated for federal income tax purposes as owners of a portion of the Trust
  Fund's assets as described below.

            1.     Single Class of Grantor Trust Certificates

        Characterization. The Trust Fund may be created with one class of Grantor
  Trust Certificates. In this case, each Grantor Trust Certificateholder will be
  treated as the owner of a pro rata undivided interest

                                                        68
  <PAGE>

  in the interest and principal portions of the Trust Fund represented by the
  Grantor Trust Certificates and will be considered the equitable owner of a pro
  rata undivided interest in each of the Mortgage Loans in the Pool. Any amounts
  received by a Grantor Trust Certificateholder in lieu of amounts due with
  respect to any Mortgage Loan because of a default or delinquency in payment will
  be treated for federal income tax purposes as having the same character as the
  payments they replace.

        Each Grantor Trust Certificateholder will be required to report on its
  federal income tax return in accordance with such Grantor Trust
  Certificateholder's method of accounting its pro rata share of the entire income
  from the Mortgage Loans in the Trust Fund represented by Grantor Trust
  Certificates, including interest, original issue discount ("OID"), if any,
  prepayment fees, assumption fees, any gain recognized upon an assumption and
  late payment charges received by the Master Servicer. Under Code Sections 162 or
  212 each Grantor Trust Certificateholder will be entitled to deduct its pro rata
  share of servicing fees, prepayment fees, assumption fees, any loss recognized
  upon an assumption and late payment charges retained by the Master Servicer,
  provided that such amounts are reasonable compensation for services rendered to
  the Trust Fund. Grantor Trust Certificateholders that are individuals, estates
  or trusts will be entitled to deduct their share of expenses as itemized
  deductions only to the extent such expenses plus all other Code Section 212
  expenses exceed two percent of its adjusted gross income. In addition, the
  amount of itemized deductions otherwise allowable for the taxable year for an
  individual whose adjusted gross income exceeds the applicable amount (which
  amount will be adjusted for inflation) will be reduced by the lesser of (i) 3%
  of the excess of adjusted gross income over the applicable amount and (ii) 80%
  of the amount of itemized deductions otherwise allowable for such taxable year.
  This reduction is currently scheduled to be phased-out over a five-year period
  beginning in 2006. A Grantor Trust Certificateholder using the cash method of
  accounting must take into account its pro rata share of income and deductions as
  and when collected by or paid to the Master Servicer. A Grantor Trust
  Certificateholder using an accrual method of accounting must take into account
  its pro rata share of income and deductions as they become due or are paid to
  the Master Servicer, whichever is earlier. If the servicing fees paid to the
  Master Servicer are deemed to exceed reasonable servicing compensation, the
  amount of such excess could be considered as an ownership interest retained by
  the Master Servicer (or any person to whom the Master Servicer assigned for
  value all or a portion of the servicing fees) in a portion of the interest
  payments on the Mortgage Loans. The Mortgage Loans would then be subject to the
  "coupon stripping" rules of the Code discussed below.

            Generally, as to each series of Certificates evidencing an interest in a
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  317/376
5/20/2019                       https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 319 of 377
  Trust Fund comprised of Mortgage Loans, Dechert LLP will have advised the
  Depositor that:

            (i)     a Grantor Trust Certificate owned by a "domestic building and loan
                    association" within the meaning of Code Section 7701(a)(19)
                    representing principal and interest payments on Mortgage Loans will
                    be considered to represent "loans . . . secured by an interest in
                    real property which is . . . residential property" within the
                    meaning of Code Section 7701(a)(19)(C)(v), to the extent that the
                    Mortgage Loans represented by that Grantor Trust Certificate are of
                    a type described in such Code section;

            (ii)     a Grantor Trust Certificate owned by a real estate investment
                     trust representing an interest in Mortgage Loans will be
                     considered to represent "real estate assets" within the meaning of
                     Code Section 856(c)(4)(A), and interest income on the Mortgage
                     Loans will be considered "interest on obligations secured by
                     mortgages on real property" within the meaning of Code Section
                     856(c)(3)(B), to the extent that the Mortgage Loans represented by
                     that Grantor Trust Certificate are of a type described in such
                     Code section;

            (iii)    a Grantor Trust Certificate owned by a REMIC will represent
                     "obligation[s] . . . which [are] principally secured by an
                     interest in real property" within the meaning of Code Section
                     860G(a)(3); and

            (iv)     a Grantor Trust Certificate representing interests in obligations
                     secured by manufactured housing treated as a single-family
                     residence under Section 25(e)(10) of the Code will be

                                                        69
  <PAGE>

                     considered interests in "qualified mortgages" as defined in
                     Section 860G(a)(3) of the Code.

        The Small Business Job Protection Act of 1996, as part of the repeal of
  the bad debt reserve method for thrift institutions, repealed the application of
  Code Section 593(d) to any taxable year beginning after December 31, 1995.

        Stripped Bonds and Coupons. Certain Trust Funds may consist of Government
  Securities which constitute "stripped bonds" or "stripped coupons" as those
  terms are defined in Code Section 1286, and, as a result, such assets would be
  subject to the stripped bond provisions of the Code. Under these rules, such
  Government Securities are treated as having OID based on the purchase price and
  the stated redemption price at maturity of each Security. As such, Grantor Trust
  Certificateholders would be required to include in income their pro rata share
  of the OID on each Government Security recognized in any given year on an
  economic accrual basis even if the Grantor Trust Certificateholder is a cash
  method taxpayer. Accordingly, the sum of the income includible to the Grantor
  Trust Certificateholder in any taxable year may exceed amounts actually received
  during such year.

        Buydown Loans. The assets constituting certain Trust Funds may include
  Buydown Loans. The characterization of any investment in Buydown Loans will
  depend upon the precise terms of the related buydown agreement, but to the
  extent that such Buydown Loans are secured in part by a bank account or other
  personal property, they may not be treated in their entirety as assets described
  in the foregoing sections of the Code. There are no directly applicable
  precedents with respect to the federal income tax treatment or the
  characterization of investments in Buydown Loans. Accordingly, Grantor Trust
  Certificateholders should consult their own tax advisors with respect to the
  characterization of investments in Grantor Trust Certificates representing an
  interest in a Trust Fund that includes Buydown Loans.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   318/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 320 of 377

        Premium. The price paid for a Grantor Trust Certificate by a holder will
  be allocated to such holder's undivided interest in each Mortgage Loan based on
  each Mortgage Loan's relative fair market value, so that such holder's undivided
  interest in each Mortgage Loan will have its own tax basis. A Grantor Trust
  Certificateholder that acquires an interest in Mortgage Loans at a premium may
  elect to amortize such premium under a constant interest method, provided that
  the underlying mortgage loans with respect to such Mortgage Loans were
  originated after September 27, 1985. Premium allocable to mortgage loans
  originated on or before September 27, 1985 should be allocated among the
  principal payments on such mortgage loans and allowed as an ordinary deduction
  as principal payments are made. Amortizable bond premium will be treated as an
  offset to interest income on such Grantor Trust Certificate. The basis for such
  Grantor Trust Certificate will be reduced to the extent that amortizable premium
  is applied to offset interest payments. It is not clear whether a reasonable
  prepayment assumption should be used in computing amortization of premium
  allowable under Code Section 171. A Certificateholder that makes this election
  for a Certificate that is acquired at a premium will be deemed to have made an
  election to amortize bond premium with respect to all debt instruments having
  amortizable bond premium that such Certificateholder acquires during the year of
  the election or thereafter.

        If a premium is not subject to amortization using a reasonable prepayment
  assumption, the holder of a Grantor Trust Certificate acquired at a premium
  should recognize a loss if a Mortgage Loan (or an underlying mortgage loan with
  respect to a Mortgage Loan) prepays in full, equal to the difference between the
  portion of the prepaid principal amount of such Mortgage Loan (or underlying
  mortgage loan) that is allocable to the Certificate and the portion of the
  adjusted basis of the Certificate that is allocable to such Mortgage Loan (or
  underlying mortgage loan). If a reasonable prepayment assumption is used to
  amortize such premium, it appears that such a loss would be available, if at
  all, only if prepayments have occurred at a rate faster than the reasonable
  assumed prepayment rate. It is not clear whether any other adjustments would be
  required to reflect differences between an assumed prepayment rate and the
  actual rate of prepayments.

        On December 30, 1997 the IRS issued final regulations (the "Amortizable
  Bond Premium Regulations") dealing with amortizable bond premium. These
  regulations specifically do not apply to prepayable debt instruments subject to
  Code Section 1272(a)(6) such as the Certificates. Absent further
                                          70
  <PAGE>

  guidance from the IRS, the Trustee intends to account for amortizable bond
  premium in the manner described above. Prospective Certificateholders should
  consult their tax advisors regarding the possible application of the amortizable
  Bond Premium Regulations.

        Original Issue Discount. The IRS has stated in published rulings that, in
  circumstances similar to those described herein, the special rules of the Code
  relating to original issue discount ("OID")(currently Code Sections 1271 through
  1273 and 1275) and Treasury regulations issued on January 27, 1994, as amended
  on June 11, 1996, under such Sections (the "OID Regulations"), will be
  applicable to a Grantor Trust Certificateholder's interest in those Mortgage
  Loans meeting the conditions necessary for these Sections to apply. Rules
  regarding periodic inclusion of OID income are applicable to mortgages of
  corporations originated after May 27, 1969, mortgages of noncorporate mortgagors
  (other than individuals) originated after July 1, 1982, and mortgages of
  individuals originated after March 2, 1984. Such OID could arise by the
  financing of points or other charges by the originator of the mortgages in an
  amount greater than a statutory de minimis exception to the extent that the
  points are not currently deductible under applicable Code provisions or are not
  for services provided by the lender. OID generally must be reported as ordinary
  gross income as it accrues under a constant interest method. See "--Multiple
  Classes of Grantor Trust Certificates--Accrual of Original Issue Discount"
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  319/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 321 of 377
  below.

        Market Discount. A Grantor Trust Certificateholder that acquires an
  undivided interest in Mortgage Loans may be subject to the market discount rules
  of Code Sections 1276 through 1278 to the extent an undivided interest in a
  Mortgage Loan is considered to have been purchased at a "market discount."
  Generally, the amount of market discount is equal to the excess of the portion
  of the principal amount of such Mortgage Loan allocable to such holder's
  undivided interest over such holder's tax basis in such interest. Market
  discount with respect to a Grantor Trust Certificate will be considered to be
  zero if the amount allocable to the Grantor Trust Certificate is less than 0.25%
  of the Grantor Trust Certificate's stated redemption price at maturity
  multiplied by the weighted average maturity remaining after the date of
  purchase. Treasury regulations implementing the market discount rules have not
  yet been issued; therefore, investors should consult their own tax advisors
  regarding the application of these rules and the advisability of making any of
  the elections allowed under Code Sections 1276 through 1278.

        The Code provides that any principal payment (whether a scheduled payment
  or a prepayment) or any gain on disposition of a market discount bond acquired
  by the taxpayer after October 22, 1986 shall be treated as ordinary income to
  the extent that it does not exceed the accrued market discount at the time of
  such payment. The amount of accrued market discount for purposes of determining
  the tax treatment of subsequent principal payments or dispositions of the market
  discount bond is to be reduced by the amount so treated as ordinary income.

        The Code also grants the Treasury Department authority to issue
  regulations providing for the computation of accrued market discount on debt
  instruments, the principal of which is payable in more than one installment.
  While the Treasury Department has not yet issued regulations, rules described in
  the relevant legislative history will apply. Under those rules, the holder of a
  market discount bond may elect to accrue market discount either on the basis of
  a constant interest rate or according to one of the following methods. If a
  Grantor Trust Certificate is issued with OID, the amount of market discount that
  accrues during any accrual period would be equal to the product of:

            (i)    the total remaining market discount and

            (ii)   a fraction, the numerator of which is the OID accruing during the
                   period and the denominator of which is the total remaining OID at
                   the beginning of the accrual period.

                                                        71
  <PAGE>

        For Grantor Trust Certificates issued without OID, the amount of market
  discount that accrues during a period is equal to the product of:

            (i)    the total remaining market discount and

            (ii)   a fraction, the numerator of which is the amount of stated interest
                   paid during the accrual period and the denominator of which is the
                   total amount of stated interest remaining to be paid at the
                   beginning of the accrual period.

        For purposes of calculating market discount under any of the above methods
  in the case of instruments (such as the Grantor Trust Certificates) that provide
  for payments that may be accelerated by reason of prepayments of other
  obligations securing such instruments, the same prepayment assumption applicable
  to calculating the accrual of OID will apply. Because the regulations described
  above have not been issued, it is impossible to predict what effect those
  regulations might have on the tax treatment of a Grantor Trust Certificate
  purchased at a discount or premium in the secondary market.

            A holder who acquired a Grantor Trust Certificate at a market discount
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  320/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 322 of 377
  also may be required to defer a portion of its interest deductions for the
  taxable year attributable to any indebtedness incurred or continued to purchase
  or carry such Grantor Trust Certificate purchased with market discount. For
  these purposes, the de minimis rule referred to above applies. Any such deferred
  interest expense would not exceed the market discount that accrues during such
  taxable year and is, in general, allowed as a deduction not later than the year
  in which such market discount is includible in income. If such holder elects to
  include market discount in income currently as it accrues on all market discount
  instruments acquired by such holder in that taxable year or thereafter, the
  interest deferral rule described above will not apply.

        Election to Treat All Interest as OID. The OID Regulations permit a
  Certificateholder to elect to accrue all interest, discount (including de
  minimis market or original issue discount) and premium in income as interest,
  based on a constant yield method for Certificates acquired on or after April 4,
  1994. If such an election were to be made with respect to a Grantor Trust
  Certificate with market discount, the Certificateholder would be deemed to have
  made an election to include in income currently market discount with respect to
  all other debt instruments having market discount that such Certificateholder
  acquires during the year of the election or thereafter. Similarly, a
  Certificateholder that makes this election for a Certificate that is acquired at
  a premium will be deemed to have made an election to amortize bond premium with
  respect to all debt instruments having amortizable bond premium that such
  Certificateholder owns or acquires. See "--Premium" herein. The election to
  accrue interest, discount and premium on a constant yield method with respect to
  a Certificate is irrevocable.

            2.     Multiple Classes of Grantor Trust Certificates

            a.     Stripped Bonds and Stripped Coupons

        Pursuant to Code Section 1286, the separation of ownership of the right to
  receive some or all of the interest payments on an obligation from ownership of
  the right to receive some or all of the principal payments results in the
  creation of "stripped bonds" with respect to principal payments and "stripped
  coupons" with respect to interest payments. For purposes of Code Sections 1271
  through 1288, Code Section 1286 treats a stripped bond or a stripped coupon as
  an obligation issued on the date that such stripped interest is created. If a
  Trust Fund is created with two classes of Grantor Trust Certificates, one class
  of Grantor Trust Certificates may represent the right to principal and interest,
  or principal only, on all or a portion of the Mortgage Loans (the "Stripped Bond
  Certificates"), while the second class of Grantor Trust Certificates may
  represent the right to some or all of the interest on such portion (the
  "Stripped Coupon Certificates").

        Servicing fees in excess of reasonable servicing fees ("excess servicing")
  will be treated under the stripped bond rules. If the excess servicing fee is
  less than 100 basis points (i.e., 1% interest on the Mortgage Loan principal
  balance) or the Certificates are initially sold with a de minimis discount
  (assuming no prepayment assumption is required), any non-de minimis discount
  arising from a subsequent

                                                        72
  <PAGE>

  transfer of the Certificates should be treated as market discount. The IRS
  appears to require that reasonable servicing fees be calculated on a Mortgage
  Loan by Mortgage Loan basis, which could result in some Mortgage Loans being
  treated as having more than 100 basis points of interest stripped off.

        Although not entirely clear, a Stripped Bond Certificate generally should
  be treated as an in interest in Mortgage Loans issued on the day such
  Certificate is purchased for purposes of calculating any OID. Generally, if the
  discount on a Mortgage Loan is larger than a de minimis amount (as calculated
  for purposes of the OID rules) a purchaser of such a Certificate will be
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  321/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 323 of 377
  required to accrue the discount under the OID rules of the Code. See "--Single
  Class of Grantor Trust Certificates--Original Issue Discount" herein. However, a
  purchaser of a Stripped Bond Certificate will be required to account for any
  discount on the Mortgage Loans as market discount rather than OID if either:

            (i)    the amount of OID with respect to the Mortgage Loans is treated as
                   zero under the OID de minimis rule when the Certificate was stripped
                   or

            (ii)   no more than 100 basis points (including any amount of servicing
                   fees in excess of reasonable servicing fees) is stripped off of the
                   Trust Fund's Mortgage Loans.

        Pursuant to Revenue Procedure 91-49, issued on August 8, 1991, purchasers
  of Stripped Bond Certificates using an inconsistent method of accounting must
  change their method of accounting and request the consent of the IRS to the
  change in their accounting method on a statement attached to their first timely
  tax return filed after August 8, 1991.

        The precise tax treatment of Stripped Coupon Certificates is substantially
  uncertain. The Code could be read literally to require that OID computations be
  made for each payment from each Mortgage Loan. However, based on the recent IRS
  guidance, it appears that all payments from a Mortgage Loan underlying a
  Stripped Coupon Certificate should be treated as a single installment obligation
  subject to the OID rules of the Code, in which case, all payments from such
  Mortgage Loan would be included in the Mortgage Loan's stated redemption price
  at maturity for purposes of calculating income on such certificate under the OID
  rules of the Code.

        It is unclear under what circumstances, if any, the prepayment of Mortgage
  Loans will give rise to a loss to the holder of a Stripped Bond Certificate
  purchased at a premium or a Stripped Coupon Certificate. If such Certificate is
  treated as a single instrument (rather than an interest in discrete mortgage
  loans) and the effect of prepayments is taken into account in computing yield
  with respect to such Grantor Trust Certificate, it appears that no loss will be
  available as a result of any particular prepayment unless prepayments occur at a
  rate faster than the assumed prepayment rate. However, if such Certificate is
  treated as an interest in discrete Mortgage Loans, or if no prepayment
  assumption is used, then when a Mortgage Loan is prepaid, the holder of such
  Certificate should be able to recognize a loss equal to the portion of the
  adjusted issue price of such Certificate that is allocable to such Mortgage
  Loan.

        Holders of Stripped Bond Certificates and Stripped Coupon Certificates are
  urged to consult with their own tax advisors regarding the proper treatment of
  these Certificates for federal income tax purposes.

        Treatment of Certain Owners. Several Code sections provide beneficial
  treatment to certain taxpayers that invest in Mortgage Loans of the type that
  make up the Trust Fund. With respect to these Code sections, no specific legal
  authority exists regarding whether the character of the Grantor Trust
  Certificates, for federal income tax purposes, will be the same as that of the
  underlying Mortgage Loans. While Code Section 1286 treats a stripped obligation
  as a separate obligation for purposes of the Code provisions addressing OID, it
  is not clear whether such characterization would apply with regard to these
  other Code sections. Although the issue is not free from doubt, based on policy
  considerations, each class of Grantor Trust Certificates should be considered to
  represent "real estate assets" within the meaning of Code Section 856(c)(4)(A)
  and "loans . . . secured by, an interest in real property which is . . .
  residential real property" within the meaning of Code Section 7701(a)(19)(C)(v),
  and interest income attributable to Grantor Trust Certificates should be
  considered to represent "interest on obligations secured by mortgages on real
  property" within the meaning of Code Section 856(c)(3)(B), provided that in each
  case the underlying Mortgage Loans and interest on such Mortgage Loans qualify
  for such treatment.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  322/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 324 of 377
                                                        73
  <PAGE>

  Prospective purchasers to which such characterization of an investment in
  Certificates is material should consult their own tax advisors regarding the
  characterization of the Grantor Trust Certificates and the income therefrom.
  Grantor Trust Certificates will be "obligation[s] . . . which [are] principally
  secured, directly or indirectly, by an interest in real property" within the
  meaning of Code Section 860G(a)(3).

        b.     Grantor Trust Certificates Representing Interests in Loans other
  than ARM Loans

        The OID rules of Code Sections 1271 through 1275 will be applicable to a
  Certificateholder's interest in those Mortgage Loans as to which the conditions
  for the application of those sections are met. Rules regarding periodic
  inclusion of OID in income are applicable to mortgages of corporations
  originated after May 27, 1969, mortgages of noncorporate mortgagors (other than
  individuals) originated after July 1, 1982, and mortgages of individuals
  originated after March 2, 1984. Under the OID Regulations, such OID could arise
  by the charging of points by the originator of the mortgage in an amount greater
  than the statutory de minimis exception, including a payment of points that is
  currently deductible by the borrower under applicable Code provisions, or under
  certain circumstances, by the presence of "teaser" rates on the Mortgage Loans.
  OID on each Grantor Trust Certificate must be included in the owner's ordinary
  income for federal income tax purposes as it accrues, in accordance with a
  constant interest method that takes into account the compounding of interest, in
  advance of receipt of the cash attributable to such income. The amount of OID
  required to be included in an owner's income in any taxable year with respect to
  a Grantor Trust Certificate representing an interest in Mortgage Loans other
  than Mortgage Loans with interest rates that adjust periodically (ARM Loans)
  likely will be computed as described below under "--Accrual of Original Issue
  Discount." The following discussion is based in part on the OID Regulations and
  in part on the provisions of the Tax Reform Act of 1986 (the "1986 Act"). The
  OID Regulations generally are effective for debt instruments issued on or after
  April 4, 1994, but may be relied upon as authority with respect to debt
  instruments, such as the Grantor Trust Certificates, issued after December 21,
  1992. Alternatively, proposed Treasury regulations issued December 21, 1992 may
  be treated as authority for debt instruments issued after December 21, 1992 and
  prior to April 4, 1994, and proposed Treasury regulations issued in 1986 and
  1991 may be treated as authority for instruments issued before December 21,
  1992. In applying these dates, the issue date of the Mortgage Loans should be
  used, or, in the case of Stripped Bond Certificates or Stripped Coupon
  Certificates, the date such Certificates are acquired. The holder of a
  Certificate should be aware, however, that neither the proposed OID Regulations
  nor the OID Regulations adequately address certain issues relevant to prepayable
  securities.

        Under the Code, the Mortgage Loans underlying the Grantor Trust
  Certificate will be treated as having been issued on the date they were
  originated with an amount of OID equal to the excess of such Mortgage Loan's
  stated redemption price at maturity over its issue price. The issue price of a
  Mortgage Loan is generally the amount lent to the mortgagee, which may be
  adjusted to take into account certain loan origination fees. The stated
  redemption price at maturity of a Mortgage Loan is the sum of all payments to be
  made on such Mortgage Loan other than payments that are treated as qualified
  stated interest payments. The accrual of this OID, as described below under
  "--Accrual of Original Issue Discount," will generally utilize the original
  yield to maturity of the Grantor Trust Certificate calculated based on a
  reasonable assumed prepayment rate for the mortgage loans underlying the Grantor
  Trust Certificates (the "Prepayment Assumption"), and will take into account
  events that occur during the calculation period. The Prepayment Assumption will
  be determined in the manner prescribed by regulations that have not yet been
  issued. The legislative history of the 1986 Act (the "Legislative History")
  provides, however, that the regulations will require that the Prepayment
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  323/376
5/20/2019                       https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 325 of 377
  Assumption be the prepayment assumption that is used in determining the offering
  price of such Certificate. No representation is made that any Certificate will
  prepay at the Prepayment Assumption or at any other rate. The prepayment
  assumption contained in the Code literally only applies to debt instruments
  collateralized by other debt instruments that are subject to prepayment rather
  than direct ownership interests in such debt instruments, such as the
  Certificates represent. However, no other legal authority provides guidance with
  regard to the proper method for accruing OID on obligations that are subject to
  prepayment, and, until further guidance is issued, the Master Servicer intends
  to calculate and report OID under the method described below.

                                                        74
  <PAGE>

        Accrual of Original Issue Discount. Generally, the owner of a Grantor
  Trust Certificate must include in gross income the sum of the "daily portions,"
  as defined below, of the OID on such Grantor Trust Certificate for each day on
  which it owns such Certificate, including the date of purchase but excluding the
  date of disposition. In the case of an original owner, the daily portions of OID
  with respect to each component generally will be determined as set forth under
  the OID Regulations. A calculation will be made by the Master Servicer or such
  other entity specified in the related Prospectus Supplement of the portion of
  OID that accrues during each successive monthly accrual period (or shorter
  period from the date of original issue) that ends on the day in the calendar
  year corresponding to each of the Distribution Dates on the Grantor Trust
  Certificates (or the day prior to each such date). This will be done, in the
  case of each full month accrual period, by:

            (i)     adding

                   (a)   the present value at the end of the accrual period (determined
                         by using as a discount factor the original yield to maturity of
                         the respective component under the Prepayment Assumption) of
                         all remaining payments to be received under the Prepayment
                         Assumption on the respective component and

                   (b)   any payments included in the state redemption price at maturity
                         received during such accrual period, and

            (ii)    subtracting from that total the "adjusted issue price" of the
                    respective component at the beginning of such accrual period.

        The adjusted issue price of a Grantor Trust Certificate at the beginning
  of the first accrual period is its issue price; the adjusted issue price of a
  Grantor Trust Certificate at the beginning of a subsequent accrual period is the
  adjusted issue price at the beginning of the immediately preceding accrual
  period plus the amount of OID allocable to that accrual period reduced by the
  amount of any payment other than a payment of qualified stated interest made at
  the end of or during that accrual period. The OID accruing during such accrual
  period will then be divided by the number of days in the period to determine the
  daily portion of OID for each day in the period. With respect to an initial
  accrual period shorter than a full monthly accrual period, the daily portions of
  OID must be determined according to an appropriate allocation under any
  reasonable method.

        OID generally must be reported as ordinary gross income as it accrues
  under a constant interest method that takes into account the compounding of
  interest as it accrues rather than when received. However, the amount of OID
  includible in the income of a holder of an obligation is reduced when the
  obligation is acquired after its initial issuance at a price greater than the
  sum of the original issue price and the previously accrued OID, less prior
  payments of principal. Accordingly, if such Mortgage Loans acquired by a
  Certificateholder are purchased at a price equal to the then unpaid principal
  amount of such Mortgage Loan, no OID attributable to the difference between the
  issue price and the original principal amount of such Mortgage Loan (i.e.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   324/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 326 of 377
  points) will be includible by such holder. Other OID on the Mortgage Loans
  (e.g., that arising from a "teaser" rate) would still need to be accrued.

            c.     Grantor Trust Certificates Representing Interests in ARM Loans

        The OID Regulations do not address the treatment of instruments, such as
  the Grantor Trust Certificates, which represent interests in ARM Loans.
  Additionally, the IRS has not issued guidance under the Code's coupon stripping
  rules with respect to such instruments. In the absence of any authority, the
  Master Servicer will report OID on Grantor Trust Certificates attributable to
  ARM Loans ("Stripped ARM Obligations") to holders in a manner it believes is
  consistent with the rules described above under the heading "--Grantor Trust
  Certificates Representing Interests in Loans Other Than ARM Loans" and with the
  OID Regulations. In general, application of these rules may require inclusion of
  income on a Stripped ARM Obligation in advance of the receipt of cash
  attributable to such income. Further, the addition of interest deferred by
  reason of negative amortization ("Deferred Interest") to the principal balance
  of an ARM Loan may require the inclusion of such amount in the income of the
  Grantor Trust Certificateholder when such amount accrues. Furthermore, the
  addition of Deferred Interest to the
                                          75
  <PAGE>

  Grantor Trust Certificate's principal balance will result in additional income
  (including possibly OID income) to the Grantor Trust Certificateholder over the
  remaining life of such Grantor Trust Certificates.

        Because the treatment of Stripped ARM Obligations is uncertain, investors
  are urged to consult their tax advisors regarding how income will be includible
  with respect to such Certificates.

            3.     Sale or Exchange of a Grantor Trust Certificate

        Sale or exchange of a Grantor Trust Certificate prior to its maturity will
  result in gain or loss equal to the difference, if any, between the amount
  received and the owner's adjusted basis in the Grantor Trust Certificate. Such
  adjusted basis generally will equal the seller's purchase price for the Grantor
  Trust Certificate, increased by the OID included in the seller's gross income
  with respect to the Grantor Trust Certificate, and reduced by principal payments
  on the Grantor Trust Certificate previously received by the seller. Such gain or
  loss will be capital gain or loss to an owner for which a Grantor Trust
  Certificate is a "capital asset" within the meaning of Code Section 1221, and
  will be long-term or short-term depending on whether the Grantor Trust
  Certificate has been owned for the long-term capital gain holding period
  (generally more than one year). Long-term capital gains of non-corporate
  taxpayers are subject to reduced maximum rates while short-term capital gains
  are taxable at ordinary rates. The use of capital losses is subject to
  limitations.

        Prospective investors should consult their own tax advisors concerning the
  treatment of capital gains.

        Grantor Trust Certificates will be "evidences of indebtedness" within the
  meaning of Code Section 582(c)(1), so that gain or loss recognized from the sale
  of a Grantor Trust Certificate by a bank or a thrift institution to which such
  section applies will be treated as ordinary income or loss.

            4.     Non-U.S. Persons

        Generally, to the extent that a Grantor Trust Certificate evidences
  ownership in underlying Mortgage Loans that were issued on or before July 18,
  1984, interest or OID paid by the person required to withhold tax under Code
  Section 1441 or 1442 to (i) an owner that is not a U.S. Person or (ii) a Grantor
  Trust Certificateholder holding on behalf of an owner that is not a U.S. Person
  will be subject to federal income tax, collected by withholding, at a rate of
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  325/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 327 of 377
  30% or such lower rate as may be provided for interest by an applicable tax
  treaty. Accrued OID recognized by the owner on the sale or exchange of such a
  Grantor Trust Certificate also will be subject to federal income tax at the same
  rate. Generally, such payments would not be subject to withholding to the extent
  that a Grantor Trust Certificate evidences ownership in Mortgage Loans issued
  after July 18, 1984, by natural persons if such Grantor Trust Certificateholder
  complies with certain identification requirements (including delivery of a
  statement, signed by the Grantor Trust Certificateholder under penalties of
  perjury, certifying that such Grantor Trust Certificateholder is not a U.S.
  Person and providing the name and address of such Grantor Trust
  Certificateholder). Additional restrictions apply to Mortgage Loans where the
  mortgagor is not a natural person in order to qualify for the exemption from
  withholding.

            5.     Information Reporting and Backup Withholding

        The Master Servicer will furnish or make available, within a reasonable
  time after the end of each calendar year, to each person who was a
  Certificateholder at any time during such year, such information as may be
  deemed necessary or desirable to assist Certificateholders in preparing their
  federal income tax returns, or to enable holders to make such information
  available to beneficial owners or financial intermediaries that hold such
  Certificates as nominees on behalf of beneficial owners. If a holder, beneficial
  owner, financial intermediary or other recipient of a payment on behalf of a
  beneficial owner fails to supply a certified taxpayer identification number or
  if the Secretary of the Treasury determines that such person has not reported
  all interest and dividend income required to be shown on its federal income tax
  return, backup withholding may be required with respect to any payments. Any
  amounts deducted and withheld on account of backup withholding from a
  distribution to a recipient would be

                                                        76
  <PAGE>

  allowed as a credit against such recipient's federal income tax liability. The
  backup withholding rate is currently 28%. This rate is scheduled to adjust for
  tax years after 2010.

  NEW WITHHOLDING REGULATIONS

        On January 1, 2001 new regulations (the "New Regulations") became
  effective (subject to certain transition rules) which make certain modifications
  to the withholding, backup withholding and information reporting rules described
  above. The New Regulations attempt to unify certification requirements and
  modify reliance standards. Prospective investors are urged to consult their own
  tax advisors regarding the New Regulations.

  REMICS

        The Trust Fund relating to a series of Certificates may elect to be
  treated as a REMIC. Qualification as a REMIC requires ongoing compliance with
  certain conditions. Although a REMIC is not generally subject to federal income
  tax (see, however "--Taxation of Owners of REMIC Residual Certificates" and
  "--Prohibited Transactions Tax and Other Taxes" below), if a Trust Fund with
  respect to which a REMIC election is made fails to comply with one or more of
  the ongoing requirements of the Code for REMIC status during any taxable year,
  including the implementation of restrictions on the purchase and transfer of the
  residual interests in a REMIC as described below under "Taxation of Owners of
  REMIC Residual Certificates," the Code provides that a Trust Fund will not be
  treated as a REMIC for such year and thereafter. In that event, such entity may
  be taxable as a separate corporation, and the related Certificates (the "REMIC
  Certificates") may not be accorded the status or given the tax treatment
  described below. While the Code authorizes the Treasury Department to issue
  regulations providing relief in the event of an inadvertent termination of the
  status of a trust fund as a REMIC, no such regulations have been issued. Any
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  326/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 328 of 377
  such relief, moreover, may be accompanied by sanctions, such as the imposition
  of a corporate tax on all or a portion of the REMIC's income for the period in
  which the requirements for such status are not satisfied. With respect to each
  Trust Fund that elects REMIC status, Dechert LLP will deliver its opinion
  generally to the effect that, under then existing law and assuming compliance
  with all provisions of the related Pooling and Servicing Agreement, such Trust
  Fund will qualify as a REMIC, and the related Certificates will be considered to
  be regular interests ("REMIC Regular Certificates") or a sole class of residual
  interests ("REMIC Residual Certificates") in the REMIC. The related Prospectus
  Supplement for each series of Certificates will indicate whether the Trust Fund
  will make a REMIC election and whether a class of Certificates will be treated
  as a regular or residual interest in the REMIC.

        In general, with respect to each series of Certificates for which a REMIC
  election is made, (i) such Certificates held by a thrift institution taxed as a
  "domestic building and loan association" will constitute assets described in
  Code Section 7701(a)(19)(C); (ii) such Certificates held by a real estate
  investment trust will constitute "real estate assets" within the meaning of Code
  Section 856(c)(4)(A); and (iii) interest on such Certificates held by a real
  estate investment trust will be considered "interest on obligations secured by
  mortgages on real property" within the meaning of Code Section 856(c)(3)(B). If
  less than 95% of the REMIC's assets are assets qualifying under any of the
  foregoing Code sections, the Certificates will be qualifying assets only to the
  extent that the REMIC's assets are qualifying assets. In addition, payments on
  Mortgage Loans held pending distribution on the REMIC Certificates will be
  considered to be real estate assets for purposes of Code Section 856(c). The
  Small Business Job Protection Act of 1996, as part of the repeal of the bad debt
  reserve method for thrift institutions, repealed the application of Code Section
  593(d) to any taxable year beginning after December 31, 1995.

        In some instances the Mortgage Loans may not be treated entirely as assets
  described in the foregoing sections. See, in this regard, the discussion of
  Buydown Loans contained in "--Single Class of Grantor Trust Certificates" above.
  REMIC Certificates held by a real estate investment trust will not constitute
  "Government Securities" within the meaning of Code Section 856(c)(4)(A), and
  REMIC Certificates held by a regulated investment company will not constitute
  "Government Securities" within

                                                        77
  <PAGE>

  the meaning of Code Section 851(b)(3)(A)(ii). REMIC Certificates held by certain
  financial institutions will constitute "evidences of indebtedness" within the
  meaning of Code Section 582(c)(1).

        A "qualified mortgage" for REMIC purposes is any obligation (including
  certificates of participation in such an obligation) that is principally secured
  by an interest in real property and that is transferred to the REMIC within a
  prescribed time period in exchange for regular or residual interests in the
  REMIC. The REMIC Regulations provide that obligations secured by manufactured
  housing that qualify as "single-family residences" within the meaning of Code
  Section 25(e)(10) may be treated as "qualified mortgages" of a REMIC. Under Code
  Section 25(e)(10), the term "single-family residence" includes any manufactured
  home which has a minimum of 400 square feet of living space, a minimum width in
  excess of 102 inches and which is of a kind customarily used at a fixed
  location.

        Tiered REMIC Structures. For certain series of Certificates, two separate
  elections may be made to treat designated portions of the related Trust Fund as
  REMICs (respectively, the "Subsidiary REMIC" and the "Master REMIC") for federal
  income tax purposes. Upon the issuance of any such series of Certificates,
  Dechert LLP, counsel to the Depositor, will deliver its opinion generally to the
  effect that, assuming compliance with all provisions of the related Agreement,
  the Master REMIC as well as any Subsidiary REMIC will each qualify as a REMIC,
  and the REMIC Certificates issued by the Master REMIC and the Subsidiary REMIC,
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  327/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 329 of 377
  respectively, will be considered to evidence ownership of REMIC Regular
  Certificates or REMIC Residual Certificates in the related REMIC within the
  meaning of the REMIC provisions.

        Only REMIC Certificates, other than the residual interest in the
  Subsidiary REMIC, issued by the Master REMIC will be offered hereunder. The
  Subsidiary REMIC and the Master REMIC will be treated as one REMIC solely for
  purposes of determining whether the REMIC Certificates will be (i) "real estate
  assets" within the meaning of Code Section 856(c)(4)(A); (ii) "loans secured by
  an interest in real property" under Code Section 7701(a)(19)(C); and (iii)
  whether the income on such Certificates is interest described in Code Section
  856(c)(3)(B).

            1.     Taxation of Owners of REMIC Regular Certificates

        General. Except as otherwise stated in this discussion, REMIC Regular
  Certificates will be treated for federal income tax purposes as debt instruments
  issued by the REMIC and not as ownership interests in the REMIC or its assets.
  Moreover, holders of REMIC Regular Certificates that otherwise report income
  under a cash method of accounting will be required to report income with respect
  to REMIC Regular Certificates under an accrual method.

        Original Issue Discount and Premium. The REMIC Regular Certificates may
  be issued with OID. Generally, such OID, if any, will equal the difference
  between the "stated redemption price at maturity" of a REMIC Regular Certificate
  and its "issue price." Holders of any class of Certificates issued with OID will
  be required to include such OID in gross income for federal income tax purposes
  as it accrues, in accordance with a constant interest method based on the
  compounding of interest as it accrues rather than in accordance with receipt of
  the interest payments. The following discussion is based in part on the OID
  Regulations and in part on the provisions of the 1986 Act. Holders of REMIC
  Regular Certificates (the "REMIC Regular Certificateholders") should be aware,
  however, that the OID Regulations do not adequately address certain issues
  relevant to prepayable securities, such as the REMIC Regular Certificates.

        Rules governing OID are set forth in Code Sections 1271 through 1273 and
  1275. These rules require that the amount and rate of accrual of OID be
  calculated based on the Prepayment Assumption and the anticipated reinvestment
  rate, if any, relating to the REMIC Regular Certificates and prescribe a method
  for adjusting the amount and rate of accrual of such discount where the actual
  prepayment rate differs from the Prepayment Assumption. Under the Code, the
  Prepayment Assumption must be determined in the manner prescribed by
  regulations, which regulations have not yet been issued. The Legislative History
  provides, however, that Congress intended the regulations to require that the
  Prepayment Assumption be the prepayment assumption that is used in determining
  the initial offering

                                                        78
  <PAGE>

  price of such REMIC Regular Certificates. The Prospectus Supplement for each
  series of REMIC Regular Certificates will specify the Prepayment Assumption to
  be used for the purpose of determining the amount and rate of accrual of OID. No
  representation is made that the REMIC Regular Certificates will prepay at the
  Prepayment Assumption or at any other rate.

        In general, each REMIC Regular Certificate will be treated as a single
  installment obligation issued with an amount of OID equal to the excess of its
  "stated redemption price at maturity" over its "issue price." The issue price of
  a REMIC Regular Certificate is the first price at which a substantial amount of
  REMIC Regular Certificates of that class are first sold to the public (excluding
  bond houses, brokers, underwriters or wholesalers). If less than a substantial
  amount of a particular class of REMIC Regular Certificates is sold for cash on
  or prior to the date of their initial issuance (the "Closing Date"), the issue
  price for such class will be treated as the fair market value of such class on
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  328/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 330 of 377
  the Closing Date. The issue price of a REMIC Regular Certificate also includes
  the amount paid by an initial Certificateholder for accrued interest that
  relates to a period prior to the issue date of the REMIC Regular Certificate.
  The stated redemption price at maturity of a REMIC Regular Certificate includes
  the original principal amount of the REMIC Regular Certificate, but generally
  will not include distributions of interest if such distributions constitute
  "qualified stated interest." Qualified stated interest generally means interest
  payable at a single fixed rate or qualified variable rate (as described below)
  provided that such interest payments are unconditionally payable at intervals of
  one year or less during the entire term of the REMIC Regular Certificate.
  Interest is payable at a single fixed rate only if the rate appropriately takes
  into account the length of the interval between payments. Distributions of
  interest on REMIC Regular Certificates with respect to which Deferred Interest
  will accrue will not constitute qualified stated interest payments, and the
  stated redemption price at maturity of such REMIC Regular Certificates includes
  all distributions of interest as well as principal thereon.

        Where the interval between the issue date and the first Distribution Date
  on a REMIC Regular Certificate is longer than the interval between subsequent
  Distribution Dates, the greater of any original issue discount (disregarding the
  rate in the first period) and any interest foregone during the first period is
  treated as the amount by which the stated redemption price at maturity of the
  Certificate exceeds its issue price for purposes of the de minimis rule
  described below. The OID Regulations suggest that all interest on a long first
  period REMIC Regular Certificate that is issued with non-de minimis OID, as
  determined under the foregoing rule, will be treated as OID. Where the interval
  between the issue date and the first Distribution Date on a REMIC Regular
  Certificate is shorter than the interval between subsequent Distribution Dates,
  interest due on the first Distribution Date in excess of the amount that accrued
  during the first period would be added to the Certificate's stated redemption
  price at maturity. REMIC Regular Certificateholders should consult their own tax
  advisors to determine the issue price and stated redemption price at maturity of
  a REMIC Regular Certificate.

        Under the de minimis rule, OID on a REMIC Regular Certificate will be
  considered to be zero if such OID is less than 0.25% of the stated redemption
  price at maturity of the REMIC Regular Certificate multiplied by the weighted
  average maturity of the REMIC Regular Certificate. For this purpose, the
  weighted average maturity of the REMIC Regular Certificate is computed as the
  sum of the amounts determined by multiplying the number of full years (i.e.,
  rounding down partial years) from the issue date until each distribution in
  reduction of stated redemption price at maturity is scheduled to be made by a
  fraction, the numerator of which is the amount of each distribution included in
  the stated redemption price at maturity of the REMIC Regular Certificate and the
  denominator of which is the stated redemption price at maturity of the REMIC
  Regular Certificate. Although currently unclear, it appears that the schedule of
  such distributions should be determined in accordance with the Prepayment
  Assumption. The Prepayment Assumption with respect to a series of REMIC Regular
  Certificates will be set forth in the related Prospectus Supplement. Holders
  generally must report de minimis OID pro rata as principal payments are
  received, and such income will be capital gain if the REMIC Regular Certificate
  is held as a capital asset. However, accrual method holders may elect to accrue
  all de minimis OID as well as market discount under a constant interest method.

                                                        79
  <PAGE>

        The Prospectus Supplement with respect to a Trust Fund may provide for
  certain REMIC Regular Certificates to be issued at prices significantly
  exceeding their principal amounts or based on notional principal balances (the
  "Super-Premium Certificates"). The income tax treatment of such REMIC Regular
  Certificates is not entirely certain. For information reporting purposes, the
  Trust Fund intends to take the position that the stated redemption price at
  maturity of such REMIC Regular Certificates is the sum of all payments to be
  made on such REMIC Regular Certificates determined under the Prepayment
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  329/376
5/20/2019                       https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 331 of 377
  Assumption, with the result that such REMIC Regular Certificates would be issued
  with OID. The calculation of income in this manner could result in negative
  original issue discount (which delays future accruals of OID rather than being
  immediately deductible) when prepayments on the Mortgage Loans exceed those
  estimated under the Prepayment Assumption. The IRS might contend, however, that
  certain contingent payment rules contained in regulations, with respect to OID,
  should apply to such Certificates. Although such rules are not applicable to
  instruments governed by Code Section 1272(a)(6), they represent the only
  guidance regarding the current views of the IRS with respect to contingent
  payment instruments. In the alternative, the IRS could assert that the stated
  redemption price at maturity of such REMIC Regular Certificates should be
  limited to their principal amount (subject to the discussion below under
  "--Accrued Interest Certificates"), so that such REMIC Regular Certificates
  would be considered for federal income tax purposes to be issued at a premium.
  If such a position were to prevail, the rules described below under "--Taxation
  of Owners of REMIC Regular Certificates--Premium" would apply. It is unclear
  when a loss may be claimed for any unrecovered basis for a Super-Premium
  Certificate. It is possible that a holder of a Super-Premium Certificate may
  only claim a loss when its remaining basis exceeds the maximum amount of future
  payments, assuming no further prepayments or when the final payment is received
  with respect to such Super-Premium Certificate.

        Under the REMIC Regulations, if the issue price of a REMIC Regular
  Certificate (other than a REMIC Regular Certificate based on a notional amount)
  does not exceed 125% of its actual principal amount, the interest rate is not
  considered disproportionately high. Accordingly, such REMIC Regular Certificate
  generally should not be treated as a Super-Premium Certificate and the rules
  described below under "--Taxation of Owners of REMIC Regular
  Certificates--Premium" should apply. However, it is possible that holders of
  REMIC Regular Certificates issued at a premium, even if the premium is less than
  25% of such Certificate's actual principal balance, will be required to amortize
  the premium under an original issue discount method or contingent interest
  method even though no election under Code Section 171 is made to amortize such
  premium.

        Generally, a REMIC Regular Certificateholder must include in gross income
  the "daily portions," as determined below, of the OID that accrues on a REMIC
  Regular Certificate for each day a Certificateholder holds the REMIC Regular
  Certificate, including the purchase date but excluding the disposition date. In
  the case of an original holder of a REMIC Regular Certificate, a calculation
  will be made of the portion of the OID that accrues during each successive
  period ("an accrual period") that ends on the day in the calendar year
  corresponding to a Distribution Date (or if Distribution Dates are on the first
  day or first business day of the immediately preceding month, interest may be
  treated as payable on the last day of the immediately preceding month) and
  begins on the day after the end of the immediately preceding accrual period (or
  on the issue date in the case of the first accrual period). This will be done,
  in the case of each full accrual period, by:

             (i)    adding

                   (a)   the present value at the end of the accrual period (determined
                         by using as a discount factor the original yield to maturity of
                         the REMIC Regular Certificates as calculated under the
                         Prepayment Assumption) of all remaining payments to be received
                         on the REMIC Regular Certificates under the Prepayment
                         Assumption, and

                   (b)   any payments included in the stated redemption price at
                         maturity received during such accrual period, and

            (ii)    subtracting from that total the adjusted issue price of the REMIC
                    Regular Certificates at the beginning of such accrual period.
                                               80
  <PAGE>
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   330/376
5/20/2019                       https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 332 of 377

  The adjusted issue price of a REMIC Regular Certificate at the beginning of the
  first accrual period is its issue price; the adjusted issue price of a REMIC
  Regular Certificate at the beginning of a subsequent accrual period is the
  adjusted issue price at the beginning of the immediately preceding accrual
  period plus the amount of OID allocable to that accrual period and reduced by
  the amount of any payment other than a payment of qualified stated interest made
  at the end of or during that accrual period. The OID accrued during an accrual
  period will then be divided by the number of days in the period to determine the
  daily portion of OID for each day in the accrual period. The calculation of OID
  under the method described above will cause the accrual of OID to either
  increase or decrease (but never below zero) in a given accrual period to reflect
  the fact that prepayments are occurring faster or slower than under the
  Prepayment Assumption. With respect to an initial accrual period shorter than a
  full accrual period, the daily portions of OID may be determined according to an
  appropriate allocation under any reasonable method.

        A subsequent purchaser of a REMIC Regular Certificate issued with OID who
  purchases the REMIC Regular Certificate at a cost less than the remaining stated
  redemption price at maturity will also be required to include in gross income
  the sum of the daily portions of OID on that REMIC Regular Certificate. In
  computing the daily portions of OID for such a purchaser (as well as an initial
  purchaser that purchases at a price higher than the adjusted issue price but
  less than the stated redemption price at maturity), however, the daily portion
  is reduced by the amount that would be the daily portion for such day (computed
  in accordance with the rules set forth above) multiplied by a fraction, the
  numerator of which is the amount, if any, by which the price paid by such holder
  for that REMIC Regular Certificate exceeds the following amount:

            (a)     the sum of the issue price plus the aggregate amount of OID that
                    would have been includible in the gross income of an original REMIC
                    Regular Certificateholder (who purchased the REMIC Regular
                    Certificate at its issue price), less

            (b)     any prior payments included in the stated redemption price at
                    maturity, and the denominator of which is the sum of the daily
                    portions for that REMIC Regular Certificate for all days beginning
                    on the date after the purchase date and ending on the maturity date
                    computed under the Prepayment Assumption. A holder who pays an
                    acquisition premium instead may elect to accrue OID by treating the
                    purchase as a purchase at original issue.

        Variable Rate REMIC Regular Certificates. REMIC Regular Certificates may
  provide for interest based on a variable rate. Interest based on a variable rate
  will constitute qualified stated interest and not contingent interest if,
  generally,

            (i)     such interest is unconditionally payable at least annually,

            (ii)     the issue price of the debt instrument does not exceed the total
                     noncontingent principal payments, and

            (iii)    interest is based on a "qualified floating rate," an "objective
                     rate," a combination of a single fixed rate and one or more
                     "qualified floating rates," one "qualified inverse floating rate,"
                     or a combination of "qualified floating rates" that do not operate
                     in a manner that significantly accelerates or defers interest
                     payments on such REMIC Regular Certificate.

        The amount of OID with respect to a REMIC Regular Certificate bearing a
  variable rate of interest will accrue in the manner described above under
  "--Original Issue Discount and Premium" by assuming generally that the index
  used for the variable rate will remain fixed throughout the term of the
  Certificate. Appropriate adjustments are made for the actual variable rate.

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   331/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 333 of 377
        Although unclear at present, the Depositor intends to treat interest on a
  REMIC Regular Certificate that is a weighted average of the net interest rates
  on Mortgage Loans as qualified stated interest. In such case, the weighted
  average rate used to compute the initial pass-through rate on the REMIC Regular
  Certificates will be deemed to be the index in effect through the life of the
  REMIC Regular Certificates. It is possible, however, that the IRS may treat some
  or all of the interest on REMIC

                                                        81
  <PAGE>

  Regular Certificates with a weighted average rate as taxable under the rules
  relating to obligations providing for contingent payments. Such treatment may
  effect the timing of income accruals on such REMIC Regular Certificates.

        Election to Treat All Interest as OID. The OID Regulations permit a
  Certificateholder to elect to accrue all interest, discount (including de
  minimis market or original issue discount) and premium in income as interest,
  based on a constant yield method. If such an election were to be made with
  respect to a REMIC Regular Certificate with market discount, the
  Certificateholder would be deemed to have made an election to include in income
  currently market discount with respect to all other debt instruments having
  market discount that such Certificateholder acquires during the year of the
  election and thereafter. Similarly, a Certificateholder that makes this election
  for a Certificate that is acquired at a premium will be deemed to have made an
  election to amortize bond premium with respect to all debt instruments having
  amortizable bond premium that such Certificateholder owns or acquires. See
  "--Taxation of Owners of REMIC Regular Certificates--Premium" herein. The
  election to accrue interest, discount and premium on a constant yield method
  with respect to a Certificate is irrevocable.

        Market Discount. A purchaser of a REMIC Regular Certificate may also be
  subject to the market discount provisions of Code Sections 1276 through 1278.
  Under these provisions and the OID Regulations, "market discount" equals the
  excess, if any, of

            (i)    the REMIC Regular Certificate's stated principal amount or, in the
                   case of a REMIC Regular Certificate with OID, the adjusted issue
                   price (determined for this purpose as if the purchaser had
                   purchased such REMIC Regular Certificate from an original holder)
                   over

            (ii)   the price for such REMIC Regular Certificate paid by the purchaser.

        A Certificateholder that purchases a REMIC Regular Certificate at a market
  discount will recognize income upon receipt of each distribution representing
  amounts included in such certificate's stated redemption price at maturity. In
  particular, under Code Section 1276 such a holder generally will be required to
  allocate each such distribution first to accrued market discount not previously
  included in income, and to recognize ordinary income to that extent. A
  Certificateholder may elect to include market discount in income currently as it
  accrues rather than including it on a deferred basis in accordance with the
  foregoing. If made, such election will apply to all market discount bonds
  acquired by such Certificateholder on or after the first day of the first
  taxable year to which such election applies.

        Market discount with respect to a REMIC Regular Certificate will be
  considered to be zero if the amount allocable to the REMIC Regular Certificate
  is less than 0.25% of such REMIC Regular Certificate's stated redemption price
  at maturity multiplied by such REMIC Regular Certificate's weighted average
  maturity remaining after the date of purchase. If market discount on a REMIC
  Regular Certificate is considered to be zero under this rule, the actual amount
  of market discount must be allocated to the remaining principal payments on the
  REMIC Regular Certificate, and gain equal to such allocated amount will be
  recognized when the corresponding principal payment is made. Treasury
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  332/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 334 of 377
  regulations implementing the market discount rules have not yet been issued;
  therefore, investors should consult their own tax advisors regarding the
  application of these rules and the advisability of making any of the elections
  allowed under Code Sections 1276 through 1278.

        The Code provides that any principal payment (whether a scheduled payment
  or a prepayment) or any gain on disposition of a market discount bond acquired
  by the taxpayer after October 22, 1986, shall be treated as ordinary income to
  the extent that it does not exceed the accrued market discount at the time of
  such payment. The amount of accrued market discount for purposes of determining
  the tax treatment of subsequent principal payments or dispositions of the market
  discount bond is to be reduced by the amount so treated as ordinary income.

        The Code also grants authority to the Treasury Department to issue
  regulations providing for the computation of accrued market discount on debt
  instruments, the principal of which is payable in more than one installment.
  Until such time as regulations are issued by the Treasury, rules described in
  the Legislative History will apply. Under those rules, the holder of a market
  discount bond may elect to accrue
                                          82
  <PAGE>

  market discount either on the basis of a constant interest method rate or
  according to one of the following methods. For REMIC Regular Certificates issued
  with OID, the amount of market discount that accrues during a period is equal to
  the product of:

            (i)    the total remaining market discount and

            (ii)   a fraction, the numerator of which is the OID accruing during the
                   period and the denominator of which is the total remaining OID at
                   the beginning of the period.

  For REMIC Regular Certificates issued without OID, the amount of market discount
  that accrues during a period is equal to the product of:

            (a)    the total remaining market discount and

            (b)    a fraction, the numerator of which is the amount of stated interest
                   paid during the accrual period and the denominator of which is the
                   total amount of stated interest remaining to be paid at the
                   beginning of the period.

  For purposes of calculating market discount under any of the above methods in
  the case of instruments (such as the REMIC Regular Certificates) that provide
  for payments that may be accelerated by reason of prepayments of other
  obligations securing such instruments, the same Prepayment Assumption applicable
  to calculating the accrual of OID will apply.

        A holder who acquired a REMIC Regular Certificate at a market discount
  also may be required to defer a portion of its interest deductions for the
  taxable year attributable to any indebtedness incurred or continued to purchase
  or carry such Certificate purchased with market discount. For these purposes,
  the de minimis rule referred to above applies. Any such deferred interest
  expense would not exceed the market discount that accrues during such taxable
  year and is, in general, allowed as a deduction not later than the year in which
  such market discount is includible in income. If such holder elects to include
  market discount in income currently as it accrues on all market discount
  instruments acquired by such holder in that taxable year or thereafter, the
  interest deferral rule described above will not apply.

        Premium. A purchaser of a REMIC Regular Certificate that purchases the
  REMIC Regular Certificate at a cost (not including accrued qualified stated
  interest) greater than its remaining stated redemption price at maturity will be
  considered to have purchased the REMIC Regular Certificate at a premium and may
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  333/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 335 of 377
  elect to amortize such premium under a constant yield method. A
  Certificateholder that makes this election for a Certificate that is acquired at
  a premium will be deemed to have made an election to amortize bond premium with
  respect to all debt instruments having amortizable bond premium that such
  Certificateholder acquires during the year of the election or thereafter. It is
  not clear whether the Prepayment Assumption would be taken into account in
  determining the life of the REMIC Regular Certificate for this purpose. However,
  the Legislative History states that the same rules that apply to accrual of
  market discount (which rules require use of a Prepayment Assumption in accruing
  market discount with respect to REMIC Regular Certificates without regard to
  whether such Certificates have OID) will also apply in amortizing bond premium
  under Code Section 171. The Code provides that amortizable bond premium will be
  allocated among the interest payments on such REMIC Regular Certificates and
  will be applied as an offset against such interest payment. On December 30,
  1997, the IRS issued final regulations (the "Amortizable Bond Premium
  Regulations") dealing with amortizable bond premium. These regulations
  specifically do not apply to prepayable debt instruments subject to Code Section
  1272(a)(6). Absent further guidance from the IRS the Trust intends to account
  for amortizable bond premium in the manner described above. Certificateholders
  should consult their tax advisors regarding the possibility of making an
  election to amortize any such bond premium.

        Deferred Interest. Certain classes of REMIC Regular Certificates may
  provide for the accrual of Deferred Interest with respect to one or more ARM
  Loans. Any Deferred Interest that accrues with respect to a class of REMIC
  Regular Certificates will constitute income to the holders of such Certificates
  prior to the time distributions of cash with respect to such Deferred Interest
  are made. It is unclear, under the OID Regulations, whether any of the interest
  on such Certificates will constitute qualified stated

                                                        83
  <PAGE>

  interest or whether all or a portion of the interest payable on such
  Certificates must be included in the stated redemption price at maturity of the
  Certificates and accounted for as OID (which could accelerate such inclusion).
  Interest on REMIC Regular Certificates must in any event be accounted for under
  an accrual method by the holders of such Certificates and, therefore, applying
  the latter analysis may result only in a slight difference in the timing of the
  inclusion in income of interest on such REMIC Regular Certificates.

        Effects of Defaults and Delinquencies. Certain series of Certificates may
  contain one or more classes of Subordinated Certificates, and in the event there
  are defaults or delinquencies on the Mortgage Loans, amounts that would
  otherwise be distributed on the Subordinated Certificates may instead be
  distributed on the Senior Certificates. Subordinated Certificateholders
  nevertheless will be required to report income with respect to such Certificates
  under an accrual method without giving effect to delays and reductions in
  distributions on such Subordinated Certificates attributable to defaults and
  delinquencies on the Mortgage Loans, except to the extent that it can be
  established that such amounts are uncollectible. As a result, the amount of
  income reported by a Subordinated Certificateholder in any period could
  significantly exceed the amount of cash distributed to such holder in that
  period. The holder will eventually be allowed a loss (or will be allowed to
  report a lesser amount of income) to the extent that the aggregate amount of
  distributions on the Subordinated Certificate is reduced as a result of defaults
  and delinquencies on the Mortgage Loans. Timing and characterization of such
  losses is discussed in "--Taxation of Owners of REMIC Regular
  Certificates--Treatment of Realized Losses" below.

        Sale, Exchange or Redemption. If a REMIC Regular Certificate is sold,
  exchanged, redeemed or retired, the seller will recognize gain or loss equal to
  the difference between the amount realized on the sale, exchange, redemption, or
  retirement and the seller's adjusted basis in the REMIC Regular Certificate.
  Such adjusted basis generally will equal the cost of the REMIC Regular
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  334/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 336 of 377
  Certificate to the seller, increased by any OID and market discount included in
  the seller's gross income with respect to the REMIC Regular Certificate, and
  reduced (but not below zero) by payments included in the stated redemption price
  at maturity previously received by the seller and by any amortized premium.
  Similarly, a holder who receives a payment that is part of the stated redemption
  price at maturity of a REMIC Regular Certificate will recognize gain equal to
  the excess, if any, of the amount of the payment over the holder's adjusted
  basis in the REMIC Regular Certificate. A REMIC Regular Certificateholder who
  receives a final payment that is less than the holder's adjusted basis in the
  REMIC Regular Certificate will generally recognize a loss. Except as provided in
  the following paragraph and as provided under "--Market Discount" above, any
  such gain or loss will be capital gain or loss, provided that the REMIC Regular
  Certificate is held as a "capital asset" (generally, property held for
  investment) within the meaning of Code Section 1221. Such gain or loss generally
  will be long-term capital gain or loss if the Note were held for more than one
  year. Long-term capital gains of non-corporate taxpayers are subject to reduced
  maximum rates while short-term capital gains are taxable at ordinary rates. The
  use of capital losses is subject to limitations. Prospective investors should
  consult their own tax advisors concerning the treatment of capital gains.

        Gain from the sale or other disposition of a REMIC Regular Certificate
  that might otherwise be capital gain will be treated as ordinary income to the
  extent that such gain does not exceed the excess, if any, of (i) the amount that
  would have been includible in such holder's income with respect to the REMIC
  Regular Certificate had income accrued thereon at a rate equal to 110% of the
  AFR as defined in Code Section 1274(d) determined as of the date of purchase of
  such REMIC Regular Certificate, over (ii) the amount actually includible in such
  holder's income.

        The Certificates will be "evidences of indebtedness" within the meaning of
  Code Section 582(c)(1), so that gain or loss recognized from the sale of a REMIC
  Regular Certificate by a bank or a thrift institution to which such section
  applies will be ordinary income or loss.

        The REMIC Regular Certificate information reports will include a statement
  of the adjusted issue price of the REMIC Regular Certificate at the beginning of
  each accrual period. In addition, the reports will include information necessary
  to compute the accrual of any market discount that may arise upon

                                                        84
  <PAGE>

  secondary trading of REMIC Regular Certificates. Because exact computation of
  the accrual of market discount on a constant yield method would require
  information relating to the holder's purchase price which the REMIC may not
  have, it appears that the information reports will only require information
  pertaining to the appropriate proportionate method of accruing market discount.

        Accrued Interest Certificates. Certain of the REMIC Regular Certificates
  ("Payment Lag Certificates") may provide for payments of interest based on a
  period that corresponds to the interval between Distribution Dates but that ends
  prior to each such Distribution Date. The period between the Closing Date for
  Payment Lag Certificates and their first Distribution Date may or may not exceed
  such interval. Purchasers of Payment Lag Certificates for which the period
  between the Closing Date and the first Distribution Date does not exceed such
  interval could pay upon purchase of the REMIC Regular Certificates accrued
  interest in excess of the accrued interest that would be paid if the interest
  paid on the Distribution Date were interest accrued from Distribution Date to
  Distribution Date. If a portion of the initial purchase price of a REMIC Regular
  Certificate is allocable to interest that has accrued prior to the issue date
  ("pre-issuance accrued interest") and the REMIC Regular Certificate provides for
  a payment of stated interest on the first payment date (and the first payment
  date is within one year of the issue date) that equals or exceeds the amount of
  the pre-issuance accrued interest, then the REMIC Regular Certificates' issue
  price may be computed by subtracting from the issue price the amount of
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  335/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 337 of 377
  pre-issuance accrued interest, rather than as an amount payable on the REMIC
  Regular Certificate. However, it is unclear under this method how the OID
  Regulations treat interest on Payment Lag Certificates. Therefore, in the case
  of a Payment Lag Certificate, the Trust Fund intends to include accrued interest
  in the issue price and report interest payments made on the first Distribution
  Date as interest to the extent such payments represent interest for the number
  of days that the Certificateholder has held such Payment Lag Certificate during
  the first accrual period.

        Investors should consult their own tax advisors concerning the treatment
  for federal income tax purposes of Payment Lag Certificates.

        Non-Interest Expenses of the REMIC. Under temporary Treasury regulations,
  if the REMIC is considered to be a "single-class REMIC," a portion of the
  REMIC's servicing, administrative and other non-interest expenses will be
  allocated as a separate item to those REMIC Regular Certificateholders that are
  "pass-through interest holders." Certificateholders that are pass-through
  interest holders should consult their own tax advisors about the impact of these
  rules on an investment in the REMIC Regular Certificates. See "Taxation of
  Owners of REMIC Residual Certificates--Pass-Through Non-Interest Expenses of the
  REMIC" below.

        Treatment of Realized Losses. Although not entirely clear, it appears
  that holders of REMIC Regular Certificates that are corporations should in
  general be allowed to deduct as an ordinary loss any loss sustained during the
  taxable year on account of any such Certificates becoming wholly or partially
  worthless, and that, in general, holders of Certificates that are not
  corporations should be allowed to deduct as a short-term capital loss any loss
  sustained during the taxable year on account of any such Certificates becoming
  wholly worthless. Although the matter is not entirely clear, non-corporate
  holders of Certificates may be allowed a bad debt deduction at such time that
  the principal balance of any such Certificate is reduced to reflect realized
  losses resulting from any liquidated Mortgage Loans. The Internal Revenue
  Service, however, could take the position that non-corporate holders will be
  allowed a bad debt deduction to reflect realized losses only after all Mortgage
  Loans remaining in the related Trust Fund have been liquidated or the
  Certificates of the related series have been otherwise retired. Potential
  investors and holders of the Certificates are urged to consult their own tax
  advisors regarding the appropriate timing, amount and character of any loss
  sustained with respect to such Certificates, including any loss resulting from
  the failure to recover previously accrued interest or discount income. Special
  loss rules are applicable to banks and thrift institutions, including rules
  regarding reserves for bad debts. Such taxpayers are advised to consult their
  tax advisors regarding the treatment of losses on Certificates.

        Non-U.S. Persons. Generally, payments of interest (including any payment
  with respect to accrued OID) on the REMIC Regular Certificates to a REMIC
  Regular Certificateholder who is not a

                                                        85
  <PAGE>

  U.S. Person and is not engaged in a trade or business within the United States
  will not be subject to federal withholding tax if (i) such REMIC Regular
  Certificateholder does not actually or constructively own 10 percent or more of
  the combined voting power of all classes of equity in the Issuer; (ii) such
  REMIC Regular Certificateholder is not a controlled foreign corporation (within
  the meaning of Code Section 957) related to the Issuer; and (iii) such REMIC
  Regular Certificateholder complies with certain identification requirements
  (including delivery of a statement, signed by the REMIC Regular
  Certificateholder under penalties of perjury, certifying that such REMIC Regular
  Certificateholder is a foreign person and providing the name and address of such
  REMIC Regular Certificateholder). If a REMIC Regular Certificateholder is not
  exempt from withholding, distributions of interest to such holder, including
  distributions in respect of accrued OID, may be subject to a 30% withholding
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  336/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 338 of 377
  tax, subject to reduction under any applicable tax treaty.

        Further, a REMIC Regular Certificate will not be included in the estate of
  a non-resident alien individual and will not be subject to United States estate
  taxes; provided that the REMIC Regular Certificate is not held in connection
  with the conduct of a United States trade or business. However,
  Certificateholders who are non-resident alien individuals should consult their
  tax advisors concerning this question.

        REMIC Regular Certificateholders who are not U.S. Persons and persons
  related to such holders should not acquire any REMIC Residual Certificates, and
  holders of REMIC Residual Certificates (the "REMIC Residual Certificateholder")
  and persons related to REMIC Residual Certificateholders should not acquire any
  REMIC Regular Certificates without consulting their tax advisors as to the
  possible adverse tax consequences of doing so.

        Information Reporting and Backup Withholding. The Master Servicer will
  furnish or make available, within a reasonable time after the end of each
  calendar year, to each person who was a REMIC Regular Certificateholder at any
  time during such year, such information as may be deemed necessary or desirable
  to assist REMIC Regular Certificateholders in preparing their federal income tax
  returns, or to enable holders to make such information available to beneficial
  owners or financial intermediaries that hold such REMIC Regular Certificates on
  behalf of beneficial owners. If a holder, beneficial owner, financial
  intermediary or other recipient of a payment on behalf of a beneficial owner
  fails to supply a certified taxpayer identification number or if the Secretary
  of the Treasury determines that such person has not reported all interest and
  dividend income required to be shown on its federal income tax return, backup
  withholding may be required with respect to any payments. Any amounts deducted
  and withheld from a distribution to a recipient on account of backup withholding
  would be allowed as a credit against such recipient's federal income tax
  liability.

        New Withholding Regulations. On January 1, 2001 the New Regulations
  became effective (subject to certain transition rules) which make certain
  modifications to the withholding, backup withholding and information reporting
  rules described above. The New Regulations attempt to unify certification
  requirements and modify reliance standards. Prospective investors are urged to
  consult their own tax advisors regarding the New Regulations.

            2.     Taxation of Owners of REMIC Residual Certificates

        Allocation of the Income of the REMIC to the REMIC Residual
  Certificates. The REMIC will not be subject to federal income tax except with
  respect to income from prohibited transactions and certain other transactions.
  See "--Prohibited Transactions Tax and Other Taxes" below. Instead, each
  original holder of a REMIC Residual Certificate will report on its federal
  income tax return, as ordinary income, its share of the taxable income of the
  REMIC for each day during the taxable year on which such holder owns any REMIC
  Residual Certificates. The taxable income of the REMIC for each day will be
  determined by allocating the taxable income of the REMIC for each calendar
  quarter ratably to each day in the quarter. Such a holder's share of the taxable
  income of the REMIC for each day will be based on the portion of the outstanding
  REMIC Residual Certificates that such holder owns on that day. The taxable
  income of the REMIC will be determined under an accrual method and will be
  taxable to the holders of REMIC Residual Certificates without regard to the
  timing or amounts of cash distributions by
                                          86
  <PAGE>

  the REMIC. Ordinary income derived from REMIC Residual Certificates will be
  "portfolio income" for purposes of the taxation of taxpayers subject to the
  limitations on the deductibility of "passive losses." As residual interests, the
  REMIC Residual Certificates will be subject to tax rules, described below, that
  differ from those that would apply if the REMIC Residual Certificates were
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  337/376
5/20/2019                       https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                    Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 339 of 377
  treated for federal income tax purposes as direct ownership interests in the
  Certificates or as debt instruments issued by the REMIC.

        A REMIC Residual Certificateholder may be required to include taxable
  income from the REMIC Residual Certificate in excess of the cash distributed.
  For example, a structure where principal distributions are made serially on
  regular interests (that is, a fast-pay, slow-pay structure) may generate such a
  mismatching of income and cash distributions (that is, "phantom income"). This
  mismatching may be caused by the use of certain required tax accounting methods
  by the REMIC, variations in the prepayment rate of the underlying Mortgage Loans
  and certain other factors. Depending upon the structure of a particular
  transaction, the aforementioned factors may significantly reduce the after-tax
  yield of a REMIC Residual Certificate to a REMIC Residual Certificateholder.
  Investors should consult their own tax advisors concerning the federal income
  tax treatment of a REMIC Residual Certificate and the impact of such tax
  treatment on the after-tax yield of a REMIC Residual Certificate.

        A subsequent REMIC Residual Certificateholder also will report on its
  federal income tax return amounts representing a daily share of the taxable
  income of the REMIC for each day that such REMIC Residual Certificateholder owns
  such REMIC Residual Certificate. Those daily amounts generally would equal the
  amounts that would have been reported for the same days by an original REMIC
  Residual Certificateholder, as described above. The Legislative History
  indicates that certain adjustments may be appropriate to reduce (or increase)
  the income of a subsequent holder of a REMIC Residual Certificate that purchased
  such REMIC Residual Certificate at a price greater than (or less than) the
  adjusted basis such REMIC Residual Certificate would have in the hands of an
  original REMIC Residual Certificateholder. See "--Sale or Exchange of REMIC
  Residual Certificates" below. It is not clear, however, whether such adjustments
  will in fact be permitted or required and, if so, how they would be made. The
  REMIC Regulations do not provide for any such adjustments.

        Taxable Income of the REMIC Attributable to Residual Interests. The
  taxable income of the REMIC will reflect a netting of (i) the income from the
  Mortgage Loans and the REMIC's other assets and (ii) the deductions allowed to
  the REMIC for interest and OID on the REMIC Regular Certificates and, except as
  described above under "--Taxation of Owners of REMIC Regular Certificates--Non-
  Interest Expenses of the REMIC," other expenses. REMIC taxable income is
  generally determined in the same manner as the taxable income of an individual
  using the accrual method of accounting, except that:

            (i)     the limitations on deductibility of investment interest expense and
                    expenses for the production of income do not apply,

            (ii)     all bad loans will be deductible as business bad debts, and

            (iii)    organizational expenses are not deductible.

        The REMIC's gross income includes interest, original issue discount
  income, and market discount income, if any, on the Mortgage Loans, reduced by
  amortization of any premium on the Mortgage Loans, plus income on reinvestment
  of cash flows and reserve assets, plus any cancellation of indebtedness income
  upon allocation of realized losses to the REMIC Regular Certificates. Note that
  the timing of cancellation of indebtedness income recognized by REMIC Residual
  Certificateholders resulting from defaults and delinquencies on Mortgage Loans
  may differ from the time of the actual loss on the Mortgage Loan. The REMIC's
  deductions include interest and original issue discount expense on the REMIC
  Regular Certificates, servicing fees on the Mortgage Loans, other administrative
  expenses of the REMIC and realized losses on the Mortgage Loans. The requirement
  that REMIC Residual Certificateholders report their pro rata share of taxable
  income or net loss of the REMIC will continue until there are no Certificates of
  any class of the related series outstanding.

        For purposes of determining its taxable income, the REMIC will have an
  initial aggregate tax basis in its assets equal to the sum of the issue prices
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                   338/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 340 of 377
  of the REMIC Regular Certificates and the REMIC
                                          87
  <PAGE>

  Residual Certificates (or, if a class of Certificates is not sold initially, its
  fair market value). Such aggregate basis will be allocated among the Mortgage
  Loans and other assets of the REMIC in proportion to their respective fair
  market value. A Mortgage Loan will be deemed to have been acquired with discount
  or premium to the extent that the REMIC's basis therein is less than or greater
  than its principal balance, respectively. Any such discount (whether market
  discount or OID) will be includible in the income of the REMIC as it accrues, in
  advance of receipt of the cash attributable to such income, under a method
  similar to the method described above for accruing OID on the REMIC Regular
  Certificates. The REMIC expects to elect under Code Section 171 to amortize any
  premium on the Mortgage Loans. Premium on any Mortgage Loan to which such
  election applies would be amortized under a constant yield method. It is not
  clear whether the yield of a Mortgage Loan would be calculated for this purpose
  based on scheduled payments or taking account of the Prepayment Assumption.
  Additionally, such an election would not apply to the yield with respect to any
  underlying mortgage loan originated on or before September 27, 1985. Instead,
  premium with respect to such a mortgage loan would be allocated among the
  principal payments thereon and would be deductible by the REMIC as those
  payments become due.

        The REMIC will be allowed a deduction for interest and OID on the REMIC
  Regular Certificates. The amount and method of accrual of OID will be calculated
  for this purpose in the same manner as described above with respect to REMIC
  Regular Certificates except that the 0.25% per annum de minimis rule and
  adjustments for subsequent holders described therein will not apply.

        A REMIC Residual Certificateholder will not be permitted to amortize the
  cost of the REMIC Residual Certificate as an offset to its share of the REMIC's
  taxable income. However, REMIC taxable income will not include cash received by
  the REMIC that represents a recovery of the REMIC's basis in its assets, and, as
  described above, the issue price of the REMIC Residual Certificates will be
  added to the issue price of the REMIC Regular Certificates in determining the
  REMIC's initial basis in its assets. See "--Sale or Exchange of REMIC Residual
  Certificates" below. For a discussion of possible adjustments to income of a
  subsequent holder of a REMIC Residual Certificate to reflect any difference
  between the actual cost of such REMIC Residual Certificate to such holder and
  the adjusted basis such REMIC Residual Certificate would have in the hands of an
  original REMIC Residual Certificateholder, see "--Allocation of the Income of
  the REMIC to the REMIC Residual Certificates" above.

        Net Losses of the REMIC. The REMIC will have a net loss for any calendar
  quarter in which its deductions exceed its gross income. Such net loss would be
  allocated among the REMIC Residual Certificateholders in the same manner as the
  REMIC's taxable income. The net loss allocable to any REMIC Residual Certificate
  will not be deductible by the holder to the extent that such net loss exceeds
  such holder's adjusted basis in such REMIC Residual Certificate. Any net loss
  that is not currently deductible by reason of this limitation may only be used
  by such REMIC Residual Certificateholder to offset its share of the REMIC's
  taxable income in future periods (but not otherwise). The ability of REMIC
  Residual Certificateholders that are individuals or closely held corporations to
  deduct net losses may be subject to additional limitations under the Code.

        Mark to Market Rules. A Residual Certificate acquired after January 3,
  1995 cannot be marked to market.

        Pass-Through of Non-Interest Expenses of the REMIC. As a general rule,
  all of the fees and expenses of a REMIC will be taken into account by holders of
  the REMIC Residual Certificates. In the case of a "single class REMIC," however,
  the expenses and a matching amount of additional income will be allocated, under
  temporary Treasury regulations, among the REMIC Regular Certificateholders and
  the REMIC Residual Certificateholders on a daily basis in proportion to the
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  339/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 341 of 377
  relative amounts of income accruing to each Certificateholder on that day. In
  general terms, a single class REMIC is one that either (i) would qualify, under
  existing Treasury regulations, as a grantor trust if it were not a REMIC
  (treating all interests as ownership interests, even if they would be classified
  as debt for federal income tax purposes) or (ii) is similar to such a trust and
  is structured with the principal purpose of avoiding the single class REMIC
  rules. The expenses of the REMIC will be allocated to holders of the related
  REMIC Residual Certificates in their entirety and not to holders of the related
  REMIC Regular Certificates.

                                                        88
  <PAGE>

        In the case of individuals (or trusts, estates or other persons that
  compute their income in the same manner as individuals) who own an interest in a
  REMIC Regular Certificate or a REMIC Residual Certificate directly or through a
  pass-through interest holder that is required to pass miscellaneous itemized
  deductions through to its owners or beneficiaries (e.g. a partnership, an S
  corporation or a grantor trust), such expenses will be deductible under Code
  Section 67 only to the extent that such expenses, plus other "miscellaneous
  itemized deductions" of the individual, exceed 2% of such individual's adjusted
  gross income. In addition, Code Section 68 provides that the amount of itemized
  deductions otherwise allowable for an individual whose adjusted gross income
  exceeds a certain amount (the "Applicable Amount") will be reduced by the lesser
  of (i) 3% of the excess of the individual's adjusted gross income over the
  Applicable Amount or (ii) 80% of the amount of itemized deductions otherwise
  allowable for the taxable year. This reduction is currently scheduled to be
  phased-out over a five-year period beginning in 2006. The amount of additional
  taxable income recognized by REMIC Residual Certificateholders who are subject
  to the limitations of either Code Section 67 or Code Section 68 may be
  substantial. Further, holders (other than corporations) subject to the
  alternative minimum tax may not deduct miscellaneous itemized deductions in
  determining such holders' alternative minimum taxable income. The REMIC is
  required to report to each pass-through interest holder and to the

        IRS such holder's allocable share, if any, of the REMIC's non-interest
  expenses. The term "pass-through interest holder" generally refers to
  individuals, entities taxed as individuals and certain pass-through entities,
  but does not include real estate investment trusts. REMIC Residual
  Certificateholders that are pass-through interest holders should consult their
  own tax advisors about the impact of these rules on an investment in the REMIC
  Residual Certificates.

        Excess Inclusions. A portion of the income on a REMIC Residual
  Certificate (referred to in the Code as an "excess inclusion") for any calendar
  quarter will be subject to federal income tax in all events. Thus, for example,
  an excess inclusion (i) may not, except as described below, be offset by any
  unrelated losses, deductions or loss carryovers of a REMIC Residual
  Certificateholder; (ii) will be treated as "unrelated business taxable income"
  within the meaning of Code Section 512 if the REMIC Residual Certificateholder
  is subject to tax only on its unrelated business taxable income (see
  "--Tax-Exempt Investors" below); and (iii) is not eligible for any reduction in
  the rate of withholding tax in the case of a REMIC Residual Certificateholder
  that is a foreign investor. See "--Non-U.S. Persons" below. An exception to the
  excess inclusion rules that applied to thrifts holding certain residuals was
  repealed by the Small Business Tax Act of 1996.

        Except as discussed in the following paragraph, with respect to any REMIC
  Residual Certificateholder, the excess inclusions for any calendar quarter is
  the excess, if any, of (i) the income of such REMIC Residual Certificateholder
  for that calendar quarter from its REMIC Residual Certificate over (ii) the sum
  of the "daily accruals" (as defined below) for all days during the calendar
  quarter on which the REMIC Residual Certificateholder holds such REMIC Residual
  Certificate. For this purpose, the daily accruals with respect to a REMIC
  Residual Certificate are determined by allocating to each day in the calendar
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  340/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 342 of 377
  quarter its ratable portion of the product of the "adjusted issue price" (as
  defined below) of the REMIC Residual Certificate at the beginning of the
  calendar quarter and 120 percent of the "Federal long-term rate" in effect at
  the time the REMIC Residual Certificate is issued. For this purpose, the
  "adjusted issue price" of a REMIC Residual Certificate at the beginning of any
  calendar quarter equals the issue price of the REMIC Residual Certificate,
  increased by the amount of daily accruals for all prior quarters, and decreased
  (but not below zero) by the aggregate amount of payments made on the REMIC
  Residual Certificate before the beginning of such quarter. The "federal
  long-term rate" is an average of current yields on Treasury securities with a
  remaining term of greater than nine years, computed and published monthly by the
  IRS.

        In the case of any REMIC Residual Certificates held by a real estate
  investment trust, the aggregate excess inclusions with respect to such REMIC
  Residual Certificates, reduced (but not below zero) by the real estate
  investment trust taxable income (within the meaning of Code Section 857(b)(2),
  excluding any net capital gain), will be allocated among the shareholders of
  such trust in proportion to the dividends received by such shareholders from
  such trust, and any amount so allocated will be treated as an
                                          89
  <PAGE>

  excess inclusion with respect to a REMIC Residual Certificate as if held
  directly by such shareholder. Regulated investment companies, common trust funds
  and certain Cooperatives are subject to similar rules.

        Fees Paid to Transferee of a REMIC Residual Certificate. The federal
  income tax consequences of any consideration paid to a transferee on a transfer
  of a REMIC Residual Certificate are unclear. Recently issued regulations require
  a transferee of a noneconomic residual interest to recognize any fee received to
  induce such transferee to become a holder of such interest over a period
  reasonably related to the period during which the applicable REMIC is expected
  to generate taxable income or net loss in a manner that reasonably reflects the
  after-tax costs and benefits (without regard to such fee) of holding such
  interest. The regulations provide two safe harbor methods that would satisfy
  this requirement. Under one method, the fee is recognized in accordance with the
  method of accounting, and over the same period, that the taxpayer uses for
  financial reporting purposes, provided that the fee is included in income for
  financial reporting purposes over a period that is not shorter than the period
  during which the applicable REMIC is expected to generate taxable income. Under
  a second method, the fee is recognized ratably over the anticipated weighted
  average life of the applicable REMIC (as determined under applicable Treasury
  regulations) remaining as of the date of acquisition of the noneconomic residual
  interest. The IRS may provide additional safe harbor methods in future guidance.
  Once a taxpayer adopts a particular method of accounting for such fees, the
  taxpayer generally may not change to a different method without consent of the
  IRS. Under the regulations, if any portion of such a fee has not been recognized
  in full by the time the holder of a noneconomic residual interest disposes of
  such interest, then the holder must include the unrecognized portion in income
  at that time. The regulations also provide that such a fee shall be treated as
  income from sources within the United States. Any transferee receiving
  consideration with respect to a REMIC Residual Certificate should consult its
  tax advisors.

        Payments. Any distribution made on a REMIC Residual Certificate to a
  REMIC Residual Certificateholder will be treated as a non-taxable return of
  capital to the extent it does not exceed the REMIC Residual Certificateholder's
  adjusted basis in such REMIC Residual Certificate. To the extent a distribution
  exceeds such adjusted basis, it will be treated as gain from the sale of the
  REMIC Residual Certificate.

        Sale or Exchange of REMIC Residual Certificates. If a REMIC Residual
  Certificate is sold or exchanged, the seller will generally recognize gain or
  loss equal to the difference between the amount realized on the sale or exchange
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  341/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 343 of 377
  and its adjusted basis in the REMIC Residual Certificate (except that the
  recognition of loss may be limited under the "wash sale" rules described below).
  A holder's adjusted basis in a REMIC Residual Certificate generally equals the
  cost of such REMIC Residual Certificate to such REMIC Residual
  Certificateholder, increased by the taxable income of the REMIC that was
  included in the income of such REMIC Residual Certificateholder with respect to
  such REMIC Residual Certificate, and decreased (but not below zero) by the net
  losses that have been allowed as deductions to such REMIC Residual
  Certificateholder with respect to such REMIC Residual Certificate and by the
  distributions received thereon by such REMIC Residual Certificateholder. In
  general, any such gain or loss will be capital gain or loss provided the REMIC
  Residual Certificate is held as a capital asset. However, REMIC Residual
  Certificates will be "evidences of indebtedness" within the meaning of Code
  Section 582(c)(1), so that gain or loss recognized from sale of a REMIC Residual
  Certificate by a bank or thrift institution to which such section applies would
  be ordinary income or loss.

        Except as provided in Treasury regulations yet to be issued, if the seller
  of a REMIC Residual Certificate reacquires such REMIC Residual Certificate, or
  acquires any other REMIC Residual Certificate, any residual interest in another
  REMIC or similar interest in a "taxable mortgage pool" (as defined in Code
  Section 7701(i)) during the period beginning six months before, and ending six
  months after, the date of such sale, such sale will be subject to the "wash
  sale" rules of Code Section 1091. In that event, any loss realized by the REMIC
  Residual Certificateholder on the sale will not be deductible, but, instead,
  will increase such REMIC Residual Certificateholder's adjusted basis in the
  newly acquired asset.

                                                        90
  <PAGE>

            3.     Prohibited Transactions Tax and Other Taxes

        The Code imposes a tax on REMICs equal to 100% of the net income derived
  from "prohibited transactions" (the "Prohibited Transactions Tax"). In general,
  subject to certain specified exceptions, a prohibited transaction means the
  disposition of a Mortgage Loan, the receipt of income from a source other than a
  Mortgage Loan or certain other permitted investments, the receipt of
  compensation for services, or gain from the disposition of an asset purchased
  with the payments on the Mortgage Loans for temporary investment pending
  distribution on the Certificates. It is not anticipated that the Trust Fund for
  any series of Certificates will engage in any prohibited transactions in which
  it would recognize a material amount of net income.

        In addition, certain contributions to a Trust Fund as to which an election
  has been made to treat such Trust Fund as a REMIC made after the day on which
  such Trust Fund issues all of its interests could result in the imposition of a
  tax on the Trust Fund equal to 100% of the value of the contributed property
  (the "Contributions Tax"). No Trust Fund for any series of Certificates will
  accept contributions that would subject it to such tax.

        In addition, a Trust Fund as to which an election has been made to treat
  such Trust Fund as a REMIC may also be subject to federal income tax at the
  highest corporate rate on "net income from foreclosure property," determined by
  reference to the rules applicable to real estate investment trusts. "Net income
  from foreclosure property" generally means income from foreclosure property
  other than qualifying income for a real estate investment trust.

        Where any Prohibited Transactions Tax, Contributions Tax, tax on net
  income from foreclosure property or state or local income or franchise tax that
  may be imposed on a REMIC relating to any series of Certificates arises out of
  or results from (i) a breach of the related Master Servicer's, Trustee's or
  Asset Seller's obligations, as the case may be, under the related Agreement for
  such series, such tax will be borne by such Master Servicer, Trustee or Asset
  Seller, as the case may be, out of its own funds or (ii) the Asset Seller's
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  342/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 344 of 377
  obligation to repurchase a Mortgage Loan, such tax will be borne by the Asset
  Seller. In the event that such Master Servicer, Trustee or Asset Seller, as the
  case may be, fails to pay or is not required to pay any such tax as provided
  above, such tax will be payable out of the Trust Fund for such series and will
  result in a reduction in amounts available to be distributed to the
  Certificateholders of such series.

            4.     Liquidation and Termination

        If the REMIC adopts a plan of complete liquidation, within the meaning of
  Code Section 860F(a)(4)(A)(i), which may be accomplished by designating in the
  REMIC's final tax return a date on which such adoption is deemed to occur, and
  sells all of its assets (other than cash) within a 90-day period beginning on
  such date, the REMIC will not be subject to any Prohibited Transaction Tax,
  provided that the REMIC credits or distributes in liquidation all of the sale
  proceeds plus its cash (other than the amounts retained to meet claims) to
  holders of Regular and REMIC Residual Certificates within the 90-day period.

        The REMIC will terminate shortly following the retirement of the REMIC
  Regular Certificates. If a REMIC Residual Certificateholder's adjusted basis in
  the REMIC Residual Certificate exceeds the amount of cash distributed to such
  REMIC Residual Certificateholder in final liquidation of its interest, then it
  would appear that the REMIC Residual Certificateholder would be entitled to a
  loss equal to the amount of such excess. It is unclear whether such a loss, if
  allowed, will be a capital loss or an ordinary loss.

            5.     Administrative Matters

        Solely for the purpose of the administrative provisions of the Code, the
  REMIC generally will be treated as a partnership and the REMIC Residual
  Certificateholders will be treated as the partners. Certain information will be
  furnished quarterly to each REMIC Residual Certificateholder who held a REMIC
  Residual Certificate on any day in the previous calendar quarter.

                                                        91
  <PAGE>

        Each REMIC Residual Certificateholder is required to treat items on its
  return consistently with their treatment on the REMIC's return, unless the REMIC
  Residual Certificateholder either files a statement identifying the
  inconsistency or establishes that the inconsistency resulted from incorrect
  information received from the REMIC. The IRS may assert a deficiency resulting
  from a failure to comply with the consistency requirement without instituting an
  administrative proceeding at the REMIC level. The REMIC does not intend to
  register as a tax shelter pursuant to Code Section 6111 because it is not
  anticipated that the REMIC will have a net loss for any of the first five
  taxable years of its existence. Any person that holds a REMIC Residual
  Certificate as a nominee for another person may be required to furnish the
  REMIC, in a manner to be provided in Treasury regulations, with the name and
  address of such person and other information.

            6.     Tax-Exempt Investors

        Any REMIC Residual Certificateholder that is a pension fund or other
  entity that is subject to federal income taxation only on its "unrelated
  business taxable income" within the meaning of Code Section 512 will be subject
  to such tax on that portion of the distributions received on a REMIC Residual
  Certificate that is considered an excess inclusion. See "--Taxation of Owners of
  REMIC Residual Certificates--Excess Inclusions" above.

            7.     Residual Certificate Payments--Non-U.S. Persons

        Amounts paid to REMIC Residual Certificateholders who are not U.S. Persons
  are treated as interest for purposes of the 30% (or lower treaty rate) United
  States withholding tax. Amounts distributed to holders of REMIC Residual
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  343/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 345 of 377
  Certificates should qualify as "portfolio interest," subject to the conditions
  described in "--Taxation of Owners of REMIC Regular Certificates--Non U.S.
  Persons" above, but only to the extent that the underlying mortgage loans were
  originated after July 18, 1984. Furthermore, the rate of withholding on any
  income on a REMIC Residual Certificate that is excess inclusion income will not
  be subject to reduction under any applicable tax treaties or the "portfolio
  interest" exemption. See "--Taxation of Owners of REMIC Residual
  Certificates--Excess Inclusions" above. If the portfolio interest exemption is
  unavailable, such amount will be subject to United States withholding tax when
  paid or otherwise distributed (or when the REMIC Residual Certificate is
  disposed of) under rules similar to those for withholding upon disposition of
  debt instruments that have OID. The Code, however, grants the Treasury
  Department authority to issue regulations requiring that those amounts be taken
  into account earlier than otherwise provided where necessary to prevent
  avoidance of tax (for example, where the REMIC Residual Certificates do not have
  significant value). See "--Taxation of Owners of REMIC Residual
  Certificates--Excess Inclusions" above. If the amounts paid to REMIC Residual
  Certificateholders that are not U.S. Persons are effectively connected with
  their conduct of a trade or business within the United States, the 30% (or lower
  treaty rate) withholding will not apply. Instead, the amounts paid to such
  non-U.S. Person will be subject to U.S. federal income taxation at regular
  graduated rates. For special restrictions on the transfer of REMIC Residual
  Certificates, see "--Tax-Related Restrictions on Transfers of REMIC Residual
  Certificates" below.

        REMIC Regular Certificateholders and persons related to such holders
  should not acquire any REMIC Residual Certificates, and REMIC Residual
  Certificateholders and persons related to REMIC Residual Certificateholders
  should not acquire any REMIC Regular Certificates, without consulting their tax
  advisors as to the possible adverse tax consequences of such acquisition.

  TAX-RELATED RESTRICTIONS ON TRANSFERS OF REMIC RESIDUAL CERTIFICATES

        Disqualified Organizations. An entity may not qualify as a REMIC unless
  there are reasonable arrangements designed to ensure that residual interests in
  such entity are not held by "disqualified organizations" (as defined below).
  Further, a tax is imposed on the transfer of a residual interest in a REMIC to a
  "disqualified organization." The amount of the tax equals the product of (i) an
  amount (as determined under the REMIC Regulations) equal to the present value of
  the total anticipated "excess inclusions" with respect to such interest for
  periods after the transfer and (ii) the highest marginal federal income tax rate
  applicable to corporations. The tax is imposed on the transferor unless the
  transfer is
                                          92
  <PAGE>

  through an agent (including a broker or other middleman) for a disqualified
  organization, in which event the tax is imposed on the agent. The person
  otherwise liable for the tax shall be relieved of liability for the tax if the
  transferee furnished to such person an affidavit that the transferee is not a
  disqualified organization and, at the time of the transfer, such person does not
  have actual knowledge that the affidavit is false. A "disqualified organization"
  means (A) the United States, any State, possession or political subdivision
  thereof, any foreign government, any international organization or any agency or
  instrumentality of any of the foregoing (provided that such term does not
  include an instrumentality if all its activities are subject to tax and, except
  for Freddie Mac, a majority of its board of directors is not selected by any
  such governmental agency), (B) any organization (other than certain farmers'
  Cooperatives) generally exempt from federal income taxes unless such
  organization is subject to the tax on "unrelated business taxable income" and
  (C) a rural electric or telephone Cooperative.

        A tax is imposed on a "pass-through entity" (as defined below) holding a
  residual interest in a REMIC if at any time during the taxable year of the
  pass-through entity a disqualified organization is the record holder of an
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  344/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 346 of 377
  interest in such entity. The amount of the tax is equal to the product of (A)
  the amount of excess inclusions for the taxable year allocable to the interest
  held by the disqualified organization and (B) the highest marginal federal
  income tax rate applicable to corporations. The pass-through entity otherwise
  liable for the tax, for any period during which the disqualified organization is
  the record holder of an interest in such entity, will be relieved of liability
  for the tax if such record holder furnishes to such entity an affidavit that
  such record holder is not a disqualified organization and, for such period, the
  pass-through entity does not have actual knowledge that the affidavit is false.
  For this purpose, a "pass-through entity" means (i) a regulated investment
  company, real estate investment trust or common trust fund, (ii) a partnership,
  trust or estate and (iii) certain Cooperatives. Except as may be provided in
  Treasury regulations not yet issued, any person holding an interest in a
  pass-through entity as a nominee for another will, with respect to such
  interest, be treated as a pass-through entity. The tax on pass-through entities
  is generally effective for periods after March 31, 1988, except that in the case
  of regulated investment companies, real estate investment trusts, common trust
  funds and publicly-traded partnerships the tax shall apply only to taxable years
  of such entities beginning after December 31, 1988. Under the Taxpayer Relief
  Act of 1997, large partnerships (generally with 250 or more partners) will be
  taxable on excess inclusion income as if all partners were disqualified
  organizations.

        In order to comply with these rules, the Agreement will provide that no
  record or beneficial ownership interest in a REMIC Residual Certificate may be
  purchased, transferred or sold, directly or indirectly, unless the Master
  Servicer receives the following: (i) an affidavit from the proposed transferee
  to the effect that it is not a disqualified organization and is not acquiring
  the REMIC Residual Certificate as a nominee or agent for a disqualified
  organization and (ii) a covenant by the proposed transferee to the effect that
  the proposed transferee agrees to be bound by and to abide by the transfer
  restrictions applicable to the REMIC Residual Certificate.

        Noneconomic REMIC Residual Certificates. The REMIC Regulations disregard,
  for federal income tax purposes, any transfer of a Noneconomic REMIC Residual
  Certificate unless no significant purpose of the transfer is to impede the
  assessment or collection of tax. If a transfer of a Noneconomic REMIC Residual
  Certificate is disregarded, the transferor would continue to be treated as the
  owner of the REMIC Residual Certificate and would continue to be subject to tax
  on its allocable portion of the net income of the REMIC. A Noneconomic REMIC
  Residual Certificate is any REMIC Residual Certificate (including a REMIC
  Residual Certificate with a positive value at issuance) unless, at the time of
  transfer, taking into account the Prepayment Assumption and any required or
  permitted clean up calls or required liquidation provided for in the REMIC's
  organizational documents, (i) the present value of the expected future
  distributions on the REMIC Residual Certificate at least equals the product of
  the present value of the anticipated excess inclusions and the highest corporate
  income tax rate in effect for the year in which the transfer occurs and (ii) the
  transferor reasonably expects that the transferee will receive distributions
  from the REMIC at or after the time at which taxes accrue on the anticipated
  excess inclusions in an amount sufficient to satisfy the accrued taxes. A
  significant purpose to impede the assessment or collection of tax exists if the
  transferor, at the time of the transfer, either knew or should

                                                        93
  <PAGE>

  have known that the transferee would be unwilling or unable to pay taxes due on
  its share of the taxable income of the REMIC.

        The Treasury Department recently adopted final regulations setting forth
  the requirements of a safe harbor under which a transfer of a noneconomic REMIC
  Residual Certificate is presumed to be a valid transfer that will be respected
  for federal income tax purposes. To be respected under the safe harbor:

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  345/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 347 of 377
        - the transferor must perform a reasonable investigation of the financial
  status of the transferee and determine that the transferee has historically paid
  its debts when they become due and find no significant evidence to indicate that
  the transferee will not continue to pay its debts as they come due (the
  "reasonable investigation requirement");

        - the transferor must obtain a representation from the transferee to the
  effect that the transferee understands that as the holder of the REMIC Residual
  Certificate the transferee may incur tax liabilities in excess of the cash flow
  from the REMIC Residual Certificate and that the transferee intends to pay taxes
  associated with holding the Residual Certificate as they become due;

        - the transferee must represent that it will not cause income from the
  REMIC Residual Certificate to be attributable to a foreign permanent
  establishment or fixed base (within the meaning of an applicable income tax
  treaty) of the transferee or another U.S. taxpayer (together with the
  representation described in the preceding bullet point, the "transferee
  representation requirement"); and

            the transfer must satisfy either the "asset test" or the "formula test".

        A transfer satisfies the "asset test" if the following three conditions
  are satisfied:

        for financial reporting purposes, the transferee's gross assets exceed
  $100 million and its net assets exceed $10 million at the time of the transfer
  and at the close of both of the transferee's two preceding fiscal years,
  excluding certain related party obligations and certain assets held with a
  principal purpose of satisfying this requirement;

        the transferee is a domestic C corporation (other than a tax-exempt
  corporation, regulated investment company, real estate investment trust, REMIC
  or Cooperative) that will not hold the REMIC Residual Certificate through a
  foreign permanent establishment (an "Eligible C Corporation") and agrees in
  writing that any subsequent transfer of the REMIC Residual Certificate will be
  to an Eligible C Corporation and will satisfy the asset test and the other
  requirements for the subsequent transfer to satisfy the safe harbor; and

        a reasonable person would not conclude, based on the facts and
  circumstances known to the transferor (including any payment made to the
  transferee), that the taxes associated with the REMIC Residual Certificate will
  not be paid.

        A transfer satisfies the "formula test" if the transfer is not a direct or
  indirect transfer of the REMIC Residual Certificate to a foreign permanent
  establishment or fixed based (within the meaning of an applicable income tax
  treaty) of a domestic transferee, and if the present value of the anticipated
  tax liabilities associated with holding the noneconomic REMIC Residual
  Certificate does not exceed the sum of:

        the present value of any consideration given to the transferee to acquire
  the interest;

            the present value of the expected future distributions on the interest;
  and

        the present value of the anticipated tax savings associated with holding
  the interest as the REMIC generates losses.

        For purposes of the computations under the formula test, the transferee
  generally is assumed to pay tax at the highest rate of tax specified in Code
  Section 11(b)(1). However, if the transferee has been subject to the alternative
  minimum tax under Code Section 55 in the preceding two years and will compute
  its taxable income in the current year using the alternative minimum tax rate,
  then the tax rate specified in Code Section 55(b)(1)(B) may be used in lieu of
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  346/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 348 of 377
  the highest rate specified in Code
                                                        94
  <PAGE>

  Section 11(b)(1). Further, present values generally are computed using a
  discount rate equal to the federal short-term rate prescribed by Code Section
  1274(d) for the month of the transfer and the compounding period used by the
  transferee. In some situations, satisfaction of the formula test would require
  the transferor of a noneconomic REMIC Residual Certificate to pay more
  consideration to the transferee than would otherwise be the case.

        All transfers of REMIC Residual Certificates will be subject to certain
  restrictions that are intended to reduce the possibility of any such transfer
  being disregarded. Such restrictions will include requirements that (i) the
  transferor represent to the Master Servicer or the Trustee that it has conducted
  an investigation of the transferee and made the findings needed to satisfy the
  reasonable investigation requirement, (ii) the proposed transferee provides to
  the Master Servicer or the Trustee the representations needed to satisfy the
  transferee representation requirement and (iii) the proposed transferee agrees
  that it will not transfer the REMIC Residual Certificate to any person unless
  that person agrees to comply with the same restrictions on future transfers.
  Prior to purchasing a REMIC Residual Certificate, prospective purchasers should
  consider the possibility that a purported transfer of such REMIC Residual
  Certificate by such a purchaser to another purchaser at some future date may be
  disregarded in accordance with the foregoing rules, which would result in the
  retention of tax liability by such purchaser.

        Foreign Investors. The REMIC Regulations provide that the transfer of a
  REMIC Residual Certificate that has a "tax avoidance potential" to a "foreign
  person" will be disregarded for federal income tax purposes. This rule appears
  to apply to a transferee who is not a U.S. Person unless such transferee's
  income in respect of the REMIC Residual Certificate is effectively connected
  with the conduct of a United Sates trade or business. A REMIC Residual
  Certificate is deemed to have a tax avoidance potential unless, at the time of
  transfer, the transferor reasonably expect that the REMIC will distribute to the
  transferee amounts that will equal at least 30 percent of each excess inclusion,
  and that such amounts will be distributed at or after the time the excess
  inclusion accrues and not later than the end of the calendar year following the
  year of accrual. If the non-U.S. Person transfers the REMIC Residual Certificate
  to a U.S. Person, the transfer will be disregarded, and the foreign transferor
  will continue to be treated as the owner, if the transfer has the effect of
  allowing the transferor to avoid tax on accrued excess inclusions. The
  provisions in the REMIC Regulations regarding transfers of REMIC Residual
  Certificates that have tax avoidance potential to foreign persons are effective
  for all transfers after June 30, 1992. The Agreement will provide that no record
  or beneficial ownership interest in a REMIC Residual Certificate may be
  transferred, directly or indirectly, to a non-U.S. Person unless such person
  provides the Trustee with a duly completed IRS Form W-8ECI.

        Any attempted transfer or pledge in violation of the transfer restrictions
  shall be absolutely null and void and shall vest no rights in any purported
  transferee. Investors in REMIC Residual Certificates are advised to consult
  their own tax advisors with respect to transfers of the REMIC Residual
  Certificates and, in addition, pass-through entities are advised to consult
  their own tax advisors with respect to any tax which may be imposed on a
  pass-through entity.

  TAX CHARACTERIZATION OF A TRUST FUND AS A PARTNERSHIP

        Dechert LLP, special counsel to the Depositor, will deliver its opinion
  that a Trust Fund for which a partnership election is made will not be an
  association (or publicly traded partnership) taxable as a corporation for
  federal income tax purposes. This opinion will be based on the assumption that
  the terms of the Trust Agreement and related documents will be complied with,
  and on counsel's conclusions that (1) the nature of the income of the Trust Fund
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  347/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 349 of 377
  will exempt it from the rule that certain publicly traded partnerships are
  taxable as corporations or (2) the issuance of the Certificates has been
  structured as a private placement under an IRS safe harbor, so that the Trust
  Fund will not be characterized as a publicly traded partnership taxable as a
  corporation.

        If the Trust Fund were taxable as a corporation for federal income tax
  purposes, the Trust Fund would be subject to corporate income tax on its taxable
  income. The Trust Fund's taxable income would include all its income, possibly
  reduced by its interest expense on the Notes. Any such corporate income

                                                        95
  <PAGE>

  tax could materially reduce cash available to make payments on the Notes and
  distributions on the Certificates, and Certificateholders could be liable for
  any such tax that is unpaid by the Trust Fund.

            1.     Tax Consequences to Holders of the Notes

        Treatment of the Notes as Indebtedness. The Trust Fund will agree, and
  the Noteholders will agree by their purchase of Notes, to treat the Notes as
  debt for federal income tax purposes. Special counsel to the Depositor will,
  except as otherwise provided in the related Prospectus Supplement, advise the
  Depositor that the Notes will be classified as debt for federal income tax
  purposes. The discussion below assumes this characterization of the Notes is
  correct.

        OID, etc. The discussion below assumes that all payments on the Notes are
  denominated in U.S. dollars. Moreover, the discussion assumes that the interest
  formula for the Notes meets the requirements for "qualified stated interest"
  under the OID regulations, and that any OID on the Notes (i.e., any excess of
  the principal amount of the Notes over their issue price) does not exceed a de
  minimis amount (i.e., 1/4% of their principal amount multiplied by the number of
  full years included in their term), all within the meaning of the OID
  regulations. If these conditions are not satisfied with respect to any given
  series of Notes, additional tax considerations with respect to such Notes will
  be disclosed in the related Prospectus Supplement.

        Interest Income on the Notes. Based on the above assumptions, except as
  discussed in the following paragraph, the Notes will not be considered issued
  with OID. The stated interest thereon will be taxable to a Noteholder as
  ordinary interest income when received or accrued in accordance with such
  Noteholder's method of tax accounting. Under the OID regulations, a holder of a
  Note issued with a de minimis amount of OID must include such OID in income, on
  a pro rata basis, as principal payments are made on the Note. It is believed
  that any prepayment premium paid as a result of a mandatory redemption will be
  taxable as contingent interest when it becomes fixed and unconditionally
  payable. A purchaser who buys a Note for more or less than its principal amount
  will generally be subject, respectively, to the premium amortization or market
  discount rules of the Code.

        A holder of a Note that has a fixed maturity date of not more than one
  year from the issue date of such Note (a "Short-Term Note") may be subject to
  special rules. An accrual basis holder of a Short-Term Note (and certain cash
  method holders, including regulated investment companies, as set forth in Code
  Section 1281) generally would be required to report interest income as interest
  accrues on a straight-line basis over the term of each interest period. Other
  cash basis holders of a Short-Term Note would, in general, be required to report
  interest income as interest is paid (or, if earlier, upon the taxable
  disposition of the Short-Term Note). However, a cash basis holder of a
  Short-Term Note reporting interest income as it is paid may be required to defer
  a portion of any interest expense otherwise deductible on indebtedness incurred
  to purchase or carry the Short-Term Note until the taxable disposition of the
  Short-Term Note. A cash basis taxpayer may elect under Code Section 1281 to
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  348/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 350 of 377
  accrue interest income on all nongovernment debt obligations with a term of one
  year or less, in which case the taxpayer would include interest on the
  Short-Term Note in income as it accrues, but would not be subject to the
  interest expense deferral rule referred to in the preceding sentence. Certain
  special rules apply if a Short-Term Note is purchased for more or less than its
  principal amount.

        Sale or Other Disposition. If a Noteholder sells a Note, the holder will
  recognize gain or loss in an amount equal to the difference between the amount
  realized on the sale and the holder's adjusted tax basis in the Note.

        The adjusted tax basis of a Note to a particular Noteholder will equal the
  holder's cost for the Note, increased by any market discount, acquisition
  discount, OID and gain previously included by such Noteholder in income with
  respect to the Note and decreased by the amount of bond premium (if any)
  previously amortized and by the amount of principal payments previously received
  by such Noteholder with respect to such Note. Any such gain or loss will be
  capital gain or loss if the Note was held as a capital asset, except for gain
  representing accrued interest and accrued market discount not previously
  included in income. Capital losses generally may be used only to offset capital
  gains.

                                                        96
  <PAGE>

        Such gain or loss generally will be long-term capital gain or loss if the
  Note were held for more than one year. Long-term capital gains of non-corporate
  taxpayers are subject to reduced maximum rates while short-term capital gains
  are taxable at ordinary rates. The use of capital losses is subject to
  limitations. Prospective investors should consult their own tax advisors
  concerning the treatment of capital gains.

        Foreign Holders. Interest payments made (or accrued) to a Noteholder who
  is a nonresident alien, foreign corporation or other non-United States person (a
  "foreign person") generally will be considered "portfolio interest", and
  generally will not be subject to United States federal income tax and
  withholding tax, if the interest is not effectively connected with the conduct
  of a trade or business within the United States by the foreign person and the
  foreign person (i) is not actually or constructively a "10 percent shareholder"
  of the Trust or the Depositor (including a holder of 10% of the outstanding
  Certificates) or a "controlled foreign corporation" with respect to which the
  Trust Fund or the Asset Seller is a "related person" within the meaning of the
  Code and (ii) provides the Owner Trustee or other person who is otherwise
  required to withhold U.S. tax with respect to the Notes with an appropriate
  statement (on Form W-8BEN or a similar form), signed under penalties of perjury,
  certifying that the beneficial owner of the Note is a foreign person and
  providing the foreign person's name and address. If a Note is held through a
  securities clearing organization or certain other financial institutions, the
  organization or institution may provide the relevant signed statement to the
  withholding agent; in that case, however, the signed statement must be
  accompanied by a Form W-8BEN or substitute form provided by the foreign person
  that owns the Note. If such interest is not portfolio interest, then it will be
  subject to United States federal income and withholding tax at a rate of 30
  percent, unless reduced or eliminated pursuant to an applicable tax treaty.

        Any capital gain realized on the sale, redemption, retirement or other
  taxable disposition of a Note by a foreign person will be exempt from United
  States federal income and withholding tax, provided that (i) such gain is not
  effectively connected with the conduct of a trade or business in the United
  States by the foreign person and (ii) in the case of an individual foreign
  person, the foreign person is not present in the United States for 183 days or
  more in the taxable year.

        Backup Withholding. Each holder of a Note (other than an exempt holder
  such as a corporation, tax-exempt organization, qualified pension and
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  349/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 351 of 377
  profit-sharing trust, individual retirement account or nonresident alien who
  provides certification as to status as a nonresident) will be required to
  provide, under penalties of perjury, a certificate containing the holder's name,
  address, correct federal taxpayer identification number and a statement that the
  holder is not subject to backup withholding. Should a nonexempt Noteholder fail
  to provide the required certification, the Trust Fund will be required to
  withhold a portion of the amount otherwise payable to the holder, and remit the
  withheld amount to the IRS as a credit against the holder's federal income tax
  liability. The backup withholding rate is currently 28%. This rate is scheduled
  to adjust for tax years after 2010.

        Possible Alternative Treatments of the Notes. If, contrary to the opinion
  of special counsel to the Depositor, the IRS successfully asserted that one or
  more of the Notes did not represent debt for federal income tax purposes, the
  Notes might be treated as equity interests in the Trust Fund. If so treated, the
  Trust Fund would likely be treated as a publicly traded partnership that would
  not be taxable as a corporation because it would meet certain qualifying income
  tests. Nonetheless, treatment of the Notes as equity interests in such a
  publicly traded partnership could have adverse tax consequences to certain
  holders. For example, income to certain tax-exempt entities (including pension
  funds) would be "unrelated business taxable income", income to foreign holders
  generally would be subject to U.S. tax and U.S. tax return filing and
  withholding requirements, and individual holders might be subject to certain
  limitations on their ability to deduct their share of the Trust Fund's expenses.

            2.     Tax Consequences to Holders of the Certificates

        Treatment of the Trust Fund as a Partnership. The Depositor will agree,
  and the Certificateholders will agree by their purchase of Certificates, to
  treat the Trust Fund as a partnership for purposes of federal and state income
  tax, franchise tax and any other tax measured in whole or in part by income,
  with
                                          97
  <PAGE>

  the assets of the partnership being the assets held by the Trust Fund, the
  partners of the partnership being the Certificateholders, and the Notes being
  debt of the partnership. However, the proper characterization of the arrangement
  involving the Trust Fund, the Certificates, the Notes, the Trust Fund and the
  Master Servicer is not clear because there is no authority on transactions
  closely comparable to that contemplated herein.

        A variety of alternative characterizations are possible. For example,
  because the Certificates have certain features characteristic of debt, the
  Certificates might be considered debt of the Trust Fund. Any such
  characterization would not result in materially adverse tax consequences to
  Certificateholders as compared to the consequences from treatment of the
  Certificates as equity in a partnership, described below. The following
  discussion assumes that the Certificates represent equity interests in a
  partnership.

        Indexed Securities, etc. The following discussion assumes that all
  payments on the Certificates are denominated in U.S. dollars, none of the
  Certificates are Indexed Securities or Strip Certificates, and that a series of
  Securities includes a single class of Certificates. If these conditions are not
  satisfied with respect to any given series of Certificates, additional tax
  considerations with respect to such Certificates will be disclosed in the
  related Prospectus Supplement.

        Partnership Taxation. As a partnership, the Trust Fund will not be
  subject to federal income tax. Rather, each Certificateholder will be required
  to separately take into account such holder's allocated share of income, gains,
  losses, deductions and credits of the Trust Fund. The Trust Fund's income will
  consist primarily of interest and finance charges earned on the Mortgage Loans
  (including appropriate adjustments for market discount, OID and bond premium)
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  350/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 352 of 377
  and any gain upon collection or disposition of Mortgage Loans. The Trust Fund's
  deductions will consist primarily of interest accruing with respect to the
  Notes, servicing and other fees, and losses or deductions upon collection or
  disposition of Mortgage Loans.

        The tax items of a partnership are allocable to the partners in accordance
  with the Code, Treasury regulations and the partnership agreement (here, the
  Trust Agreement and related documents). The Trust Agreement will provide, in
  general, that the Certificateholders will be allocated taxable income of the
  Trust Fund for each month equal to the sum of (i) the interest that accrues on
  the Certificates in accordance with their terms for such month, including
  interest accruing at the Pass-Through Rate for such month and interest on
  amounts previously due on the Certificates but not yet distributed; (ii) any
  Trust Fund income attributable to discount on the Mortgage Loans that
  corresponds to any excess of the principal amount of the Certificates over their
  initial issue price; (iii) prepayment premiums payable to the Certificateholders
  for such month; and (iv) any other amounts of income payable to the
  Certificateholders for such month. Such allocation will be reduced by any
  amortization by the Trust Fund of premium on Mortgage Loans that corresponds to
  any excess of the issue price of Certificates over their principal amount. All
  remaining taxable income of the Trust Fund will be allocated to the Company.
  Based on the economic arrangement of the parties, this approach for allocating
  Trust Fund income should be permissible under applicable treasury regulations,
  although no assurance can be given that the IRS would not require a greater
  amount of income to be allocated to Certificateholders. Moreover, even under the
  foregoing method of allocation, Certificateholders may be allocated income equal
  to the entire Pass-Through Rate plus the other items described above even though
  the Trust Fund might not have sufficient cash to make current cash distributions
  of such amount. Thus, cash basis holders will in effect be required to report
  income from the Certificates on the accrual basis and Certificateholders may
  become liable for taxes on Trust Fund income even if they have not received cash
  from the Trust Fund to pay such taxes. In addition, because tax allocations and
  tax reporting will be done on a uniform basis for all Certificateholders but
  Certificateholders may be purchasing Certificates at different times and at
  different prices Certificateholders may be required to report on their tax
  returns taxable income that is greater or less than the amount reported to them
  by the Trust Fund.

        All of the taxable income allocated to a Certificateholder that is a
  pension, profit sharing or employee benefit plan or other tax-exempt entity
  (including an individual retirement account) will constitute "unrelated business
  taxable income" generally taxable to such a holder under the Code.

                                                        98
  <PAGE>

        An individual taxpayer's share of expenses of the Trust Fund (including
  fees to the Master Servicer but not interest expense) would be miscellaneous
  itemized deductions. Such deductions might be disallowed to the individual in
  whole or in part and might result in such holder being taxed on an amount of
  income that exceeds the amount of cash actually distributed to such holder over
  the life of the Trust Fund.

        The Trust Fund intends to make all tax calculations relating to income and
  allocations to Certificateholders on an aggregate basis. If the IRS were to
  require that such calculations be made separately for each Mortgage Loan, the
  Trust Fund might be required to incur additional expense but it is believed that
  there would not be a material adverse effect on Certificateholders.

        Discount and Premium. It is believed that the Loans were not issued with
  OID, and, therefore, the Trust should not have OID income. However, the purchase
  price paid by the Trust Fund for the Mortgage Loans may be greater or less than
  the remaining principal balance of the Loans at the time of purchase. If so, the
  Loan will have been acquired at a premium or discount, as the case may be. (As
  indicated above, the Trust Fund will make this calculation on an aggregate
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  351/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 353 of 377
  basis, but might be required to recompute it on a Mortgage Loan by Mortgage Loan
  basis.)

        If the Trust Fund acquires the Mortgage Loans at a market discount or
  premium, the Trust Fund will elect to include any such discount in income
  currently as it accrues over the life of the Mortgage Loans or to offset any
  such premium against interest income on the Mortgage Loans. As indicated above,
  a portion of such market discount income or premium deduction may be allocated
  to Certificateholders.

        Section 708 Termination. Under Code Section 708, the Trust Fund will be
  deemed to terminate for federal income tax purposes if 50% or more of the
  capital and profits interests in the Trust Fund are sold or exchanged within a
  12-month period. Pursuant to formal Treasury regulations issued May 8, 1997
  under Code Section 708, if such a termination occurs, the Trust Fund (the "old
  partnership") would be deemed to contribute its assets to a new partnership (the
  "new partnership") in exchange for interests in the new partnership. Such
  interests would be deemed distributed to the partners of the old partnership in
  liquidation thereof, which would not constitute a sale or exchange.

        Disposition of Certificates. Generally, capital gain or loss will be
  recognized on a sale of Certificates in an amount equal to the difference
  between the amount realized and the seller's tax basis in the Certificates sold.
  A Certificateholder's tax basis in a Certificate will generally equal the
  holder's cost increased by the holder's share of Trust Fund income (includible
  in income) and decreased by any distributions received with respect to such
  Certificate. In addition, both the tax basis in the Certificates and the amount
  realized on a sale of a Certificate would include the holder's share of the
  Notes and other liabilities of the Trust Fund. A holder acquiring Certificates
  at different prices may be required to maintain a single aggregate adjusted tax
  basis in such Certificates, and, upon sale or other disposition of some of the
  Certificates, allocate a portion of such aggregate tax basis to the Certificates
  sold (rather than maintaining a separate tax basis in each Certificate for
  purposes of computing gain or loss on a sale of that Certificate).

        Any gain on the sale of a Certificate attributable to the holder's share
  of unrecognized accrued market discount on the Mortgage Loans would generally be
  treated as ordinary income to the holder and would give rise to special tax
  reporting requirements. The Trust Fund does not expect to have any other assets
  that would give rise to such special reporting requirements. Thus, to avoid
  those special reporting requirements, the Trust Fund will elect to include
  market discount in income as it accrues.

        If a Certificateholder is required to recognize an aggregate amount of
  income (not including income attributable to disallowed itemized deductions
  described above) over the life of the Certificates that exceeds the aggregate
  cash distributions with respect thereto, such excess will generally give rise to
  a capital loss upon the retirement of the Certificates.

        Allocations Between Transferors and Transferees. In general, the Trust
  Fund's taxable income and losses will be determined monthly and the tax items
  for a particular calendar month will be apportioned among the Certificateholders
  in proportion to the principal amount of Certificates owned by them as of the
                                          99
  <PAGE>

  close of the last day of such month. As a result, a holder purchasing
  Certificates may be allocated tax items (which will affect its tax liability and
  tax basis) attributable to periods before the actual transaction.

        The use of such a monthly convention may not be permitted by existing
  regulations. If a monthly convention is not allowed (or only applies to
  transfers of less than all of the partner's interest), taxable income or losses
  of the Trust Fund might be reallocated among the Certificateholders. The Trust
  Fund's method of allocation between transferors and transferees may be revised
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  352/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 354 of 377
  to conform to a method permitted by future regulations.

        Section 754 Election. In the event that a Certificateholder sells its
  Certificates at a profit (loss), the purchasing Certificateholder will have a
  higher (lower) basis in the Certificates than the selling Certificateholder had.
  The tax basis of the Trust Fund's assets will not be adjusted to reflect that
  higher (or lower) basis unless the Trust Fund were to file an election under
  Code Section 754. In order to avoid the administrative complexities that would
  be involved in keeping accurate accounting records, as well as potentially
  onerous information reporting requirements, the Trust Fund will not make such
  election. As a result, Certificateholders might be allocated a greater or lesser
  amount of Trust Fund income than would be appropriate based on their own
  purchase price for Certificates.

        Administrative Matters. The Trustee is required to keep or have kept
  complete and accurate books of the Trust Fund. Such books will be maintained for
  financial reporting and tax purposes on an accrual basis and the fiscal year of
  the Trust will be the calendar year. The Trustee will file a partnership
  information return (IRS Form 1065) with the IRS for each taxable year of the
  Trust Fund and will report each Certificateholder's allocable share of items of
  Trust Fund income and expense to holders and the IRS on Schedule K-1. The Trust
  Fund will provide the Schedule K-1 information to nominees that fail to provide
  the Trust Fund with the information statement described below and such nominees
  will be required to forward such information to the beneficial owners of the
  Certificates. Generally, holders must file tax returns that are consistent with
  the information return filed by the Trust Fund or be subject to penalties unless
  the holder notifies the IRS of all such inconsistencies.

        Under Code Section 6031, any person that holds Certificates as a nominee
  at any time during a calendar year is required to furnish the Trust Fund with a
  statement containing certain information on the nominee, the beneficial owners
  and the Certificates so held. Such information includes (i) the name, address
  and taxpayer identification number of the nominee and (ii) as to each beneficial
  owner (x) the name, address and identification number of such person, (y)
  whether such person is a United States person, a tax-exempt entity or a foreign
  government, an international organization, or any wholly owned agency or
  instrumentality of either of the foregoing, and (z) certain information on
  Certificates that were held, bought or sold on behalf of such person throughout
  the year. In addition, brokers and financial institutions that hold Certificates
  through a nominee are required to furnish directly to the Trust Fund information
  as to themselves and their ownership of Certificates. A clearing agency
  registered under Section 17A of the Exchange Act is not required to furnish any
  such information statement to the Trust Fund. The information referred to above
  for any calendar year must be furnished to the Trust Fund on or before the
  following January 31. Nominees, brokers and financial institutions that fail to
  provide the Trust Fund with the information described above may be subject to
  penalties.

        The Company will be designated as the tax matters partner in the related
  Trust Agreement and, as such, will be responsible for representing the
  Certificateholders in any dispute with the IRS. The Code provides for
  administrative examination of a partnership as if the partnership were a
  separate and distinct taxpayer. Generally, the statute of limitations for
  partnership items does not expire before three years after the date on which the
  partnership information return is filed. Any adverse determination following an
  audit of the return of the Trust Fund by the appropriate taxing authorities
  could result in an adjustment of the returns of the Certificateholders, and,
  under certain circumstances, a Certificateholder may be precluded from
  separately litigating a proposed adjustment to the items of the Trust Fund. An
  adjustment could also result in an audit of a Certificateholder's returns and
  adjustments of items not related to the income and losses of the Trust Fund.

                                                       100
  <PAGE>

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  353/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 355 of 377
        Tax Consequences to Foreign Certificateholders. It is not clear whether
  the Trust Fund would be considered to be engaged in a trade or business in the
  United States for purposes of federal withholding taxes with respect to non-U.S.
  Persons because there is no clear authority dealing with that issue under facts
  substantially similar to those described herein. Although it is not expected
  that the Trust Fund would be engaged in a trade or business in the United States
  for such purposes, the Trust Fund will withhold as if it were so engaged in
  order to protect the Trust Fund from possible adverse consequences of a failure
  to withhold. The Trust Fund expects to withhold on the portion of its taxable
  income that is allocable to foreign Certificateholders pursuant to Code Section
  1446, as if such income were effectively connected to a U.S. trade or business,
  at a rate equal to the highest rate of tax specified in Code Section 11(b)(i) in
  the case of foreign holders that are taxable as corporations and equal to the
  highest rate of tax specified in Code Section 1 in the case of all other foreign
  holders. Subsequent adoption of Treasury regulations or the issuance of other
  administrative pronouncements may require the Trust Fund to change its
  withholding procedures. In determining a holder's withholding status, the Trust
  Fund may rely on IRS Form W-8BEN, IRS Form W-9 or the holder's certification of
  nonforeign status signed under penalties of perjury.

        Each foreign holder might be required to file a U.S. individual or
  corporate income tax return (including, in the case of a corporation, the branch
  profits tax) on its share of the Trust Fund's income. Each foreign holder must
  obtain a taxpayer identification number from the IRS and submit that number to
  the Trust Fund on Form W-8BEN in order to assure appropriate crediting of the
  taxes withheld. A foreign holder generally would be entitled to file with the
  IRS a claim for refund with respect to taxes withheld by the Trust Fund taking
  the position that no taxes were due because the Trust Fund was not engaged in a
  U.S. trade or business. However, interest payments made (or accrued) to a
  Certificateholder who is a foreign person generally will be considered
  guaranteed payments to the extent such payments are determined without regard to
  the income of the Trust Fund. If these interest payments are properly
  characterized as guaranteed payments, then the interest will not be considered
  "portfolio interest." As a result, Certificateholders will be subject to United
  States federal income tax and withholding tax at a rate of 30 percent, unless
  reduced or eliminated pursuant to an applicable treaty. In such case, a foreign
  holder would only be enticed to claim a refund for that portion of the taxes in
  excess of the taxes that should be withheld with respect to the guaranteed
  payments.

        Backup Withholding. Distributions made on the Certificates and proceeds
  from the sale of the Certificates will be subject to backup withholding tax if,
  in general, the Certificateholder fails to comply with certain identification
  procedures, unless the holder is an exempt recipient under applicable provisions
  of the Code.

        New Withholding Regulations. On January 1, 2001 the New Regulations
  became effective (subject to certain transition rules) which make certain
  modifications to the withholding, backup withholding and information reporting
  rules described above. The New Regulations attempt to unify certification
  requirements and modify reliance standards. Prospective investors are urged to
  consult their own tax advisors regarding the New Regulations.

  TAX TREATMENT OF CERTIFICATES AS DEBT FOR TAX PURPOSES

            1.     Characterization of the Certificates as Indebtedness

        If the related Prospectus Supplement indicates that the Certificates will
  be treated as indebtedness for federal income tax purposes, then based on the
  application of existing law to the facts as set forth in the Trust Agreement and
  other relevant documents and assuming compliance with the terms of the Trust
  Agreement as in effect on the date of issuance of the Certificates, Dechert LLP,
  special tax counsel to the Depositor ("Tax Counsel"), will deliver its opinion
  that the Certificates will be treated as debt instruments for federal income tax
  purposes as of such date.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  354/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 356 of 377

        The Depositor and the Certificateholders will express in the related Trust
  Agreement their intent that, for applicable tax purposes, the Certificates will
  be indebtedness secured by the related Assets. The Depositor and the
  Certificateholders, by accepting the Certificates, and each Certificate Owner by
  its
                                         101
  <PAGE>

  acquisition of a beneficial interest in a Certificate, have agreed to treat the
  Certificates as indebtedness for U.S. federal income tax purposes. However,
  because different criteria are used to determine the non-tax accounting
  characterization of the transaction, the Depositor may treat this transaction as
  a sale of an interest in the related Assets for financial accounting and certain
  regulatory purposes.

        In general, whether for U.S. federal income tax purposes a transaction
  constitutes a sale of property or a loan, the repayment of which is secured by
  property, is a question of fact, the resolution of which is based upon the
  economic substance of the transaction rather than its form or the manner in
  which it is labeled. While the IRS and the courts have set forth several factors
  to be take into account in determining whether the substance of a transaction is
  a sale of property or a secured loan, the primary factor in making this
  determination is whether the transferee has assumed the risk of loss or other
  economic burdens relating to the property and has obtained the benefits of
  ownership thereof. Tax Counsel will analyze and rely on several factors in
  reaching its opinion that the weight of the benefits and burdens of ownership of
  the Mortgage Loans will be retained by the Depositor and not transferred to the
  Certificate Owners.

        In some instances, courts have held that a taxpayer is bound by the
  particular form it has chosen for a transaction, even if the substance of the
  transaction does not accord with its form. Tax Counsel will advise that the
  rationale of those cases will not apply to this transaction, because the form of
  the transaction as reflected in the operative provisions of the documents either
  accords with the characterization of the Certificates as debt or otherwise makes
  the rationale of those cases inapplicable to this situation.

            2.     Taxation of Interest Income of Certificate Owners

        Assuming that the Certificate Owners are holders of debt obligations for
  U.S. federal tax purposes, the Certificates generally will be taxable in the
  following manner. While it is not anticipated that the Certificates will be
  issued at a greater than de minimis discount, under the OID Regulations it is
  possible that the Certificates could nevertheless be deemed to have been issued
  with OID if the interest were not treated as "unconditionally payable" under the
  OID Regulations. If such regulations were to apply, all of the taxable income to
  be recognized with respect to the Certificates would be includible in income of
  Certificate owners as OID, but would not be includible again when the interest
  is actually received.

        3.     Possible Classification of the Trust Fund as a Partnership or
  Association Taxable as a Corporation

        Based on application of existing laws to the facts as set forth in the
  Trust Agreement and other relevant documents and assuming compliance with the
  terms of the Trust Agreement, Tax Counsel will deliver its opinion that the
  transaction will not be treated as a partnership or an association taxable as a
  corporation. The opinion of Tax Counsel is not binding on the courts or the IRS.
  It is possible that the IRS could assert that, for purposes of the Code, the
  transaction contemplated by this Prospectus Supplement with respect to the
  Certificates constitutes a sale of the Mortgage Loans (or an interest therein)
  to the Certificate Owners and that the proper classification of the legal
  relationship between the Depositor and the Certificate Owners resulting form
  this transaction is that of a partnership (including a publicly traded
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  355/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 357 of 377
  partnership treated as a corporation), or an association taxable as a
  corporation. Since Tax Counsel will advise that the Certificates will be treated
  as indebtedness in the hands of the Certificateholders for U.S. federal income
  tax purposes and that the entity constituted by the Trust will not be a publicly
  traded partnership treated as a corporation or an association taxable as a
  corporation, the Depositor will not attempt to comply with U.S. federal income
  tax reporting requirements applicable to partnerships or corporations as such
  requirements would apply if the Certificates were treated as indebtedness.

        If it were determined that this transaction created an entity classified
  as a corporation (including a publicly traded partnership taxable as a
  corporation), the Trust Fund would be subject to U.S. federal income tax at
  corporate income tax rates on the income it derives form the Mortgage Loans,
  which would reduce the amounts available for distribution to the Certificate
  Owners. Cash distributions to the

                                                       102
  <PAGE>

  Certificate Owners generally would be treated as dividends for tax purposes to
  the extent of such corporation's earnings and profits.

        If the transaction were treated as creating a partnership between the
  Certificate Owners and the Transferor, the partnership itself would not be
  subject to U.S. federal income tax (unless it were to be characterized as a
  publicly traded partnership taxable as a corporation); rather, the Depositor and
  each Certificate Owner would be taxed individually on their respective
  distributive shares of the partnership's income, gain, loss, deductions and
  credits. The amount and timing of items of income and deductions of the
  Certificate Owner could differ if the Certificates were held to constitute
  partnership interests rather than indebtedness.

            4.     Possible Classification as a Taxable Mortgage Pool

        In relevant part, Code Section 7701(i) provides that any entity (or
  portion of an entity) that is a "taxable mortgage pool" will be classified as a
  taxable corporation and will not be permitted to file a consolidated U.S.
  federal income tax return with another corporation. Any entity (or portion of
  any entity) will be a taxable mortgage pool if (i) substantially all of its
  assets consist of debt instruments, more than 50% of which are real estate
  mortgages, (ii) the entity is the obligor under debt obligations with two or
  more maturities, and (iii) under the terms of the entity's debt obligations (or
  an underlying arrangement), payments on such debt obligations bear a
  relationship to the debt instruments held by the entity.

        In the case of a Trust Fund containing Mortgage Loans, assuming that all
  of the provisions of the Trust Agreement, as in effect on the date of issuance,
  will be complied with, Tax Counsel will deliver its opinion that the arrangement
  created by the Agreement will not be a taxable mortgage pool under Code Section
  7701(i) because only one class of indebtedness secured by the Mortgage Loans
  will be issued.

        The opinion of Tax Counsel is not binding on the IRS or the courts. If the
  IRS were to contend successfully (or future regulations were to provide) that
  the arrangement created by the Trust Agreement is a taxable mortgage pool, such
  arrangement would be subject to U.S. federal corporate income tax on its taxable
  income generated by ownership of the Mortgage Loans. Such a tax might reduce
  amounts available for distributions to Certificate Owners. The amount of such a
  tax would depend upon whether distributions to Certificate Owners would be
  deductible as interest expense in computing the taxable income of such an
  arrangement as a taxable mortgage pool.

            5.     Foreign Investors

            In general, subject to certain exception, interest (including OID) paid on
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  356/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 358 of 377
  a Certificate to a nonresident alien individual, foreign corporation or other
  non-United States person is not subject to U.S. federal income tax, provided
  that such interest is not effectively connected with a trade or business of the
  recipient in the United sates and the Certificate Owner provides the required
  foreign person information certification.

        If the interest of the Certificate Owners were deemed to be partnership
  interest, the partnership would be required, on a quarterly basis, to pay
  withholding tax equal to the product, for each foreign partner, of such foreign
  partner's distributive share of "effectively connected" income of the
  partnership multiplied by the highest rate of tax applicable to that foreign
  partner. In addition, such foreign partner would be subject to branch profits
  tax. Each non-foreign partner would be required to certify to the partnership
  that it is not a foreign person. The tax withheld from each foreign partner
  would be credited against such foreign partner's U.S. income tax liability.

        If the Trust were taxable as a corporation, distributions to foreign
  persons, to the extent treated as dividends, would generally be subject to
  withholding at the rate of 30%, unless such rate were reduced by an applicable
  tax treaty.

            6.     Backup Withholding

        Certain Certificate Owners may be subject to backup withholding with
  respect to interest paid on the Certificates if the Certificate Owners, upon
  issuance of the Certificates, fail to supply the Trustee or

                                                       103
  <PAGE>

  the Certificate Owners' brokers with their respective taxpayer identification
  numbers, furnish an incorrect taxpayer identification number, fail to report
  interest, dividends, or other "reportable payments" (as defined in the Code)
  properly, or, under certain circumstances, fail to provide the Trustee of the
  Certificate Owners' brokers with certified statements, under penalty of perjury,
  that they are not subject to backup withholding. The backup withholding rate is
  currently 28%. This rate is scheduled to adjust for tax years after 2010.

        The Trustee will be required to report annually to the IRS, and to each
  Certificateholder of record, the amount of interest paid (and OID accrued, if
  any) on the Certificates (and the amount of interest withheld for U.S. federal
  income taxes, if any) for each calendar year, except as to exempt holders
  (generally, holders that are corporations, certain tax-exempt organizations or
  nonresident aliens who provide certification as to their status as
  nonresidents). As long as the only "Certificateholder" of record is Cede, as
  nominee for DTC, Certificate Owners and the IRS will receive tax and other
  information including the amount of interest paid on the Certificates owned from
  Participants and Indirect Participants rather than from the Trustee. (The
  Trustee, however, will respond to requests for necessary information to enable
  Participants, Indirect Participants and certain other persons to complete their
  reports.) Each non-exempt Certificate Owner will be required to provide, under
  penalty of perjury, a certificate on IRS Form W-9 containing his or her name,
  address, correct federal taxpayer identification number and a statement that he
  or she is not to subject to backup withholding. Should a non-exempt Certificate
  Owner fail to provide the required certification, the Participants or Indirect
  Participants (or the Paying Agent) will be required to backup withhold from
  interest (and principal) otherwise payable to the holder, and remit the withheld
  amount to the IRS as a credit against the holder's federal income tax liability.

            7.     New Withholding Regulations

        On January 1, 2001, the New Regulations became effective (subject to
  certain transition rules) which make certain modifications to the withholding,
  backup withholding and information reporting rules described above. The New
  Regulations attempt to unify certification requirements and modify reliance
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  357/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 359 of 377
  standards. Prospective investors are urged to consult their own tax advisors
  regarding the New Regulations.

                         TAXATION OF CLASSES OF EXCHANGEABLE SECURITIES

  GENERAL

        The arrangement pursuant to which the exchangeable securities of a series
  are created, sold and administered (an "Exchangeable Pool") will be classified
  as a grantor trust under subpart E, part I of subchapter J of the Code. The
  interests in the classes of securities that have been exchanged for exchangeable
  securities will be the assets of the Exchangeable Pool and the classes of
  exchangeable securities represent beneficial ownership of these interests in the
  classes of securities.

  TAX STATUS

        The classes of exchangeable securities should be considered to represent
  "real estate assets" within the meaning of Code Section 856(c)(5)(B) and assets
  described in Code Section 7701(a)(19)(C), and original issue discount and
  interest accruing on classes of exchangeable securities should be considered to
  represent "interest on obligations secured by mortgages on real property" within
  the meaning of Code Section 856(c)(3)(B) in each case to the extent the
  securities or income on the securities would be qualifying if held directly
  (although the matter is not entirely clear for Strips, defined below). The
  classes of exchangeable securities will be "qualified mortgages" under Code
  Section 860G(a)(3) for a REMIC.

  TAX ACCOUNTING FOR EXCHANGEABLE SECURITIES

        A class of exchangeable securities represents beneficial ownership of an
  interest in one or more classes of securities on deposit in a exchangeable
  security trust fund, as specified in the related prospectus supplement. If it
  represents an interest in more than one class of securities, a purchaser must
  allocate its basis in the class of exchangeable securities among the interests
  in the classes of securities in accordance
                                         104
  <PAGE>

  with their relative fair market values as of the time of acquisition. Similarly,
  on the sale of such exchangeable securities, the holder must allocate the amount
  received on the sale among the interests in the classes of securities in
  accordance with their relative fair market values as of the time of sale.

        The holder of a exchangeable security must account separately for each
  interest in a class of securities (there may be only one such interest). Where
  the interest represents a pro rata portion of a class of securities that are
  REMIC regular securities, the holder of the exchangeable securities should
  account for such interest as described under "Material Federal Income Tax
  Consequences--REMICs--Taxation of Owners of REMIC Regular Certificates" above.
  Where the interest represents beneficial ownership of a disproportionate part of
  the principal and interest payments on a class of securities (a "Strip"), the
  holder is treated as owning, pursuant to Code Section 1286, "stripped bonds" to
  the extent of its share of principal payments and "stripped coupons" to the
  extent of its share of interest payments on such class of securities. We intend
  to treat each Strip as a single debt instrument for purposes of information
  reporting. The Internal Revenue Service, however, could take a different
  position. For example, the Internal Revenue Service could contend that a Strip
  should be treated as a pro rata part of the class of securities to the extent
  that the Strip represents a pro rata portion thereof, and "stripped bonds" or
  "stripped coupons" with respect to the remainder. An investor should consult its
  tax advisor regarding this matter.

        A holder of a exchangeable security should calculate original issue
  discount with respect to each Strip and include it in ordinary income as it
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  358/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 360 of 377
  accrues, which may be before the receipt of cash attributable to such income, in
  accordance with a constant interest method that takes into account the
  compounding of interest. The holder should determine its yield to maturity based
  on its purchase price allocated to the Strip and on a schedule of payments
  projected using a prepayment assumption, and then make periodic adjustments to
  take into account actual prepayment experience. With respect to a particular
  holder, Treasury regulations do not address whether the prepayment assumption
  used to calculate original issue discount would be determined at the time of
  purchase of the Strip or would be the original prepayment assumption with
  respect to the related class of securities. Further, if the related class of
  securities is subject to redemption as described in the related prospectus
  supplement, Treasury regulations do not address the extent to which such
  prepayment assumption should take into account the possibility of the retirement
  of the Strip concurrently with the redemption of such class of securities. An
  investor should consult its tax advisor regarding these matters. For purposes of
  information reporting relating to original issue discount, the original yield to
  maturity of the Strip, determined as of the date of issuance of the series, will
  be calculated based on the original prepayment assumption.

        If original issue discount accruing with respect to a Strip, computed as
  described above, is negative for any period, the holder may be entitled to
  offset such amount only against future positive original issue discount accruing
  from such Strip, and income is reported in all cases in this manner. Although
  not entirely free from doubt, such a holder may be entitled to deduct a loss to
  the extent that its remaining basis would exceed the maximum amount of future
  payments to which the holder is entitled with respect to such Strip, assuming no
  further prepayments of the Mortgages (or, perhaps, assuming prepayments at a
  rate equal to the prepayment assumption). Although the issue is not free from
  doubt, all or a portion of such loss may be treated as a capital loss if the
  Strip is a capital asset in the hands of the holder.

        A holder realizes gain or loss on the sale of a Strip in an amount equal
  to the difference between the amount realized and its adjusted basis in such
  Strip. The holder's adjusted basis generally is equal to the holder's allocated
  cost of the Strip, increased by income previously included, and reduced (but not
  below zero) by distributions previously received. Except as described below, any
  gain or loss on such sale generally is capital gain or loss if the holder has
  held its interest as a capital asset and is long-term if the interest has been
  held for the long-term capital gain holding period (more than one year). Such
  gain or loss will be ordinary income or loss (1) for a bank or thrift
  institution or (2) if the securities are REMIC regular securities to the extent
  income recognized by the holder is less than the income that would have been
  recognized if the yield on such interest were 110% of the applicable federal
  rate under Code Section 1274(d).

                                                       105
  <PAGE>

        If a holder exchanges a single class of exchangeable securities (an
  "Exchanged Class") for several classes of recombinable securities (each, a
  "Received Class") and then sells one of the Received Classes, the sale may be
  subject the investor to the coupon stripping rules of Code Section 1286. The
  holder must allocate its basis in the Exchanged Class between the part of such
  class underlying the Received Class that was sold and the part of the Exchanged
  Class underlying the Received Classes that was retained, in proportion to their
  relative fair market values as of the date of such sale. The holder is treated
  as purchasing the interest retained for the amount of basis allocated to such
  interest. The holder must calculate original issue discount with respect to the
  retained interest as described above.

        Although the matter is not free from doubt, a holder that acquires in one
  transaction a Combination of classes of exchangeable securities that may be
  exchanged for a single class of exchangeable securities that is identical to a
  class of securities that is on deposit in the related exchangeable security
  trust fund should be treated as owning the relevant class of securities.
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  359/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 361 of 377

  EXCHANGES OF EXCHANGEABLE SECURITIES

        An exchange of an interest in one or more classes of exchangeable
  securities for an interest in one or more other related classes of exchangeable
  securities that are part of the same combination, or vice versa, will not be a
  taxable exchange. After the exchange, the holder is treated as continuing to own
  the interests in the class or classes of exchangeable securities that it owned
  immediately before the exchange.

  TAX TREATMENT OF FOREIGN INVESTORS

        A foreign holder of a class of exchangeable                   securities is subject to
  taxation in the same manner as foreign holders of                   REMIC regular securities. Such
  manner of taxation is discussed under the heading                   "Material Federal Income Tax
  Consequences--REMICs--Taxation of Owners of REMIC                   Regular Certificates."

  BACKUP WITHHOLDING

        A holder of a class of exchangeable securities is subject to backup
  withholding rules similar to those applicable to REMIC regular securities. Such
  manner of taxation is discussed under the heading "Material Federal Income Tax
  Consequences--REMICs--Taxation of Owners of REMIC Regular Certificates."

  REPORTING AND ADMINISTRATIVE MATTERS

        Reports will be made to the Internal Revenue Service and to holders of
  record of the classes of recombinable securities that are not excepted from the
  reporting requirements.

        DUE TO THE COMPLEXITY OF THE FEDERAL INCOME TAX RULES APPLICABLE TO
  SECURITYHOLDERS AND THE CONSIDERABLE UNCERTAINTY THAT EXISTS WITH RESPECT TO
  MANY ASPECTS OF THOSE RULES, POTENTIAL INVESTORS SHOULD CONSULT THEIR OWN TAX
  ADVISORS REGARDING THE TAX TREATMENT OF THE ACQUISITION, OWNERSHIP, AND
  DISPOSITION OF THE SECURITIES.

                                        STATE TAX CONSIDERATIONS

        In addition to the federal income tax consequences described in "Material
  Federal Income Tax Considerations," potential investors should consider the
  state and local income tax consequences of the acquisition, ownership, and
  disposition of the Offered Securities. State and local income tax law may differ
  substantially from the corresponding federal law, and this discussion does not
  purport to describe any aspect of the income tax laws of any state or locality.
  Therefore, potential investors should consult their own tax advisors with
  respect to the various state and local tax consequences of an investment in the
  Offered Securities.

                                                       106
  <PAGE>

                                           ERISA CONSIDERATIONS

  GENERAL

        The Employee Retirement Income Security Act of 1974, as amended ("ERISA")
  and Section 4975 of the Internal Revenue Code of 1986, as amended (the "Code"),
  impose certain restrictions on employee benefit plans, individual retirement
  accounts and annuities, Keogh plans and collective investment funds and separate
  accounts in which those plans, accounts or arrangements are invested
  (collectively, "Plans"), and on persons who are parties in interest or
  disqualified persons ("Parties In Interest") with respect to such Plans. Certain
  employee benefit plans, such as governmental plans and church plans (if no
  election has been made under Code Section 410(d)), are not subject to the
  restrictions of ERISA and Code Section 4975, and assets of such plans may be
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  360/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 362 of 377
  invested in the Securities without regard to the considerations described below,
  subject to other applicable federal, state and local law ("Similar Law").
  However, any such governmental or church plan which is qualified under Code
  Section 401(a) and exempt from taxation under Code Section 501(a) is subject to
  the prohibited transaction rules set forth in Code Section 503.

        Investments by Plans are subject to ERISA's general fiduciary
  requirements, including the requirement of investment prudence and
  diversification and the requirement that a Plan's investments be made in
  accordance with the documents governing the Plan.

  PROHIBITED TRANSACTIONS

  General

        ERISA prohibits Parties in Interest with respect to a Plan from engaging
  in certain transactions involving a Plan and its assets unless a statutory,
  regulatory or administrative exemption applies to the transaction. Code Section
  4975 imposes certain excise taxes and other sanctions (or, in some cases, a
  civil penalty may be assessed pursuant to Section 502 of ERISA) on Parties in
  Interest which engage in non-exempt prohibited transactions.

  Plan Asset Regulations

        The United States Department of Labor ("Labor") has issued regulations (29
  C.F.R. Section 2510.3-101) containing rules for determining what constitutes the
  assets of a Plan (the "Plan Asset Regulations"). The Plan Asset Regulations
  provide that, as a general rule, the underlying assets and properties of
  corporations, partnerships, trusts and certain other entities in which a Plan
  acquires an "equity interest" will be deemed for purposes of ERISA to be assets
  of the Plan unless certain exceptions apply.

        Under the terms of the Plan Asset Regulations, the Trust Fund may be
  deemed to hold plan assets by reason of a Plan's investment in a Security; such
  plan assets would include an undivided interest in the Mortgage Assets and any
  other assets held by the Trust Fund. In such an event, the Asset Seller, the
  Master Servicer, the Trustee, any insurer of the Loans and other persons, in
  providing services with respect to the assets of the Trust Fund, may be Parties
  in Interest, subject to the prohibited transaction provisions of Section 406 of
  ERISA, Code Section 4975 or Similar Law, with respect to transactions involving
  such assets unless such transactions are subject to a statutory, regulatory or
  administrative exemption.

        The Plan Asset Regulations contain a de minimis safe-harbor rule that
  exempts an entity from being deemed to hold plan assets if the aggregate equity
  investment in such entity by Plans is not significant. Pursuant to Section 3(42)
  of ERISA, equity investment in the entity will not be significant if immediately
  after the most recent acquisition of any equity interest in the entity, less
  than 25% of the total value of each class of equity interest in the entity is
  held by "benefit plan investors." The 25% limitation must be met with respect to
  each class of certificates, regardless of the portion of total equity value
  represented by such class, on an ongoing basis. However, pursuant to Section
  3(42) of ERISA, an entity shall be considered to hold plan assets only to the
  extent of the percentage of the equity interest in the entity held by benefit
  plan investors. "Benefit Plan Investor" means an employee benefit plan subject
  to Part 4 of Title I of ERISA, a plan to which Section 4975 of the Code applies,
  and any entity whose underlying assets include assets of any such plan by reason
  of a plan's investment in the entity.

                                                       107
  <PAGE>

        An exception applies if the interest described is treated as indebtedness
  under applicable local law and has no substantial equity features. Generally, a
  profits interest in a partnership, an undivided ownership interest in property
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  361/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 363 of 377
  and a beneficial ownership interest in a trust are deemed to be "equity
  interests" under the Plan Asset Regulations. If Notes of a particular series are
  deemed to be indebtedness under applicable local law without any substantial
  equity features, an investing Plan's assets would include such Notes, but not,
  by reason of such purchase, the underlying assets of the Trust Fund.

        Labor has issued final regulations under Section 401(c) of ERISA
  describing a safe harbor for insurers that issued certain nonguaranteed policies
  supported by their general accounts to Plans on or before December 31, 1998, and
  under which an insurer would not be considered an ERISA fiduciary with respect
  to its general account by virtue of a Plan's investment in such a policy. In
  general, to meet the safe harbor, an insurer must (i) disclose certain specified
  information to investing Plan fiduciaries initially and on an annual basis, (ii)
  allow Plans to terminate or discontinue a policy on 90 days' notice to the
  insurer, and to elect, without penalty, either a lump-sum payment or annual
  installment payments over a ten-year period, with interest, and (iii) give Plans
  written notice of "insurer-initiated amendments" over 60 days before the
  amendments take effect.

  AVAILABILITY OF UNDERWRITER'S EXEMPTION FOR CERTIFICATES

        Labor has granted to Merrill Lynch, Pierce, Fenner & Smith Incorporated
  Prohibited Transaction Exemption ("PTE") 90-29, Exemption Application No.
  D-8012, 55 Fed. Reg. 21459 (1990), as amended (the "Exemption"), which exempts
  from the application of certain of the prohibited transaction rules transactions
  relating to: (1) the acquisition, sale and holding by Plans of certain
  certificates representing an undivided interest in certain asset-backed
  pass-through trusts, with respect to which Merrill Lynch, Pierce, Fenner & Smith
  Incorporated or any of its affiliates is the sole underwriter or the manager or
  co-manager of the underwriting syndicate; and (2) the servicing, operation and
  management of such asset-backed pass-through trusts, provided that the general
  conditions and certain other conditions set forth in the Exemption are
  satisfied. With respect to a series of Notes, the related Prospectus Supplement
  will discuss whether the Exemption may be applicable to such Notes.

        Section II of the Exemption sets forth                 the following general conditions
  which must be satisfied before a transaction                 involving the acquisition, sale and
  holding of the Certificates or a transaction                 in connection with the servicing,
  operation and management of the Trust may be                 eligible for exemptive relief
  thereunder:

            -   The acquisition of the Certificates by a Plan is on terms (including
                the price for such Certificates) that are at least as favorable to the
                Plan as they would be in an arm's-length transaction with an unrelated
                party;

            -   The rights and interests evidenced by the Certificates acquired by the
                Plan are not subordinated to the rights and interests evidenced by
                other certificates of the Trust, unless the Certificates are backed by
                Trust Fund assets which are residential, home equity, multi-family or
                commercial loans which are described and defined in the Exemption as
                designated transactions ("Designated Transactions");

            -   The Certificates acquired by the Plan have received a rating at the
                time of such acquisition that is in one of the three (or in the case
                of a Designated Transaction, four) highest generic rating categories
                from any of Fitch Inc., Moody's Investors Service, Inc. and Standard &
                Poor's, a division of The McGraw-Hill Companies, Inc. (each, a "Rating
                Agency");

            -   The Trustee is not an affiliate of any member of the Restricted Group
                (consisting of the Underwriter, the Asset Seller, the Master Servicer,
                any insurer of the Mortgage Loans, any borrower whose obligations
                under one or more Assets constitute more than 5% of the aggregate
                unamortized principal balance of the assets in the Trust Fund, or any
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  362/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 364 of 377
                of their respective affiliates), other than the Underwriter;

            -   The sum of all payments made to and retained by the Underwriter in
                connection with the distribution or placement of the Certificates
                represents not more than reasonable compensation

                                                       108
  <PAGE>

                for underwriting or placing such Certificates; the sum of all payments
                made to and retained by the Asset Seller pursuant to the sale of the
                Assets to the Trust Fund represents not more than the fair market
                value of such Assets; the sum of all payments made to and retained by
                the Master Servicer represent not more than reasonable compensation
                for the Master Servicer's services under the Agreement and
                reimbursement of the Master Servicer's reasonable expenses in
                connection therewith; and

            -   The Plan investing in the Certificates is an "accredited investor" as
                defined in Rule 501(a)(1) of Regulation D of the Securities and
                Exchange Commission under the Securities Act of 1933 as amended.

        The Exemption was amended by PTE 97-34 to extend exemptive relief to
  Certificates issued in transactions using pre-funding accounts whereby a portion
  of the loans backing the Certificates are transferred to the Trust Fund within a
  specified period following the closing date (the "Pre-Funding Period") instead
  of requiring that all such loans be either identified or transferred on or
  before the closing date. The relief is available provided that the following
  conditions are met:

            -   The ratio of the amount allocated to the pre-funding account to the
                total principal amount of the certificates being offered must not
                exceed twenty-five percent (25%);

            -   All loans transferred after the closing date (referred to as
                "additional loans") must meet the same terms and conditions for
                eligibility as the original loans used to create the Trust Fund, which
                terms and conditions have been approved by a Rating Agency;

            -   The transfer of such additional loans to the Trust Fund during the
                Pre-Funding Period must not result in the Certificates receiving a
                lower credit rating from a Rating Agency upon termination of the
                Pre-Funding Period than the rating that was obtained at the time of
                the initial issuance of the Certificates by the Trust Fund;

            -   Solely as a result of the use of pre-funding, the weighted average
                annual percentage interest rate (the "Average Interest Rate") for all
                of the loans in the Trust Fund at the end of the Pre-Funding Period
                must not be more than 100 basis points lower than the Average Interest
                Rate for the loans which were transferred to the Trust Fund on the
                closing date;

            -   Either (i) the characteristics of the additional loans must be
                monitored by an insurer or other credit support provider which is
                independent of the Asset Seller or (ii) an independent accountant
                retained by the Asset Seller must provide the Asset Seller with a
                letter (with copies provided to the Rating Agency, the Underwriter and
                the Trustee) stating whether or not the characteristics of the
                additional loans conform to the characteristics described in the
                offering documents or the agreement. In preparing such letter, the
                independent accountant must use the same type of procedures as were
                applicable to the loans which were transferred as of the closing date;

            -   The Pre-Funding Period must end no later than three months or 90 days
                after the closing date or earlier, in certain circumstances, if the
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  363/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 365 of 377
                amount on deposit in the pre-funding account is reduced below the
                minimum level specified in the agreement or an event of default occurs
                under the agreement;

            -   Amounts transferred to any pre-funding account and/or capitalized
                interest account used in connection with the pre-funding may be
                invested only in investments which are permitted by a Rating Agency,
                and (i) are direct obligations of, or obligations fully guaranteed as
                to timely payment of principal and interest by, the United States or
                any agency or instrumentality thereof (provided that such obligations
                are backed by the full faith and credit of the United States) or (ii)
                have been rated (or the obligor has been rated) in one of the three
                highest generic rating categories by a Rating Agency; and

            -   Certain disclosure requirements must be met.

                                                       109
  <PAGE>

        PTE 2000-58 further amended the Exemption to provide that one subset of
  Designated Transactions, residential (one-to-four family) and home equity loans
  and manufactured housing loans, may be less than fully secured, provided that
  (a) the rights and interests evidenced by Certificates issued in such Designated
  Transactions are not subordinated to the rights and interests evidenced by
  securities of the same Trust Fund, (b) such Certificates have received a rating
  from a Rating Agency at the time of such acquisition that is in one of the two
  highest generic rating categories, and (c) any loan included in the corpus or
  assets of the Trust Fund is secured by collateral whose fair market value on the
  closing date of the Designated Transaction is at least equal to 80% of the sum
  of (i) the outstanding principal balance due under the loan which is held by the
  Trust Fund and (ii) the outstanding principal balance(s) of any other loan(s) of
  higher priority (whether or not held by the Trust Fund) which are secured by the
  same collateral.

        PTE 2000-58 also permits an interest-rate swap to be an asset of a Trust
  Fund which issues Certificates acquired by Plans in an initial offering or in
  the secondary market and clarifies the requirements regarding yield supplement
  agreements. An interest-rate swap or, if purchased by or on behalf of the Trust
  Fund, an interest-rate cap contract (collectively, a "Swap" or "Swap Agreement")
  is a permitted Trust Fund asset if it (a) is an "eligible Swap," (b) is with an
  "eligible counterparty," (c) is purchased by a "qualified plan investor," (d)
  meets certain additional specific conditions which depend on whether the Swap is
  a "ratings dependent Swap" or a "non-ratings dependent Swap" and (e) permits the
  Trust Fund to make termination payments to the Swap (other than currently
  scheduled payments) solely from excess spread or amounts otherwise payable to
  the Master Servicer or Asset Seller.

        An "eligible Swap" is one which (a) is denominated in U.S. dollars, (b)
  pursuant to which the Trust Fund pays or receives, on or immediately prior to
  the respective payment or distribution date for the class of Certificates to
  which the Swap relates, a fixed rate of interest or a floating rate of interest
  based on a publicly available index (e.g., LIBOR or the U.S. Federal Reserve's
  Cost of Funds Index), with the Trust Fund receiving such payments on at least a
  quarterly basis and obligated to make separate payments no more frequently than
  the counterparty, with all simultaneous payments being netted ("Allowable
  Interest Rate"), (c) has a notional amount that does not exceed either: (i) the
  principal balance of the class of Certificates to which the Swap relates; or
  (ii) the portion of the principal balance of such class represented by
  obligations ("Allowable Notional Amount"), (d) is not leveraged (i.e., payments
  are based on the applicable notional amount, the day count fractions, the fixed
  or floating rates permitted above, and the difference between the products
  thereof, calculated on a one-to-one ratio and not on a multiplier of such
  difference) ("Leveraged"), (e) has a final termination date that is either the
  earlier of the date on which the Trust Fund terminates or the related class of
  Certificates are fully repaid and (f) does not incorporate any provision which
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  364/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 366 of 377
  could cause a unilateral alteration in the interest rate requirement described
  above or the prohibition against leveraging.

        An "eligible counterparty" means a bank or other financial institution
  which has a rating at the date of issuance of the Certificates, which is one of
  the three highest long-term credit rating categories or one of the two highest
  short-term credit rating categories, utilized by at least one of the Rating
  Agencies rating the Certificates; provided, that if a counterparty is relying on
  its short-term rating to establish eligibility hereunder, such counterparty must
  either have a long-term rating in one of the three highest long-term rating
  categories or not have a long-term rating from the applicable Rating Agency.

        A "qualified plan investor" is a Plan where the decision to buy such class
  of Certificates is made on behalf of the Plan by an independent fiduciary
  qualified to understand the Swap transaction and the effect the Swap would have
  on the rating of the Certificates, and such fiduciary either (i) is a "qualified
  professional asset manager" under Prohibited Transaction Class Exemption
  ("PTCE") 84-14, (ii) is an "in-house asset manager" under PTCE 96-23 or (iii)
  has total assets (both Plan and non-Plan) under management of at least $100
  million at the time the Certificates are acquired by the Plan.

        In "rating dependent Swaps" (where the rating of a class of Certificates
  is dependent on the terms and conditions of the Swap), the Swap Agreement must
  provide that if the credit rating of the counterparty is withdrawn or reduced by
  any Rating Agency below a level specified by the Rating Agency,

                                                       110
  <PAGE>

  the Master Servicer must, within the period specified under the Swap Agreement:
  (a) obtain a replacement Swap Agreement with an eligible counterparty which is
  acceptable to the Rating Agency and the terms of which are substantially the
  same as the current Swap Agreement (at which time the earlier Swap Agreement
  must terminate); or (b) cause the Swap counterparty to establish any
  collateralization or other arrangement satisfactory to the Rating Agency such
  that the then current rating by the Rating Agency of the particular class of
  Certificates will not be withdrawn or reduced (and the terms of the Swap
  Agreement must specifically obligate the counterparty to perform these duties
  for any class of Certificates with a term of more than one year). In the event
  that the Master Servicer fails to meet these obligations, Plan
  certificateholders must be notified in the immediately following periodic report
  which is provided to certificateholders but in no event later than the end of
  the second month beginning after the date of such failure. Sixty days after the
  receipt of such report, the relief provided under the Exemption will
  prospectively cease to be applicable to any class of Certificates held by a Plan
  which involves such a ratings dependent Swap.

        "Non-ratings dependent Swaps" (those where the rating of the Certificates
  does not depend on the terms and conditions of the Swap) are subject to the
  following conditions. If the credit rating of the counterparty is withdrawn or
  reduced below the lowest level permitted above, the Master Servicer will, within
  a specified period after such rating withdrawal or reduction: (a) obtain a
  replacement Swap Agreement with an eligible counterparty, the terms of which are
  substantially the same as the current Swap Agreement (at which time the earlier
  Swap Agreement must terminate); (b) cause the counterparty to post collateral
  with the Trust Fund in an amount equal to all payments owed by the counterparty
  if the Swap transaction were terminated; or (c) terminate the Swap Agreement in
  accordance with its terms.

        An "eligible yield supplement agreement" is any yield supplement agreement
  or similar arrangement (or if purchased by or on behalf of the Trust Fund, an
  interest rate cap contract) to supplement the interest rates otherwise payable
  on obligations held by the Trust Fund ("EYS Agreement"). If the EYS Agreement
  has a notional principal amount and/or is written on an International Swaps and
  Derivatives Association, Inc. form, the EYS Agreement may only be held as an
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  365/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 367 of 377
  asset of the Trust Fund with respect to Certificates purchased by Plans on or
  after April 7, 1998 if it meets the following conditions: (a) it is denominated
  in U.S. dollars; (b) it pays an Allowable Interest Rate; (c) it is not
  Leveraged; (d) it does not allow any of the three preceding requirements to be
  unilaterally altered without the consent of the Trustee; (e) it is entered into
  between the Trust Fund and an eligible counterparty and (f) it has an Allowable
  Notional Amount.

        If the general conditions of the Exemption are satisfied, the Exemption
  may provide an exemption from the restrictions imposed by ERISA and the Code in
  connection with the initial acquisition, transfer or holding, and the
  acquisition or disposition in the secondary market, of Certificates by a Plan.
  However, no exemption is provided from the restrictions of ERISA for the
  acquisition or holding of a Certificate on behalf of an "Excluded Plan" by any
  person who is a fiduciary with respect to the assets of such Excluded Plan. For
  these purposes, an Excluded Plan is a Plan sponsored by any member of the
  Restricted Group. Exemptive relief may also be provided for the acquisition,
  holding and disposition of Certificates by Plans if the fiduciary or its
  affiliate is the obligor with respect to 5% or less of the fair market value of
  the loans in the Trust Fund provided that (i) the Plan is not an Excluded Plan,
  (ii) each Plan's investment in each class of Certificates does not exceed 25% of
  the outstanding Certificates in the class, (iii) after the Plan's acquisition of
  the Certificates, no more than 25% of the assets over which the fiduciary has
  investment authority are invested in Certificates of a Trust Fund containing
  assets which are sold or serviced by the same entity, and (iv) in the case of
  initial issuance (but not secondary market transactions), at least 50% of each
  class of Certificates and at least 50% of the aggregate interests in the Trust
  Fund are acquired by persons independent of the Restricted Group.

        In the event that Offered Certificates (other than REMIC residual
  Certificates) do not meet the requirements of the Exemption solely because they
  are subordinated Certificates or fail to meet a minimum rating requirement under
  the Exemption, insurance companies may be eligible to purchase

                                                       111
  <PAGE>

  Certificates pursuant to Section III of PTCE 95-60 which permits insurance
  company general accounts (as defined in PTCE 95-60) to purchase such
  Certificates if they otherwise meet all of the other requirements of the
  Exemption.

        Before purchasing a Certificate, a fiduciary of a Plan should itself
  confirm (a) that the Certificates constitute "certificates" for purposes of the
  Exemption and (b) that the specific and general conditions set forth in the
  Exemption and the other requirements set forth in the Exemption would be
  satisfied.

  Prohibited Transaction Class Exemption 83-1

        Labor has issued an administrative exemption, PTCE 83-1, which under
  certain conditions exempts from the application of certain of the prohibited
  transaction rules of ERISA and the excise tax provisions of Code Section 4975
  transactions involving a Plan in connection with the operation of a "mortgage
  pool" and the purchase, sale and holding of Certificates which are "mortgage
  pool pass-through certificates." A "mortgage pool" is defined as a fixed
  investment pool consisting solely of interest-bearing obligations secured by
  first or second mortgages or deeds of trust on single-family residential
  property, property acquired in foreclosure and undistributed cash. A "mortgage
  pool pass-through certificate" is defined as a Certificate which represents a
  beneficial undivided interest in a mortgage pool which entitles the holder to
  pass through payments of principal and interest from the mortgage loans. PTCE
  83-1 requires that: (i) the Asset Seller and the Trustee maintain a system of
  insurance or other protection for the mortgage loans, the property securing such
  mortgage loans and for indemnifying holders of Certificates against reductions
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  366/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 368 of 377
  in pass-through payments due to defaults in loan payments or property damage in
  an amount at least equal to the greater of (x) 1% of the aggregate principal
  balance of the mortgage loans or (y) 1% of the principal balance of the largest
  covered pooled mortgage loans; (ii) the Trustee may not be an affiliate of the
  Asset Seller; and (iii) the payments made to, and retained by, the Asset Seller
  in connection with the Trust Fund, together with all funds inuring to its
  benefit for administering the Trust Fund, represent no more than "adequate
  consideration" for selling the mortgage loans, plus reasonable compensation for
  services provided to the Trust Fund. In addition, PTCE 83-1 exempts the initial
  sale of Certificates to a Plan with respect to which the Asset Seller, the
  insurer, the Master Servicer or other servicer or the Trustee is a Party In
  Interest if the Plan does not pay more than fair market value for such
  Certificates and the rights and interests evidenced by such Certificates are not
  subordinated to the rights and interests evidenced by other Certificates of the
  same pool.

        PTCE 83-1 also exempts from the prohibited transaction rules any
  transactions in connection with the servicing and operation of the mortgage
  pool, provided that any payments made to the Master Servicer in connection with
  the servicing of the Trust Fund are made in accordance with a binding agreement,
  copies of which must be made available to prospective Plan investors. In the
  case of any Plan with respect to which the Asset Seller, the Master Servicer,
  the insurer or the Trustee is a fiduciary, PTCE 83-1 will only apply if, in
  addition to the other requirements: (i) the initial sale, exchange or transfer
  of Certificates is expressly approved by an independent fiduciary who has
  authority to manage and control those Plan assets being invested in
  Certificates; (ii) the Plan pays no more for the Certificates than would be paid
  in an arm's length transaction; (iii) no investment management, advisory or
  underwriting fee, sales transfer commission or similar compensation is paid to
  the Asset Seller with regard to the sale, exchange or transfer of Certificates
  to the Plan; (iv) the total value of the Certificates purchased by such Plan
  does not exceed 25% of the amount issued; and (v) at least 50% of the aggregate
  amount of Certificates is acquired by persons independent of the Asset Seller,
  the Trustee, the Master Servicer and the insurer. Before purchasing Certificates
  in reliance on PTCE 83-1, a fiduciary of a Plan should confirm that the Trust
  Fund is a "mortgage pool," that the Certificates constitute "mortgage pool
  pass-through certificates" and that the conditions set forth in PTCE 83-1 would
  be satisfied. In addition to making its own determination as to the availability
  of the exemptive relief provided in PTCE 83-1, the fiduciary should consider the
  availability of any other prohibited transaction exemptions. The fiduciary
  should also consider its general fiduciary obligations under ERISA in
  determining whether to purchase any Certificates on behalf of a Plan pursuant to
  PTCE 83-1.

                                                       112
  <PAGE>

  Investor-Based Exemptions

        Even if Securities issued pursuant to an offering are not treated as
  equity investments for purposes of the Plan Asset Regulations, the acquisition
  or holding of such Securities by or on behalf of a Plan could still be
  considered to give rise to a prohibited transaction if the Issuers, the
  Depositor, the Indenture Trustee or any of their respective affiliates is or
  becomes a party in interest or disqualified person with respect to a Plan or
  related investment vehicle unless such transaction is subject to one or more
  statutory or administrative exemptions such as: Section 408(b)(17) of ERISA and
  Section 4975(d)(20) of the Code, which exempt certain transactions with persons
  who provide services to Plans, PTCE 90-1, which exempts certain transactions
  involving insurance company pooled separate accounts; PTCE 95-60, which exempts
  certain transactions involving insurance company general accounts; PTCE 91-38,
  which exempts certain transactions involving bank collective investment funds;
  PTCE 84-14, which exempts certain transactions effected on behalf of a Plan by a
  "qualified professional asset manager;" or PTCE 96-23, which exempts certain
  transactions effected on behalf of a Plan by certain "in-house" asset managers
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  367/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 369 of 377
  (collectively, the "Investor-Based Exemptions"). It should be noted, however,
  that even if the conditions specified in one or more of the Investor-Based
  Exemptions are met, the scope of relief provided by such exemption may not
  necessarily cover all acts that might be construed as prohibited transactions.

        Nevertheless, a Plan generally should not purchase such Securities in
  reliance on any of the Investor-Based Exemptions if the Issuers, the Depositor,
  the Indenture Trustee or any of their respective affiliates: (a) has investment
  discretion with respect to the investment of assets of such Plan; (b) has
  authority or responsibility to give or regularly gives investment advise with
  respect to assets of such Plan for a fee and pursuant to an agreement or
  understanding that such advice will serve as a primary basis for investment
  decisions with respect to such assets and that such advice will be based on the
  particular investment needs of such Plan; or (c) is an employer maintaining or
  contributing to such Plan. A party that is described in the preceding sentence
  will generally be construed to be a fiduciary under ERISA with respect to the
  Plan and any such purchase might result in a non-exempt "prohibited transaction"
  under ERISA, the Code or Similar Law.

  REVIEW BY PLAN FIDUCIARIES

        Any Plan fiduciary considering whether to purchase any Securities on
  behalf of a Plan should consult with its counsel regarding the applicability of
  the fiduciary responsibility and prohibited transaction provisions of ERISA, and
  the Code and Similar Law to such investment. Among other things, before
  purchasing any Securities, a fiduciary of a Plan subject to the fiduciary
  responsibility provisions of ERISA or an employee benefit plan subject to the
  prohibited transaction provisions of the Code should make its own determination
  as to the availability of the exemptive relief provided in the Exemption, and
  also consider the availability of any other prohibited transaction exemptions.
  In particular, in connection with a contemplated purchase of Securities
  representing a beneficial ownership interest in a pool of single-family
  residential first mortgage loans, such Plan fiduciary should consider the
  availability of the Exemption or PTCE 83-1 for certain transactions involving
  mortgage pool investment trusts.

        Purchasers that are insurance companies should consult with their counsel
  with respect to the United States Supreme Court case interpreting the fiduciary
  responsibility rules of ERISA, John Hancock Mutual Life Insurance Co. v. Harris
  Trust & Savings Bank (decided December 13, 1993). In John Hancock, the Supreme
  Court ruled that assets held in an insurance company's general account may be
  deemed to be "plan assets" for ERISA purposes under certain circumstances.
  Prospective purchasers should determine whether the decision affects their
  ability to make purchases of the Securities. In particular, such an insurance
  company should consider the exemptive relief granted by Labor for transactions
  involving insurance company general accounts in Prohibited Transaction Exemption
  95-60 and under Section 401(c) of ERISA.

                                             LEGAL INVESTMENT

        Each class of Offered Securities will be rated at the date of issuance in
  one of the four highest rating categories by at least one Rating Agency. The
  related Prospectus Supplement will specify which

                                                       113
  <PAGE>

  classes of the Securities, if any, will constitute "mortgage related securities"
  ("SMMEA Securities") for purposes of the Secondary Mortgage Market Enhancement
  Act of 1984 ("SMMEA"). SMMEA Securities will constitute legal investments for
  persons, trusts, corporations, partnerships, associations, business trusts and
  business entities (including, but not limited to, state chartered savings banks,
  commercial banks, savings and loan associations and insurance companies, as well
  as trustees and state government employee retirement systems) created pursuant
  to or existing under the laws of the United States or of any state (including
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  368/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 370 of 377
  the District of Columbia and Puerto Rico) whose authorized investments are
  subject to state regulation to the same extent that, under applicable law,
  obligations issued by or guaranteed as to principal and interest by the United
  States or any agency or instrumentality thereof constitute legal investments for
  such entities. Alaska, Arkansas, Colorado, Connecticut, Delaware, Florida,
  Georgia, Illinois, Kansas, Maryland, Michigan, Missouri, Nebraska, New
  Hampshire, New York, North Carolina, Ohio, South Dakota, Utah, Virginia and West
  Virginia enacted legislation before the October 4, 1991 cutoff established by
  SMMEA for such enactments, limiting to varying extents the ability of certain
  entities (in particular, insurance companies) to invest in mortgage related
  securities, in most cases by requiring the affected investors to rely solely
  upon existing state law, and not SMMEA. Investors affected by such legislation
  will be authorized to invest in SMMEA Certificates only to the extent provided
  in such legislation. SMMEA provides, however, that in no event will the
  enactment of any such legislation affect the validity of any contractual
  commitment to purchase, hold or invest in "mortgage related securities," or
  require the sale or other disposition of such securities, so long as such
  contractual commitment was made or such securities acquired prior to the
  enactment of such legislation.

        SMMEA also amended the legal investment authority of federally chartered
  depository institutions as follows: federal savings and loan associations and
  federal savings banks may invest in, sell or otherwise deal with "mortgage
  related securities" without limitation as to the percentage of their assets
  represented thereby, federal credit unions may invest in such securities, and
  national banks may purchase such securities for their own account without regard
  to the limitations generally applicable to investment securities set forth in 12
  U.S.C. 24 (Seventh), subject in each case to such regulations as the applicable
  federal regulatory authority may prescribe. In this connection, federal credit
  unions should review the National Credit Union Administration ("NCUA") Letter to
  Credit Unions No. 96, as modified by Letter to Credit Unions No. 108, which
  includes guidelines to assist federal credit unions in making investment
  decisions for mortgage related securities, and the NCUA's regulation "Investment
  and Deposit Activities" (12 C.F.R. Part 703), which sets forth certain
  restrictions on investment by federal credit unions in mortgage related
  securities.

        Institutions whose investment activities are subject to legal investment
  laws or regulations or review by certain regulatory authorities may be subject
  to restrictions on investment in certain classes of Offered Securities. Any
  financial institution which is subject to the jurisdiction of the Comptroller of
  the Currency, the Board of Governors of the Federal Reserve System, the FDIC,
  the Office of Thrift Supervision ("OTS"), the NCUA or other federal or state
  agencies with similar authority should review any applicable rules, guidelines
  and regulations prior to purchasing any Offered Security. The Federal Financial
  Institutions Examination Council, for example, has issued a Supervisory Policy
  Statement on Securities Activities effective February 10, 1992 (the "Policy
  Statement") setting forth guidelines for and significant restrictions on
  investments in "high-risk mortgage securities." The Policy Statement has been
  adopted by the Comptroller of the Currency, the Federal Reserve Board, the FDIC,
  the OTS and the NCUA (with certain modifications), with respect to the
  depository institutions that they regulate. The Policy Statement generally
  indicates that a mortgage derivative product will be deemed to be high risk if
  it exhibits greater price volatility than a standard fixed rate thirty-year
  mortgage security. According to the Policy Statement, prior to purchase, a
  depository institution will be required to determine whether a mortgage
  derivative product that it is considering acquiring is high-risk, and if so that
  the proposed acquisition would reduce the institution's overall interest rate
  risk. Reliance on analysis and documentation obtained from a securities dealer
  or other outside party without internal analysis by the institution would be
  unacceptable. There can be no assurance that any classes of Offered Securities
  will not be treated as high-risk under the Policy Statement.

                                                       114
  <PAGE>
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  369/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 371 of 377

        The predecessor to the OTS issued a bulletin, entitled, "Mortgage
  Derivative Products and Mortgage Swaps", which is applicable to thrift
  institutions regulated by the OTS. The bulletin established guidelines for the
  investment by savings institutions in certain "high-risk" mortgage derivative
  securities and limitations on the use of such securities by insolvent,
  undercapitalized or otherwise "troubled" institutions. According to the
  bulletin, such "high-risk" mortgage derivative securities include securities
  having certain specified characteristics, which may include certain classes of
  Securities. In accordance with Section 402 of the Financial Institutions Reform,
  Recovery and Enhancement Act of 1989, the foregoing bulletin will remain in
  effect unless and until modified, terminated, set aside or superseded by the
  FDIC. Similar policy statements have been issued by regulators having
  jurisdiction over the types of depository institutions.

        In September 1993 the National Association of Insurance Commissioners
  released a draft model investment law (the "Model Law") which sets forth model
  investment guidelines for the insurance industry. Institutions subject to
  insurance regulatory authorities may be subject to restrictions on investment
  similar to those set forth in the Model Law and other restrictions.

        If specified in the related Prospectus Supplement, other classes of
  Offered Securities offered pursuant to this Prospectus will not constitute
  "mortgage related securities" under SMMEA. The appropriate characterization of
  this Offered Security under various legal investment restrictions, and thus the
  ability of investors subject to these restrictions to purchase such Offered
  Securities, may be subject to significant interpretive uncertainties.

        The Depositor will make no representations as to the proper
  characterization of the Offered Certificates for legal investment or financial
  institution regulatory purposes, or as to the ability of particular investors to
  purchase any Offered Certificates under applicable legal investment
  restrictions. The uncertainties described above (and any unfavorable future
  determinations concerning legal investment or financial institution regulatory
  characteristics of the Offered Securities) may adversely affect the liquidity of
  the Offered Securities.

        The foregoing does not take into consideration the applicability of
  statutes, rules, regulations, orders, guidelines or agreements generally
  governing investments made by a particular investor, including, but not limited
  to, "prudent investor" provisions, percentage-of-assets limits and provisions
  which may restrict or prohibit investment in securities which are not "interest
  bearing" or "income paying."

        There may be other restrictions on the ability of certain investors,
  including depository institutions, either to purchase Offered Securities or to
  purchase Offered Securities representing more than a specified percentage of the
  investor's assets. Accordingly, all investors whose investment activities are
  subject to legal investment laws and regulations, regulatory capital
  requirements or review by regulatory authorities should consult with their own
  legal advisors in determining whether and to what extent the Offered Securities
  of any class constitute legal investments or are subject to investment, capital
  or other restrictions.

                                           PLAN OF DISTRIBUTION

        The Offered Securities offered hereby and by the Supplements to this
  Prospectus will be offered in series. The distribution of the Securities may be
  effected from time to time in one or more transactions, including negotiated
  transactions, at a fixed public offering price or at varying prices to be
  determined at the time of sale or at the time of commitment therefor. If so
  specified in the related Prospectus Supplement, the Offered Securities will be
  distributed in a firm commitment underwriting, subject to the terms and
  conditions of the underwriting agreement, by Merrill Lynch, Pierce, Fenner &
  Smith Incorporated ("Merrill Lynch") acting as underwriter with other
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  370/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 372 of 377
  underwriters, if any, named therein. Merrill Lynch is an affiliate of the
  Depositor. In such event, the Prospectus Supplement may also specify that the
  underwriters will not be obligated to pay for any Offered Securities agreed to
  be purchased by purchasers pursuant to purchase agreements acceptable to the
  Depositor. In connection with the sale of Offered Certificates, underwriters may
  receive compensation from the Depositor or from purchasers of

                                                       115
  <PAGE>

  Offered Securities in the form of discounts, concessions or commissions. The
  Prospectus Supplement will describe any such compensation paid by the Depositor.

        Alternatively, the Prospectus Supplement may specify that Offered
  Securities will be distributed by Merrill Lynch and/or any other person or
  persons named therein acting as agent or in some cases as principal with respect
  to Offered Securities that it has previously purchased or agreed to purchase. If
  Merrill Lynch or such persons act as agents in the sale of Offered Securities,
  they will receive a selling commission with respect to such Offered Securities,
  depending on market conditions, expressed as a percentage of the aggregate
  principal balance or notional amount of such Offered Securities as of the Cut-
  off Date. The exact percentage for each series of Securities will be disclosed
  in the related Prospectus Supplement. To the extent that Merrill Lynch or such
  persons elect to purchase Offered Securities as principal, they may realize
  losses or profits based upon the difference between its purchase price and the
  sales price. The Prospectus Supplement with respect to any series offered other
  than through underwriters will contain information regarding the nature of such
  offering and any agreements to be entered into between the Depositor and
  purchasers of Offered Securities of such series.

        This Prospectus may be used, to the extent required, by Merrill Lynch or
  any other Underwriter in connection with offers and sales related to market
  making transactions.

        The Depositor will indemnify Merrill Lynch and any underwriters against
  certain civil liabilities, including liabilities under the Securities Act of
  1933, or will contribute to payments Merrill Lynch and any underwriters may be
  required to make in respect thereof.

        In the ordinary course of business, Merrill Lynch and its affiliates may
  engage in various securities and financing transactions, including repurchase
  agreements to provide interim financing of the Depositor's or Asset Seller's
  Assets pending the sale of such Assets or interests therein, including the
  Securities.

        As to each series of Securities, only those classes rated in an investment
  grade rating category by any Rating Agency will be offered hereby. Any
  non-investment-grade class may be initially retained by the Depositor or Asset
  Seller, and may be sold by the Depositor or Asset Seller at any time.

        Upon receipt of a request by an investor who has received an electronic
  Prospectus Supplement and Prospectus from the Underwriter or a request by such
  investor's representative within the period during which there is an obligation
  to deliver a Prospectus Supplement and Prospectus, the Depositor or the
  Underwriter will promptly deliver, or cause to be delivered, without charge, a
  paper copy of the Prospectus Supplement and Prospectus.

                                               LEGAL MATTERS

        Certain legal matters in connection with the Securities, including certain
  federal income tax consequences, will be passed upon for the Depositor by
  Dechert LLP, New York, New York. Certain matters with respect to Delaware law
  will be passed upon for the Depositor by Richards, Layton & Finger, P.A.,
  Wilmington, Delaware.

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  371/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 373 of 377
                                         FINANCIAL INFORMATION

        A new Trust Fund will be formed with respect to each series of Securities
  and no Trust Fund will engage in any business activities or have any assets or
  obligations prior to the issuance of the related series of Securities.
  Accordingly, no financial statements with respect to any Trust Fund will be
  included in this Prospectus or in the related Prospectus Supplement.

                      INCORPORATION OF CERTAIN INFORMATION BY REFERENCE

        This Prospectus incorporates by reference all documents and reports filed
  on behalf of the Depositor with respect to a Trust Fund pursuant to Section
  13(a), 14 or 15(d) of the Securities Exchange Act of 1934, as amended, prior to
  the termination of the offering the related Securities. Upon request by
                                         116
  <PAGE>

  any person to whom this prospectus is delivered in connection with the offering
  of one or more Classes of Offered Securities, the Depositor will provide or
  cause to be provided without charge a copy of any of the documents and/or
  reports incorporated herein by reference, in each case to the extent the
  documents or reports relate to such Classes of Offered Securities, other than
  the exhibits to such documents (unless those exhibits are specifically
  incorporated by reference in such documents). Requests to the Depositor should
  be directed in writing to: Merrill Lynch Mortgage Investors, Inc., 250 Vesey
  Street, World Financial Center-North Tower, 10th Floor, New York, New York
  10281-1310, Attention: Secretary, telephone number (212) 449-0357. The Depositor
  has determined that its financial statements are not material to the offering of
  any Offered Securities.

        Investors may read and copy the documents and/or reports incorporated
  herein by reference at the Public Reference Room of the Securities and Exchange
  Commission at 100 F Street, NE, Washington, D.C. 20549. Investors may obtain
  information on the operation of the Public Reference Room by calling the SEC at
  1-800-SEC-0330. In addition, the SEC maintains a website at http://www.sec.gov
  containing reports, proxy and information statements and other information
  regarding issuers, including each Trust Fund, that file electronically with the
  SEC.

                                                   RATINGS

        It is a condition to the issuance of any class of Offered Securities that
  they shall have been rated not lower than investment grade, that is, in one of
  the four highest rating categories, by a Rating Agency.

        Ratings on asset backed securities address the likelihood of receipt by
  securityholders of all distributions on the underlying assets. These ratings
  address the structural, legal and issuer-related aspects associated with such
  certificates, the nature of the underlying assets and the credit quality of the
  guarantor, if any. Ratings on asset backed securities do not represent any
  assessment of the likelihood of principal prepayments by borrowers or of the
  degree by which such prepayments might differ from those originally anticipated.
  As a result, securityholders might suffer a lower than anticipated yield, and,
  in addition, holders of stripped interest certificates in extreme cases might
  fail to recoup their initial investments.

        A security rating is not a recommendation to buy, sell or hold securities
  and may be subject to revision or withdrawal at any time by the assigning rating
  organization. Each security rating should be evaluated independently of any
  other security rating.

        Although we anticipate that the Rating Agencies will continue to monitor
  the rating on any Securities while they are outstanding, there can be no
  assurance that they will continue to do so.

https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  372/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 374 of 377
                                                       117
  <PAGE>

                                         INDEX OF DEFINED TERMS

  <Table>
  <S>                                                  <C>
  1986 Act............................                  74
  Accretion Directed..................                  18
  Accrual Class.......................                  21
  Accrual Securities..................                  17
  Accrued Security Interest...........                  23
  Agreement...........................                  33
  Allowable Interest Rate.............                 110
  Allowable Notional Amount...........                 110
  Amortizable Bond Premium
    Regulations.......................                  70
  Applicable Amount...................                  88
  ARM Loans...........................                   8
  Assets..............................                   7
  Asset Seller........................                   7
  Attestation Report..................                  46
  Available Distribution Amount.......                  22
  Average Interest Rate...............                 109
  Book-Entry Securities...............                  18
  Buydown Mortgage Loans..............                  15
  Buydown Period......................                  15
  Cash Flow Agreement.................                  12
  Cede................................                  28
  CEDEL...............................                  28
  CEDEL Participants..................                  28
  Certificates........................                  17
  Closing Date........................                  78
  CMT.................................                   8
  Code................................                  68
  CODI................................                   9
  COFI................................                   8
  Collection Account..................                  36
  Companion Class.....................                  20
  Component...........................                  18
  Component Securities................                  18
  Cooperative Loans...................                  56
  Cooperatives........................                   7
  Contributions Tax...................                  91
  COSI................................                   9
  Covered Trust.......................                  53
  CPI.................................                   9
  CPR.................................                  14
  Credit Support......................                  12
  Deferred Interest...................                  75
  Definitive Securities...............                  18
  Depositaries........................                  29
  Depositor...........................                   7
  Designated Transactions.............                 108
  Determination Date..................                  22
  DTC.................................                  27
  Due Period..........................                  22
  Eligible C Corporation..............                  94
  ERISA...............................                 106
  EURIBOR.............................                   8
  Euroclear...........................                  29
  Euroclear Cooperative...............                  29
  Euroclear Operator..................                  29
  Euroclear Participants..............                  29
  Exemption...........................                 108
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  373/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 375 of 377
  Exchangeable Certificates...........                  30
  Exchangeable Pool...................                 102
  Exchanged Class.....................                 106
  EYS Agreement.......................                 111
  FDIC................................                  36
  Fed Funds Rate......................                   8
  FHLB Index..........................                   9
  Fixed Rate Class....................                  20
  Floating Rate Class.................                  20
  GBP LIBOR...........................                   8
  Government Securities...............                   7
  Home Equity Loans...................                  10
  Home Improvement Contracts..........                  10
  Indenture...........................                  17
  Indenture Trustee...................                  33
  Indirect Participants...............                  28
  Insurance Proceeds..................                  37
  Interest-Only Class.................                  20
  Inverse Floating Rate Class.........                  20
  Investor Based Exemptions...........                 113
  L/C Bank............................                  52
  Labor...............................                 107
  Legislative History.................                  72
  Leveraged...........................                 110
  LIBOR...............................                   8
  LIBORSWAP...........................                   8
  Liquidation Proceeds................                  37
  Loan-to-Value Ratio.................                   9
  Lockout Class.......................                  18
  Manufactured Housing Contracts......                  10
  Master REMIC........................                  77
  Merrill Lynch.......................                 115
  Mezzanine Securities................                  19
  Model Law...........................                 115
  Mortgage Loan Group.................                  17
  Mortgage Loans......................                   7
  Mortgage Notes......................                   8
  Mortgage Rate.......................                  11
  Mortgages...........................                   8
  MTA.................................                   8
  NAS Class...........................                  18
  National Average Contract Mortgage
    Rate..............................                   9
  National Monthly Median COFI........                   8
  NCUA................................                 114
  New Regulations.....................                  76
  Nonrecoverable Advance..............                  25
  Notional Amount Class...............                  18
  OID.................................                  68
  OID Regulations.....................                  70
  Originator..........................                   8
  OTS.................................                 114
  PAC.................................                  18
  Participants........................                  28
  Parties In Interest.................                 106
  Pass-Through Rate...................                  23
  Payment Lag Certificates............                  84
  Permitted Investments...............                  34
  Plan Asset Regulations..............                 107
  Planned Amortization Class..........                  18
  Plans...............................                 106
  Policy Statement....................                 114
  Pooling and Servicing Agreement.....                  33
  Pre-Funded Amount...................                  11
  Pre-Funding Period..................                 109
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  374/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 376 of 377
  </Table>

                                                       118
  <PAGE>

  <Table>
  <S>                                                             <C>
  Prepayment Assumption........................                            74
  Primary Mortgage Insurance Policy............                            42
  Prime Rate...................................                             8
  Principal-Only Class.........................                            21
  Prohibited Transactions Tax..................                            91
  Purchase Price...............................                            36
  PTCE.........................................                           110
  PTE..........................................                           108
  Rating Agency................................                           108
  Received Class...............................                           106
  Record Date..................................                            22
  Refinance Loans..............................                             9
  Related Proceeds.............................                            25
  Relief Act...................................                            64
  REMIC Certificates...........................                            77
  REMIC Regular Certificateholders.............                            78
  REMIC Regular Certificates...................                            77
  REMIC Regulations............................                            68
  REMIC Residual Certificateholder.............                            86
  REMIC Residual Certificates..................                            77
  Retained Interest............................                            45
  Scheduled Amortization Class.................                            19
  Security.....................................                            34
  Security Balance.............................                            24
  Security Owners..............................                            28
  Senior Securities............................                            17
  Senior Support Securities....................                            19
  Sequential Pay Class.........................                            19
  Servicing Agreement..........................                            33
  Servicing Standard...........................                            40
  Short-Term Note..............................                            96
  SIBOR........................................                             8
  Similar Law..................................                           107
  Single Family Mortgage Loan..................                             7
  Single Family Property.......................                             7
  SMMEA........................................                           113
  SMMEA Securities.............................                           113
  SPA..........................................                            14
  Step-up Class................................                            21
  Strip........................................                           105
  Strip Class..................................                            19
  Stripped ARM Obligations.....................                            75
  Stripped Bond Certificates...................                            72
  Stripped Coupon Certificates.................                            72
  Stripped Interest Securities.................                            17
  Stripped Principal Securities................                            17
  Subordinate Securities.......................                            17
  Subsequent Assets............................                            11
  Sub-Servicer.................................                            40
  Sub-Servicing Agreement......................                            40
  Subsidiary REMIC.............................                            77
  Super-Premium Certificates...................                            79
  Super Senior Securities......................                            19
  Support Class................................                            20
  Swap.........................................                           110
  Swap Agreement...............................                           110
  TAC..........................................                            20
  T-Bill.......................................                             8
https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  375/376
5/20/2019                      https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt
                   Case 1:19-cv-04890-VSB           Document 1-3 Filed 05/24/19 Page 377 of 377
  Targeted Amortization Class..................                            20
  Tax Counsel..................................                           101
  Terms and Conditions.........................                            29
  Title V......................................                            63
  Title VIII...................................                            64
  Trust Agreement..............................                            33
  U.S. Person..................................                            68
  UCC..........................................                            28
  Value........................................                             9
  Variable Rate Class..........................                            20
  Voting Rights................................                            48
  Warranting Party.............................                            35
  </Table>

                                                       119
  <PAGE>

                                     $1,835,617,100 (APPROXIMATE)

                       MERRILL LYNCH FIRST FRANKLIN MORTGAGE LOAN TRUST,

                                                SERIES 2007-3

                              MORTGAGE LOAN ASSET-BACKED CERTIFICATES

                              MERRILL LYNCH MORTGAGE INVESTORS, INC.

                                                   DEPOSITOR

                                                 ----------

                                           PROSPECTUS SUPPLEMENT

                                                 ----------

                                            MERRILL LYNCH & CO.

       You should rely on the information contained or incorporated by reference
  in this prospectus supplement and the attached prospectus. We have not
  authorized anyone to provide you with different information.

       We are not offering these certificates in any state where the offer is not
  permitted.

       We represent the accuracy of the information in this prospectus supplement
  and the attached prospectus only as of the dates stated on their respective
  covers.

       Dealers will be required to deliver a prospectus supplement and prospectus
  when acting as underwriters of these certificates and with respect to their
  unsold allotments or subscriptions. In addition, all dealers selling these
  certificates will deliver a prospectus supplement and prospectus until ninety
  days after the date of this prospectus supplement.

                                                May 29, 2007
  </TEXT>
  </DOCUMENT>




https://www.sec.gov/Archives/edgar/data/1398697/000095012307008073/y35327b5e424b5.txt                                  376/376
